Exhibit 10.75

SOURCING AND SUPPLY AGREEMENT

This Sourcing and Supply Agreement (this “Agreement”) is made by and between
Amgen USA Inc. (“Amgen”), a wholly-owned subsidiary of Amgen Inc., and DaVita
Inc. (“Dialysis Center”) to set forth the terms and conditions upon which
Dialysis Center Purchasers shall purchase EPOGEN® (Epoetin alfa) and Amgen shall
provide discounts and pay rebates to Dialysis Center on EPOGEN. Each of Amgen
and Dialysis Center are referred to herein as a “Party” and together as the
“Parties”. Amgen Inc. is a party to this Agreement for the purposes set forth in
Sections 3.1, 8.2, 9.4, 9.5.1, and 11.14 of this Agreement. Capitalized terms
used herein and not otherwise defined herein shall have the meaning set forth in
Section 1.

RECITALS

WHEREAS, Amgen is a leading innovator in the field of ESAs with expertise in the
field of anemia management and the ability to manufacture and supply safe and
efficacious ESAs for the treatment of dialysis patients;

WHEREAS, Dialysis Center is a leading provider of dialysis services in the
Territory with expertise in establishing and delivering state-of-the-art,
quality-of-care standards, practices and procedures for the care of patients
undergoing dialysis;

WHEREAS, Dialysis Center desires to select one ESA supplier to meet its primary
ESA needs on a long term basis for patients undergoing dialysis;

WHEREAS, Dialysis Center has evaluated the ESAs available for commercial use and
those in clinical development, including potential [DELETED] ESAs, and has
determined that EPOGEN® (Epoetin alfa) will be its preferred ESA for managing
anemia for patients undergoing dialysis;

WHEREAS, the Parties wish to enter into this Agreement to, among other things,
provide for Dialysis Center’s selection of Amgen as the Dialysis Center
Purchasers’ supplier of EPOGEN to meet the Dialysis Center Purchasers’
requirements for EPOGEN for the treatment of dialysis patients during the Term,
on all of the terms provided herein;

WHEREAS, Dialysis Center seeks stable, predictable and competitive pricing over
a seven year period, which it can achieve through the discounts, rebates and
other price concessions set forth herein;

WHEREAS, in order to provide Dialysis Center with such pricing over a seven year
period, Amgen will make substantial long-term investments and forego other
potential opportunities to scale and schedule its manufacturing capacity and
supply of EPOGEN for Dialysis Center Purchasers in accordance with Dialysis
Center Purchasers’ anticipated demand for EPOGEN for use in the Territory as
provided under this Agreement;

NOW THEREFORE, in consideration of the foregoing recitals and of the mutual
promises and covenants set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, each Party hereby agrees as follows:

 

1. DEFINITIONS

When used with initial capitals herein, the following terms shall have the
meaning ascribed to them below:

 

1.1. “Actual Supply Shortfall” has the meaning set forth in Section 2.5.

[DELETED] = Portions of this exhibit are subject to a request for confidential
treatment and have been redacted and filed separately with the Securities and
Exchange Commission.

 

Page 1 of 123



--------------------------------------------------------------------------------

1.2. “Added Dialysis Center Purchaser” has the meaning set forth in Section
2.8.2.

 

1.3. “Added Dialysis Center Purchaser Effective Date” has the meaning set forth
in Section 2.8.2.

 

1.4. “Added Dialysis Center Purchaser Transaction Date” means with respect to
each Added Dialysis Center Purchaser: (a) in the case of a new Dialysis Center
Affiliate, the effective date of the acquisition or establishment of the new
Dialysis Center Affiliate; or (b) in the case of a new Managed Center, the
earlier of (i) the effective date of the contract pursuant to which a dialysis
facility becomes a Managed Center or (ii) the date Dialysis Center first
provides services to a dialysis facility that results in such facility becoming
a Managed Center, in each case after the Term Start Date.

 

1.5. “Administrator” has the meaning set forth in Section 9.2.1.

 

1.6. “Affiliate” of a given entity shall mean an entity that controls, is
controlled by, or under common control with such given entity. Control shall
mean ownership of more than fifty percent (50%) of the voting stock of an entity
or, for non-stock entities, the right to more than fifty percent (50%) of the
profits of such entity.

 

1.7. “[DELETED]” has the meaning set forth in Section 2.5.1.

 

1.8. “Alternative ESA” means an ESA that is available for use in the Territory
that is not EPOGEN or Aranesp.

 

1.9. “Alternative ESA Purchase Amount” has the meaning set forth in Section
2.1.1.

 

1.10. “Alternative ESA Purchase Event” has the meaning set forth in Section
2.1.1.

 

1.11. “Alternative ESA Purchase Event Share of Sales” shall be calculated as
follows

 

          [DELETED] A   =  

Committed Unit Purchases of Amgen ESAs during the [DELETED] which an Alternative
ESA Purchase Event has occurred

B   =  

Committed Unit Purchases of Amgen ESAs during the [DELETED] which such
Alternative ESA Purchase Event has occurred

C   =  

Committed Unit Purchases of Alternative ESAs during the [DELETED] which an
Alternative ESA Purchase Event has occurred

D   =  

Committed Unit Purchases of Alternative ESAs during the [DELETED] which such
Alternative ESA Purchase Event has occurred

 

1.12. “Amgen Business Representative” has the meaning set forth in Section 4.1.

 

1.13. “[DELETED]” means [DELETED] for use with patients receiving Dialysis
Services, which [DELETED] is the subject of a written agreement between the
Parties or their Affiliates.

 

1.14. “Amgen ESA Risk Evaluation Program” has the meaning set forth in Section
11.18.

 

1.15. “Amgen ESAs Share of Sales” shall mean Committed [DELETED] Purchases of
Amgen ESAs during the Quarter divided by the sum of Committed [DELETED]
Purchases of Amgen ESAs and Committed [DELETED] Purchases of Alternative ESAs
during the Quarter.

 

Page 2 of 123



--------------------------------------------------------------------------------

Amgen ESAs Share of Sales Illustration:

Committed [DELETED]Purchases of Amgen ESAs

÷

Committed [DELETED] Purchases of Amgen ESAs + Committed [DELETED]Purchases

of Alternative ESAs

 

1.16. “Amgen Indemnitees” has the meaning set forth in Section 9.5.2.

 

1.17. “Appeal Procedures” has the meaning set forth in Section 9.2.3.

 

1.18.

“Aranesp” means Amgen’s proprietary darbepoetin alfa product that is marketed by
Amgen in the Territory under the trademark Aranesp®.

 

1.19. “Arbitrator” has the meaning set forth in Section 9.2.1.

 

1.20. “Authorized Removal Occurrence” has the meaning set forth in Section
2.8.3.

 

1.21. “Authorized Wholesalers” shall mean those wholesalers listed on Exhibit B,
as such list may be modified pursuant to Section 2.7.

 

1.22. “Authorized Wholesaler List” has the meaning set forth in Section 2.7.

 

1.23. “Available EPOGEN SKUs” have the meaning set forth in Section 2.4.5.

 

1.24. “Award” has the meaning set forth in Section 9.2.3.

 

1.25. “Base Invoice Discount” means the base invoice discount described in
Section 2.1 of Exhibit A.

 

1.26. “Base Rate Rebate” means the base rebate described in Section 3.1 of
Exhibit A.

 

1.27. “Baseline [DELETED]” has the meaning set forth in Section 2.1.2.

 

1.28. “[DELETED] Rebate” means the [DELETED] rebate described in Section 3.2 of
Exhibit A.

 

1.29. “Best Price” has the meaning set forth in Section 3.6.

 

1.30. “[DELETED] Rebate” means the [DELETED] rebate described in Section 3.3 of
Exhibit A.

 

1.31. “Business Representatives” has the meaning set forth in Section 4.1.

 

1.32. “Certification” has the meaning set forth in Section 5.2.

 

1.33. “Committed [DELETED] Purchases of Amgen ESAs” means, for any period, the
aggregate amounts in [DELETED] of EPOGEN and Aranesp purchased by all Dialysis
Center Committed Purchasers during such period for use in providing Dialysis
Services, net of product returns and adjustments, which aggregate [DELETED] data
have been independently confirmed by Amgen through the Relevant Information.

 

1.34. “Committed [DELETED] Purchases of Alternative ESAs” means, for any period,
the aggregate amounts in [DELETED] of all Alternative ESAs purchased by all
Dialysis Center Committed Purchasers from any source during such period for use
in providing Dialysis Services, (provided that any Alternative ESA provided to a
Dialysis Center Committed Purchaser at no or nominal cost from any source shall
be considered a purchase), adjusted to be an equivalent [DELETED] of EPOGEN (in
[DELETED]) based on the [DELETED] (if the [DELETED] is clearly set forth
therein) or otherwise as reasonably determined pursuant to Section 2.1.2, and
which aggregate [DELETED] data have been independently confirmed by Amgen
through the Relevant Information.

 

Page 3 of 123



--------------------------------------------------------------------------------

1.35. “Compensation Data” has the meaning set forth in Section 6.1.

 

1.36. “Confidential Information” has the meaning set forth in Section 11.14.

 

1.37. “Data” means the data set forth on Schedule 1 provided by Dialysis Center
to Amgen pursuant to the terms and conditions of Section 5 and Exhibit A.

 

1.38. “Debarred Party” has the meaning set forth in Section 10.2.3.

 

1.39. “Designated Affiliates” shall mean any Affiliate of Dialysis Center listed
on Exhibit C, as such list may be modified pursuant to Section 2.8.1.

 

1.40. “Designated Affiliates List” has the meaning set forth in Section 2.8.1.

 

1.41. “Dialysis Center Business Representative” has the meaning set forth in
Section 4.1.

 

1.42. “Dialysis Center Committed Purchasers” has the meaning set forth in
Section 2.8.5.

 

1.43. “Dialysis Center Committed Purchasers List” has the meaning set forth in
Section 2.8.5.

 

1.44. “Dialysis Center Indemnitees” has the meaning set forth in Section 9.5.1.

 

1.45. “Dialysis Center Purchasers” shall mean Dialysis Center, the Designated
Affiliates, and the Managed Centers. Dialysis Center Purchasers include Added
Dialysis Center Purchasers from and after the Added Dialysis Center Purchaser
Effective Date.

 

1.46. “Dialysis Services” means services related to the treatment of patients
receiving renal dialysis, including hemodialysis, peritoneal dialysis, nocturnal
dialysis, and home hemodialysis in the Territory during the Term.

 

1.47. “Disclosing Party” has the meaning set forth in Section 11.14.

 

1.48. “Discounts” means all rebates and discounts set forth on Exhibit A that
may be earned by the Dialysis Center Purchasers pursuant to the terms and
conditions set forth in this Agreement, which shall be earned, calculated and
vested as provided in Exhibit A.

 

1.49. “Disputes” has the meaning set forth in Section 9.1.

 

1.50. “[DELETED]” has the meaning set forth in Section 2.1.2.

 

1.51.

“EPOGEN” means Amgen’s proprietary epoetin alfa product that is marketed by
Amgen in the Territory under the trademark EPOGEN®.

 

1.52. “EPOGEN Equivalent Quantity” has the meaning set forth in Section 2.1.1.

 

1.53. “ESAs” shall mean agents that stimulate erythropoiesis.

 

1.54. “FDA” has the meaning set forth in Section 8.3.

 

1.55. “FDA Website” has the meaning set forth in Section 11.18.

 

1.56. “Firm” has the meaning set forth in Section 3.2.

 

1.57. “Forecast Shortfall” has the meaning set forth in Section 2.4.2.

 

1.58. “Forecast Shortfall Amount” has the meaning set forth in Section 2.4.2.

 

1.59. “Force Majeure Event” has the meaning set forth in Section 11.8.

 

1.60. “Governmental Authority” shall mean in respect of any individual or
entity, any government administrative agency, commission or other governmental
authority, body or instrumentality, or any federal, state, or local governmental
regulatory body having legal jurisdiction over that individual or entity.

 

Page 4 of 123



--------------------------------------------------------------------------------

1.61. “Gross Purchases of Amgen ESAs” means, for any period, the aggregate gross
amounts paid for purchases of EPOGEN and Aranesp by all Dialysis Center
Purchasers during such period for use in providing Dialysis Services, calculated
by using [DELETED] in effect on each date of purchase, net of product returns
and adjustments, which aggregate sales data have been independently confirmed by
Amgen through the Relevant Information.

 

1.62. “Hearing” has the meaning set forth in Section 9.2.3.

 

1.63. “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996 and its implementing regulations, each as may be amended.

 

1.64. “IMS” means IMS Health Incorporated, a Delaware corporation and its
Affiliates.

 

1.65. “Indemnified Party” has the meaning set forth in Section 9.6.1.

 

1.66. “Indemnifying Party” has the meaning set forth in Section 9.6.1.

 

1.67. “Individually Identifiable Health Information” shall have the meaning
specified in HIPAA.

 

1.68. “Initial [DELETED]” has the meaning set forth in Section 2.1.2.

 

1.69. “[DELETED]” means an [DELETED] for EPOGEN, Aranesp or an Alternative ESA,
as applicable, based on its measured biological activity or effect.

 

1.70. “Joint Project” has the meaning set forth in Section 7.1.

 

1.71. “Joint Project Committee” has the meaning set forth in Section 7.1.

 

1.72. “Law” means, individually and collectively, any and all applicable laws,
ordinances, rules, regulations, directives, administrative circulars, guidances
and other pronouncements having the effect of law of any Governmental Authority.

 

1.73. “Liquidated Damages” has the meaning set forth in Section 10.3.

 

1.74. “Managed Center” shall mean a dialysis facility that is not an Affiliate
of Dialysis Center but for which Dialysis Center or an Affiliate of Dialysis
Center provides management services or administrative services in which it
controls the selection or procurement of ESAs.

 

1.75. “Managed Centers List” has the meaning set forth in Section 2.8.1.

 

1.76. “Material Label Change” means a material amendment, change, revision,
and/or modification to the Chronic Kidney Disease section of the Boxed Warning
of the US prescribing information for EPOGEN as it relates to dialysis use.

 

1.77. “Minimum Forecast Commitment” has the meaning set forth in Section 2.4.2.

 

1.78. “[DELETED] Rebate” means the [DELETED] rebate described in Section 3.4 of
Exhibit A.

 

1.79. “Non-Disclosing Party” has the meaning set forth in Section 11.14.

 

1.80. “Notice of Added Dialysis Center Purchaser” has the meaning set forth in
Section 2.8.2.

 

1.81. “Objection Notice” has the meaning set forth in Section 3.2.

 

1.82. “Other Agreement(s)” has the meaning set forth in Section 2.2.

 

1.83. “Other Agreement Early Termination Date” has the meaning set forth in
Section 2.2.

 

1.84. “Party” and “Parties” have the meaning set forth in the preamble hereto.

 

1.85. “[DELETED]” has the meaning set forth in Section 5.5.

 

Page 5 of 123



--------------------------------------------------------------------------------

1.86. “Permitted Percentage Variances” has the meaning set forth in Section
2.4.3.

 

1.87. “Permitted Variance Period” has the meaning set forth in Section 2.4.3.

 

1.88. “Policies and Procedures” has the meaning set forth in Section 2.8.6.

 

1.89. “Project Plan” has the meaning set forth in Section 7.1.

 

1.90. “Project Proposal” has the meaning set forth in Section 7.1.

 

1.91. “Purchase Commitment” has the meaning set forth in Section 2.1.

 

1.92. “Qualified Gross Purchases of EPOGEN” shall mean the amount of EPOGEN
purchased by Dialysis Center Purchasers during the Term from an Authorized
Wholesaler (or from Amgen pursuant to Section 2.7) for use in providing Dialysis
Services, and confirmed by Amgen through sales tracking data. Qualified Gross
Purchases of EPOGEN shall be calculated using the [DELETED] in effect at the
time of the relevant purchase, net of product returns and adjustments.

 

1.93. “Quarter” shall mean each calendar quarter during the Term (i.e.,
January 1 through March 31, April 1 through June 30, July 1 through
September 30, and/or October 1 through December 31, as applicable).

 

1.94. “Recall” has the meaning set forth in Section 11.19.

 

1.95. “Relevant Information” means the Data, all sales tracking data,
Self-Reported Purchase Data, Compensation Data and other relevant information,
including relevant Third Party reporting agency data.

 

1.96. “Research Study” has the meaning set forth in Section 5.5.

 

1.97. “Rolling Forecast” has the meaning set forth in Section 2.4.1.

 

1.98. “Rolling Forecasts” has the meaning set forth in Section 2.4.1.

 

1.99. “Rules” has the meaning set forth in Section 9.2.1.

 

1.100. “Self-Reported Purchase Data” means all [DELETED] purchased of each ESA
and the number of patients who received each such ESA from Dialysis Center
Purchasers and such other related data as may be specified on Exhibit SR-1.

 

1.101. “[DELETED]” has the meaning set forth in Section 5.5.

 

1.102. “Supply Commitment” has the meaning set forth in Section 2.1.

 

1.103. “Supply Shortfall” has the meaning set forth in Section 2.5.

 

1.104. “Supply Shortfall Notice” has the meaning set forth in Section 2.5.

 

1.105. “Supply Shortfall Quarter” has the meaning set forth in Section 2.5.

 

1.106. “Term” means the period commencing on the Term Start Date and ending on
the Term End Date.

 

1.107. “Term End Date” shall mean December 31, 2018.

 

1.108. “Term Start Date” shall mean January 1, 2012.

 

1.109. “Termination Date” means the date upon which this Agreement shall have
been terminated in accordance with the terms and conditions of this Agreement
pursuant to Section 10.2.

 

1.110. “Territory” means the United States, and its territories and possessions,
including Puerto Rico.

 

Page 6 of 123



--------------------------------------------------------------------------------

1.111. “Third Party” means any individual or entity other than a Party or an
Affiliate of a Party (or, in the case of Dialysis Center, a Managed Center).

 

1.112. “Third Party Claim(s)” has the meaning set forth in Section 9.5.1.

 

1.113. “[DELETED]” shall mean the [DELETED] for EPOGEN to [DELETED] as
established by [DELETED] in its [DELETED] from time to time, not including
prompt pay or other discounts, rebates, or reductions in [DELETED].

 

2. PURCHASE AND SUPPLY COMMITMENTS

 

2.1. Purchase and Supply Commitments. Subject to the terms and conditions of
this Agreement, (i) the Dialysis Center Committed Purchasers shall purchase from
Amgen through one or more Authorized Wholesalers those quantities of EPOGEN that
are needed to meet an Amgen ESAs Share of Sales of at least ninety percent
(90%) during each Quarter of the Term (the “Purchase Commitment”), and
(ii) Amgen shall ensure that during each Quarter of the Term [DELETED] percent
([DELETED]%) of the [DELETED] for each such Quarter is available for purchase by
the Dialysis Center Purchasers from one or more Authorized Wholesalers (the
“Supply Commitment”). Subject to Section 2.3.2 and Section 2.3.3, Amgen
acknowledges and agrees that nothing in this Agreement shall prohibit any
Dialysis Center Committed Purchaser from purchasing an amount of EPOGEN
necessary to satisfy the Purchase Commitment in a particular Quarter regardless
of whether such EPOGEN was actually administered by the Dialysis Center
Committed Purchasers to their patients for the provision of Dialysis Services
during such Quarter.

 

  2.1.1.

Alternative ESA Purchases. If in any Quarter the Dialysis Center Committed
Purchasers do not meet the Purchase Commitment (an “Alternative ESA Purchase
Event”), then Dialysis Center shall (i) within thirty (30) days of the end of
any such applicable Quarter provide notice to Amgen of such Alternative ESA
Purchase Event, including the Committed [DELETED] Purchases of Alternative ESAs
in such Quarter and (ii) within thirty (30) days of the end of the Quarter
immediately following the Quarter in which the Alternative ESA Purchase Event
occurred, the Committed [DELETED] Purchases of Alternative ESAs in such
subsequent Quarter. If Dialysis Center provides such notice pursuant to this
Section 2.1.1, or if Amgen, in its sole discretion, through the use of Relevant
Information determines that there has been an Alternative ESA Purchase Event,
then Amgen shall have the right to deliver to Dialysis Center a notice that sets
forth the “EPOGEN Equivalent Quantity,” which shall be that quantity of EPOGEN
(in [DELETED]) [DELETED] but for the Alternative ESA Purchase Event (based on
the [DELETED] (if the [DELETED] is clearly set forth therein), or otherwise as
reasonably determined by Amgen through the Relevant Information as set forth in
Section 2.1.2). In the event the Alternative ESA Purchase Event Share of Sales
is equal to or greater than ninety percent (90%), then Dialysis Center shall be
deemed to have met the Purchase Commitment for the Quarter in which the
Alternative ESA Purchase Event occurred. If the Alternative ESA Purchase Event
Share of Sales is less than ninety percent (90%) for any reason, including a
Force Majeure Event related to Dialysis Center and/or the Dialysis Center
Purchasers, and not the result of a Supply Shortfall, then Amgen shall deliver
to Dialysis Center a notice, and Dialysis Center shall pay to Amgen within
thirty (30) days of its receipt of such notice, an amount (the “Alternative ESA
Purchase Amount”) indicated by Amgen (as determined by Amgen based on the
Relevant Information) in such notice equal to (a) the EPOGEN Equivalent Quantity
multiplied by (b) [DELETED] of EPOGEN earned by the Dialysis Center Committed
Purchasers during such

 

Page 7 of 123



--------------------------------------------------------------------------------

  Quarter. At Amgen’s option, any Alternative ESA Purchase Amount may be offset
in whole or in part against any Discounts earned by the Dialysis Center
Purchasers on Qualified Gross Purchases of EPOGEN in the applicable Quarter or
any subsequent Quarter.

 

  2.1.2. If a Party, in its reasonable discretion, feels that the Dialysis
Center Committed Purchasers potentially may not meet the Purchase Commitment due
to purchases of Alternative ESAs by the Dialysis Center Committed Purchasers in
a Quarter, then Amgen shall in consultation with Dialysis Center determine the
appropriate methodology to be used to determine the [DELETED] (in [DELETED]) of
an Alternative ESA that was used by the Dialysis Center Committed Purchasers
patients’ during the applicable measurement period that is equivalent to a
[DELETED] (in [DELETED]) of EPOGEN that was used by the Dialysis Center
Committed Purchasers patients’ during the applicable measurement period (the
“[DELETED]”) and Dialysis Center shall reasonably cooperate with Amgen and
provide any other reasonable data, including [DELETED] of ESAs utilized during
the applicable measurement period, necessary to complete the determination. If
Dialysis Center has a reasonable objection to the methodology proposed by Amgen,
the Parties shall appoint a mutually agreeable Third Party to determine the
methodology to be used with the costs of such Third Party to be borne equally by
the Parties. The initial [DELETED] for any particular Alternative ESA as
determined by either the Parties or the Third Party appointed by the Parties, as
applicable, pursuant to this Section 2.1.2 (the “Initial [DELETED]”) shall only
apply to the Quarter immediately preceding the Initial [DELETED]. The
determination of the [DELETED] for each particular Alternative ESA shall be
recalculated for each of the first [DELETED] after the Initial [DELETED] for
such Alternative ESA and the calculation of the [DELETED] for such Alternative
ESA after each Quarter during such [DELETED] period shall only apply to the
immediately preceding Quarter after each such recalculation. The [DELETED] for a
particular Alternative ESA for all periods after such [DELETED] period shall be
the [DELETED] determined as of the end of the [DELETED] Quarter after the
Initial [DELETED] for such Alternative ESA (the “Baseline [DELETED]”); provided,
either Party may, no more frequently than once per calendar year, request a
recalculation of the Baseline [DELETED], which recalculation shall be applied
prospectively, if such Party reasonably believes that the Baseline [DELETED] has
materially changed over time, in which event the requesting Party shall bear the
costs of any Third Party appointed by the Parties in connection therewith.

 

2.2.

Purchase Commitment Transition Period for Added Dialysis Center Purchasers. If,
after the Term Start Date, there is a new Added Dialysis Center Purchaser
pursuant to Section 2.8.2, that is a Dialysis Center Committed Purchaser,
Dialysis Center shall use its commercially reasonable efforts to cause such
Added Dialysis Center Purchaser to meet the Purchase Commitment as soon as
practicable, but such Added Dialysis Center Purchaser shall not be obligated to
meet the Purchase Commitment until [DELETED] days after the Added Dialysis
Center Purchaser Effective Date. If, as of the Added Dialysis Center Purchaser
Effective Date regarding an Added Dialysis Center Purchaser, such Added Dialysis
Center Purchaser was a party to a written agreement with a Third Party which
includes an obligation on the part of such Added Dialysis Center Purchaser to
exclusively purchase an Alternative ESA to meet a majority of its ESA
requirements for the provision of Dialysis Services in the Territory (an “Other
Agreement(s)”) and Dialysis Center can demonstrate via reasonable evidence to
Amgen that such Other Agreement was entered into by such Added Dialysis Center
Purchaser at least

 

Page 8 of 123



--------------------------------------------------------------------------------

  [DELETED] days prior to the Added Dialysis Center Purchaser Transaction Date,
then such Added Dialysis Center Purchaser shall not be subject to the Purchase
Commitment until [DELETED] days after such time that such Other Agreement(s) can
be terminated and/or amended to terminate such obligation with respect to the
Alternative ESAs without such Added Dialysis Center Purchaser and/or Dialysis
Center and/or any of its Affiliates paying any damages and/or other amounts to
such Third Party (the “Other Agreement Early Termination Date”); provided that
Dialysis Center shall use its best efforts to terminate such Other Agreement as
soon Dialysis Center can do so without such Added Dialysis Center Purchaser
and/or Dialysis Center and/or any of its Affiliates paying any damages and/or
other amounts to such Third Party. Amgen shall not be obligated to meet the
Supply Commitment for any Added Dialysis Center Purchaser until the expiration
of the [DELETED] day period after the Added Dialysis Center Purchaser Effective
Date or, in the case of an Added Dialysis Center Purchaser that is a party to an
Other Agreement, [DELETED] days after the Other Agreement Early Termination
Date.

 

2.3. Eligible Purchases.

 

  2.3.1. Purchases from Authorized Wholesaler. Only purchases of EPOGEN made by
a Dialysis Center Purchaser from an Authorized Wholesaler shall be eligible to
receive the Discounts provided under this Agreement.

 

  2.3.2. Own Use. The Dialysis Center Purchasers shall purchase EPOGEN under
this Agreement solely for their own use in providing Dialysis Services, and only
purchases made by Dialysis Center Purchasers for such use shall be eligible for
the Discounts provided under this Agreement and shall be considered Committed
[DELETED] Purchases of Amgen ESAs. Dialysis Center on behalf of itself and each
other Dialysis Center Purchaser covenants that none of them shall seek to
procure any of the Discounts available under this Agreement for any purchases of
EPOGEN not for its or their use in providing Dialysis Services, and Dialysis
Center shall promptly notify Amgen in the event Amgen shall have provided any
Dialysis Center Purchaser with any Discounts hereunder for any EPOGEN that was
not used by them for the provision of Dialysis Services.

 

  2.3.3. Maximum Quarterly Purchase Increases. Notwithstanding any other
provision of this Agreement, no Discounts earned by Dialysis Center shall apply
to Qualified Gross Purchases of EPOGEN for any Quarter that exceed [DELETED]
percent ([DELETED]%) of the Qualified Gross Purchases of EPOGEN in the
immediately preceding Quarter unless Amgen, in its sole discretion, determines
that such increase is necessary for Dialysis Center to meet its Purchase
Commitment for any such Quarter. Such calculation shall be adjusted to remove
from the calculation the effect of any change in [DELETED], or
increases/decreases in the number of Dialysis Center Purchasers during the
relevant comparison periods.

 

2.4. Quantity Forecasts and Minimum Forecast Commitment.

 

  2.4.1.

Rolling Forecast. Each Quarter during the Term, Dialysis Center shall submit in
writing to Amgen a rolling [DELETED] month forecast setting forth on a
month-by-month basis the aggregate quantities in [DELETED] of EPOGEN by
Available EPOGEN SKU that Dialysis Center has determined in good faith are
required for all Dialysis Center Purchasers for each month in the forecast
period, starting with an initial [DELETED] month forecast beginning as of
[DELETED] which shall be delivered to Amgen by [DELETED] (each, a “Rolling
Forecast” and collectively the “Rolling Forecasts”). With the exception of the
initial Rolling Forecast, Dialysis Center shall submit each Rolling Forecast by
no later than the

 

Page 9 of 123



--------------------------------------------------------------------------------

  [DELETED] of the [DELETED] of each Quarter during the Term (e.g., by [DELETED]
Dialysis Center shall submit a Rolling Forecast for the [DELETED] month period
from [DELETED] through [DELETED]). The Rolling Forecasts shall not reflect any
EPOGEN requirements for periods after the Term End Date. If Dialysis Center has
not timely delivered a Rolling Forecast as provided above, the Rolling Forecast
previously in effect shall remain in effect for the periods covered thereby. The
purpose of this Section 2.4.1 is to allow Amgen adequate time to adjust its
manufacturing planning and operations to properly reflect the anticipated mix of
Available EPOGEN SKUs.

 

  2.4.2. Minimum Forecast Commitment. Without reducing or limiting the Purchase
Commitment set forth in Section 2.1, the forecasted quantities of each Available
EPOGEN SKU for months [DELETED] of each Rolling Forecast shall constitute the
Dialysis Center Purchasers’ aggregate minimum purchase commitment of [DELETED]
of EPOGEN by Available EPOGEN SKU (the “Minimum Forecast Commitment”). If the
Dialysis Center Purchasers purchase an aggregate quantity in [DELETED] of EPOGEN
by Available EPOGEN SKU during any Quarter that is less than the Minimum
Forecast Commitment for any such Quarter (the quantity of any such difference,
the “Forecast Shortfall”), then Amgen shall notify Dialysis Center of the
Forecast Shortfall in writing. If the Dialysis Center Purchasers purchase a
quantity in [DELETED] of EPOGEN by Available EPOGEN SKU during the Quarter in
which the Forecast Shortfall occurred and the immediately following Quarter in
the aggregate that is less than the aggregate Minimum Forecast Commitments for
such two Quarters, Amgen shall notify Dialysis Centers of such failure in
writing, and within thirty (30) days of Dialysis Center’s receipt of such
notice, it shall pay to Amgen an amount equal to [DELETED] percent ([DELETED]%)
of (i) the Forecast Shortfall for the applicable Quarter multiplied by
(ii) [DELETED] less the Discounts per [DELETED] of EPOGEN for each Available
EPOGEN SKU earned by the Dialysis Center Purchasers during such Quarter (the
“Forecast Shortfall Amount”). At Amgen’s option, any Forecast Shortfall Amount
may be offset in whole or in part against any Discounts earned by the Dialysis
Center Purchasers on purchases of EPOGEN in the applicable Quarter or any
subsequent Quarter.

 

  2.4.3. Forecast Variance. Each Rolling Forecast provided by Dialysis Center
may [DELETED] quantities of each Available EPOGEN SKU only for new months
[DELETED] and may [DELETED] quantities of each Available EPOGEN SKU in the new
months [DELETED] from the corresponding months in the immediately prior Rolling
Forecast by the “Permitted Percentage Variances” in the table below. The
Permitted Percentage Variances for the months of each Rolling Forecast (the
“Permitted Variance Period”) are as follows:

 

Months

   [DELETED]     [DELETED]     [DELETED]     [DELETED]     [DELETED]  

Permitted Percentage Variance

     [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED ]%     
[DELETED ]% 

If Dialysis Center submits a Rolling Forecast that contains a forecast for any
month therein that is not in compliance with this Section 2.4.3, Amgen shall
have the right, in its sole discretion, to either (a) accept such forecast for
any month

 

Page 10 of 123



--------------------------------------------------------------------------------

therein that is not in compliance with this Section; or (b) adjust such
non-compliant forecasted quantity for any such month to increase or decrease the
amount forecasted for such month by up to the minimum amount necessary to bring
such forecasted quantity into compliance with this Section 2.4.3. Dialysis
Center may, at any time for any good faith reason, request additional variances
to the Permitted Percentage Variances and, in such event, the Parties shall work
in good faith to accommodate such request; provided, however, that (i) in no
event shall Amgen be liable for any resulting Supply Shortfall or Actual Supply
Shortfall and (ii) Dialysis Center shall remain liable for any Forecast
Shortfall that may occur. If in any Quarter during the Term, the Dialysis Center
Purchasers have a Forecast Shortfall and the Parties have determined, after good
faith discussions, that such Forecast Shortfall is the necessary result of a
Material Label Change, then the Dialysis Center Purchasers shall not be liable
for such Forecast Shortfall.

 

  2.4.4. Good Faith Estimates. Each Rolling Forecast submitted by Dialysis
Center shall represent good faith estimates of the Dialysis Center Purchasers’
actual anticipated purchases of EPOGEN for the treatment of dialysis patients in
the Territory and reasonable inventory requirements for EPOGEN in the Territory
during the relevant timeframes.

 

  2.4.5. Available EPOGEN SKUs. The Available EPOGEN SKU Schedule attached as
Schedule 3 hereto sets forth the “Available EPOGEN SKUs” as of the Term Start
Date. Amgen may add Available EPOGEN SKUs to, or remove Available EPOGEN SKUs
(with respect to all purchasers of EPOGEN for free-standing dialysis clinics)
from, the Available EPOGEN SKUs Schedule upon at least [DELETED] advance written
notice to Dialysis Center; provided that Amgen may not remove any Available
EPOGEN SKUs from the Available EPOGEN SKUs Schedule that accounted for [DELETED]
percent ([DELETED]%) or more of the Qualified Gross Purchases of EPOGEN during
the immediately preceding [DELETED] without the prior written consent of
Dialysis Center, which consent may be withheld by Dialysis Center in its sole
discretion, unless there is an Available EPOGEN SKU that corresponds to the same
dosage, size and potency of the deleted Available EPOGEN SKU; and provided
further that, notwithstanding the foregoing, Amgen may immediately remove any
Available EPOGEN SKU should Amgen determine, in its sole discretion, that the
removal of any such Available EPOGEN SKU is for safety or quality or similar
reasons. The Parties shall mutually agree upon (a) the first period for which
any such new Available EPOGEN SKU may be ordered by the Dialysis Center
Purchasers and (b) any permitted adjustments to the EPOGEN SKU mix contained in
Dialysis Center’s then applicable Rolling Forecast to reflect any changes in the
Available EPOGEN SKUs or as otherwise may be required due to any production
shortfall applicable to all EPOGEN customers.

 

2.5.

Supply Commitment Shortfalls. Dialysis Center shall promptly notify Amgen in
writing (the “Supply Shortfall Notice”) if a Dialysis Center Purchaser has not
been able to purchase from the Authorized Wholesalers a quantity of EPOGEN in
[DELETED] for any Available EPOGEN SKU that meets the Minimum Forecast
Commitment for any Quarter for any reason, including as a result of a Force
Majeure Event related to Amgen (a “Supply Shortfall Quarter”), setting forth in
such notice the quantity of EPOGEN in [DELETED] by Available EPOGEN SKU
representing such shortfall, including as a result of a Force Majeure Event
related to Amgen (the “Supply Shortfall”). In the event of a

 

Page 11 of 123



--------------------------------------------------------------------------------

  Supply Shortfall, Amgen shall not intentionally discriminate against any of
the Dialysis Center Purchasers in its allocation of the available quantities of
an Available EPOGEN SKU subject to such Supply Shortfall by making its
allocation decisions, in whole or in part, on the basis of the prices,
Discounts, and/or other financial terms offered to the Dialysis Center
Purchasers pursuant to the terms and conditions of this Agreement. In no event
shall the inability to obtain a particular Available EPOGEN SKU in a Minimum
Forecast Commitment be deemed a Supply Shortfall, if a Dialysis Center Purchaser
can purchase (i) the same quantity of EPOGEN in [DELETED] through other
Available EPOGEN SKUs or (ii) Aranesp, other than with respect to use by
physicians with privileges at a Dialysis Center Purchaser who have obtained
approval through Dialysis Center’s formulary exception process to use a
“short-acting” Alternative ESA instead of Aranesp. If the Authorized Wholesalers
are actually unable to supply the Dialysis Center Purchasers with a quantity of
(i) EPOGEN or (ii) Aranesp equal to the Supply Shortfall within the time period
reasonably required by the Dialysis Center Purchasers as set forth in the Supply
Shortfall Notice, which in no event will be less than five (5) business days
after Amgen’s receipt of the applicable Supply Shortfall Notice, the Purchase
Commitment shall be reduced by the quantity of any Supply Shortfall that
actually occurs (the “Actual Supply Shortfall”).

 

  2.5.1. In the event of an Actual Supply Shortfall, Dialysis Center shall use
good faith efforts to procure any Alternative ESAs from a Third Party at the
[DELETED]. Dialysis Center shall deliver to Amgen a statement setting forth the
aggregate [DELETED] (i.e., the aggregate [DELETED] less all applicable
discounts, rebates, chargebacks and other price adjustments) actually paid by
the Dialysis Center Purchasers to any such Third Party for that quantity of
Alternative ESAs purchased by such Dialysis Center Purchasers during the Supply
Shortfall Quarter solely as a substitute for the Actual Supply Shortfall (the
“[DELETED]”); provided that should Dialysis Center be subject to any
confidentiality restrictions that Dialysis Center may have with any Third Party
from which it procured Alternative ESAs, then the Parties agree to send such
[DELETED] to the Firm to be verified. Amgen shall pay to Dialysis Center an
amount of cash equal to the difference, if any, between (a) the [DELETED] and
(b) the product of (i) (1) [DELETED] in effect for the Supply Shortfall Quarter
less (2) the Discounts per [DELETED] of Available EPOGEN SKU earned by the
Dialysis Center Purchasers in such Supply Shortfall Quarter multiplied by
(ii) the Actual Supply Shortfall. Amgen shall also pay to Dialysis Center any
incremental difference in the aggregate [DELETED] of Aranesp purchased by
Dialysis Center Purchasers as a result of the Supply Shortfall compared to the
aggregate [DELETED] of EPOGEN unless Amgen shall have notified Dialysis Center
in advance that Dialysis Center Purchasers may purchase an Alternative ESA as
opposed to Aranesp during the Actual Supply Shortfall.

 

  2.5.2. Upon the completion of an Actual Supply Shortfall, the Purchase
Commitment, with respect to the quantities of EPOGEN in [DELETED] of the
Available EPOGEN SKUs that constitute the Actual Supply Shortfall shall be
suspended for a period of [DELETED] days to allow the Dialysis Center Purchasers
to transition back from any Alternative ESA’s used by the Dialysis Center
Purchasers during such Actual Supply Shortfall back to such applicable Available
EPOGEN SKU.

 

  2.5.3. Provided that Amgen complies with its obligations under Section 2.5.1,
then Amgen will not be in breach of Section 2.1 and the Supply Commitment as a
result of the Actual Supply Shortfall.

 

Page 12 of 123



--------------------------------------------------------------------------------

2.6. [DELETED]. The Dialysis Center Purchasers shall purchase EPOGEN from an
Authorized Wholesaler at the then-prevailing [DELETED] (subject to any
wholesaler markup, discount, services fees or other charges), and any Discounts
shall be applied in accordance with the schedules and terms set forth in Exhibit
A and this Agreement. Amgen reserves the right to change [DELETED] at any time,
by any amount, without notice. Amgen shall promptly notify Dialysis Center of
any change to [DELETED].

 

2.7. Authorized Wholesalers. Prior to the Term Start Date, Dialysis Center shall
select one or more Authorized Wholesalers from the Authorized Wholesaler list
prepared by Amgen and set forth on Exhibit B (as such list may be amended from
time to time as provided in this Agreement, the “Authorized Wholesaler List”),
and only such selected Authorized Wholesalers shall be Authorized Wholesalers
for purposes of this Agreement. From and after the Term Start Date, Dialysis
Center shall have the right to change its selection of Authorized Wholesalers
from the Authorized Wholesaler List with thirty (30) days prior written notice
to Amgen. Dialysis Center may request Amgen to add wholesalers to the Authorized
Wholesaler List, and Amgen, at its sole discretion, shall have the right to
determine whether to approve of such addition to the Authorized Wholesaler List.
Amgen shall have the right to add or remove wholesalers from the Authorized
Wholesaler List set forth on Exhibit B in the exercise of its commercially
reasonable discretion by thirty (30) days prior written notice to Dialysis
Center, provided that for any removal (a) Amgen removes such Authorized
Wholesaler with respect to providing EPOGEN to all purchasers of EPOGEN for free
standing dialysis clinics, or (b) such Authorized Wholesaler requests Amgen to
remove it as an Authorized Wholesaler for Dialysis Center Purchasers. In the
event of any removal of an Authorized Wholesaler from the Authorized Wholesaler
List by Amgen, Amgen shall work with Dialysis Center to transition the Dialysis
Center Purchasers’ purchases of EPOGEN to an alternative Authorized Wholesaler,
and if no alternative Authorized Wholesaler exists at such time, the Parties
shall use reasonable efforts to establish a direct purchasing relationship in
any interim period between the removal of the removed Authorized Wholesaler and
the initiation of purchases from a new Authorized Wholesaler, if no Authorized
Wholesaler exists at such time. Any such direct purchasing relationship shall be
subject to credit qualification and the approval by Amgen of an application for
direct ship account. If the Dialysis Center Purchasers purchase EPOGEN directly
from Amgen as contemplated in this Section 2.7, all purchases of EPOGEN made
from Amgen by such Dialysis Center Purchasers shall be deemed Qualified Gross
Purchases of EPOGEN and eligible for the Discounts.

 

2.8. Dialysis Center Purchasers

 

  2.8.1. Designated Affiliates and Managed Centers. Only the Designated
Affiliates listed on Exhibit C (as such list may be amended from time to time as
provided in this Agreement, the “Designated Affiliates List”) and the Managed
Centers set forth on Exhibit D (as such list may be amended from time to time as
provided in this Agreement, the “Managed Centers List”) shall be Dialysis Center
Purchasers for purposes of this Agreement. Dialysis Center shall promptly update
and maintain the accuracy of the Designated Affiliates List and the Managed
Centers List throughout the Term, but in no event later than thirty (30) days
after the addition or removal of a Dialysis Center Purchaser pursuant to
Section 2.8.2 or 2.8.3 below. Dialysis Center shall not acquire, divest,
restructure, reorganize or reclassify its Affiliates or Managed Centers, or
request any addition or removal of any Dialysis Center Purchaser, with the
purpose or intent in whole or in part to avoid or eliminate its obligations or
commitments, or the obligations and commitments of each of the Dialysis Center
Purchasers set forth in this Agreement.

 

Page 13 of 123



--------------------------------------------------------------------------------

  2.8.2. Addition of Dialysis Center Purchasers. After the Term Start Date,
subject to Amgen’s reasonable consent under this Section 2.8.2, all new
Affiliates and Managed Centers in the Territory shall be added to this Agreement
and become Dialysis Center Purchasers. Dialysis Center shall provide prior
written notice to Amgen of each new Affiliate and Managed Center in the
Territory (each a “Notice of Added Dialysis Center Purchaser”), which notice
shall include the proposed Added Dialysis Center Purchaser Transaction Date,
plus any additional information regarding the proposed Dialysis Center Purchaser
that Amgen shall reasonably request. Upon Amgen’s reasonable consent and subject
to the terms and conditions of Section 2.2 with respect to the Purchase
Commitment, the Designated Affiliates List and the Managed Centers List shall be
amended to include such Affiliates or Managed Centers effective as of the later
of (i) thirty (30) days from the date of Amgen’s receipt of a Notice of Added
Dialysis Center Purchaser or (ii) the applicable Added Dialysis Center Purchaser
Transaction Date (each such effective date, the “Added Dialysis Center Purchaser
Effective Date”, and each of the Affiliates and Managed Centers added by such
amendments, an “Added Dialysis Center Purchaser”). The Designated Affiliates
List and the Managed Centers List shall be amended without further action
required of the Parties to reflect additions made in accordance with this
Section 2.8.2.

 

  2.8.3. Removal of Dialysis Center Purchasers. (A) Dialysis Center may remove
Designated Affiliates from the Designated Affiliates List and Managed Centers
from the Managed Center List only (i) upon the written consent of Amgen, which
consent shall not be unreasonably withheld, conditioned, and/or delayed or
(ii) upon thirty (30) days prior written notice to Amgen in the event such
removal is a result of a (a) sale of all or substantially all of the assets or
equity interests of a Designated Affiliate to a Third Party, whether by
reorganization, merger, sales of assets, or sale of equity interests,
(b) permanent closure of a Designated Affiliate facility or (c) termination of
the relevant management agreement for a Managed Center that has ceased its
management relationship with Dialysis Center and/or any Affiliate of Dialysis
Center (each of the events described in this clause (ii), an “Authorized Removal
Occurrence”). Dialysis Center shall provide Amgen written notice describing the
nature of any requested removal, including the anticipated effective date of any
Authorized Removal Occurrence, and such removal shall be effective thirty
(30) days after Amgen has provided Dialysis Center with written consent to such
removal or such earlier period as may be agreed to by Amgen or, in the event of
an Authorized Removal Occurrence, the effective date of the Authorized Removal
Occurrence.

(B) Amgen shall also have the right to remove any Designated Affiliates from the
Designated Affiliates List and any Managed Centers from the Managed Centers List
upon thirty (30) days (or such shorter /period as may be required by Law or any
Governmental Authority) written notice to Dialysis Center (a) that such removal
is required by order of a court or Governmental Authority or (b) in instances in
which Amgen determines, in its reasonable discretion, that such removal is
required (i) to comply with Law or (ii) as a result of any such Designated
Affiliate’s or Managed Center’s negligence or willful misconduct in the use or
administration of EPOGEN.

 

Page 14 of 123



--------------------------------------------------------------------------------

(C) The Designated Affiliates List and the Managed Centers List shall be amended
without further action required of the Parties to reflect removals made in
accordance with this Section 2.8.3.

 

  2.8.4. Adjustments to Rolling Forecast. Following the addition or removal of
an Affiliate to or from the Designated Affiliates List or a Managed Center to or
from the Managed Centers List, the Parties shall mutually agree in good faith to
implement any reasonable and necessary adjustments to the Rolling Forecast to
account for such addition or removal of an Affiliate to or from the Designated
Affiliates List or a Managed Center to or from the Managed Centers List;
provided, that Amgen shall have no obligation under Section 2.5 for an Actual
Supply Shortfall in the event that any increase to the quantities of each
Available EPOGEN SKU set forth in such adjusted Rolling Forecast is in excess of
the applicable Permitted Percentage Variances.

 

  2.8.5. Dialysis Center Committed Purchasers List. The Dialysis Center
Purchasers as of the Term Start Date shall constitute the initial list of
“Dialysis Center Committed Purchasers” as listed on Exhibit E (as such list may
be amended from time to time as provided in this Agreement, the “Dialysis Center
Committed Purchasers List”). Each Added Dialysis Center Purchaser shall
automatically be added to the Dialysis Center Committed Purchasers List as of
the Added Dialysis Center Purchaser Effective Date unless Amgen shall have
provided notice to the contrary prior to the Added Dialysis Center Purchaser
Effective Date. Any Dialysis Center Purchaser removed from the Designated
Affiliates List or the Managed Center List in accordance with Section 2.8.3
shall automatically be removed from the Dialysis Center Committed Purchaser List
as of the effective date of such removal from the Designated Affiliates List or
the Managed Center List. Amgen shall have the right in its sole discretion to
add or remove any Dialysis Center Purchasers from the Dialysis Center Committed
Purchasers List upon at least fifteen (15) days’ written notice to Dialysis
Center, effective as of the first day of the Quarter after the expiration of the
fifteen (15) day notice period; provided, that Amgen shall work together with
Dialysis Center to agree as to which specific Dialysis Center Purchasers will be
added or removed and, in the event, the Parties are unable to agree in a
reasonable time, Amgen may in its discretion add or remove specific Dialysis
Center Purchasers that are not disproportionate in their use of Alternative ESAs
compared to all Dialysis Center Purchasers. For avoidance of doubt, any Dialysis
Center Committed Purchaser that is removed from the Dialysis Center Committed
Purchasers List but remains on the Designated Affiliates List or the Managed
Center List shall still be considered a Dialysis Center Purchaser.

 

  2.8.6.

Access to Dialysis Center Facilities. Amgen covenants and agrees that neither it
nor any of its employees and/or agents shall have the right to access to any
Individually Identifiable Health Information while accessing any of the Dialysis
Center Purchasers’. The Parties acknowledge and agree that (a) all of Dialysis
Center’s applicable policies and procedures regarding visitors and any updates
thereto (the “Policies and Procedures”) that will be in effect during the Term
are and will be available for viewing by Amgen and its employees and/or agents
during the Term at http://www.davita.com/about/vendor-policies and (b) Amgen and
its employees and/or agents shall have [DELETED] during [DELETED] to the
Dialysis Center Purchasers’ facilities for the purpose of promoting and
providing [DELETED] regarding [DELETED] and shall abide by all the Policies and
Procedures during the Term to the extent that such Policies and Procedures have
not changed since the

 

Page 15 of 123



--------------------------------------------------------------------------------

  Term Start Date, other than as required by any applicable Law and/or generally
accepted industry guidance covering vendor access to facilities, in a manner
that would limit Amgen’s rights under this Section 2.8.6; provided, however,
that, notwithstanding anything contained in the Policies and Procedures, Amgen’s
employees and/or agents shall be permitted to utilize, without any pre-approval
or review by Dialysis Center, any Amgen internally approved (i) [DELETED]
materials that have been submitted to the FDA, (ii) [DELETED] materials, and
(iii) [DELETED] materials, provided, such [DELETED] materials have been
previously submitted to Dialysis Center’s Vice President of Clinical Management
and Vendor Relations for approval and not objected to by Dialysis Center’s Vice
President of Clinical Management and Vendor Relations within [DELETED] business
days of such submission; and provided, further, that Amgen shall provide
Dialysis Center’s Vice President of Clinical Management and Vendor Relations
with copies of all materials to be utilized at the Dialysis Center Purchaser’s
facilities prior to their first use at any facility of the Dialysis Center
Purchasers.

 

3. DISCOUNTS

 

3.1. Earning, Calculating, Payment and Vesting of Discounts. All Discounts will
be earned, calculated and vested as set forth in Exhibit A. For the purposes of
calculating the Discounts hereunder, Qualified Gross Purchases of EPOGEN by any
Dialysis Center Purchaser shall be deemed to be made on the date of invoice by
an Authorized Wholesaler or Amgen pursuant to Section 2.7 to any such Dialysis
Center Purchaser. The Discounts (other than invoice discounts) shall be paid in
arrears by electronic funds transfer using information provided to Amgen by
Dialysis Center as necessary to enable payment. All Discounts, excluding the
Base Rate Rebate and the Base Invoice Discount, shall be conditioned upon
material compliance with Section 2.8.6. Amgen Inc. hereby guarantees Amgen’s
obligations to pay all Discounts earned by Dialysis Center hereunder.

 

3.2.

Verification and Audit. Discounts (including any qualification criteria for any
Discounts) specified herein and/or any other amounts paid by one Party to the
other Party pursuant to this Agreement are subject to verification and audit of
the relevant purchase and other data (including the Data, the Self-Reported Data
and the Compensation Data), as reasonably necessary to calculate any amounts
payable hereunder. Dialysis Center Purchasers shall maintain their books and
records in accordance with U.S. generally accepted accounting principles,
consistently applied. To the extent either Amgen or Dialysis Center, in its
reasonable discretion, determines that it is necessary to verify and confirm the
calculation of: (a) any Discount described in this Agreement in order to audit
and assure compliance with the terms of this Agreement and/or (b) any other
amount that one Party must pay to the other Party under this Agreement, the
requesting Party shall provide written notice of same to the other Party (an
“Objection Notice”) setting forth in detail any and all items of disagreement
related to such computation, statement, and/or amount that must be paid by one
Party to the other Party. Amgen and Dialysis Center shall jointly engage (at the
requesting Party’s sole cost and expense, subject to any reimbursement by the
other Party as set forth below) and refer the items in dispute to a nationally
recognized firm of independent, certified public accountants as to which Amgen
and Dialysis Center mutually agree (the “Firm”), to resolve any disagreements.
Amgen and Dialysis Center will direct the Firm to render a written determination
within twenty (20) days of its retention, and Amgen and Dialysis Center and
their respective employees and/or agents will cooperate with the Firm during its
engagement. The Firm shall keep strictly confidential all data reviewed and
information learned or obtained in

 

Page 16 of 123



--------------------------------------------------------------------------------

  connection with resolving any Objection Notice and shall report to the
requesting Party only the conclusion of its review without the disclosure of any
Confidential Information. All reports of the Firm shall be made available to
both Parties simultaneously, promptly upon completion, and shall be deemed to
conclusively and definitively resolve the related Objection Notice, which shall
be reimbursed (if applicable) in accordance with this Section 3.2. Any such
audit shall be conducted during normal business hours, and so as not to
unreasonably interfere with the business of Amgen and/or any of the Dialysis
Center Purchasers. In the event any such audit is requested by Amgen and shows
that Dialysis Center Purchasers have submitted incorrect information resulting
in Dialysis Center receiving in excess of [DELETED] percent ([DELETED]%) of the
amount to which it was entitled in any Quarter, Dialysis Center shall reimburse
Amgen for the reasonable costs of such audit; otherwise, Amgen shall be
responsible for the costs of such audit. In the event any such audit is
requested by Dialysis Center and shows that Dialysis Center Purchasers have
submitted correct information but have been underpaid by more than [DELETED]
percent ([DELETED]%) of the amount to which they were entitled in any Quarter,
Amgen shall reimburse Dialysis Center for the reasonable costs of such audit;
otherwise, Dialysis Center shall be responsible for the costs of such audit. The
determination of the Firm will be conclusive and binding upon Amgen and Dialysis
Center. Following any audit that shows any over or underpayment hereunder, the
relevant Party shall, within sixty (60) days, make payment to the other Party
for the difference between the amount paid hereunder and the amount actually
payable hereunder based upon the results of such audit.

 

3.3. Adjustments for Changes. In accordance with Section 2.8.2 and/or 2.8.3
above, in the event of an Affiliate’s addition to or deletion from the
Designated Affiliates List or a Managed Center’s addition to or deletion from
the Managed Centers List during any Quarter of the Term, Amgen shall adjust
Qualified Gross Purchases of EPOGEN to account for such Affiliate’s addition to
or deletion from the Designated Affiliates List or a Managed Center’s addition
to or deletion from the Managed Centers List by adding or deleting such
Designated Affiliates’ or Managed Centers’, as applicable, purchases to or from
the relevant Quarter or comparison Quarter (or portion thereof).

 

3.4. Treatment of Discounts and Rebates.

 

  3.4.1. Dialysis Center agrees that Dialysis Center Purchasers shall properly
disclose and account for all Discounts earned hereunder, in whatever form, in
compliance with all applicable federal, state, and local Laws, including
§1128B(b) of the Social Security Act, as amended and its implementing
regulations. Dialysis Center agrees that, if required by such statutes or
regulations, it (together with its Designated Affiliates) shall and it shall
cause its Managed Centers to (i) claim the benefit of such Discount received in
the fiscal year in which such Discount was earned or the year after, (ii) fully
and accurately report the value of such Discount in any cost reports filed under
Title XVIII or Title XIX of the Social Security Act, as amended or a state or
local health care program, and (iii) provide, upon request by the U.S.
Department of Health and Human Services or a state or local agency or any other
federally funded state health care program, the information furnished to
Dialysis Center Purchasers by Amgen concerning the amount or value of such
Discount.

 

  3.4.2.

In order to assist Dialysis Center’s compliance with its obligations as set
forth in Section 3.4.1 above, Amgen agrees that it will fully and accurately
report all Discounts on the invoices or statements submitted to Dialysis Center
and use reasonable efforts to inform Dialysis Center of its obligations to
report all such Discounts to the extent specified by 42 C.F.R §
1001.952(h)(2)(ii)(A) or where the

 

Page 17 of 123



--------------------------------------------------------------------------------

  value of a Discount is not known at the time of sale, Amgen shall fully and
accurately report the existence of the Discount program on the invoices or
statements submitted to Dialysis Center and use reasonable efforts to inform
Dialysis Center of its obligations to report all such Discounts to the extent
specified by 42 C.F.R § 1001.952(h)(2)(ii)(B), and when the value of the
Discounts become known, provide Dialysis Center with documentation of the
calculation of the Discount identifying the specific goods or services purchased
to which the Discount will be applied, in accordance with Section 3.5 below.

 

3.5. Reports. Within ninety (90) days of the end of each Quarter, Amgen shall
provide to Dialysis Center a statement of the Discounts earned hereunder with
the itemization of EPOGEN purchases made in a particular Quarter, broken down
for each Dialysis Center Purchaser and any other information that Dialysis
Center may reasonably request that is reasonably available to Amgen and
necessary for Dialysis Center to obtain in order to comply with its obligations
hereunder. Dialysis Center agrees that it will provide such information to its
Dialysis Center Purchasers in a timely manner in order to allow such Dialysis
Center Purchasers to meet their reporting and other obligations hereunder and
under applicable Law.

 

3.6. Best Price Limitation. At any time following the repeal, enactment or
modification of any Law, policy, program memorandum, or the interpretation
thereof, including a decision by the Centers for Medicare & Medicaid Services,
that affects the definition of “Best Price” (which, for purposes of this
Agreement, shall mean the price reported in Amgen’s Best Price Submission under
Title XIX of the Social Security Act) or the methodology by which Best Price
must be calculated, Amgen shall have the right, in its sole discretion, to
determine the extent to which any [DELETED] to any Third Party due to such
repeal, enactment, modification or decision may impact Amgen’s Best Price
calculation under this Agreement alone or in combination with any other
[DELETED] in other agreements with Dialysis Center or any Third Party. In the
event that Amgen determines reasonably and in good faith that the then-existing
[DELETED] under this Agreement establishes or would establish a new “Best
Price,” Amgen shall have the right, in its sole discretion, upon the later of
(a) the effective date of such repeal, enactment, modification or decision, or
(b) notice to Dialysis Center, to [DELETED] the Discounts offered under this
Agreement [DELETED], and shall promptly notify Dialysis Center of the [DELETED];
provided that the [DELETED] as adjusted by Amgen shall result in [DELETED]
available to Dialysis Center which would [DELETED] the Best Price prior to the
effective date of such repeal, enactment, modification or decision, calculated
using the modified definition or methodology by which Best Price is to be
calculated.

 

4. GOVERNANCE

 

4.1. Business Representatives. The “Business Representatives” shall be comprised
of: (i) in the case of Amgen, Amgen’s General Manager of the Nephrology Business
Unit (the “Amgen Business Representative”); and (ii) in the case of Dialysis
Center, the Chief Operating Officer of DaVita Inc. (the “Dialysis Center
Business Representative”). Each Business Representative shall be entitled to
appoint designees who have been identified to the other Business Representative
in writing and have equivalent authority to the Party’s Business Representative
or have been expressly given all requisite authority by the Party’s Business
Representative.

 

4.2. Responsibilities of Business Representatives. The Business Representatives
shall be responsible for overseeing the Parties’ activities and conduct under
this Agreement generally, and for ensuring an appropriate level of oversight.
The Business Representatives shall meet in person, via teleconference or
videoconference at such times as may be deemed necessary by the Parties).

 

Page 18 of 123



--------------------------------------------------------------------------------

5. PATIENT AND PRODUCT DATA

 

5.1. Data Submission. Dialysis Center shall deliver all Data to Amgen (or to a
data collection vendor specified by Amgen) in the format and manner provided in
Exhibit A and subject to the provisions of this Section 5. To the extent Amgen
requests that Dialysis Center deliver Data to a data collection vendor, Amgen
agrees to cause any such data collection vendor to adhere to and be bound by a
substantially similar confidentiality obligation as is applicable to Amgen under
this Agreement, and Amgen shall be liable for any failure by any such data
collection vendor to act in accordance with such requirements.

 

5.2. HIPAA Compliance. Neither Party has the intent that Dialysis Center will
provide Amgen (or any specified data collection vendor) any Data in violation of
HIPAA. Accordingly, the Parties shall engage an appropriately qualified
statistician, reasonably acceptable to each Party, who meets the requirements
set forth in 45 C.F.R. § 164.514(b)(1) to review the Data and deliver a written
certification that shall conclude that, subject to any conditions, requirements
or assumptions set forth therein, each delivery of Data pursuant to this
Agreement will meet the standards for “de-identification” under HIPAA (the
“Certification”). In connection with the Certification, the Parties agree to use
their commercially reasonable best efforts to facilitate the completion and
delivery of such Certification to each Party in an expedited manner, and Amgen
shall bear the pre-approved costs of such Certification. Notwithstanding
anything in this Agreement to the contrary, in order to assure compliance, as
determined by either Party in its reasonable discretion, with any existing Law
relating to patient privacy of medical records, or at any time following the
enactment of any Law relating to patient privacy of medical records that in any
manner reforms, modifies, alters, restricts, or otherwise affects any of the
Data received or to be received in connection with any of the Discounts
contemplated under this Agreement, either Party may, upon thirty (30) days’
prior written notice, seek to amend this Agreement with respect to the affected
Discount. Dialysis Center and Amgen shall meet and in good faith mutually agree
to modify this Agreement to accommodate any such change in the Law, with the
intent to, if possible, retain the essential terms of this Section 5 and the
affected Discount and pricing structure of this Agreement.

 

5.3. Case Identifier. Dialysis Center shall consistently use a unique
alpha-numeric code (which shall not be derived from Individually Identifiable
Health Information) as a “case identifier” to track the care rendered to each
individual patient over time, and such case identifier shall be included in the
Data provided to Amgen. The key or list matching patient identities to their
unique case identifiers shall not be provided to Amgen.

 

5.4.

Data Use. Amgen and its Affiliates shall have the right to use Data (a) to
support verification of the services under this Agreement, (b) for its [DELETED]
and [DELETED], development of [DELETED], running [DELETED] analyses, overall
analyses of how to improve treatment of patients on dialysis and creating tools
by its marketing personnel, (c) in the aggregate for publications as part of a
larger data set incorporating comparable clinical data received from other
dialysis providers in the Territory and provided that no portion of such data
shall be attributed to Dialysis Center or its Affiliates, and (d) for purposes
of verifying the Dialysis Center Purchasers’ performance under this Agreement
and the calculation of amounts payable hereunder, including verifying the
Dialysis Center Purchasers’ Purchase Commitment performance under this Agreement
and

 

Page 19 of 123



--------------------------------------------------------------------------------

  calculating or determining the Dialysis Center Purchasers’ eligibility to
receive any Discount. Notwithstanding the foregoing, without Dialysis Center’s
prior written consent (such consent not to be unreasonably conditioned, withheld
or delayed): Amgen and its Affiliates shall not (i) disclose to Third Parties
the Data provided by Dialysis Center hereunder except (1) in any publication
referenced in clause (c) above, (2) pursuant to public health activities, (3) to
agents of Amgen bound by obligations of confidentiality no less restrictive than
those contained in Section 11.14 or (4) to other Third Parties as required by
Law or regulation as determined in Amgen’s discretion; and (ii) sell or resell
any such data or derivative works thereof to any Third Party.

 

5.5. Clinical Research Studies. Dialysis Center and Amgen acknowledge that
Dialysis Center, either directly or through DaVita Clinical Research, Inc., an
Affiliate of Dialysis Center, may from time to time be engaged in research
studies in which patients of the Dialysis Center Purchasers, may serve as
clinical trial subjects (a “Research Study”). Notwithstanding any obligation of
Dialysis Center in this Agreement to the contrary, including any requirement in
Section 3.5 of Exhibit A, Dialysis Center shall not be required to submit Data
for any patients of the Dialysis Center Purchasers that are participating in a
Research Study (a “[DELETED]”), but shall continue without limitation to be
eligible for, and if earned receive, all Discounts granted pursuant to this
Agreement, so long as (i) Dialysis Center notifies Amgen of the [DELETED] whose
Data will not be delivered by Dialysis Center to Amgen as otherwise required by
this Agreement as a result of such patient being a [DELETED], and (ii) the
aggregate number of [DELETED] whose Data is excluded by Dialysis Center does not
exceed the [DELETED]. For purposes of the foregoing, “[DELETED]” means [DELETED]
percent ([DELETED]%) of the aggregate number of persons receiving treatment from
the Dialysis Center Purchasers in any calendar month.

 

6. OTHER DATA

 

6.1.

Compensation Data. Dialysis Center agrees that it shall provide the data, with
respect to EPOGEN, set forth on Schedule 2 attached hereto (the “Compensation
Data”) to Amgen in the electronic format set forth on Schedule 2 on a calendar
[DELETED] basis no later than the fourteenth (14th) day of the following
calendar [DELETED] following the [DELETED] for which such Compensation Data is
being provided. Amgen acknowledges, agrees and covenants that it shall only use
the Compensation Data for sales force targeting and compensation. Dialysis
Center and Amgen acknowledge and agree that the Compensation Data does not
include and shall never include any Individually Identifiable Health Information
of any patient of Dialysis Center Purchasers. Notwithstanding the foregoing,
Amgen acknowledges and agrees that Dialysis Center shall only be required to
deliver the Compensation Data to Amgen for as long as [DELETED]. Amgen shall
indemnify, defend and hold harmless Dialysis Center from and against any and all
loss, damage and/or expense (including reasonable attorney’s fees) that it may
suffer as a result of claims, demands, actions, proceedings, liabilities, costs
or judgments, or threats thereof arising out Dialysis Center’s supply of the
Compensation Data to Amgen.

 

6.2. Self-Reported Purchase Data. Dialysis Center, on behalf of the Dialysis
Center Purchasers, acknowledges, covenants and agrees that it shall submit full
and complete Self-Reported Purchase Data for each Quarter to Amgen within
forty-five (45) days of the end of each such Quarter through a Purchase Data
Submission Form attached here to as Exhibit SR-1. Exhibit SR-1 is subject to
modification by mutual written agreement of the Parties. Dialysis Center on
behalf of the Dialysis Center Purchasers shall submit Exhibit SR-1 in an Excel
file format electronically by e-mail to [DELETED] or in such other manner as may
be specified by Amgen through written notification to Dialysis Center.

 

Page 20 of 123



--------------------------------------------------------------------------------

7. JOINT PROJECTS

 

7.1. Joint Projects. The Parties shall form a “Joint Project Committee”
comprised of three (3) executives from each Party, one (1) of whom shall be a
clinical executive, and shall be led by two (2) co-chairs, one (1) appointed by
each of the Parties. During the Term, either Party may present to the Joint
Project Committee one or more written proposals (a “Project Proposal”) for a
project or projects to be undertaken jointly by the Parties related to the
provision of Dialysis Services (a “Joint Project”), together with a draft
project plan for the Joint Project (a “Project Plan”) which the Parties shall
discuss in good faith. If the Parties agree in writing to undertake a Joint
Project, the Parties shall jointly pursue such Joint Project in accordance with
the Project Plan without any further approval action required by the Parties.

 

7.2. Joint Project Committee.

 

  7.2.1. Joint Project Committee Responsibilities. The Joint Project Committee
shall be responsible for the following:

 

  a) Reviewing and approving each new Project Proposal prior to adoption of any
Joint Projects set forth in such new Project Proposal;

 

  b) Reviewing and approving changes to the Project Plans for existing Joint
Projects prior to adoption of such changes;

 

  c) Providing for communication and discussion between the Parties to, as
appropriate, coordinate and optimize the development activities of the Parties
under each Joint Project;

 

  d) Reviewing and monitoring the activities and progress of the Parties against
the Joint Projects;

 

  e) Communicating with the Business Representatives regarding all of the
foregoing; and

 

  f) Such other matters as are appropriate to make operational the terms of this
Agreement in respect of Joint Projects and as the Parties shall agree in
writing.

 

  7.2.2. Meetings. The Joint Project Committee shall meet in person, via
teleconference or videoconference or otherwise, as frequently as deemed
necessary by the Joint Project Committee. All Joint Project Committee meetings
shall have at least one (1) member appointed by each Party in attendance.

 

  7.2.3. Decision Making. The Joint Project Committee shall make decisions by a
unanimous vote. The Parties shall use good faith, reasonable efforts to come to
a complete agreement. In the event the Joint Project Committee fails to reach
unanimity with respect to any matter, such matter shall be escalated to the
Business Representatives.

 

8. WARRANTIES, REPRESENTATIONS AND COVENANTS

 

8.1.

Power and Authority. Each Party represents and warrants to the other that this
Agreement: (a) has been duly authorized, executed, and delivered by it,
(b) constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms

 

Page 21 of 123



--------------------------------------------------------------------------------

  contained herein, and (c) does not and shall not conflict with or violate any
of its other contractual obligations, expressed or implied, to which it is a
party or by which it may be bound.

 

8.2. Compliance with Law and Regulation. Amgen and Amgen Inc. shall, and
Dialysis Center shall, comply with all applicable Laws related to the
performance of their respective obligations under this Agreement. Each Party
represents and warrants that (which representations and warranties shall be
ongoing representations and warranties during the Term): (i) it is not currently
named on any of the following lists: (A) HHS/OIG List of Excluded
Individuals/Entities, (B) GSA List of Parties Excluded from Federal Programs, or
(C) OFAC “SDN and Blocked Individuals” and (ii) it shall promptly notify the
other Party in the event it becomes named on any of the following lists:
(x) HHS/OIG List of Excluded Individuals/Entities, (y) GSA List of Parties
Excluded from Federal Programs, or (z) OFAC “SDN and Blocked Individuals”.

 

8.3. Product. Amgen covenants and agrees that EPOGEN is not and will not be
adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act, as amended, or within the meaning of any applicable Law, or is or
will be a product which may not be introduced in to interstate commerce. Amgen
warrants that EPOGEN purchased pursuant to this Agreement (a) is manufactured,
and up to the time of its receipt by Authorized Wholesalers is handled, stored,
and transported in accordance with all applicable Laws, and meet all
specifications for effectiveness and reliability as required by the United
States Food and Drug Administration (the “FDA”), and (b) when used in accordance
with the directions in its labeling is fit for the purposes and indications
described in its labeling. Amgen warrants that the use of EPOGEN by Dialysis
Center Purchasers shall not infringe upon any ownership rights of any other
individual or entity or upon any patent, copyright, trademark or other
intellectual property or proprietary right or trade secret of any individual or
entity. Amgen agrees that as soon as practicable it will notify Dialysis Center
of any material defect in EPOGEN delivered to any Dialysis Center Purchasers in
accordance with applicable Law.

 

8.4. Data. Dialysis Center represents and warrants to Amgen that: (a) the Data,
the Compensation Data, and the Self-Reported Purchase Data that the Dialysis
Center Purchasers deliver to Amgen pursuant to Section 5 and Section 6 shall be:
(i) prepared and delivered in accordance with the provisions of Section 5,
Section 6 and Exhibit A and (ii) as complete and accurate as is reasonably
obtainable in view of the Dialysis Center Purchasers’ customary method of
compilation and the nature and accuracy of the Dialysis Center Purchasers’
resources; (b) the Dialysis Center Purchasers shall not knowingly and
intentionally misrepresent any of the Data, the Compensation Data, and/or the
Self-Reported Purchase Data provided by the Dialysis Center Purchasers to Amgen;
and (c) Dialysis Center shall promptly notify Amgen in the event it has actual
knowledge that any of the Data, the Compensation Data, and/or the Self-Reported
Purchase Data is not complete and/or accurate.

 

8.5. Designated Affiliates List and Managed Centers List. Dialysis Center
represents and warrants that the Designated Affiliates List and the Managed
Centers List, as each of them is attached to this Agreement as of the Term Start
Date (and as of any subsequent date that such lists are updated in accordance
with the terms hereof) are complete and accurate lists of all Affiliates of
Dialysis Center and Managed Centers of Dialysis Center providing Dialysis
Services in the Territory as of the Term Start Date (and as of each such
subsequent date).

 

8.6. Adverse Claims. Each Party represents and warrants to the other Party that,
as of the execution of this Agreement, such Party has no actual knowledge of any
legal claim or right to be asserted against the other Party or its Affiliates
related to the negotiation or execution of this Agreement.

 

Page 22 of 123



--------------------------------------------------------------------------------

8.7. NO OTHER WARRANTIES. OTHER THAN THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ALL OTHER
WARRANTIES, STATUTORY, EXPRESS, AND/OR IMPLIED, INCLUDING THOSE OF
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE. EACH PARTY HEREBY
EXPRESSLY WAIVES ANY AND ALL OTHER WARRANTIES, STATUTORY, EXPRESS, AND/OR
IMPLIED, INCLUDING THOSE OF MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR
PURPOSE.

 

9. DISPUTE RESOLUTION, INSURANCE and INDEMNITY

 

9.1. Escalation of Disputes to Business Representatives. The Parties recognize
that claims, disputes or controversies arising out of or relating to this
Agreement (“Disputes”) may occur from time to time. It is the objective of the
Parties to establish procedures to facilitate the resolution of Disputes arising
under this Agreement in an expedient manner by mutual cooperation and, if
possible, without resort to litigation.

In the event of any Dispute, and prior to either Party (a) commencing any action
in a court of law or under any Governmental Authority, or (b) taking any action
to terminate this Agreement as provided in Section 10, the Parties shall first
undertake that the employees of each Party with relevant expertise and authority
with respect to a Dispute shall meet to discuss such Dispute within five
(5) business days of a Party receiving notice of a Dispute (except in the case
where delay in resolving any such Dispute would be materially prejudicial to a
Party, in which case the Dispute will be referred directly to the Business
Representatives). In the event the Parties are unable to resolve any such
Dispute within thirty (30) business days of the initial meeting between the
Parties, it shall be referred to the Business Representatives, who shall
negotiate with one another in good faith to reach a good faith resolution of the
Dispute; provided, that the Parties shall use commercially reasonable best
efforts to expedite the resolution of any Disputes which by their nature need to
be made quickly by the Business Representatives. In the event the Dispute cannot
be resolved by the Business Representatives within fifteen (15) business days of
the initial meeting between the Business Representatives or such other period of
time as is mutually agreed to by the Parties, then, upon the written demand of
either Party, the Dispute shall be subject to arbitration, as provided in
Section 9.2. Pending resolution of any Dispute, both Parties will continue their
performance under this Agreement of all obligations that are not the subject of
any such Dispute. If there is a Dispute relating to any amount owed by either
Party to the other Party, the undisputed portion of such amount shall be paid to
the other Party in accordance with the terms hereof, and the Parties shall first
attempt to resolve the disputed balance in accordance with this Section 9.1.

 

9.2. Arbitration.

 

  9.2.1.

Claims. Subject to Section 9.3 below, any Dispute that is not resolved under
Section 9.1 within thirty (30) days after a Party’s initial written request for
resolution, shall be resolved by final and binding arbitration administered by
JAMS (the “Administrator”) in accordance with its Comprehensive Arbitration
Rules and Procedures (the “Rules”), except to the extent any such Rule conflicts
with the express provisions of this Section 9.2. (capitalized terms in this
Section 9.2 used but not otherwise defined in this Agreement shall have the
meanings provided in the Rules.) For Disputes valued at less than Five Million
Dollars ($5,000,000), the

 

Page 23 of 123



--------------------------------------------------------------------------------

  Arbitration shall be conducted by one (1) neutral arbitrator (“Arbitrator”)
selected in accordance with the Rules, provided that such Arbitrator shall not
be a current or former employee or director, or a current stockholder, of either
Party or any of their respective Affiliates. For Disputes valued at or more than
Five Million Dollars ($5,000,000), the Arbitration shall be conducted by a panel
of three (3) neutral Arbitrators selected in accordance with the Rules, provided
that any such Arbitrator shall not be a current or former employee or director,
or a current stockholder, of either Party or any of their respective
Affiliates. The Arbitration shall be held in Los Angeles, California.

 

  9.2.2. Discovery. Within forty-five (45) days after selection of the
Arbitrator(s), the Arbitrator(s) shall conduct the Preliminary Conference. In
addressing any of the subjects within the scope of the Preliminary Conference,
the Arbitrator(s) shall take into account both the needs of the Parties for an
understanding of any legitimate issue raised in the Arbitration and the
desirability of making discovery efficient and cost-effective. In that regard,
the Parties agree to the application of the E-Discovery procedures set forth in
Rule 16.2(c) of JAMS’ Expedited Procedures; provided that the Parties agree that
the time limitations identified in Rule 16.2 of JAMS’ Expedited Procedures shall
not be binding and the Arbitrator(s) shall set time limitations for discovery
and depositions that are reasonable and necessary in light of the issues and
matters raised in the Preliminary Conference. In no event shall the time
limitations set by the Arbitrator(s) for discovery and depositions be shorter
than the time periods for discovery and depositions that are set forth in Rule
16.2 of JAMS’ Expedited Procedures.

 

  9.2.3. Hearing; Decision. The hearing (“Hearing”) shall commence within a
reasonable time after the discovery cutoff. The Arbitrator(s) shall require that
each Party submit concise written statements of position and shall permit the
submission of rebuttal statements, subject to reasonable limitations on the
length of such statements to be established by the Arbitrator(s). The
Arbitrator(s) shall also permit the submission of expert reports. The
Arbitrator(s) shall render the award (“Award”) within thirty (30) days after the
Arbitrator(s) declares the Hearing closed, and the Award shall include a written
statement describing the essential findings and conclusions on which the Award
is based, including the calculation of any damages awarded. The Arbitrator(s)
will, in rendering his, her or their decision, apply the substantive law of the
State of California, without giving effect to its principles of conflicts of
law, and without giving effect to any rules or laws relating to arbitration. The
Award rendered by the Arbitrator(s) shall be final, binding and non-appealable,
and judgment may be entered upon it in any court of competent
jurisdiction. However, the Parties agree that the JAMS Optional Arbitration
Appeal Procedures (“Appeal Procedures”) shall apply to the Arbitration, at the
request by either Party in accordance with such Appeal Procedures. If a Party
appeals the Award rendered by the Arbitrator(s), the Award issued by the Appeal
Panel (as defined in such Appeal Procedures) shall be final, binding and
non-appealable, and judgment may be entered upon it in any court of competent
jurisdiction.

 

  9.2.4. Costs. Each Party shall bear its own attorney’s fees, costs, and
disbursements arising out of the Arbitration, and shall pay an equal share of
the fees and costs of the Arbitrator(s); provided, however, the Arbitrator(s)
shall be authorized to determine whether a Party is the prevailing party, and if
so, to award to that prevailing party reimbursement for any or all of its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, travel expenses, etc.),
and/or the fees and costs of the Administrator and the Arbitrator(s).

 

Page 24 of 123



--------------------------------------------------------------------------------

  9.2.5. Confidentiality. Each Party acknowledges and agrees that: (a) any
discovery pursuant to this Section 9.2, (b) the Hearing, (c) any and all
documents exchanged or delivered in connection with the Hearing, settlement
negotiations, and/or settlement terms, including the statements of position,
rebuttal statements, and expert reports, (d) settlement negotiations and/or
settlement terms, and (e) the Award shall be treated as Confidential Information
and subject to the terms and conditions of Section 11.14.

 

9.3. Court Actions. Nothing contained in this Agreement shall deny either Party
the right to seek injunctive or other equitable relief from a court of competent
jurisdiction in the context of a bona fide emergency or prospective irreparable
harm, and such an action may be filed and maintained notwithstanding any ongoing
discussions between the Parties or any ongoing arbitration proceeding.

 

9.4. Insurance. Each Party shall secure and maintain in full force and effect
throughout the Term (and following termination, to the extent necessary to cover
any claims arising from this Agreement) commercial general liability insurance
and product liability (in the case of Amgen only) which include contractual
liability with limits of no less than [DELETED] dollars ($[DELETED] USD);
professional liability insurance (in the case of Dialysis Center only) with
limits of no less than [DELETED] dollars ($[DELETED] USD), and workers’
compensation with statutory limits. Any limits on each of a Party’s insurance
coverage shall not be construed to create any limit on such Party’s liability
with respect to its obligations under this Agreement or otherwise. Each of the
Parties shall have the right to satisfy its obligations under this Section 9.4
through self-insurance. Amgen Inc. hereby guarantees the performance of Amgen’s
obligations as set forth in this Section 9.4.

 

9.5. Indemnity.

 

  9.5.1. By Amgen. Amgen agrees to indemnify, defend, and hold Dialysis Center,
its officers, directors, agents and employees (collectively, the “Dialysis
Center Indemnitees”) harmless from and against any and all loss, damage and/or
expense (including reasonable attorney’s fees) that they may suffer as a result
of Third Party claims, demands, actions, proceedings, liabilities, costs or
judgments, or threats thereof (“Third Party Claim(s)”) arising out of (i) any
defect in the design and/or manufacture of EPOGEN or the storage and/or
transportation of EPOGEN in Amgen’s possession, including claims for property
damage, loss of life, and/or bodily injury; and/or (ii) the breach by Amgen or
Amgen Inc. of any of their respective warranties, representations, and/or
covenants contained in this Agreement. Notwithstanding anything to the contrary
contained herein, Amgen and Amgen Inc. shall not have any obligation to defend,
indemnify, and/or hold the Dialysis Center Indemnitees harmless from any Third
Party Claims arising out of the negligent acts and/or omissions and/or willful
misconduct of the Dialysis Center Indemnitees. This indemnification shall
survive the termination or expiration of this Agreement. Amgen Inc. hereby
guarantees the performance of Amgen’s obligations as set forth in this
Section 9.5.1.

 

  9.5.2.

By Dialysis Center. Dialysis Center agrees to indemnify, defend, and hold Amgen,
its officers, directors, agents and employees (collectively, the “Amgen
Indemnitees”) harmless from and against any and all Third Party Claims arising
out of (i) any Dialysis Center Purchasers’ administration, promotion or use of
EPOGEN

 

Page 25 of 123



--------------------------------------------------------------------------------

  purchased under this Agreement to its patients; (ii) any Dialysis Center
Purchasers’ failure to store and/or transport any EPOGEN in its possession in
accordance with any applicable Law and/or labeling information; and/or (iii) the
breach by Dialysis Center of any of its warranties, representations, and/or
covenants contained in this Agreement. For purposes of the foregoing, the
“administration” of EPOGEN by Dialysis Center shall mean the dispensing and
handling by Dialysis Center and its employees of EPOGEN and the actual
administration of EPOGEN to patients by Dialysis Center and its employees, but
shall exclude physician prescriptions of EPOGEN to patients. Notwithstanding
anything to the contrary contained herein, Dialysis Center shall not have any
obligation to defend, indemnify, and/or hold the Amgen Indemnitees harmless from
any Third Party Claims arising out of the negligent acts and/or omissions and/or
willful misconduct of the Amgen Indemnitees. This indemnification shall survive
the termination or expiration of this Agreement.

 

9.6. Procedure for Third Party Claims.

 

  9.6.1. Notice. The Party receiving indemnification hereunder (the “Indemnified
Party”) shall give the Party providing indemnification hereunder (the
“Indemnifying Party”) written notice within fifteen (15) business days after the
Indemnified Party receives notice of any Third Party Claim, subject to
indemnification hereunder upon which such Indemnified Party intends to base a
request for indemnification under Section 9.5.1 or Section 9.5.2. Failure to
give any such notice shall not constitute a waiver of any right to
indemnification or reduce in any way the indemnification available hereunder,
except and only to the extent that as a result of such failure the Indemnifying
Party demonstrates that it was directly and materially damaged as a result of
such failure to give timely notice.

 

  9.6.2. Control of Defense. The Indemnifying Party, at its expense, shall
assume control of the defense and resolution of each Third Party Claim using
legal counsel reasonably approved by the Indemnified Party and shall keep the
Indemnified Party fully and timely informed of the progress of such defense and
resolution. With respect to each Third Party Claim, the Indemnified Party shall
have the right to retain independent legal counsel at its cost and monitor such
Third Party Claim’s defense and resolution. In such a case, the Indemnifying
Party and its legal counsel shall fully cooperate with the Indemnified Party and
its legal counsel in providing such information as the Indemnified Party may
reasonably request. Notwithstanding this Section 9.6.2, the Indemnifying Party
shall not be entitled to control, but may participate in, and the Indemnified
Party shall be entitled to have sole control over and select counsel to conduct,
the defense or settlement of each Third Party Claim that: (i) seeks a temporary
restraining order, a preliminary or permanent injunction, and/or specific
performance against the Indemnified Party, (ii) involves criminal allegations
against the Indemnified Party, (iii) if unsuccessful, would set a precedent that
would materially interfere with and/or have a material adverse effect on the
business and/or financial condition of the Indemnified Party, and/or
(iv) imposes liability on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder. In such an
event, the Indemnifying Party will still have all of its obligations hereunder
with respect to any such affected Third Party Claims; provided that the
Indemnified Party will not settle any such affected Third Party Claims without
the prior written consent of the Indemnifying Party, which consent will not be
unreasonably withheld, conditioned, and/or delayed by the Indemnifying Party.

 

Page 26 of 123



--------------------------------------------------------------------------------

  9.6.3. Representation. If both the Indemnifying Party and the Indemnified
Party are named parties in any Third Party Claim and representation of both
Parties by the same legal counsel would be inappropriate due to the actual or
potential differing interests between them, then the Indemnified Party, at the
Indemnifying Party’s expense, shall have the right to be represented by separate
counsel of the Indemnified Party’s choosing.

 

  9.6.4. Resolution. The Indemnifying Party shall not settle, compromise or
resolve any Third Party Claim without the written consent of the Indemnified
Party; provided that, the Indemnifying Party may, without such consent, enter
into any such judgment, settlement, compromise or resolution that relates solely
to the payment of money damages, involves a full release of the Indemnified
Party and does not result in any admission of any fault of the Indemnified Party
with respect to such Third Party Claim.

 

  9.6.5. Payment. Any final judgment entered or settlement agreed upon in the
manner provided in this Section 9.6, as applicable, shall be binding upon the
Indemnifying Party and shall conclusively be deemed to be an obligation with
respect to which the Indemnified Party is entitled to prompt indemnification
hereunder, if applicable. Payment of all amounts owing by the Indemnifying Party
under this Section 9.6, as applicable, shall be made promptly upon a final
settlement between the Indemnifying Party and the Indemnified Party or upon a
final adjudication determined by the Arbitrator(s) that an indemnification
obligation is owed by the Indemnifying Party to the Indemnified Party.

 

10. TERM AND TERMINATION

 

10.1. Term. This Agreement shall come into effect as of the Term Start Date and
shall expire on the earlier of the Term End Date, or the Termination Date.

 

10.2. Termination for Cause. Amgen or Dialysis Center may terminate this
Agreement only in the event of the following:

 

  10.2.1.

Breach of Purchase Commitment. The Parties acknowledge and agree that the
Purchase Commitment is the principal value expected to be received by Amgen
under this Agreement and it is the essential inducement for Amgen to enter into
this Agreement, pursuant to which it has agreed, among other things, (a) to
provide the Dialysis Center Purchasers for the duration of the Term the economic
benefits of the Discounts provided for herein, (b) to make the Supply
Commitment, which requires that Amgen commit facilities to the manufacture of
EPOGEN at the expense of other Amgen uses and allocate significant resources to
maintain its manufacturing capabilities and capacity at a commensurate level,
(c) to assume the business risks and financial liability in respect of the
representations, warranties and covenants made by it hereunder and (d) to forego
potential other commercial opportunities in respect of its nephrology business.
In the event that the Dialysis Center Committed Purchasers do not meet an Amgen
ESAs Share of Sales of (i) at least [DELETED] percent ([DELETED]%) for [DELETED]
or more [DELETED] during the Term with respect to which the Dialysis Center is
required to pay the Alternative ESA Purchase Amount with respect to each of such
[DELETED] in any [DELETED] period during the Term, or (ii) at least [DELETED]
percent ([DELETED]%) in any [DELETED], then Amgen shall be entitled to terminate
this Agreement immediately

 

Page 27 of 123



--------------------------------------------------------------------------------

  upon written notice to Dialysis Center and, notwithstanding any other
provision of this Agreement, thereupon either receive the “Liquidated Damages”
defined below or exercise such other rights and remedies as may be allowed at
law or in equity under applicable Law.

 

  10.2.2. Termination for Failure to Supply. Dialysis Center may terminate this
Agreement immediately upon written notice to Amgen in the event that Amgen has
not been able to supply to Dialysis Center through one or more Authorized
Wholesalers EPOGEN in [DELETED] (or Aranesp subject to the terms of Section 2.5)
equal to at least [DELETED] percent ([DELETED]%) of the Minimum Forecast
Commitment (other than as a result of one or more Force Majeure Events) for
[DELETED].

 

  10.2.3. Termination for Exclusion from Federal Health Care Program. Either
Amgen or Dialysis Center may immediately terminate this Agreement upon written
notice to the other Party in the event there is change in the other Party’s
status which excludes it from participation in any “Federal health care program”
(as defined under 42 U.S.C. § 1320a-7b(f)) (a “Debarred Party”), provided that
no Party shall have the right to terminate this Agreement pursuant to this
Section 10.2.3 if the Debarred Party can complete its obligations through, or
otherwise transfer its obligations to, an Affiliate as permitted by applicable
Law.

 

10.3. Liquidated Damages. The Parties acknowledge that Amgen’s actual damages in
the event of a termination by Amgen, pursuant to Section 10.2.1 or
Section 10.2.3, would be difficult to ascertain, and that the payment of the
Liquidated Damages represents the best estimate of the amount of such damages by
the Parties at this time. The Parties further expressly acknowledge and agree
that the Liquidated Damages are intended not as a penalty, but as full
liquidated damages, in the event of Amgen’s termination of this Agreement
pursuant to Section 10.2.1 or Section 10.2.3 and as compensation for Amgen’s
losses and other expenses associated with this Agreement.

For purposes of this Agreement, “Liquidated Damages” means, in addition to any
amounts owed to Amgen under this Agreement, including for breach of the Purchase
Commitment under Section 2.1, an amount in cash equal to [DELETED] percent
([DELETED] %) of the [DELETED] of Amgen’s projected [DELETED] for each remaining
Quarter (including any fractional Quarters) in the Term, with such [DELETED]
equal to A – B, grown Quarterly at a [DELETED] percent ([DELETED]%) annual rate
and discounted on a Quarterly basis, at a rate equal to the average annual
increase in [DELETED] for EPOGEN on an [DELETED] basis for all calendar years
during the Term prior to the related [DELETED] calculation, where:

 

  A   =    The average [DELETED] for the [DELETED] most recent Quarters prior to
the Termination Date in which Dialysis Center satisfied the Purchase Commitment
in full (or, if less than [DELETED] such Quarters exist, then “A” shall equal
the average of the sum of (i) [DELETED] plus (ii) the [DELETED], for the
[DELETED] most recent Quarters prior to the Termination Date); and   B   =   
The average aggregate [DELETED] (other than the [DELETED] Rebate, the [DELETED]
Rebate and the [DELETED] Rebate) earned by Dialysis Center Purchasers during the
[DELETED] most recent Quarters prior to the Termination Date, regardless of
whether Dialysis Center satisfied the Purchase Commitment in such Quarters.

 

10.4.

Effect of Termination. Upon any termination or expiration of this Agreement,
(a) any earned and vested Discounts shall be paid in accordance with the terms
set forth in

 

Page 28 of 123



--------------------------------------------------------------------------------

  Exhibit A, (b) any Alternative ESA Purchase Amounts shall be paid pursuant to
Section 2.1.1, (c) any payments by Amgen owing to Dialysis Center under
Section 2.5.1 shall be paid, (d) any payment by Dialysis Center owing to Amgen
under Section 2.4.2 shall be paid and (e) the Liquidated Damages pursuant to
Section 10.3 shall be paid. All Discounts available to Dialysis Center in the
particular Quarter in which such termination occurs shall be paid to Dialysis
Center based on an achievement of the eligibility and vesting requirements set
forth in Exhibit A.

 

10.5. Survival. Any provision that, either expressly or by its nature is
intended to survive this Agreement, shall survive any expiration or termination
of this Agreement, including Sections 1, 3, 8, 9, 10, and 11.

 

11. MISCELLANEOUS

 

11.1. Amendment. Except as expressly set forth herein, no amendment of this
Agreement shall be effective unless expressed in a writing signed by a duly
authorized representative of each Party.

 

11.2. Assignment. Neither Party shall have the right to assign or otherwise
transfer this Agreement, or any of its rights and obligations hereunder, in
whole or in part, without the other Party’s prior written consent, and any
attempted assignment or transfer without such consent shall be void; provided,
however, that Amgen may assign or otherwise transfer this Agreement and its
rights and obligations hereunder to any of its Affiliates that is not in the
business of providing Dialysis Services in the Territory. Notwithstanding the
foregoing, each Party shall be obligated to assign and transfer this Agreement,
without any required consent, to any Person to whom either such Party has
transferred all or substantially all of its business relating to this Agreement,
and the Parties agree that they shall take all reasonable and necessary actions
in respect thereof including the execution and delivery of all appropriate
instruments to effectuate such assignment and transfer of this Agreement;
provided that any assignment and transfer of this Agreement by Amgen to any
Person, a substantial portion of whose business consists of providing Dialysis
Services in the Territory, shall require the prior written consent of Dialysis
Center, which consent may be withheld by Dialysis Center in its sole and
absolute discretion. This Agreement and the provisions hereof shall be binding
upon, and inure to the benefit of, the Parties’ permitted successors and
assigns.

 

11.3. Modification of Law. If at any time following the Term Start Date, the
enactment or modification of any Law occurs and, as a result, either Party’s
performance of its obligations under this Agreement would not comply with such
Law, either Party may, upon notice to the other Party, recommend an amendment to
modify this Agreement to address those provisions of the Agreement that may not
comply with such Law. The Parties agree to use their commercially reasonable
best efforts to modify this Agreement as necessary to bring it into compliance
with the Law if that can be done while retaining, in all material respects, the
essential rights and benefits of each Party under this Agreement, including the
Purchase Commitment, the Supply Commitment, the collection, exchange and use of
the Data and the ability for Dialysis Center Purchasers to earn the Discounts
that the Dialysis Center Purchasers are eligible to receive hereunder. Promptly
following the delivery of such notice describing the Law at issue and the
proposed modifications to bring this Agreement into compliance with such Law,
Dialysis Center and Amgen shall meet and in good faith seek to mutually agree to
amend this Agreement to accommodate any such Law in accordance with this
Section 11.3.

 

Page 29 of 123



--------------------------------------------------------------------------------

11.4. Conflicting Provisions. To the extent that any provisions of Amgen’s
general or customary policies and procedures or any terms of any purchase order
conflict with or are in addition to the terms of this Agreement or any Exhibit
or Schedule attached hereto, the terms of this Agreement and its Exhibits and
Schedules shall govern.

 

11.5. Construction. This Agreement shall be deemed to have been jointly drafted
by the Parties, and no rule of strict construction shall apply against either
Party. As used herein, the word “including” shall mean “including, without
limitation.”

 

11.6. Counterparts; Facsimile/PDF Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original. The
Parties agree that facsimile or PDF transmission of original signatures shall
constitute and be accepted as original signatures.

 

11.7. Currency. All amounts herein are set forth in United States Dollars.

 

11.8. Force Majeure. Except as provided in Section 2.1.1 or Section 2.5, neither
Party will be liable for delays in performance or nonperformance of this
Agreement or any covenant contained herein if such delay or nonperformance is a
result of acts of God, acts of civil or military authority, acts of any
Governmental Authority, civil disobedience or commotion, epidemics, war,
terrorist acts, failure or default of public utilities or common carriers,
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe, inability to procure necessary raw materials in a commercially
reasonable manner or default of suppliers or subcontractors or any events beyond
the reasonable control and without the fault or negligence of a Party (all of
the foregoing, a “Force Majeure Event”). Force Majeure Events shall not
adversely affect Dialysis Center’s eligibility for any Discounts.

 

11.9. Further Assurances. Each Party shall perform all further acts reasonably
requested by the other to effectuate the purposes of this Agreement, including
obtaining the Certifications under Section 5 or obtaining purchase data
necessary from third parties to calculate any amounts payable pursuant to
Exhibit A.

 

11.10. Governing Law. This Agreement shall be governed by the laws of the State
of California (without regard to its conflict of law rules) and, except as
otherwise set forth in this Agreement, the Parties submit to the jurisdiction of
the California courts, both state and federal.

 

11.11. Merger/No Reliance. This Agreement, together with the Schedules, and the
Exhibits constitutes the entire agreement, written or oral, of the Parties as of
the Term Start Date concerning the subject matter hereof. The Parties
acknowledge that, in making the determination to enter into this Agreement or
otherwise, they have not relied, in whole or in part, on any promise,
information, understanding, guarantees, discussions, representation, or
warranty, expressed or implied, not contained specifically in this Agreement.
Without limiting the generality of the foregoing, the Parties agree that neither
Party makes or has made any representation or warranty with respect to any
potential changes in the dialysis segment or the use or pricing of ESAs in
dialysis, including as a result of the introduction of Alternative ESAs
(including [DELETED]) including the timing of such introduction(s), the pricing
of such Alternative ESAs and their potential physician acceptance and impact on
prescribing practices.

 

11.12. No Partnership. The relationship between Amgen and Dialysis Center is
that of independent contractors, and not a partnership or an agency, franchise
or other relationship. Neither Party shall have the authority to bind the other.

 

Page 30 of 123



--------------------------------------------------------------------------------

11.13. Notices. Any notice or other communication required or permitted
hereunder (excluding purchase orders) shall be in writing and shall be deemed
given or made five (5) days after deposit in the United States mail with proper
postage for first-class registered or certified mail prepaid, return receipt
requested, or when delivered personally or by facsimile (as shown by concurrent
written transmission confirmation and confirmed by overnight mail), or one
(1) day following traceable delivery to a nationally recognized overnight
delivery service with instructions for overnight delivery, in each case
addressed to the address set forth below, or at such designated address that
either Party shall have furnished to the other in accordance with this
Section 11.13:

 

If to Amgen:

    Amgen USA Inc.   One Amgen Center Drive, [DELETED]   Thousand Oaks, CA
91320-1789   Attn: Specialist, Contracts & Pricing – Nephrology Business Unit  
Fax: [DELETED]

with a copy to:

    Amgen USA Inc.   One Amgen Center Drive, [DELETED]   Thousand Oaks, CA
91320-1789   Attn: General Counsel   Fax: [DELETED]

If to Amgen Inc.:

  Amgen Inc.   One Amgen Center Drive, [DELETED]   Thousand Oaks, CA 91320-1789
  Attn: General Counsel   Fax No.: [DELETED]

If to Dialysis Center:

  DaVita Inc.   1350 Old Bayshore Highway, Suite 777   Burlingame, California
94010   Attn: Vice-President of Purchasing   Fax No.: [DELETED]

with a copy to:

    DaVita Inc.   1551 Wewatta Street   Denver, CO 80202   Attn: Chief Legal
Officer   Fax No.: [DELETED]

 

11.14.

Confidentiality. “Confidential Information” means any and all information
provided by one Party and/or any of its Affiliates (including Managed Centers in
the case of Dialysis Center) (the “Disclosing Party”) to the other Party and/or
any of its Affiliates (including Managed Centers in the case of Dialysis Center)
(the “Non-Disclosing Party”) which is identified in writing or orally as
confidential by the Disclosing Party to the Non-Disclosing Party or given the
nature of the information or circumstances surrounding its disclosure

 

Page 31 of 123



--------------------------------------------------------------------------------

  reasonably should be considered as confidential, whether in written,
computerized, oral, tangible or intangible, and/or other form. Nothing in this
Section 11.14 shall prohibit, Amgen from using the Data, the Compensation Data,
and/or the Self-Reported Purchase Data as provided in Section 5 and Section 6.

 

  11.14.1. Confidentiality Covenants. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing by the Parties, the
Non-Disclosing Party agrees that for the Term, and for a period of five
(5) years following the Term, the Non-Disclosing Party will keep confidential
and not publish or otherwise disclose to any Third Party or use for any purpose,
other than in accordance with this Agreement, any Confidential Information,
provided, however, that the Non-Disclosing Party may disclose any such
Confidential Information to its directors, officers, employees, agents,
consultants and advisors as necessary for the Non-Disclosing Party to carry out
its rights and obligations under this Agreement on the condition that such
directors, officers, employees, agents, consultants and advisors are bound by
confidentiality provisions at least as restrictive as those contained in this
Agreement. The confidentiality provisions contained in this Section 11.14 shall
not apply to the extent that it can be established by the Non-Disclosing Party
by competent proof that such Confidential Information:

 

  (a) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Non-Disclosing Party by the
Disclosing Party; or

 

  (b) became generally available to the public or otherwise part of the public
domain after its disclosure to the Non-Disclosing Party by the Disclosing Party
and other than through any act or omission of the Non-Disclosing Party in breach
of this Agreement; or

 

  (c) was independently discovered or developed by the Non-Disclosing Party
without the use of or reference to the Confidential Information belonging to the
Disclosing Party.

 

  11.14.2. Retention and Destruction of Confidential Information. At any time
upon the written request of the Disclosing Party the Non-Disclosing Party shall
promptly return to the Disclosing Party or destroy all Confidential Information.
Notwithstanding the return or destruction of the Confidential Information to the
Disclosing Party or such other party as designated by the Disclosing Party to
the Non-Disclosing Party, the Non-Disclosing Party covenants and agrees that it
will continue to abide by its obligations hereunder with respect to any and all
Confidential Information.

 

  11.14.3.

Disclosures Required By Law. In the event that the Non-Disclosing Party and/or
any of its directors, officers, employees, agents, consultants and advisors that
have received any Confidential Information is required by Law (e.g., by oral
questions, interrogatories, request for information or documents, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, the Non-Disclosing Party agrees to (and shall cause each of its
directors, officers, employees, agents, consultants and advisors that have
received any Confidential Information to) provide the Disclosing Party with
immediate written notice of any such disclosure of Confidential Information that
is required by Law in order to provide the Disclosing Party with an opportunity
to seek a protective order or other similar order with respect to such
Confidential

 

Page 32 of 123



--------------------------------------------------------------------------------

  Information. If disclosure of any Confidential Information is required by Law,
the Non-Disclosing Party will (and will cause each of its directors, officers,
employees, agents, consultants and advisors that have received any Confidential
Information to) furnish only that portion of the Confidential Information which
it is legally obligated to disclose by Law and consistent with the terms of any
protective order or other similar order obtained by the Disclosing Party with
respect to such Confidential Information required to be disclosed by Law.

 

  11.14.4. Public Announcements; Authorized Disclosure. Neither Party shall make
a public announcement or other public disclosure concerning this Agreement
without the consent of the other Party, except that either Party may make such
announcement or disclosure if it is required by applicable Law, reasonably
necessary for any filings with any Governmental Authority or pursuant to the
rules of any securities exchange or interdealer quotation system; provided, that
the disclosing Party shall give reasonable prior advance notice of the proposed
text of such announcement or disclosure to the other Party for its prior review
and approval, which review and approval shall not be unreasonably conditioned,
withheld or delayed. The proviso in the immediately preceding sentence shall not
apply to Relevant Information included in any cost report filed under Title
XVIII or Title XIX of the Social Security Act, or health care program of any
Governmental Authority.

 

  11.14.5. Confidential Terms. Notwithstanding the foregoing, each Party may
disclose the terms of this Agreement in confidence under terms and conditions at
least as restrictive as set forth herein on a need-to-know basis to its legal
and financial advisors to the extent such disclosure shall be reasonably
necessary in connection with such Party’s activities as expressly permitted by
this Agreement.

 

  11.14.6. Enforcement. Each Party agrees that money damages alone would not be
an adequate remedy for any breach of the terms and conditions of this
Section 11.14. Therefore, in the event of a breach or threatened breach of this
Section 11.14, the non-breaching Party may, in addition to other rights and
remedies existing in its favor, apply to any court of competent jurisdiction for
specific performance and/or injunctive and/or other relief in order to enforce
and/or prevent any violation of the provisions of this Section 11.14 by the
breaching Party (without proving monetary damages and/or posting a bond and/or
other security).

 

11.15. Severability. Subject to the provisions of Section 11.3, if any one or
more of the provisions of this Agreement is held to be invalid or unenforceable,
the provisions shall be considered severed from this Agreement and shall not
serve to invalidate any remaining provisions hereof.

 

11.16. Waiver. No Party shall be deemed to have waived any right hereunder,
unless such waiver is expressed in a writing signed by such Party.

 

11.17.

Open Records. To the extent required by §1861(v)(1)(I) of the Social Security
Act, as amended, the Parties will allow the U.S. Department of Health and Human
Services, the U.S. Comptroller General and their duly authorized
representatives, access to this Agreement and all books, documents and records
necessary to certify the nature and extent of costs incurred pursuant to it
during the Term and for four (4) years following the last date any EPOGEN or
services are furnished under it. If Amgen carries out the duties of this
Agreement through a subcontract worth $10,000 or more over a 12-month period
with a related organization, the subcontract shall also contain an access clause
to

 

Page 33 of 123



--------------------------------------------------------------------------------

  permit access by the U.S. Department of Health and Human Services, the U.S.
Comptroller General, and their duly authorized representatives to the related
organization’s books and records.

 

11.18. Amgen’s ESA Risk Evaluation and Mitigation Strategy Program. Dialysis
Center and its Designated Affiliates and Managed Centers shall reasonably
cooperate and comply with Amgen in Amgen’s implementation of its ESA Risk
Evaluation and Mitigation Strategy program as found at the FDA website:
http://www.fda.gov/downloads/Drugs/DrugSafety/PostmarketDrugSafetyInformationforPatientsandProviders/UCM200105.pdf
(“the FDA Website”) and which may be modified from time to time by the FDA (the
“Amgen ESA Risk Evaluation Program”). Dialysis Center shall refer to the FDA
Website for updates to the Amgen ESA Risk Evaluation Program.

 

11.19. Recall. In the event the FDA initiates a mandatory recall or Amgen
initiates a recall, field market withdrawal, stock recovery, or other similar
action with respect to EPOGEN (a “Recall”), the Dialysis Center Purchasers shall
cooperate with Amgen in implementing the Recall consistent with applicable Law,
any industry guidance issued by the FDA, and the terms or procedures of the
Recall, including reasonable cooperation with any Amgen designated Third Party
vendors.

 

11.20. Assumption of Risk. Each Party expressly accepts and assumes all risks
that may arise out of or result from uncertainties or changes to the dialysis
market including those resulting from the introduction of Alternative ESAs
(including [DELETED]), including the timing of such introduction(s), the pricing
of such Alternative ESAs and their potential physician acceptance and impact on
prescribing practices.

 

Page 34 of 123



--------------------------------------------------------------------------------

The Parties have executed this Agreement by their designated representatives set
forth below.

 

AMGEN USA INC.     DIALYSIS CENTER By:  

/s/ Anthony C. Hooper

    By:  

/s/ Dennis Kogod

Name (print):  

Anthony C. Hooper

    Name (print):  

Dennis Kogod

Title:  

Executive Vice President

    Title:  

Chief Operating Officer

Date:  

November 15, 2011

    Date:  

November 15, 2011

Amgen Inc. with respect to certain provisions of this Agreement as set forth
herein.

 

Amgen Inc. By:  

/s/ Anthony C. Hooper

Name (print):  

Anthony C. Hooper

Title:  

Executive Vice President

Date:  

November 15, 2011

 

Page 35 of 123



--------------------------------------------------------------------------------

Exhibit A

Discount Terms and Conditions

 

1 DEFINITIONS. In addition to the defined terms set forth in Section 1 of this
Agreement, the following terms, as used in this Exhibit A, shall have the
meaning ascribed below.

[DELETED] Rebate Definitions

 

  1.1 “Amgen Dialysis Contract” shall mean, as of any determination date, a
contract between Amgen or one of its Affiliates and a Qualified Customer in
effect as of such date that provides for such Qualified Customer to purchase
EPOGEN for its commercial use in providing Dialysis Services in the Territory.

 

  1.2 “Qualified Customer” shall mean a Third Party commercial enterprise
collectively with all of its Affiliates and/or any dialysis facility in which a
Third Party commercial enterprise and/or any of its Affiliates has an ownership
interest of less than fifty percent (50%) but for which the Third Party
commercial enterprise and/or any of its Affiliates provides management services
or administrative services in which it controls the selection or procurement of
ESAs (a) who has entered into an Amgen Dialysis Contract and (b) who is not
exempt from consideration in the calculation of Best Price as defined by the
Social Security Act at section 1927(c)(1)(C), as amended, and as implemented by
regulation (e.g., any hospital participating in 340B Drug Pricing Program, any
qualified state pharmaceutical assistance program, or any purchaser under the
Federal Supply Schedule would not be a “Qualified Customer” for purposes of this
Agreement).

 

  1.3 “[DELETED]” shall mean for each [DELETED] of EPOGEN purchased by a
Qualified Customer in any Quarter under an Amgen Dialysis Contract, the
[DELETED] in effect on the date of purchase [DELETED] all of the discounts and
rebates per [DELETED] of EPOGEN that, for such Quarter were actually earned by
such Qualified Customer pursuant to the terms of such Amgen Dialysis Contract
(regardless of the actual Quarter in which such discounts or rebates are
actually paid to such Qualified Customer); provided, that if any such discounts
and rebates once paid are subsequently returned, revised or withdrawn, including
pursuant to any retroactive amendment of the Amgen Dialysis Contract or payment
settlement (whether in such Quarter or any subsequent Quarter), the applicable
“[DELETED]” shall be based on the discounts, rebates and chargebacks taking into
full account such returns, revisions or withdrawals.

[DELETED] Rebate Definitions

 

  1.4 “[DELETED] Rebate” shall mean the rebate described in Section 3.3 of this
Exhibit A.

 

Page 36 of 123



--------------------------------------------------------------------------------

  1.5 “[DELETED] Percentage” shall mean, at any date of determination, an amount
equal to

((A – B) if > 0)

C

Where

“A” equals [DELETED]

“B” equals [DELETED]

“C” equals [DELETED] in effect at the time of purchase

For example, a determination of [DELETED] Rebate Percentage would be as follows:

[DELETED] Rebate Percentage Illustration:

(([DELETED] - [DELETED]) if greater than zero)

÷

[DELETED] in effect at the time of purchase

 

  1.6 “[DELETED]” shall mean a trial comparing the [DELETED] of patients
receiving EPOGEN and the [DELETED] in connection with the provision of Dialysis
Services.

 

  1.7 “[DELETED] Price” shall mean the [DELETED] of the [DELETED] for the
applicable Quarter as reported by the Centers for Medicare & Medicaid Services
as mandated by the Patient Protection and Affordable Care Act, as amended and
reconciled by the Healthcare and Education Reconciliation Act and implementing
regulations and as adjusted to take into account the [DELETED] agreed to by the
Parties or the results of the [DELETED], as applicable.

 

  1.8 “[DELETED]” shall mean a [DELETED] product that has been approved by the
FDA both as a [DELETED] and as [DELETED]. [DELETED] shall have the meanings
ascribed to such terms in the Public Health Service Act (Title 42 U.S. Code,
Chapter 6A), as such terms may be further defined by the FDA.

 

Page 37 of 123



--------------------------------------------------------------------------------

  1.9 “[DELETED]” shall mean for each [DELETED] of EPOGEN purchased by a
Dialysis Center Purchaser under this Agreement in any Quarter, the [DELETED] in
effect on the date of purchase less for such Quarter (i) the Discounts that
Dialysis Center is eligible to earn under this Agreement during the applicable
Quarter, including the [DELETED] Rebate, the [DELETED] Rebate, and the [DELETED]
Rebate, as applicable, and (ii) any other discount, rebate or other price
adjustment received by a Dialysis Center Purchaser per [DELETED] of EPOGEN which
is included in the “Best Price” reported in Amgen’s Best Price Submission under
Title XIX of the Social Security Act in respect of such EPOGEN purchase.

 

  1.10 “[DELETED]” shall mean, for any Quarter in which the [DELETED] Rebate is
applied, an amount equal to

(A * B) + A

Where

“A” equals the [DELETED] Price during such Quarter

“B” equals [DELETED]%

For example, a determination of [DELETED] would be as follows:

[DELETED] Illustration:

([DELETED] Price * [DELETED]%) + [DELETED] Price

Dialysis Share of Sales Definitions

 

  1.11 “Dialysis Market [DELETED] Purchases of [DELETED]” means, for any period,
the aggregate [DELETED] paid for purchases of [DELETED] by all purchasers,
including those by all Dialysis Center Purchasers, during such period for use in
providing Dialysis Services, from any source measured using the prevailing
[DELETED] as set by the product manufacturer in effect at the time of purchase
to be determined by Amgen based on DDD™ data provided by IMS or if IMS’ DDD™
data is unavailable, by reliable alternative means to be determined by Amgen in
Amgen’s reasonable discretion, subject to verification by Amgen.

 

  1.12 “Dialysis Share of Sales” shall mean Dialysis Center Qualified [DELETED]
Purchases [DELETED] during the Quarter divided by Dialysis Market [DELETED]
Purchases of [DELETED] during the Quarter.

Dialysis Share of Sales Illustration:

Dialysis Center Qualified [DELETED] Purchases of [DELETED]

÷

Dialysis Market [DELETED] Purchases of [DELETED]

 

  1.13

“Dialysis Share of Sales Requirement” shall mean, for any Quarter, that Dialysis
Center had an aggregate Dialysis Share of Sales for any such Quarter and the
immediately preceding Quarter that was equal to or greater than [DELETED]
percent ([DELETED]%) in the aggregate for such two (2) Quarter period. It is not
the intent of the Parties that a [DELETED] of any Alternative ESA (on a
[DELETED] equivalent basis) that is significantly higher than the [DELETED] for
EPOGEN should negatively

 

Page 38 of 123



--------------------------------------------------------------------------------

  affect Dialysis Center’s attainment of the Dialysis Share of Sales
Requirement. If at any time during a Quarter, an Alternative ESA is introduced
with respect to the provision of Dialysis Services which has a [DELETED] for
such Alternative ESA to [DELETED] as established by the manufacturer of such
Alternative ESA that potentially is significantly greater than (on a [DELETED]
equivalent basis) the [DELETED] for EPOGEN (a “[DELETED] Event”), Dialysis
Center shall deliver a written notice to Amgen indicating that there has been a
[DELETED] Event (a “[DELETED] Event Notice”). Within thirty (30) days after
Amgen’s receipt of a [DELETED] Event Notice, the Parties shall meet and discuss
in good faith any necessary changes, amendments, and/or adjustments to the
calculation of the Dialysis Share of Sales Requirement to account for the impact
of such [DELETED] Event on the Parties.

 

  1.14 “Dialysis Center Qualified [DELETED] Purchases of [DELETED]” means, for
any period, the aggregate [DELETED] paid for purchases of [DELETED] by all
Dialysis Center Purchasers during such period for use in providing Dialysis
Services, from any source measured using the prevailing [DELETED] as set by the
product manufacturer in effect at the time of purchase to be determined by Amgen
based on the DDD™ data provided by IMS or if IMS’ DDD™ data is unavailable, by
reliable alternative means to be determined by Amgen in Amgen’s sole discretion,
subject to verification by Amgen.

 

  1.15 “[DELETED] Event” has the meaning set forth in Section 1.13 of this
Exhibit A.

 

  1.16 “[DELETED] Event Notice” has the meaning set forth in Section 1.13 of
this Exhibit A.

[DELETED] Share of Sales Definitions

 

  1.17 “Dialysis Market [DELETED] Purchases of [DELETED] for [DELETED] Rebate”
means, for any period, the aggregate [DELETED] paid for purchases of [DELETED]
by all purchasers, but excluding all Dialysis Center Purchasers, during such
period for use in providing Dialysis Services, from any source measured using
the prevailing [DELETED] as set by the product manufacturer in effect at the
time of purchase to be determined by Amgen based on data provided by a
third-party reporting agency or if third-party reporting agency data is
unavailable, by reliable alternative means to be determined by Amgen in Amgen’s
sole reasonable discretion, subject to verification by the Parties.

 

  1.18 “[DELETED] Share of Sales” shall mean Qualified [DELETED] Purchases of
the [DELETED] during the Quarter divided by Dialysis Market [DELETED] Purchases
of [DELETED] for [DELETED] Rebate during the Quarter.

[DELETED] Share of Sales Illustration:

Qualified [DELETED] Purchases of [DELETED]

÷

Dialysis Market [DELETED] Purchases of [DELETED] for [DELETED] Rebate

 

  1.19

“Qualified [DELETED] Purchases of [DELETED]” means, for any period the aggregate
[DELETED] paid for purchases of the applicable [DELETED] by all purchasers, but
excluding all Dialysis Center Purchasers, during such period for use in
providing Dialysis Services, from any source measured using the prevailing
[DELETED] as set by the product manufacturer in effect at the time of purchase
to be

 

Page 39 of 123



--------------------------------------------------------------------------------

  determined by Amgen based on data provided by a third-party reporting agency
or if third-party reporting agency data is unavailable, by some alternative
means to be determined by Amgen in Amgen’s sole discretion, subject to
verification by Amgen.

[DELETED] Rebate Definitions

 

  1.20 “[DELETED]” shall mean the applicable [DELETED] per [DELETED] of EPOGEN
as set forth in the [DELETED] Table below.

[DELETED] Table

 

Calendar Year

   [DELETED]

2012

   $[DELETED]

2013

   $[DELETED]

2014

   $[DELETED]

2015

   $[DELETED]

2016

   $[DELETED]

2017

   $[DELETED]

2018

   $[DELETED]

 

  1.21 “[DELETED] Rebate Percentage” shall mean, at any date of determination,
an amount equal to

((A – B) if > 0)

C

Where

“A” equals [DELETED]

“B” equals [DELETED]

“C” equals [DELETED] in effect at the time of purchase

For example, a determination of the [DELETED] Rebate Percentage would be as
follows:

[DELETED] Rebate Percentage Illustration:

(([DELETED] - [DELETED]) if greater than zero)

÷

[DELETED] in effect at the time of purchase

[DELETED] Incentive Definitions

 

  1.22 “[DELETED]” shall mean the [DELETED] incentive described in Section 3.5
of this Exhibit A.

 

  1.23

Other. The Parties acknowledge and agree that (i) the aggregate [DELETED] paid
for purchases of [DELETED] by all purchasers for use in providing Dialysis
Services in the Territory include purchases by [DELETED] as well as other
purchasers of ESAs for use in providing Dialysis Services, (ii) there may not be
commercially available data comprising purchases of ESAs by all purchasers for
use in providing Dialysis Services

 

Page 40 of 123



--------------------------------------------------------------------------------

  in the Territory that Dialysis Center could access in order to understand and
track the Dialysis Share of Sales on an ongoing basis, (iii) there is
commercially available data comprising purchases of ESAs by [DELETED] in the
Territory that Dialysis Center could access, (iv) the [DELETED] purchases of
ESAs by [DELETED] in the Territory currently represents approximately [DELETED]
percent ([DELETED]%) of [DELETED] purchases of ESAs by all purchases for use in
providing Dialysis Services in the Territory, (v) for the sole and limited
purpose of determining whether Dialysis Center shall have met the Dialysis Share
of Sales requirement under Sections 3.2.1 and 3.4.1 of this Exhibit A, the
aggregate [DELETED] paid for purchases of [DELETED] by all purchasers for use in
providing Dialysis Services in the Territory shall be calculated as [DELETED]
percent ([DELETED] %) of the aggregate [DELETED] purchases of ESAs by [DELETED]
in the Territory and (vi) for the sole and limited purpose of determining
whether the [DELETED] Share of Sales requirement under Section 3.3.1 and
Section 3.3.2 of this Exhibit A has been met, (a) the aggregate [DELETED] paid
for purchases of [DELETED] by all purchasers, but excluding all Dialysis Center
Purchasers, for use in providing Dialysis Services in the Territory shall be
calculated as [DELETED] percent ([DELETED] %) of the aggregate [DELETED]
purchases of ESAs by [DELETED], but excluding all Dialysis Center Purchasers, in
the Territory and (b) the aggregate [DELETED] paid for purchases of the
applicable [DELETED] by all purchasers, but excluding all Dialysis Center
Purchasers, for use in providing Dialysis Services in the Territory shall be
calculated as [DELETED] percent ([DELETED]%) of the aggregate [DELETED]
purchases of the applicable [DELETED] by [DELETED], but excluding all Dialysis
Center Purchasers, in the Territory.

 

2 PRODUCT INVOICE DISCOUNTS

 

  2.1 Base Invoice Discounts. Subject to the terms and conditions contained in
the Agreement, Dialysis Center Purchasers shall be entitled to the Base Invoice
Discount set forth in the following Base Invoice Discount Table, applied to
[DELETED] in effect at the time of purchase of EPOGEN by Dialysis Center
Purchasers under the Agreement, exclusive of any wholesaler markup, discount,
service fees or other charges:

 

Base Invoice Discount Table

 

 

PRODUCT

   NDC    INVOICE DISCOUNT  

EPOGEN

   All NDCs      [DELETED ]% 

 

3 PRODUCT REBATES

 

  3.1 Base Rate Rebate. Dialysis Center shall earn a non-performance Base Rate
Rebate for each Quarter during the Term in the manner described below in this
Section 3.1.

 

  3.1.1 Base Rate Rebate Calculation. Amgen shall calculate the amount of
Dialysis Center’s Base Rate Rebate by multiplying Dialysis Center’s Qualified
Gross Purchases of EPOGEN during a Quarter by the applicable Base Rate Rebate
Percentage for the calendar year in which such Quarter occurs, according to the
Base Rate Rebate Percentage Table below.

 

Page 41 of 123



--------------------------------------------------------------------------------

 

Base Rate Rebate Percentage Table

 

 

Calendar Year

   Base Rate Rebate Percentage  

2012

     [DELETED ]% 

2013

     [DELETED ]% 

2014

     [DELETED ]% 

2015

     [DELETED ]% 

2016

     [DELETED ]% 

2017

     [DELETED ]% 

2018

     [DELETED ]% 

 

  3.1.2 Payment of Base Rate Rebate. Amgen will pay the Base Rate Rebate within
[DELETED] days after the end of the corresponding Quarter, provided Amgen is in
receipt of all Relevant Information in a form acceptable to Amgen.

 

  3.1.3 Vesting of Base Rate Rebate. The Base Rate Rebate for a given Quarter
shall vest on the last day of such Quarter.

 

  3.2 [DELETED] Rebate. Dialysis Center shall earn the [DELETED] Rebate, if any,
for each Quarter during the Term provided it meets the requirements described
below in this Section 3.2.

 

  3.2.1 Eligibility for [DELETED] Rebate. Dialysis Center shall be eligible to
receive the [DELETED] Rebate for any Quarter during the Term if each of the
following shall have occurred in such Quarter: (a) Dialysis Center shall have
met the Dialysis Share of Sales Requirement, (b) any Qualified Customer received
a [DELETED] under an Amgen Dialysis Contract that is lower than the [DELETED]
and (c) either (i) the aggregate net sales for all EPOGEN purchased by any such
Qualified Customer who received a [DELETED] under an Amgen Dialysis Contract
that is lower than the [DELETED] during such Quarter were greater than [DELETED]
percent ([DELETED]%) of the aggregate net sales of EPOGEN to all purchasers in
the Territory in such Quarter or (ii) the aggregate net sales for all EPOGEN
purchased during such Quarter by all Qualified Customers in the aggregate who
received a [DELETED] under an Amgen Dialysis Contract that is lower than the
[DELETED] were greater than [DELETED] percent ([DELETED]%) of the aggregate net
sales of EPOGEN to all purchasers in the Territory in such Quarter. Amgen’s
calculation of the [DELETED] Rebate shall not take into account any reallocation
of discounts for purposes of any reports filed under Title XVIII or Title XIX of
the Social Security Act, under any health care program of a Governmental
Authority or pursuant to any other Law.

 

Page 42 of 123



--------------------------------------------------------------------------------

  3.2.2 Calculation of [DELETED] Rebate. Amgen shall calculate the amount of
Dialysis Center’s [DELETED] Rebate for any Quarter by taking the total of the
[DELETED] minus the [DELETED], multiplied by the number of [DELETED] of EPOGEN
purchased by all Dialysis Center Purchasers at a [DELETED] during such Quarter.

[DELETED] Rebate Illustration:

([DELETED] – [DELETED])

x

Number of [DELETED] of EPOGEN purchased at [DELETED]

 

  3.2.3 Payment of [DELETED] Rebate Amount. Amgen will pay the [DELETED] Rebate
within [DELETED] days after the end of the corresponding Quarter, provided Amgen
is in receipt of all Relevant Information in a form acceptable to Amgen.

 

  3.2.4 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given Quarter
shall vest on the last day of such Quarter.

 

  3.3 [DELETED] Rebate. Dialysis Center shall earn a [DELETED] Rebate for each
Quarter during the Term in the manner described below in this Section 3.3.

 

  3.3.1 Trigger Event for [DELETED] Rebate. In the event that an [DELETED] had
an [DELETED] Share of Sales of greater than [DELETED] percent ([DELETED]%) for
[DELETED] consecutive Quarters during the Term, the Parties shall work together
in good faith to determine a [DELETED] between the [DELETED] and EPOGEN. In the
event the Parties are not able to determine a mutually agreed upon [DELETED]
between the [DELETED] and EPOGEN within thirty (30) days of the end of the
applicable Quarter at which the [DELETED] Rebate is at issue or such longer
period of time as mutually agreed to by the Parties, the Parties shall work
together in good faith to undertake a [DELETED], which [DELETED] shall be
jointly funded by the Parties. If the Parties fail to agree on a design for the
[DELETED], the Parties shall jointly appoint a mutually agreeable Third Party to
design and undertake the [DELETED].

 

  3.3.2 Qualification Criteria. If for a Quarter during the Term, an [DELETED]
had an [DELETED] Share of Sales of greater than [DELETED] percent ([DELETED]%)
for such Quarter and the immediately prior Quarter, then Dialysis Center shall
be entitled to the [DELETED] Rebate for such Quarter, as calculated in
Section 3.3.3 below.

 

  3.3.3 [DELETED] Rebate Calculation. Amgen shall calculate the amount of
Dialysis Center’s [DELETED] Rebate by multiplying the Qualified Gross Purchases
of EPOGEN during the applicable Quarters by the applicable [DELETED] Rebate
Percentage for such applicable Quarters.

 

  3.3.4 Payment of [DELETED] Rebate. Amgen will pay the [DELETED] Rebate within
[DELETED] days after the end of the corresponding Quarter, provided Amgen is in
receipt of all Relevant Information in a form acceptable to Amgen and provided
further, that in the event a final [DELETED] for the applicable [DELETED] has
not been determined hereunder within thirty (30) days after the end of the
applicable Quarter pursuant to Section 3.3.1 of this Exhibit A, such [DELETED]
Rebate will be paid within [DELETED] days after the end of the Quarter in which
a final [DELETED] for the applicable [DELETED] has been determined.

 

Page 43 of 123



--------------------------------------------------------------------------------

  3.3.5 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given Quarter
shall vest on the last day of such Quarter.

 

  3.4 [DELETED] Rebate. Dialysis Center shall earn the [DELETED] Rebate for each
Quarter during the Term in the manner described below in this Section 3.4

 

  3.4.1 Qualification Criteria. If, for any Quarter during the Term, the
[DELETED] exceeds the [DELETED] (“[DELETED] Trigger Event”), then Dialysis
Center Purchasers shall be entitled to the [DELETED] Rebate as calculated in
Section 3.4.2 below, provided that the Dialysis Share of Sales Requirement is
met during such Quarter. Such [DELETED] Rebate shall apply to all purchases of
EPOGEN by Dialysis Center Purchasers during such Quarter from the date of the
[DELETED] Trigger Event until the date (if any) at which the [DELETED] is equal
to or greater than the [DELETED].

 

  3.4.2 Calculation of [DELETED] Rebate. Amgen shall calculate the amount of
Dialysis Center’s [DELETED] Rebate by multiplying the Qualified Gross Purchases
of EPOGEN during the applicable Quarter by the [DELETED] Rebate Percentage for
such Quarter; provided, however, that in the event of an increase of [DELETED]
other than on the first day of a calendar year, then the [DELETED] Rebate shall
be reduced by an amount equal to the Qualified Gross Purchases of EPOGEN during
such calendar year prior to the increase in [DELETED] multiplied by the
[DELETED] minus the [DELETED].

 

  3.4.3 Payment of [DELETED] Rebate. Amgen will pay such [DELETED] Rebate within
[DELETED] days after the end of the corresponding Quarter, provided Amgen is in
receipt of all Relevant Information in a form reasonably acceptable to Amgen.

 

  3.4.4 Vesting of [DELETED] Rebate. The [DELETED] Rebate for a given Quarter
shall vest on the last day of such Quarter.

 

  3.5 [DELETED] Incentive. Dialysis Center shall earn the [DELETED] for each
Quarter during the Term provided all Dialysis Center Purchasers provide to Amgen
the Data set forth in Schedule 1 and provided Dialysis Center meets the
requirements described below in this Section 3.5.

 

  3.5.1 Submission of Data Requirement. Subject to the validity of a
Certification as described in Section 5 of this Agreement, Dialysis Center
Purchasers must provide to Amgen the Data in a machine readable format
acceptable to Amgen (Excel; or text file that is tab delimited, comma delimited,
colon delimited or space delimited including a line of column headers
identifying the column contents and [DELETED], if applicable). The Data files
shall contain record counts for each file contained in the data submission;
provided, however, that Dialysis Center shall be required to submit such test
results only for those dialysis patients whose test results are actually
determined by laboratories owned and operated by Dialysis Center.

 

  3.5.2 Calculation of [DELETED]. Provided Dialysis Center has fulfilled all
requirements described in this Section 3.5 of this Exhibit A, Dialysis Center
shall be eligible to receive a [DELETED] percent ([DELETED]%) [DELETED] payment.
The [DELETED] will be calculated as a percentage of the Qualified Gross
Purchases of EPOGEN during each Quarter.

 

  3.5.3

Payment of [DELETED]. The Data must be submitted, on a calendar monthly basis by
the last day of the following calendar month (or the next business day if such
last day is not a business day). If the Data is received after such timeframe
for any month within a given Quarter, the total Qualified Gross Purchases of
EPOGEN during such month will be excluded from the calculation of the [DELETED]
for that Quarter. Notwithstanding the

 

Page 44 of 123



--------------------------------------------------------------------------------

  foregoing, if Amgen receives all required Data from a minimum of [DELETED]
percent ([DELETED]%) of all Dialysis Center Purchasers within the time frame
referenced above for any calendar month within a given Quarter, the total
Qualified Gross Purchases of EPOGEN during such calendar month, will be included
in the calculation of the [DELETED] for that Quarter; provided that for purposes
of clarity, the [DELETED] percent ([DELETED]%) will not include Dialysis Center
Purchasers that are acute facilities. Failure of Dialysis Center to qualify
under this Section 3.5 of this Exhibit A during a particular Quarter shall not
affect Dialysis Center’s eligibility to qualify during any other Quarter, nor
shall Dialysis Center’s qualification during a particular Quarter automatically
result in qualification during any other Quarter. If Amgen receives all required
Data from less than [DELETED] percent ([DELETED]%) of Dialysis Center Purchasers
for any calendar month within a given Quarter, no Qualified Gross Purchases of
EPOGEN during such calendar month will be included in the calculation of the
[DELETED] for that Quarter; provided, however, that if such [DELETED] percent
([DELETED]%) threshold is not met in any month due to the inclusion of de novo
facilities that have not yet treated patients and/or inactive facilities, Amgen
shall exclude any such facilities identified by Amgen and Dialysis Center from
such month when calculating Dialysis Center’s eligibility for the [DELETED] at
the end of each Quarter. However, if Amgen determines that any Dialysis Center
Purchaser is consistently not submitting the required Data, Amgen and Dialysis
Center will work collaboratively in resolving such inconsistencies. Amgen will
use commercially reasonable efforts to notify Dialysis Center in writing, no
later than fifteen (15) business days after the receipt and acceptance by Amgen
of the Data of the identity of all Dialysis Center Purchasers, if any, which
have failed to meet the Data submission requirements for that month. Amgen
reserves the right, in its sole discretion, to exclude any Qualified Gross
Purchases of EPOGEN of any Dialysis Center Purchaser that is consistently
non-reporting from the calculation of the [DELETED] for any relevant Quarter.
Amgen will pay such [DELETED] within [DELETED] days after the end of the
corresponding Quarter provided Amgen is in receipt of all Data in the form and
in the time period described in Section 3.5.1 and this Section 3.5.3 of this
Exhibit A. If the failure of Dialysis Center to deliver any of the Data is a
result of a Certification not being valid due to Amgen’s failure to satisfy any
conditions, requirements or assumptions set forth in such Certification
applicable to Amgen, then the [DELETED] shall still be available to Dialysis
Center and payable by Amgen, in which case Dialysis Center shall deliver the
Data to Amgen as soon as the Certification becomes valid. Upon a valid
Certification being issued, Dialysis Center shall submit to Amgen all Data
dating back to the date Dialysis Center stopped submitting the Data to Amgen
within thirty (30) days.

 

  3.5.4 Vesting of [DELETED]. The [DELETED] for a given Quarter shall vest on
the last day of such Quarter.

 

Page 45 of 123



--------------------------------------------------------------------------------

4 SUMMARY OF DISCOUNTS

Provided Dialysis Center has fulfilled all Discount requirements, the total
discount opportunity is as set forth in the Summary of Discounts Table below.

 

Summary of Discounts Table

 

      2012     2013     2014     2015     2016     2017     2018  

Base Invoice Discount

    [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED
]%      [DELETED ]%      [DELETED ]% 

Base Rate Rebate

    [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED
]%      [DELETED ]%      [DELETED ]% 

[DELETED] Rebate

    [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED
]%      [DELETED ]%      [DELETED ]% 

Total Discount Opportunity

    [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED ]%      [DELETED
]%      [DELETED ]%      [DELETED ]% 

 

Page 46 of 123



--------------------------------------------------------------------------------

Exhibit B

Authorized Wholesalers

The below represents a list of wholesalers authorized for participation under
the attached Agreement. Any changes must be made in accordance with Section 2.7
of the Agreement. Only purchases from wholesalers set forth on this List (as may
be modified pursuant to such Section 2.7) shall be eligible for the discounts
and fees set forth in the Agreement. Notice(s) regarding pricing and membership
alignment for the Agreement shall be sent to the wholesalers that Dialysis
Center has designated for such notification below. In the absence of any such
designation, Amgen shall send pricing and membership alignment notices for the
Agreement to those Authorized Wholesalers as designated by Dialysis Center in
its previously executed Agreement.

 

             

   American Medical Distributors, Div. of AmerisourceBergen Corporation

             

   American Medical Services, Div. of Henry Schein, Inc.

             

   AmerisourceBergen Corporation

             

   ASD Healthcare, Div. of AmerisourceBergen Specialty Group

             

   Bellco Drug Corporation, Div of AmerisourceBergen Corporation

             

   Besse Medical Supply, Div. of AmerisourceBergen Specialty Group

             

   Borschow Hospital and Medical Supplies, Inc., Div of Cardinal Health, Inc.

             

   Cardinal Health Inc.

             

   Cesar Castillo, Inc.

             

   CuraScript Specialty Distribution (Priority Healthcare Distribution)

             

   Dakota Drug Inc.

             

   Dik Drug Company

             

   DMS Pharmaceutical Group Inc.

             

   Drogueria Central, Inc.

             

   Florida Infusion Services, Inc.

             

   Frank W. Kerr Company

             

   General Injectables & Vaccines, Div. of Henry Schein, Inc.

             

   HD Smith Wholesale Drug Company

             

   Henry Schein, Inc.

             

   J.M. Blanco, Div of AmerisourceBergen Corporation

             

   Kinray, Inc.

             

   McKesson Corporation

             

  

McKesson Medical-Surgical Maine Inc., Div. of McKesson Medical-Surgical

             

  

McKesson Medical-Surgical Minnesota Supply Inc., Div. of McKesson Medical

  

Surgical

             

  

McKesson Medical-Surgical, Div. of McKesson Corporation

             

   McKesson Specialty Care Distribution Corporation, Div. of McKesson
Corporation

             

   Metro Medical Supply Inc.

             

   Morris & Dickson Company LLC

             

   N.C. Mutual Wholesale Drug Company

             

   Oncology Supply, Div. of AmerisourceBergen Specialty Group

             

   Rochester Drug Corporation (RDC)

             

   Smith Drug Company

             

   Value Drug Company

 

Page 47 of 123



--------------------------------------------------------------------------------

Exhibit C

Designated Affiliates List

 

Page 48 of 123



--------------------------------------------------------------------------------

Exhibit C

Designated Affiliates List

 

Active
count

  

TYPE

  

CTR #

  

CENTER NAME

  

LEGAL NAME

  

ADDRESS

  

ADDRESS

  

CITY

  

STATE

  

ZIP

1

   Affiliated    398    Los Angeles Dialysis Center    Los Angeles Dialysis
Center (LADC)    3901 S WESTERN AVE       LOS ANGELES    CA    90062-1112

2

   Affiliated    613    Garfield    Garfield Hemodialysis Center    118 HILLIARD
AVE       MONTEREY PARK    CA    91754-1118

3

   Affiliated    614    Lynwood    Kidney Dialysis Care Unit (Lynwood)    3600 E
MARTIN LUTHER KING JR BLVD       LYNWOOD    CA    90262-2607

4

   Affiliated    615    Lakewood Dialysis-CA    Lakewood Dialysis-CA    4611
SILVA ST       LAKEWOOD    CA    90712-2512

5

   Affiliated    616    Valley Dialysis    Valley Dialysis    16149 HART ST   
   VAN NUYS    CA    91406-3906

6

   Affiliated    617    Downey Dialysis    Downey Dialysis    8630 FLORENCE AVE
   STE 1    DOWNEY    CA    90240-4017

7

   Affiliated    618    Covina Dialysis    Covina Dialysis    1547 W GARVEY AVE
N       WEST COVINA    CA    91790-2139

8

   Affiliated    625    Four Corners Farmington    Four Corners Farmington   
801 W BROADWAY       FARMINGTON    NM    87401-5650

9

   Affiliated    626    Tuba City Dialysis    Tuba City Dialysis    500
EDGEWATER DR    PO BOX 291    TUBA CITY    AZ    86045-2905

10

   Affiliated    627    Camelback Dialysis Center    Camelback Dialysis Center
(fka Scottsdale Dialysis Center)    7321 E OSBORN DR       SCOTTSDALE    AZ   
85251-6418

11

   Affiliated    630    Westbank    Westbank Chronic Renal Center    3631
BEHRMAN PLACE       NEW ORLEANS    LA    70114

12

   Affiliated    632    Fleur de Lis    Fleur de Lis Dialysis (fka Tri-Parish)
   5555 BULLARD AVE       NEW ORLEANS    LA    70128-3450

13

   Affiliated    637    Desert Mountain    Desert Mountain Dialysis    9220 E
MOUNTAIN VIEW RD    STE 15    SCOTTSDALE    AZ    85258-5134

14

   Affiliated    638    Chinle    Chinle Dialysis    US HWY 191    PO BOX 879   
CHINLE    AZ    86503-0879

15

   Affiliated    648    Central City    Central City Dialysis Center    1300
MURCHISON DR    STE 32    EL PASO    TX    79902-4840

16

   Affiliated    651    Federal Way    Federal Way Community Dialysis Center   
1015 S 348TH ST       FEDERAL WAY    WA    98003-7078

17

   Affiliated    663    Beverly Hills    Beverly Hills Dialysis Center    50 N
LA CIENEGA BLVD    3RD FLOOR, STE 3    BEVERLY HILLS    CA    90211-2205

18

   Affiliated    667    Walnut Creek    Walnut Creek Dialysis Center    404 N
WIGET LN       WALNUT CREEK    CA    94598-2408

19

   Affiliated    672    Norwalk    Norwalk Dialysis Center    12375 E IMPERIAL
HWY    STE D3    NORWALK    CA    90650-3129

20

   Affiliated    673    El Monte    Greater El Monte Dialysis Center    1938
TYLER AVE    STE J-168    SOUTH EL MONTE    CA    91733-3623

21

   Affiliated    676    Bayonet Point    Bayonet Point-Hudson Kidney    14144
NEPHRON LN       HUDSON    FL    34667-6504

22

   Affiliated    677    New Port Richey    New Port Richey Kidney Center    7421
RIDGE RD       PORT RICHEY    FL    34668-6933

23

   Affiliated    678    Hernando    Hernando Kidney Center, Inc    2985 LANDOVER
BLVD       SPRING HILL    FL    34608-7258

24

   Affiliated    681    Woodbridge    CDC Of Woodbridge    2751 KILLARNEY DR   
   WOODBRIDGE    VA    22192-4119

25

   Affiliated    682    Manassas    CDC-Manassas Dialysis    10655 LOMOND DR   
STE 11    MANASSAS    VA    20109-2877

26

   Affiliated    683    Springfield    CDC-Springfield Dialysis    8350 TRAFORD
LN    STE A    SPRINGFIELD    VA    22152-1671

27

   Affiliated    684    Sterling    CDC-Sterling    46396 BENEDICT DR    STE 1
   STERLING    VA    20164-6626

28

   Affiliated    687    Alexandria    Springfield-Alexandria    5999 STEVENSON
AVE    STE 1    ALEXANDRIA    VA    22304-3302

29

   Affiliated    642    Statesboro    Nephrology Center of Statesboro fka
Statesboro Dialysis    4B COLLEGE PLZ       STATESBORO    GA    30458-4928

30

   Affiliated    643    Vidalia    Nephrology Center of Vidalia    1806 EDWINA
DR       VIDALIA    GA    30474-8927

31

   Affiliated    657    Papago Dialysis    Papago Dialysis Center (fka PD
Central & Squaw Peak)    1401 N 24TH ST    STE 2    PHOENIX    AZ    85008-4638

32

   Affiliated    658    Boca Raton    Boca Raton Artificial Kidney Center    998
NW 9TH CT       BOCA RATON    FL    33486-2214

33

   Affiliated    644    Piedmont    Buckhead Dialysis    1575 NORTHSIDE DR NW   
STE 365    ATLANTA    GA    30318-4210

34

   Affiliated    311    Logan Square    Logan Square Dialysis Services   
2659 N MILWAUKEE AVE    1ST FL    CHICAGO    IL    60647-1643

35

   Affiliated    312    Lake County    Lake County Dialysis Services   
918 S MILWAUKEE AVE       LIBERTYVILLE    IL    60048-3229

36

   Affiliated    314    Lincoln Park    Lincoln Park Dialysis fka Lincoln Park
Nephrology    3157 N LINCOLN AVE       CHICAGO    IL    60657-3111

37

   Affiliated    318    Lincoln Pk-PD    Skyline Home Dialysis (fka Lincoln Park
PD)    7009 W BELMONT AVE       CHICAGO    IL    60634-4533

38

   Affiliated    670    West Palm Beach    Dialysis Associates of the Palm
Beaches    2611 POINSETTIA AVE       WEST PALM BEACH    FL    33407-5919

39

   Affiliated    693    Sunrise    Sunrise Dialysis Center    13039 HAWTHORNE
BLVD       HAWTHORNE    CA    90250-4415

40

   Affiliated    655    Kayenta    Kayenta Dialysis    PO BOX 217    US HWY 163
N    KAYENTA    AZ    86033-0217

41

   Affiliated    321    Hyde Park    Emerald Dialysis (fka Hyde Park Kidney
Center)    710 W 43RD ST       CHICAGO    IL    60609-3435

42

   Affiliated    322    Olympia Fields    Olympia Fields Dialysis Center   
4557B LINCOLN HWY    STE B    MATTESON    IL    60443-2318

43

   Affiliated    351    CKD    Center for Kidney Disease at North Shore    1190
NW 95TH ST    STE 28    MIAMI    FL    33150-2065

44

   Affiliated    352    Venture    Center for Kidney Disease at Venture    16855
NE 2ND AVE    STE 25    N MIAMI BEACH    FL    33162-1744

45

   Affiliated    360    South Broward    South Broward Artifical Kidney    4401
HOLLYWOOD BLVD       HOLLYWOOD    FL    33021-6609

46

   Affiliated    688    East End    East End Dialysis Center    2201 E MAIN ST
   STE 1    RICHMOND    VA    23223-7071

47

   Affiliated    354    Flamingo Park    Flamingo Park Kidney Cntr, Inc    901 E
10TH AVE    BAY 17    HIALEAH    FL    33010-3762

48

   Affiliated    355    Interamerican    InterAmerican Dialysis Center    7815
CORAL WAY    STE 115    MIAMI    FL    33155-6541

49

   Affiliated    356    Coral Gables Dialysis Center    Coral Gables Kidney
Center (fka LeJeune)    3280 PONCE DE LEON BLVD       CORAL GABLES    FL   
33134-7252

50

   Affiliated    370    Cielo Vista Dialysis    DaVita East Dialysis dba Cielo
Vista Dialysis (fkaTotal Renal Care East Dialysis Center)    7200 GATEWAY BLVD E
   STE B    EL PASO    TX    79915-1301

51

   Affiliated    371    West Texas Dialysis    DaVita West Dialysis Center dba
West Texas (fkaTotal Renal Care West Dialysis Center)    5595 ALAMEDA AVE B   
STE B    EL PASO    TX    79905

52

   Affiliated    656    Shiprock    Shiprock Dialysis    PO BOX 2156    US HWY
491 N    SHIPROCK    NM    87420-2156

53

   Affiliated    202    Arden Hills    Arden Hills Dialysis Unit    3900
NORTHWOODS DR    STE 11    ARDEN HILLS    MN    55112-6911

54

   Affiliated    203    Burnsville    Burnsville Dialysis Unit    501 E NICOLLET
BLVD    STE 15    BURNSVILLE    MN    55337-6784

55

   Affiliated    204    Coon Rapids    Coon Rapids Dialysis Unit    3960 COON
RAPIDS BLVD NW    STE 39    COON RAPIDS    MN    55433-2598

56

   Affiliated    205    Edina    Edina Dialysis Unit    6550 YORK AVE S    STE 1
   EDINA    MN    55435-2332

57

   Affiliated    206    Maplewood    Maplewood Dialysis Center    2785 WHITE
BEAR AVE N    STE 21    MAPLEWOOD    MN    55109-1320

58

   Affiliated    207    Minneapolis    Minneapolis Dialysis Unit    825 S EIGHTH
ST    STE SL42    MINNEAPOLIS    MN    55404-1208

59

   Affiliated    208    Minnetonka    Minnetonka Dialysis Unit    17809 HUTCHINS
DR       MINNETONKA    MN    55345-4100

60

   Affiliated    209    St. Paul Dialysis    St. Paul Dialysis Unit    555 PARK
ST    STE 18    SAINT PAUL    MN    55103-2192

61

   Affiliated    210    Special Needs    University Dialysis Unit Riverside
(Minneapolis-Special Needs Dialysis)    1045 WESTGATE DR    STE 9    SAINT PAUL
   MN    55114-1079

 

Page 49 of 123



--------------------------------------------------------------------------------

62

   Affiliated    211    West St. Paul    West St. Paul Dialysis    1555
LIVINGSTON AVE       WEST ST PAUL    MN    55118-3411

63

   Affiliated    213    Cass Lake    Cass Lake Dialysis Unit    602 GRANT UTLEY
ST    PO BOX 757    CASS LAKE    MN    56633-0757

64

   Affiliated    215    Faribault    Faribault Dialysis Unit    201 LYNDALE AVE
S    STE F    FARIBAULT    MN    55021-5758

65

   Affiliated    217    Marshall    Marshall Dialysis Unit    300 S BRUCE ST   
AVERA MARSHALL REGIONAL MEDICAL CENTER    MARSHALL    MN    56258-1934

66

   Affiliated    218    Montevideo    Montevideo Dialysis Center    824 N 11TH
ST    MONTEVIDEO HOSPITAL    MONTEVIDEO    MN    56265-1629

67

   Affiliated    220    Pine City    TRC-Pine City (fka-Pine City Dialysis Unit)
   129 6TH AVE SE    LAKESIDE MEDICAL CENTER    PINE CITY    MN    55063-1913

68

   Affiliated    222    Red Wing    Red Wing Dialysis Unit    3028 N SERVICE DR
      RED WING    MN    55066-1921

69

   Affiliated    223    Redwood Falls    Redwood Falls Dialysis Center    100
FALLWOOD RD       REDWOOD FALLS    MN    56283-1828

70

   Affiliated    240    Mitchell    Mitchell Dialysis    525 N FOSTER    QUEEN
OF PEACE HOSPITAL    MITCHELL    SD    57301-2966

71

   Affiliated    242    Rosebud    Rosebud Dialysis    1 SOLDIER CREEK RD      
ROSEBUD    SD    57570-0610

72

   Affiliated    243    Sioux Falls    Sioux Falls Dialysis Community Unit   
1325 S CLIFF AVE    STE 46    SIOUX FALLS    SD    57105-1016

73

   Affiliated    250    St. Croix Falls    St. Croix Falls Dialysis    744 E
LOUISIANA ST       SAINT CROIX FALLS    WI    54024-9501

74

   Affiliated    260    Hayward    Hayward Dialysis Center    21615 HESPERIAN
BLVD    STE F    HAYWARD    CA    94541-7026

75

   Affiliated    262    Pleasanton    Pleasanton Dialysis Center (HEMO) (fka
Dublin)    5720 STONERIDGE MALL RD    STE 16    PLEASANTON    CA    94588-2882

76

   Affiliated    263    Union City    Union City Dialysis Center (aka TRC-Union
City)    32930 ALVARADO NILES RD    STE 3    UNION CITY    CA    94587-8101

77

   Affiliated    264    East Bay - PD    East Bay Peritoneal Dialysis Center   
13939 E 14TH ST    STE 11    SAN LEANDRO    CA    94578-2613

78

   Affiliated    383    Greer    Greer Kidney Center    211 VILLAGE DR      
GREER    SC    29651-1238

79

   Affiliated    382    Upstate    Upstate Dialysis Center    308 MILLS AVE   
   GREENVILLE    SC    29605-4022

80

   Affiliated    390    Kenner    Kenner Regional Dialysis Center    200 W
ESPLANADE AVE    STE 1    KENNER    LA    70065-2473

81

   Affiliated    689    Downtown Dialysis    Downtown Dialysis Center    821 N
EUTAW ST    STE 41    BALTIMORE    MD    21201-6304

82

   Affiliated    331    Eaton Canyon    Eaton Canyon Dialysis    2551 E
WASHINGTON BLVD       PASADENA    CA    91107-1446

83

   Affiliated    190    Georgetown    Georgetown on the Potomac    3223 K ST NW
   STE 11    WASHINGTON    DC    20007-4412

84

   Affiliated    395    St. Mary    Newtown Dialysis Center (fka St. Mary
Dialysis)    60 BLACKSMITH RD       NEWTOWN    PA    18940-1847

85

   Affiliated    393    Bertha Sirk    Bertha Sirk Dialysis Center    5820 YORK
RD    STE 1    BALTIMORE    MD    21212-3620

86

   Affiliated    394    Greenspring    Greenspring Dialysis Center    4701 MOUNT
HOPE DR    STE C    BALTIMORE    MD    21215-3246

87

   Affiliated    378    Houston Kidney - NW    Northwest Kidney Center (Houston)
   11029 NORTHWEST FWY       HOUSTON    TX    77092-7311

88

   Affiliated    379    NorthStar Dialysis    NorthStar Dialysis Center (fka
North Houston Kidney Center)    380 W LITTLE YORK RD       HOUSTON    TX   
77076-1303

89

   Affiliated    363    Port Charlotte    Port Charlotte Artificial Kidney
Center    4300 KINGS HWY STE 406       PORT CHARLOTTE    FL    33980

90

   Affiliated    364    Gulf Coast PD    Gulf Coast Dialysis    3300 TAMIAMI TRL
   STE 11A    PORT CHARLOTTE    FL    33952-8054

91

   Affiliated    649    Loma Vista    Loma Vista Dialysis Center Partnership   
1382 LOMALAND DR    STE A    EL PASO    TX    79935-5204

92

   Affiliated    332    Paramount    Paramount Dialysis Center    8319 ALONDRA
BLVD       PARAMOUNT    CA    90723-4403

93

   Affiliated    334    East LA    Doctors Dialysis of East LA (aka East Los
Angeles Dialysis)    950 S EASTERN AVE       LOS ANGELES    CA    90022-4801

94

   Affiliated    335    Montebello    Doctors Dialysis of Montebello    1721 W
WHITTIER BLVD       MONTEBELLO    CA    90640-4004

95

   Affiliated    361    Pine Island    Pine Island Kidney Center    1871 N PINE
ISLAND RD       PLANTATION    FL    33322-5208

96

   Affiliated    365    Complete    Complete Dialysis Care    7850 W SAMPLE RD
      MARGATE    FL    33065-4710

97

   Affiliated    122    Lone Star Dialysis    Lone Star Dialysis (fka Hobby
Dialysis)    8560 MONROE RD       HOUSTON    TX    77061-4815

98

   Affiliated    255    Forest Lake    Forest Lake Dialysis    1068 S LAKE ST   
STE 11    FOREST LAKE    MN    55025-2633

99

   Affiliated    690    USC Phase II    TRC/USC Dialysis Center    2310 ALCAZAR
ST       LOS ANGELES    CA    90033-5327

100

   Affiliated    396    TRC/Union Plaza Ctr    Union Plaza Dialysis Center   
810 1ST ST NE    STE 1    WASHINGTON    DC    20002-4227

101

   Affiliated    130    Mid-Columbia Kidney    Mid Columbia Kidney Center   
6825 BURDEN BLVD    STE A    PASCO    WA    99301-9584

102

   Affiliated    131    Mt. Adams Kidney Ctr    Mt. Adams Kidney Center    3220
PICARD PL       SUNNYSIDE    WA    98944-8400

103

   Affiliated    650    Lakewood    Lakewood Community Dialysis Center    5919
LAKEWOOD TOWNE CENTER BLVD SW    STE A    LAKEWOOD    WA    98499-6513

104

   Affiliated    228    St. Paul Ramsey    St. Paul Capitol Dialysis    555 PARK
ST    STE 23    SAINT PAUL    MN    55103-2193

105

   Affiliated    229    River City Dialysis    River City Dialysis (fka Lakeview
Dialysis)    1970 NORTHWESTERN AVE S       STILLWATER    MN    55082-6567

106

   Affiliated    231    Woodbury    Woodbury Dialysis    1850 WEIR DR    STE 3
   WOODBURY    MN    55125-2260

107

   Affiliated    281    Alhambra    Alhambra Dialysis Center    1315 ALHAMBRA
BLVD    STE 1    SACRAMENTO    CA    95816-5245

108

   Affiliated    282    Antelope    Antelope Dialysis Center    6406 TUPELO DR
   STE A    CITRUS HEIGHTS    CA    95621-1780

109

   Affiliated    283    Chico    Chico Dialysis Center (aka Chico Clinic)    530
COHASSET RD       CHICO    CA    95926-2212

110

   Affiliated    285    North Clinic    Manzanita Dialysis Center (aka North
Clinic)    4005 MANZANITA AVE    STE 17    CARMICHAEL    CA    95608-1779

111

   Affiliated    286    Placerville    Cameron Park Dialysis (fka Placerville)
   3311 COACH LN    STE C    CAMERON PARK    CA    95682

112

   Affiliated    288    South Sacramento    South Sacramento Dialysis Center   
7000 FRANKLIN BLVD    STE 88    SACRAMENTO    CA    95823-1838

113

   Affiliated    289    Redding    Redding Dialysis Center    1876 PARK MARINA
DR       REDDING    CA    96001-0913

114

   Affiliated    291    Yuba City    Yuba City Dialysis Center    1525 PLUMAS CT
   STE A    YUBA CITY    CA    95991-2971

115

   Affiliated    292    University Clinic    University Dialysis Center    777
CAMPUS COMMONS RD    STE 1    SACRAMENTO    CA    95825-8344

116

   Affiliated    372    Mesa Vista    Mesa Vista Dialysis Center (El Paso)   
2400 N OREGON ST    STE C    EL PASO    TX    79902-3135

117

   Affiliated    694    Hollywood    Hollywood Dialysis Center    5108 W SUNSET
BLVD       LOS ANGELES    CA    90027-5708

118

   Affiliated    697    UCLA Harbor    TRC/Harbor-UCLA MFI Total Renal Dialysis
Center    21602 S VERMONT AVE       TORRANCE    CA    90502-1940

119

   Affiliated    325    Brighton    Brighton Dialysis (fka Michigan Kidney
Center of Brighton)    7960 GRAND RIVER RD    STE 21    BRIGHTON    MI   
48114-7336

120

   Affiliated    326    Macomb    Macomb Kidney Center (fka Macomb Dialysis)   
28295 SCHOENHERR RD    STE A    WARREN    MI    48088-4300

121

   Affiliated    327    North Oakland    North Oakland Dialysis    450 N
TELEGRAPH RD    STE 6    PONTIAC    MI    48341-1037

122

   Affiliated    328    Novi    Novi Dialysis    47250 W 10 MILE RD       NOVI
   MI    48374-2932

123

   Affiliated    329    Southfield    Cornerstone Dialysis (fka Southfield)   
23857 GREENFIELD RD       SOUTHFIELD    MI    48075-3122

124

   Affiliated    319    Children’s Mem’l Hosp.    TRC Children’s Dialysis Center
aka Children’s Chicago/Children’s Memorial Hospital    2611 N HALSTED ST      
CHICAGO    IL    60614-2301

125

   Affiliated    151    New Center    New Center Dialysis    3011 W GRAND BLVD
   STE 65    DETROIT    MI    48202-3012

126

   Affiliated    2003    Whittier    Whittier Dialysis Center (fka Whittier
Hills)    10055 WHITTWOOD DR       WHITTIER    CA    90603-2313

127

   Affiliated    357    Miami Lakes    Miami Lakes Artificial Kidney Center
(ALTHIN)    14600 NW 60TH AVE       MIAMI LAKES    FL    33014-2811

128

   Affiliated    571    Anson County    Dialysis Care of Anson County    923 E
CASWELL ST       WADESBORO    NC    28170-2305

 

Page 50 of 123



--------------------------------------------------------------------------------

129

   Affiliated    573    Edgecomb County    Dialysis Care of Edgecomb County   
3206 WESTERN BLVD       TARBORO    NC    27886-1828

130

   Affiliated    574    Franklin County    Dialysis Care of Franklin County   
1706 NC HWY 39 N       LOUISBURG    NC    27549-8329

131

   Affiliated    575    Hoke County    Dialysis Care of Hoke County    403 S
MAIN ST       RAEFORD    NC    28376-3222

132

   Affiliated    576    Martin County    Dialysis Care of Martin County    100
MEDICAL DR       WILLIAMSTON    NC    27892-2156

133

   Affiliated    578    Montgomery County    Dialysis Care of Montgomery County
(aka Montgomery)    323 W MAIN ST       BISCOE    NC    27209-9528

134

   Affiliated    579    Moore County    Dialysis Care of Moore County (aka
Pinehurst)    16 REGIONAL DR       PINEHURST    NC    28374-8850

135

   Affiliated    580    Richmond County    Dialysis Care of Richmond County   
771 CHERAW RD       HAMLET    NC    28345-7158

136

   Affiliated    581    Rockingham County    Dialysis Care of Rockingham County
   251 W KINGS HWY       EDEN    NC    27288-5009

137

   Affiliated    582    Rowan County    Dialysis Care of Rowan County    111
DORSETT DR       SALISBURY    NC    28144-2278

138

   Affiliated    583    Rutherford County    Dialysis Care of Rutherford County
   226 COMMERCIAL ST       FOREST CITY    NC    28043-2851

139

   Affiliated    399    Monterey Park    Monterey Park Dialysis Center    2560
CORPORATE PL    STE 1-11 BLDG D    MONTEREY PARK    CA    91754-7612

140

   Affiliated    183    Mason Dixon    Mason-Dixon Baltimore County    9635-A
LIBERTY RD    STE 1    RANDALLSTOWN    MD    21133-2436

141

   Affiliated    184    Carrol County    Carroll County Dialysis Facility    412
MALCOLM DR    STE 31    WESTMINSTER    MD    21157-6167

142

   Affiliated    167    South Brooklyn    South Brooklyn Nephrology Center   
3915 AVENUE V    STE 14    BROOKLYN    NY    11234-5150

143

   Affiliated    843    Phenix City    Phenix City Dialysis Center    1900
OPELIKA RD       PHENIX CITY    AL    36867-3640

144

   Affiliated    876    Brea    Brea Dialysis Center    595 TAMARACK AVE    STE
A    BREA    CA    92821-3125

145

   Affiliated    878    Hemet    Hemet Dialysis Center    3050 W FLORIDA AVE   
   HEMET    CA    92545-3619

146

   Affiliated    883    Temecula    Temecula Dialysis Center    40945 COUNTY
CENTER DR    STE G    TEMECULA    CA    92591-6006

147

   Affiliated    880    Riverside    Riverside Dialysis Center    4361 LATHAM ST
   STE 1    RIVERSIDE    CA    92501-1767

148

   Affiliated    870    Napa    Napa Dialysis Center    3900 BEL AIRE PLZ    STE
C    NAPA    CA    94558-2823

149

   Affiliated    875    Santa Ana    Santa Ana Dialysis Center    1820 E DEERE
AVE       SANTA ANA    CA    92705-5721

150

   Affiliated    879    Valley View Dialysis Center    Valley View Dialysis
Center (aka Morneo Valley)    26900 CACTUS AVE       MORENO VALLEY    CA   
92555-3912

151

   Affiliated    884    Orange    Mainplace Dialysis Center (fka Orange Dialysis
Center)    972 W TOWN AND COUNTRY RD       ORANGE    CA    92868-4714

152

   Affiliated    882    San Bernadino    Mountain Vista Dialysis Center (fka San
Bernadino Dailysis Center (Mountain Vista))    4041 NORTH UNIVERSITY PKWY      
SAN BERNARDINO    CA    92407-1823

153

   Affiliated    871    Lakeport    Lakeport Dialysis Center    804 11TH ST   
STE 2    LAKEPORT    CA    95453-4102

154

   Affiliated    873    Vacaville    Vacaville Dialysis Center    941 MERCHANT
ST       VACAVILLE    CA    95688-5315

155

   Affiliated    877    Corona    Corona Dialysis Center    1820 FULLERTON AVE
   STE 18    CORONA    CA    92881-3147

156

   Affiliated    872    Fairfield    Fairfield Dialysis Center    4660 CENTRAL
WAY       FAIRFIELD    CA    94534-1803

157

   Affiliated    902    Westminster    Westminster Dialysis Center (Federal
Heights)    9053 HARLAN ST    STE 9    WESTMINSTER    CO    80031-2908

158

   Affiliated    901    Aurora    Aurora Dialysis Center    1411 S POTOMAC ST   
AMC II STE 1    AURORA    CO    80012-4536

159

   Affiliated    900    Denver    Denver Dialysis Center    2900 DOWNING ST   
STE C    DENVER    CO    80205-4699

160

   Affiliated    903    Littleton    Littleton Dialysis Center    209 W COUNTY
LINE RD       LITTLETON    CO    80129-1901

161

   Affiliated    904    South Denver    South Denver Dialysis Center    850 E
HARVARD AVE    STE 6    DENVER    CO    80210-5030

162

   Affiliated    946    Lee Street Dialysis    Lee Street Dialysis (fka Grant
Park Dialysis Center)    5155 LEE ST NE       WASHINGTON    DC    20019-4051

163

   Affiliated    868    Leesburg    Leesburg Dialysis Center    801 E DIXIE AVE
   STE 18A    LEESBURG    FL    34748-7699

164

   Affiliated    866    Panama City    Panama City Dialysis Center    615
HIGHWAY 231       PANAMA CITY    FL    32405-4704

165

   Affiliated    867    Marianna    Marianna Dialysis Center    2930 OPTIMIST DR
      MARIANNA    FL    32448-7703

166

   Affiliated    864    Venice    Venice Dialysis Center    816 PINEBROOK RD   
   VENICE    FL    34285-7103

167

   Affiliated    827    Buena Vista    Buena Vista Dialysis Center    349 GENEVA
RD       BUENA VISTA    GA    31803-1701

168

   Affiliated    828    Decatur    Decatur Dialysis Center    1987 CANDLER RD   
   DECATUR    GA    30032-4212

169

   Affiliated    825    Moultrie    Moultrie Dialysis Center    2419 S MAIN ST
      MOULTRIE    GA    31768-6531

170

   Affiliated    820    SW Atlanta    Southwest Atlanta Dialysis Center    3620
MARTIN LUTHER KING DR SW       ATLANTA    GA    30331-3711

171

   Affiliated    818    Griffin    Griffin Dialysis Center    731 S 8TH ST      
GRIFFIN    GA    30224-4818

172

   Affiliated    826    Columbus    Columbus Dialysis Center    6228 BRADLEY
PARK DR    STE B    COLUMBUS    GA    31904-3604

173

   Affiliated    829    East Macon    East Macon Dialysis Center    165 EMERY
HWY    STE 11    MACON    GA    31217-3666

174

   Affiliated    817    Jonesboro    Jonesboro Dialysis Center    129 KING ST   
   JONESBORO    GA    30236-3656

175

   Affiliated    824    Milledgeville    Milledgeville Dialysis Center    400 S
WAYNE ST       MILLEDGEVILLE    GA    31061-3446

176

   Affiliated    823    Fort Valley    Fort Valley Dialysis Center    557
BLUEBIRD BLVD       FORT VALLEY    GA    31030-5083

177

   Affiliated    821    Midtown    Linden Dialysis (fka Midtown-Atlanta)    121
LINDEN AVE NE       ATLANTA    GA    30308-2432

178

   Affiliated    953    E. St. Louis    Sauget Dialysis (fka East St. Louis
Dialysis Center)    2061 GOOSE LAKE RD       SAUGET    IL    62206-2822

179

   Affiliated    952    Granite City    Granite City Dialysis Center    9
AMERICAN VLG       GRANITE CITY    IL    62040-3706

180

   Affiliated    937    Batesville    Batesville Dialysis Center Aka Renal
Treatment Centers-Batesville    232 STATE ROAD 129 S       BATESVILLE    IN   
47006-7694

181

   Affiliated    938    Lawrenceburg    Lawrenceburg Dialysis Center    721
RUDOLPH WAY       GREENDALE    IN    47025-8378

182

   Affiliated    939    Madison    Madison Dialysis Center    220 CLIFTY DR   
UNIT K    MADISON    IN    47250-1669

183

   Affiliated    836    Newton    Renal Treatment Center-Newton aka-Newton
Dialysis Center    1223 WASHINGTON RD       NEWTON    KS    67114-4855

184

   Affiliated    837    Derby    Renal Treatment Center-Derby aka Derby Dialysis
Center    250 W RED POWELL DR       DERBY    KS    67037-2626

185

   Affiliated    834    Winfield    Renal Treatment Center-Winfield aka,
Winfield Dialysis Center    1315 E 4TH AVE       WINFIELD    KS    67156-2457

186

   Affiliated    830    Wichita    Wichita Dialysis Center    909 N TOPEKA ST   
   WICHITA    KS    67214-3620

187

   Affiliated    833    Garden City    Renal Treatment Center-Garden City
Aka-Garden City Dialysis Center    401 N MAIN ST       GARDEN CITY    KS   
67846-5429

188

   Affiliated    831    E. Wichita    East Wichita Dialysis Center    320 N
HILLSIDE ST       WICHITA    KS    67214-4918

189

   Affiliated    832    Independance    Independence Dialysis Center    801 W
MYRTLE ST       INDEPENDENCE    KS    67301-3239

190

   Affiliated    835    Parson, KS    Parsons Dialysis Center    1902 S US HWY
59    BLDG B    PARSONS    KS    67357-4948

191

   Affiliated    814    Wheaton    Wheaton Dialysis Center    11941 GEORGIA AVE
      WHEATON    MD    20902

192

   Affiliated    812    Rockville    Rockville Dialysis Center    14915
BROSCHART RD    STE 1    ROCKVILLE    MD    20850-3367

193

   Affiliated    815    Owing Mills    Owings Mills Dialysis Center (fka-Renal
Treatment Center-Owings Mills)    10 CROSSROADS DR    STE 11    OWINGS MILLS   
MD    21117-5463

194

   Affiliated    811    Berlin    Berlin Dialysis Center    314 FRANKLIN AVE   
STE 36    BERLIN    MD    21811-1238

195

   Affiliated    810    Easton    Easton Dialysis Center    402 MARVEL CT      
EASTON    MD    21601-4052

 

Page 51 of 123



--------------------------------------------------------------------------------

196

   Affiliated    813    Chestertown    Chestertown Dialysis Center (fka Renal
Treatment Centers-Chestertown)    100 BROWN ST       CHESTERTOWN    MD    21620

197

   Affiliated    951    Hope Again    Hope Again Dialysis Center- fka Kennett
Dialysis Center    1207 STATE ROUTE VV       KENNETT    MO    63857-3823

198

   Affiliated    950    Poplar Bluff    Bluff City Dialysis Center    2400 LUCY
LEE PKWY    STE E    POPLAR BLUFF    MO    63901-2429

199

   Affiliated    949    Crystal City    Crystal City Dialysis Center    960 SO
TRUMAN BLVD       CRYSTAL CITY    MO    63019-1329

200

   Affiliated    947    St. Louis    St. Louis Dialysis Center (fka Renal
Treatment Center-St. Louis)    2610 CLARK AVE       SAINT LOUIS    MO   
63103-2502

201

   Affiliated    944    Burlington    Burlington Dialysis    873 HEATHER RD   
   BURLINGTON    NC    27215-6288

202

   Affiliated    838    Scottsbluff    Scottsbluff Dialysis Center    3812
AVENUE B       SCOTTSBLUFF    NE    69361-4780

203

   Affiliated    802    Bridgewater    Bridgewater Dialysis Center (fka Renal
Treatment Center-Bridgewater)    2121 US HWY 22       BOUND BROOK    NJ   
08805-1546

204

   Affiliated    845    West Las Vegas    Las Vegas Dialysis Center    150 S
VALLEY VIEW BLVD       LAS VEGAS    NV    89107

205

   Affiliated    846    North Las Vegas    North Las Vegas Dialysis Center   
2300 MCDANIEL ST       NORTH LAS VEGAS    NV    89030-6318

206

   Affiliated    940    Cincinnati    Eastgate Dialysis (fka Cincinnati)    4435
AICHOLTZ RD       CINCINNATI    OH    45245-1690

207

   Affiliated    885    Tulsa    Tulsa Dialysis    4436 S HARVARD AVE      
TULSA    OK    74135-2605

208

   Affiliated    897    NW Bethany    Northwest Bethany Dialysis Center    7800
NW 23RD ST    STE A    BETHANY    OK    73008-4948

209

   Affiliated    890    Duncan    Duncan Dialysis Center    2645 W ELK AVE      
DUNCAN    OK    73533-1572

210

   Affiliated    893    Shawnee    Shawnee Dialysis Center    4409 N KICKAPOO
AVE    STE 113    SHAWNEE    OK    74804-1224

211

   Affiliated    895    Stillwater    Stillwater Dialysis Center    406 E HALL
OF FAME AVE    STE 3    STILLWATER    OK    74075-5447

212

   Affiliated    955    Midwest City    Midwest City Dialysis Center    7221 E
RENO AVE       MIDWEST CITY    OK    73110-4474

213

   Affiliated    886    Broken Arrow    Broken Arrow Dialysis Center    1700 N
9TH ST       BROKEN ARROW    OK    74012

214

   Affiliated    888    Tahlequah    Tahlequah Dialysis Center    1373 E BOONE
ST       TAHLEQUAH    OK    74464-3330

215

   Affiliated    899    Edmund    Edmond Dialysis    50 S BAUMANN AVE      
EDMOND    OK    73034-5676

216

   Affiliated    889    Altus    Altus Dialysis Center    205 S PARK LN    STE
13    ALTUS    OK    73521-5756

217

   Affiliated    896    Elk City    Elk City Dialysis Center    1601 W 2ND ST   
   ELK CITY    OK    73644-4427

218

   Affiliated    887    Claremore    Claremore Dialysis Center    202 E BLUE
STARR DR       CLAREMORE    OK    74017-4223

219

   Affiliated    891    Norman    Norman Dialysis Center    1818 W LINDSEY ST   
STE 14 BLDG B    NORMAN    OK    73069-4159

220

   Affiliated    862    Pocono    Pocono Dialysis Center    100 PLAZA CT    STE
B    EAST STROUDSBURG    PA    18301-8258

221

   Affiliated    861    Palmerton    Palmerton Dialysis Center    185 DELAWARE
AVE    STE C    PALMERTON    PA    18071-1716

222

   Affiliated    860    Jennersville    Jennersville Dialysis Center    1011 W
BALTIMORE PIKE       WEST GROVE    PA    19390-9446

223

   Affiliated    858    Lewistown    Lewistown Dialysis Center    611 ELECTRIC
AVE       LEWISTOWN    PA    17044-1128

224

   Affiliated    854    Lemoyne    Camp Hill Dialysis Center (fka Lemoyne
Dialysis Center (York Hospital Acutes))    425 N 21ST ST    LOWER LEVEL    CAMP
HILL    PA    17011-2223

225

   Affiliated    856    Upland    Upland Dialysis Center    1 MEDICAL CENTER
BLVD    STE 12    CHESTER    PA    19013-3902

226

   Affiliated    848    South Philadelphia    So. Philadelphia Dialysis Center
   109 DICKINSON ST       PHILADELPHIA    PA    19147-6107

227

   Affiliated    857    Exton    Exton Dialysis Center    710 SPRINGDALE DR   
   EXTON    PA    19341-2828

228

   Affiliated    847    Northeast Philadelphia    NE Philadelphia Dialysis
Center    518 KNORR ST       PHILADELPHIA    PA    19111-4604

229

   Affiliated    934    Longview    Longview Dialysis Center    425 N FREDONIA
ST       LONGVIEW    TX    75601-6464

230

   Affiliated    935    Marshall-RTC    Marshall Dialysis Center    1301 S
WASHINGTON AVE       MARSHALL    TX    75670-6215

231

   Affiliated    933    Conroe    Conroe Dialysis Center    500 MEDICAL CENTER
BLVD    STE 175    CONROE    TX    77304-2899

232

   Affiliated    928    San Marcos    Hill Country Dialysis Center Of San Marcos
   1820 PETER GARZA DR       SAN MARCOS    TX    78666-7407

233

   Affiliated    923    Sherman    Sherman Dialysis Center    205 W LAMBERTH RD
      SHERMAN    TX    75092-2659

234

   Affiliated    932    Tomball    Tomball Dialysis Center    27720A TOMBALL
PKWY       TOMBALL    TX    77375-

235

   Affiliated    919    Cleveland    Cleveland Dialysis Center    600 E HOUSTON
   STE 63    CLEVELAND    TX    77327-4689

236

   Affiliated    921    Livingston    Livingston Dialysis Center    209 W PARK
      LIVINGSTON    TX    77351-7020

237

   Affiliated    920    Kingwood    Kingwood Dialysis Center    2300 GREEN OAK
DR    STE 5    KINGWOOD    TX    77339-2053

238

   Affiliated    930    North Houston    North Houston Dialysis Center    129
LITTLE YORK RD       HOUSTON    TX    77076-1020

239

   Affiliated    926    Omni    Omni Dialysis Center (fka Hamilton Dialysis
Center)    9350 KIRBY DR    STE 11    HOUSTON    TX    77054-2528

240

   Affiliated    925    Victoria    Victoria Dialysis Center    1405 VICTORIA
STATION DR       VICTORIA    TX    77901-3092

241

   Affiliated    922    Lufkin    Lufkin Dialysis Center    700 S JOHN REDDITT
DR       LUFKIN    TX    75904-3145

242

   Affiliated    927    Gonzales    Gonzales Dialysis Center    1406 N SARAH
DEWITT DR       GONZALES    TX    78629-2702

243

   Affiliated    924    Denison    Denison Dialysis Center    1220 REBA MCENTIRE
LANE       DENISON    TX    75020-9057

244

   Affiliated    918    South San Antonio    South San Antonio Dialysis Center
   1313 SE MILITARY DR    STE 111    SAN ANTONIO    TX    78214-2850

245

   Affiliated    913    Austin    Waterloo Dialysis Center (fka Austin Dialysis
Center)    5310 BURNET RD    UNIT 122    AUSTIN    TX    78756-2003

246

   Affiliated    916    S. Austin    El Milagro Dialysis Unit (fka South Austin
Dialysis Center)    2800 S INTERSTATE HWY 35    STE 12    AUSTIN    TX   
78704-5700

247

   Affiliated    929    SW San Antonio    Southwest San Antonio Dialysis Center
   7515 BARLITE BLVD       SAN ANTONIO    TX    78224-1311

248

   Affiliated    936    Bedford    HEB Dialysis Center (Bedford)    1401 BROWN
TRL    STE A    BEDFORD    TX    76022-6416

249

   Affiliated    917    TRC Med Cntr    Med-Center Dialysis, fka Plaza Dialysis
Center & Houston Kidney Center #376    5610 ALMEDA RD       HOUSTON    TX   
77004-7515

250

   Affiliated    908    Chesapeake    Chesapeake Dialysis Center    1400
CROSSWAYS BLVD    CROSSWAYS II STE 16    CHESAPEAKE    VA    23320-2839

251

   Affiliated    912    Hopewell    Hopewell Dialysis Center    301 W BROADWAY
AVE       HOPEWELL    VA    23860-2645

252

   Affiliated    911    Newport News    Newport News Dialysis Center    711 79TH
ST       NEWPORT NEWS    VA    23605-2767

253

   Affiliated    907    Norfolk    Norfolk Dialysis Center    962 NORFOLK SQ   
   NORFOLK    VA    23502-3235

254

   Affiliated    909    Virginia Beach    Virginia Beach Dialysis Center    740
INDEPENDENCE CIR       VIRGINIA BEACH    VA    23455-6438

255

   Affiliated    171    Palmer    Palmer Dialysis Center    30 COMMUNITY DR   
   EASTON    PA    18045-2658

256

   Affiliated    589    Burgaw    SEDC (NC II) Burgaw Dialysis Center    704 S
DICKERSON ST    PO BOX 1391    BURGAW    NC    28425-4904

257

   Affiliated    590    Elizabethtown    SEDC (NC II) Elizabethtown Dialysis
Center    101 DIALYSIS DR       ELIZABETHTOWN    NC    28337-9048

258

   Affiliated    591    Jacksonville    SEDC (NC II) Jacksonville Dialysis
Center    14 OFFICE PARK DR       JACKSONVILLE    NC    28546-7325

259

   Affiliated    592    Kenansville    SEDC (NC II) Kenansville Dialysis Center
   305 BEASLEY ST       KENANSVILLE    NC    28349-8798

260

   Affiliated    593    Shallotte    SEDC (NC II) Shallotte Dialysis Center   
4770 SHALLOTTE AVE       SHALLOTTE    NC    28470-6596

261

   Affiliated    594    Whiteville    SEDC (NC II) Whiteville Dialysis Center   
608 PECAN LN       WHITEVILLE    NC    28472-2949

262

   Affiliated    595    Wilmington    SEDC (NC II) Wilmington Dialysis Center   
2215 YAUPON DR       WILMINGTON    NC    28401-7334

 

Page 52 of 123



--------------------------------------------------------------------------------

263

   Affiliated    175    Deerfield    Deerfield Beach Artificial Kidney Center   
1983 W HILLSBORO BLVD       DEERFIELD BEACH    FL    33442-1418

264

   Affiliated    176    Pampano Beach    Pompano Beach Artificial Kidney Center
   600 SW 3RD ST    STE 11    POMPANO BEACH    FL    33060-6936

265

   Affiliated    177    Tamarack    Tamarac Artificial Kidney Center    7140 W
MCNAB RD       TAMARAC    FL    33321-5306

266

   Affiliated    168    Atlantic AKC    Atlantic Artificial Kidney Center    6
INDUSTRIAL WAY W    STE B    EATONTOWN    NJ    07724-2258

267

   Affiliated    587    Rowan/Kannapolis    Dialysis Care of Kannapolis    1607
N MAIN ST       KANNAPOLIS    NC    28081-2317

268

   Affiliated    654    Cortez    Cortez Dialysis    610 E MAIN ST    STE C   
CORTEZ    CO    81321-3308

269

   Affiliated    142    West Bountiful 4/6/98    West Bountiful Dialysis    724
W 500 S    STE 3    WEST BOUNTIFUL    UT    84087-1471

270

   Affiliated    187    Meherrin    Meherrin Dialysis Center    201A WEAVER AVE
      EMPORIA    VA    23847-1248

271

   Affiliated    436    Montclair    Montclair Dialysis Center    5050 PALO
VERDE ST    STE 1    MONTCLAIR    CA    91763-2329

272

   Affiliated    259    Pipestone    Pipestone Dialysis    916 4TH AVE SW      
PIPESTONE    MN    56164-1054

273

   Affiliated    236    Washington    Washington Dialysis Center    154
WASHINGTON PLZ       WASHINGTON    GA    30673-2074

274

   Affiliated    235    Elberton    Elberton Dialysis Center    894 ELBERT ST   
   ELBERTON    GA    30635-2628

275

   Affiliated    174    Gulf Breeze    Gulf Breeze Dialysis Center    1519 MAIN
ST       DUNEDIN    FL    34698-4650

276

   Affiliated    526    Asheville    Asheville Kidney Center    1600 CENTRE PARK
DR       ASHEVILLE    NC    28805-6206

277

   Affiliated    528    Sylva    Sylva Dialysis Center    655 ASHEVILLE HWY   
   SYLVA    NC    28779-2747

278

   Affiliated    527    Hendersonville    Hendersonville Dialysis Center    500
BEVERLY HANKS CTR    HWY 25 N    HENDERSONVILLE    NC    28792

279

   Affiliated    389    Memorial    Memorial Dialysis    4427 S ROBERTSON ST   
   NEW ORLEANS    LA    70115-6308

280

   Affiliated    127    Warner Robbins    Dialysis Center of Middle
Georgia-Warner Robins    509 N HOUSTON RD       WARNER ROBINS    GA   
31093-8844

281

   Affiliated    126    Macon - Middle Georgia    Dialysis Center of Middle
Georgia-Macon    747 2ND ST       MACON    GA    31201-6835

282

   Affiliated    344    Oakland PD    Oakland Peritoneal Dialysis Center
(Piedmont PD)    5352 CLAREMONT AVE       OAKLAND    CA    94618

283

   Affiliated    384    Fairfax    Fairfax Dialysis Center    8501 ARLINGTON
BLVD    STE 1    FAIRFAX    VA    22031-4625

284

   Affiliated    374    Houston SW    Houston Kidney Center Southwest    11111
BROOKLET DR    STE 1 BLDG 1    HOUSTON    TX    77099-3555

285

   Affiliated    545    Pikes Peak    Pikes Peak Dialysis Center    2002 LELARAY
ST    STE 13    COLORADO SPRINGS    CO    80909-2804

286

   Affiliated    546    Printers Place    Printers Place Dialysis    2802
INTERNATIONAL CIR       COLORADO SPRINGS    CO    80910-3127

287

   Affiliated    541    Lakewood Colorado    Lakewood Dialysis Center    1750
PIERCE ST       LAKEWOOD    CO    80214-1434

288

   Affiliated    543    Boulder    Boulder Dialysis Center    2880 FOLSOM ST   
STE 11    BOULDER    CO    80304-3769

289

   Affiliated    542    Thornton    Thornton Dialysis Center    8800 FOX DR   
   THORNTON    CO    80260-6880

290

   Affiliated    544    Arvada    Arvada Dialysis Center    9950 W 80TH AVE   
STE 25    ARVADA    CO    80005-3914

291

   Affiliated    173    Ft. Lauderdale    CDC South-Ft Lauderdale Renal
Associates    6264 N FEDERAL HWY       FORT LAUDERDALE    FL    33308-1904

292

   Affiliated    380    Houston Cypress Station    Houston Kidney Center Cypress
Station    221 FM 1960 RD W    STE H    HOUSTON    TX    77090-3537

293

   Affiliated    169    Erie County    Cleve Hill Dialysis Center (Fka Cleve
Hill Limited Partnership-Erie Dialysis &ECMC Dialysis Center At Cleve Hill )   
1461 KENSINGTON AVE       BUFFALO    NY    14215-1436

294

   Affiliated    430    UCLA Pediatrics    Century City Dialysis (fka UCLA,
DaVita Westwood UCLA)    10630 SANTA MONICA BLVD       LOS ANGELES    CA   
90025-4837

295

   Affiliated    501    Bronx    Bronx Dialysis Center    1615 EASTCHESTER RD   
   BRONX    NY    10461-2603

296

   Affiliated    502    Catskill    Catskill Dialysis Center    139 FORESTBURGH
RD       MONTICELLO    NY    12701-2364

297

   Affiliated    505    Riverdale    Riverdale Dialysis Center    170 W 233RD ST
      BRONX    NY    10463-5639

298

   Affiliated    506    South Bronx    South Bronx Dialysis Center    1940
WEBSTER AVE       BRONX    NY    10457-4261

299

   Affiliated    507    Stanten Island    Richmond Kidney Center (Staten Island)
   1366 VICTORY BLVD       STATEN ISLAND    NY    10301-3907

300

   Affiliated    238    McDonough    McDonough Dialysis Center    114 DUNN ST   
   MCDONOUGH    GA    30253-2347

301

   Affiliated    192    Milford    Delaware Valley Dialysis Center (fka Milford)
   102 DAVITA DR       MILFORD    PA    18337-9390

302

   Affiliated    191    Honesdale    Honesdale Dialysis Center-NE Regional    RR
6 BOX 6636    STOURBRIDGE MALL    HONESDALE    PA    18431-9649

303

   Affiliated    247    Memorial    Memorial Dialysis Center    11621 KATY FWY
      HOUSTON    TX    77079-1801

304

   Affiliated    246    Katy Dialysis Center    Grand Parkway Dialysis Center   
403 W GRAND PKWY S    STE T    KATY    TX    77494-8358

305

   Affiliated    245    Cyfair Dialysis Center    Cyfair Dialysis Center    9110
JONES RD    STE 11    HOUSTON    TX    77065-4489

306

   Affiliated    165    Port Chester    Port Chester Dialysis and Renal Center
   38 BULKLEY AVE       PORT CHESTER    NY    10573-3902

307

   Affiliated    193    Franklin Dialysis    Franklin Dialysis Center    150
SOUTH INDEPENDENCE WEST    11 PUBLIC LEDGER BLDG    PHILADELPHIA    PA   
19106-3413

308

   Affiliated    156    Grand Blanc    Grand Blanc Dialysis Center    3625
GENESYS PKWY       GRAND BLANC    MI    48439-8070

309

   Affiliated    397    Oxford Court    Oxford Court Dialysis    930 TOWN CENTER
DR    STE G1    LANGHORNE    PA    19047-4260

310

   Affiliated    348    Antioch    Antioch Dialysis    3100 DELTA FAIR BLVD   
   ANTIOCH    CA    94509-4001

311

   Affiliated    401    North Palm Beach    North Palm Beach Dialysis Center   
2841 PGA BLVD       PALM BEACH GARDENS    FL    33410-2910

312

   Affiliated    277    Lodi    Lodi Dialysis Center    1610 W KETTLEMAN LN   
STE D    LODI    CA    95242-4210

313

   Affiliated    438    United    United Dialysis Center    3111 LONG BEACH BLVD
      LONG BEACH    CA    90807-5015

314

   Affiliated    437    Premier    Premier Dialysis Center    7612 ATLANTIC AVE
      CUDAHY    CA    90201-5020

315

   Affiliated    349    Salinas    Salinas Dialysis Center    955 BLANCO CIR   
STE C    SALINAS    CA    93901-4452

316

   Affiliated    428    Lowry I    Lowry Dialysis Center    7465 E 1ST AVE   
STE A    DENVER    CO    80230-6877

317

   Affiliated    154    Ypsilanti    Ypsilanti Dialysis    2766 WASHTENAW RD   
   YPSILANTI    MI    48197-1506

318

   Affiliated    237    Eastpoint    East Point Dialysis    2669 CHURCH ST      
EAST POINT    GA    30344-3115

319

   Affiliated    520    Celia Dill    Celia Dill Dialysis Center    667
STONELEIGH AVE    STE 123 BARNS OFFICE CENTER    CARMEL    NY    10512-2454

320

   Affiliated    248    Elmbrook    Brookriver Dialysis    8101 BROOKRIVER DR   
   DALLAS    TX    75247-4003

321

   Affiliated    402    Ocala East    OCALA Regional Kidney Center-East    2870
SE 1ST AVE       OCALA    FL    34471-0406

322

   Affiliated    403    Ocala West    OCALA Regional Kidney Center-West    9401
SW HWY 200    BLDG 6    OCALA    FL    34481-9612

323

   Affiliated    404    Ocala South    OCALA Regional Kidney Center-South   
13940 N US HWY 441    BLDG 4    LADY LAKE    FL    32159-8908

324

   Affiliated    417    Delta Sierra Dialysis    Delta-Sierra Dialysis Center   
555 W BENJAMIN HOLT DR    STE 2    STOCKTON    CA    95207-3839

325

   Affiliated    552    Olympic View    Olympic View Dialysis Center    125 16TH
AVE E CSB    5TH FL    SEATTLE    WA    98112

326

   Affiliated    148    Pratt    Pratt Dialysis Center    203 WATSON ST    STE
11    PRATT    KS    67124-3092

327

   Affiliated    196    Buffalo    Renal Care of Buffalo    550 ORCHARD PARK RD
      WEST SENECA    NY    14224-2646

328

   Affiliated    555    Woodland    Woodland Dialysis Center    912 WOODLAND DR
   STE B    ELIZABETHTOWN    KY    42701-2795

329

   Affiliated    556    Taylor    Taylor County Dialysis Center    101 KINGSWOOD
DR       CAMPBELLSVILLE    KY    42718-9634

 

Page 53 of 123



--------------------------------------------------------------------------------

330

   Affiliated    491    Gary    Comprehensive Renal Care (CRC)-Gary    4802
BROADWAY       GARY    IN    46408-4509

331

   Affiliated    492    Hammond    Comprehensive Renal Care (CRC)-Hammond    222
DOUGLAS ST       HAMMOND    IN    46320-1960

332

   Affiliated    493    Valparaiso    Comprehensive Renal Care (CRC)-Valparaiso
   606 E LINCOLNWAY       VALPARAISO    IN    46383-5728

333

   Affiliated    494    Michigan City    Comprehensive Renal Care (CRC)-Michigan
City    9836 WEST 400 NORTH       MICHIGAN CITY    IN    46360-2910

334

   Affiliated    495    Munster    Comprehensive Renal Care (CRC)-Munster   
9100 CALUMET AVE       MUNSTER    IN    46321-1737

335

   Affiliated    497    South County-Deaconess    South County Dialysis
(Deaconess)    4145 UNION RD       SAINT LOUIS    MO    63129-1064

336

   Affiliated    266    South Hayward    South Hayward Dialysis Center    254
JACKSON ST       HAYWARD    CA    94544-1907

337

   Affiliated    164    Dyker Heights    Dyker Heights Dialysis Center    1435
86TH ST       BROOKLYN    NY    11228-3435

338

   Affiliated    152    Clarkston    Clarkston Dialysis Center    6770 DIXIE HWY
   STE 25    CLARKSTON    MI    48346-2089

339

   Affiliated    534    Hudson Valley    Hudson Valley Dialysis Center    155
WHITE PLAINS RD       TARRYTOWN    NY    10591-5523

340

   Affiliated    971    Central Tulsa    Central Tulsa Dialysis Center    1124 S
SAINT LOUIS AVE       TULSA    OK    74120-5413

341

   Affiliated    972    Okmulgee    Okmulgee Dialysis Center    201 SO DELAWARE
AVE       OKMULGEE    OK    74447-5528

342

   Affiliated    974    Muskogee    Muskogee Community Dialysis    2316 W
SHAWNEE ST       MUSKOGEE    OK    74401-2228

343

   Affiliated    975    Miami-Oklahoma    Tri-State Dialysis Center (fka Miami
Dialysis Center (OK))    2510 N MAIN ST       MIAMI    OK    74354-1602

344

   Affiliated    977    Stilwell    Stilwell Dialysis Center    80851 HWY 59   
   STILWELL    OK    74960

345

   Affiliated    496    East Chicago    Comprehensive Renal Care (CRC)-East
Chicago    4320 FIR ST    UNIT 44    EAST CHICAGO    IN    46312-3078

346

   Affiliated    549    Bright Dialysis    Bright Dialysis (fka Fort Pierce
Artificial Kidney Center, TRC of Fort Pierce-AKC)    1801 S 23RD ST    STE 1   
FORT PIERCE    FL    34950-4830

347

   Affiliated    153    Detroit    Detroit Dialysis Center (Eastern Market,
Brewery Park Development)    2674 E JEFFERSON AVE       DETROIT    MI   
48207-4129

348

   Affiliated    166    White Plains    White Plains Dialysis Center    200
HAMILTON AVE    STE 13B    WHITE PLAINS    NY    10601-1859

349

   Affiliated    337    Crescent Heights    Crescent Heights Dialysis Center   
8151 BEVERLY BLVD       LOS ANGELES    CA    90048-4514

350

   Affiliated    547    Pahrump Dialysis    Pahrump Dialysis Center    330 S
LOLA LN    STE 1    PAHRUMP    NV    89048-0884

351

   Affiliated    598    Cherokee Dialysis Center    Cherokee Dialysis Center   
53 ECHOTA CHURCH RD       CHEROKEE    NC    28719-9702

352

   Affiliated    444    Utah Valley    Utah Valley Dialysis Center    1055 N 500
W    STE 221    PROVO    UT    84604-3305

353

   Affiliated    439    Washington Plaza    Washington Plaza Dialysis Center   
516 E WASHINGTON BLVD    # 522    LOS ANGELES    CA    90015-3723

354

   Affiliated    539    Commerce City    Commerce City Dialysis Center    6320
HOLLY ST       COMMERCE CITY    CO    80022-3325

355

   Affiliated    251    Bloomington Dialysis    Bloomington Dialysis Unit of TRC
(fka Richfield)    8591 LYNDALE AVE S       BLOOMINGTON    MN    55420-2237

356

   Affiliated    133    Kent Community Dialysis    Kent Dialysis Center    21501
84TH AVE S       KENT    WA    98032-1960

357

   Affiliated    278    Florin Dialyis    Florin Dialysis Center    7000
STOCKTON BLVD       SACRAMENTO    CA    95823-2312

358

   Affiliated    540    South Las Vegas Dialysis    South Las Vegas Dialysis
Center (Palms)    2250 S RANCHO DR    STE 115    LAS VEGAS    NV    89102-4456

359

   Affiliated    538    Longmont Dialysis    Longmont Dialysis Center    1715
IRON HORSE DR    STE 17    LONGMONT    CO    80501-9617

360

   Affiliated    500    Great Bridge    Great Bridge Dialysis (fka Chesapeake
II)    745 BATTLEFIELD BLVD N    STE 1    CHESAPEAKE    VA    23320-0305

361

   Affiliated    569    Weaverville Dialysis    Weaverville Dialysis Facility   
329 MERRIMON AVE       WEAVERVILLE    NC    28787-9253

362

   Affiliated    427    Lakewood Crossing    Lakewood Crossing Dialysis    1057
S WADSWORTH BLVD    STE 1    LAKEWOOD    CO    80226-4361

363

   Affiliated    155    Jackson    Jackson Dialysis Center    234 W LOUIS GLICK
HWY       JACKSON    MI    49201-1326

364

   Affiliated    429    Englewood    Englewood Dialysis Center    3247 S LINCOLN
ST       ENGLEWOOD    CO    80113-2505

365

   Affiliated    387    Harford Road Dialysis    Harford Road Dialysis Center   
5800 HARFORD RD       BALTIMORE    MD    21214-1847

366

   Affiliated    179    Arcadia    Arcadia Dialysis Center    1341 E OAK ST   
   ARCADIA    FL    34266-8902

367

   Affiliated    388    Richmond Community    Richmond Community Hospital
Dialysis (fkaTRC @ Richmond Community/Richmond II)    1510 N 28TH ST    STE 11
   RICHMOND    VA    23223-5311

368

   Affiliated    119    Henderson    Henderson Dialysis Center    1002 US HWY 79
N       HENDERSON    TX    75652-6008

369

   Affiliated    253    Augusta    Nephrology Center of South Augusta    1631
GORDON HWY STE 1B       AUGUSTA    GA    30906

370

   Affiliated    510    Boston Post Road    Boston Post Road Dialysis Center fka
Co Op City Dialysis    4026 BOSTON RD       BRONX    NY    10475-1122

371

   Affiliated    512    Peekskill    Peekskill Cortlandt Dialysis Center    2050
E MAIN ST    STE 15    CORTLANDT MANOR    NY    10567-2502

372

   Affiliated    513    Queens    Queens Dialysis Center    11801 GUY R BREWER
BLVD       JAMAICA    NY    11434-2101

373

   Affiliated    517    Soundview    Soundview Dialysis Center    1622 BRUCKNER
BLVD    STE 24    BRONX    NY    10473-4553

374

   Affiliated    516    Port Washington    Port Washington Dialysis Center    50
SEAVIEW BLVD       PORT WASHINGTON    NY    11050-4615

375

   Affiliated    515    Lynbrook    Lynbrook Dialysis Center    147 SCRANTON AVE
      LYNBROOK    NY    11563-2808

376

   Affiliated    518    Yonkers Dialysis Center    Yonkers Dialysis    575
YONKERS AVE       YONKERS    NY    10704-2601

377

   Affiliated    537    IHS - Queens Village    Queens Village Dialysis Center
   22202 HEMPSTEAD AVE    STE 17    QUEENS VILLAGE    NY    11429-2123

378

   Affiliated    536    Coney Island - IHS    Sheepshead Bay Renal Care Center
(fka Coney Island)    26 BRIGHTON 11TH ST       BROOKLYN    NY    11235-5304

379

   Affiliated    521    Garden City I.H.S    Garden City Dialysis Center    1100
STEWART AVE    STE 2    GARDEN CITY    NY    11530-4839

380

   Affiliated    267    Kenneth Hahn- I.R.A    Kenneth Hahn Plaza Dialysis
Center (Willowbrook)    11854 S WILMINGTON AVE       LOS ANGELES    CA   
90059-3016

381

   Affiliated    279    North Highland    North Highlands Dialysis Center   
4986 WATT AVE    STE F    NORTH HIGHLANDS    CA    95660-5182

382

   Affiliated    294    TRC Orangevale    Orangevale Dialysis Center    9267
GREENBACK LN    STE A2    ORANGEVALE    CA    95662-4864

383

   Affiliated    554    Forest Park Dialysis Center    Forest Park Dialysis
Center    380 FOREST PKWY    STE C    FOREST PARK    GA    30297-2107

384

   Affiliated    446    Grant Park Nursing Home Dialysis    Grant Park Dialysis
(fka Grants Park Nursing Home)    5000 NANNIE HELEN BURROUGHS AVE NE   
WASHINGTON    DC    20019-5506

385

   Affiliated    455    Fourth Street Dialysis    Fourth Street Dialysis    3101
N 4TH ST    STE B    LONGVIEW    TX    75605-5146

386

   Affiliated    274    Bay Breeze    Bay Breeze Dialysis    11465 ULMERTON RD
      LARGO    FL    33778-1602

387

   Affiliated    416    Hopi    Hopi Dialysis Center- fka First Mesa    PO BOX
964    HWY 264    POLACCA    AZ    86042

388

   Affiliated    178    Orlando Dialysis    Orlando Dialysis    14050 TOWN LOOP
BLVD    STE 14A    ORLANDO    FL    32837-6190

389

   Affiliated    170    Celebration Dialysis    Celebration Dialysis    1154
CELEBRATION BLVD       CELEBRATION    FL    34747-4605

390

   Affiliated    1500    Mt. Dora Dialysis    Mt. Dora Dialysis    2735 W OLD US
HIGHWAY 441       MOUNT DORA    FL    32757-3526

391

   Affiliated    1501    Lake Dialysis    Lake Dialysis    221 N 1ST ST      
LEESBURG    FL    34748-5150

392

   Affiliated    146    Puyallup Community Dialysis    Puyallup Dialysis Center
   716 SOUTH HILL PARK DR    STE C    PUYALLUP    WA    98373-1445

393

   Affiliated    562    Towson Dialysis    Dulaney Towson Dialysis Center    113
WEST RD    STE 21    TOWSON    MD    21204-2318

394

   Affiliated    188    Purcellville    Purcellville Dialysis Center    280 N
HATCHER AVE       PURCELLVILLE    VA    20132-3193

395

   Affiliated    476    Iris City    Iris City Dialysis (aka Griffin)    521 N
EXPRESSWAY    STE 159    GRIFFIN    GA    30223-2073

396

   Affiliated    1521    Slidell Kidney Care    Slidell Kidney Care    1150
ROBERT BLVD    STE 24    SLIDELL    LA    70458-2005

 

Page 54 of 123



--------------------------------------------------------------------------------

397

   Affiliated    385    Rivertowne Dialysis    Rivertowne Dialysis (fka Oxon
Hill Dialysis)    6192 OXON HILL RD    1ST FL    OXON HILL    MD    20745-3114

398

   Affiliated    477    Pearland Dialysis    Pearland Dialysis    6516 BROADWAY
ST    STE 122    PEARLAND    TX    77581-7879

399

   Affiliated    419    East Aurora Dialysis    East Aurora Dialysis (aka Aurora
II)    482 S CHAMBERS RD       AURORA    CO    80017-2092

400

   Affiliated    1507    Merrillville Dialysis    CRC-Merrillville Dialysis
Center    9223 TAFT ST       MERRILLVILLE    IN    46410-6911

401

   Affiliated    563    Bricktown Dialysis    Bricktown Dialysis Center    525
JACK MARTIN BLVD    FL 2    BRICK    NJ    08724-7735

402

   Affiliated    423    Sapulpa    Sapulpa Dialysis (fka Jenks-Sapulpa)    9647
RIDGEVIEW ST       TULSA    OK    74131-6205

403

   Affiliated    1526    Ellijay Dialysis    Ellijay Dialysis    449 INDUSTRIAL
BLVD    STE 24    ELLIJAY    GA    30540-6724

404

   Affiliated    1527    Gainesville Dialysis    Gainesville Dialysis    2545
FLINTRIDGE RD    STE 13    GAINESVILLE    GA    30501-7428

405

   Affiliated    1528    Newnan Dialysis    Newnan Dialysis    1565 E HWY 34   
STE 13    NEWNAN    GA    30265

406

   Affiliated    405    Ocala Regional Kidney Center - North    OCALA North
Dialysis Center    2620 W HWY 316       CITRA    FL    32113-3555

407

   Affiliated    1516    Pin Oak Dialysis    Pin Oak Dialysis Center (aka Katy
II)    1302 PIN OAK RD       KATY    TX    77494-6848

408

   Affiliated    1523    Imperial Care Dialysis    Imperial Care Dialysis Center
   4345 E IMPERIAL HWY       LYNWOOD    CA    90262-2318

409

   Affiliated    1533    St. Louis Park Dialysis    St. Louis Park Dialysis
Center    3505 LOUISIANA AVE S       ST LOUIS PARK    MN    55426-4121

410

   Affiliated    1517    Minneapolis NE Dialysis    Minneapolis NE Dialysis   
1049 10TH AVE SE       MINNEAPOLIS    MN    55414-1312

411

   Affiliated    298    Flushing Dialysis    Flushing Dialysis Center    3469
PIERSON PL    STE A    FLUSHING    MI    48433-2413

412

   Affiliated    1535    Dialysis Systems of Covington    Dialysis Systems of
Covington    210 GREENBRIAR BLVD       COVINGTON    LA    70433-7235

413

   Affiliated    1536    Dialysis Systems of Hammond    Dialysis Systems of
Hammond    15799 PROFESSIONAL PLZ       HAMMOND    LA    70403-1452

414

   Affiliated    433    Soledad Dialysis    Soledad Dialysis Center    901 LOS
COCHES DR       SOLEDAD    CA    93960-2995

415

   Affiliated    443    Lake Elsinore Dialysis    Lake Elsinore Dialysis   
32291 MISSION TRL    BLDG S    LAKE ELSINORE    CA    92530

416

   Affiliated    1511    Clinton Dialysis Center    Clinton Dialysis Center   
150 S 31ST ST       CLINTON    OK    73601-9118

417

   Affiliated    456    Bakers Ferry    Bakers Ferry Dialysis    3645 BAKERS
FERRY RD SW       ATLANTA    GA    30331-3712

418

   Affiliated    1509    Hermiston    Hermiston Community Dialysis Center   
1155 W LINDA AVE       HERMISTON    OR    97838-9601

419

   Affiliated    1539    Yakima    Yakima Dialysis Center    1221 N 16TH AVE   
   YAKIMA    WA    98902-1347

420

   Affiliated    409    Madison    Madison Dialysis Center    302 HIGHWAY ST   
   MADISON    NC    27025-1672

421

   Affiliated    1508    Swannanoa Dialysis    Swannanoa Dialysis Center (fka
Black Mountain, NC)    2305 US HIGHWAY 70       SWANNANOA    NC    28778-8207

422

   Affiliated    2009    NE Wichita Dialysis    NE Wichita Dialysis Center   
2630 N WEBB RD    STE 1 BLDG 1    WICHITA    KS    67226-8174

423

   Affiliated    2005    Chadbourn Dialysis    Chadbourn Dialysis Center
(fkaColumbus County)    210 STRAWBERRY BLVD       CHADBOURN    NC    28431-1418

424

   Affiliated    1506    Western Home Dialysis    Mile High Home Dialysis PD
(fka Western Home)    1750 PIERCE ST    STE A    LAKEWOOD    CO    80214-1434

425

   Affiliated    2019    Tustin Dialysis    Tustin Dialysis (aka Santa Ana)   
2090 N TUSTIN AVE    STE 1    SANTA ANA    CA    92705-7869

426

   Affiliated    182    Appomatox    Appomattox Dialysis (Petersburg)    15 W
OLD ST       PETERSBURG    VA    23803-3221

427

   Affiliated    2002    Maryville Dialysis    Maryville Dialysis    2130
VADALABENE DR       MARYVILLE    IL    62062-5632

428

   Affiliated    2001    Mission Hills    Mission Hills Dialysis (aka Cristo
Rey)    2700 N STANTON ST       EL PASO    TX    79902-2500

429

   Affiliated    125    Moncrief    Moncrief Dialysis Partners    800 W 34TH ST
   STE 11    AUSTIN    TX    78705-1144

430

   Affiliated    295    Southfield West Dialysis    Southfield West Dialysis   
21900 MELROSE AVE    STE 4    SOUTHFIELD    MI    48075-7967

431

   Affiliated    525    Neptune Dialysis    Neptune Dialysis Center    2180
BRADLEY AVE       NEPTUNE    NJ    07753-4427

432

   Affiliated    2014    Portsmouth Dialysis    Portsmouth Dialysis Center   
2000 HIGH ST       PORTSMOUTH    VA    23704-3012

433

   Affiliated    2016    Tokay Dialysis    Tokay Dialysis Center (fka East Lodi,
CA)    312 S FAIRMONT AVE    STE A    LODI    CA    95240-3840

434

   Affiliated    1504    Mt. Pocono Dialysis    Mt. Pocono Dialysis    100
COMMUNITY DR    STE 16    TOBYHANNA    PA    18466-8986

435

   Affiliated    1544    Greater Portsmouth    Greater Portsmouth (aka Bon View
Dialysis & Mid Town Hampton Road Dialysis)    3516 QUEEN ST       PORTSMOUTH   
VA    23707-3238

436

   Affiliated    1545    Peninsula Dialysis    Peninsula Dialysis Center (aka
Immaculate Dialysis)    716 DENBIGH BLVD    STE D1 AND D2    NEWPORT NEWS    VA
   23608-4414

437

   Affiliated    1540    Saginaw Dialysis    Saginaw Dialysis    1527 E GENESEE
AVE       SAGINAW    MI    48607-1755

438

   Affiliated    1560    Churchview Dialysis    Churchview Dialysis    5970
CHURCHVIEW DR       ROCKFORD    IL    61107-2574

439

   Affiliated    1562    Freeport Dialysis    Freeport Dialysis    1028 S KUNKLE
BLVD       FREEPORT    IL    61032-6914

440

   Affiliated    1563    Rockford Dialysis    Rockford Dialysis    3339 N
ROCKTON AVE       ROCKFORD    IL    61103-2839

441

   Affiliated    1564    Whiteside Dialysis    Whiteside Dialysis    2600 N
LOCUST    STE D    STERLING    IL    61081-4602

442

   Affiliated    2021    Pikesville Dialysis    Pikesville Dialysis    1500
REISTERSTOWN RD    STE 22    PIKESVILLE    MD    21208-3836

443

   Affiliated    2000    Waynesville Dialysis    Waynesville Dialysis Center
(fka Haywood, NC)    11 PARK TERRACE DR       CLYDE    NC    28721-7445

444

   Affiliated    296    Davison Dialysis    Davison Dialysis    1011 S STATE RD
      DAVISON    MI    48423-1903

445

   Affiliated    1557    Flint Dialysis    Flint Dialysis Center    2 HURLEY PLZ
   STE 115    FLINT    MI    48503-5904

446

   Affiliated    1558    Hallwood Dialysis    Hallwood Dialysis Center    4929
CLIO RD    STE B    FLINT    MI    48504-1886

447

   Affiliated    1559    Park Plaza Dialysis    Park Plaza Dialysis    G1075 N
BALLENGER HWY       FLINT    MI    48504-4431

448

   Affiliated    1518    Rosemead Springs Dialysis    Rosemead Springs Dialysis
Center    3212 ROSEMEAD BLVD       EL MONTE    CA    91731-2807

449

   Affiliated    2022    Scottsdale Dialysis    Scottsdale Dialysis Center   
4725 N SCOTTSDALE RD    STE 1    SCOTTSDALE    AZ    85251-7621

450

   Affiliated    1570    Washington Parish Dialysis    Washington Parish
Dialysis    724 WASHINGTON ST       FRANKLINTON    LA    70438-1790

451

   Affiliated    2027    Brookhollow Dialysis    Brookhollow Dialysis    4918 W
34TH ST       HOUSTON    TX    77092-6606

452

   Affiliated    2017    Creekside    Creekside Dialysis Center (fka So.
Vacaville, CA)    141 PARKER ST       VACAVILLE    CA    95688-3921

453

   Affiliated    529    Middletown    Middletown Dialysis Center (fka-Red Bank)
   500 STATE ROUTE 35    UNION SQUARE PLAZA    RED BANK    NJ    07701-5038

454

   Affiliated    1541    Southwest Ohio Dialysis    Southwest Ohio Dialysis
(Xenia-SWORC)    215 S ALLISON AVE       XENIA    OH    45385-3694

455

   Affiliated    369    Oak Park    Oak Park Dialysis Center    13481 W 10 MILE
RD       OAK PARK    MI    48237-4633

456

   Affiliated    2042    Eden Prairie    Eden Prairie Dialysis    14852 SCENIC
HEIGHTS RD    STE 255 BLDG B    EDEN PRAIRIE    MN    55344-2320

457

   Affiliated    1530    Owensboro Dialysis    Owensboro Dialysis Center    1930
E PARRISH AVE       OWENSBORO    KY    42303-1443

458

   Affiliated    1531    Tell City Dialysis    CRC-Tell City Dialysis Center   
1602 MAIN ST       TELL CITY    IN    47586-1310

459

   Affiliated    1576    Crestwood Dialysis    Crestwood Dialysis (fka Health
Research Group-St. Louis (HRG))    9901 WATSON RD    STE 125    SAINT LOUIS   
MO    63126-1855

460

   Affiliated    2004    Copperfield Dialysis    Copperfield Dialysis (fka
Cabarrus County-NC, and Concord)    1030 VINEHAVEN DR       CONCORD    NC   
28025-2438

461

   Affiliated    1572    Grand Island Dialysis    Grand Island Dialysis    603 S
WEBB RD       GRAND ISLAND    NE    68803-5141

462

   Affiliated    1573    Harlan Dialysis    Harlan Dialysis    1213 GARFIELD AVE
      HARLAN    IA    51537-2057

463

   Affiliated    1574    Shenandoah Dialysis    Shenandoah Dialysis    300
PERSHING AVE       SHENANDOAH    IA    51601-2355

 

Page 55 of 123



--------------------------------------------------------------------------------

464

   Affiliated    2053    Germantown Dialysis    Germantown Dialysis    20111
CENTURY BLVD    STE C    GERMANTOWN    MD    20874-9165

465

   Affiliated    2051    Lamplighter Dialysis    Lamplighter Dialysis    12654
LAMPLIGHTER SQUARE       ST LOUIS    MO    63128

466

   Affiliated    1578    Kidney Care of Largo    Kidney Care of Largo    1300
MERCANTILE LN    STE 194    UPPER MARLBORO    MD    20774

467

   Affiliated    1579    Kidney Care of Laurel    Kidney Care of Laurel    14631
LAUREL BOWIE ROAD    UNITS 1-15    LAUREL    MD    20707

468

   Affiliated    2024    Durant Dialysis    Durant Dialysis Center    411
WESTSIDE DR       DURANT    OK    74701-2932

469

   Affiliated    2038    Palm Brook Dialysis    Palm Brook Dialysis Center   
14664 N DEL WEBB BLVD       SUN CITY    AZ    85351-2137

470

   Affiliated    2043    Cambridge Dialysis    Cambridge Dialysis Center    300
BYRN ST       CAMBRIDGE    MD    21613-1908

471

   Affiliated    2059    Reston Dialysis Center    Reston Dialysis Center   
1875 CAMPUS COMMONS DR    STE 11    RESTON    VA    20191-1564

472

   Affiliated    2040    Franconia Dialysis    Franconia Dialysis Centre    5695
KING CENTRE DRIVE       ALEXANDRIA    VA    22315-5744

473

   Affiliated    2041    Eagan Dialysis    Eagan Dialysis Unit    2750 BLUE
WATER RD    SUITE 3    EAGAN    MN    55121-1400

474

   Affiliated    1594    Central Des Moines Dialysis    Central Des Moines
Dialysis    1215 PLEASANT ST    STE 16    DES MOINES    IA    50309-1409

475

   Affiliated    1595    West Des Moines Dialysis    West Des Moines Dialysis   
6800 LAKE DR    STE 185    WEST DES MOINES    IA    50266-2544

476

   Affiliated    1596    Creston Dialysis    Creston Dialysis    1700 W TOWNLINE
ST       CRESTON    IA    50801-1054

477

   Affiliated    1597    Atlantic Dialysis    Atlantic Dialysis    1500 E 10TH
ST       ATLANTIC    IA    50022-1935

478

   Affiliated    1598    Newton Dialysis    Newton Dialysis    204 N 4TH AVE E
   STE 134    NEWTON    IA    50208-3135

479

   Affiliated    2046    Dialysis of Des Moines    Riverpoint Dialysis Unit   
501 SW 7TH ST    STE B    DES MOINES    IA    50309-4538

480

   Affiliated    2060    Bellevue Dialysis    Bellevue Dialysis Center    3535
FACTORIA BLVD SE    STE 15    BELLEVUE    WA    98006-1293

481

   Affiliated    414    Somerset Dialysis    Somerset Dialysis Center    240
CHURCHILL AVE       SOMERSET    NJ    08873-3451

482

   Affiliated    2031    East Ft. Lauderdale Dialysis    East Ft. Lauderdale
Dialysis Center (fka No. Broward)    1301 S ANDREWS AVE    STE 11    FT
LAUDERDALE    FL    33316-1823

483

   Affiliated    1593    Spring Branch Dialysis    Spring Branch Dialysis   
1425 BLALOCK    STE 1    HOUSTON    TX    77055-4446

484

   Affiliated    1599    Battle Creek Dialysis    Battle Creek Dialysis    220 E
GOODALE AVE       BATTLE CREEK    MI    49037-2728

485

   Affiliated    2025    Hampton Avenue Dialysis    Hampton Avenue Dialysis-MO
(Forest Park)    1425 HAMPTON AVE       SAINT LOUIS    MO    63139-3115

486

   Affiliated    1605    Bogalusa Kidney Care    Bogalusa Kidney Care    2108
SOUTH AVE F       BOGALUSA    LA    70427

487

   Affiliated    2055    Bardstown Dialysis    Bardstown Dialysis Center    210
W JOHN FITCH AVE       BARDSTOWN    KY    40004-1115

488

   Affiliated    2050    Southern Pines    Southern Pines Dialysis Center    209
WINDSTAR PL       SOUTHERN PINES    NC    28387-7086

489

   Affiliated    2030    Montclare Dialysis    Montclare Dialysis Center (aka
Belmont Ave)    7009 W BELMONT AVE       CHICAGO    IL    60634-4533

490

   Affiliated    2048    Southern Hills    Southern Hills Dialysis Center   
9280 W SUNSET RD    STE 11    LAS VEGAS    NV    89148-4861

491

   Affiliated    2068    Kilgore Dialysis    Kilgore Dialysis Center    209 HWY
42 NORTH       KILGORE    TX    75662-5019

492

   Affiliated    2067    Brighton Dialysis    Brighton Dialysis    4700 E
BROMLEY LN    STE 13    BRIGHTON    CO    80601-7821

493

   Affiliated    2023    Union Gap    Union Gap Dialysis (aka Yakima)    1236
AHTANUM RIDGE DR    AHTANUM RIDGE BUSINESS PARK    UNION GAP    WA    98903-1813

494

   Affiliated    2039    Dallas North Dialysis    Dallas North Dialysis Center
(aka Greenville)    11886 GREENVILLE AVE    STE 1B    DALLAS    TX    75243-9743

495

   Affiliated    2061    Grovepark Dialysis    Grovepark Dialysis Center (fka
Jackson Dialysis)    794 MCDONOUGH RD       JACKSON    GA    30233-1572

496

   Affiliated    1583    Eastern Kentucky Dialysis    Eastern Kentucky Dialysis
   167 WEDDINGTON BRANCH RD       PIKEVILLE    KY    41501-3204

497

   Affiliated    1584    Paintsville Dialysis    Paintsville Dialysis    4750 S
KY ROUTE 321       HAGERHILL    KY    41222

498

   Affiliated    1582    West Virginia Dialysis    West Virginia Dialysis    300
PROSPERITY LANE    STE 15    LOGAN    WV    25601-3494

499

   Affiliated    2049    Reidsville Dialysis    Reidsville Dialysis    1307
FREEWAY DR       REIDSVILLE    NC    27320-7104

500

   Affiliated    2034    Elk Grove Dialysis    Elk Grove Dialysis    9281 OFFICE
PARK CIR    STE 15    ELK GROVE    CA    95758-8069

501

   Affiliated    2035    Weston Dialysis    Weston Dialysis Center (fka
Cleveland Clinic )    2685 EXECUTIVE PARK DR    STE 1    WESTON    FL   
33331-3651

502

   Affiliated    1600    McCook Dialysis    McCook Dialysis Center    801 W C ST
      MCCOOK    NE    69001-3591

503

   Affiliated    1601    Hastings Dialysis    Hastings Dialysis Center    1900 N
SAINT JOSEPH AVE       HASTINGS    NE    68901-2652

504

   Affiliated    1602    Capital City Dialysis    Capital City Dialysis    307 N
46TH ST       LINCOLN    NE    68503-3714

505

   Affiliated    1616    Renal Care of Bowie    Renal Care of Bowie    4861
TELSA DRIVE    STES G-H    BOWIE    MD    20715-4318

506

   Affiliated    1617    Renal Care of Takoma Park    Takoma Park Dialysis (fka
Renal Care of Takoma Park)    1502 UNIVERSITY BLVD E       HYATTSVILLE    MD   
20783

507

   Affiliated    1618    Renal Care of Lanham    Renal Care of Lanham    8855
ANNAPOLIS RD    STE 2    LANHAM    MD    20706-2942

508

   Affiliated    1619    Parma Dialysis    Parma Dialysis Center    6735 AMES RD
      CLEVELAND    OH    44129-5601

509

   Affiliated    1620    Middleburg Heights Dialysis    Middleburg Hts. Dialysis
   7360 ENGLE RD       MIDDLEBURG HTS    OH    44130

510

   Affiliated    1621    Rocky River Dialysis    Rocky River Dialysis    20220
CENTER RIDGE RD    STE 5    ROCKY RIVER    OH    44116-3567

511

   Affiliated    1606    Diamond Valley Dialysis    Diamond Valley Dialysis   
1030 E FLORIDA AVE       HEMET    CA    92543-4511

512

   Affiliated    1607    Murrieta Dialysis    Murrieta Dialysis    25100 HANCOCK
AVE    STE 11    MURRIETA    CA    92562-5973

513

   Affiliated    2057    South Chico Dialysis    South Chico Dialysis Center   
2345 FOREST AVE       CHICO    CA    95928-7641

514

   Affiliated    2099    Dixon Kidney Center    Dixon Kidney Center    1131 N
GALENA AVE       DIXON    IL    61021-1015

515

   Affiliated    1640    Grand Rapids    PDI-Grand Rapids    801 CHERRY ST SE   
   GRAND RAPIDS    MI    49506-1440

516

   Affiliated    1641    Grand Rapids East    PDI-Grand Rapids East    1230
EKHART ST NE       GRAND RAPIDS    MI    49503-1372

517

   Affiliated    1642    Grand Haven    PDI-Grand Haven    16964 ROBBINS RD   
   GRAND HAVEN    MI    49417-2796

518

   Affiliated    1644    Highland Park    PDI-Highland Park    64 VICTOR ST   
   HIGHLAND PARK    MI    48203-3128

519

   Affiliated    1645    Cadieux    PDI-Cadieux    6150 CADIEUX ROAD      
DETROIT    MI    48224-2006

520

   Affiliated    1646    Montgomery    PDI-Montgomery    1001 FOREST AVE      
MONTGOMERY    AL    36106-1181

521

   Affiliated    1647    East Montgomery    PDI-East Montgomery    6890 WINTON
BLOUNT BLVD       MONTGOMERY    AL    36117-3516

522

   Affiliated    1648    Prattville    PDI-Prattville    1815 GLYNWOOD DR      
PRATTVILLE    AL    36066-5584

523

   Affiliated    1649    Elmore    PDI-Elmore    125 HOSPITAL DR       WETUMPKA
   AL    36092-1626

524

   Affiliated    1650    Fitchburg    PDI-Fitchburg    551 ELECTRIC AVE      
FITCHBURG    MA    01420-5371

525

   Affiliated    1652    Rocky Hill    PDI-Rocky Hill    30 WATERCHASE DR      
ROCKY HILL    CT    06067-2110

526

   Affiliated    1653    Middlesex    PDI-Middlesex Dialysis Center    100 MAIN
ST    STE A    MIDDLETOWN    CT    06457-3477

527

   Affiliated    1655    Johnstown    PDI-Johnstown    344 BUDFIELD ST      
JOHNSTOWN    PA    15904-3214

528

   Affiliated    1656    Ebensburg    PDI-Ebensburg    236 JAMESWAY RD      
EBENSBURG    PA    15931-4207

529

   Affiliated    1657    Walnut Tower    PDI-Walnut Tower    834 WALNUT ST      
PHILADELPHIA    PA    19107-5109

530

   Affiliated    1659    Lancaster    PDI-Lancaster    1412 E KING ST      
LANCASTER    PA    17602-3240

 

Page 56 of 123



--------------------------------------------------------------------------------

531

   Affiliated    1660    Ephrata    PDI-Ephrata    67 W CHURCH ST       STEVENS
   PA    17578-9203

532

   Affiliated    2083    Pinecrest Dialysis    Pinecrest Dialysis (aka North
Marshall-TX)    913 E PINECREST DR       MARSHALL    TX    75670-7309

533

   Affiliated    551    Westwood Dialysis    Westwood Dialysis Center (aka West
Seattle)    2615 SW TRENTON ST       SEATTLE    WA    98126-3745

534

   Affiliated    2107    Louisville Dialysis    Louisville Dialysis    8037
DIXIE HWY       LOUISVILLE    KY    40258-1344

535

   Affiliated    2018    Fair Oaks Dialysis    Fair Oaks Dialysis Center (fka
Chantilly & Centreville)    3955 PENDER DR    ONE PENDER BUSINESS PARK   
FAIRFAX    VA    22030-6091

536

   Affiliated    421    Oak Cliff    Oak Cliff Dialysis    2000 S LLEWELLYN AVE
      DALLAS    TX    75224-1804

537

   Affiliated    2126    Gilmer Dialysis    Gilmer Dialysis Center    519 N WOOD
ST       GILMER    TX    75644-1746

538

   Affiliated    1608    Chicago Heights Dialysis    Chicago Heights Dialysis   
177 W JOE ORR RD    STE B    CHICAGO HEIGHTS    IL    60411-1733

539

   Affiliated    1623    East Georgia Dialysis    East Georgia Dialysis    450
GEORGIA AVE    STE A    STATESBORO    GA    30458-5590

540

   Affiliated    1639    Northlake Dialysis    Northlake Dialysis    1350
MONTREAL RD    STE 2    TUCKER    GA    30084-8144

541

   Affiliated    1680    Down River Dialysis    Downriver Kidney Center    5600
ALLEN RD       ALLEN PARK    MI    48101-2604

542

   Affiliated    2063    Belcaro    Belcaro Dialysis Center    755 S COLORADO
BLVD       DENVER    CO    80246-8005

543

   Affiliated    2076    Sherwood Dialysis Center    Sherwood Dialysis Center   
21035 SW PACIFIC HWY       SHERWOOD    OR    97140-8062

544

   Affiliated    2054    Lonetree Dialysis    Lonetree Dialysis Center (aka
Skyridge)    9777 MOUNT PYRAMID CT    STE 14    ENGLEWOOD    CO    80112-6017

545

   Affiliated    2078    River Park Dialysis    River Park Dialysis (aka Conroe)
   2010 S LOOP 336 W    STE 2    CONROE    TX    77304-3313

546

   Affiliated    2058    Northshore Dialysis    Northshore Kidney Center (fka
Slidell II)    106 MEDICAL CENTER DR       SLIDELL    LA    70461-5575

547

   Affiliated    2036    Marysville Dialysis    Marysville Dialysis Center   
1015 8TH ST       MARYSVILLE    CA    95901-5271

548

   Affiliated    2070    West Georgia Dialysis    West Georgia Dialysis    1216
STARK AVE       COLUMBUS    GA    31906-2500

549

   Affiliated    2102    East Dearborn Dialysis    Westland Dialysis (aka
Canton)    36588 FORD RD       WESTLAND    MI    48185-3769

550

   Affiliated    2045    Downtown Houston Dialysis    Downtown Houston Dialysis
Center    2207 CRAWFORD ST       HOUSTON    TX    77002-8915

551

   Affiliated    2066    Concord Dialysis    Concord Dialysis Center    2300
STANWELL DR    STE C    CONCORD    CA    94520-4841

552

   Affiliated    2087    Pendleton Dialysis    Pendleton Dialysis (aka Clemson,
Tri-County)    7703 HIGHWAY 76       PENDLETON    SC    29670-1818

553

   Affiliated    2106    New Albany Dialysis    New Albany Dialysis    2669
CHARLESTON RD       NEW ALBANY    IN    47150-2573

554

   Affiliated    1585    Whitesburg Dialysis    Whitesburg Dialysis    222
HOSPITAL RD    STE D    WHITESBURG    KY    41858-7627

555

   Affiliated    2047    Jacinto Dialysis    Jacinto Dialysis Center (aka East
Houston)    11515 MARKET STREET RD       HOUSTON    TX    77029-2305

556

   Affiliated    2088    Transmountain Dialysis    Transmountain Dialysis (aka
Northeast El Paso, Rushfair)    5255 WOODROW BEAN    STE B18    EL PASO    TX   
79924-3832

557

   Affiliated    2029    Southcrest Dialysis    Southcrest Dialysis (aka South
Creek)    9001 S 101ST EAST AVE    STE 11    TULSA    OK    74133-5799

558

   Affiliated    2071    Lake Hearn    Lake Hearn Dialysis (aka Dunwoody,
Roswell, Northside)    1150 LAKE HEARN DR NE    STE 1    ATLANTA    GA   
30342-1566

559

   Affiliated    2118    Mt. Greenwood    Mt. Greenwood Dialysis    3401 W 111TH
ST       CHICAGO    IL    60655-3329

560

   Affiliated    2086    Citrus Valley Dialysis Center    Citrus Valley Dialysis
(aka San Bernadino II)    894 HARDT STREET       SAN BERNARDINO    CA   
92408-2854

561

   Affiliated    2095    McDowell County Dialysis    McDowell County Dialysis
Center    100 SPAULDING RD    STE 2    MARION    NC    28752-5116

562

   Affiliated    2115    Leigh Dialysis Center    Leigh Dialysis Center (aka
Leigh-Kempville-VA)    420 N CENTER DR    STE 128    NORFOLK    VA    23502-4019

563

   Affiliated    2120    Dialysis of Lithonia    Dialysis of Lithonia    2485
PARK CENTRAL BLVD       DECATUR    GA    30035-3902

564

   Affiliated    2114    Embassy Lake Artificial Kidney Center    Embassy Lake
Artificial Kidney Center (fka Davie & South Broward AKC)    11011 SHERIDAN ST   
STE 38    HOLLYWOOD    FL    33026-1505

565

   Affiliated    2056    Sun City Dialysis    Sun City Dialysis (akaTexas Tech
II)    600 NEWMAN ST       EL PASO    TX    79902-5543

566

   Affiliated    1651    PDI Worcester    PDI-Worcester Dialysis    19 GLENNIE
ST    STE A    WORCESTER    MA    01605-3918

567

   Affiliated    2130    Davenport Dialysis Center    Davenport Dialysis Center
(aka Haines City II)    45597 HIGHWAY 27    RIDGEVIEW PLAZA    DAVENPORT    FL
   33897-4519

568

   Affiliated    2081    Cinema Dialysis    Cinema Dialysis (aka OKC South)   
3909 S WESTERN AVE       OKLAHOMA CITY    OK    73109-3405

569

   Affiliated    2037    Greenwood Dialysis Center    Greenwood Dialysis Center
(North Tulsa)    1345 N LANSING AVE       TULSA    OK    74106-5911

570

   Affiliated    1712    TRC Alamosa Diakysis    Alamosa Dialysis    612 DEL SOL
DR       ALAMOSA    CO    81101-8548

571

   Affiliated    1682    South Austin    South Austin Dialysis    6114 S 1ST ST
      AUSTIN    TX    78745-4008

572

   Affiliated    2109    Durango Dialysis Center    Durango Dialysis Center   
72 SUTTLE STREET    STE D    DURANGO    CO    81303-6829

573

   Affiliated    1700    Bolivar Dialysis    Bolivar Dialysis    515 PECAN DR   
   BOLIVAR    TN    38008-1611

574

   Affiliated    1701    Brownsville Dialysis    Brownsville Dialysis    380 N
DUPREE AVE       BROWNSVILLE    TN    38012-2332

575

   Affiliated    1702    Camden Dialysis    Camden Dialysis    168 W MAIN ST   
STE A    CAMDEN    TN    38320-1767

576

   Affiliated    1703    Collierville Dialysis    Collierville Dialysis    791 W
POPLAR AVE       COLLIERVILLE    TN    38017-2543

577

   Affiliated    1705    Galleria Dialysis    Galleria Dialysis    9160 HIGHWAY
64       LAKELAND    TN    38002-4766

578

   Affiliated    1706    Humboldt Dialysis    Humboldt Dialysis    2214 OSBORNE
ST       HUMBOLDT    TN    38343-3044

579

   Affiliated    1707    Stonegate Dialysis    North Jackson Dialysis (fka
Stonegate)    217 STERLING FARM DR       JACKSON    TN    38305-5727

580

   Affiliated    1708    Lexington Dialysis    Lexington Dialysis    317 W
CHURCH ST       LEXINGTON    TN    38351-2096

581

   Affiliated    1709    Pickwick Dialysis    Pickwick Dialysis    121 PICKWICK
ST       SAVANNAH    TN    38372-1953

582

   Affiliated    1710    Selmber Dialysis    Selmer Dialysis    251 OAKGROVE RD
      SELMER    TN    38375-1881

583

   Affiliated    1713    Childs Dialysis    Childs Dialysis    101 MAIN ST      
CHILDS    PA    18407-2614

584

   Affiliated    1714    Dunmore Dialysis    Dunmore Dialysis    1212 O’NEIL HWY
      DUNMORE    PA    18512-1717

585

   Affiliated    1716    Old Forge Dialysis    Old Forge Dialysis    325 S MAIN
ST       OLD FORGE    PA    18518-1677

586

   Affiliated    1717    Scranton Dialysis    Scranton Dialysis    475 MORGAN
HWY       SCRANTON    PA    18508-2605

587

   Affiliated    1718    Tunkhannock Dialysis    Tunkhannock Dialysis    5950 SR
6       TUNKHANNOCK    PA    18657-7905

588

   Affiliated    1725    East Evansville Dialysis    East Evansville Dialysis   
1312 PROFESSIONAL BLVD       EVANSVILLE    IN    47714-8007

589

   Affiliated    1726    North Evansville Dialysis    North Evansville Dialysis
   1151 W BUENA VISTA RD       EVANSVILLE    IN    47710-3334

590

   Affiliated    1728    Jasper Dialysis    Jasper Dialysis    721 W 13TH ST   
STE 15    JASPER    IN    47546-1856

591

   Affiliated    1729    Daviess County Dialysis    Daviess County Dialysis   
310 NE 14TH ST       WASHINGTON    IN    47501-2137

592

   Affiliated    1730    Gardenside Dialysis    Gardenside Dialysis    70 N
GARDENMILE RD       HENDERSON    KY    42420-5529

593

   Affiliated    1732    PD Evansville Dialysis    East Evansville Dialysis PD
   1312 PROFESSIONAL BLVD       EVANSVILLE    IN    47714-8007

594

   Affiliated    2098    Meridian Dialysis Center    Meridian Dialysis Center
(aka Bayshore)    201 W FAIRMONT PKWY    STE A    LA PORTE    TX    77571-6303

595

   Affiliated    2100    Sycamore Dialysis    Sycamore Dialysis (aka DeKalb)   
2200 GATEWAY DR       SYCAMORE    IL    60178-3113

596

   Affiliated    2104    Ballenger Pointe Dialysis    Ballenger Pointe Dialysis
(aka West Flint)    2262 S BALLENGER HWY       FLINT    MI    48503-3447

597

   Affiliated    2139    Leitchfield Dialysis    Leitchfield Dialysis    912
WALLACE AVE    STE 16    LEITCHFIELD    KY    42754-2405

 

Page 57 of 123



--------------------------------------------------------------------------------

598

   Affiliated    2097    Roxbury Dialysis Center    Roxbury Dialysis    622
ROXBURY RD       ROCKFORD    IL    61107-5089

599

   Affiliated    2148    LaGrange Dialysis    La Grange Dialysis    240 PARKER
DR       LA GRANGE    KY    40031-1200

600

   Affiliated    2132    Des Moines East    East Des Moines Dialysis (aka Des
Moines II)    1301 PENNSYLVANIA AVE    STE 28    DES MOINES    IA    50316-2365

601

   Affiliated    2119    Lake Villa Dialysis    Lake Villa Dialysis    37809 N
IL ROUTE 59       LAKE VILLA    IL    60046-7332

602

   Affiliated    159    Seneca Dialysis    Seneca County Dialysis    65 SAINT
FRANCIS AVE       TIFFIN    OH    44883-3413

603

   Affiliated    407    Perry    Perry Dialysis Center    1027 KEITH DR      
PERRY    GA    31069-2948

604

   Affiliated    661    Wilshire    Wilshire Dialysis    1212 WILSHIRE BLVD   
   LOS ANGELES    CA    90017-1902

605

   Affiliated    692    University Park    University Park Dialysis Center   
3986 S FIGUEROA ST       LOS ANGELES    CA    90037-1222

606

   Affiliated    1720    Metro East Dialysis    Metro East Dialysis    5105 W
MAIN ST       BELLEVILLE    IL    62226-4728

607

   Affiliated    2196    Ocala Regional Kidney Centers    Ocala Regional Kidney
Centers Home Dialysis Division PD    2860 SE 1ST AVE       OCALA    FL   
34471-0406

608

   Affiliated    2133    Little Village Dialysis    Little Village Dialysis
(Chicago)    2335 W CERMAK RD       CHICAGO    IL    60608-3811

609

   Affiliated    2112    Crossroads    Crossroads Dialysis (aka Fullerton
Dialysis)    3214 YORBA LINDA BLVD       FULLERTON    CA    92831-1707

610

   Affiliated    1727    Vincennes Dialysis    Vincennes Dialysis    700 WILLOW
ST       VINCENNES    IN    47591-1028

611

   Affiliated    1723    Spring Dialysis    Spring Dialysis    607 TIMBERDALE LN
   STE 1    HOUSTON    TX    77090-3043

612

   Affiliated    2190    River Center    Rivercenter Dialysis (aka Central San
Antonio)    1123 N MAIN AVE    STE 15    SAN ANTONIO    TX    78212-4738

613

   Affiliated    2193    Southcross Dialysis Center    Southcross Dialysis (aka
SouthEast San Antonio)    4602 E SOUTHCROSS BLVD       SAN ANTONIO    TX   
78222-4911

614

   Affiliated    2125    Bonham Dialysis    Bonham Dialysis    201 W 5TH ST   
   BONHAM    TX    75418-4302

615

   Affiliated    2192    Northwest Medical Center Dialysis    NW Medical Center
Dialysis (aka NorthWest San Antonio)    5284 MEDICAL DR    STE 1    SAN ANTONIO
   TX    78229-4849

616

   Affiliated    2124    Ontario Dialysis    Ontario Dialysis (aka Dr. Handoko)
   1950 S GROVE AVE    STE 11-15    ONTARIO    CA    91761-5693

617

   Affiliated    1750    Chipley Community Dialysis    Chipley Dialysis    877
3RD ST    STE 2    CHIPLEY    FL    32428-1855

618

   Affiliated    1751    North Ikaloosa    North Okaloosa Dialysis    320
REDSTONE AVE W       CRESTVIEW    FL    32536-6433

619

   Affiliated    1752    West Florida Dialysis    West Florida Dialysis    8333
N DAVIS HWY    1ST FLOOR ATTN DIALYSIS ROOM    PENSACOLA    FL    32514-6049

620

   Affiliated    1753    Santa Rosa Dialysis    Santa Rosa Dialysis    5819
HIGHWAY 90       MILTON    FL    32583-1763

621

   Affiliated    1755    Atmore Dialysis    Atmore Dialysis Center    807 E
CRAIG ST       ATMORE    AL    36502-3017

622

   Affiliated    1756    South Baldwin Dialysis    South Baldwin Dialysis Center
   150 W PEACHTREE AVE       FOLEY    AL    36535-2244

623

   Affiliated    1731    Olney Dialysis    Olney Dialysis Center (aka Good
Samaritan Hospital)    117 N BOONE ST       OLNEY    IL    62450-2109

624

   Affiliated    2156    Lancaster Dialysis    Lancaster Dialysis    2424 W
PLEASANT RUN RD       LANCASTER    TX    75146-4005

625

   Affiliated    2136    Columbia Dialysis    RTC-Columbia Dialysis (MO)    1701
E BROADWAY    STE G12    COLUMBIA    MO    65201-8029

626

   Affiliated    2194    Las Palmas Dialysis Center    Las Palmas Dialysis
Center (aka West San Antonio)    803 CASTROVILLE RD    STE 415    SAN ANTONIO   
TX    78237-3148

627

   Affiliated    2116    South Shore Dialysis Center    South Shore Dialysis
(aka Horizon)    212 GULF FWY S    STE G3    LEAGUE CITY    TX    77573-3957

628

   Affiliated    2191    Marymount Dilaysis Center    Marymont Dialysis (aka
NorthEast San Antonio)    2391 NE LOOP 410    STE 211    SAN ANTONIO    TX   
78217-5675

629

   Affiliated    1744    Fox River Dialysis    Fox River Dialysis    1910
RIVERSIDE DR       GREEN BAY    WI    54301-2319

630

   Affiliated    1745    Titletown Dialysis    Titletown Dialysis    120 SIEGLER
ST       GREEN BAY    WI    54303-2636

631

   Affiliated    1746    Northwoods Dialysis    Green Bay Northwood Dialysis   
W 7305 ELM AVENUE       SHAWANO    WI    54166-1024

632

   Affiliated    1758    North Charleston Dialysis    North Charleston Dialysis
   5900 RIVERS AVE    STE E    NORTH CHARLESTON    SC    29406

633

   Affiliated    1759    Charleston County Dialysis    Faber Place Dialysis   
3801 FABER PLACE DR       NORTH CHARLESTON    SC    29405-8533

634

   Affiliated    1760    Goose Creek Dialysis    Goose Creek Dialysis    109
GREENLAND DR       GOOSE CREEK    SC    29445-5354

635

   Affiliated    2501    Bridgeport Dialysis    Bridgeport Dialysis    900
MADISON AVE    STE 221    BRIDGEPORT    CT    06606-5534

636

   Affiliated    2503    Greater Waterbury Dialysis    Greater Waterbury
Dialysis    209 HIGHLAND AVE       WATERBURY    CT    06708-3026

637

   Affiliated    2506    Shelton Dialysis    Shelton Dialysis    750 BRIDGEPORT
AVE       SHELTON    CT    06484-4734

638

   Affiliated    2508    Yuma Dialysis    Yuma Dialysis    2130 W 24TH ST      
YUMA    AZ    85364-6122

639

   Affiliated    2509    Pittsburgh Dialysis    Pittsburgh Dialysis    4312 PENN
AVE       PITTSBURGH    PA    15224-1310

640

   Affiliated    2510    Elizabeth Dialysis    Elizabeth Dialysis    201
MCKEESPORT RD       ELIZABETH    PA    15037-1623

641

   Affiliated    2511    Brandon East Dialysis    Brandon East Dialysis    114 E
BRANDON BLVD       BRANDON    FL    33511-5219

642

   Affiliated    2513    North Rolling Road Dialysis    North Rolling Road
Dialysis    1108 N ROLLING RD       BALTIMORE    MD    21228-3826

643

   Affiliated    2521    Memphis South Dialysis    Memphis South Dialysis   
1205 MARLIN RD       MEMPHIS    TN    38116-5812

644

   Affiliated    2524    Hartford Dialysis    Hartford Dialysis    675 TOWER AVE
   RENAL UNIT 2ND FL    HARTFORD    CT    6112

645

   Affiliated    2538    New Orleans Uptown Dialysis    New Orleans Uptown
Dialysis    1401 FOUCHER ST    4TH FLOOR DIALYSIS    NEW ORLEANS    LA   
70115-3515

646

   Affiliated    2540    Omaha West Dialysis    Omaha West Dialysis    13014 W
DODGE RD       OMAHA    NE    68154-2148

647

   Affiliated    2541    White Memorial Dialysis    East Los Angeles Plaza
Dialysis (fka White Memorial)    1700 E CESAR E CHAVEZ AVE    STE L 1    LOS
ANGELES    CA    90033-2424

648

   Affiliated    2542    Imperial Dialysis    Imperial Dialysis    2738 W
IMPERIAL HWY       INGLEWOOD    CA    90303-3111

649

   Affiliated    2546    North Hollywood Dialysis    North Hollywood Dialysis   
12126 VICTORY BLVD       NORTH HOLLYWOOD    CA    91606-3205

650

   Affiliated    2555    Mountain View Dialysis    Mountain View Dialysis   
2881 BUSINESS PARK CT    STE 13    LAS VEGAS    NV    89128-9019

651

   Affiliated    2560    San Juan Capistrano South Dialysis    San Juan
Capistrano South Dialysis    31736 RANCHO VIEJO RD    STE B    SAN JUAN
CAPISTRANO    CA    92675-2783

652

   Affiliated    2564    Mission Viejo Dialysis    Mission Viejo Dialysis   
27640 MARGUERITE PKWY       MISSION VIEJO    CA    92692-3604

653

   Affiliated    2568    HI-Desert Dialysis    HI-Desert Dialysis    58457 29
PALMS HWY    STE 12    YUCCA VALLEY    CA    92284-5879

654

   Affiliated    2571    Banning Dialysis    Banning Dialysis    6090 W RAMSEY
ST       BANNING    CA    92220-3052

655

   Affiliated    2601    Rainbow City Dialysis    Rainbow City Dialysis    2800
RAINBOW DR       RAINBOW CITY    AL    35906-5811

656

   Affiliated    2604    Gadsden Dialysis    Gadsden Dialysis    409 S 1ST ST   
   GADSDEN    AL    35901-5358

657

   Affiliated    2605    Chateau Dialysis    Chateau Dialysis    720 VILLAGE RD
      KENNER    LA    70065-2751

658

   Affiliated    2606    Donaldsonville Dialysis    Donaldsonville Dialysis   
101 PLIMSOL DR       DONALDSONVILLE    LA    70346-4357

659

   Affiliated    2609    Dothan Dialysis    Dothan Dialysis    216 GRACELAND DR
      DOTHAN    AL    36305-7346

660

   Affiliated    2614    Birmingham East Dialysis    Birmingham East Dialysis   
1105 E PARK DR       BIRMINGHAM    AL    35235-2560

661

   Affiliated    2615    Tuscaloosa Dialysis    Tuscaloosa Dialysis    805 OLD
MILL ST       TUSCALOOSA    AL    35401-7132

662

   Affiliated    2616    Demopolis Dialysis    Demopolis Dialysis    511 S CEDAR
AVE       DEMOPOLIS    AL    36732-2235

663

   Affiliated    2623    Singing River Dialysis    Singing River Dialysis   
4907 TELEPHONE RD       PASCAGOULA    MS    39567-1823

664

   Affiliated    2624    Ocean Springs Dialysis    Ocean Springs Dialysis   
13150 PONCE DE LEON DR       OCEAN SPRINGS    MS    39564-2460

 

Page 58 of 123



--------------------------------------------------------------------------------

665

   Affiliated    2625    Lucedale Dialysis    Lucedale Dialysis    652 MANILA ST
      LUCEDALE    MS    39452-5962

666

   Affiliated    2707    Holmdel Dialysis    Holmdel Dialysis    668 N BEERS ST
      HOLMDEL    NJ    07733-1526

667

   Affiliated    2855    Alameda County Dialysis    Alameda County Dialysis   
10700 MACARTHUR BLVD    STE 14    OAKLAND    CA    94605-5260

668

   Affiliated    2908    Elizabeth City Dialysis    Elizabeth City Dialysis   
1840 W CITY DR       ELIZABETH CITY    NC    27909-9632

669

   Affiliated    2914    Cookeville Dialysis    Cookeville Dialysis    140 W 7TH
ST       COOKEVILLE    TN    38501-1726

670

   Affiliated    3001    Inglewood Dialysis    Inglewood Dialysis    125 E ARBOR
VITAE ST       INGLEWOOD    CA    90301-3839

671

   Affiliated    3002    Rome Dialysis    Rome Dialysis    15 JOHN MADDOX DR NW
      ROME    GA    30165-1413

672

   Affiliated    3004    Pomona Dialysis    Pomona Dialysis    2111 N GAREY AVE
      POMONA    CA    91767-2328

673

   Affiliated    3005    Oak Street Dialysis    Oak Street Dialysis (fka
Valdosta)    2704 N OAK ST    BLDG H    VALDOSTA    GA    31602-1723

674

   Affiliated    3006    Channelview Dialysis    Channelview Dialysis    777
SHELDON RD    STE C    CHANNELVIEW    TX    77530-3509

675

   Affiliated    3007    Sagemont Dialysis    Sagemont Dialysis    10851
SCARSDALE BLVD    STE 2    HOUSTON    TX    77089-5738

676

   Affiliated    3008    San Jacinto Dialysis    San Jacinto Dialysis    11430
EAST FWY    STE 33    HOUSTON    TX    77029-1959

677

   Affiliated    3009    Victor Valley Dialysis    Victor Valley Dialysis   
16049 KAMANA RD       APPLE VALLEY    CA    92307-1331

678

   Affiliated    3010    Delran Dialysis    Delran Dialysis    8008 ROUTE 130   
   DELRAN    NJ    08075-1869

679

   Affiliated    3011    Central Houston Dialysis    Central Houston Dialysis   
610 S WAYSIDE DR    UNIT B    HOUSTON    TX    77011-4605

680

   Affiliated    3012    Southern Lane Dialysis    Southern Lane Dialysis   
1840 SOUTHERN LN       DECATUR    GA    30033-4033

681

   Affiliated    3013    Northumberland Dialysis    Northumberland Dialysis   
103 W STATE ROUTE 61       MOUNT CARMEL    PA    17851-2539

682

   Affiliated    3014    Pryor Dialysis    Pryor Dialysis    309 E GRAHAM AVE   
   PRYOR    OK    74361-2434

683

   Affiliated    3015    Oklahoma City South Dialysis    Oklahoma City South
Dialysis    5730 S MAY AVE       OKLAHOMA CITY    OK    73119-5604

684

   Affiliated    3016    Abington Dialysis    Abington Dialysis    3940A
COMMERCE AVE       WILLOW GROVE    PA    19090-1705

685

   Affiliated    3017    Memphis Central Dialysis    Memphis Central Dialysis   
889 LINDEN AVE       MEMPHIS    TN    38126-2412

686

   Affiliated    3018    Memphis East Dialysis    Memphis East Dialysis    50
HUMPHREYS CTR    STE 42    MEMPHIS    TN    38120-2372

687

   Affiliated    3019    Clarksville Dialysis    Clarksville Dialysis    231
HILLCREST DR       CLARKSVILLE    TN    37043-5093

688

   Affiliated    3020    Miami Campus Dialysis    Miami Campus Dialysis    1500
NW 12TH AVE    STE 16    MIAMI    FL    33136-1028

689

   Affiliated    3021    Orlando Dialysis    Orlando Dialysis    116 STURTEVANT
ST       ORLANDO    FL    32806-2021

690

   Affiliated    3024    Durham Dialysis    Durham Dialysis    601 FAYETTEVILLE
ST       DURHAM    NC    27701-3910

691

   Affiliated    3025    Candler County Dialysis    Candler County Dialysis   
325 CEDAR ST       METTER    GA    30439-4043

692

   Affiliated    3027    Kerrville Dialysis    Kerrville Dialysis    515 GRANADA
PL       KERRVILLE    TX    78028-5992

693

   Affiliated    3028    Floresville Dialysis    Floresville Dialysis    543
10TH ST       FLORESVILLE    TX    78114-3107

694

   Affiliated    3029    Pearsall Dialysis    Pearsall Dialysis    1305 N OAK ST
      PEARSALL    TX    78061-3414

695

   Affiliated    3030    Nogales Dialysis    Nogales Dialysis    1231 W TARGET
RANGE RD       NOGALES    AZ    85621-2417

696

   Affiliated    3032    Wilson Dialysis    Wilson Dialysis    1605 MEDICAL PARK
DR W       WILSON    NC    27893-2799

697

   Affiliated    3033    Goldsboro Dialysis    Goldsboro Dialysis    2609
HOSPITAL RD       GOLDSBORO    NC    27534-9424

698

   Affiliated    3034    Roxboro Dialysis    Roxboro Dialysis    718 RIDGE RD   
   ROXBORO    NC    27573-4508

699

   Affiliated    3035    Boston Dialysis    Boston Dialysis    660 HARRISON AVE
      BOSTON    MA    02118-2304

700

   Affiliated    3037    Jesup Dialysis    Jesup Dialysis    301 PEACHTREE ST   
   JESUP    GA    31545-0245

701

   Affiliated    3038    Sheffield Dialysis    Sheffield Dialysis    1120 S
JACKSON HWY    ST 17    SHEFFIELD    AL    35660-5777

702

   Affiliated    3039    Berkeley Dialysis    Berkeley Dialysis    2920
TELEGRAPH AVE       BERKELEY    CA    94705-2031

703

   Affiliated    3040    Douglas Dialysis    Douglas Dialysis    190 WESTSIDE DR
   STE A    DOUGLAS    GA    31533-3534

704

   Affiliated    3041    Hopkinsville Dialysis    Hopkinsville Dialysis    1914
S VIRGINIA ST       HOPKINSVILLE    KY    42240-3610

705

   Affiliated    3042    Roxborough Dialysis    Roxborough Dialysis    5003
UMBRIA ST       PHILADELPHIA    PA    19128-4301

706

   Affiliated    3043    New Haven Dialysis    New Haven Dialysis    100 CHURCH
ST S    STE C    NEW HAVEN    CT    06519-1703

707

   Affiliated    3044    Ocoee Dialysis    Ocoee Dialysis    11140 W COLONIAL DR
   STE 5    OCOEE    FL    34761-3300

708

   Affiliated    3045    Waverly Dialysis    Waverly Dialysis    407 E BALTIMORE
PIKE       MORTON    PA    19070-1042

709

   Affiliated    3046    Sells Dialysis    Sells Dialysis    PO BOX 3030    HWY
86 MILEPOST 113    SELLS    AZ    85634-3030

710

   Affiliated    3047    Sierra Vista Dialysis    Sierra Vista Dialysis    629 N
HIGHWAY 90    STE 6    SIERRA VISTA    AZ    85635-2257

711

   Affiliated    3048    Callaghan Road Dialysis    San Antonio West Dialysis
(fka Callaghan Road)    4530 CALLAGHAN RD       SAN ANTONIO    TX    78228

712

   Affiliated    3049    Houston Dialysis    Houston Dialysis    7543 SOUTH FWY
      HOUSTON    TX    77021-5928

713

   Affiliated    3050    South Yuma Dialysis    South Yuma Dialysis    7179 E
31ST PLACE       YUMA    AZ    85365-8392

714

   Affiliated    3052    Cherry Hill Dialysis    Cherry Hill Dialysis    1030
KINGS HWY N    STE 1    CHERRY HILL    NJ    08034-1907

715

   Affiliated    3055    Escondido Dialysis    Escondido Dialysis    203 E 2ND
AVE       ESCONDIDO    CA    92025-4212

716

   Affiliated    3056    Brookline Dialysis    Brookline Dialysis    322
WASHINGTON ST       BROOKLINE    MA    02445-6850

717

   Affiliated    3057    Reliant Dialysis    Reliant Dialysis    1335 LA CONCHA
LN       HOUSTON    TX    77054-1809

718

   Affiliated    3058    Fullerton Dialysis    Fullerton Dialysis    238
ORANGEFAIR MALL       FULLERTON    CA    92832-3037

719

   Affiliated    3059    Huntington Beach Dialysis    Huntington Beach Dialysis
   16892 BOLSA CHICA ST    STE 1    HUNTINGTON BEACH    CA    92649-3571

720

   Affiliated    3060    Eastlake Dialysis    Eastlake Dialysis (fka South
Dekalb)    1757 CANDLER RD       DECATUR    GA    30032-3276

721

   Affiliated    3061    Mt. Olive Dialysis    Mt. Olive Dialysis    105 MICHAEL
MARTIN RD       MOUNT OLIVE    NC    28365-1112

722

   Affiliated    3062    Southwest San Antonio Dialysis    Southwest San Antonio
Dialysis    1620 SOMERSET RD       SAN ANTONIO    TX    78211-3021

723

   Affiliated    3064    North Loop East Dialysis    North Loop East Dialysis   
7139 NORTH LOOP E       HOUSTON    TX    77028-5903

724

   Affiliated    3065    Katy Cinco Ranch Dialysis    Katy Cinco Ranch Dialysis
   1265 ROCK CANYON DR       KATY    TX    77450-3831

725

   Affiliated    3067    Palm Springs Dialysis    Palm Springs Dialysis    1061
N INDIAN CANYON DR       PALM SPRINGS    CA    92262-4854

726

   Affiliated    3069    Muskegon Dialysis    Muskegon Dialysis    1277 MERCY DR
      MUSKEGON    MI    49444-4605

727

   Affiliated    3070    Loomis Road Dialysis    Loomis Road Dialysis    4120 W
LOOMIS RD       GREENFIELD    WI    53221-2052

728

   Affiliated    3071    Ludington Dialysis    Ludington Dialysis    5 N
ATKINSON DR    STE 11    LUDINGTON    MI    49431-2918

729

   Affiliated    3073    Walterboro Dialysis    Walterboro Dialysis    302 RUBY
ST       WALTERBORO    SC    29488-2758

730

   Affiliated    3074    K Street    K Street Dialysis (fka GWU N Street
Dialysis)    2131 K ST NW       WASHINGTON    DC    20037-1898

731

   Affiliated    3075    GWU Southeast Dialysis    GWU Southeast Dialysis   
3857A PENNSYLVANIA AVE SE       WASHINGTON    DC    20020-1309

 

Page 59 of 123



--------------------------------------------------------------------------------

732

   Affiliated    3076    Lakeside Dialysis    Lakeside Dialysis    10401
HOSPITAL DR    STE G2    CLINTON    MD    20735-3113

733

   Affiliated    3077    Summit Dialysis    Summit Dialysis    1139 SPRUCE DR   
   MOUNTAINSIDE    NJ    07092-2221

734

   Affiliated    3078    Aiken Dialysis    Aiken Dialysis    775 MEDICAL PARK DR
      AIKEN    SC    29801-6306

735

   Affiliated    3092    Ozark Dialysis    Ozark Dialysis    214 HOSPITAL AVE   
   OZARK    AL    36360-2038

736

   Affiliated    3094    Wylds Road Dialysis    Wylds Road Dialysis (fka Augusta
South)    1815 WYLDS RD       AUGUSTA    GA    30909-4430

737

   Affiliated    3104    Douglasville Dialysis    Douglasville Dialysis    3899
LONGVIEW DR       DOUGLASVILLE    GA    30135-1373

738

   Affiliated    3106    Brunswick Dialysis    Brunswick Dialysis    53 SCRANTON
CONNECTOR       BRUNSWICK    GA    31525-1862

739

   Affiliated    3109    Benicia Dialysis    Benicia Dialysis    560 1ST ST   
STE 13 BLDG D    BENICIA    CA    94510-3295

740

   Affiliated    3111    Atlanta Dialysis    Atlanta Dialysis    567 NORTH AVE
NE    STE 2    ATLANTA    GA    30308-2719

741

   Affiliated    3115    Rolla Dialysis    Rolla Dialysis    1503 E 10TH ST   
   ROLLA    MO    65401-3696

742

   Affiliated    3119    East Atlanta Dialysis    East Atlanta Dialysis    1308
MORELAND AVE SE       ATLANTA    GA    30316-3224

743

   Affiliated    3120    Brunswick South Dialysis    Brunswick South Dialysis   
2930 SPRINGDALE RD       BRUNSWICK    GA    31520

744

   Affiliated    3121    Thomaston Dialysis    Thomaston Dialysis    1065 US
HIGHWAY 19 NORTH       THOMASTON    GA    30286-2233

745

   Affiliated    3128    Piedmont Dialysis    Piedmont Dialysis    105 COLLIER
RD NW    STE B    ATLANTA    GA    30309-1730

746

   Affiliated    3130    Athens West Dialysis    Athens West Dialysis    2047
PRINCE AVE    STE A    ATHENS    GA    30606-6033

747

   Affiliated    3131    Florence Dialysis    Florence Dialysis    422 E DR
HICKS BLVD    STE B    FLORENCE    AL    35630-5763

748

   Affiliated    3138    Atwater Dialysis    Atwater Dialysis    1201 COMMERCE
AVE       ATWATER    CA    95301

749

   Affiliated    3143    North Merced Dialysis    Merced Dialysis    3150 G ST
   STE A    MERCED    CA    95340-1346

750

   Affiliated    3169    Wisconsin Avenue Dialysis    Wisconsin Avenue Dialysis
   3801 W WISCONSIN AVE       MILWAUKEE    WI    53208-3155

751

   Affiliated    3171    River Center Dialysis    River Center Dialysis    117 N
JEFFERSON ST       MILWAUKEE    WI    53202-6160

752

   Affiliated    3175    South Fulton Dialysis    South Fulton Dialysis    2685
METROPOLITAN PKWY SW    STE F    ATLANTA    GA    30315-7926

753

   Affiliated    3201    Heartland Dialysis    Heartland Dialysis    925 NE 8TH
ST       OKLAHOMA CITY    OK    73104-5800

754

   Affiliated    3202    Hospital Hill Dialysis    Hospital Hill Dialysis   
2250 HOLMES ST       KANSAS CITY    MO    64108-2639

755

   Affiliated    3203    Tucson South Dialysis    Tucson South Dialysis    3662
S 16TH AVE       TUCSON    AZ    85713-6001

756

   Affiliated    3204    Greene County Dialysis    Greene County Dialysis (AL)
   544 US HIGHWAY 43       EUTAW    AL    35462-4017

757

   Affiliated    3205    Fayette Dialysis    Fayette Dialysis    2450 TEMPLE AVE
N       FAYETTE    AL    35555-1160

758

   Affiliated    3206    Tuscaloosa University Dialysis    Tuscaloosa University
Dialysis    220 15TH STREET       TUSCALOOSA    AL    35401

759

   Affiliated    3207    Goldsboro South Dialysis    Goldsboro South Dialysis   
1704 WAYNE MEMORIAL DR       GOLDSBORO    NC    27534-2240

760

   Affiliated    3208    Orlando North Dialysis    Orlando North Dialysis   
5135 ADANSON ST    STE 7    ORLANDO    FL    32804-1338

761

   Affiliated    3209    UT Southwestern-Dallas Dialysis    UT
Southwestern-Dallas Dialysis    204 E AIRPORT FREEWAY       IRVING    TX   
75062

762

   Affiliated    3210    San Diego South Dialysis    San Diego South Dialysis   
995 GATEWAY CENTER WAY    STE 11    SAN DIEGO    CA    92102-4550

763

   Affiliated    3211    Santa Monica Dialysis    Santa Monica Dialysis    1260
15TH ST    STE 12    SANTA MONICA    CA    90404-1136

764

   Affiliated    3212    Airport Dialysis    Airport Dialysis    4632 W CENTURY
BLVD       INGLEWOOD    CA    90304-1456

765

   Affiliated    3220    Plantation Dialysis    Plantation Dialysis    7061
CYPRESS RD    STE 13    PLANTATION    FL    33317-2243

766

   Affiliated    3224    Laurens County Dialysis    Laurens County Dialysis   
2400 BELLEVUE RD    STE 8    DUBLIN    GA    31021-2856

767

   Affiliated    3225    Ford Factory Square Dialysis    Ford Factory Square
Dialysis    567 NORTH AVE NE    STE 1    ATLANTA    GA    30308-2719

768

   Affiliated    3226    North Fulton Dialysis    North Fulton Dialysis    1250
NORTHMEADOW PKWY    STE 12    ROSWELL    GA    30076-4914

769

   Affiliated    3228    Freehold Dialysis    Freehold Dialysis    300 CRAIG RD
      MANALAPAN    NJ    07726-8742

770

   Affiliated    3229    Neptune Dialysis    Neptune Route 66 Dialysis    3297
STATE ROUTE 66       NEPTUNE    NJ    07753-2762

771

   Affiliated    3231    East Orange Dialysis    East Orange Dialysis    90
WASHINGTON ST    BSMT    EAST ORANGE    NJ    07017-1050

772

   Affiliated    3234    UT Southwestern-Oakcliff Dialysis    UT
Southwestern-Oakcliff Dialysis    610 WYNNEWOOD DR       DALLAS    TX    75224

773

   Affiliated    3236    Atlanta West Dialysis    Atlanta West Dialysis    2538
MARTIN LUTHER KING JR DR SW       ATLANTA    GA    30311-1779

774

   Affiliated    3237    Columbia University Dialysis Center    Columbia
University Dialysis Center    60 HAVEN AVE       NEW YORK    NY    10032-2604

775

   Affiliated    3238    Northeast Cambridge Dialysis    Northeast Cambridge
Dialysis    799 CONCORD AVE       CAMBRIDGE    MA    02138-1048

776

   Affiliated    3239    New Bedford Dialysis    New Bedford Dialysis    524
UNION ST       NEW BEDFORD    MA    02740-3546

777

   Affiliated    3242    Weymouth Dialysis    Weymouth Dialysis    330 LIBBEY
INDUSTRIAL PARK    STE 9    WEYMOUTH    MA    02189-3122

778

   Affiliated    3243    Woburn Dialysis    Woburn Dialysis    23 WARREN AVE   
   WOBURN    MA    01801-7906

779

   Affiliated    3248    Bryan Dialysis    College Station Dialysis (fka Bryan
Dialysis)    701 UNIVERSITY DR E    STE 41    COLLEGE STATION    TX   
77840-1866

780

   Affiliated    3249    Brenham Dialysis    Brenham Dialysis    2815 HIGHWAY 36
SO       BRENHAM    TX    77833

781

   Affiliated    3250    Huntsville Dialysis    Huntsville Dialysis    521 IH
45S    STE 2    HUNTSVILLE    TX    77340-5651

782

   Affiliated    3252    Utica Avenue Dialysis Center    Utica Avenue Dialysis
Center    1305 UTICA AVE       BROOKLYN    NY    11203-5911

783

   Affiliated    3254    New London Dialysis    New London Dialysis    5 SHAWS
COVE    STE 1    NEW LONDON    CT    06320-4974

784

   Affiliated    3258    Baxley Dialysis    Baxley Dialysis    539 FAIR ST      
BAXLEY    GA    31513-0112

785

   Affiliated    3261    Pascua Yaqui Tribe Dialysis    Pascua Yaqui Tribe
Dialysis    7490 S CAMINO DE OESTE       TUCSON    AZ    85746-9308

786

   Affiliated    3262    JHHS North Bond Street Dialysis    JHHS North Bond
Street Dialysis    409 N CAROLINE ST       BALTIMORE    MD    21231-1003

787

   Affiliated    3263    Syosset Kidney Center    Syosset Kidney Center    1
LOCUST LN       SYOSSET    NY    11791-4834

788

   Affiliated    3264    Freeport Kidney Center    Freeport Kidney Center    267
W MERRICK RD       FREEPORT    NY    11520-3346

789

   Affiliated    3265    Huntington Station Dialysis Center    HAKC-Huntington
   256 BROADWAY       HUNTINGTON STATION    NY    11746-1403

790

   Affiliated    3266    Medford Kidney Center    Medford Kidney Center    1725
N OCEAN AVE       MEDFORD    NY    11763-2649

791

   Affiliated    3267    Blue Ash Dialysis    Blue Ash Dialysis    10600
MCKINLEY RD       CINCINNATI    OH    45242-3716

792

   Affiliated    3269    Mt. Auburn Dialysis    Mt. Auburn Dialysis    2109
READING RD       CINCINNATI    OH    45202-1417

793

   Affiliated    3272    Charlottesville Dialysis    Charlottesville Dialysis   
1460 PANTOPS MOUNTAIN PLACE       CHARLOTTESVILLE    VA    22911

794

   Affiliated    3273    Alexandria Dialysis    Alexandria Dialysis    5150 DUKE
ST       ALEXANDRIA    VA    22304-2906

795

   Affiliated    3275    Sebastian Dialysis    Sebastian Dialysis    1424 US HWY
1    STE C    SEBASTIAN    FL    32958-1619

796

   Affiliated    3276    Crestview Hills Dialysis    Crestview Hills Dialysis   
400 CENTERVIEW BLVD       CRESTVIEW HILLS    KY    41017-3478

797

   Affiliated    3278    Washington Square Dialysis    Washington Square
Dialysis    1112 WASHINGTON SQ       WASHINGTON    MO    63090-5336

798

   Affiliated    3279    Florissant Dialysis    Florissant Dialysis    11687 W
FLORISSANT AVE       FLORISSANT    MO    63033-6711

 

Page 60 of 123



--------------------------------------------------------------------------------

799

   Affiliated    3282    Ithaca Dialysis Center    Ithaca Dialysis Center    201
DATES DR    STE 26    ITHACA    NY    14850-1345

800

   Affiliated    3289    Fairfield Dialysis    Fairfield Dialysis    1210 HICKS
BLVD       FAIRFIELD    OH    45014-1921

801

   Affiliated    3290    Fairfield Home Training Dialysis    Fairfield Home
Training Dialysis    1210 HICKS BLVD       FAIRFIELD    OH    45014-1921

802

   Affiliated    3291    South Hill Dialysis    South Hill Dialysis    525
ALEXANDRIA PIKE    STE 12    SOUTHGATE    KY    41071-3243

803

   Affiliated    3292    Silver Spring Dialysis    Silver Spring Dialysis   
8412 GEORGIA AVE       SILVER SPRING    MD    20910-4406

804

   Affiliated    3295    Philadelphia PMC Dialysis    Philadelphia PMC Dialysis
   51 N 39TH ST       PHILADELPHIA    PA    19104-2640

805

   Affiliated    3298    Tulare Dialysis    Tulare Dialysis    545 E TULARE AVE
      TULARE    CA    93274-4220

806

   Affiliated    3300    Visalia Dialysis    Visalia Dialysis    5429 W CYPRESS
AVE       VISALIA    CA    93277-8341

807

   Affiliated    3310    Falls Road Dialysis    Falls Road Dialysis    10753
FALLS RD    STE 115    LUTHERVILLE    MD    21093-4572

808

   Affiliated    3312    Malden Dialysis    Wellington Circle Dialysis Center
(fka Malden)    10 CABOT RD    STE 13B    MEDFORD    MA    02155-5173

809

   Affiliated    3313    Salem Northeast Dialysis    Salem Northeast Dialysis
(MA)    10 COLONIAL RD    STE 25    SALEM    MA    01970-2947

810

   Affiliated    3314    Lexington    Lexington Prison Unit (OK)    15151 STATE
HWY 39 E    PO BOX 26    LEXINGTON    OK    73051-0260

811

   Affiliated    3315    Macon County Dialysis    Macon County Dialysis    1090
W MCKINLEY AVE       DECATUR    IL    62526-3208

812

   Affiliated    3316    Effingham Dialysis    Effingham Dialysis    904 MEDICAL
PARK DR    STE 1    EFFINGHAM    IL    62401-2193

813

   Affiliated    3317    Jacksonville Dialysis    Jacksonville Dialysis    1515
W WALNUT ST       JACKSONVILLE    IL    62650-1150

814

   Affiliated    3318    Litchfield Dialysis    Litchfield Dialysis    915 ST
FRANCES WAY       LITCHFIELD    IL    62056-1775

815

   Affiliated    3319    Mattoon Dialysis    Mattoon Dialysis    6051
DEVELOPMENT DR       CHARLESTON    IL    61920-9467

816

   Affiliated    3320    Springfield Central Dialysis    Springfield Central
Dialysis    932 N RUTLEDGE ST       SPRINGFIELD    IL    62702-3721

817

   Affiliated    3321    Taylorville Dialysis    Taylorville Dialysis    901 W
SPRESSER ST       TAYLORVILLE    IL    62568-1831

818

   Affiliated    3322    Lincoln Dialysis    Lincoln Dialysis    2100 WEST FIFTH
      LINCOLN    IL    62656-9115

819

   Affiliated    3323    J. B. Zachary Dialysis Center    J. B. Zachary Dialysis
Center    333 CASSELL DR    STE 23    BALTIMORE    MD    21224-6815

820

   Affiliated    3324    Whitesquare Dialysis    Whitesquare Dialysis    1
NASHUA CT STE E       BALTIMORE    MD    21221

821

   Affiliated    3325    25th Street Dialysis    25th Street Dialysis    920 E
25TH ST       BALTIMORE    MD    21218-5503

822

   Affiliated    3326    Perth Amboy Dialysis    Perth Amboy Dialysis    530 NEW
BRUNSWICK AVE       PERTH AMBOY    NJ    08861-3654

823

   Affiliated    3327    Old Bridge Dialysis    Old Bridge Dialysis    3
HOSPITAL PLZ    STE 11    OLD BRIDGE    NJ    08857-3084

824

   Affiliated    3328    Pear Tree Dialysis    Pear Tree Dialysis (fka Ukiah)   
126 N ORCHARD AVE       UKIAH    CA    95482-4502

825

   Affiliated    3334    Hubbard Road Dialysis    Hubbard Road Dialysis    1963
HUBBARD RD       MADISON    OH    44057-2105

826

   Affiliated    3335    St. Charles Dialysis    St. Charles Dialysis    2125
BLUESTONE DR       SAINT CHARLES    MO    63303-6704

827

   Affiliated    3336    Bel Air Dialysis    Bel Air Dialysis    2225 OLD
EMMORTON RD    STE 15    BEL AIR    MD    21015-6122

828

   Affiliated    3339    Cedarburg Dialysis    Cedarburg Dialysis    N 54 W 6135
MILL ST       CEDARBURG    WI    53012-2021

829

   Affiliated    3340    Western Hills Dialysis    Western Hills Dialysis   
3267 WESTBOURNE DR       CINCINNATI    OH    45248-5130

830

   Affiliated    3341    Winton Road Dialysis    Winton Road Dialysis    6550
WINTON RD       CINCINNATI    OH    45224-1327

831

   Affiliated    3342    Stamford Dialysis    Stamford Dialysis    30 COMMERCE
RD       STAMFORD    CT    06902-4550

832

   Affiliated    3343    Boaz Dialysis    Boaz Dialysis    16 CENTRAL HENDERSON
RD       BOAZ    AL    35957-5922

833

   Affiliated    3344    Guernsey County Dialysis    Guernsey County Dialysis   
1300 CLARK ST       CAMBRIDGE    OH    43725-8875

834

   Affiliated    3345    Marietta Dialysis    Marietta Dialysis    1019 PIKE ST
      MARIETTA    OH    45750-3500

835

   Affiliated    3346    Zanesville Dialysis    Zanesville Dialysis    3120
NEWARK RD       ZANESVILLE    OH    43701-9659

836

   Affiliated    3351    Orlando East Dialysis    Orlando East Dialysis    1160
S SEMORAN BLVD    STE C    ORLANDO    FL    32807-1461

837

   Affiliated    3352    Norwich Dialysis    Norwich Dialysis    113 SALEM TPKE
      NORWICH    CT    06360-6484

838

   Affiliated    3354    Columbus Dialysis    Columbus Dialysis    3830
OLENTANGY RIVER RD       COLUMBUS    OH    43214-5404

839

   Affiliated    3362    Pasadena Dialysis    Pasadena Dialysis    8894 FORT
SMALLWOOD RD    STE 12    PASADENA    MD    21122-7608

840

   Affiliated    3369    Baltimore Geriatric & Rehab Dialysis Center   
Baltimore Geriatric & Rehab Dialysis Center    4940 EASTERN AVE    FLOOR 5   
BALTIMORE    MD    21224-2735

841

   Affiliated    3373    Frederick Dialysis    Frederick Dialysis    140 THOMAS
JOHNSON DR    STE 1    FREDERICK    MD    21702-4475

842

   Affiliated    3376    Fayetteville Dialysis    Fayetteville Dialysis    1279
HIGHWAY 54 W    STE 11    FAYETTEVILLE    GA    30214-4551

843

   Affiliated    3377    Birmingham Central Dialysis    Birmingham Central
Dialysis    728 RICHARD ARRINGTON JR BLVD S       BIRMINGHAM    AL    35233-2106

844

   Affiliated    3379    Birmingham North Dialysis    Birmingham North Dialysis
   1917 32ND AVE N       BIRMINGHAM    AL    35207-3333

845

   Affiliated    3380    Bessemer Dialysis    Bessemer Dialysis    901 W LAKE
MALL       BESSEMER    AL    35020

846

   Affiliated    3382    Ensley Dialysis    Ensley Dialysis    2630 AVENUE E   
   BIRMINGHAM    AL    35218-2163

847

   Affiliated    3383    Sylacauga Dialysis    Sylacauga Dialysis    331 JAMES
PAYTON BLVD       SYLACAUGA    AL    35150

848

   Affiliated    3385    Branford Dialysis    Branford Dialysis    249 W MAIN ST
      BRANFORD    CT    06405-4048

849

   Affiliated    3386    Shrewsbury Dialysis    Shrewsbury Dialysis    7435
WATSON RD    STE 119    SAINT LOUIS    MO    63119-4472

850

   Affiliated    3389    Milford Dialysis    Milford Dialysis    470 BRIDGEPORT
AVE       MILFORD    CT    06460-4167

851

   Affiliated    3414    Cedartown Dialysis    Cedartown Dialysis    325 WEST
AVE       CEDARTOWN    GA    30125-3439

852

   Affiliated    3416    Brookfield Dialysis    Brookfield Dialysis    19395 W
CAPITOL DR    BLDG C    BROOKFIELD    WI    53045-2736

853

   Affiliated    3417    Henrico County Dialysis    Henrico County Dialysis   
5270 CHAMBERLAYNE RD       RICHMOND    VA    23227-2950

854

   Affiliated    3418    St. Louis West Dialysis    St. Louis West Dialysis   
400 N LINDBERGH BLVD       SAINT LOUIS    MO    63141-7814

855

   Affiliated    3420    Springfield Montvale Dialysis    Springfield Montvale
Dialysis    2930 MONTVALE DR    STE A    SPRINGFIELD    IL    62704-5376

856

   Affiliated    3422    South Norwalk Dialysis    South Norwalk Dialysis    31
STEVENS ST       NORWALK    CT    06850-3805

857

   Affiliated    3425    Decatur East Wood Dialysis    Decatur East Wood
Dialysis    794 E WOOD ST       DECATUR    IL    62523-1155

858

   Affiliated    3426    Schaeffer Drive Dialysis    Schaeffer Drive Dialysis   
18100 SCHAEFER HWY       DETROIT    MI    48235-2600

859

   Affiliated    3427    Redford Dialysis    Redford Dialysis    22711 GRAND
RIVER AVE       DETROIT    MI    48219-3113

860

   Affiliated    3428    Kresge Dialysis    Kresge Dialysis    4145 CASS AVE   
   DETROIT    MI    48201-1707

861

   Affiliated    3429    Motor City Dialysis    Motor City Dialysis    4727
SAINT ANTOINE ST    STE 11    DETROIT    MI    48201-1461

862

   Affiliated    3431    Whitebridge Dialysis    Whitebridge Dialysis    103
WHITE BRIDGE PIKE    STE 6    NASHVILLE    TN    37209-4539

863

   Affiliated    3432    Columbia Dialysis    Columbia Dialysis (TN)    1705
GROVE ST       COLUMBIA    TN    38401-3517

864

   Affiliated    3433    Murfreesboro Dialysis    Murfreesboro Dialysis    1346
DOW ST       MURFREESBORO    TN    37130-2470

865

   Affiliated    3434    Lawrenceburg Dialysis    Lawrenceburg Dialysis (TN)   
2022 N LOCUST AVE       LAWRENCEBURG    TN    38464-2336

 

Page 61 of 123



--------------------------------------------------------------------------------

866

   Affiliated    3436    Sumner Dialysis    Sumner Dialysis    300 STEAM PLANT
RD    STE 27    GALLATIN    TN    37066-3019

867

   Affiliated    3437    Cumberland Dialysis    Cumberland Dialysis    312
HOSPITAL DR    STE 5    MADISON    TN    37115-5037

868

   Affiliated    3438    Williamson County Dialysis    Williamson County
Dialysis    3983 CAROTHERS PKWY    STE E-4    FRANKLIN    TN    37067-5936

869

   Affiliated    3441    Cumming Dialysis    Cumming Dialysis    911 MARKET
PLACE BLVD    STE 3    CUMMING    GA    30041-7938

870

   Affiliated    3443    Silverton Dialysis    Silverton Dialysis    6929
SILVERTON AVE       CINCINNATI    OH    45236-3701

871

   Affiliated    3445    Atlanta South Dialysis    Atlanta South Dialysis   
3158 EAST MAIN ST    STE A    EAST POINT    GA    30344-4800

872

   Affiliated    3447    St. Petersburg Dialysis    St. Petersburg Dialysis   
1117 ARLINGTON AVE N       ST PETERSBURG    FL    33705-1521

873

   Affiliated    3449    Alton Dialysis    Alton Dialysis    3511 COLLEGE AVE   
   ALTON    IL    62002-5009

874

   Affiliated    3451    Edison Dialysis    Edison Dialysis    29 MERIDIAN RD   
   EDISON    NJ    08820-2823

875

   Affiliated    3452    Dundalk Dialysis    Dundalk Dialysis    14 COMMERCE ST
      DUNDALK    MD    21222-4307

876

   Affiliated    3454    Columbus East Dialysis    Columbus East Dialysis    299
OUTERBELT ST       COLUMBUS    OH    43213-1529

877

   Affiliated    3455    Dallas East Dialysis    Dallas East Dialysis    3312 N
BUCKNER BLVD    STE 213    DALLAS    TX    75228-5642

878

   Affiliated    3456    San Ysidro Dialysis    San Ysidro Dialysis    1445 30TH
ST    STE A    SAN DIEGO    CA    92154-3496

879

   Affiliated    3457    Olathe Dialysis    Olathe Dialysis    732 W FRONTIER LN
      OLATHE    KS    66061-7202

880

   Affiliated    3459    Orange City Dialysis    Orange City Dialysis    242
TREEMONT DR    BLDG II    ORANGE CITY    FL    32763-7945

881

   Affiliated    3460    Miami East Dialysis    Miami East Dialysis    1250 NW
7TH ST    STE 16    MIAMI    FL    33125-3744

882

   Affiliated    3462    Temple Terrace Dialysis    Temple Terrace Dialysis   
11306 N 53RD ST       TEMPLE TERRACE    FL    33617-2214

883

   Affiliated    3463    Midlothian Dialysis    Midlothian Dialysis    14281
MIDLOTHIAN TPKE    BLDG B    MIDLOTHIAN    VA    23113-6560

884

   Affiliated    3464    Christian County Dialysis    Christian County Dialysis
   200 BURLEY AVE       HOPKINSVILLE    KY    42240-8725

885

   Affiliated    3465    St. Louis West PD Dialysis    St. Louis West PD
Dialysis    450 N LINDBERGH BLVD    STE 1C    CREVE COEUR    MO    63141-7858

886

   Affiliated    3467    Atlanta Midtown Dialysis    Atlanta Midtown Dialysis PD
   418 DECATUR ST SE    STE A    ATLANTA    GA    30312-1801

887

   Affiliated    3468    Silverton Home Training Dialysis    Silverton Home
Training Dialysis    6929 SILVERTON AVE       CINCINNATI    OH    45236-3701

888

   Affiliated    3472    Philadelphia 42nd Street Dialysis    Philadelphia 42nd
Street Dialysis    4126 WALNUT ST       PHILADELPHIA    PA    19104-3511

889

   Affiliated    3473    Radnor Dialysis    Radnor Dialysis    250 KING OF
PRUSSIA RD       RADNOR    PA    19087-5220

890

   Affiliated    3475    St. Louis Dialysis    St. Louis Dialysis    324 DE
BALIVIERE AVE       SAINT LOUIS    MO    63112-1804

891

   Affiliated    3477    Elkins Park Dialysis    Wyncote Dialysis (fka Elkins
Park)    1000 EASTON RD    STE 25    WYNCOTE    PA    19095-2934

892

   Affiliated    3478    Mainland Dialysis    Mainland Dialysis    2600 GULF FWY
      LA MARQUE    TX    77568-4922

893

   Affiliated    3479    Island Dialysis    Island Dialysis    5920 BROADWAY ST
      GALVESTON    TX    77551-4305

894

   Affiliated    3481    Orlando Home Training Dialysis    Orlando Home Training
Dialysis    116 STURTEVANT ST    STE 2    ORLANDO    FL    32806-2021

895

   Affiliated    3482    Mechanicsville Dialysis    Mechanicsville Dialysis   
8191 ATLEE RD       MECHANICSVILLE    VA    23116-1807

896

   Affiliated    3484    San Diego East Dialysis    San Diego East Dialysis   
292 EUCLID AVE    STE 1    SAN DIEGO    CA    92114-3629

897

   Affiliated    3485    Russellville Dialysis    Russellville Dialysis    14897
HIGHWAY 43       RUSSELLVILLE    AL    35653-1954

898

   Affiliated    3486    Encinitas Dialysis    Encinitas Dialysis    332 SANTA
FE DR    STE 1    ENCINITAS    CA    92024-5143

899

   Affiliated    3491    Rushville Dialysis    Rushville Dialysis    112
SULLIVAN DRIVE       RUSHVILLE    IL    62681-1293

900

   Affiliated    3493    Plainfield Dialysis    Plainfield Dialysis    1200
RANDOLPH RD    MUHLENBURG CAMPUS    PLAINFIELD    NJ    07060-3361

901

   Affiliated    3494    Parkersburg Dialysis    Parkersburg Dialysis    1824
MURDOCH AVE    STE 44    PARKERSBURG    WV    26101-3230

902

   Affiliated    3497    Tucson South Central Dialysis    Tucson South Central
Dialysis    2024 E IRVINGTON RD    STE 7    TUCSON    AZ    85714-1825

903

   Affiliated    3499    Hazelwood Dialysis    Hazelwood Dialysis    637 DUNN RD
      HAZELWOOD    MO    63042-1755

904

   Affiliated    3503    Durham West Dialysis    Durham West Dialysis    4307
WESTERN PARK PL       DURHAM    NC    27705-1204

905

   Affiliated    3504    Liberty Dialysis    Liberty Dialysis    2525 GLEN
HENDREN DR       LIBERTY    MO    64068-9625

906

   Affiliated    3506    Chino Dialysis    Chino Dialysis    4445 RIVERSIDE DR
      CHINO    CA    91710-3961

907

   Affiliated    3507    Greenview Dialysis    Greenview Dialysis    18544 W 8
MILE RD       SOUTHFIELD    MI    48075-4194

908

   Affiliated    3508    Perry Dialysis    Perry Dialysis    118 W MAIN ST      
PERRY    FL    32347-2656

909

   Affiliated    3511    Ashtabula Dialysis    Ashtabula Dialysis    1614 W 19TH
ST       ASHTABULA    OH    44004-3036

910

   Affiliated    3513    Northland Dialysis    Northland Dialysis    2750 CLAY
EDWARDS DR    STE 1    N KANSAS CITY    MO    64116-3257

911

   Affiliated    3516    Lake St. Louis Dialysis    Lake St. Louis Dialysis   
200 BREVCO PLZ    STE 21    LAKE SAINT LOUIS    MO    63367-2950

912

   Affiliated    3517    Wyandotte West Dialysis    Wyandotte West Dialysis   
8919 PARALLEL PKWY    STE 121    KANSAS CITY    KS    66112-1655

913

   Affiliated    3518    Huntingdon Valley Dialysis    Temp CLSD-Huntingdon
Valley Dialysis    769 HUNTINGDON PIKE    STE 18    HUNTINGDON VALLEY    PA   
19006-8362

914

   Affiliated    3519    Glendale Dialysis    Glendale Dialysis    1000 E PALMER
AVE       GLENDALE    CA    91205-3532

915

   Affiliated    3520    Toledo Dialysis    Toledo Dialysis    1614 S BYRNE RD
      TOLEDO    OH    43614-3464

916

   Affiliated    3523    Cameron Dialysis    Cameron Dialysis    1003 W 4TH ST
      CAMERON    MO    64429-1466

917

   Affiliated    3524    Omaha Central Dialysis    Omaha Central Dialysis    144
S 40TH ST       OMAHA    NE    68131-3004

918

   Affiliated    3525    Chillicothe Dialysis    Chillicothe Dialysis    588 E
BUSINESS 36       CHILLICOTHE    MO    64601-3721

919

   Affiliated    4210    Council Bluffs Dialysis    Council Bluffs Dialysis
Center    300 W BROADWAY    STE 15    COUNCIL BLUFFS    IA    51503-9077

920

   Affiliated    3528    DeRidder Dialysis    DeRidder Dialysis    239 E 1ST ST
      DERIDDER    LA    70634-4105

921

   Affiliated    3530    Dodge County Dialysis    Dodge County Dialysis    1949
E 23RD AVE S       FREMONT    NE    68025-2452

922

   Affiliated    3533    Omaha North Dialysis    Omaha North Dialysis    6572
AMES AVE       OMAHA    NE    68104-1931

923

   Affiliated    3534    Omaha South Dialysis    Omaha South Dialysis    3427 L
ST    STE 16    OMAHA    NE    68107-2577

924

   Affiliated    3535    Lake Charles Southwest Dialysis    Lake Charles
Southwest Dialysis    300 W 18th ST       LAKE CHARLES    LA    70601-7342

925

   Affiliated    3536    St. Joseph Dialysis    St. Joseph Dialysis    5514
CORPORATE DR    STE 1    SAINT JOSEPH    MO    64507-7752

926

   Affiliated    3537    Sulphur Dialysis    Sulphur Dialysis    944 BEGLIS PKWY
      SULPHUR    LA    70663-5102

927

   Affiliated    3539    Tipton County Dialysis    Tipton County Dialysis    107
TENNESSEE AVE       COVINGTON    TN    38019-3902

928

   Affiliated    3540    Dyersburg Dialysis    Dyersburg Dialysis    1575 PARR
AVE       DYERSBURG    TN    38024-3151

929

   Affiliated    3544    Effingham North Dialysis    Effingham North Dialysis   
301 N PINE ST       SPRINGFIELD    GA    31329-3076

930

   Affiliated    3545    Westminster South Dialysis    Westminster South
Dialysis    14014 MAGNOLIA ST.       WESTMINSTER    CA    92683-4736

931

   Affiliated    3546    Williams Street Dialysis    Williams Street Dialysis   
2812 WILLIAMS ST       SAVANNAH    GA    31404-4134

932

   Affiliated    3547    DeRenne Dialysis    DeRenne Dialysis    5303 MONTGOMERY
ST       SAVANNAH    GA    31405-5138

 

Page 62 of 123



--------------------------------------------------------------------------------

933

   Affiliated    3548    Abercorn Dialysis    Abercorn Dialysis    11706 MERCY
BLVD    STE 9    SAVANNAH    GA    31419-1751

934

   Affiliated    3551    Fort Myers North Dialysis    Fort Myers North Dialysis
   16101 N CLEVELAND AVE       N FT MYERS    FL    33903-2148

935

   Affiliated    3552    Butler County Dialysis    Butler County Dialysis   
3497 S DIXIE HWY       FRANKLIN    OH    45005-5717

936

   Affiliated    3556    Willingboro    Willingboro Dialysis    230 VAN SCIVER
PKWY       WILLINGBORO    NJ    08046-1131

937

   Affiliated    3557    McKeesport West Dialysis    McKeesport West Dialysis   
101 9TH ST       MCKEESPORT    PA    15132-3953

938

   Affiliated    3559    College Dialysis    College Dialysis    6535 UNIVERSITY
AVE       SAN DIEGO    CA    92115-5810

939

   Affiliated    3560    Montezuma Dialysis    Montezuma Dialysis    114
DEVAUGHN AVE       MONTEZUMA    GA    31063-1708

940

   Affiliated    3561    Romulus Dialysis    Romulus Dialysis    31470 ECORSE RD
      ROMULUS    MI    48174-1963

941

   Affiliated    3564    Wrightsville Dialysis    Wrightsville Dialysis    2240
W ELM ST       WRIGHTSVILLE    GA    31096-2016

942

   Affiliated    3565    Tower Dialysis    Tower Dialysis    8635 W 3RD ST   
STE 56W    LOS ANGELES    CA    90048-6110

943

   Affiliated    3566    Columbus Downtown Dialysis    Columbus Downtown
Dialysis    415 E MOUND ST       COLUMBUS    OH    43215-5512

944

   Affiliated    3568    Charlotte East Dialysis    Charlotte East Dialysis   
3204 N SHARON AMITY RD       CHARLOTTE    NC    28205-6541

945

   Affiliated    3569    Carmel Mountain Dialysis    Carmel Mountain Dialysis   
9850 CARMEL MOUNTAIN RD       SAN DIEGO    CA    92129-2892

946

   Affiliated    3571    Lenexa Dialysis    Lenexa Dialysis    8630 HALSEY ST   
   LENEXA    KS    66215-2880

947

   Affiliated    3577    Nashua Dialysis    Nashua Dialysis    38 TYLER ST   
STE 1    NASHUA    NH    03060-2912

948

   Affiliated    3580    Illini Renal Dialysis    Illini Renal Dialysis    507 E
UNIVERSITY AVE       CHAMPAIGN    IL    61820-3828

949

   Affiliated    3586    Loring Heights Dialysis    Loring Heights Dialysis   
1575 NORTHSIDE DR NW    STE 45    ATLANTA    GA    30318-4211

950

   Affiliated    3588    Forest Hills Dialysis    Forest Hills Dialysis    2693
FOREST HILLS RD SW       WILSON    NC    27893-8611

951

   Affiliated    3589    St. Peters Dialysis    St. Peters Dialysis    300 FIRST
EXECUTIVE AVE    STE A    SAINT PETERS    MO    63376-1655

952

   Affiliated    3591    Platte Woods Dialysis    Platte Woods Dialysis    7667
NW PRAIRIE VIEW RD       KANSAS CITY    MO    64151-1544

953

   Affiliated    3593    Fresno North Dialysis    Fresno Palm Bluffs Dialysis
(fka Fresno North)    770 W PINEDALE AVE       FRESNO    CA    93711-5744

954

   Affiliated    3594    Middlesex County Dialysis    Burlington Regional
Dialysis (fka Middlesex County)    31 MALL RD    STE 1B    BURLINGTON    MA   
01803-4138

955

   Affiliated    3596    Clearfield Dialysis    Clearfield Dialysis    1033
TURNPIKE AVE    STE 1    CLEARFIELD    PA    16830-3061

956

   Affiliated    3597    Papillion Dialysis    Papillion Dialysis    1502 S
WASHINGTON ST    STE 1    PAPILLION    NE    68046-3136

957

   Affiliated    3598    Birmingham Home Training Dialysis    Birmingham Home
Training Dialysis    2101 7TH AVE S       BIRMINGHAM    AL    35233-3105

958

   Affiliated    3603    Bayou Dialysis    Magnolia Dialysis    210 E SPILLMAN
ST       GONZALES    LA    70737-4604

959

   Affiliated    3609    Radford Dialysis    Radford Dialysis    600 E MAIN ST
   STE F    RADFORD    VA    24141-1826

960

   Affiliated    3610    Eufaula Dialysis    Eufaula Dialysis    220 S ORANGE
AVE       EUFAULA    AL    36027-1612

961

   Affiliated    3612    Coshocton Dialysis    Coshocton Dialysis    1404
CHESTNUT ST EAST       COSHOCTON    OH    43812-1401

962

   Affiliated    3614    Costa Mesa Dialysis    Costa Mesa Dialysis    1590
SCENIC AVE       COSTA MESA    CA    92626-1400

963

   Affiliated    3615    Little Rock Dialysis    Central Little Rock Dialysis   
5800 W 10TH ST    STE 51    LITTLE ROCK    AR    72204-1760

964

   Affiliated    3619    Northport Dialysis    Northport Dialysis    2401
HOSPITAL DR       NORTHPORT    AL    35476-3392

965

   Affiliated    3632    Pageland Dialysis    Pageland Dialysis    505A S PEARL
ST       PAGELAND    SC    29728-2222

966

   Affiliated    3633    Bakersfield South Dialysis    White Lane Dialysis (fka
Bakersfield South)    7701 WHITE LN    STE D    BAKERSFIELD    CA    93309-0201

967

   Affiliated    3634    Newaygo County Dialysis    Newaygo County Dialysis   
1317 W MAIN ST       FREMONT    MI    49412-1478

968

   Affiliated    3636    Cedar Lane Dialysis    Cedar Lane Dialysis    6334
CEDAR LN    STE 11    COLUMBIA    MD    21044-3898

969

   Affiliated    3639    Torrington Dialysis    Torrington Dialysis    780
LITCHFIELD ST    STE 1    TORRINGTON    CT    06790-6268

970

   Affiliated    3642    Janesville Dialysis    Janesville Dialysis    1305
WOODMAN RD       JANESVILLE    WI    53545-1068

971

   Affiliated    3643    Bloomfield Dialysis    Bloomfield Dialysis    29
GRIFFIN RD S       BLOOMFIELD    CT    06002-1351

972

   Affiliated    3645    Anthem Village Dialysis    Anthem Village Dialysis   
2530 ANTHEM VILLAGE DR       HENDERSON    NV    89052-5548

973

   Affiliated    3646    Glen Burnie Dialysis    Glen Burnie Dialysis    120
LANGLEY RD N       GLEN BURNIE    MD    21060-6578

974

   Affiliated    3655    Melbourne Dialysis    Melbourne Dialysis    2235 S
BABCOCK ST       MELBOURNE    FL    32901-5305

975

   Affiliated    3656    St. Petersburg South Dialysis    St. Petersburg South
Dialysis    2850 34TH ST S       ST PETERSBURG    FL    33711-3817

976

   Affiliated    3663    Belpre Dialysis    Belpre Dialysis    2906 WASHINGTON
BLVD       BELPRE    OH    45714-1848

977

   Affiliated    3666    Stockton Home Training Dialysis    Stockton Home
Training Dialysis    545 E CLEVELAND ST    STE A    STOCKTON    CA    95204-5535

978

   Affiliated    3670    Rock Prairie Road Dialysis    Rock Prairie Road
Dialysis    1605 ROCK PRAIRIE RD    STE 11    COLLEGE STATION    TX   
77845-8358

979

   Affiliated    3675    Market Street    Market Street Dialysis    3701 MARKET
ST    STE 1    PHILADELPHIA    PA    19104-5503

980

   Affiliated    3677    Northwood    Northwood Dialysis (aka Toledo East)   
611 LEMOYNE RD       NORTHWOOD    OH    43619-1811

981

   Affiliated    3701    Tyson’s Corner Dialysis    Tyson’s Corner Dialysis   
8391 OLD COURTHOUSE RD    STE 16    VIENNA    VA    22182-3819

982

   Affiliated    3704    Southern Maryland Dialysis    Southern Maryland
Dialysis    9211 STUART LN    4TH FL    CLINTON    MD    20735-2712

983

   Affiliated    3707    Brentwood Dialysis    Brentwood Dialysis    1231
BRENTWOOD RD NE       WASHINGTON    DC    20018-1019

984

   Affiliated    3708    Amelia Dialysis    Amelia Dialysis    15151 PATRICK
HENRY HWY       AMELIA COURT HOUSE    VA    23002-4700

985

   Affiliated    3714    Eighth Street Dialysis    Eighth Street Dialysis    300
8TH ST NE       WASHINGTON    DC    20002-6108

986

   Affiliated    3715    Chester Dialysis    Chester Dialysis    10360
IRONBRIDGE RD       CHESTER    VA    23831-1425

987

   Affiliated    3716    Howard County Dialysis    Howard County Dialysis   
5999 HARPERS FARM RD    STE 11E    COLUMBIA    MD    21044-3023

988

   Affiliated    3717    Catonsville Dialysis    Catonsville Dialysis    1581
SULPHUR SPRING RD    STE 112    BALTIMORE    MD    21227

989

   Affiliated    3718    Mercy Dialysis    Mercy Dialysis    315 N CALVERT ST   
STE 3    BALTIMORE    MD    21202-3611

990

   Affiliated    3719    Harbor Park Dialysis    Harbor Park Dialysis    111
CHERRY HILL RD       BALTIMORE    MD    21225-1392

991

   Affiliated    3732    Dabney Dialysis    Three Chopt Dialysis (fka Dabney)   
8813 THREE CHOPT RD       RICHMOND    VA    23229

992

   Affiliated    3733    Hioaks Dialysis    Hioaks Dialysis    671 HIOAKS RD   
STE A    RICHMOND    VA    23225-4072

993

   Affiliated    3757    Arlington Dialysis    Arlington Dialysis    4805 1st ST
N       ARLINGTON    VA    22203

994

   Affiliated    3759    Landover Dialysis    Landover Dialysis    1200
MERCANTILE LN    STE 15    UPPER MARLBORO    MD    20774-5389

995

   Affiliated    3761    Staunton Dialysis    Staunton Dialysis    29 IDLEWOOD
BLVD       STAUNTON    VA    24401-9355

996

   Affiliated    3762    Covington Dialysis    Covington Dialysis    2504 VALLEY
RIDGE RD       COVINGTON    VA    24426-6339

997

   Affiliated    3763    Culpeper Dialysis    Culpeper Dialysis    430
SOUTHRIDGE PARKWAY       CULPEPER    VA    22701-3791

998

   Affiliated    3764    Greenbrier Dialysis    Greenbrier Dialysis    129
SENECA TRL       LEWISBURG    WV    24901-1564

999

   Affiliated    3765    Harrisonburg Dialysis    Harrisonburg Dialysis    871
CANTRELL AVE    STE 1    HARRISONBURG    VA    22801-4323

 

Page 63 of 123



--------------------------------------------------------------------------------

1000

   Affiliated    3766    Lexington Dialysis    Lexington Dialysis    756 N LEE
HWY       LEXINGTON    VA    24450-3724

1001

   Affiliated    3802    Manteca Dialysis    Manteca Dialysis    1156 S MAIN ST
      MANTECA    CA    95337-9505

1002

   Affiliated    3804    Roseburg/Mercy Dialysis    Roseburg/Mercy Dialysis   
2599 NW EDENBOWER BLVD       ROSEBURG    OR    97471-6220

1003

   Affiliated    3805    Daly City Dialysis    Daly City Dialysis    1498
SOUTHGATE AVE    STE 11    DALY CITY    CA    94015-4015

1004

   Affiliated    3806    Vallejo Dialysis    Vallejo Dialysis    121 HOSPITAL DR
      VALLEJO    CA    94589-2562

1005

   Affiliated    3812    Salem Dialysis    Salem Dialysis (OR)    3550 LIBERTY
RD S    STE 1    SALEM    OR    97302-5700

1006

   Affiliated    3817    Fresno Dialysis    Fresno Dialysis    1111 E WARNER AVE
      FRESNO    CA    93710-4030

1007

   Affiliated    3818    Oakland Dialysis    Oakland Dialysis    5354 CLAREMONT
AVE       OAKLAND    CA    94618-1035

1008

   Affiliated    3820    Bakersfield Dialysis    Bakersfield Brimhall Dialysis
(fka California Ave.)    8501 BRIMHALL RD    BLDG 5    BAKERSFIELD    CA   
93311-2252

1009

   Affiliated    3821    Northeast Bakersfield Dialysis    Northeast Dialysis
(fka NE Bakersfield)    3761 MALL VIEW RD       BAKERSFIELD    CA    93306-3048

1010

   Affiliated    3830    San Francisco Dialysis    San Francisco Dialysis   
1499 WEBSTER ST       SAN FRANCISCO    CA    94115-3705

1011

   Affiliated    3831    Hanford Dialysis    Hanford Dialysis    402 W 8TH ST   
   HANFORD    CA    93230-4536

1012

   Affiliated    3840    San Pablo Dialysis    San Pablo Dialysis    14020 SAN
PABLO AVE       SAN PABLO    CA    94806-3604

1013

   Affiliated    3847    Chinatown Dialysis    Chinatown Dialysis    636 CLAY ST
      SAN FRANCISCO    CA    94111-2502

1014

   Affiliated    3849    El Cerrito Dialysis    El Cerrito Dialysis    10690 SAN
PABLO AVE       EL CERRITO    CA    94530-2620

1015

   Affiliated    3857    Tracy Dialysis    Tracy Dialysis    425 W BEVERLY PL   
STE A    TRACY    CA    95376-3086

1016

   Affiliated    3858    Salem North Dialysis    Salem North Dialysis (OR)   
1220 LIBERTY ST NE       SALEM    OR    97301-7330

1017

   Affiliated    3860    Auburn Dialysis    Auburn Dialysis    3126 PROFESSIONAL
DR    STE 1    AUBURN    CA    95603-2411

1018

   Affiliated    3861    Grass Valley Dialysis    Grass Valley Dialysis    360
CROWN POINT CIRCLE    STE 21    GRASS VALLEY    CA    95945-2543

1019

   Affiliated    3901    Santee Dialysis    Santee Dialysis    228 BRADFORD BLVD
      SANTEE    SC    29142-8677

1020

   Affiliated    3903    Upland Dialysis    Upland Dialysis    600 N 13TH AVE   
   UPLAND    CA    91786-4957

1021

   Affiliated    3906    Vance County Dialysis    Vance County Dialysis    854 S
BECKFORD DR       HENDERSON    NC    27536-3487

1022

   Affiliated    3907    Edenton Dialysis    Edenton Dialysis    703 LUKE ST   
   EDENTON    NC    27932-9694

1023

   Affiliated    3909    Ahoskie Dialysis    Ahoskie Dialysis    129 HERTFORD
COUNTY HIGH RD       AHOSKIE    NC    27910-8131

1024

   Affiliated    3914    Allendale County Dialysis    Allendale County Dialysis
   202 HAMPTON AVE N       FAIRFAX    SC    29827-4510

1025

   Affiliated    3916    North Orangeburg Dialysis    North Orangeburg Dialysis
   124 FIRE TOWER RD       ORANGEBURG    SC    29118-1443

1026

   Affiliated    3917    South Orangeburg Dialysis    South Orangeburg Dialysis
   1080 SUMMERS AVE       ORANGEBURG    SC    29115-4920

1027

   Affiliated    3931    Greenwood Dialysis    Greenwood Dialysis    109
OVERLAND DR       GREENWOOD    SC    29646-4053

1028

   Affiliated    3933    Union County Dialysis    Union County Dialysis    701 E
ROOSEVELT BLVD    STE 4    MONROE    NC    28112-4107

1029

   Affiliated    3934    South Charlotte Dialysis    South Charlotte Dialysis   
6450 BANNINGTON RD       CHARLOTTE    NC    28226-1327

1030

   Affiliated    3935    Lancaster SC Dialysis    Lancaster SC Dialysis    980 N
WOODLAND DR    STE 1    LANCASTER    SC    29720-1964

1031

   Affiliated    3952    Central Bamberg Dialysis    Central Bamberg Dialysis   
67 SUNSET DR       BAMBERG    SC    29003-1181

1032

   Affiliated    4001    West Tallahassee Dialysis    West Tallahassee Dialysis
   2645 W TENNESSEE ST       TALLAHASSEE    FL    32304-2547

1033

   Affiliated    4002    Daytona South Dialysis    Daytona South Dialysis   
1801 S NOVA RD    STE 36    SOUTH DAYTONA    FL    32119-1775

1034

   Affiliated    4003    Daytona Beach Dialysis    Daytona Beach Dialysis    578
HEALTH BLVD       DAYTONA BEACH    FL    32114-1492

1035

   Affiliated    4004    West Tampa Dialysis    West Tampa Dialysis    4515
GEORGE RD    STE 3    TAMPA    FL    33634-7300

1036

   Affiliated    4005    Fontana Dialysis    Fontana Dialysis    17590 FOOTHILL
BLVD       FONTANA    CA    92335-8416

1037

   Affiliated    4007    Fort Myers Dialysis    Fort Myers Dialysis    4220
EXECUTIVE CIRCLE    STE 38    FORT MYERS    FL    33916-7993

1038

   Affiliated    4009    Lehigh Acres Dialysis    Lehigh Acres Dialysis    2719
4TH ST W       LEHIGH ACRES    FL    33971-1942

1039

   Affiliated    4010    Los Banos Dialysis    Los Banos Dialysis    222 I ST   
   LOS BANOS    CA    93635-4132

1040

   Affiliated    4013    Kissimmee Dialysis    Kissimmee Dialysis    802 N JOHN
YOUNG PKWY       KISSIMMEE    FL    34741-4912

1041

   Affiliated    4014    New Smyrna Beach Dialysis    New Smyrna Beach Dialysis
   110 S ORANGE ST       NEW SMYRNA BEACH    FL    32168-7153

1042

   Affiliated    4017    Lake Wales Dialysis    Lake Wales Dialysis    1125 BRYN
MAWR AVE       LAKE WALES    FL    33853-4333

1043

   Affiliated    4018    Dearborn Dialysis    Dearborn Dialysis    1185 MONROE
ST       DEARBORN    MI    48124-2814

1044

   Affiliated    4020    Greater Miami Dialysis    Greater Miami Dialysis    160
NW 176TH ST    STE 1    MIAMI    FL    33169-5023

1045

   Affiliated    4021    Burbank Dialysis    Burbank Dialysis    1211 N SAN
FERNANDO BLVD       BURBANK    CA    91504-4234

1046

   Affiliated    4024    Lakeland Dialysis    Lakeland Dialysis    515 E BELLA
VISTA ST       LAKELAND    FL    33805-3005

1047

   Affiliated    4025    Burlington North Dialysis    Burlington North Dialysis
   1164 E ROUTE 130       BURLINGTON    NJ    08016-2954

1048

   Affiliated    4026    Delano Dialysis    Delano Dialysis    905 MAIN ST      
DELANO    CA    93215-1729

1049

   Affiliated    4027    Erie Dialysis    Erie Dialysis    350 E BAYFRONT PKWY
   STE A    ERIE    PA    16507-2410

1050

   Affiliated    4028    Homestead Dialysis    Homestead Dialysis    207 W 7TH
AVE       W HOMESTEAD    PA    15120-1002

1051

   Affiliated    4029    Plant City Dialysis    Plant City Dialysis    1211 W
REYNOLDS ST       PLANT CITY    FL    33563-4321

1052

   Affiliated    4030    Winter Haven Dialysis    Winter Haven Dialysis    1625
UNITY WAY NW       WINTER HAVEN    FL    33881

1053

   Affiliated    4032    Charlotte Dialysis    Charlotte Dialysis    2321 W
MOREHEAD ST    STE 12    CHARLOTTE    NC    28208-5145

1054

   Affiliated    4034    McKeesport Dialysis    McKeesport Dialysis    2001
LINCOLN WAY    OAK PARK MALL    MCKEESPORT    PA    15131-2419

1055

   Affiliated    4035    Broward Dialysis    Broward Dialysis    1500 N FEDERAL
HWY    STE 1    FT LAUDERDALE    FL    33304-5600

1056

   Affiliated    4036    Athens Dialysis    Athens Dialysis    15953 ATHENS
LIMESTONE DR       ATHENS    AL    35613-2214

1057

   Affiliated    4038    Bradenton Dialysis    Bradenton Dialysis    3501 CORTEZ
RD W    STE 14    BRADENTON    FL    34210-3104

1058

   Affiliated    4039    Deland Dialysis    Deland Dialysis    350 E NEW YORK
AVE       DELAND    FL    32724-5510

1059

   Affiliated    4040    Boynton/North Delray Dialysis    Boynton/North Delray
Dialysis    2655 W ATLANTIC AVE       DELRAY BEACH    FL    33445-4400

1060

   Affiliated    4041    Lake Worth Dialysis    Lake Worth Dialysis    2459 S
CONGRESS AVE    STE 1    PALM SPRINGS    FL    33406-7616

1061

   Affiliated    4042    Palm Coast Dialysis    Palm Coast Dialysis    13
KINGSWOOD DR    STE A    PALM COAST    FL    32137-4614

1062

   Affiliated    4043    Fort Myers South Dialysis    Fort Myers South Dialysis
   8570 GRANITE CT       FORT MYERS    FL    33908-4102

1063

   Affiliated    4044    Woodburn Dialysis    Woodburn Dialysis    1840 NEWBERG
HWY    STE 14    WOODBURN    OR    97071-3187

1064

   Affiliated    4045    Four Freedoms    Four Freedoms Dialysis (fka Range
Street)    289 SW RANGE AVE    STE A    MADISON    FL    32340-2351

1065

   Affiliated    4046    West Philadelphia Dialysis    West Philadelphia
Dialysis    7609 LINDBERGH BLVD       PHILADELPHIA    PA    19153-2301

1066

   Affiliated    4048    Tucson West Dialysis    Tucson West Dialysis    1780 W
ANKLAM RD       TUCSON    AZ    85745-2632

 

Page 64 of 123



--------------------------------------------------------------------------------

1067

   Affiliated    4049    Tucson East Dialysis    Tucson East Dialysis    6420 E
BROADWAY BLVD    STE C3    TUCSON    AZ    85710-3512

1068

   Affiliated    4053    Tallahassee South Dialysis    Tallahassee South
Dialysis    2410 S ADAMS ST       TALLAHASSEE    FL    32301-6325

1069

   Affiliated    4054    Selma Dialysis    Selma Dialysis    2711 CINEMA WAY   
STE 111    SELMA    CA    93662-2662

1070

   Affiliated    4055    Hinesville Dialysis    Hinesville Dialysis    522 ELMA
G MILES PKWY       HINESVILLE    GA    31313-4021

1071

   Affiliated    4056    Los Angeles Downtown Dialysis    Los Angeles Downtown
Dialysis    2021 S FLOWER ST       LOS ANGELES    CA    90007-1342

1072

   Affiliated    4057    Anaheim Dialysis    Anaheim Dialysis    1107 W LA PALMA
AVE       ANAHEIM    CA    92801-2804

1073

   Affiliated    4058    Martinsville Dialysis    Martinsville Dialysis    33
BRIDGE ST S       MARTINSVILLE    VA    24112-6214

1074

   Affiliated    4060    Jefferson Dialysis    Jefferson Dialysis    14 CLAIRTON
BLVD       PITTSBURGH    PA    15236-3911

1075

   Affiliated    4061    Saddleback Dialysis    Saddleback Dialysis    23141
PLAZA POINTE DR       LAGUNA HILLS    CA    92653-1425

1076

   Affiliated    4064    Sun City Center Dialysis    Sun City Center Dialysis   
783 CORTARO DR       RUSKIN    FL    33573-6812

1077

   Affiliated    4065    Paris Dialysis    Paris Dialysis    32 STEUBENVILLE PK
      PARIS    PA    15021

1078

   Affiliated    4066    Central Tampa Dialysis    Central Tampa Dialysis   
4204 N MACDILL AVE    SOUTH BLDG    TAMPA    FL    33607-6342

1079

   Affiliated    4068    Zephyrhills Dialysis    Zephyrhills Dialysis    6610
STADIUM DR       ZEPHYRHILLS    FL    33542-7510

1080

   Affiliated    4069    Bartow Dialysis    Bartow Dialysis    1190 E CHURCH ST
      BARTOW    FL    33830-4117

1081

   Affiliated    4070    Ormond Beach Dialysis    Ormond Beach Dialysis    495 S
NOVA RD    STE 19    ORMOND BEACH    FL    32174-8444

1082

   Affiliated    4071    Lakeland South Dialysis    Lakeland South Dialysis   
5050 S FLORIDA AVE       LAKELAND    FL    33813-2501

1083

   Affiliated    4072    St. Mary’s Dialysis    St. Mary’s Dialysis    2714
OSBORNE RD       ST MARY’S    GA    31558-4049

1084

   Affiliated    4073    Miami North Dialysis    Miami North Dialysis    860 NE
125TH ST       NORTH MIAMI    FL    33161-5743

1085

   Affiliated    4074    Naples Dialysis    Naples Dialysis    661 9TH ST N   
   NAPLES    FL    34102-8132

1086

   Affiliated    4075    Bonita Springs Dialysis    Bonita Springs Dialysis   
9134 BONITA BEACH RD SE       BONITA SPRINGS    FL    34135-4281

1087

   Affiliated    4076    Orlando Southwest Dialysis    Orlando Southwest
Dialysis    6925 LAKE ELLENOR DR    STE 65    ORLANDO    FL    32809-4670

1088

   Affiliated    4088    Quincy Dialysis    Quincy Dialysis    878 STRONG RD   
   QUINCY    FL    32351-5243

1089

   Affiliated    4089    Tallahassee Dialysis    Tallahassee Dialysis    1607
PHYSICIANS DR       TALLAHASSEE    FL    32308-4620

1090

   Affiliated    4095    South Beach Dialysis    South Beach Dialysis    4701 N
MERIDIAN AVE       MIAMI BEACH    FL    33140-2910

1091

   Affiliated    4124    Americus Dialysis    Americus Dialysis    227 N LEE ST
      AMERICUS    GA    31709-3525

1092

   Affiliated    4204    Corry Dialysis    Corry Dialysis    300 YORK ST      
CORRY    PA    16407-1420

1093

   Affiliated    4208    Elizabethtown Dialysis    Elizabethtown Dialysis    844
N HANOVER ST       ELIZABETHTOWN    PA    17022-1303

1094

   Affiliated    4209    Lumberton Dialysis    Lumberton Dialysis    668 MAIN ST
      LUMBERTON    NJ    08048-5016

1095

   Affiliated    4211    Cobbs Creek Dialysis    Cobbs Creek Dialysis    1700 S
60TH ST       PHILADELPHIA    PA    19142-1404

1096

   Affiliated    4214    Westland Dialysis    Garden West Dialysis (fka
Westland)    5715 N VENOY RD       WESTLAND    MI    48185-2830

1097

   Affiliated    4215    Meadville Dialysis    Meadville Dialysis    19050 PARK
AVENUE PLZ       MEADVILLE    PA    16335-4012

1098

   Affiliated    4217    Bradford Dialysis    Bradford Dialysis    665 E MAIN ST
      BRADFORD    PA    16701-1869

1099

   Affiliated    4219    Southgate Dialysis    Southgate Dialysis    14752
NORTHLINE RD       SOUTHGATE    MI    48195-2467

1100

   Affiliated    4223    Waynesburg Dialysis    Waynesburg Dialysis    248 ELM
DR       WAYNESBURG    PA    15370-8269

1101

   Affiliated    4224    Selinsgrove Dialysis    Selinsgrove Dialysis    1030 N
SUSQUEHANNA TRAIL       SELINSGROVE    PA    17870-7767

1102

   Affiliated    2153    Arlington Dialysis    Arlington Dialysis    1250 E
PIONEER PKWY    STE 7    ARLINGTON    TX    76010-6423

1103

   Affiliated    2154    Grapevine Dialysis    Grapevine Dialysis    1600 W
NORTHWEST HWY    STE 1    GRAPEVINE    TX    76051-8131

1104

   Affiliated    1740    Willow Dialysis    Willow Dialysis    1675 ALEX DR   
   WILMINGTON    OH    45177-2446

1105

   Affiliated    1767    New Braunfels Dialysis    New Braunfels Dialysis    900
LOOP 337       NEW BRAUNFELS    TX    78130-3555

1106

   Affiliated    2080    Chickasha Dialysis    Chickasha Dialysis    228 S 29TH
ST       CHICKASHA    OK    73018-2502

1107

   Affiliated    2184    Sugarloaf    Sugarloaf Dialysis (fka Lawrenceville)   
1705 BELLE MEADE CT    STE 11    LAWRENCEVILLE    GA    30043-5895

1108

   Affiliated    2166    Buford Dialysis    Buford Dialysis    1550 BUFORD HWY
   STE 1E    BUFORD    GA    30518-3666

1109

   Affiliated    1749    St. Louis Park PD    St. Louis Park Dialysis Center PD
   3505 LOUISIANA AVE S       ST LOUIS PARK    MN    55426-4121

1110

   Affiliated    1769    Front Royal Dialysis    Front Royal Dialysis    1077D N
SHENANDOAH AVE       FRONT ROYAL    VA    22630-3546

1111

   Affiliated    1770    Winchester Dialysis    Winchester Dialysis    2301
VALOR DR       WINCHESTER    VA    22601-6111

1112

   Affiliated    2200    New Hope Dialysis    New Hope Dialysis (aka
Minneapolis, Golden Valley)    5640 INTERNATIONAL PKWY       NEW HOPE    MN   
55428-3047

1113

   Affiliated    2175    Richfield Dialysis    Richfield Dialysis    6601
LYNDALE AVE S    STE 15    RICHFIELD    MN    55423-2490

1114

   Affiliated    2162    Fairborne Dialysis    Fairborn Dialysis    3070
PRESIDENTIAL DR    STE A    FAIRBORN    OH    45324-6273

1115

   Affiliated    1694    Benton Dialysis    Benton Dialysis    1151 ROUTE 14 W
      BENTON    IL    62812-1500

1116

   Affiliated    1695    Centralia Dialysis    Centralia Dialysis    1231 STATE
ROUTE 161       CENTRALIA    IL    62801-6739

1117

   Affiliated    1696    Marion Dialysis    Marion Dialysis    324 S 4TH ST   
   MARION    IL    62959-1241

1118

   Affiliated    1697    Mount Vernon Dialysis    Mount Vernon Dialysis    1800
JEFFERSON AVE       MOUNT VERNON    IL    62864-4300

1119

   Affiliated    2121    Bayou City Dialysis    Bayou City Dialysis (fka Hanson)
   10655 EASTEX FWY       HOUSTON    TX    77093-4323

1120

   Affiliated    2117    Metarie Dialysis Center    Metairie Dialysis    7100
AIRLINE DR       METAIRIE    LA    70003-5950

1121

   Affiliated    1784    Stony Creek Dialysis    Stony Creek Dialysis    9115 S
CICERO AVE       OAK LAWN    IL    60453-1895

1122

   Affiliated    1785    Beverly Dialysis    Beverly Dialysis    8109 SOUTH
WESTERN AVE       CHICAGO    IL    60620-5939

1123

   Affiliated    2089    Summit Dialysis    Summit Dialysis Center    3150 POLK
ST       HOUSTON    TX    77003-4631

1124

   Affiliated    2212    Upper Valley Dialysis    Upper Valley Dialysis (fka
West El Paso)    7933 N MESA ST    STE H    EL PASO    TX    79932-1699

1125

   Affiliated    2134    Dallas County    Perry Dialysis (fka Dallas County)   
610 10TH ST    STE L1    PERRY    IA    50220-2221

1126

   Affiliated    1813    Nampa Dialysis Center    Nampa Dialysis    846
PARKCENTRE WAY       NAMPA    ID    83651-1790

1127

   Affiliated    1814    Table Rock Dialysis    Table Rock Dialysis    5610 W
GAGE ST    STE B    BOISE    ID    83706

1128

   Affiliated    1815    Twin Falls Dialysis    Twin Falls Dialysis    1840
CANYON CREST DR       TWIN FALLS    ID    83301-3007

1129

   Affiliated    1816    Burley Dialysis Center    Burley Dialysis    741 N
OVERLAND AVE       BURLEY    ID    83318-3440

1130

   Affiliated    1817    Gate City Dialysis Center    Gate City Dialysis    2001
BENCH RD       POCATELLO    ID    83201-2033

1131

   Affiliated    1818    Four Rivers Dialysis    Four Rivers Dialysis    515
EAST LN       ONTARIO    OR    97914-3953

1132

   Affiliated    2231    River Parishes    River Parishes Dialysis (aka La
Place)    2880 W AIRLINE HWY       LA PLACE    LA    70068-2922

1133

   Affiliated    2177    South Lincoln    South Lincoln Dialysis    3401
PLANTATION DR    STE 14    LINCOLN    NE    68516-4712

 

Page 65 of 123



--------------------------------------------------------------------------------

1134

   Affiliated    2105    Rochester Hills    Rochester Hills Dialysis (aka
Sterling Heights)    1886 W AUBURN RD    STE 1    ROCHESTER HILLS    MI   
48309-3865

1135

   Affiliated    2101    Willowbrook Dialysis    Willowbrook Dialysis    12120
JONES RD    STE G    HOUSTON    TX    77070-5280

1136

   Affiliated    2195    Springhurst Dialysis    Springhurst Dialysis (aka
Louisville)    10201 CHAMPION FARMS DR       LOUISVILLE    KY    40241-6150

1137

   Affiliated    2012    Magnolia West    Magnolia West Dialysis (aka Riverside
II)    11161 MAGNOLIA AVE       RIVERSIDE    CA    92505-3605

1138

   Affiliated    2206    Garrisonville Dialysis    Garrisonville Dialysis    70
DOC STONE RD    STE 11    STAFFORD    VA    22556-4628

1139

   Affiliated    2152    Strongsville Dialysis    Strongsville Dialysis    17792
PEARL RD       STRONGSVILLE    OH    44136-6909

1140

   Affiliated    984    Summerlin Dialysis    Summerlin Dialysis Center, LV   
653 N TOWN CENTER DR    STE 7 BLDG 2    LAS VEGAS    NV    89144-0503

1141

   Affiliated    2127    Red Bluff Dialysis    Red Bluff Dialysis Center    2455
SISTER MARY COLUMBA DR       RED BLUFF    CA    96080-4364

1142

   Affiliated    1638    Cobb Dialysis    Cobb Dialysis    3865 MEDICAL PARK DR
      AUSTELL    GA    30106-1109

1143

   Affiliated    1693    Paulding Dialysis    Paulding Dialysis    4019 JOHNS RD
      DALLAS    GA    30132-3420

1144

   Affiliated    1839    Sweetwater Dialysis    Sweetwater Dialysis    7117 S
SWEETWATER RD       LITHIA SPRINGS    GA    30122-2446

1145

   Affiliated    3671    Charlottesville North    Charlottesville North Dialysis
   1800 TIMBERWOOD BLVD    STE C    CHARLOTTESVILLE    VA    22911-7544

1146

   Affiliated    2186    Southern Crescent    Southern Crescent Dialysis Center
(fka Riverdale)    275 UPPER RIVERDALE RD SW    STE B    RIVERDALE    GA   
30274-2556

1147

   Affiliated    2169    Meridian Park    Meridian Park Dialysis Center (fka
Lake Oswego)    19255 SW 65TH AVE    STE 1    TUALATIN    OR    97062-9712

1148

   Affiliated    1812    Treasure Valley Dialysis    Treasure Valley Dialysis   
3525 E LOUISE ST    STE 155    MERIDIAN    ID    83642-6303

1149

   Affiliated    3637    White Oak    White Oak Dialysis (Chronic)    5520
CHEVIOT RD    STE B    CINCINNATI    OH    45247-7069

1150

   Affiliated    1786    Ash Tree    Ash Tree Dialysis    2666 N GROVE
INDUSTRIAL DR       FRESNO    CA    93727-1552

1151

   Affiliated    2242    Madera Dialysis    Almond Wood Dialysis (fka Madera)   
501 E ALMOND AVE       MADERA    CA    93637-5661

1152

   Affiliated    2209    Carrollton    Carrollton Dialysis    1544 VALWOOD PKWY
   STE 114    CARROLLTON    TX    75006-8425

1153

   Affiliated    2202    Edna Dialysis    Edna Dialysis    1008 N WELLS ST      
EDNA    TX    77957-2153

1154

   Affiliated    2208    Bear Creek Dialysis    Bear Creek Dialysis (fka Clay
Road)    4978 HIGHWAY 6 N    STE I    HOUSTON    TX    77084-5282

1155

   Affiliated    1820    Windham Dialysis    Windham Dialysis    375 TUCKIE RD
   STE C    NORTH WINDHAM    CT    06256-1345

1156

   Affiliated    1819    Vernon Dialysis    Vernon Dialysis    460 HARTFORD TPKE
STE C       VERNON ROCKVILLE    CT    6066

1157

   Affiliated    2092    Fountain Dialysis    Fountain Dialysis (aka Security)
   6910 BANDLEY DR       FOUNTAIN    CO    80817-2617

1158

   Affiliated    1846    Grand Junction    Grand Junction Dialysis Center    710
WELLINGTON AVE    STE 2    GRAND JUNCTION    CO    81501-6100

1159

   Affiliated    2183    Fort Mill    Fort Mill Dialysis    1975 CAROLINA PLACE
DR       FORT MILL    SC    29708-6922

1160

   Affiliated    2215    Mrytle Beach    JV-Myrtle Beach Dialysis    3919
MAYFAIR ST       MYRTLE BEACH    SC    29577-5773

1161

   Affiliated    2032    Oakwood    Oakwood Dialysis Center    148 HECTOR AVE   
   GRETNA    LA    70056-2531

1162

   Affiliated    2168    SP Hillsboro    Hillsboro Dialysis    2500 NW 229TH AVE
   STE 3 BLDG E    HILLSBORO    OR    97124-7516

1163

   Affiliated    2269    Kettering    Kettering Dialysis    5721 BIGGER RD      
KETTERING    OH    45440-2752

1164

   Affiliated    2246    Mansfield    Mansfield Dialysis Center (aka Dallas)   
987 N WALNUT CREEK DR    STE 11    MANSFIELD    TX    76063-8016

1165

   Affiliated    2290    Cottage Grove    Cottage Grove Dialysis    8800 E POINT
DOUGLAS RD S    STE 1    COTTAGE GROVE    MN    55016-4160

1166

   Affiliated    2257    Scott County Dialysis    Scott County Dialysis    7456
S PARK DR       SAVAGE    MN    55378

1167

   Affiliated    1773    Virginia Beach    Camelot Dialysis Center    1800
CAMELOT DR    STE 1    VIRGINIA BEACH    VA    23454-2440

1168

   Affiliated    1627    Amelia Island    Amelia Island Dialysis    1525 LIME ST
   STE 12    FERNANDINA BEACH    FL    32034-3015

1169

   Affiliated    2179    Laurel Manor at the Villages    Laurel Manor Dialysis
Center at the Villages    1950 LAUREL MANOR DR    STE 19    LADY LAKE    FL   
32162-5603

1170

   Affiliated    2160    East Deerborn    East Dearborn Dialysis    13200 W
WARREN AVE       DEARBORN    MI    48126-2410

1171

   Affiliated    1661    North Houston    PDI-North Houston    7115 NORTH LOOP E
      HOUSTON    TX    77028-5948

1172

   Affiliated    1663    South Houston    PDI-South Houston    5989 SOUTH LOOP E
      HOUSTON    TX    77033-1017

1173

   Affiliated    1856    Ralph McGill Dialysis Center    Ralph McGill Dialysis
   418 DECATUR ST SE       ATLANTA    GA    30312-1801

1174

   Affiliated    2144    Chelsea    Chelsea Dialysis    1620 COMMERCE PARK DR   
STE 2    CHELSEA    MI    48118-2136

1175

   Affiliated    2214    Smokey Mountain    Smoky Mountain Dialysis    1611
ANDREWS RD       MURPHY    NC    28906-5100

1176

   Affiliated    3680    Miami Gardens    Miami Gardens Dialysis    3363 NW
167TH ST       MIAMI GARDENS    FL    33056-4254

1177

   Affiliated    2222    Deerbrook    Deerbrook Dialysis    9660 FM 1960 BYPASS
RD W       HUMBLE    TX    77338-4039

1178

   Affiliated    2227    Downtown Dallas    DaVita Downtown Dallas Dialysis
Center (fka Grove)    3515 SWISS AVE    STE A    DALLAS    TX    75204-6223

1179

   Affiliated    2197    Henderson    Siena Henderson Dialysis Center    2865
SIENNA HEIGHTS DR    STE 141    HENDERSON    NV    89052-4168

1180

   Affiliated    2292    Wyandotte    Wyandotte Central Dialysis    3737 STATE
AVE       KANSAS CITY    KS    66102-3830

1181

   Affiliated    2235    Westview    Westview Dialysis    3749 COMMERCIAL DR   
LAFAYETTE PLACE SHOPPING CENTER    INDIANAPOLIS    IN    46222-1676

1182

   Affiliated    2286    Garland    Garland Dialysis    776 E CENTERVILLE RD   
   GARLAND    TX    75041-4640

1183

   Affiliated    2333    Aberdeen    Aberdeen Dialysis    780 W BEL AIR AVE   
   ABERDEEN    MD    21001-2236

1184

   Affiliated    2259    Mountain Park    Mountain Park Dialysis    5235
MEMORIAL DR       STONE MOUNTAIN    GA    30083-3112

1185

   Affiliated    2229    Downtown San Antonio    Downtown San Antonio Dialysis
(Brooklyn St)    615 E QUINCY ST       SAN ANTONIO    TX    78215-1600

1186

   Affiliated    2237    Medlock Bridge    Medlock Bridge Dialysis (aka Duluth)
   10680 MEDLOCK BRIDGE RD    STE 13    DULUTH    GA    30097-8420

1187

   Affiliated    2234    Greene County Dialysis    Greene County Dialysis Center
(NC)    1025 KINGOLD BLVD       SNOW HILL    NC    28580-1616

1188

   Affiliated    2243    West Broadway Dialysis    West Broadway Dialysis    720
W BROADWAY       LOUISVILLE    KY    40202-2240

1189

   Affiliated    2072    St. Pauls Dialysis    St. Pauls Dialysis (aka Robeson
County)    564 W MCLEAN ST       SAINT PAULS    NC    28384-1421

1190

   Affiliated    2123    Carquinez Dialyis    Carquinez Dialysis (fka SW
Vallejo)    125 CORPORATE PL    STE C    VALLEJO    CA    94590-6968

1191

   Affiliated    2159    DaVita East    DaVita East Dialysis Clinic (fka La
Bamba)    11989 PELLICANO DR       EL PASO    TX    79936-6287

1192

   Affiliated    2187    Natomas    Natomas Dialysis    30 GOLDEN LAND CT   
BLDG G    SACRAMENTO    CA    95834-2420

1193

   Affiliated    2228    Tennesse Valley    Tennessee Valley Dialysis Center
(aka Johnson City)    107 WOODLAWN DR    STE 2    JOHNSON CITY    TN   
37604-6287

1194

   Affiliated    2174    Turfway Dialysis    Turfway Dialysis (fka Florence)   
11 SPIRAL DR    STE 15    FLORENCE    KY    41042-1394

1195

   Affiliated    2291    Leavenworth    Leavenworth Dialysis    501 OAK ST      
LEAVENWORTH    KS    66048-2646

1196

   Affiliated    2270    Franklin Dialysis    Franklin Dialysis (IN)    1140 W
JEFFERSON ST    STE A    FRANKLIN    IN    46131-2101

1197

   Affiliated    2011    Norco    Norco Dialysis (fka Corona II)    1901 TOWN
AND COUNTRY DR    STE 1    NORCO    CA    92860-3611

1198

   Affiliated    2240    Andover    Andover Dialysis    488 S MAIN ST      
ANDOVER    OH    44003-9602

1199

   Affiliated    1863    Little Rock    Jacksonville Central Dialysis Center   
400 T P WHITE DR       JACKSONVILLE    AR    72076-3287

1200

   Affiliated    1864    North Little Rock Dialysis    North Little Rock Center
   4505 E MCCAIN BLVD       NORTH LITTLE ROCK    AR    72117-2902

 

Page 66 of 123



--------------------------------------------------------------------------------

1201

   Affiliated    2233    Anadarko    Anadarko Dialysis    412 SE 11TH STREET   
   ANADARKO    OK    73005-4442

1202

   Affiliated    2331    Desert Springs    Desert Springs Dialysis    2110 E
FLAMINGO RD    STE 18    LAS VEGAS    NV    89119-5191

1203

   Affiliated    2213    Livingston    Vancouver Dialysis Center    9120 NE
VANCOUVER MALL DR    STE 16    VANCOUVER    WA    98662-9401

1204

   Affiliated    2300    Vancouver    Livingston TN Dialysis    308 OAK ST      
LIVINGSTON    TN    38570-1729

1205

   Affiliated    2225    Fenton Dialysis    Fenton Dialysis    17420 SILVER PKWY
      FENTON    MI    48430-4429

1206

   Affiliated    2332    Cold Spring    Cold Springs Dialysis    430 CROSS ROADS
BLVD       COLD SPRING    KY    41076-2341

1207

   Affiliated    2094    Yucaipa    Yucaipa Dialysis    33487 YUCAIPA BLVD      
YUCAIPA    CA    92399-2064

1208

   Affiliated    1900    Florida Renal Center    Florida Renal Center    3500 NW
7TH ST       MIAMI    FL    33125-4016

1209

   Affiliated    2140    Harbor UCLA    Long Beach Harbor Dialysis (aka UCLA)   
1075 E PACIFIC COAST HWY       LONG BEACH    CA    90806-5089

1210

   Affiliated    2210    Seaton Drive    Seton Drive Dialysis (fka Greensprings
II)    4800 SETON DR       BALTIMORE    MD    21215-3210

1211

   Affiliated    1865    South Valley    South Valley Dialysis    17815 VENTURA
BLVD    STE 1    ENCINO    CA    91316-3600

1212

   Affiliated    2305    West Pensacola    West Pensacola Dialysis    598 N
FAIRFIELD DR    STE 1    PENSACOLA    FL    32506-4320

1213

   Affiliated    2073    Mar Vista    Mar Vista Dialysis Center (UCLA-Santa
Monica)    2020 SANTA MONICA BLVD    STE 1    SANTA MONICA    CA    90404-2139

1214

   Affiliated    2082    Riddle Dialysis    Riddle Dialysis    100 GRANITE DR   
STE 16    MEDIA    PA    19063-5134

1215

   Affiliated    2346    Uptown    Minneapolis Uptown Dialysis    3601 LYNDALE
AVE S       MINNEAPOLIS    MN    55409-1103

1216

   Affiliated    1907    Lake Griffith East Dialysis    Lake Griffin East
Dialysis    401 E NORTH BLVD       LEESBURG    FL    34748-5256

1217

   Affiliated    2170    West Linn    West Linn Dialysis    19056 WILLAMETTE DR
      WEST LINN    OR    97068-1715

1218

   Affiliated    2330    Cape Coral South Dialysis    Cape Coral South Dialysis
   3046 DEL PRADO BLVD S    STE 4A    CAPE CORAL    FL    33904-7232

1219

   Affiliated    2241    Ceres    Ceres Dialysis Center    1768 MITCHELL RD   
STE 38    CERES    CA    95307-2156

1220

   Affiliated    1862    Shaker Square    Shaker Square Dialysis    12800 SHAKER
BLVD    STE 1    CLEVELAND    OH    44120-2004

1221

   Affiliated    1906    St. Cloud Dialysis    St. Cloud Dialysis    4750 OLD
CANOE CREEK RD       SAINT CLOUD    FL    34769-1430

1222

   Affiliated    1915    Turlock Dialysis Center    Turlock Dialysis Center   
50 W SYRACUSE AVE       TURLOCK    CA    95380-3143

1223

   Affiliated    2268    Haymarket    Haymarket Dialysis (fka Gainesville)   
14664 GAP WAY       GAINESVILLE    VA    20155-1683

1224

   Affiliated    2272    Hackettstown    Hackettstown Dialysis    657 WILLOW
GROVE ST    WEST WING MEDICAL PLAZA STE 22    HACKETTSTOWN    NJ    07840-1713

1225

   Affiliated    2274    Regency    Regency Dialysis Center (fka Jacksonville)
   9535 REGENCY SQUARE BLVD N       JACKSONVILLE    FL    32225-8128

1226

   Affiliated    2149    Williamsburg    Williamsburg Dialysis (fka Yorktown)   
500 SENTARA CIR    STE 13    WILLIAMSBURG    VA    23188-5727

1227

   Affiliated    2141    Commerce Township    Commerce Township Dialysis    120
W COMMERCE RD       COMMERCE TOWNSHIP    MI    48382-3915

1228

   Affiliated    2147    Kankakee    Kankakee County Dialysis    581 WILLIAM R
LATHAM SR DR    STE 14    BOURBONNAIS    IL    60914-2439

1229

   Affiliated    2283    Sandusky    Sandusky Dialysis Center    795 BARDSHAR RD
      SANDUSKY    OH    44870-1505

1230

   Affiliated    2252    Ionia    Ionia Dialysis    2622 HEARTLAND BLVD      
IONIA    MI    48846-8757

1231

   Affiliated    2289    Indian River    Indian River Dialysis Center    2150
45TH ST    UNIT 12    VERO BEACH    FL    32967-6281

1232

   Affiliated    2360    North Henry    North Henry Dialysis (fka Stockbridge)
   5627 N HENRY BLVD    STE I1    STOCKBRIDGE    GA    30281-3244

1233

   Affiliated    2077    Tacoma Dialysis    Tacoma Dialysis Center    3401 S
19TH ST       TACOMA    WA    98405-1909

1234

   Affiliated    1908    Hileah Kidney Center I    Hialeah Artificial Kidney
Center    2750 W 68TH ST    STE 27    HIALEAH    FL    33016-5450

1235

   Affiliated    2315    St. Francis    Charter Colony Dialysis Center (fka St.
Francis Dialysis)    2312 COLONY CROSSING PL       MIDLOTHIAN    VA   
23112-4280

1236

   Affiliated    2138    Bellflower    Bellflower Dialysis Center (aka
Widerhorn)    15736 WOODRUFF AVE       BELLFLOWER    CA    90706-4018

1237

   Affiliated    2301    Smyrna    Smyrna Dialysis    537 STONECREST PKWY      
SMYRNA    TN    37167-6884

1238

   Affiliated    2122    Clearlake    Clearlake Dialysis    14400 OLYMPIC DR   
   CLEARLAKE    CA    95422-8809

1239

   Affiliated    1853    Dialysis Center of Erie    Dialysis Center of Erie   
1641 SASSAFRAS ST       ERIE    PA    16502-1858

1240

   Affiliated    1854    Warren Dialysis    Warren Dialysis    2 W CRESCENT PARK
      WARREN    PA    16365-2111

1241

   Affiliated    2322    Maysville    Maysville Dialysis    489 TUCKER DR      
MAYSVILLE    KY    41056-9111

1242

   Affiliated    2429    Fridley    East River Road Dialysis (fka Fridley
Dialysis Unit)    5301 E RIVER RD    STE 117    FRIDLEY    MN    55421-3778

1243

   Affiliated    2189    West Sacramento    West Sacramento Dialysis    3450
INDUSTRIAL BLVD    STE 1    WEST SACRAMENTO    CA    95691-5003

1244

   Affiliated    2293    Anderson    Anderson Dialysis Center    7502 STATE RD
   STE 116    CINCINNATI    OH    45255

1245

   Affiliated    2383    North County    North St. Louis County Dialysis   
13119 NEW HALLS FERRY RD       FLORISSANT    MO    63033-3228

1246

   Affiliated    2439    Fargo    Fargo Dialysis Center    4474 23RD AVE S   
STE M    FARGO    ND    58104-8795

1247

   Affiliated    2008    Eastchester    Eastchester Road Dialysis Center (Bronx
II)    1515 JARRETT PL       BRONX    NY    10461-2606

1248

   Affiliated    2224    Fallon    Fallon Dialysis    1103 NEW RIVER PKWY      
FALLON    NV    89406-6899

1249

   Affiliated    2279    Clarksville North    Clarksville North Dialysis    3071
CLAY LEWIS RD       CLARKSVILLE    TN    37040-5141

1250

   Affiliated    2308    Eaton    Eaton Dialysis    105 E WASHINGTON JACKSON RD
      EATON    OH    45320-9789

1251

   Affiliated    2447    Wallace    Wallace Dialysis    5650 S NC 41 HWY      
WALLACE    NC    28466-6094

1252

   Affiliated    2288    Central Kalazmazoo    Kalamazoo Central Dialysis    535
S BURDICK ST    STE 11    KALAMAZOO    MI    49007-5261

1253

   Affiliated    2287    West Kalamazoo    Kalamazoo West Dialysis    1040 N
10TH ST       KALAMAZOO    MI    49009-6149

1254

   Affiliated    1921    Bakersfield    Bakersfield Dialysis Center    5143
OFFICE PARK DR       BAKERSFIELD    CA    93309-0660

1255

   Affiliated    1930    Antelope Valley Dialysis    Antelope Valley Dialysis   
1759 W AVENUE J    STE 12    LANCASTER    CA    93534-2703

1256

   Affiliated    1931    Indian Wells Valley Dialysis    Indian Wells Valley
Dialysis    212 S RICHMOND RD       RIDGECREST    CA    93555-4434

1257

   Affiliated    1932    Palmdale Regional Dialysis    Palmdale Regional    1643
E PALMDALE BLVD       PALMDALE    CA    93550-4847

1258

   Affiliated    2185    South Star / Adamsville    Southstar Adamsville
Dialysis (fka Cascade)    3651 BAKERS FERRY RD SW       ATLANTA    GA   
30331-3712

1259

   Affiliated    2314    Union City    Union City Dialysis    6851 SHANNON PKWY
   STE 2    UNION CITY    GA    30291-2049

1260

   Affiliated    2345    Waterbury    Waterbury Dialysis Center    150 MATTATUCK
HEIGHTS RD       WATERBURY    CT    06705-3893

1261

   Affiliated    2421    Butler Farm    Butler Farm Dialysis (Hope II)    501
BUTLER FARM RD       HAMPTON    VA    23666-1777

1262

   Affiliated    2337    Blue Mtn Kidney Center    Blue Mountain Kidney Center
(aka Wild Horse, Pendleton)    72556 COYOTE RD       PENDLETON    OR   
97801-1002

1263

   Affiliated    2249    Talladega    Talladega Dialysis    726 BATTLE ST E   
STE A    TALLADEGA    AL    35160-2583

1264

   Affiliated    2281    Athens East    Athens East Dialysis    2026 S MILLEDGE
AVE    STE A2    ATHENS    GA    30605-6480

1265

   Affiliated    2412    Mayland    Mayland Dialysis Center (aka Spruce Pine)   
575 ALTAPASS HWY       SPRUCE PINE    NC    28777-3012

1266

   Affiliated    2236    Salem    Salem Dialysis Center (IN)    1201 N JIM DAY
RD    STE 13    SALEM    IN    47167-7219

1267

   Affiliated    2239    Lake Cliff    Lake Cliff Dialysis Center    805 N
BECKLEY AVE       DALLAS    TX    75203-1612

 

Page 67 of 123



--------------------------------------------------------------------------------

1268

   Affiliated    2363    DVA Mid Cities Dialysis    Mid Cities Dialysis Center
   117 E HARWOOD RD       HURST    TX    76054-3043

1269

   Affiliated    2362    Boerne    Boerne Dialysis Center    1369 S MAIN ST   
STE 11    BOERNE    TX    78006-2860

1270

   Affiliated    2318    Columbus West    Columbus West Dialysis    1395
GEORGESVILLE RD       COLUMBUS    OH    43228-3611

1271

   Affiliated    2306    Point Place    Point Place Dialysis    4747 SUDER AVE
   STE 17    TOLEDO    OH    43611-2869

1272

   Affiliated    2350    Delhi Dialysis    Delhi Dialysis    5040 DELHI AVE   
   CINCINNATI    OH    45238-5388

1273

   Affiliated    2253    Pataskala    Pataskala Dialysis Center    642 E BROAD
ST       PATASKALA    OH    43062-7627

1274

   Affiliated    2384    Eastland    Eastland Dialysis (fka Independence)   
19101 E VALLEY VIEW PKWY    STE E    INDEPENDENCE    MO    64055-6907

1275

   Affiliated    2254    Wauseon    Wauseon Dialysis Center    721 S SHOOP AVE
      WAUSEON    OH    43567-1729

1276

   Affiliated    2327    Lebanon Dialysis    Lebanon Dialysis Center (Chronic
Only)    918B COLUMBUS AVE       LEBANON    OH    45036-

1277

   Affiliated    2460    Horton    Horton Dialysis    1901 EUCLID AVE      
HORTON    KS    66439-1238

1278

   Affiliated    2280    Lone Peak Dialysis    Lone Peak Dialysis    1175 E 50 S
   STE 111    AMERICAN FORK    UT    84003-2845

1279

   Affiliated    2347    Mena    Mena Dialysis Center    1200 CRESTWOOD CIR   
   MENA    AR    71953-5516

1280

   Affiliated    1941    FAYETTEVILLE DIALYSIS    Fayetteville Dialysis    509 E
MILLSAP RD    STE 111    FAYETTEVILLE    AR    72703-4862

1281

   Affiliated    1942    BENTONVILLE DIALYSIS    Bentonville Dialysis    1104 SE
30TH ST       BENTONVILLE    AR    72712-4290

1282

   Affiliated    1943    SILOAM SPRINGS DIALYSIS    Siloam Springs Dialysis   
500 S MOUNT OLIVE ST    STE 17    SILOAM SPRINGS    AR    72761-3602

1283

   Affiliated    1944    SPRINGDALE DIALYSIS    Springdale Dialysis    708
QUANDT AVE       SPRINGDALE    AR    72764-5309

1284

   Affiliated    2273    Grosse Pointe    Grosse Pointe Dialysis    18000 E
WARREN AVE    STE 1    DETROIT    MI    48224-1336

1285

   Affiliated    2448    Indy South Dialysis    Indy South Dialysis    972
EMERSON PKWY    STE E    GREENWOOD    IN    46143-6202

1286

   Affiliated    2358    Greensburg Dialysis    Greensburg Dialysis    1531 N
COMMERCE EAST DR    STE 6    GREENSBURG    IN    47240-3259

1287

   Affiliated    2319    Grove City    Grove City Dialysis    4155 KELNOR DR   
   GROVE CITY    OH    43123-2960

1288

   Affiliated    2338    West Beach    West Beach Dialysis Center    16201
PANAMA CITY BEACH HWY    STE 12    PANAMA CITY BEACH    FL    32413-5301

1289

   Affiliated    2371    Birmingham    Center Point Dialysis (aka Birmingham
Center)    2337 1ST ST NE       CENTER POINT    AL    35215-3619

1290

   Affiliated    2445    Eureka    Eureka Dialysis Center    419 MERAMEC BLVD   
   EUREKA    MO    63025-3906

1291

   Affiliated    2313    Tifton    Tifton Dialysis    624 LOVE AVE       TIFTON
   GA    31794-4406

1292

   Affiliated    2146    Woodlands    The Woodlands Dialysis    9301 PINECROFT
DR    STE 13    SHENANDOAH    TX    77380-3178

1293

   Affiliated    2266    Exerter    Exeter Dialysis    1116 W VISALIA RD    STE
16    EXETER    CA    93221-1482

1294

   Affiliated    2396    Wayne County    Wayne County Dialysis (fka Fairfield)
   303 NW 11TH ST    STE 1    FAIRFIELD    IL    62837-1203

1295

   Affiliated    2415    Cordele Dialysis    Cordele Dialysis    1013 E 16TH AVE
      CORDELE    GA    31015-1539

1296

   Affiliated    2304    Winter Park    Winter Park Dialysis (aka Orlando)   
3727 N GOLDENROD RD    STE 11    WINTER PARK    FL    32792-8611

1297

   Affiliated    2449    Carmel    Carmel Dialysis    180 E CARMEL DR      
CARMEL    IN    46032-2633

1298

   Affiliated    2298    Corydon    Corydon Dialysis    1937 OLD HWY 135 NW   
   CORYDON    IN    47112-2013

1299

   Affiliated    2382    Memphis Southeast    Memphis Southeast Dialysis (aka
Midtown)    1805 MORIAH WOODS BLVD    STE 11    MEMPHIS    TN    38117-7119

1300

   Affiliated    2399    Rim Country    Rim Country Dialysis    809 W LONGHORN
RD       PAYSON    AZ    85541-4280

1301

   Affiliated    2201    Cedar Park    Cedar Park Dialysis (fka North Austin)   
1720 E WHITESTONE BLVD       CEDAR PARK    TX    78613-7640

1302

   Affiliated    2368    Ellensburg    Ellensburg Dialysis    2101 W DOLARWAY RD
   STE 1    ELLENSBURG    WA    98926-9310

1303

   Affiliated    2260    Santa Fe Springs    Santa Fe Springs Dialysis    11147
WASHINGTON BLVD       WHITTIER    CA    90606-3007

1304

   Affiliated    1950    Snapfinger Dialysis    Snapfinger Dialysis    5255
SNAPFINGER PARK DR    STE 115    DECATUR    GA    30035-4066

1305

   Affiliated    1951    East Dekalb Dialysis    East DeKalb Dialysis    2801
CANDLER RD    STE 23    DECATUR    GA    30034-1429

1306

   Affiliated    2258    Meadows East    Meadows East Dialysis    2529 SIX MILE
LN       LOUISVILLE    KY    40220-2934

1307

   Affiliated    2226    First Colony    First Colony Dialysis (aka Sugarland,
Great Woods)    1447 HIGHWAY 6    STE 14    SUGAR LAND    TX    77478-5094

1308

   Affiliated    1612    Coastal Kidney Center    Coastal Kidney Center    510 N
MACARTHUR AVE       PANAMA CITY    FL    32401-3636

1309

   Affiliated    2211    Clinton Township    Clinton Township Dailysis    15918
19 MILE RD    STE 11    CLINTON TOWNSHIP    MI    48038-1101

1310

   Affiliated    2207    West Brook    Westbrook Dialysis (fka Palm Brook II)   
13907 W CAMINO DEL SOL    STE 13    SUN CITY WEST    AZ    85375-4405

1311

   Affiliated    1954    Johnson County    Johnson County Dialysis    10453 W
84TH TER       LENEXA    KS    66214-1641

1312

   Affiliated    1956    Wyandotte County    Wyandotte County Dialysis    5001
STATE AVE       KANSAS CITY    KS    66102-3459

1313

   Affiliated    2479    Maple Grove    Maple Grove Dialysis Unit    15655 GROVE
CIR N       MAPLE GROVE    MN    55369-4489

1314

   Affiliated    4336    East End    East End-Pittsburgh Dialysis (fka
Wilkinsburg)    7714 PENN AVE PARK PLAZA       PITTSBURGH    PA    15221

1315

   Affiliated    2493    Westminster II - North Metro    North Metro Dialysis
Center (aka Denver, Westminster II)    12365 HURON ST    STE 5    WESTMINSTER   
CO    80234-3498

1316

   Affiliated    1960    Vidalia    Vidalia First Street Dialysis    906 E 1ST
ST       VIDALIA    GA    30474-4207

1317

   Affiliated    2357    Highland Park    Highland Park Dialysis    1559 W 7TH
ST       SAINT PAUL    MN    55102-4238

1318

   Affiliated    2367    Centennial Parkway    Centennial Dialysis Center   
8775 DEER SPRINGS WAY       LAS VEGAS    NV    89149-0416

1319

   Affiliated    2250    Lord Baltimore    Northwest Dialysis Center (aka Lord
Baltimore, N. Rolling Road II, Owings Mills II)    2245 ROLLING RUN DR    STE 1
   WINDSOR MILL    MD    21244-1858

1320

   Affiliated    3944    North Charlotte    North Charlotte Dialysis    6620 OLD
STATESVILLE RD       CHARLOTTE    NC    28269

1321

   Affiliated    2410    Sun Ray Dialysis    Sun Ray Dialysis Unit (fka East St.
Paul)    1758 OLD HUDSON RD    STE 1    SAINT PAUL    MN    55106-6161

1322

   Affiliated    2425    Vandalia    Vandalia Dialysis    301 MATTES AVE      
VANDALIA    IL    62471-2061

1323

   Affiliated    2428    Westwood Hills    Westwood Hills Dialysis (fka
Minneapolis, Excelsior)    7525 WAYZATA BLVD       SAINT LOUIS PARK    MN   
55426-1621

1324

   Affiliated    4305    Amery    Amery Dialysis    970 ELDEN AVE       AMERY   
WI    54001-1448

1325

   Affiliated    2434    Wadsworth    Wadsworth Dialysis    195 WADSWORTH RD   
STE 32    WADSWORTH    OH    44281-9504

1326

   Affiliated    2419    Dublin    Dublin Dialysis    6770 PERIMETER DR      
DUBLIN    OH    43016-8063

1327

   Affiliated    4314    Weber Valley    Weber Valley Dialysis (fka Ogden)   
1920 W 250TH N       MARRIOTT-SLATERVILLE    UT    84404-9233

1328

   Affiliated    2343    West Elk Grove    West Elk Grove Dialysis    2208
KAUSEN DR    STE 1    ELK GROVE    CA    95758-7174

1329

   Affiliated    2355    Bedford Park    Bedford Park Dialysis Center    3119
WEBSTER AVE    1ST FLR    BRONX    NY    10467-4905

1330

   Affiliated    1747    Cuero Lakeview Dialysis    Cuero Lakeview Dialysis   
1105 E BROADWAY ST       CUERO    TX    77954

1331

   Affiliated    1961    Madisonville Dialysis    Madisonville Dialysis Center
   255 E NORTH ST       MADISONVILLE    KY    42431

1332

   Affiliated    2467    Crescent City    Crescent City Dialysis Center    3909
BIENVILLE ST    STE B    NEW ORLEANS    LA    70119-5152

1333

   Affiliated    4318    Callowhill    Callowhill Dialysis Center    313
CALLOWHILL ST       PHILADELPHIA    PA    19123-4103

1334

   Affiliated    2406    Oak Creek    Oak Creek Dialysis (fka South Milwaukee)
   8201 S HOWELL AVE    STE 6    OAK CREEK    WI    53154-8336

 

Page 68 of 123



--------------------------------------------------------------------------------

1335

   Affiliated    4395    Leesburg Virginia    Leesburg Virginia Dialysis    224D
CORNWALL ST NW    STE 1    LEESBURG    VA    20176-2700

1336

   Affiliated    2386    Joy of Dixon    Joy of Dixon Dialysis Center    1640 N
LINCOLN ST       DIXON    CA    95620-9255

1337

   Affiliated    2137    Long Beach JV -Bixby Knolls    Bixby Knolls Dialysis
(fka Long Beach)    3744 LONG BEACH BLVD       LONG BEACH    CA    90807-3310

1338

   Affiliated    1790    Alliance Community Dialysis    Alliance Community
Dialysis    270 E STATE ST    STE 11    ALLIANCE    OH    44601-4309

1339

   Affiliated    1791    Belden Community Dialysis    Belden Community Dialysis
   4685 FULTON DR NW       CANTON    OH    44718-2379

1340

   Affiliated    1792    Mercy Canton Dialysis    Mercy Canton Dialysis    1320
MERCY DR NW       CANTON    OH    44708-2614

1341

   Affiliated    2294    Marrero    Marrero Dialysis    1908 JUTLAND DR      
HARVEY    LA    70058-2359

1342

   Affiliated    2351    Miramar    Miramar Kidney Center    2501 DYKES RD   
STE 2    MIRAMAR    FL    33027-4217

1343

   Affiliated    2418    Chesterton    Chesterton Dialysis    711 PLAZA DR   
STE 6    CHESTERTON    IN    46304-5506

1344

   Affiliated    4368    St. John    St. John Dialysis    10033 WICKER AVE   
STE 6    SAINT JOHN    IN    46373-8777

1345

   Affiliated    2256    Princeton    Princeton Dialysis    2227 SHERMAN DR   
   PRINCETON    IN    47670-1062

1346

   Affiliated    4332    Black Rock    Black Rock Dialysis (aka Faifield)    427
STILLSON RD       FAIRFIELD    CT    06824-3153

1347

   Affiliated    2422    Williamstown    Williamstown Dialysis (fka Dry Ridge)
   103 BARNES RD    STE A    WILLIAMSTOWN    KY    41097-9468

1348

   Affiliated    4376    Renaissance    Renaissance Dialysis    1840 DARBY DR   
   FLORENCE    AL    35630-2623

1349

   Affiliated    4360    Portage    Portage Dialysis    5823 US HIGHWAY 6      
PORTAGE    IN    46368-4851

1350

   Affiliated    2393    Opelika    Opelika Dialysis Center    2340 PEPPERELL
PKWY       OPELIKA    AL    36801-6240

1351

   Affiliated    2435    Urbana    Urbana Dialysis Center    1880 E US HIGHWAY
36       URBANA    OH    43078-9600

1352

   Affiliated    1913    Port Lavaca Dialysis    Port Lavaca Dialysis    1300 N
VIRGINIA ST    STE 12    PORT LAVACA    TX    77979-2512

1353

   Affiliated    2276    Cornerhouse Dialysis    Cornerhouse Dialysis Center
(aka Santa Clara)    2005 NAGLEE AVE       SAN JOSE    CA    95128-4801

1354

   Affiliated    2167    Snellville    Snellville Dialysis    2135 MAIN ST E   
STE 13    SNELLVILLE    GA    30078-6424

1355

   Affiliated    4334    Bloomfield    Bloomfield-Pittsburgh Dialysis    5171
LIBERTY AVE    STE C    PITTSBURGH    PA    15224-2254

1356

   Affiliated    2489    Pennsauken    Pennsauken Dialysis    7024 KAIGHNS AVE
      PENNSAUKEN    NJ    08109-4417

1357

   Affiliated    2433    Logan    Logan Dialysis    12880 GREY ST       LOGAN   
OH    43138-9638

1358

   Affiliated    2454    Forest Fair    Forest Fair Dialysis (fka Forest Park)
   1145 KEMPER MEADOW DR       CINCINNATI    OH    45240-4118

1359

   Affiliated    4307    Knoxville    Knoxville Central Dialysis    9141 CROSS
PARK DR    STE 12    KNOXVILLE    TN    37923-4557

1360

   Affiliated    4338    Kennestone    Kennestone Dialysis (aka Cobb II)    200
COBB PKWY N    STE 318 BLDG 3    MARIETTA    GA    30062-3558

1361

   Affiliated    4343    Wiregrass Kidney Center    Wiregrass Kidney Center (fka
Ross Circle)    1450 ROSS CLARK CIR       DOTHAN    AL    36301-4765

1362

   Affiliated    2432    Memphis Downtown    Memphis Downtown Dialysis    2076
UNION AVE       MEMPHIS    TN    38104-4138

1363

   Affiliated    3953    Marshville    Marshville Dialysis Center    7260 E
MARSHVILLE BLVD       MARSHVILLE    NC    28103-1191

1364

   Affiliated    4356    Shamrock    Shamrock Dialysis    1016 CLAXTON DAIRY RD
   STE 1A    DUBLIN    GA    31021-7971

1365

   Affiliated    4367    North Colorado Springs    North Colorado Springs
Dialysis    6071 E WOODMEN RD    STE 1    COLORADO SPRINGS    CO    80923-2610

1366

   Affiliated    2466    Oakes    Oakes Dialysis    413 S 7TH ST       OAKES   
ND    58474-1920

1367

   Affiliated    1976    Pinnacle Dialysis of Boca Raton    Pinnacle Dialysis of
Boca Raton    2900 N MILITARY TRL    STE 195    BOCA RATON    FL    33431-6308

1368

   Affiliated    1980    Cedar Valley Dialysis    Cedar Valley Dialysis    1661
W RIDGEWAY AVE       WATERLOO    IA    50701-4541

1369

   Affiliated    1981    West Union Dialysis    West Union Dialysis    405
HIGHWAY 150 N       WEST UNION    IA    52175-1003

1370

   Affiliated    2161    Rockside    Rockside Dialysis (aka Independence, Parma
II)    4801 ACORN DR       INDEPENDENCE    OH    44131-2566

1371

   Affiliated    2263    Sunset    Sunset Dialysis Center (fka Sunrise II)   
3071 GOLD CANAL DR       RANCHO CORDOVA    CA    95670-6129

1372

   Affiliated    2442    Yosemite Street    Yosemite Street Dialysis    1650 W
YOSEMITE AVE       MANTECA    CA    95337-5193

1373

   Affiliated    2335    Jedburg    Jedburg Dialysis    2897 W 5TH NORTH ST   
   SUMMERVILLE    SC    29483-9674

1374

   Affiliated    2441    Parker Dialysis    Parker Dialysis    10371 S PARK
GLENN WAY    STE 18    PARKER    CO    80138-3885

1375

   Affiliated    2296    Northgate    Northgate Dialysis Center (aka San
Rafael-Terra)    650 LAS GALLINAS AVE       SAN RAFAEL    CA    94903-3620

1376

   Affiliated    2271    The Nevada Center    The Nevada Dialysis Center (fka
Warm Springs, Green Valley)    1510 W WARM SPRINGS RD    STE 1    HENDERSON   
NV    89014-3586

1377

   Affiliated    2091    Aventura    Aventura Kidney Center    22 SW 11TH ST   
FLOOR 2    HALLANDALE BEACH    FL    33009-7038

1378

   Affiliated    2408    US Grant Dialysis    US Grant Dialysis (fka Georgetown,
Brown County)    458 HOME ST       GEORGETOWN    OH    45121-1408

1379

   Affiliated    4400    Arbor Place    Arbor Place Dialysis    9559 HIGHWAY 5
   STE 1    DOUGLASVILLE    GA    30135-1573

1380

   Affiliated    4389    South Jacksonville    Jacksonville South Dialysis
Center    14965 OLD SAINT AUGUSTINE RD    UNIT 114    JACKSONVILLE    FL   
32258-9481

1381

   Affiliated    2385    Somerville    Somerville Dialysis    12475 US HIGHWAY
64       SOMERVILLE    TN    38068-6029

1382

   Affiliated    4321    District Heights    District Heights Dialysis (aka
Pennsylvania Ave)    5701 SILVER HILL RD       DISTRICT HEIGHTS    MD   
20747-1102

1383

   Affiliated    2414    Edwardsville    Edwardsville Dialysis    235 S BUCHANAN
ST       EDWARDSVILLE    IL    62025-2108

1384

   Affiliated    2361    Broad St    South Broad Street Dialysis (aka S.
Philadelphia II)    1172 S BROAD ST       PHILADELPHIA    PA    19146-3142

1385

   Affiliated    2342    Las Vegas Pedidatrics    Las Vegas Pediatrics Dialysis
(fka UMC Peds, DaVita Peds)    7271 W SAHARA AVE    STE 12    LAS VEGAS    NV   
89117-2862

1386

   Affiliated    1990    Apopka Dialysis    Apopka Dialysis    640 EXECUTIVE
PARK CT       APOPKA    FL    32703-6075

1387

   Affiliated    1991    Cassellberry Dialysis    Casselberry Dialysis    4970 S
US HWY 17/92       CASSELBERRY    FL    32707-3888

1388

   Affiliated    1992    Central Orlando Dialysis    Central Orlando Dialysis   
2548 N ORANGE BLOSSOM TRL    STE 4    ORLANDO    FL    32804-4863

1389

   Affiliated    1993    Sanford Dialysis    Sanford Dialysis    1701 W 1ST ST
      SANFORD    FL    32771-1605

1390

   Affiliated    1994    Winter Park Hemo Dialysis    Winter Park Hemo Dialysis
   4100 METRIC DR    STE 3    WINTER PARK    FL    32792-6832

1391

   Affiliated    2173    Graham    Graham Dialysis Center    10219 196TH ST CT E
   STE C    GRAHAM    WA    98338-7792

1392

   Affiliated    2316    Batavia    Batavia Dialysis    4000 GOLDEN AGE DR      
BATAVIA    OH    45103-1913

1393

   Affiliated    1967    Klamath Falls    Klamath Falls Dialysis    2230 N
ELDORADO AVE       KLAMATH FALLS    OR    97601-6418

1394

   Affiliated    2336    Longs    Longs Dialysis (fka Conway)    90 CLOVERLEAF
DR    STE 36    LONGS    SC    29568-9262

1395

   Affiliated    2452    Pooler    Pooler Dialysis    54 TRADERS WAY      
POOLER    GA    31322-

1396

   Affiliated    4380    Ohio Pike Dialysis    Ohio Pike Dialysis (aka Amelia)
   1761 STATE ROUTE 125       AMELIA    OH    45102-2039

1397

   Affiliated    2285    Canyon Springs    Canyon Springs Dialysis (aka Moreno
Valley)    22555 ALESSANDRO BLVD       MORENO VALLEY    CA    92553-8533

1398

   Affiliated    4306    Williamson    South Williamson Dialysis    204
APPALACHIAN PLAZA       SOUTH WILLIAMSON    KY    41503-9404

1399

   Affiliated    4402    Gulf Shores    Gulf Shores Dialysis Center    3947 GULF
SHORES PKWY    UNIT 15    GULF SHORES    AL    36542-2737

1400

   Affiliated    2496    Las Vegas Multi-Care Five Star    Five Star Dialysis
Center (fka Las Vegas Multi-Care)    2400 TECH CENTER CT       LAS VEGAS    NV
   89128-0804

1401

   Affiliated    4358    North Vernon    North Vernon Dialysis    2340 N STATE
HWY 7       NORTH VERNON    IN    47265-7183

 

Page 69 of 123



--------------------------------------------------------------------------------

1402

   Affiliated    4316    Olympia    Olympia Dialysis Center    335 COOPER POINT
RD NW    STE 15    OLYMPIA    WA    98502-4436

1403

   Affiliated    4335    Monroeville    Monroeville Dialysis    2690 MONROEVILLE
BLVD       MONROEVILLE    PA    15146-2302

1404

   Affiliated    2317    East Galbraith    East Galbraith Dialysis    3877 E
GALBRAITH RD    BLDG C    CINCINNATI    OH    45236-1500

1405

   Affiliated    2261    San Marcos    San Marcos Dialysis Center    2135
MONTIEL RD    BLDG B    SAN MARCOS    CA    92069-3511

1406

   Affiliated    4408    Winter Garden    Winter Garden Dialysis    1222 WINTER
GARDEN VINELAND RD    BLDG 3 STE 1    WINTER GARDEN    FL    34787

1407

   Affiliated    1926    Bremer County Dialysis    Relo-Bremer County Dialysis
(5022-Cedar Valley Waverly Dialysis)    220 10th ST SW       WAVERLY    IA   
50677-2930

1408

   Affiliated    1927    Black Hawk Dialysis    Black Hawk Dialysis (Waterloo)
   3421 W 9TH ST       WATERLOO    IA    50702-5401

1409

   Affiliated    2218    Downey Landing    Downey Landing Dialysis Center (aka
Downey-Kaiser)    11611 BELLFLOWER BLVD       DOWNEY    CA    90241-5408

1410

   Affiliated    2427    Tucson Central    Tucson Central Dialysis    2901 E
GRANT RD       TUCSON    AZ    85716-2717

1411

   Affiliated    4377    Hamburg    Hamburg Dialysis (fka Lexington)    1745
ALYSHEBA WAY       LEXINGTON    KY    40509-9013

1412

   Affiliated    2150    Midtown Norfolk    Midtowne Norfolk Dialysis (aka Ghent
II)    2201 COLONIAL AVE       NORFOLK    VA    23517-1928

1413

   Affiliated    2394    Yonkers II    Yonkers East Dialysis Center    5 ODELL
PLZ    STE 131    YONKERS    NY    10701-1406

1414

   Affiliated    2364    Caldwell    Caldwell Dialysis Center    821 S SMEED
PKWY       CALDWELL    ID    83605-5130

1415

   Affiliated    2278    Hesperia    Hesperia Dialysis Center    14135 MAIN ST
   UNIT 51    HESPERIA    CA    92345-8097

1416

   Affiliated    2339    Sealy    Sealy Dialysis    2242 CHAMPIONSHIP DR      
SEALY    TX    77474-8026

1417

   Affiliated    2438    Hearne    Hearne Dialysis Center    106 CEDAR ST      
HEARNE    TX    77859-2523

1418

   Affiliated    1998    Stockton Kidney Center    Stockton Kidney Center   
1523 E MARCH LN    STE 2    STOCKTON    CA    95210-5607

1419

   Affiliated    5525    University of South Florida    USF Dialysis    10770 N
46TH ST STE A100       TAMPA    FL    33617-3465

1420

   Affiliated    4424    Westborough    Westborough Dialysis Center (fka South
San Francisco, Daly City)    925 EL CAMINO REAL       SOUTH SAN FRANCISCO    CA
   94080-3203

1421

   Affiliated    4359    Rush County    Rush County Dialysis    1400 N CHERRY ST
      RUSHVILLE    IN    46173-1097

1422

   Affiliated    4339    Defuniak Springs    Defuniak Springs Dialysis    1045
US HWY 331 S    DEFUNIAK SHOPPING PLAZA    DEFUNIAK SPRINGS    FL    32435-3375

1423

   Affiliated    2181    Foster city    Foster City Dialysis (fka Belmont)   
1261 E HILLSDALE BLVD    STE 2    FOSTER CITY    CA    94404-1236

1424

   Affiliated    4427    Red Bank    Redbank Village Dialysis (Cincinnati)   
3960 RED BANK RD    STE 16    CINCINNATI    OH    45227-3421

1425

   Affiliated    4448    Southport    Southport Dialysis Center    1513 N HOWE
ST    STE 15    SOUTHPORT    NC    28461-2770

1426

   Affiliated    4446    Orlando Park    Orlando Park Dialysis    5397 W
COLONIAL DR    STE 12    ORLANDO    FL    32808-7647

1427

   Affiliated    4431    Harrisburg    Harrisburg Dialysis Center (aka Concord)
   3310 PERRY ST       CONCORD    NC    28027-3901

1428

   Affiliated    2352    Waycross    Satilla River Dialysis    308 CARSWELL AVE
      WAYCROSS    GA    31501-4762

1429

   Affiliated    4455    Timberlake    Timberlake Dialysis (Kansas City)   
12110 HOLMES RD       KANSAS CITY    MO    64145-1707

1430

   Affiliated    4447    Dexter    Dexter Dialysis    2010 N OUTER RD      
DEXTER    MO    63841

1431

   Affiliated    4426    Norwood    Norwood Dialysis (Cincinnati)    2300 WALL
ST       CINCINNATI    OH    45212-2781

1432

   Affiliated    4420    Peachtree City    Peachtree City Dialysis    2830 W HWY
54    BLDG 1 STE J AND K    PEACHTREE CITY    GA    30269-1026

1433

   Affiliated    5516    Rogue Valley    Rogue Valley Dialysis    760 GOLF VIEW
DR    UNIT 1    MEDFORD    OR    97504-9685

1434

   Affiliated    5517    Redwood Dialysis    Redwood Dialysis    201 SW L ST   
   GRANTS PASS    OR    97526-2913

1435

   Affiliated    4410    Tucker    Tucker Dialysis    4434 HUGH HOWELL RD      
TUCKER    GA    30084-4905

1436

   Affiliated    4386    Shepherdsville    Shepherdsville Dialysis Center    150
BROOKS WAY    STE 15    BROOKS    KY    40109-6105

1437

   Affiliated    4399    Muscle Shoals    Muscle Shoals Dialysis    712 STATE ST
      MUSCLE SHOALS    AL    35661-2940

1438

   Affiliated    2463    Tel Huron    Tel-Huron Dialysis (fka Waterford)    225
SUMMIT DR       WATERFORD    MI    48328-3364

1439

   Affiliated    2481    Cherry Valley    Cherry Valley Dialysis (aka Newark)   
1627 W MAIN ST       NEWARK    OH    43055-1345

1440

   Affiliated    2437    Taylor    Taylor Dialysis    3100 W 2ND ST       TAYLOR
   TX    76574

1441

   Affiliated    4430    Forrest City    Forrest City Dialysis    1501 N
WASHINGTON ST       FORREST CITY    AR    72335-2152

1442

   Affiliated    4309    Kaufman    Kaufman Dialysis    2851 MILLENNIUM DR      
KAUFMAN    TX    75142-8865

1443

   Affiliated    4348    Artesia    Artesia Dialysis    702 N 13TH ST      
ARTESIA    NM    88210-1166

1444

   Affiliated    2381    North Hills    North Hills Dialysis    7927 BOULEVARD
26       NORTH RICHLAND HILLS    TX    76180-7103

1445

   Affiliated    4428    Millington    Millington Dialysis    8510 WILKINSVILLE
RD    STE 121    MILLINGTON    TN    38053-1537

1446

   Affiliated    5519    Adams County    Adams County Dialysis    436 N 10TH ST
      QUINCY    IL    62301-4152

1447

   Affiliated    5518    Hannibal    Hannibal Dialysis    3140 PALMYRA ROAD   
   HANNIBAL    MO    63401-2204

1448

   Affiliated    5520    Pittsfield    Pittsfield Dialysis    640 W WASHINGTON
ST       PITTSFIELD    IL    62363-1350

1449

   Affiliated    4463    Villa of Waterbury    Villa of Waterbury (fka Kissker
Microcenter)    929 WATERBURY FALLS DR       O’FALLON    MO    63368-2202

1450

   Affiliated    2465    Washington DC Nursing Facility    Washington DC Nursing
Facility    2425 25TH ST SE       WASHINGTON    DC    20020-3408

1451

   Affiliated    4325    Moscow    Moscow Dialysis Center    212 RODEO DR    STE
11    MOSCOW    ID    83843-9798

1452

   Affiliated    2402    Chinook Kidney Center    Chinook Kidney Center (aka
Richland)    1315 AARON DR    BLDG C1    RICHLAND    WA    99352-4678

1453

   Affiliated    4416    River’s Edge    Rivers Edge Dialysis (aka Athens)   
1006 E STATE ST    STE B    ATHENS    OH    45701-2121

1454

   Affiliated    5530    North Glendale Dialysis    North Glendale Dialysis   
1505 WILSON TER STE 190       GLENDALE    CA    91206-4015

1455

   Affiliated    4373    Everett    Everett Dialysis Center (fka Snohomish 2)   
8130 EVERGREEN WAY       EVERETT    WA    98203-6419

1456

   Affiliated    2069    Harbourview    Harbour View Dialysis (aka Churchland,
Suffolk)    1039 CHAMPIONS WAY    BLDG 4    SUFFOLK    VA    23435-3761

1457

   Affiliated    4357    Capelville    Capelville Dialysis Center    7008 E
SHELBY DR       MEMPHIS    TN    38125-3416

1458

   Affiliated    4485    San Leandro    San Leandro Dialysis (Bayfair Mall)   
15555 E 14TH    STE 52    SAN LEANDRO    CA    94578-1900

1459

   Affiliated    4317    Mill Creek    Mill Creek Dialysis Center
(Snohomish/Everett)    18001 BOTHELL EVERETT HWY    STE 112    BOTHELL    WA   
98012-1661

1460

   Affiliated    2470    Seaview    Seaview Dialysis Center    101 18TH ST SE   
   LONG BEACH    WA    98631

1461

   Affiliated    2461    East Tampa    East Tampa Dialysis (Ybor City)    1701 E
9TH AVE       YBOR CITY    FL    33605-3801

1462

   Affiliated    5522    Detroit Road Dialysis    Detroit Road Dialysis    7901
DETROIT AVE       CLEVELAND    OH    44102-2828

1463

   Affiliated    5523    St V Quadrangle Dialysis    St V Quadrangle Dialysis   
2302 COMMUNITY COLLEGE AVE       CLEVELAND    OH    44115-3117

1464

   Affiliated    5524    Westshore Dialysis    Westshore Dialysis    29000
CENTER RIDGE RD       WESTLAKE    OH    44145-5293

1465

   Affiliated    2468    Magnolia Dialysis Center Texas    Magnolia Dialysis
Center    17649 FM 1488 RD       MAGNOLIA    TX    77354-5235

1466

   Affiliated    4471    Highland County    Highland County Dialysis (Hillsboro)
   120 ROBERTS LN    STE 4    HILLSBORO    OH    45133-7608

1467

   Affiliated    4313    Rockwall    Rockwall Dialysis    2455 RIDGE RD    STE
11    ROCKWALL    TX    75087-5530

1468

   Affiliated    4354    Great Northern    Villa of Great Northern (fka North
Olmsted)    22710 FAIRVIEW CENTER DR    STE 1    FAIRVIEW PARK    OH   
44126-3607

 

Page 70 of 123



--------------------------------------------------------------------------------

1469

   Affiliated    2440    Ridgeland    Ridgeland Dialysis    112 WEATHERSBY ST   
   RIDGELAND    SC    29936-9514

1470

   Affiliated    2334    Livermore    Livermore Dialysis    3201 DOOLAN RD   
STE 175    LIVERMORE    CA    94551-9605

1471

   Affiliated    2265    Westlake Daly city    Westlake Daly City Dialysis (fka
Colma)    2201 JUNIPERO SERRA BLVD    STE 175    DALY CITY    CA    94014-1908

1472

   Affiliated    4488    12th Street Covington    12th Street Covington Dialysis
   1500 JAMES SIMPSON JR WAY    STE 11    COVINGTON    KY    41011

1473

   Affiliated    4384    Bourbon County    Bourbon County Dialysis (fka Paris)
   213 LETTON DR    PARIS TOWNE SQUARE    PARIS    KY    40361-2251

1474

   Affiliated    2499    Calverton    Calverton Dialysis    4780 CORRIDOR PL   
STE C    BELTSVILLE    MD    20705-1165

1475

   Affiliated    2199    Aborn    Aborn Dialysis (fka East San Jose)    3162 S
WHITE RD    STE 1    SAN JOSE    CA    95148-4019

1476

   Affiliated    4438    Clermont    Clermont County Dialysis (Milford,Goshen)
   5901 MONTCLAIR BLVD    STE 1    MILFORD    OH    45150-2547

1477

   Affiliated    4365    Rita Ranch    Rita Ranch Dialysis (aka Tucson East II)
   7355 S HOUGHTON RD    STE 11    TUCSON    AZ    85747-9379

1478

   Affiliated    4333    Wake Forest    Wake Forest Dialysis Center    11001
INGLESIDE PL       RALEIGH    NC    27614-8577

1479

   Affiliated    4472    Colonial Springs    Colonial Springs Dialysis (fka
Powder Springs)    2840 EAST WEST CONNECTOR    STE 35    AUSTELL    GA   
30106-6813

1480

   Affiliated    2474    Central Dallas    DaVita Central Dallas Dialysis   
9500 N CENTRAL EXPY       DALLAS    TX    75231-5002

1481

   Affiliated    2188    Sanger    Sanger Sequoia Dialysis    2517 JENSEN AVE   
BLDG B    SANGER    CA    93657-2251

1482

   Affiliated    4421    Conyers    Conyers Dialysis    1501 MILSTEAD RD NE   
   CONYERS    GA    30012-3838

1483

   Affiliated    4337    Duncanville    Duncanville Dialysis (Cedar Hill)    270
E HIGHWAY 67    STE 1    DUNCANVILLE    TX    75137-4428

1484

   Affiliated    4417    Gateway    Gateway Dialysis (Ft.Myers)    5705 LEE BLVD
      LEHIGH ACRES    FL    33971-6342

1485

   Affiliated    4487    Derry    Derry Dialysis    1 ACTION BLVD    STE 2   
LONDONDERRY    NH    03053-3428

1486

   Affiliated    4461    Villa of Wentzville Microcenter    Villa of Wentzville
(Microcenter)    1126 W PEARCE BLVD    STE 116 & 118    WENTZVILLE    MO   
63385-1053

1487

   Affiliated    1925    Buchanan County Dialysis    Buchanan County Dialysis
(Independence)    1600 1ST ST E       INDEPENDENCE    IA    50644-3155

1488

   Affiliated    2450    Hoosier Hills    Hoosier Hills Dialysis    143 S
KINGSTON DR       BLOOMINGTON    IN    47408-6342

1489

   Affiliated    4492    Palm Breeze    Palm Breeze Dialysis (fka North Port)   
14942 TAMIAMI TRL    STE E    NORTH PORT    FL    34287-2705

1490

   Affiliated    4362    Big Oaks    Big Oaks Dialysis    5623 W TOUHY AVE      
NILES    IL    60714-4019

1491

   Affiliated    4407    Pinellas West Shore    Pinellas West Shore Dialysis   
3451 66TH ST N    STE A    ST PETERSBURG    FL    33710-1568

1492

   Affiliated    2267    Plano    Plano Dialysis    481 SHILOH RD    STE 1   
PLANO    TX    75074-7231

1493

   Affiliated    4350    Fairview    Villa of Fairview Park (fka Fairview Park
Dialysis)    19050 LORAIN RD       FAIRVIEW PARK    OH    44126-1915

1494

   Affiliated    2380    Ave Marisa    Ave Maria Dialysis (fka Immokalee)   
5340 USEPPA DR       AVE MARIA    FL    34142-5051

1495

   Affiliated    5037    Warminster    Franklin Commons Dialysis (fka
Warminster)    720 JOHNSVILLE BLVD    STE 8    WARMINSTER    PA    18974-3546

1496

   Affiliated    2446    Ripley    Ripley Dialysis Center    854 HWY 51 S      
RIPLEY    TN    38063-5536

1497

   Affiliated    5538    St Charles / Riverbend    River Bend Dialysis (St.
Charles Parish)    1057 PAUL MAILLARD RD    ST B135    LULING    LA   
70070-4349

1498

   Affiliated    5570    Midwest Springfield    Midwest Springfield Dialysis   
2200 N LIMESTONE ST STE 104       SPRINGFIELD    OH    45503-2692

1499

   Affiliated    5571    Midwest Fairborn    Midwest Fairborn Dialysis    1266 N
BROAD ST       FAIRBORN    OH    45324-5549

1500

   Affiliated    5572    Midwest Urbana    Midwest Urbana Dialysis    1430 E US
HIGHWAY 36       URBANA    OH    43078-9112

1501

   Affiliated    5531    Camarillo    Camarillo Dialysis    2438 N PONDEROSA DR
STE C101       CAMARILLO    CA    93010-2465

1502

   Affiliated    5532    Thousand Oaks    Thousand Oaks Dialysis    375 ROLLING
OAKS DR STE 100       THOUSAND OAKS    CA    91361-1024

1503

   Affiliated    5533    Simi Valley    Simi Valley Dialysis    2950 SYCAMORE DR
STE 100       SIMI VALLEY    CA    93065-1210

1504

   Affiliated    5534    Santa Paula    Santa Paula Dialysis    253 MARCH ST   
   SANTA PAULA    CA    93060-2511

1505

   Affiliated    5548    Ventura    Ventura Dialysis    2705 LOMA VISTA RD STE
101       VENTURA    CA    93003-1596

1506

   Affiliated    4468    Villa of St. John    Villa of St John (Crossing
Microcenter-MO)    9030 SAINT CHARLES ROCK RD       SAINT LOUIS    MO   
63114-4246

1507

   Affiliated    4372    Whidbey Island    Whidbey Island Dialysis Center   
32650 STATE RD 20    BLDG E STE 18    OAK HARBOR    WA    98277-2641

1508

   Affiliated    4437    Baytown    Baytown Dialysis    4665 GARTH RD    STE 9
   BAYTOWN    TX    77521-2261

1509

   Affiliated    2475    Highland Ranch    Highland Ranch Dialysis Center   
7223 CHURCH ST STE A14       HIGHLAND    CA    92346-6837

1510

   Affiliated    4474    Tiptonville    Tiptonville Dialysis    795 HAMRA ST   
   TIPTONVILLE    TN    38079-1663

1511

   Affiliated    1902    Carabello    Carabello Dialysis Center    757 E
WASHINGTON BLVD       LOS ANGELES    CA    90021-3016

1512

   Affiliated    5573    Palmetto    Palmetto Dialysis    317 PROFESSIONAL PARK
RD       CLINTON    SC    29325-7625

1513

   Affiliated    5574    Greer South    Greer South Dialysis    3254 BRUSHY
CREEK RD       GREER    SC    29650-1000

1514

   Affiliated    5575    Greenville West End    Greenville West End Dialysis   
605 S ACADEMY ST       GREENVILLE    SC    29601-2407

1515

   Affiliated    5576    Fountain Inn    Fountain Inn Dialysis    298 CHAPMAN RD
      FOUNTAIN INN    SC    29644-6129

1516

   Affiliated    5558    Sellersville    Sellersville Dialysis    1112 OLD
BETHLEHEM PIKE       SELLERSVILLE    PA    18960-1423

1517

   Affiliated    5564    Humbolt Ridge    Humboldt Ridge Dialysis    2211 N
HUMBOLDT BLVD       MILWAUKEE    WI    53212-3507

1518

   Affiliated    5565    West Appleton    West Appleton Dialysis    10130 W
APPLETON AVE    STE 5    MILWAUKEE    WI    53225-2579

1519

   Affiliated    5566    Bay Shore    Bay Shore Dialysis    5650 N GREEN BAY AVE
   STE 15    GLENDALE    WI    53209-4449

1520

   Affiliated    5567    South Ridge    South Ridge Dialysis    4848 S 76TH ST
   STE 1    GREENFIELD    WI    53220-4361

1521

   Affiliated    5568    Bluemound    Bluemound Dialysis    601 N 99TH ST    STE
1    MILWAUKEE    WI    53226-4362

1522

   Affiliated    4385    Versailles    Versailles Dialysis    480 LEXINGTON RD
      VERSAILLES    KY    40383-1918

1523

   Affiliated    5035    Magnolia Oaks    Magnolia Oaks Dialysis (aka
Hinesville)    2377 HWY 196 W       HINESVILLE    GA    31313-8036

1524

   Affiliated    4489    Mesa County    Mesa County Dialysis (Grand Junction)   
561 25 RD    STE D    GRAND JUNCTION    CO    81505-1303

1525

   Affiliated    297    West Bloomfield    West Bloomfield Dialysis    6010 W
MAPLE RD    STE 215    WEST BLOOMFIELD    MI    48322-4406

1526

   Affiliated    5550    Crystal Springs Dialysis    Crystal Springs Dialysis   
720 COG CIRCLE       CRYSTAL LAKE    IL    60014-7301

1527

   Affiliated    5551    Cobblestone Dialysis    Cobblestone Dialysis    934
CENTER ST    STE A    ELGIN    IL    60120-2125

1528

   Affiliated    5586    Oak Springs Dialysis    Oak Springs Dialysis    764
LOCUST AVE       WASHINGTON    PA    15301-2756

1529

   Affiliated    5010    Maple Valley Plaza    Maple Valley Plaza Dialysis
(Farmington)    649 MAPLE VALLEY DR       FARMINGTON    MO    63640-1993

1530

   Affiliated    4433    Floyd Curl    Floyd Curl Dialysis (San Antonio)    9238
FLOYD CURL DR    STE 12    SAN ANTONIO    TX    78240-1691

1531

   Affiliated    2387    Mission Valley    Mission Valley Dialysis (aka McAllen)
   1203 ST CLAIRE BLVD 9B       MISSION    TX    78572-6601

1532

   Affiliated    2180    Silver Lake    Silver Lake Dialysis    2723 W TEMPLE ST
      LOS ANGELES    CA    90026-4723

1533

   Affiliated    5578    Lake Park Dialysis    Lake Park Dialysis    1531 E HYDE
PARK BLVD       CHICAGO    IL    60615-3039

1534

   Affiliated    5579    Stoney Island Dialysis    Stony Island Dialysis    8725
S STONY ISLAND AVE       CHICAGO    IL    60617-2709

1535

   Affiliated    5580    Woodlawn Dialysis    Woodlawn Dialysis    1164 E 55TH
ST       CHICAGO    IL    60615-5115

 

Page 71 of 123



--------------------------------------------------------------------------------

1536

   Affiliated    4440    Jefferson Ave    Jefferson Avenue Dialysis (aka Village
Parkway, Hampton)    11234 JEFFERSON AVE       NEWPORT NEWS    VA    23601-2207

1537

   Affiliated    4381    Robinson    Robinson Dialysis    1215 N ALLEN ST    STE
B    ROBINSON    IL    62454-1100

1538

   Affiliated    4320    Gateway Plaza    Gateway Plaza Dialysis (aka
Willowbrook)    1580 W ROSECRANS AVE       COMPTON    CA    90222-3700

1539

   Affiliated    4329    Pasadena Foothills    Pasadena Foothills Dialysis (fka
Arcadia)    3722 E COLORADO BLVD       PASADENA    CA    91107-3803

1540

   Affiliated    914    Live Oak Dialysis    Live Oak Dialysis (fka San Antonio)
   6700 RANDOLPH BLVD    STE 11    LIVE OAK    TX    78233-4222

1541

   Affiliated    5031    Frackville    Frackville Dialysis (aka JV_Pottsville)
   801 SCHUYLKILL MALL       FRACKVILLE    PA    17931-2524

1542

   Affiliated    5038    Castor    Cottman Kidney Center (Castor, NE
Philadelphia)    7198 CASTOR AVE       PHILADELPHIA    PA    19149-1105

1543

   Affiliated    4351    Villa of North Ridgevelle    Villa of North Ridgeville
   35143 CENTER RIDGE RD       NORTH RIDGEVILLE    OH    44039-3089

1544

   Affiliated    5503    Thorn Run Dialysis    Thorn Run Dialysis    1136 THORN
RUN RD    STE J1    MOON TOWNSHIP    PA    15108

1545

   Affiliated    5504    Allegheny Valley    Allegheny Valley Dialysis    1620
PACIFIC AVE    HEIGHTS PLAZA SHOPPING CENTER    NATRONA HEIGHTS    PA   
15065-2101

1546

   Affiliated    5506    Northside    Northside Dialysis (fka Allegheny General)
   320 E NORTH AVE    4TH FL, SOUTH TOWER    PITTSBURGH    PA    15212-4756

1547

   Affiliated    5507    Somerset    Somerset County Dialysis    229 S KIMBERLY
AVE    STE 1    SOMERSET    PA    15501-2022

1548

   Affiliated    4493    Carthage    Carthage Dialysis    165 SAVANNAH GARDENS
DR       CARTHAGE    NC    28327

1549

   Affiliated    2464    Riverwood Dialysis    Riverwood Dialysis (fka Nine
Mile, Tree City & Southfield)    24467 W 10 MILE RD       SOUTHFIELD    MI   
48033-2931

1550

   Affiliated    4415    Burton    Burton Dialysis (fka Flint Northeast)    4015
DAVISON RD       BURTON    MI    48509-1401

1551

   Affiliated    4490    Black Canyon    Black Canyon Dialysis (Montrose)   
3421 S RIO GRANDE AVE    UNIT D    MONTROSE    CO    81401-4840

1552

   Affiliated    4394    Memphis Midtown    Memphis Midtown Dialysis    3430
SUMMER AVE       MEMPHIS    TN    38122-3610

1553

   Affiliated    5539    Stonecrest Dialysis    Stonecrest Dialysis    1302 E
STATE ST       ROCKFORD    IL    61104-2228

1554

   Affiliated    4412    West Plano    West Plano Dialysis    5036 TENNYSON PKWY
      PLANO    TX    75024-3002

1555

   Affiliated    2217    Redwood City    Redwood City Dialysis (fka Palo Alto)
   1000 MARSHALL ST       REDWOOD CITY    CA    94063-2027

1556

   Affiliated    1592    State Fair    State Fair Dialysis    19800 WOODWARD AVE
      DETROIT    MI    48203-5102

1557

   Affiliated    5589    ADC of Ft Lauderdale    Advanced Dialysis Center of
Fort Lauderdale    911 E OAKLAND PARK BLVD       OAKLAND PARK    FL   
33334-2725

1558

   Affiliated    5008    Dover    Dover Community Dialysis (New Philadelphia)   
899 E IRON AVE       DOVER    OH    44622-2097

1559

   Affiliated    5045    McMinnville    McMinnville Dialysis    200 NE NORTON LN
      MCMINNVILLE    OR    97128-8470

1560

   Affiliated    5007    Sparta    Sparta Dialysis    150 SAM WALTON DR    STE 8
   SPARTA    TN    38583-8818

1561

   Affiliated    4409    Kendall    Kendall Kidney Center (fka Dadeland)    8364
MILLS DR    STE 174    MIAMI    FL    33183-4806

1562

   Affiliated    4397    Abbeville    Abbeville Dialysis    904 W GREENWOOD ST
      ABBEVILLE    SC    29620

1563

   Affiliated    2453    Delta View    Delta View Dialysis    1150 E LELAND RD
      PITTSBURG    CA    94565-5319

1564

   Affiliated    5013    Wolf River    Wolf River Dialysis (Germantown)    7990
TRINITY PL    STE 11    CORDOVA    TN    38018-7731

1565

   Affiliated    5601    San Luis Obispo Dialysis    San Luis Obispo Dialysis   
1043 MARSH ST       SAN LUIS OBISPO    CA    93401-3629

1566

   Affiliated    5602    Templeton Dialysis    Templeton Dialysis    1310 LAS
TABLAS RD    STE 11    TEMPLETON    CA    93465-9746

1567

   Affiliated    5603    Pismo Beach Dialysis    Pismo Beach Dialysis    320
JAMES WAY    STE 11    PISMO BEACH    CA    93449-2813

1568

   Affiliated    5583    Lincoln Way Dialysis    Lincoln Way Dialysis    1303
LINCOLN WAY STE A       WHITE OAK    PA    15131-1603

1569

   Affiliated    5023    Grundy Center    Grundy Center Dialysis    101 E J
AVENUE       GRUNDY CENTER    IA    50638-2031

1570

   Affiliated    3862    Pickens County    Pickens County Dialysis    289
WILLIAM E HILL DR.    STE A    CARROLLTON    AL    35447

1571

   Affiliated    5032    Willow Grove    Willow Grove Dialysis
(Abington-Maplewood)    1849 DAVISVILLE RD       WILLOW GROVE    PA   
19090-4111

1572

   Affiliated    2255    Amherst    Amherst Dialysis (Lorain County)    3200
COOPER FOSTER PRK RD W       LORAIN    OH    44053-3654

1573

   Affiliated    2220    South Fort Worth    South Fort Worth Dialysis    6260
SOUTHWEST BLVD       BENBROOK    TX    76109-6906

1574

   Affiliated    5521    Jerseyville Dialysis    Jerseyville Dialysis    917 S
STATE ST       JERSEYVILLE    IL    62052-2344

1575

   Affiliated    5605    Independence County Dialysis    Independence County
Dialysis    1700 HARRISON ST    STE F    BATESVILLE    AR    72501-7315

1576

   Affiliated    5606    Jackson County Dialysis    Jackson County Dialysis   
1912 MCLAIN ST    PRATT SQUARE    NEWPORT    AR    72112-3659

1577

   Affiliated    5607    Searcy Dialysis    Searcy Dialysis    3208 LANGLEY DR
      SEARCY    AR    72143-6020

1578

   Affiliated    5608    Springhill Dialysis    Springhill Dialysis    3401
SPRINGHILL DR    STE 19    NORTH LITTLE ROCK    AR    72117-2925

1579

   Affiliated    5609    Pulaski County Dialysis    Pulaski County Dialysis   
202 JOHN HARDEN DR       JACKSONVILLE    AR    72076-3775

1580

   Affiliated    5610    Little Rock Midtown Dialysis    Little Rock Midtown
Dialysis    2 LILE CT    STE 12A    LITTLE ROCK    AR    72205-6241

1581

   Affiliated    5611    Saline County Dialysis    Saline County Dialysis   
1200 N MAIN ST    STE 2    BENTON    AR    72015-3341

1582

   Affiliated    5612    Conway Dialysis    Conway Dialysis    2445 CHRISTINA
LANE       CONWAY    AR    72034

1583

   Affiliated    5614    Valley Baptist Harlingen Dialysis    Valley
Baptist-Harlingen Dialysis    2220 HAINE DR STE 40       HARLINGEN    TX   
78550-8584

1584

   Affiliated    5615    Valley Baptist Raymondville Dialysis    Valley
Baptist-Raymondville Dialysis    894 FM 3168       RAYMONDVILLE    TX   
78580-4519

1585

   Affiliated    2455    Hawaiian Gardens    Hawaiian Gardens Dialysis    12191
226TH ST       HAWAIIAN GARDENS    CA    90716-1510

1586

   Affiliated    2310    Huntington park    Huntington Park Dialysis    5942
RUGBY AVE       HUNTINGTON PARK    CA    90255-2803

1587

   Affiliated    2462    Poinciana    Poinciana Dialysis    1002 CYPRESS PKWY   
   KISSIMMEE    FL    34758-3328

1588

   Affiliated    5005    Southtowns    Southtowns Dialysis (Hamburg)    4910
CAMP RD    STE 1    HAMBURG    NY    14075-2617

1589

   Affiliated    5635    Parma Heights Dialysis    Parma Heights Dialysis   
9050 N CHURCH DR       PARMA HEIGHTS    OH    44130-4701

1590

   Affiliated    5636    Hillard Dialysis    Hilliard Dialysis    19133 HILLIARD
BLVD       ROCKY RIVER    OH    44116-2907

1591

   Affiliated    5546    Pacific Dialysis    Pacific Dialysis    2351 CLAY ST   
FL 4    SAN FRANCISCO    CA    94115-1931

1592

   Affiliated    5547    Davies Dialysis    Davies Dialysis    45 CASTRO ST   
SOUTH TOWER 2ND FL    SAN FRANCISCO    CA    94114-1032

1593

   Affiliated    4486    Newburgh    Newburgh Dialysis    4311 HIGHWAY 261   
STE A    NEWBURGH    IN    47630-2653

1594

   Affiliated    5052    Enterprise    Enterprise Dialysis (fka Geneva)    6002
BOLL WEEVIL CIRCLE       ENTERPRISE    AL    36330-9420

1595

   Affiliated    4387    State Line    State Line Dialysis    2049 E SHELBY DR
      MEMPHIS    TN    38116-7639

1596

   Affiliated    5108    Cape Coral North    Cape Coral North Dialysis    1315
SE 8TH TERRACE       CAPE CORAL    FL    33990-3213

1597

   Affiliated    5044    Willard Ave    Willard Avenue Dialysis (Newington)   
445E WILLARD AVE       NEWINGTON    CT    06111-2318

1598

   Affiliated    4363    West Lawn    West Lawn Dialysis (aka Midway)    7000 S
PULASKI RD       CHICAGO    IL    60629-5842

1599

   Affiliated    4353    Villa of Lakewood    Villa of Lakewood (Northcoast)   
14050 MADISON AVE       LAKEWOOD    OH    44107-4530

1600

   Affiliated    5054    North Carrolton    North Carrollton Dialysis (Parkview)
   195 PARKWOOD CIRCLE       CARROLLTON    GA    30117-8756

1601

   Affiliated    5620    Sikeston Jaycee Regional Dialysis    Sikeston Jaycee
Regional Dialysis    135 PLAZA DR STE 101       SIKESTON    MO    63801-5148

1602

   Affiliated    2244    Radcliff    Radcliff Dialysis    180 E LINCOLN TRAIL
BLVD       RADCLIFF    KY    40160-1254

 

Page 72 of 123



--------------------------------------------------------------------------------

1603

   Affiliated    4452    McAfee    McAfee Dialysis (Candler Road Decatur)   
1987 CANDLER RD    STE C    DECATUR    GA    30032-4212

1604

   Affiliated    5036    Avon    Avon Dialysis (Indy West)    9210 ROCKVILLE RD
   STE D    INDIANAPOLIS    IN    46234-2669

1605

   Affiliated    2485    Anaheim West    Anaheim West Dialysis    1821 W LINCOLN
AVE       ANAHEIM    CA    92801-6731

1606

   Affiliated    5043    Port Saint Joe    Port Saint Joe Dialysis    3871
HIGHWAY 98 E    STE 11    PORT ST. JOE    FL    32456-5318

1607

   Affiliated    5056    Hayward Mission Hills    Hayward Mission Hills Dialysis
   1661 INDUSTRIAL PKWY W       HAYWARD    CA    94544-7046

1608

   Affiliated    2472    Cypress Woods Northwest    Cypress Woods Northwest
Dialysis (aka NW Houston)    20320 NORTHWEST FWY    STE 1    HOUSTON    TX   
77065-

1609

   Affiliated    5641    Willow Creek Dialysis    Willow Creek Dialysis    1139
WARWICK WAY       RACINE    WI    53406-5661

1610

   Affiliated    5642    Harbor View Dialysis    Harbor View Dialysis    818 6TH
ST       RACINE    WI    53403-1176

1611

   Affiliated    4451    Red River    Red River Dialysis (fka Shreveport South)
   9205 LINWOOD AVE       SHREVEPORT    LA    71106-7006

1612

   Affiliated    2392    South Dade Kidney Center    South Dade Kidney Center
(Coral Reef)    11040 SW 184TH ST       CUTLER BAY    FL    33157-6602

1613

   Affiliated    5604    Niagara Falls Memorial Dialysis    Niagara Falls
Memorial Dialysis (was NF Kidney Care Center)    621 10TH ST       NIAGARA FALLS
   NY    14301-1813

1614

   Affiliated    5617    Silverado Dialysis    Silverado Dialysis    1100
TRANCAS ST    STE 266 AND 267    NAPA    CA    94558-2921

1615

   Affiliated    5621    Prairie River Dialysis    Prairie River Dialysis    601
S CENTER AVE       MERRILL    WI    54452-3404

1616

   Affiliated    5622    Stevens Point Dialysis    Stevens Point Dialysis    900
ILLINOIS AVE    5th FLR    STEVENS POINT    WI    54481-2885

1617

   Affiliated    5623    Grand Seasons Dialysis    Grand Seasons Dialysis    190
GRAND SEASONS DR       WAUPACA    WI    54981-8219

1618

   Affiliated    5624    Wausau Dialysis    Wausau Dialysis    2600 STEWART AVE
   STE 144    WAUSAU    WI    54401-1403

1619

   Affiliated    5625    Pine Crest Dialysis    Pine Crest Dialysis    232 S
COURTNEY ST    STE 2    RHINELANDER    WI    54501-3319

1620

   Affiliated    5626    Meadow Lane Dialysis    Meadow Lane Dialysis    1120
PINE ST       STANLEY    WI    54768-1297

1621

   Affiliated    5627    Wisconsin Rapids Dialysis    Wisconsin Rapids Dialysis
   1041B HILL ST       WISCONSIN RAPIDS    WI    54494-5221

1622

   Affiliated    5628    Marshfield Dialysis    Marshfield Dialysis    123
NORTHRIDGE ST       MARSHFIELD    WI    54449-8341

1623

   Affiliated    5629    Northern Star Dialysis    Northern Star Dialysis    311
ELM ST       WOODRUFF    WI    54568-9190

1624

   Affiliated    5632    Ames Mary Greeley Dialysis    Ames Mary Greeley
Dialysis    2322 E 13TH ST       AMES    IA    50010-5669

1625

   Affiliated    5633    Marshalltown Mary Greeley Dialysis    Marshalltown Mary
Greeley Dialysis    3120 S 2ND ST       MARSHALLTOWN    IA    50158-4614

1626

   Affiliated    5634    Iowa Falls Mary Greeley Dialysis    Iowa Falls Mary
Greeley Dialysis    701 WASHINGTON AVE       IOWA FALLS    IA    50126-2100

1627

   Affiliated    5649    Dialysis Center of Hutchinson    Dialysis Center of
Hutchinson    1901 N WALDRON ST       HUTCHINSON    KS    67502-1129

1628

   Affiliated    5650    Amarillo Dialysis    Amarillo Dialysis    8604 S
COULTER ST       AMARILLO    TX    79119-7379

1629

   Affiliated    4495    Sagemeadow    Sagemeadow Dialysis (Houston)    10923
SCARSDALE BLVD       HOUSTON    TX    77089-6024

1630

   Affiliated    5009    McKinney    McKinney Dialysis    4717 MEDICAL CENTER DR
      MCKINNEY    TX    75069-1870

1631

   Affiliated    4499    Scottsburg    Scottsburg Dialysis    1619 W MCCLAIN AVE
      SCOTTSBURG    IN    47170-1161

1632

   Affiliated    2108    Snake River    Snake River Dialysis Center (fka
Blackfoot)    1491 PARKWAY DR       BLACKFOOT    ID    83221-1667

1633

   Affiliated    5034    Southpoint    Southpoint Dialysis (aka Durham South)   
415 W NC HWY 54       DURHAM    NC    27713-7516

1634

   Affiliated    5643    Burlingame Dialysis    Burlingame Dialysis    1720 EL
CAMINO REAL    STE 12    BURLINGAME    CA    94010-3225

1635

   Affiliated    5644    Mills Dialysis    Mills Dialysis    100 S SAN MATEO DR
      SAN MATEO    CA    94401-3805

1636

   Affiliated    5646    Stuebenville    Steubenville Dialysis    4000 JOHNSON
RD       STEUBENVILLE    OH    43952-2300

1637

   Affiliated    5656    Premiere Kidney Center of Newark    Premiere Kidney
Center of Newark    65 SOUTH TERRACE AVE       NEWARK    OH    43055-1355

1638

   Affiliated    5029    Calvine    Calvine Dialysis (Sacramento)    8243 E
STOCKTON BLVD    STE 1    SACRAMENTO    CA    95828-8200

1639

   Affiliated    4445    Durham Corners dialysis    Durham Corners Dialysis
(South Plainfield)    241 DURHAM AVE       SOUTH PLAINFIELD    NJ    07080-2504

1640

   Affiliated    4475    Mt Morris    Mt Morris Dialysis (aka North Flint)   
6141 N. SAGINAW RD       MOUNT MORRIS    MI    48458-2403

1641

   Affiliated    2176    Grandview    Grandview Dialysis    13812 S US HIGHWAY
71       GRANDVIEW    MO    64030-3685

1642

   Affiliated    4450    Lemoore    Lemoore Dialysis    1345 W BUSH ST      
LEMOORE    CA    93245-3303

1643

   Affiliated    5663    Middlebrook Dialysis    Middlebrook Dialysis    12401
MIDDLEBROOK RD    STE 16    GERMANTOWN    MD    20874-1523

1644

   Affiliated    5664    Catoctin Dialysis    Catoctin Dialysis    405 W 7TH ST
      FREDERICK    MD    21701-4505

1645

   Affiliated    5648    Central New York Dialysis Center    Central New York
Dialysis Center    910 ERIE BLVD E       SYRACUSE    NY    13210-1060

1646

   Affiliated    5014    South Jackson    South Jackson Dialysis    46 HARTS
BRIDGE RD       JACKSON    TN    38301-7512

1647

   Affiliated    2344    Los Alamitos    Los Alamitos Dialysis    4141 KATELLA
AVE       LOS ALAMITOS    CA    90720-3406

1648

   Affiliated    5048    Robbinsdale    Robbinsdale Dialysis    3461 W BROADWAY
AVE       ROBBINSDALE    MN    55422-2955

1649

   Affiliated    5557    Oxnard    Oxnard Dialysis    1900 OUTLET CENTER DR   
   OXNARD    CA    93036-0677

1650

   Affiliated    4429    Marked Tree    DNVO-Marked Tree-AR    216 HESTER PARKER
DR       MARKED TREE    AR    72365-2023

1651

   Affiliated    5669    Louisa Dialysis    Louisa Dialysis    2145 HWY 2565   
   LOUISA    KY    41230

1652

   Affiliated    5670    Point Pleasant Dialysis    Point Pleasant Dialysis   
3683 OHIO RIVER DR       POINT PLEASANT    WV    25550

1653

   Affiliated    6802    Marion    Renal Care of Marion (P150)    2921 HWY 77   
SUITE #8    MARION    AR    72364-2368

1654

   Affiliated    6803    Osceola    Osceola Dialysis (P151)    1420 W KEISER AVE
      OSCEOLA    AR    72370-2800

1655

   Affiliated    6805    Cottonwood    Cottonwood Dialysis (P153)    203 S CANDY
LANE       COTTONWOOD    AZ    86326-8115

1656

   Affiliated    6808    Prescott    Prescott Dialysis (P157)    980 WILLOW
CREEK RD.    SUITE 11    PRESCOTT    AZ    86301-1619

1657

   Affiliated    6811    Naples    Collier County Dialysis (P160)    6625
HILLWAY CIRCLE       NAPLES    FL    34112

1658

   Affiliated    6813    Catersville    Cartersville Renal Center (P162)    203
S TENNESSEE ST       CARTERSVILLE    GA    30120

1659

   Affiliated    6816    Arlington Heights Renal Center    Arlington Heights
Renal Center (P165)    17 W GOLF RD       ARLINGTON HEIGHTS    IL    60006

1660

   Affiliated    6817    Hazel Crest Renal Center    Hazel Crest Renal Center
(P166)    3470 W 183RD ST       HAZEL CREST    IL    60429

1661

   Affiliated    6818    Loop Renal Center    Loop Renal Center (P167)    1101 S
CANAL ST    11TH FLR    CHICAGO    IL    60607

1662

   Affiliated    6819    Markham Renal Center    Markham Renal Center (P168)   
3053 W 159TH ST       MARKHAM    IL    60426

1663

   Affiliated    6821    South Holland Renal Center    South Holland Renal
Center (P170)    16136 S PARK AVE.       SOUTH HOLLAND    IL    60473

1664

   Affiliated    6822    Waukegan Renal Center    Waukegan Renal Center (P171)
   1616 GRAND AVE.    STE. C    WAUKEGAN    IL    60085

1665

   Affiliated    6936    Waukegan Home Renal Center    Waukegan Home Training
(P172)    1616 GRAND AVE    STE F    WAUKEGAN    IL    60085

1666

   Affiliated    6825    Baton Rouge    East Baton Rouge Dialysis (P174)    1333
ONEAL LANE       BATON ROUGE    LA    70816

1667

   Affiliated    6826    Houma Renal Center    Houma Dialysis (P175)    108
PICONE RD       HOUMA    LA    70363

1668

   Affiliated    6827    Amesbury    Amesbury Renal Center (P177)    24 MORRILL
PLACE       AMESBURY    MA    1913

1669

   Affiliated    6828    North Andover    North Andover Renal Center (P178)   
201 SUTTON ST       NORTH ANDOVER    MA    1845

 

Page 73 of 123



--------------------------------------------------------------------------------

1670

   Affiliated    6829    Canton    Canton Renal Center (P179)    620 E PEACE ST
      CANTON    MS    39046-4729

1671

   Affiliated    6830    Hazelhurst    Hazlehurst Dialysis (P180)    201 N HALEY
ST       HAZLEHURST    MS    39083

1672

   Affiliated    6831    Jackson North    Jackson North Dialysis (P181)    571
BEASLEY RD    SUITE B    JACKSON    MS    39206-3042

1673

   Affiliated    6832    Jackson South    Jackson South Dialysis (P182)    2460
TERRY RD    SUITE 27-J    JACKSON    MS    39204-5767

1674

   Affiliated    6833    Jackson Southwest    Jackson Southwest Dialysis (P183)
   1828 RAYMOND RD       JACKSON    MS    39204-4126

1675

   Affiliated    6834    Lexington    Renal Care of Lexington (P184)    22579
DEPOT STREET       LEXINGTON    MS    39095

1676

   Affiliated    6835    Munroe Falls    Munroe Falls Dialysis (P185)    265 N
MAIN ST       MUNROE FALLS    OH    44262

1677

   Affiliated    6836    Summit    Summit Renal Center (P186)    73 MASSILLON
ROAD       AKRON    OH    44312

1678

   Affiliated    6837    White Ponds    White Ponds Dialysis (P187)    534 WHITE
POND DRIVE    SUITE A    AKRON    OH    44320

1679

   Affiliated    6838    Philadelphia    Memphis Street Renal Center (P189)   
3310 24 MEMPHIS ST       PHILADELPHIA    PA    19134-4510

1680

   Affiliated    6839    Memphis Central Renal Center    Renal Care of Central
Memphis (P190)    1331 UNION AVE.    SUITE 11    MEMPHIS    TN    38104-7559

1681

   Affiliated    6840    Memphis Graceland Renal Center    Memphis Graceland
Renal Center (P191)    4180 AUBURN RD       MEMPHIS    TN    38116-6202

1682

   Affiliated    6841    Memphis Midtown Renal Center    Renal Care of Midtown
Memphis (P192)    1166 MONROE AVE.       MEMPHIS    TN    38104-6614

1683

   Affiliated    6842    Memphis North Renal Center    Renal Care of Memphis
North (P193)    4913 RALEIGH COMMON DR.    SUITE 1    MEMPHIS    TN   
38128-2485

1684

   Affiliated    6844    Whitehaven Renal Center    Whitehaven Renal Center
(P195)    3420 ELVIS PRESLEY BLVD.       MEMPHIS    TN    38116-3260

1685

   Affiliated    6846    Edinburg    Edinburg Renal Center (P197)    4302 S
SUGAR RD    STE 15    EDINBURG    TX    78539-9140

1686

   Affiliated    6847    Mcallen    Dialysis Care of McAllen (P198)    411
LINDBERG AVE       MCALLEN    TX    78501-2921

1687

   Affiliated    6848    Weslaco    Weslaco Renal Center (P199)    910 SOUTH
UTAH       WESLACO    TX    78596-4270

1688

   Affiliated    6849    Marlton Dialysis Center    Marlton Dialysis (P200)   
769 E ROUTE 70       MARLTON    NJ    08053-2341

1689

   Affiliated    6850    Lawrenceville Renal Center    Lawrenceville Renal
Center (P201)    1840 PRINCETON AVE       LAWRENCEVILLE    NJ    8648

1690

   Affiliated    6851    Austell Renal Center    Austell Renal Center (P202)   
3642 MARATHON CIRCLE       AUSTELL    GA    30106- 6821

1691

   Affiliated    6852    Bartlett Renal Center    Bartlett Renal Center
(P203_P290_P8203)    2920 COVINGTON PIKE       MEMPHIS    TN    38128-6007

1692

   Affiliated    6854    Beaverton Dialysis Center    Beaverton Dialysis Center
(P206)    15050 SW KOLL PARKWAY    SUITE J    BEAVERTON    OR    97006-6002

1693

   Affiliated    6858    Walker County Dialysis    Walker County Dialysis (P212)
   589 HIGHWAY 78W       JASPER    AL    35501

1694

   Affiliated    6861    Lakewood    Manatee County Dialysis (P215)    8470
COOPER CREEK BVLD       UNIVERSITY PARK    FL    34201

1695

   Affiliated    6862    Canton    Northwest Georgia Dialysis (P216)    260
HOSPITAL RD       CANTON    GA    30114

1696

   Affiliated    6863    Buffulo Grove Renal Center    Buffalo Grove Dialysis
(P218)    1291 W DUNDEE RD       BUFFALO GROVE    IL    60089

1697

   Affiliated    6864    Evanston Renal Center    Evanston Renal Center (P219)
   1715 CENTRAL ST       EVANSTON    IL    60201

1698

   Affiliated    6865    Schaumburg Renal Center    Schaumburg Renal Center
(P220)    1156 S. ROSELLE ROAD       SCHAUMBURG    IL    60193

1699

   Affiliated    6937    Schaumburg Home Renal Center    Schaumburg Home
Training (P270)    17 W GOLF RD       ARLINGTON HEIGHTS    IL    60005

1700

   Affiliated    6866    Blue River Valley    Blue River Valley Renal Center
(P222)    2309 S MILLER STREET    SUITE 1    SHELBYVILLE    IN    46176-9350

1701

   Affiliated    6867    Central Fort Wayne    Central Fort Wayne Dialysis
(P223)    1940 BLUFTON RD       FORT WAYNE    IN    46809-1307

1702

   Affiliated    6869    Huntington    Renal Care of Huntington (P225)    3040
WEST PARK DRIVE       HUNTINGTON    IN    46750-8956

1703

   Affiliated    6870    Lake Avenue Dialysis Renal Center    Lake Avenue
Dialysis (P226)    3525 LAKE AVE    STE 4    FORT WAYNE    IN    46805-5545

1704

   Affiliated    6871    Marion County    Marion County Dialysis (P229)    3834
S EMERSON AVE    BLDG B    INDIANAPOLIS    IN    46203-5902

1705

   Affiliated    6873    Quad Counties Dialysis    Quad Counties Dialysis (P232)
   528 NORTH GRANDSTAFF       AUBURN    IN    46706-1660

1706

   Affiliated    6875    South Anthony    South Anthony Dialysis (P234)    7017
SOUTH ANTHONY BLVD.       FORT WAYNE    IN    46816-2016

1707

   Affiliated    6876    Brandon    Brandon Renal Center (P235)    101 CHRISTIAN
DR       BRANDON    MS    39042-2678

1708

   Affiliated    6877    Carthage    Renal Care of Carthage (P236)    312 ELLIS
STREET       CARTHAGE    MS    39051

1709

   Affiliated    6878    Las Cruces Renal Center    Las Cruces Renal Center
(P237)    3961 E LOHMAN AVE    STE 29    LAS CRUCES    NM    88011-8272

1710

   Affiliated    6879    Northeast Portland    Northeast Portland Renal Center
(P240)    703 NE HANCOCK ST       PORTLAND    OR    97212-3955

1711

   Affiliated    6880    Oregon Kidney Center    Dialysis Care of Portland
(P241)    5318 NE IRVING       PORTLAND    OR    97213

1712

   Affiliated    6881    Sunnyside    Sunnyside Renal Center (P242)    6902 SE
LAKE ROAD    SUITE 1    MILWAUKIE    OR    97267-2148

1713

   Affiliated    6882    Willamette Valley    Williamette Valley Renal Center
(P243)    1510 DIVISION STREET    SUITE 9    OREGON CITY    OR    97045-1572

1714

   Affiliated    6883    Northern Philadelphia    Northern Philadelphia Dialysis
(P244)    5933 N BROAD ST       PHILADELPHIA    PA    19141

1715

   Affiliated    6884    North Providence Renal Center    North Providence Renal
Center (P246)    1635 MINERAL SPRING AVE       NORTH PROVIDENCE    RI   
02904-4025

1716

   Affiliated    6889    Alice Renal Center    Alice Renal Center (P252)    2345
ALICE REGIONAL BLVD.       ALICE    TX    78332-7291

1717

   Affiliated    6890    Beeville Renal Center    Beeville Renal Center (P253)
   1905 NW FRONTAGE       BEEVILLE    TX    78102-2954

1718

   Affiliated    6891    Brownsville    Brownsville Renal Center (P254)    2945
CENTRAL BLVD       BROWNSVILLE    TX    78520-8958

1719

   Affiliated    6892    Corpus Christi Renal Center    Corpus Christi Dialysis
(P255)    2733 SWANTNER DR       CORPUS CHRISTI    TX    78404-2832

1720

   Affiliated    6893    Riverside Renal Center    Riverside Renal Center (P256)
   13434 LEOPARD RD. SUITE A17       CORPUS CHRISTI    TX    78410-4466

1721

   Affiliated    6894    South Texas Renal Center    South Texas Renal Center
(P257)    4301 S PADRE ISLAND DR       CORPUS CHRISTI    TX    78411-4433

1722

   Affiliated    6896    South Central Renal Center    Morgan Avenue Dialysis
(P258)    2222 S MORGAN AVE    SUITE 114    CORPUS CHRISTI    TX    78405-1900

1723

   Affiliated    6898    Northeast Texas    Dialylsis Care of Greenville (P260)
   4805 WESLEY ST       GREENVILLE    TX    75401-5649

1724

   Affiliated    6899    Downtown Spokane    Downtown Spokane Renal Center
(P261)    601 W 5TH ST    SUITE F    SPOKANE    WA    99205

1725

   Affiliated    6900    North Spokane    North Spokane Renal Center (P262)   
12610 E MARIBEAU PRKWY    STE 1    SPOKANE    WA    99216

1726

   Affiliated    6901    Spokane Valley    Spokane Valley Renal Center (P263)   
12610 EAST MIRABEAU PKY    SUITE 1    SPOKANE    WA    99208-1450

1727

   Affiliated    6902    Kansas City    Kansas City Renal Center (P264)    4333
MADISON AVE       KANSAS CITY    MO    64111-3429

1728

   Affiliated    6903    Butler Renal Center    Butler Renal Center (P266)   
601 W NURSERY       BUTLER    MO    64730

1729

   Affiliated    6904    Harrisonville    Harrisonville Renal Center (P267)   
308 GALAXIE AVE       HARRISONVILLE    MO    64701-2084

1730

   Affiliated    6905    Marshall Renal Center    Marshall Renal Center (P268)
   359 W MORGAN       MARSHALL    MO    65340

1731

   Affiliated    6907    Akron Renal Center    Akron Renal Center (P272)    525
EAST MARKET STREET       AKRON    OH    44304-1619

1732

   Affiliated    6908    Kendallville Renal Center    Kendallville Renal Center
(P274)    602 SAWYER RD       KENDALLVILLE    IN    46755- 2566

1733

   Affiliated    6909    Greenwood Holly Renal Center    Greenwood Holly Renal
Center (P276)    1533 HOLLY RD       CORPUS CHRISTI    TX    78417-2010

1734

   Affiliated    6910    Plainfield Renal Center    Plainfield Renal Center
(P278)    8110 NETWORK DR       PLAINFIELD    IN    46168-9024

1735

   Affiliated    6911    Green Valley Renal Center    Green Valley Dialysis
(P279)    1489 W WARM SPRINGS RD    STE 122    HENDERSON    NV    89014-7637

1736

   Affiliated    6912    Las Vegas Renal Center    Las Vegas Renal Center (P280)
   2333 RENAISSANCE DR       LAS VEGAS    NV    89119-6191

 

Page 74 of 123



--------------------------------------------------------------------------------

1737

   Affiliated    6913    Lees Summit Renal Center    Lees Summit Renal Center
(P281)    100 NE MISSOURI RD    STE 1    LEE’S SUMMIT    MO    64086-4702

1738

   Affiliated    6914    Westport Renal Center    Westport Renal Center (P282)
   3947 BROADWAY STREET       KANSAS CITY    MO    64111-2516

1739

   Affiliated    6915    Greensboro Dialysis Center    Greensboro Dialysis
Center (P284)    1220 SILOAM RD       GREENSBORO    GA    30642-0390

1740

   Affiliated    5057    Forest Landing    DNVO-Forest Landing Dialysis (Harford
Cty, Havre de Grace)-MD    2220 COMMERCE AVE    STE 1    FOREST HILL    MD   
21050

1741

   Affiliated    5033    University City    DNVO-University City Dialysis
(Philadelphia)-PA    3020 MARKET ST    STE 13    PHILADELPHIA    PA   
19104-2999

1742

   Affiliated    2411    Parkland    DNVO-Parkland Dialysis-WA    311 140TH ST
SO       TACOMA    WA    98444

1743

   Affiliated    5094    Shelbyville Road    DNVO JV-Shelbyville Road Dialysis
(DuPont, Louisville)-KY    4600 SHELBYVILLE RD    STE 31    LOUISVILLE    KY   
40207

1744

   Affiliated    5106    Fort Wayne West Dialysis    DNVO JV-Fort Wayne South-IN
   302 E PETTIT AVE       FORT WAYNE    IN    468063007

1745

   Affiliated    5671    Suburban Dialysis    ACQ-5671-NY    1542 MAPLE RD      
WILLIAMSVILLE    NY    14221

1746

   Affiliated    5672    Gates Circle Dialysis    ACQ-5672-NY    3 GATES CIRCLE
   1ST FLR    BUFFALO    NY    14209

1747

   Affiliated    5673    Orchard Park Dialysis    ACQ-5673-NY    3801 TAYLOR RD
      ORCHARD PARK    NY    14127

1748

   Affiliated    2420    TC Jester    DNVO-TC Jester-TX    1800 W 26TH ST    STE
11    HOUSTON    TX    77008-1419

1749

   Affiliated    4436    Champions    DNVO-Champions Dialysis (Houston)-TX   
4427 FM 1960 W    STE D    HOUSTON    TX    77068-3409

1750

   Affiliated    5083    Magic City Dialysis MMC    DNVO-Magic City Dialysis
(Birmingham)-AL    300 22ND ST SO       BIRMINGHAM    AL    35233-2209

1751

   Affiliated    5084    Steel City Dialysis    DNVO-Steel City Dialysis
(Birmingham)-AL    1809 AVE H (ENSLEY)       BIRMINGHAM    AL    35218

1752

   Affiliated    5081    Jewel Dialysis    DNVO-Jewel Dialysis (Camellia,
Birmingham)-AL    514 WEST TOWN PLAZA       BESSEMER    AL    35020

1753

   Affiliated    660    Crystal River    Crystal River Dialysis    7435 W GULF
TO LAKE HWY       CRYSTAL RIVER    FL    34429-7834

1754

   Affiliated    1936    Southwest Kidney    Estrella Dialysis Center    8410 W
THOMAS RD    STE 1 BLDG 1    PHOENIX    AZ    85037-3356

1755

   Affiliated    1937    Gilbert Dialysis    Gilbert Dialysis Center    5222 E
BASELINE RD    STE 14    GILBERT    AZ    85234-2963

1756

   Affiliated    1938    Tempe Dialysis    Tempe Dialysis Center    2149 E
WARNER RD    STE 11    TEMPE    AZ    85284-3496

1757

   Affiliated    1939    Phoenix Dialysis    Phoenix Dialysis Center    337 E
CORONADO RD    STE 11    PHOENIX    AZ    85004-1582

1758

   Affiliated    1949    Arrowhead Lakes Dialysis    Arrowhead Lakes Dialysis   
20325 N 51ST AVE    BLDG 11, STE 186    GLENDALE    AZ    85308-4625

1759

   Affiliated    1952    Mountain Vista Dialysis    Mountain Vista Dialysis
Center of Arizona    10238 E HAMPTON AVE    STE 18    MESA    AZ    85209-3317

1760

   Affiliated    1977    South Meadows Dialysis Center    South Meadows Dialysis
Center    10085 DOUBLE R BLVD    STE 16    RENO    NV    89521-4867

1761

   Affiliated    1978    Reno Dialysis Center    Reno Dialysis Center    1500 E
2ND ST    STE 11    RENO    NV    89502-1189

1762

   Affiliated    1979    Carson City Dialysis Center    Carson City Dialysis
Center    3246 N. CARSON ST    STE 11    CARSON CITY    NV    89706-0248

1763

   Affiliated    844    Sparks    Sparks Dialysis Center    4860 VISTA BLVD   
STE 1    SPARKS    NV    89436-2817

1764

   Affiliated    2015    Sierra Rose Dialysis    Sierra Rose Dialysis Center   
685 SIERRA ROSE DR       RENO    NV    89511-2060

1765

   Affiliated    2325    Northwest Tucson    Northwest Tucson Dialysis    2945 W
INA RD    STE 15    TUCSON    AZ    85741-2366

1766

   Affiliated    4355    Mesa    Central Mesa Dialysis Center    1134 E
UNIVERSITY DR    STE 11    MESA    AZ    85203-8048

1767

   Affiliated    4371    Raven    Raven Dialysis Center    3540 E BASELINE RD   
STE 11    PHOENIX    AZ    85042-9628

1768

   Affiliated    4374    Brookwood    Brookwood Dialysis Center    8910 N 43RD
AVE    STE 17    GLENDALE    AZ    85302-5340

1769

   Affiliated    4405    Ocotillo    Ocotillo Dialysis    975 W CHANDLER HEIGHTS
RD    UNIT 11    CHANDLER    AZ    85248-5724

1770

   Affiliated    4364    Maryvale    Maryvale Dialysis Center    4845 W MCDOWELL
RD    STE 1A, 2A, 3A    PHOENIX    AZ    85035-4076    Affiliated    1995   
Winter Park Home PD Dialysis    Winter Park Home PD Dialysis    4100 METRIC DR
   STE 2    WINTER PARK    FL    32792-6832    Affiliated    4302    Lockport
HHD PD At Home    Lockport Home Dialysis-PD    16626 W 159TH ST    STE 73   
LOCKPORT    IL    60441-8019    Affiliated    1972    HHD 6183 and PD 1972 in
Shreveport    Shreveport Home Dialysis PD    1560 IRVING PL       SHREVEPORT   
LA    71101-4604    Affiliated    5618    Home Dialysis of Dayton – South   
Home Dialysis of Dayton-South    4700 SPRINGBORO PIKE    STE 3    MORAINE    OH
   45439-1964    Affiliated    5619    Home Dialysis of Dayton    Home Dialysis
of Dayton    627 S EDWIN C MOSES BLVD    STE 2B    DAYTON    OH    45417-3474   
Affiliated    144    Timpanogos Dialysis Center    Timpanogos Dialysis    1055 N
500 W    STE 222    PROVO    UT    84604-3329    Affiliated    216    HOME
DIALYSIS UNIT    Home Dialysis /CAPD Unit    825 S 8TH ST STE 1202      
MINNEAPOLIS    MN    55404    Affiliated    284    MANZANITA HOME TRAINING
CENTER    Manzanita Home Training Center (fka North CAPD)    4005 MANZANITA AVE
   STE 18    CARMICHAEL    CA    95608-1779    Affiliated    408    WICHITA
DIALYSIS CENTER    Wichita Dialysis Center-PD Program    909 N TOPEKA ST      
WICHITA    KS    67214-3620    Affiliated    978    CENTRAL TULSA DIALYSIS
CENTER    Central Tulsa PD    1124 S SAINT LOUIS AVE       TULSA    OK   
74120-5413    Affiliated    1748    ST PAUL CAPITAL PD    St. Paul Capital
Dialysis at Home-PD (fka Capital PD Program)    555 PARK ST    STE 110    SAINT
PAUL    MN    55103-2110    Affiliated    1787    ASH TREE PD    Ash Tree PD   
2666 N GROVE INDUSTRIAL DR       FRESNO    CA    93727-1552    Affiliated   
1821    EMERALD DIALYSIS    Emerald Dialysis PD (fka Hyde Park PD)    710 W 43RD
ST       CHICAGO    IL    60609-3435    Affiliated    1822    OLYMPIA FIELDS
DIALYSIS    Olympia Fields PD    4557B LINCOLN HWY    STE B    MATTESON    IL   
60443-2385    Affiliated    1823    LAKE COUNTY DIALYSIS    Lake County PD   
918 S MILWAUKEE AVE       LIBERTYVILLE    IL    60048-3229    Affiliated    1825
   COMPREHENSIVE RENAL CARE-GARY    CRC-Gary PD    4802 BROADWAY       GARY   
IN    46408-4509    Affiliated    1826    COMPREHENSIVE RENAL CARE-HAMMOND   
CRC-Hammond PD    222 DOUGLAS ST       HAMMOND    IN    46320-1960    Affiliated
   1827    COMPREHENSIVE RENAL CARE-VALPARAISO    CRC-Valparaiso PD    606 E
LINCOLNWAY       VALPARAISO    IN    46383-5728    Affiliated    1828   
COMPREHENSIVE RENAL CARE-MICHIGAN CITY    CRC-Michigan City PD    9836 WEST 400
NORTH       MICHIGAN CITY    IN    46360-2910    Affiliated    1829   
MERRILLVILLE PD    Merrillville Dialysis PD    9223 TAFT ST       MERRILLVILLE
   IN    46410-6911    Affiliated    1833    NAMPA DIALYSIS CENTER    Nampa
Dialysis PD    846 PARKCENTRE WAY       NAMPA    ID    83651-1790    Affiliated
   1834    TABLE ROCK DIALYSIS CENTER    Table Rock Dialysis PD    5610 W GAGE
ST       BOISE    ID    83706    Affiliated    1835    TWIN FALLS DIALYSIS
CENTER    Twin Falls Dialysis PD    1840 CANYON CREST DR       TWIN FALLS    ID
   83301-3007    Affiliated    1836    TREASURE VALLEY DIALYSIS CENTER   
Treasure Valley Dialysis PD & Home    3525 E LOUISE DR    STE 155    MERIDIAN   
ID    83642-6303    Affiliated    1837    GATE CITY DIALYSIS CENTER    Gate City
Dialysis PD    2001 BENCH RD       POCATELLO    ID    83201-2033    Affiliated
   1838    FOUR RIVERS DIALYSIS CENTER    Four Rivers Dialysis PD    515 EAST LN
      ONTARIO    OR    97914-3953    Affiliated    1869    LOWRY DIALYSIS CENTER
   Lowry Dialysis PD    7465 E 1ST AVE    STE A    DENVER    CO    80230-6877   
Affiliated    1905    BURLEY DIALYSIS CENTER    Burley Dialysis PD    741 N
OVERLAND AVE       BURLEY    ID    83318-3440    Affiliated    1909    TURFWAY
PD DIALYSIS    Turfway PD Training    11 SPIRAL DR    STE 15A    FLORENCE    KY
   41042-1394    Affiliated    1910    MARYVILLE DIALYSIS    Maryville Dialysis
PD    2136B VADALABENE DR       MARYVILLE    IL    62062-5632    Affiliated   
1917    PDL ANNEX-PD    PDL Annex-PD (PDL=Physician Dialysis Lancaster)    2110
HARRISBURG PIKE    STE 310    LANCASTER    PA    17601-2644    Affiliated   
1924    KANKAKEE COUNTY DIALYSIS    Kankakee County Dialysis PD    581 WILLIAM R
LATHAM SR DR    STE 104    BOURBONNAIS    IL    60914-2439    Affiliated    1946
   SNAKE RIVER DIALYSIS PD    DNVO-Snake River Dialysis PD (fka Blackfoot)-ID   
1491 PARKWAY DR       BLACKFOOT    ID    83221-1667

 

Page 75 of 123



--------------------------------------------------------------------------------

   Affiliated    1953    NORTH HIGHLANDS DIALYSIS CENTER    North Highlands
Dialysis Center PD    4986 WATT AVE    STE C    NORTH HIGHLANDS    CA   
95660-5182    Affiliated    1966    AMERY DIALYSIS    Amery Dialysis PD    970
ELDEN AVE       AMERY    WI    54001-1448    Affiliated    1975    KIDNEY HOME
CENTER    Kidney HOME (Home Operations & Medical Education) Center PD    2245
ROLLING RUN DR    STE 4    WINDSOR MILL    MD    21244-1858    Affiliated   
1988    MEMPHIS DOWNTOWN DIALYSIS    Memphis Downtown Dialysis PD    2076 UNION
AVE    FL 2    MEMPHIS    TN    38104-4138    Affiliated    1989    PGH HOME
MODALITY COE    Pittsburgh Home Modality Center of Excellence PD    5171 LIBERTY
AVE    STE A    PITTSBURGH    PA    15224-2254    Affiliated    2223    LAKE
VILLA DIALYSIS    Lake Villa Dialysis PD    37809 N IL RTE 59       LAKE VILLA
   IL    60046-7332    Affiliated    2232    RICHFIELD DIALYSIS    Richfield PD
Program    6601 LYNDALE AVE S    STE 150    RICHFIELD    MN    55423-2490   
Affiliated    2297    TOKAY HOME DIALYSIS CENTER    Tokay Home Dialysis-PD   
777 S HAM LN    STE L    LODI    CA    95242-3593    Affiliated    2302   
SPIVEY PERITONEAL AND HOME DIALYSIS CENTER    Spivey Peritoneal Dialysis and
Home Dialysis Center    1423 STOCKBRIDGE RD    STE B    JONESBORO    GA   
30236-3740    Affiliated    2326    WARRENSVILLE HEIGHTS PD DIALYSIS   
Warrensville Heights PD Dialysis    4200 WARRENSVILLE CENTER RD    STE 210   
WARRENSVILLE HEIGHTS    OH    44122-7000    Affiliated    2340    EASTGATE HOME
   Eastgate Home Training    4435 AICHOLTZ RD    STE 800B    CINCINNATI    OH   
45245-1692    Affiliated    2366    WESLEY CHAPEL DIALYSIS    Wesley Chapel
Dialysis (PD ONLY)    2255 GREEN HEDGES WAY       WESLEY CHAPEL    FL   
33544-8183    Affiliated    2400    FRESNO PD    Fresno At Home Center-PD Only
   568 E HERNDON AVE    STE 301    FRESNO    CA    93720-2989    Affiliated   
2456    GRAND HOME DIALYSIS PD/HHD    Grand Home Dialysis (PD only)    14674 W
MOUNTAIN VIEW BLVD    STE 204    SURPRISE    AZ    85374-2708    Affiliated   
2458    WASHINGTON COUNTY DIALYSIS    Washington County Dialysis PD Only (fka
Hagerstown)    1136 OPAL CT       HAGERSTOWN    MD    21740-5940    Affiliated
   2477    SAN JOSE PD    San Jose At Home-PD Only (Freestanding)    4400
STEVENS CREEK BLVD    STE 50    SAN JOSE    CA    95129-1104    Affiliated   
2483    FREMONT HOME TRAINING JV    DNVO-Fremont At Home PD/HHD-CA    39355
CALIFORNIA AVE       FREMONT    CA    94538    Affiliated    2490    HOME
DIALYSIS OPTIONS OF BALDWIN COUNTY    Home Dialysis Options of Baldwin County-PD
Only    27880 N MAIN ST    STE A    DAPHNE    AL    36526-7080    Affiliated   
3299    TRI COUNTIES HOME TRAINING    Tri Counties Home Dialysis    433 S BRIDGE
ST       VISALIA    CA    93277-2801    Affiliated    3640    WHITE OAK HOME
TRAINING DIALYSIS    White Oak Home Training    5520 CHEVIOT RD    STE B   
CINCINNATI    OH    45247-7069    Affiliated    3683    BUTLER COUNTY HOME
TRAINING DIALYSIS    Butler County Home Training    3497 S DIXIE HWY      
FRANKLIN    OH    45005-5717    Affiliated    3727    HANFORD AT HOME DIALYSIS
   Hanford Home Dialysis PD    900 N DOUTY ST       HANFORD    CA    93230-3918
   Affiliated    3735    HIOAKS DIALYSIS PD    Hioaks Dialysis PD    681 HIOAKS
RD    STE B    RICHMOND    VA    23225-4043    Affiliated    3891    MEMPHIS
EAST DIALYSIS PD    Memphis East Dialysis PD    50 HUMPHREYS CTR    STE 28B   
MEMPHIS    TN    38120-2369    Affiliated    3892    NASHVILLE HOME TRAINING
DIALYSIS PD    Nashville Home Training Dialysis PD    1919 CHARLOTTE AVE    STE
200    NASHVILLE    TN    37203-2245    Affiliated    3989    DEARBORN HOME
DIALYSIS    Dearborn Home Dialysis-PD    22030 PARK ST       DEARBORN    MI   
48124-2854    Affiliated    4308    GALLERIA HOME TRAINING DIALYSIS    Galleria
Home Training Dialysis PD (aka SW Tennessee)    9045 HIGHWAY 64    STE 102   
LAKELAND    TN    38002-8394    Affiliated    4310    GREATER TAMPA AT HOME   
Greater Tampa At Home PD    4204 N MACDILL AVE    STE 1B NORTH BLDG    TAMPA   
FL    33607-6364    Affiliated    4315    LORAIN COUNTY HOME DIALYSIS   
DNVO-Lorain County Home Dialysis HHD/PD-OH    824 E BROAD ST       ELYRIA    OH
   44035-6557    Affiliated    4375    GARFIELD HOME PROGRAM    Garfield Home
Program (PD Only)    228 N GARFIELD AVE    STE 301    MONTEREY PARK    CA   
91754-1709    Affiliated    4453    BINZ HOME TRAINING    Binz Home Training -
PD only    1213 HERMANN DR    STE 180    HOUSTON    TX    77004-7018   
Affiliated    5021    FRANKLIN AT HOME PD    Franklin At Home PD    301
CALLOWHILL ST       PHILADELPHIA    PA    19123-4117    Affiliated    5028   
CALDWELL DIALYSIS CENTER PD    Caldwell Dialysis Center    821 S SMEED PKWY   
   CALDWELL    ID    83605-5130    Affiliated    5170    FORT WAYNE HOME
DIALYSIS    DNVO-Fort Wayne Home Dialysis (PD-HHD)-IN    3124 E STATE BLVD   
STE 5B    FORT WAYNE    IN    46805-4763    Affiliated    5556    VISALIA AT
HOME    Visalia At Home PD    1120 N CHINOWTH ST       VISALIA    CA   
93291-7896    Affiliated    5569    BLUEMOUND PD    Bluemound PD    601 N 99TH
ST STE 300       WAUWATOSA    WI    53226-4362    Affiliated    5581    WOODLAWN
HOME PROGRAM PD    Woodlawn Home Program PD Only    5841 S MARYLAND AVE    RM
L-026    CHICAGO    IL    60637-1447    Affiliated    5599    BEVERLY DIALYSIS
PD    Beverly PD    8109 S WESTERN AVE       CHICAGO    IL    60620-5939   
Affiliated    5600    WOODLAWN PEDIATRIC HOME PROGRAM    Woodlawn Pediatrics
Home Program PD Only    5841 S MARYLAND AVE L026       CHICAGO    IL    60615   
Affiliated    5616    SPRINGHILL HOME TRAINING DIALYSIS    Springhill Home
Training (PD Only)    3401 SPRINGHILL DR    STE 330    NORTH LITTLE ROCK    AR
   72117-2945    Affiliated    5647    FIRST COLONIAL DAVITA PD    First
Colonial DaVita PD    1157 FIRST COLONIAL RD    STE 200    VIRGINIA BEACH    VA
   23454-2432    Affiliated    5898    AMHERST AT HOME    Amherst At Home   
3200 COOPER FOSTER PRK RD W       LORAIN    OH    44053-3654    Affiliated   
5900    CATHERDRAL CITY AT HOME    DNVO JV-Cathedral City At Home-CA    30-885
DATE PALM DR       CATHEDRAL CITY    CA    92234-2958    Affiliated    5904   
ROBBINSDALE AT HOME    Robbinsdale At Home    3461 WEST BROADWAY AVE      
ROBBINSDALE    MN    55422-2955    Affiliated    5905    NORTH PALM BEACH AT
HOME    North Palm Beach At Home    2841 PGA BLVD       PALM BEACH GARDENS    FL
   33410-2910    Affiliated    5907    SOUTHTOWNS AT HOME    Southtowns At Home
(Hamburg)    4910 CAMP RD    STE 100    HAMBURG    NY    14075-2617   
Affiliated    5909    FORT WAYNE HOME AT HOME    DNVO-Fort Wayne Home At Home   
3124 E STATE BLVD    STE 5B    FORT WAYNE    IN    46805-4763    Affiliated   
5910    FORT WAYNE WEST AT HOME    DNVO JV-Fort Wayne West At Home    4916
ILLINOIS RD    STE 118    FORT WAYNE    IN    46804-5116    Affiliated    5913
   WINCHESTER AT HOME    Winchester At Home    2301 VALOR DR       WINCHESTER   
VA    22601-6111    Affiliated    5914    MARSHFIELD AT HOME    Marshfield At
Home    123 NORTHRIDGE ST       MARSHFIELD    WI    54449-8341    Affiliated   
5915    MOSCOW AT HOME    Moscow At Home    212 RODEO DR    STE 110    MOSCOW   
ID    83843-9791    Affiliated    5919    AVON AT HOME    Avon At Home    9210
ROCKVILLE RD    STE D    INDIANAPOLIS    IN    46234-2670    Affiliated    5923
   NORTHSIDE AT HOME    Northside At Home    320 E NORTH AVE    4TH FLOOR SOUTH
TOWER    PITTSBURGH    PA    15212-4756    Affiliated    5926    PANAMA CITY AT
HOME    Panama City At Home    615 HIGHWAY 231       PANAMA CITY    FL   
32405-4704    Affiliated    5927    MAGNOLIA OAKS AT HOME    Magnolia Oaks At
Home (aka Hinesville, Satilla River)    2377 HIGHWAY 196 W    BLDG A MAGNOLIA
OAKS    HINESVILLE    GA    31313-8036    Affiliated    5928    WESTBANK AT HOME
   Westbank At Home    3631 BEHRMAN PL       NEW ORLEANS    LA    70114-0906   
Affiliated    5931    ROCKSIDE AT HOME    Rockside At Home    4801 ACORN DR   
   INDEPENDENCE    OH    44131-2566    Affiliated    5932    WADSWORTH AT HOME
   Wadsworth At Home    195 WADSWORTH RD STE 302    FOUNDERS HALL 3RD FLOOR   
WADSWORTH    OH    44281-9504    Affiliated    5933    WOODLAWN AT HOME HHD   
Woodlawn Home Program At Home    5841 S MARYLAND AVE    RM L-026    CHICAGO   
IL    60637-1447    Affiliated    5934    WESLEY CHAPEL AT HOME    Wesley Chapel
At Home    2255 GREEN HEDGES WAY       WESLEY CHAPEL    FL    33544-8183   
Affiliated    5935    THOUSAND OAKS AT HOME    Thousand Oaks At Home    375
ROLLING OAKS DR    STE 100    THOUSAND OAKS    CA    91361-1024    Affiliated   
5936    SIMI VALLEY AT HOME    Simi Valley At Home    2950 SYCAMORE DR    STE
100    SIMI VALLEY    CA    93065-1210    Affiliated    5937    MIDWEST FAIRBORN
AT HOME    Midwest Fairborn At Home    1266 N BROAD ST       FAIRBORN    OH   
45324    Affiliated    5938    NORTH ST LOUIS COUNTY AT HOME    North St. Louis
County At Home    13119 NEW HALLS FERRY RD       FLORISSANT    MO    63033-3228
   Affiliated    5939    BLUEMOUND AT HOME    Bluemound At Home    601 N 99TH ST
   STE 110    WAUWATOSA    WI    53226    Affiliated    5940    MESA COUNTY AT
HOME    Mesa County At Home (Grand Junction)    561 25 RD    STE D    GRAND
JUNCTION    CO    81505-1303    Affiliated    5942    PLANO AT HOME    Plano At
Home    481 SHILOH RD    STE 100    PLANO    TX    75074-7231

 

Page 76 of 123



--------------------------------------------------------------------------------

   Affiliated    5943    WEST BLOOMFIELD AT HOME    West Bloomfield At Home   
6010 W MAPLE RD STE 215       WEST BLOOMFIELD    MI    48322-4406    Affiliated
   5945    BINZ HOME TRAINING AT HOME    Binz Home Training At Home    1213
HERMANN DR STE 180       HOUSTON    TX    77004-7070    Affiliated    5947   
HANNIBAL AT HOME    Hannibal At Home    3140 PALMYRA RD       HANNIBAL    MO   
63401-2204    Affiliated    5949    BEVERLY AT HOME    Beverly At Home    8109
SOUTH WESTERN AVE       CHICAGO    IL    60620-5939    Affiliated    5950   
NORTH JACKSON AT HOME    North Jackson At Home (fka Stonegate)    217 STERLING
FARM DR       JACKSON    TN    38305-5727    Affiliated    5951    PORTAGE AT
HOME    Portage At Home    5823 US HIGHWAY 6       PORTAGE    IN    46368-4851
   Affiliated    5952    ROGUE VALLEY AT HOME    Rogue Valley At Home    760
GOLF VIEW DR UNIT 100       MEDFORD    OR    97504-9685    Affiliated    5953   
EVERETT AT HOME    Everett At Home    8130 EVERGREEN WAY STE C       EVERETT   
WA    98203-6419    Affiliated    5954    OLYMPIA AT HOME    Olympia At Home   
335 COOPER POINT ROAD NW    SUITE 105    OLYMPIA    WA    98502-4436   
Affiliated    5955    LORAIN COUNTY HOME AT HOME    DNVO-Lorain County Home At
Home    824 EAST BROAD ST       ELYRIA    OH    44035-6559    Affiliated    5956
   RENAISSANCE AT HOME    Renaissance At Home    1840 DARBY DR       FLORENCE   
AL    35630-2623    Affiliated    5957    POOLER AT HOME    Pooler At Home    54
TRADERS WAY    LIVE OAK PLAZA    POOLER    GA    31322-4158    Affiliated   
5958    GULF SHORES AT HOME    Gulf Shores At Home    3947 GULF SHORES PKWY   
UNIT 150    GULF SHORES    AL    36542-2735    Affiliated    5959    FRANKLIN AT
HOME    Franklin At Home    301 CALLOWHILL ST       PHILADELPHIA    PA   
19123-4117    Affiliated    5961    RENO AT HOME    Reno At Home    1500 EAST
2ND STREET    STE 101, 106    RENO    NV    89502-1189    Affiliated    5963   
JACKSONVILLE SOUTH AT HOME    Jacksonville South At Home    14965 OLD SAINT
AUGUSTINE RD    UNIT 114    JACKSONVILLE    FL    32258-9481    Affiliated   
5964    LAKE ST LOUIS AT HOME    Lake St. Louis At Home    200 BREVCO PLZ    STE
202    LAKE ST LOUIS    MO    63367-2950    Affiliated    5965    UNION CITY AT
HOME (GA)    Union City At Home (GA)    6851 SHANNON PARKWAY    STE 200    UNION
CITY    GA    30291-2049    Affiliated    5966    WEBER VALLEY AT HOME    Weber
Valley At Home    1920 W 250TH N       MARRIOTT-SLATERVILLE    UT    84404-9233
   Affiliated    5968    PARKER DIALYSIS CENTER    Parker At Home    10371 S
PARK GLENN WAY    STE 180    PARKER    CO    80138-3871    Affiliated    5971   
KENNESTONE AT HOME    Kennestone At Home    200 COBB PKWY N    STE 318   
MARIETTA    GA    30062-3558    Affiliated    5973    NORTH COLORADO SPRINGS AT
HOME    North Colorado Springs At Home    6071 E WOODMEN RD    STE 100   
COLORADO SPRINGS    CO    80923-2610    Affiliated    5974    PGH HOME MODALITY
COD/HHD    Pittsburgh Home Modality Center of Excellence At Home    5171 LIBERTY
AVE    STE A    PITTSBURGH    PA    15224-2254    Affiliated    5977    FRESNO
AT HOME CENTER    Fresno At Home Center-HHD Only    568 E HERNDON AVE    STE 301
   FRESNO    CA    93720-2989    Affiliated    5978    BLUFF CITY AT HOME   
Bluff City At Home    2400 LUCY LEE PKWY    STE E    POPLAR BLUFF    MO   
63901-2427    Affiliated    5979    NORTH METRO AT HOME    North Metro At Home
   12365 HURON ST    STE 500    WESTMINSTER    CO    80234-3498    Affiliated   
5980    FIVE STAR AT HOME    Five Star At Home (fka Las Vegas Multi-Care)   
2400 TECH CENTER CT       LAS VEGAS    NV    89128-0804    Affiliated    5981   
KIDNEY HOME AT HOME    Kidney HOME (Home Operations & Medical Education) At Home
   2245 ROLLING RUN DR    STE 3    WINDSOR MILL    MD    21244-1858   
Affiliated    5982    FARGO AT HOME    Fargo At Home    4474 23RD AVE S    STE M
   FARGO    ND    58104-8795    Affiliated    5983    GALLERIA HOME TRAINING AT
HOME    Galleria Home Training At Home    9045 HIGHWAY 64    STE 102    LAKELAND
   TN    38002-8394    Affiliated    5986    BELDEN COMMUNITY AT HOME    Belden
Community At Home    4685 FULTON DR NW       CANTON    OH    44718-2379   
Affiliated    5987    MAINPLACE AT HOME    Mainplace At Home    972 W TOWN AND
COUNTRY RD       ORANGE    CA    92868-4714    Affiliated    5988    PENNSAUKEN
AT HOME    Pennsauken At Home    7024 KAIGHNS AVE       PENNSAUKEN    NJ   
08109-4417    Affiliated    5989    JEDBURG AT HOME    Jedburg At Home    2897 W
5TH NORTH ST       SUMMERVILLE    SC    29483-9674    Affiliated    5993    CAPE
CORAL SOUTH AT HOME    Cape Coral South At Home    3046 DEL PRADO BLVD S    STE
4A    CAPE CORAL    FL    33904-7232    Affiliated    5994    GREATER TAMPA HOME
AT HOME    Greater Tampa At Home    4204 N MACDILL AVE    STE 1B NORTH BLDG   
TAMPA    FL    33607-6364    Affiliated    5995    ATHENS EAST AT HOME    Athens
East At Home    2026 S MILLEDGE AVE    STE A2    ATHENS    GA    30605-6480   
Affiliated    5996    UNIVERSITY UNIT RIVERSIDE AT HOME    University Unit
Riverside At Home    1045 WESTGATE DR    STE 90    SAINT PAUL    MN   
55114-1079    Affiliated    5997    WOODRIDGE AT HOME    Woodridge Home At Home
   7425 JANES AVE    STE 103    WOODRIDGE    IL    60517-2356    Affiliated   
5998    INDY SOUTH AT HOME    Indy South At Home    972 EMERSON PKWY    STE E   
GREENWOOD    IN    46143-6202    Affiliated    5999    LOCKPORT HOME AT HOME   
Lockport Home Dialysis At Home    16626 W 159TH ST    STE 703    LOCKPORT    IL
   60441-8019    Affiliated    6000    CAMELBACK AT HOME HEMO    Camelback
Dialysis At Home    7321 E OSBORN DR       SCOTTSDALE    AZ    85251-6418   
Affiliated    6002    WEST BOUNTIFUL DIALYSIS AT HOME    West Bountiful Dialysis
At Home    724 W 500 S    STE 300    WEST BOUNTIFUL    UT    84087-1471   
Affiliated    6002    WEST BOUNTIFUL DIALYSIS AT HOME    West Bountiful Dialysis
At Home    724 W 500 S    STE 300    WEST BOUNTIFUL    UT    84087-1471   
Affiliated    6004    CORNERSTONE DIALYSIS AT HOME    Cornerstone Dialysis At
Home    23857 GREENFIELD RD       SOUTHFIELD    MI    48075-3122    Affiliated
   6006    DIALYSIS CARE OF MOORE COUNTY AT HOME    Dialysis Care of Moore
County At Home (aka Pinehurst)    16 REGIONAL DR       PINEHURST    NC   
28374-8850    Affiliated    6007    HOME DIALYSIS AT HOME    Home Dialysis At
Home (Minneapolis)    825 S 8TH ST    STE 1224    MINNEAPOLIS    MN   
55404-1223    Affiliated    6009    ST PAUL CAPITOL DIALYSIS AT HOME    St Paul
Capital Dialysis At Home    555 PARK ST    STE 210    SAINT PAUL    MN   
55103-2193    Affiliated    6011    BALLENGER PT AT HOME    Ballenger Pt. At
Home    2262 S BALLENGER HWY       FLINT    MI    48503-3447    Affiliated   
6012    LAKEWOOD AT HOME    Lakewood At Home    1750 PIERCE ST       LAKEWOOD   
CO    80214-1434    Affiliated    6013    MED-CENTER AT HOME    Med-Center at
Home    7580 FANNIN ST    STE 230    HOUSTON    TX    77054-1939    Affiliated
   6014    UTAH VALLEY DIALYSIS AT HOME    Utah Valley Dialysis At Home    1055
N 500 W    STE 221    PROVO    UT    84604-3305    Affiliated    6015    LOWRY
AT HOME    Lowry At Home    7465 E 1ST AVE    STE A    DENVER    CO   
80230-6877    Affiliated    6016    MANZANITA AT HOME    Manzanita At Home   
4005 MANZANITA AVE    STE 17    CARMICHAEL    CA    95608-1779    Affiliated   
6017    FIRST COLONIAL DAVITA AT HOME    First Colonial DaVita At Home    1157
FIRST COLONIAL RD    STE 200    VIRGINIA BEACH    VA    23454-2432    Affiliated
   6019    LAKEWOOD WASHINGTON AT HOME    Lakewood Washington At Home    5919
LAKEWOOD TOWNE CENTER BLVD SW    STE A    LAKEWOOD    WA    98499-6513   
Affiliated    6020    GRAPEVINE AT HOME    Grapevine At Home    1600 W NORTHWEST
HWY    STE 100    GRAPEVINE    TX    76051-8131    Affiliated    6021    GRAND
RAPIDS AT HOME (CHERRY STREET)    Grand Rapids At Home (Cherry Street)    801
CHERRY ST SE       GRAND RAPIDS    MI    49506-1440    Affiliated    6022   
FEDERAL WAY AT HOME    Federal Way At Home    1015 S 348TH ST       FEDERAL WAY
   WA    98003-7078    Affiliated    6023    CENTURY CITY AT HOME    Century
City At Home    10630 SANTA MONICA BLVD       LOS ANGELES    CA    90025   
Affiliated    6024    REDDING AT HOME    Redding At Home    1876 PARK MARINA DR
      REDDING    CA    96001-0913    Affiliated    6025    OLYMPIA FIELDS AT
HOME    Olympia Fields At Home    4557B LINCOLN HWY    STE B    MATTESON    IL
   60443-2318    Affiliated    6026    MT VERNON AT HOME    Mount Vernon At Home
   1800 JEFFERSON AVE       MOUNT VERNON    IL    62864-4300    Affiliated   
6028    YAKIMA AT HOME    Yakima At Home    1221 N 16TH AVE       YAKIMA    WA
   98902-1347    Affiliated    6029    MID-COLUMBIA AT HOME    Mid Columbia At
Home    6825 BURDEN BLVD    STE A    PASCO    WA    99301-9584    Affiliated   
6030    GEORGETOWN ON THE POTOMAC AT HOME    Georgetown on the Potomac At Home
   3323 K STREET NW    SUITE 110    WASHINGTON    DC    20007    Affiliated   
6031    SIOUX FALLS AT HOME    Sioux Falls At Home    800 E 21ST ST       SIOUX
FALLS    SD    57105-1016

 

Page 77 of 123



--------------------------------------------------------------------------------

   Affiliated    6032    HILLSBORO AT HOME    Hillsboro At Home    2500 NW 229TH
AVE    STE 300 BLDG E    HILLSBORO    OR    97124-7516    Affiliated    6033   
PIKES PEAK AT HOME    Pikes Peak At Home    2002 LELARAY ST    STE 130   
COLORADO SPRINGS    CO    80909-2804    Affiliated    6034    WALNUT CREEK AT
HOME    Walnut Creek At Home    400 N WIGET LN       WALNUT CREEK    CA   
94598-2408    Affiliated    6035    SAN ANTONIO AT HOME    San Antonio At Home
   5284 MEDICAL DR    STE 100    SAN ANTONIO    TX    78229-4849    Affiliated
   6036    SANTA ROSA AT HOME    Santa Rosa At Home    5819 HIGHWAY 90      
MILTON    FL    32583-1763    Affiliated    6037    DUNMORE AT HOME    Dunmore
At Home    1212 ONEILL HWY       DUNMORE    PA    18512-1717    Affiliated   
6038    PALMERTON AT HOME    Palmerton At Home    185 DELAWARE AVE    STE C   
PALMERTON    PA    18071-1716    Affiliated    6039    LONGVIEW AT HOME   
Longview At Home    425 N FREDONIA ST       LONGVIEW    TX    75601-6464   
Affiliated    6040    JB ZACHARY AT HOME    JB Zachary At Home    333 CASSELL DR
   STE 2300    BALTIMORE    MD    21224-6815    Affiliated    6041    MEMPHIS
EAST AT HOME    Memphis East At Home    50 HUMPHREYS CTR    STE 28B    MEMPHIS
   TN    38120-2369    Affiliated    6042    PLAINFIELD AT HOME    Plainfield At
Home    1200 RANDOLPH RD    KENYAN HOUSE    PLAINFIELD    NJ    07060-3361   
Affiliated    6045    CHARLOTTE AT HOME    Charlotte (NC) At Home    2321 W
MOREHEAD ST    STE 102    CHARLOTTE    NC    28208-5145    Affiliated    6046   
DALY CITY AT HOME    Daly City At Home    1498 SOUTHGATE AVE    STE 101    DALY
CITY    CA    94015-4015    Affiliated    6047    SALEM AT HOME    Salem At Home
(OR)    3550 LIBERTY RD S    STE 100    SALEM    OR    97302-5700    Affiliated
   6048    OMAHA WEST AT HOME    Omaha West At Home    13014 W DODGE RD      
OMAHA    NE    68154-2148    Affiliated    6049    TUCSON EAST AT HOME    Tucson
East At Home    6420 E BROADWAY BLVD    STE C300    TUCSON    AZ    85710-3512
   Affiliated    6050    WHITE OAK AT HOME    White Oak At Home    5520 CHEVIOT
RD    STE B    CINCINNATI    OH    45247-7069    Affiliated    6051    BELPRE AT
HOME    Belpre At Home    2906 WASHINGTON BLVD       BELPRE    OH    45714-1848
   Affiliated    6052    BIRMINGHAM AT HOME    Birmingham At Home    2101 7TH
AVE S       BIRMINGHAM    AL    35233-3105    Affiliated    6053    STAMFORD AT
HOME    Stamford At Home    30 COMMERCE RD       STAMFORD    CT    06902-4506   
Affiliated    6054    WHITEBRIDGE AT HOME    Whitebridge At Home    103 WHITE
BRIDGE PIKE    STE 6    NASHVILLE    TN    37209-4539    Affiliated    6055   
ZANESVILLE AT HOME    Zanesville At Home    3120 NEWARK RD       ZANESVILLE   
OH    43701-9659    Affiliated    6056    TYSON’S CORNER AT HOME    Tyson’s
Corner At Home    8391 OLD COURTHOUSE RD    STE 160    VIENNA    VA   
22182-3819    Affiliated    6057    BRADFORD AT HOME    Bradford At Home    665
E MAIN ST       BRADFORD    PA    16701-1869    Affiliated    6059    NORTHLAND
AT HOME    Northland At Home    2750 CLAY EDWARDS DR    STE 515    N KANSAS CITY
   MO    64116-3258    Affiliated    6060    LAKE WORTH AT HOME    Lake Worth At
Home    2459 S CONGRESS AVE    STE 100    PALM SPRINGS    FL    33406-7616   
Affiliated    6061    MEADVILLE AT HOME    Meadville At Home    19050 PARK
AVENUE PLZ       MEADVILLE    PA    16335-4012    Affiliated    6063   
WILLINGBORO AT HOME    Willingboro At Home    230 VAN SCIVER PKWY      
WILLINGBORO    NJ    08046-1131    Affiliated    6064    DERENNE AT HOME   
DeRenne At Home    5303 MONTGOMERY ST       SAVANNAH    GA    31405-5138   
Affiliated    6065    BRUNSWICK AT HOME    Brunswick At Home    53 SCRANTON
CONNECTOR       BRUNSWICK    GA    31525-1862    Affiliated    6067    AIKEN AT
HOME    Aiken At Home    775 MEDICAL PARK DR       AIKEN    SC    29801-6306   
Affiliated    6068    BRIDGEPORT AT HOME    Bridgeport At Home    900 MADISON
AVE       BRIDGEPORT    CT    06606-5534    Affiliated    6069    ST PETERSBURG
AT HOME    St Petersburg At Home    2850 34TH ST S       ST PETERSBURG    FL   
33711-3817    Affiliated    6070    DENISON AT HOME    Denison At Home    1220
REBA MACENTIRE LN       DENISON    TX    75020-9057    Affiliated    6072   
ATLANTIC AT HOME    Atlantic At Home    6 INDUSTRIAL WAY W    STE B    EATONTOWN
   NJ    07724-2258    Affiliated    6073    NEWTOWN AT HOME    Newtown At Home
(fka St. Mary)    60 BLACKSMITH RD       NEWTOWN    PA    18940-1847   
Affiliated    6075    FOX RIVER AT HOME    Fox River At Home    1910 RIVERSIDE
DR       GREEN BAY    WI    54301-2319    Affiliated    6076    TOKAY AT HOME   
Tokay At Home    777 S HAM LN    STE L    LODI    CA    95242-3593    Affiliated
   6077    CAPITAL CITY AT HOME    Capital City At Home    307 N 46TH ST      
LINCOLN    NE    68503-3714    Affiliated    6081    GREATER MIAMI AT HOME   
Greater Miami At Home    160 NW 176TH ST    STE 100    MIAMI    FL    33169-5023
   Affiliated    6083    EFFINGHAM AT HOME    Effingham At Home    904 MEDICAL
PARK DR    STE 1    EFFINGHAM    IL    62401-2193    Affiliated    6084   
SPRINGFIELD CENTRAL AT HOME    Springfield Central At Home    932 N RUTLEDGE ST
      SPRINGFIELD    IL    62702-3721    Affiliated    6085    DECATUR EAST WOOD
AT HOME    Decatur East Wood At Home    794 E WOOD ST       DECATUR    IL   
62523-1155    Affiliated    6086    ILLINI AT HOME    Illini At Home    507 E
UNIVERSITY AVE       CHAMPAIGN    IL    61820-3828    Affiliated    6087   
JANESVILLE AT HOME    Janesville At Home    1305 WOODMAN RD       JANESVILLE   
WI    53545-1068    Affiliated    6088    NEW HAVEN AT HOME    New Haven At Home
   100 CHURCH ST S    STE C    NEW HAVEN    CT    06519-1703    Affiliated   
6089    NASHUA AT HOME    Nashua At Home    38 TYLER ST    STE 100    NASHUA   
NH    03060-2912    Affiliated    6090    EAST EVANSVILLE AT HOME    East
Evansville At Home    1312 PROFESSIONAL BLVD       EVANSVILLE    IN   
47714-8007    Affiliated    6095    BROOKRIVER AT HOME    Brookriver At Home   
8101 BROOKRIVER DR       DALLAS    TX    75247-4003    Affiliated    6098   
METRO EAST AT HOME    Metro East At Home    5105 W MAIN ST       BELLEVILLE   
IL    62226-4728    Affiliated    6099    MARION AT HOME    Marion At Home   
324 S 4TH ST       MARION    IL    62959-1241    Affiliated    6100    ROXBURY
AT HOME    Roxbury At Home    622 ROXBURY RD       ROCKFORD    IL    61107-5089
   Affiliated    6101    SYCAMORE AT HOME    Sycamore At Home    2200 GATEWAY DR
      SYCAMORE    IL    60178-3113    Affiliated    6103    WESTVIEW AT HOME   
Westview At Home    3749 COMMERCIAL DR    STE B    INDIANAPOLIS    IN   
46222-1676    Affiliated    6105    OCALA AT HOME    Ocala At Home    2860 SE
1ST AVE       OCALA    FL    34471-0406    Affiliated    6106    COMPLETE CARE
AT HOME    Complete Care At Home    7850 W SAMPLE RD       MARGATE    FL   
33065-4710    Affiliated    6107    INTERAMERICAN AT HOME    InterAmerican At
Home    7815 CORAL WAY    STE 115    MIAMI    FL    33155-6541    Affiliated   
6109    PURCELLVILLE AT HOME    Purcellville At Home    280 N HATCHER AVE      
PURCELLVILLE    VA    20132-3193    Affiliated    6110    TABLE ROCK AT HOME   
Table Rock At Home    5610 GAGE ST    STE B    BOISE    ID    83706   
Affiliated    6111    TWIN FALLS AT HOME    Twin Falls At Home    1840 CANYON
CREST DR       TWIN FALLS    ID    83301-3007    Affiliated    6113    FOUR
RIVERS AT HOME    Four Rivers At Home    515 EAST LN       ONTARIO    OR   
97914-3953    Affiliated    6114    OLYMPIC VIEW AT HOME    Olympic View At Home
   125 16TH AVE E    FL 5    SEATTLE    WA    98112-5211    Affiliated    6115
   SPIVEY AT HOME    Spivey At Home    1423 STOCKBRIDGE RD    STE B    JONESBORO
   GA    30236-3740    Affiliated    6116    EAST DES MOINES AT HOME    East Des
Moines At Home    1301 PENNSYLVANIA AVE    STE 208    DES MOINES    IA   
50316-2365    Affiliated    6118    KETTERING AT HOME    Kettering At Home   
5721 BIGGER RD       KETTERING    OH    45440-2752    Affiliated    6119   
CITRUS VALLEY AT HOME    Citrus Valley At Home    894 HARDT ST       SAN
BERNARDINO    CA    92408-2854    Affiliated    6124    MERIDIAN PARK AT HOME   
Meridian Park At Home    19255 SW 65TH AVE    STE 100    TUALATIN    OR   
97062-9712

 

Page 78 of 123



--------------------------------------------------------------------------------

  Affiliated    6125    MARYVILLE AT HOME    Maryville At Home    2136B
VADALABENE DR       MARYVILLE    IL    62062-5632   Affiliated    6128   
PDI-WORCESTER AT HOME    PDI-Worcester At Home    19 GLENNIE ST    STE A   
WORCESTER    MA    01605-3918   Affiliated    6129    PDI-ROCKY HILL AT HOME   
PDI-Rocky Hill At Home    30 WATERCHASE DR       ROCKY HILL    CT    06067-2110
  Affiliated    6133    WICHITA AT HOME    Wichita At Home    909 N TOPEKA ST   
   WICHITA    KS    67214-3620   Affiliated    6134    ASHEVILLE KIDNEY AT HOME
   Asheville Kidney At Home    1600 CENTERPARK DR       ASHEVILLE    NC   
28805-6206   Affiliated    6136    STRONGSVILLE AT HOME    Strongsville At Home
   17792 PEARL RD       STRONGSVILLE    OH    44136-6909   Affiliated    6137   
BATON ROUGE AT HOME    DSI Divest-Baton Rouge At Home    3888 NORTH BLVD    STE
101    BATON ROUGE    LA    70806-3824   Affiliated    6138    WEST BROADWAY
DIALYSIS AT HOME    West Broadway At Home    720 W BROADWAY    STE 200   
LOUISVILLE    KY    40202-3245   Affiliated    6140    BRONX AT HOME    Bronx At
Home    1615 EASTCHESTER RD       BRONX    NY    10461-2603   Affiliated    6142
   CLEVE HILL AT HOME    Cleve Hill At Home    1461 KENSINGTON AVE       BUFFALO
   NY    14215-1436   Affiliated    6144    WHITE PLAINS AT HOME    White Plains
At Home    200 HAMILTON AVE    STE 13B    WHITE PLAINS    NY    10601-1859  
Affiliated    6146    LAKE VILLA AT HOME    Lake Villa At Home    37809 N IL
ROUTE 59       LAKE VILLA    IL    60046-7332   Affiliated    6148    TULSA AT
HOME    Tulsa At Home    4436 S HARVARD AVE       TULSA    OK    74135-2605  
Affiliated    6151    LITHONIA AT HOME    Lithonia At Home    2485 PARK CENTRAL
BLVD       DECATUR    GA    30035-3902   Affiliated    6152    LANHAM AT HOME   
Lanham At Home    8855 ANNAPOLIS RD    STE 200    LANHAM    MD    20706-2919  
Affiliated    6153    HAMMOND AT HOME    Hammond At Home    222 DOUGLAS ST      
HAMMOND    IN    46320-1960   Affiliated    6156    UNION CITY CENTER AT HOME
(CA)    Union City Center At Home (CA)    32930 ALVARADO NILES RD    STE 300   
UNION CITY    CA    94587-8101   Affiliated    6157    CHICO AT HOME    Chico At
Home    530 COHASSET RD       CHICO    CA    95926-2212   Affiliated    6158   
MONTCLAIR AT HOME    Montclair At Home    5050 PALO VERDE ST    STE 100   
MONTCLAIR    CA    91763-2333   Affiliated    6161    PDI - LANCASTER AT HOME   
PDI-Lancaster At Home    1412 E KING ST       LANCASTER    PA    17602-3240  
Affiliated    6162    PDI JOHNSTOWN AT HOME    PDI-Johnstown At Home    344
BUDFIELD ST       JOHNSTOWN    PA    15904-3214   Affiliated    6163    CAMP
HILL AT HOME    Camp Hill At Home    425 N 21ST ST    PLAZA 21 BLDG 1ST FL   
CAMP HILL    PA    17011-2202  

Affiliated

   6164    PDI MONTGOMERY AT HOME    PDI-Montgomery At Home    1001 FOREST AVE
      MONTGOMERY    AL    36106-1181   Affiliated    6165    FAIRFAX AT HOME   
Fairfax At Home    8501 ARLINGTON BLVD    STE 100    FAIRFAX    VA    22031-4625
  Affiliated    6170    WEST SACRAMENTO AT HOME    West Sacramento At Home   
3450 INDUSTRIAL BLVD    STE 100    WEST SACRAMENTO    CA    95691-5003  
Affiliated    6171    EAST MACON AT HOME    East Macon At Home    165 EMERY HWY
   STE 101    MACON    GA    31217-3666   Affiliated    6178    GERMANTOWN AT
HOME    Germantown At Home    20111 CENTURY BLVD    STE C    GERMANTOWN    MD   
20874-9165   Affiliated    6180    SEDC-WILMINGTON AT HOME    SEDC-Wilmington
(NC) At Home    2215 YAUPON DR       WILMINGTON    NC    28401-7334   Affiliated
   6182    HERMISTON COMMUNITY AT HOME    Hermiston Community At Home    1155 W
LINDA AVE       HERMISTON    OR    97838-9601   Affiliated    6183    SHREVEPORT
HHD LA    Shreveport Home Dialysis At Home    1560 IRVING PL       SHREVEPORT   
LA    71101-4604   Affiliated    6184    DOWNTOWN SAN ANTONIO AT HOME   
Downtown San Antonio At Home    615 E QUINCY ST       SAN ANTONIO    TX    78212
  Affiliated    6186    COLUMBIA MO AT HOME    RTC-Columbia (MO) At Home    1701
E BROADWAY    STE G102    COLUMBIA    MO    65201-8029   Affiliated    6188   
REGENCY AT HOME    Regency At Home (fka Jacksonville)    9535 REGENCY SQUARE
BLVD N       JACKSONVILLE    FL    32225-8128   Affiliated    6193    WEST
GEORGIA AT HOME    West Georgia At Home (fka Columbus (GA))    1216 STARK AVE   
   COLUMBUS    GA    31906-2500   Affiliated    6194    BUFORD AT HOME    Buford
At Home    1550 BUFORD HWY    STE 1E    BUFORD    GA    30518-3666   Affiliated
   6195    KALAMAZOO WEST AT HOME    Kalamazoo West At Home    1040 N 10TH ST   
   KALAMAZOO    MI    49009-6149   Affiliated    6196    SOUTH VALLEY AT HOME   
South Valley At Home    17815 VENTURA BLVD    STE 100    ENCINO    CA   
91316-3600   Affiliated    6204    QUEENS VILLAGE AT HOME    Queens Village At
Home    22202 HEMPSTEAD AVE    STE 170    QUEENS VILLAGE    NY    11429-2123  
Affiliated    6207    LANSING AT HOME-MI    Lansing Home Hemodialysis At Home   
1675 WATERTOWER PL    STE 700    EAST LANSING    MI    48823-6397   Affiliated
   6208    SOUTH COUNTY AT HOME    South County At Home (Deaconess)    4145
UNION RD       SAINT LOUIS    MO    63129-1064   Affiliated    6211    TACOMA AT
HOME    Tacoma At Home    3401 S 19TH ST       TACOMA    WA    98405-1909  
Affiliated    6213    CEDAR PARK AT HOME    Cedar Park At Home (fka North
Austin)    1720 E WHITESTONE BLVD       CEDAR PARK    TX    78613-7640  
Affiliated    6214    SOUTH FORT WORTH DIALYSIS AT HOME    South Fort Worth At
Home    6260 SOUTHWEST BLVD       BENBROOK    TX    76109-6906   Affiliated   
6215    THE WOODLANDS AT HOME    DNVO-The Woodlands At Home    9301 PINECROFT DR
      SHENANDOAH    TX    77380-3179   Affiliated    6218    ARROWHEAD LAKES AT
HOME    Arrowhead Lakes At Home    20325 N 51ST AVE    STE 184 BLDG 11   
GLENDALE    AZ    85308-4625   Affiliated    6220    COLUMBUS WEST HOME TRAINING
   Columbus West Home Training At Home    1391 GEORGESVILLE RD       COLUMBUS   
OH    43228-3611   Affiliated    6221    RICHMOND KIDNEY CENTER AT HOME   
Richmond Kidney Center At Home (Staten Island)    1366 VICTORY BLVD       STATEN
ISLAND    NY    10301-3907   Affiliated    6225    DIALYSIS CARE OF KANNAPOLIS
AT HOME    Dialysis Care of Kannapolis At Home    1607 N MAIN ST      
KANNAPOLIS    NC    28081-2317   Affiliated    6226    BUTLER-FARM AT HOME   
Butler Farm At Home    501 BUTLER FARM RD    STE A    HAMPTON    VA   
23666-1777   Affiliated    6228    NEW PORT RICHEY AT HOME    New Port Richey
Kidney At Home    7421 RIDGE RD       PORT RICHEY    FL    34668-6933  
Affiliated    6229    GRAND HOME AT HOME    Grand Home At Home    14674 W
MOUNTAIN VIEW BLVD    STE 204    SURPRISE    AZ    85374-2708   Affiliated   
6230    WILLIAMSBURG AT HOME    Williamsburg At Home (fka Yorktown)    500
SENTARA CIR    STE 103    WILLIAMSBURG    VA    23188-5727   Affiliated    6231
   BALDWIN COUNTY AT HOME    Home Dialysis Options of Baldwin County At Home   
27880 N MAIN ST    STE A    DAPHNE    AL    36526-7080   Affiliated    6232   
CLINTON TOWNSHIP AT HOME    Clinton Township at Home    15918 19 MILE RD    STE
110    CLINTON TOWNSHIP    MI    48038-1101   Affiliated    6233    GROSSE
POINTE AT HOME    Grosse Pointe At Home    18000 E WARREN AVE    STE 100   
DETROIT    MI    48224-1336   Affiliated    6234    GREENSBURG AT HOME   
Greensburg At Home    1531 N COMMERCE EAST DR    STE 6    GREENSBURG    IN   
47240-3259   Affiliated    6236    GULF BREEZE AT HOME    Gulf Breeze At Home   
1519 MAIN ST       DUNEDIN    FL    34698-4650   Affiliated    6237   
JACKSONVILLE CENTRAL AT HOME    Jacksonville Central At Home    400 T P WHITE DR
      JACKSONVILLE    AR    72076-3287   Affiliated    6238    SAN JOSE AT HOME
   San Jose At Home (Freestanding)    4400 STEVENS CREEK BLVD    STE 50    SAN
JOSE    CA    95129-1104   Affiliated    6243    ORLANDO AT HOME    Orlando At
Home (0178)    14050 TOWN LOOP BLVD    STE 104B    ORLANDO    FL    32837-6190  
Affiliated    6244    KENNEDY HOME DIALYSIS-AT HOME    Kennedy Home Dialysis-At
Home    5509 N CUMBERLAND AVE    STE 515    CHICAGO    IL    60656-4702  
Affiliated    6245    YPSILANTI AT HOME    Ypsilanti At Home    2762 WASHTENAW
RD       YPSILANTI    MI    48197-1506   Affiliated    6246    JACKSONVILLE AT
HOME    SEDC (NC II) Jacksonville At Home    14 OFFICE PARK DR      
JACKSONVILLE    NC    28546-7325   Affiliated    6247    LEBANON AT HOME   
Lebanon At Home    918 COLUMBUS AVE    STE 2 UNIT B    LEBANON    OH   
45036-1402   Affiliated    6248    SLIDELL KIDNEY CARE AT HOME    Slidell Kidney
Care At Home    1150 ROBERT BLVD    STE 240    SLIDELL    LA    70458-2005  
Affiliated    6249    WATERBURY AT HOME    Waterbury At Home    150 MATTATUCK
HEIGHTS RD       WATERBURY    CT    06705-3893   Affiliated    6251    WHITE
LANE AT HOME    White Lane At Home    7701 WHITE LN    STE D    BAKERSFIELD   
CA    93309-0201

 

Page 79 of 123



--------------------------------------------------------------------------------

  Affiliated    6253    HANFORD AT HOME    Hanford At Home    900 N DOUTY ST   
   HANFORD    CA    93230-3918   Affiliated    6254    ANAHEIM AT HOME   
Anaheim At Home    1107 W LA PALMA AVE       ANAHEIM    CA    92801-2804  
Affiliated    6255    MERCED AT HOME    Merced At Home    3150 NORTH G ST    STE
B    MERCED    CA    95340-1346   Affiliated    6257    ST JOSEPH AT HOME    St.
Joseph At Home    5514 CORPORATE DR    STE 100    SAINT JOSEPH    MO   
64507-7752   Affiliated    6258    CENTRAL LITTLE ROCK AT HOME    Central Little
Rock At Home    5800 W 10TH ST    STE 510    LITTLE ROCK    AR    72204-1760  
Affiliated    6260    DURHAM WEST AT HOME    Durham West At Home    4307 WESTERN
PARK PL    STE 101    DURHAM    NC    27705-1204   Affiliated    6262    TOLEDO
AT HOME    Toledo At Home    1614 S BYRNE RD       TOLEDO    OH    43614-3464  
Affiliated    6263    HIOAKS AT HOME    Hioaks At Home    681 HIOAKS RD    STE D
   RICHMOND    VA    23225-4043   Affiliated    6264    ELIZABETH AT HOME   
Elizabeth At Home    201 MCKEESPORT RD       ELIZABETH    PA    15037-1623  
Affiliated    6265    ABINGTON AT HOME    Abington At Home    3940A COMMERCE AVE
      WILLOW GROVE    PA    19090-1705   Affiliated    6267    NORTH ORANGEBURG
AT HOME    North Orangeburg At Home    124 FIRE TOWER RD       ORANGEBURG    SC
   29118-1401   Affiliated    6268    DEARBORN HOME DIALYSIS - AT HOME   
Dearborn Home Dialysis-At Home    22030 PARK ST       DEARBORN    MI   
48124-2854   Affiliated    6269    OCEAN SPRINGS AT HOME    Ocean Springs At
Home    13150 PONCE DEL LEON       OCEAN SPRINGS    MS    39564-2460  
Affiliated    6270    HAKC - HUNTINGTON AT HOME    HAKC-Huntington At Home   
256 BROADWAY       HUNTINGTON STATION    NY    11746-1403   Affiliated    6271
   42ND ST AT HOME    Philadelphia 42nd Street At Home    4126 WALNUT ST      
PHILADELPHIA    PA    19104-3511   Affiliated    6275    CHARLOTTESVILLE NORTH
AT HOME    Charlottesville North At Home    1800 TIMBERWOOD BLVD    STE C   
CHARLOTTESVILLE    VA    22911-7544   Affiliated    6276    HEARTLAND AT HOME   
Heartland At Home    925 NE 8TH ST       OKLAHOMA CITY    OK    73104-5800  
Affiliated    6278    LAKELAND SOUTH AT HOME    Lakeland South At Home    5050 S
FLORIDA AVE    STE 1    LAKELAND    FL    33813-2501   Affiliated    6282   
RAINBOW CITY AT HOME    Rainbow City At Home    2800 RAINBOW DR       RAINBOW
CITY    AL    35906-5811   Affiliated    6283    ATHENS AT HOME    Athens At
Home    15953 ATHENS LIMESTONE DR    STE 15    ATHENS    AL    35613-2214  
Affiliated    6284    SYLACAUGA AT HOME    Sylacauga At Home    331 JAMES PAYTON
BLVD       SYLACAUGA    AL    35150   Affiliated    6287    PITTSBURGH AT HOME
   Pittsburgh At Home    4312 PENN AVE       PITTSBURGH    PA    15224-1310  
Affiliated    6289    RADNOR AT HOME    Radnor At Home    250 KING OF PRUSSIA RD
      RADNOR    PA    19087-5220   Affiliated    6291    RADFORD AT HOME   
Radford At Home    600 E MAIN ST    STE B    RADFORD    VA    24141-1826  
Affiliated    6292    HARRISONBURG AT HOME    Harrisonburg At Home    871
CANTRELL AVE    STE 100    HARRISONBURG    VA    22801-4323   Affiliated    6293
   KERRVILLE AT HOME    Kerrville At Home    515 GRANADA PL       KERRVILLE   
TX    78028-5992   Affiliated    6294    WEST TALLAHASSEE AT HOME    West
Tallahassee At Home    2645 W TENNESSEE ST    STE 8    TALLAHASSEE    FL   
32304-2521   Affiliated    6295    ROME AT HOME    Rome At Home    15 JOHN
MADDOX DR NW       ROME    GA    30165-1413   Affiliated    6297    ST LOUIS
WEST AT HOME    St. Louis West At Home    450 N LINDBERGH BLVD    STE 100C   
CREVE COEUR    MO    63141-7858   Affiliated    6298    COOKEVILLE AT HOME   
Cookeville At Home    140 W 7TH ST       COOKEVILLE    TN    38501-1726  
Affiliated    6300    DOTHAN AT HOME    Dothan At Home    216 GRACELAND DR      
DOTHAN    AL    36305-7346   Affiliated    6302    HENRICO COUNTY AT HOME   
Henrico County At Home    5270 CHAMBERLAYNE RD       RICHMOND    VA   
23227-2950   Affiliated    6303    WEYMOUTH CLINIC AT HOME    Weymouth At Home
   330 LIBBEY INDUSTRIAL PKWY    STE 900    WEYMOUTH    MA    02189-3122  
Affiliated    6304    ERIE AT HOME    Erie At Home    350 E BAYFRONT PKWY    STE
A    ERIE    PA    16507-2410   Affiliated    6305    WILSON AT HOME    Wilson
At Home    1605 MEDICAL PARK DR W       WILSON    NC    27893-2799   Affiliated
   6306    NORTH FULTON AT HOME    North Fulton At Home    1250 NORTHMEADOW PKWY
   STE 120    ROSWELL    GA    30076-4914   Affiliated    6311    BRADENTON AT
HOME    Bradenton At Home    3501 CORTEZ RD W    STE 104    BRADENTON    FL   
34210-3104   Affiliated    6312    COLUMBIA UNIVERSITY AT HOME    Columbia
University At Home    60 HAVEN AVENUE       NEW YORK    NY    10032-2604  
Affiliated    6313    NEW BEDFORD AT HOME    New Bedford At Home    524 UNION ST
      NEW BEDFORD    MA    02740-3546   Affiliated    6314    MUSKEGON AT HOME
   Muskegon At Home    1277 MERCY DR       MUSKEGON    MI    49444-4605  
Affiliated    6315    WELLINGTON CIRCLE AT HOME    Wellington Circle At Home   
10 CABOT RD    STE 103B    MEDFORD    MA    02155-5173   Affiliated    6316   
FREDERICK AT HOME    Frederick At Home    140 THOMAS JOHNSON DR    STE 100   
FREDERICK    MD    21702-4475   Affiliated    6317    SELINSGROVE AT HOME   
Selinsgrove At Home    1030 N SUSQUEHANNA TRL       SELINSGROVE    PA   
17870-7767   Affiliated    6318    LAKE CHARLES SOUTHWEST AT HOME    Lake
Charles Southwest At Home    300 18th ST       LAKE CHARLES    LA    70601-7342
  Affiliated    6319    LENEXA AT HOME    Lenexa At Home    8630 HALSEY ST      
LENEXA    KS    66215-2880   Affiliated    6321    NASHVILLE HOME TRAINING AT
HOME    Nashville Home Training At Home    1919 CHARLOTTE AVE    STE 200   
NASHVILLE    TN    37203-2245   Affiliated    6322    GOLDSBORO AT HOME   
Goldsboro At Home    2609 HOSPITAL RD       GOLDSBORO    NC    27534-9424  
Affiliated    6323    MIAMI CAMPUS AT HOME    Miami Campus At Home    1500 NW
12TH AVE    STE 106    MIAMI    FL    33136-1028   Affiliated    6324    DAYTONA
BEACH AT HOME    Daytona Beach At Home    578 HEALTH BLVD       DAYTONA BEACH   
FL    32114-1492   Affiliated    6325    GRASS VALLEY AT HOME    Grass Valley At
Home    360 CROWN POINT CIR    STE 210    GRASS VALLEY    CA    95945-2543  
Affiliated    6326    POMONA AT HOME    Pomona At Home    2111 NORTH GAREY
AVENUE       POMONA    CA    91767   Affiliated    6327    MID ATLANTA HOME AT
HOME    MidAtlanta Home At Home    418 DECATUR ST SE    SUITE B    ATLANTA    GA
   30312-1801   Affiliated    6328    MARTINSVILLE AT HOME    Martinsville
Dialysis    33 BRIDGE ST S       MARTINSVILLE    VA    24112-6214   Affiliated
   6329    HUBBARD ROAD AT HOME    Hubbard Road At Home    1963 HUBBARD RD      
MADISON    OH    44057   Affiliated    6350    PLAINFIELD RENAL CENTER AT HOME
   Plainfield Renal At Home (P278)    8110 NETWORK DR       PLAINFIELD    IN   
46168-9024   Affiliated    6351    NORTH ANDOVER RENAL CENTER AT HOME    North
Andover Renal At Home (P178)    201 SUTTON ST       NORTH ANDOVER    MA    1845
  Affiliated    6352    JACKSON NORTH DIALYSIS AT HOME    Jackson North At Home
(P181)    571 BEASLEY RD    STE B    JACKSON    MS    39206-3042   Affiliated   
6353    SUMMIT RENAL AT HOME    Summit Renal At Home (P186)    73 MASSILLON RD
      AKRON    OH    44312-1028   Affiliated    6354    MARLTON DIALYSIS AT HOME
   Marlton At Home (P200)    769 E RTE 70       MARLTON    NJ    08053-2341  
Affiliated    6355    CENTRAL FORT WAYNE DIALYSIS AT HOME    Central Fort Wayne
At Home (P223)    1940 BLUFTON RD       FORT WAYNE    IN    46809-1307  
Affiliated    6356    LAS CRUCES RENAL CENTER AT HOME    Las Cruces Renal At
Home (P237)    3961 E LOHMAN AVE    STE 29    LAS CRUCES    NM    88011-8272  
Affiliated    6357    NORTHEAST PORTLAND RENAL CENTER AT HOME    Northeast
Portland Renal At Home (P240)    703 NE HANCOCK ST       PORTLAND    OR   
97212-3955   Affiliated    6358    KANSAS CITY RENAL CENTER AT HOME    Kansas
City Renal At Home (P264)    4333 MADISON AVE       KANSAS CITY    MO   
64111-3429   Affiliated    6359    COASTAL DIALYSIS AT HOME    South Texas Renal
At Home (P257)    4300 S PADRE ISLAND DR       CORPUS CHRISTI    TX   
78411-4433   Affiliated    6360    NORTH SPOKANE RENAL CENTER AT HOME    North
Spokane Renal At Home (P262)    12610 E MARIBEAU PRKWY    STE 100    SPOKANE   
WA    99216   Affiliated    5659    TEMPE DIALYSIS PD    Tempe Dialysis Center
PD    2149 EAST WARNER RD    STE 109    TEMPE    AZ    85284-3496   Affiliated
   5660    ARROWHEAD LAKES DIALYSIS PD    Arrowhead Lakes Dialysis PD    20325 N
51ST AVE    BLDG 11, STE 184    GLENDALE    AZ    85308-4625

 

Page 80 of 123



--------------------------------------------------------------------------------

   Affiliated    5916    SHAKER SQUARE AT HOME    Shaker Square At Home    12800
SHAKER BLVD    STE 1    CLEVELAND    OH    44120-2004    Affiliated    6130   
SIERRA ROSE AT HOME    Sierra Rose At Home    685 SIERRA ROSE DR       RENO   
NV    89511-2060    Affiliated    6217    TEMPE AT HOME    Tempe At Home    2149
E WARNER RD    STE 109    TEMPE    AZ    85284-3496    Affiliated    6281   
TUSCALOOSA AT HOME    Tuscaloosa At Home    805 OLD MILL ST       TUSCALOOSA   
AL    35401-7132 TEMPORARY CLOSURES (Included above are several centers that
have temporarily suspended operations for a variety of reasons, but are
scheduled to resume operations within the coming few months)       614   
Lynwood                         643    Vidalia                         3518   
Huntingdon Valley Dialysis                         626    Tuba City            
            903    Littleton                  

 

Page 81 of 123



--------------------------------------------------------------------------------

Exhibit D

Managed Centers List

 

Page 82 of 123



--------------------------------------------------------------------------------

Exhibit D

Managed Centers List

 

Active
count

  

TYPE

  

CTR #

  

CENTER NAME

  

LEGAL NAME

  

ADDRESS

  

ADDRESS

  

CITY

  

STATE

  

ZIP

1771

   Administrative Services    181    Childrens Hospital    MGD-Children’s
National Medical Center    111 MICHIGAN AVE NW       WASHINGTON    DC   
20010-2916

1772

   Administrative Services    1624    Renal Care Seat Pleasant    MGD-Renal Care
of Seat Pleasant    6274 CENTRAL AVE       SEAT PLEASANT    MD    20743

1773

   Administrative Services    1715    Moses Taylor Hospital Renal Unit    Moses
Taylor Hospital Renal Unit    700 QUINCY AVE       SCRANTON    PA    18510-1724

1774

   Administrative Services    3330    Aurora Medical Group - Fond du Lac   
Aurora Medical Group-Fond du Lac    210 WISCONSIN AMERICAN DR    ATTN DAVITA
DIALYSIS (WEST END OF BLDG)    FOND DU LAC    WI    54937-2999

1775

   Administrative Services    3331    Aurora Medical Group - Sheboygan    Aurora
Medical Group-Sheboygan    2414 KOHLER MEMORIAL DR       SHEBOYGAN    WI   
53081-3129

1776

   Administrative Services    3338    Aurora Medical Group - Lake Geneva   
Aurora Medical Group-Lake Geneva    146 E GENEVA SQ       LAKE GENEVA    WI   
53147-9694

1777

   Administrative Services    3555    Aurora Medical Group - Marinette Dialysis
   Aurora Medical Group-Marinette Dialysis    4061 OLD PESHTIGO RD      
MARINETTE    WI    54143

1778

   Administrative Services    3607    Aurora Medical Group - Brown County
Dialysis    Aurora Medical Group-Brown County Dialysis    1751 DECKNER AVE      
GREEN BAY    WI    54302-2630

1779

   Administrative Services    3641    Aurora Medical Group - Sturgeon Bay
Dialysis    Aurora Medical Group-Sturgeon Bay Dialysis    108 S 10TH AVE      
STURGEON BAY    WI    54235-1802

1780

   Administrative Services    3653    Aurora Medical Group - Oshkosh West
Dialysis    Aurora Medical Group-Oshkosh West Dialysis    855 N WESTHAVEN DR   
   OSHKOSH    WI    54904-7668

1781

   Administrative Services    3665    Aurora Medical Group - Manitowoc Dialysis
   Aurora Medical Group-Manitowoc Dialysis    601 REED AVE       MANITOWOC    WI
   54220-2026

1782

   Administrative Services    3672    Aurora Medical Group - Wautoma Dialysis   
Aurora Medical Group-Wautoma Dialysis    900 EAST DIVISION ST       WAUTOMA   
WI    54982-6944

1783

   Administrative Services    1868    Maize Dialysis    Maize Dialysis Center   
10001 GRADY AVE       MAIZE    KS    67101

1784

   Administrative Services    1912    Kidney Dialysis Center    MGD-Kidney
Dialysis Center, LLC (MMG Macon)    640 MARTIN LUTHER KING JR BLVD       MACON
   GA    31201-3206    Administrative Services    6079    MAGNOLIA WEST AT HOME
   Magnolia West At Home    11161 MAGNOLIA AVE    STE B    RIVERSIDE    CA   
92505-3605    Administrative Services    1903    Riverside PD Central NAMG   
Riverside PD Central    3660 PARK SIERRA DR    STE 18    RIVERSIDE    CA   
92505-3071

 

Page 83 of 123



--------------------------------------------------------------------------------

Exhibit E

Dialysis Center Committed Purchasers List

 

Page 84 of 123



--------------------------------------------------------------------------------

Exhibit E

Dialysis Center Committed Purchasers List

 

Active
count

  

TYPE

  

CTR #

  

CENTER NAME

  

LEGAL NAME

  

ADDRESS

  

ADDRESS

  

CITY

  

STATE

  

ZIP

1

   Affiliated    398    Los Angeles Dialysis Center    Los Angeles Dialysis
Center (LADC)    3901 S WESTERN AVE       LOS ANGELES    CA    90062-1112

2

   Affiliated    613    Garfield    Garfield Hemodialysis Center    118 HILLIARD
AVE       MONTEREY PARK    CA    91754-1118

3

   Affiliated    614    Lynwood    Kidney Dialysis Care Unit (Lynwood)    3600 E
MARTIN LUTHER KING JR BLVD       LYNWOOD    CA    90262-2607

4

   Affiliated    615    Lakewood Dialysis-CA    Lakewood Dialysis-CA    4611
SILVA ST       LAKEWOOD    CA    90712-2512

5

   Affiliated    616    Valley Dialysis    Valley Dialysis    16149 HART ST   
   VAN NUYS    CA    91406-3906

6

   Affiliated    617    Downey Dialysis    Downey Dialysis    8630 FLORENCE AVE
   STE 1    DOWNEY    CA    90240-4017

7

   Affiliated    618    Covina Dialysis    Covina Dialysis    1547 W GARVEY AVE
N       WEST COVINA    CA    91790-2139

8

   Affiliated    625    Four Corners Farmington    Four Corners Farmington   
801 W BROADWAY       FARMINGTON    NM    87401-5650

9

   Affiliated    626    Tuba City Dialysis    Tuba City Dialysis    500
EDGEWATER DR    PO BOX 291    TUBA CITY    AZ    86045-2905

10

   Affiliated    627    Camelback Dialysis Center    Camelback Dialysis Center
(fka Scottsdale Dialysis Center)    7321 E OSBORN DR       SCOTTSDALE    AZ   
85251-6418

11

   Affiliated    630    Westbank    Westbank Chronic Renal Center    3631
BEHRMAN PLACE       NEW ORLEANS    LA    70114

12

   Affiliated    632    Fleur de Lis    Fleur de Lis Dialysis (fka Tri-Parish)
   5555 BULLARD AVE       NEW ORLEANS    LA    70128-3450

13

   Affiliated    637    Desert Mountain    Desert Mountain Dialysis    9220 E
MOUNTAIN VIEW RD    STE 15    SCOTTSDALE    AZ    85258-5134

14

   Affiliated    638    Chinle    Chinle Dialysis    US HWY 191    PO BOX 879   
CHINLE    AZ    86503-0879

15

   Affiliated    648    Central City    Central City Dialysis Center    1300
MURCHISON DR    STE 32    EL PASO    TX    79902-4840

16

   Affiliated    651    Federal Way    Federal Way Community Dialysis Center   
1015 S 348TH ST       FEDERAL WAY    WA    98003-7078

17

   Affiliated    663    Beverly Hills    Beverly Hills Dialysis Center    50 N
LA CIENEGA BLVD    3RD FLOOR, STE 3    BEVERLY HILLS    CA    90211-2205

18

   Affiliated    667    Walnut Creek    Walnut Creek Dialysis Center    404 N
WIGET LN       WALNUT CREEK    CA    94598-2408

19

   Affiliated    672    Norwalk    Norwalk Dialysis Center    12375 E IMPERIAL
HWY    STE D3    NORWALK    CA    90650-3129

20

   Affiliated    673    El Monte    Greater El Monte Dialysis Center    1938
TYLER AVE    STE J-168    SOUTH EL MONTE    CA    91733-3623

21

   Affiliated    676    Bayonet Point    Bayonet Point-Hudson Kidney    14144
NEPHRON LN       HUDSON    FL    34667-6504

22

   Affiliated    677    New Port Richey    New Port Richey Kidney Center    7421
RIDGE RD       PORT RICHEY    FL    34668-6933

23

   Affiliated    678    Hernando    Hernando Kidney Center, Inc    2985 LANDOVER
BLVD       SPRING HILL    FL    34608-7258

24

   Affiliated    681    Woodbridge    CDC Of Woodbridge    2751 KILLARNEY DR   
   WOODBRIDGE    VA    22192-4119

25

   Affiliated    682    Manassas    CDC-Manassas Dialysis    10655 LOMOND DR   
STE 11    MANASSAS    VA    20109-2877

26

   Affiliated    683    Springfield    CDC-Springfield Dialysis    8350 TRAFORD
LN    STE A    SPRINGFIELD    VA    22152-1671

27

   Affiliated    684    Sterling    CDC-Sterling    46396 BENEDICT DR    STE 1
   STERLING    VA    20164-6626

28

   Affiliated    687    Alexandria    Springfield-Alexandria    5999 STEVENSON
AVE    STE 1    ALEXANDRIA    VA    22304-3302

29

   Affiliated    642    Statesboro    Nephrology Center of Statesboro fka
Statesboro Dialysis    4B COLLEGE PLZ       STATESBORO    GA    30458-4928

30

   Affiliated    643    Vidalia    Nephrology Center of Vidalia    1806 EDWINA
DR       VIDALIA    GA    30474-8927

31

   Affiliated    657    Papago Dialysis    Papago Dialysis Center (fka PD
Central & Squaw Peak)    1401 N 24TH ST    STE 2    PHOENIX    AZ    85008-4638

32

   Affiliated    658    Boca Raton    Boca Raton Artificial Kidney Center    998
NW 9TH CT       BOCA RATON    FL    33486-2214

33

   Affiliated    644    Piedmont    Buckhead Dialysis    1575 NORTHSIDE DR NW   
STE 365    ATLANTA    GA    30318-4210

34

   Affiliated    311    Logan Square    Logan Square Dialysis Services    2659 N
MILWAUKEE AVE    1ST FL    CHICAGO    IL    60647-1643

35

   Affiliated    312    Lake County    Lake County Dialysis Services    918 S
MILWAUKEE AVE       LIBERTYVILLE    IL    60048-3229

36

   Affiliated    314    Lincoln Park    Lincoln Park Dialysis fka Lincoln Park
Nephrology    3157 N LINCOLN AVE       CHICAGO    IL    60657-3111

37

   Affiliated    318    Lincoln Pk-PD    Skyline Home Dialysis (fka Lincoln Park
PD)    7009 W BELMONT AVE       CHICAGO    IL    60634-4533

38

   Affiliated    670    West Palm Beach    Dialysis Associates of the Palm
Beaches    2611 POINSETTIA AVE       WEST PALM BEACH    FL    33407-5919

39

   Affiliated    693    Sunrise    Sunrise Dialysis Center    13039 HAWTHORNE
BLVD       HAWTHORNE    CA    90250-4415

40

   Affiliated    655    Kayenta    Kayenta Dialysis    PO BOX 217    US HWY 163
N    KAYENTA    AZ    86033-0217

41

   Affiliated    321    Hyde Park    Emerald Dialysis (fka Hyde Park Kidney
Center)    710 W 43RD ST       CHICAGO    IL    60609-3435

42

   Affiliated    322    Olympia Fields    Olympia Fields Dialysis Center   
4557B LINCOLN HWY    STE B    MATTESON    IL    60443-2318

43

   Affiliated    351    CKD    Center for Kidney Disease at North Shore    1190
NW 95TH ST    STE 28    MIAMI    FL    33150-2065

44

   Affiliated    352    Venture    Center for Kidney Disease at Venture    16855
NE 2ND AVE    STE 25    N MIAMI BEACH    FL    33162-1744

45

   Affiliated    360    South Broward    South Broward Artifical Kidney    4401
HOLLYWOOD BLVD       HOLLYWOOD    FL    33021-6609

46

   Affiliated    688    East End    East End Dialysis Center    2201 E MAIN ST
   STE 1    RICHMOND    VA    23223-7071

47

   Affiliated    354    Flamingo Park    Flamingo Park Kidney Cntr, Inc    901 E
10TH AVE    BAY 17    HIALEAH    FL    33010-3762

48

   Affiliated    355    Interamerican    InterAmerican Dialysis Center    7815
CORAL WAY    STE 115    MIAMI    FL    33155-6541

49

   Affiliated    356    Coral Gables Dialysis Center    Coral Gables Kidney
Center (fka LeJeune)    3280 PONCE DE LEON BLVD       CORAL GABLES    FL   
33134-7252

50

   Affiliated    370    Cielo Vista Dialysis    DaVita East Dialysis dba Cielo
Vista Dialysis (fkaTotal Renal Care East Dialysis Center)    7200 GATEWAY BLVD E
   STE B    EL PASO    TX    79915-1301

51

   Affiliated    371    West Texas Dialysis    DaVita West Dialysis Center dba
West Texas (fkaTotal Renal Care West Dialysis Center)    5595 ALAMEDA AVE B   
STE B    EL PASO    TX    79905

52

   Affiliated    656    Shiprock    Shiprock Dialysis    PO BOX 2156    US HWY
491 N    SHIPROCK    NM    87420-2156

53

   Affiliated    202    Arden Hills    Arden Hills Dialysis Unit    3900
NORTHWOODS DR    STE 11    ARDEN HILLS    MN    55112-6911

54

   Affiliated    203    Burnsville    Burnsville Dialysis Unit    501 E NICOLLET
BLVD    STE 15    BURNSVILLE    MN    55337-6784

55

   Affiliated    204    Coon Rapids    Coon Rapids Dialysis Unit    3960 COON
RAPIDS BLVD NW    STE 39    COON RAPIDS    MN    55433-2598

56

   Affiliated    205    Edina    Edina Dialysis Unit    6550 YORK AVE S    STE 1
   EDINA    MN    55435-2332

57

   Affiliated    206    Maplewood    Maplewood Dialysis Center    2785 WHITE
BEAR AVE N    STE 21    MAPLEWOOD    MN    55109-1320

58

   Affiliated    207    Minneapolis    Minneapolis Dialysis Unit    825 S EIGHTH
ST    STE SL42    MINNEAPOLIS    MN    55404-1208

59

   Affiliated    208    Minnetonka    Minnetonka Dialysis Unit    17809 HUTCHINS
DR       MINNETONKA    MN    55345-4100

60

   Affiliated    209    St. Paul Dialysis    St. Paul Dialysis Unit    555 PARK
ST    STE 18    SAINT PAUL    MN    55103-2192

61

   Affiliated    210    Special Needs    University Dialysis Unit Riverside
(Minneapolis-Special Needs Dialysis)    1045 WESTGATE DR    STE 9    SAINT PAUL
   MN    55114-1079

 

Page 85 of 123



--------------------------------------------------------------------------------

 

62

   Affiliated    211    West St. Paul    West St. Paul Dialysis    1555
LIVINGSTON AVE       WEST ST PAUL    MN    55118-3411

63

   Affiliated    213    Cass Lake    Cass Lake Dialysis Unit    602 GRANT UTLEY
ST    PO BOX 757    CASS LAKE    MN    56633-0757

64

   Affiliated    215    Faribault    Faribault Dialysis Unit    201 LYNDALE AVE
S    STE F    FARIBAULT    MN    55021-5758

65

   Affiliated    217    Marshall    Marshall Dialysis Unit    300 S BRUCE ST   
AVERA MARSHALL REGIONAL MEDICAL CENTER    MARSHALL    MN    56258-1934

66

   Affiliated    218    Montevideo    Montevideo Dialysis Center    824 N 11TH
ST    MONTEVIDEO HOSPITAL    MONTEVIDEO    MN    56265-1629

67

   Affiliated    220    Pine City    TRC-Pine City (fka-Pine City Dialysis Unit)
   129 6TH AVE SE    LAKESIDE MEDICAL CENTER    PINE CITY    MN    55063-1913

68

   Affiliated    222    Red Wing    Red Wing Dialysis Unit    3028 N SERVICE DR
      RED WING    MN    55066-1921

69

   Affiliated    223    Redwood Falls    Redwood Falls Dialysis Center    100
FALLWOOD RD       REDWOOD FALLS    MN    56283-1828

70

   Affiliated    240    Mitchell    Mitchell Dialysis    525 N FOSTER    QUEEN
OF PEACE HOSPITAL    MITCHELL    SD    57301-2966

71

   Affiliated    242    Rosebud    Rosebud Dialysis    1 SOLDIER CREEK RD      
ROSEBUD    SD    57570-0610

72

   Affiliated    243    Sioux Falls    Sioux Falls Dialysis Community Unit   
1325 S CLIFF AVE    STE 46    SIOUX FALLS    SD    57105-1016

73

   Affiliated    250    St. Croix Falls    St. Croix Falls Dialysis    744 E
LOUISIANA ST       SAINT CROIX FALLS    WI    54024-9501

74

   Affiliated    260    Hayward    Hayward Dialysis Center    21615 HESPERIAN
BLVD    STE F    HAYWARD    CA    94541-7026

75

   Affiliated    262    Pleasanton    Pleasanton Dialysis Center (HEMO) (fka
Dublin)    5720 STONERIDGE MALL RD    STE 16    PLEASANTON    CA    94588-2882

76

   Affiliated    263    Union City    Union City Dialysis Center (aka TRC-Union
City)    32930 ALVARADO NILES RD    STE 3    UNION CITY    CA    94587-8101

77

   Affiliated    264    East Bay - PD    East Bay Peritoneal Dialysis Center   
13939 E 14TH ST    STE 11    SAN LEANDRO    CA    94578-2613

78

   Affiliated    383    Greer    Greer Kidney Center    211 VILLAGE DR      
GREER    SC    29651-1238

79

   Affiliated    382    Upstate    Upstate Dialysis Center    308 MILLS AVE   
   GREENVILLE    SC    29605-4022

80

   Affiliated    390    Kenner    Kenner Regional Dialysis Center    200 W
ESPLANADE AVE    STE 1    KENNER    LA    70065-2473

81

   Affiliated    689    Downtown Dialysis    Downtown Dialysis Center    821 N
EUTAW ST    STE 41    BALTIMORE    MD    21201-6304

82

   Affiliated    331    Eaton Canyon    Eaton Canyon Dialysis    2551 E
WASHINGTON BLVD       PASADENA    CA    91107-1446

83

   Affiliated    190    Georgetown    Georgetown on the Potomac    3223 K ST NW
   STE 11    WASHINGTON    DC    20007-4412

84

   Affiliated    395    St. Mary    Newtown Dialysis Center (fka St. Mary
Dialysis)    60 BLACKSMITH RD       NEWTOWN    PA    18940-1847

85

   Affiliated    393    Bertha Sirk    Bertha Sirk Dialysis Center    5820 YORK
RD    STE 1    BALTIMORE    MD    21212-3620

86

   Affiliated    394    Greenspring    Greenspring Dialysis Center    4701 MOUNT
HOPE DR    STE C    BALTIMORE    MD    21215-3246

87

   Affiliated    378    Houston Kidney - NW    Northwest Kidney Center (Houston)
   11029 NORTHWEST FWY       HOUSTON    TX    77092-7311

88

   Affiliated    379    NorthStar Dialysis    NorthStar Dialysis Center (fka
North Houston Kidney Center)    380 W LITTLE YORK RD       HOUSTON    TX   
77076-1303

89

   Affiliated    363    Port Charlotte    Port Charlotte Artificial Kidney
Center    4300 KINGS HWY STE 406       PORT CHARLOTTE    FL    33980

90

   Affiliated    364    Gulf Coast PD    Gulf Coast Dialysis    3300 TAMIAMI TRL
   STE 11A    PORT CHARLOTTE    FL    33952-8054

91

   Affiliated    649    Loma Vista    Loma Vista Dialysis Center Partnership   
1382 LOMALAND DR    STE A    EL PASO    TX    79935-5204

92

   Affiliated    332    Paramount    Paramount Dialysis Center    8319 ALONDRA
BLVD       PARAMOUNT    CA    90723-4403

93

   Affiliated    334    East LA    Doctors Dialysis of East LA (aka East Los
Angeles Dialysis)    950 S EASTERN AVE       LOS ANGELES    CA    90022-4801

94

   Affiliated    335    Montebello    Doctors Dialysis of Montebello    1721 W
WHITTIER BLVD       MONTEBELLO    CA    90640-4004

95

   Affiliated    361    Pine Island    Pine Island Kidney Center    1871 N PINE
ISLAND RD       PLANTATION    FL    33322-5208

96

   Affiliated    365    Complete    Complete Dialysis Care    7850 W SAMPLE RD
      MARGATE    FL    33065-4710

97

   Affiliated    122    Lone Star Dialysis    Lone Star Dialysis (fka Hobby
Dialysis)    8560 MONROE RD       HOUSTON    TX    77061-4815

98

   Affiliated    255    Forest Lake    Forest Lake Dialysis    1068 S LAKE ST   
STE 11    FOREST LAKE    MN    55025-2633

99

   Affiliated    690    USC Phase II    TRC/USC Dialysis Center    2310 ALCAZAR
ST       LOS ANGELES    CA    90033-5327

100

   Affiliated    396    TRC/Union Plaza Ctr    Union Plaza Dialysis Center   
810 1ST ST NE    STE 1    WASHINGTON    DC    20002-4227

101

   Affiliated    130    Mid-Columbia Kidney    Mid Columbia Kidney Center   
6825 BURDEN BLVD    STE A    PASCO    WA    99301-9584

102

   Affiliated    131    Mt. Adams Kidney Ctr    Mt. Adams Kidney Center    3220
PICARD PL       SUNNYSIDE    WA    98944-8400

103

   Affiliated    650    Lakewood    Lakewood Community Dialysis Center    5919
LAKEWOOD TOWNE CENTER BLVD SW    STE A    LAKEWOOD    WA    98499-6513

104

   Affiliated    228    St. Paul Ramsey    St. Paul Capitol Dialysis    555 PARK
ST    STE 23    SAINT PAUL    MN    55103-2193

105

   Affiliated    229    River City Dialysis    River City Dialysis (fka Lakeview
Dialysis)    1970 NORTHWESTERN AVE S       STILLWATER    MN    55082-6567

106

   Affiliated    231    Woodbury    Woodbury Dialysis    1850 WEIR DR    STE 3
   WOODBURY    MN    55125-2260

107

   Affiliated    281    Alhambra    Alhambra Dialysis Center    1315 ALHAMBRA
BLVD    STE 1    SACRAMENTO    CA    95816-5245

108

   Affiliated    282    Antelope    Antelope Dialysis Center    6406 TUPELO DR
   STE A    CITRUS HEIGHTS    CA    95621-1780

109

   Affiliated    283    Chico    Chico Dialysis Center (aka Chico Clinic)    530
COHASSET RD       CHICO    CA    95926-2212

110

   Affiliated    285    North Clinic    Manzanita Dialysis Center (aka North
Clinic)    4005 MANZANITA AVE    STE 17    CARMICHAEL    CA    95608-1779

111

   Affiliated    286    Placerville    Cameron Park Dialysis (fka Placerville)
   3311 COACH LN    STE C    CAMERON PARK    CA    95682

112

   Affiliated    288    South Sacramento    South Sacramento Dialysis Center   
7000 FRANKLIN BLVD    STE 88    SACRAMENTO    CA    95823-1838

113

   Affiliated    289    Redding    Redding Dialysis Center    1876 PARK MARINA
DR       REDDING    CA    96001-0913

114

   Affiliated    291    Yuba City    Yuba City Dialysis Center    1525 PLUMAS CT
   STE A    YUBA CITY    CA    95991-2971

115

   Affiliated    292    University Clinic    University Dialysis Center    777
CAMPUS COMMONS RD    STE 1    SACRAMENTO    CA    95825-8344

116

   Affiliated    372    Mesa Vista    Mesa Vista Dialysis Center (El Paso)   
2400 N OREGON ST    STE C    EL PASO    TX    79902-3135

117

   Affiliated    694    Hollywood    Hollywood Dialysis Center    5108 W SUNSET
BLVD       LOS ANGELES    CA    90027-5708

118

   Affiliated    697    UCLA Harbor    TRC/Harbor-UCLA MFI Total Renal Dialysis
Center    21602 S VERMONT AVE       TORRANCE    CA    90502-1940

119

   Affiliated    325    Brighton    Brighton Dialysis (fka Michigan Kidney
Center of Brighton)    7960 GRAND RIVER RD    STE 21    BRIGHTON    MI   
48114-7336

120

   Affiliated    326    Macomb    Macomb Kidney Center (fka Macomb Dialysis)   
28295 SCHOENHERR RD    STE A    WARREN    MI    48088-4300

121

   Affiliated    327    North Oakland    North Oakland Dialysis    450 N
TELEGRAPH RD    STE 6    PONTIAC    MI    48341-1037

122

   Affiliated    328    Novi    Novi Dialysis    47250 W 10 MILE RD       NOVI
   MI    48374-2932

123

   Affiliated    329    Southfield    Cornerstone Dialysis (fka Southfield)   
23857 GREENFIELD RD       SOUTHFIELD    MI    48075-3122

124

   Affiliated    319    Children’s Mem’l Hosp.    TRC Children’s Dialysis Center
aka Children’s Chicago/Children’s Memorial Hospital    2611 N HALSTED ST      
CHICAGO    IL    60614-2301

125

   Affiliated    151    New Center    New Center Dialysis    3011 W GRAND BLVD
   STE 65    DETROIT    MI    48202-3012

126

   Affiliated    2003    Whittier    Whittier Dialysis Center (fka Whittier
Hills)    10055 WHITTWOOD DR       WHITTIER    CA    90603-2313

127

   Affiliated    357    Miami Lakes    Miami Lakes Artificial Kidney Center
(ALTHIN)    14600 NW 60TH AVE       MIAMI LAKES    FL    33014-2811

128

   Affiliated    571    Anson County    Dialysis Care of Anson County    923 E
CASWELL ST       WADESBORO    NC    28170-2305

 

Page 86 of 123



--------------------------------------------------------------------------------

 

129

   Affiliated    573    Edgecomb County    Dialysis Care of Edgecomb County   
3206 WESTERN BLVD       TARBORO    NC    27886-1828

130

   Affiliated    574    Franklin County    Dialysis Care of Franklin County   
1706 NC HWY 39 N       LOUISBURG    NC    27549-8329

131

   Affiliated    575    Hoke County    Dialysis Care of Hoke County    403 S
MAIN ST       RAEFORD    NC    28376-3222

132

   Affiliated    576    Martin County    Dialysis Care of Martin County    100
MEDICAL DR       WILLIAMSTON    NC    27892-2156

133

   Affiliated    578    Montgomery County    Dialysis Care of Montgomery County
(aka Montgomery)    323 W MAIN ST       BISCOE    NC    27209-9528

134

   Affiliated    579    Moore County    Dialysis Care of Moore County (aka
Pinehurst)    16 REGIONAL DR       PINEHURST    NC    28374-8850

135

   Affiliated    580    Richmond County    Dialysis Care of Richmond County   
771 CHERAW RD       HAMLET    NC    28345-7158

136

   Affiliated    581    Rockingham County    Dialysis Care of Rockingham County
   251 W KINGS HWY       EDEN    NC    27288-5009

137

   Affiliated    582    Rowan County    Dialysis Care of Rowan County    111
DORSETT DR       SALISBURY    NC    28144-2278

138

   Affiliated    583    Rutherford County    Dialysis Care of Rutherford County
   226 COMMERCIAL ST       FOREST CITY    NC    28043-2851

139

   Affiliated    399    Monterey Park    Monterey Park Dialysis Center    2560
CORPORATE PL    STE 1-11 BLDG D    MONTEREY PARK    CA    91754-7612

140

   Affiliated    183    Mason Dixon    Mason-Dixon Baltimore County    9635-A
LIBERTY RD    STE 1    RANDALLSTOWN    MD    21133-2436

141

   Affiliated    184    Carrol County    Carroll County Dialysis Facility    412
MALCOLM DR    STE 31    WESTMINSTER    MD    21157-6167

142

   Affiliated    167    South Brooklyn    South Brooklyn Nephrology Center   
3915 AVENUE V    STE 14    BROOKLYN    NY    11234-5150

143

   Affiliated    843    Phenix City    Phenix City Dialysis Center    1900
OPELIKA RD       PHENIX CITY    AL    36867-3640

144

   Affiliated    876    Brea    Brea Dialysis Center    595 TAMARACK AVE    STE
A    BREA    CA    92821-3125

145

   Affiliated    878    Hemet    Hemet Dialysis Center    3050 W FLORIDA AVE   
   HEMET    CA    92545-3619

146

   Affiliated    883    Temecula    Temecula Dialysis Center    40945 COUNTY
CENTER DR    STE G    TEMECULA    CA    92591-6006

147

   Affiliated    880    Riverside    Riverside Dialysis Center    4361 LATHAM ST
   STE 1    RIVERSIDE    CA    92501-1767

148

   Affiliated    870    Napa    Napa Dialysis Center    3900 BEL AIRE PLZ    STE
C    NAPA    CA    94558-2823

149

   Affiliated    875    Santa Ana    Santa Ana Dialysis Center    1820 E DEERE
AVE       SANTA ANA    CA    92705-5721

150

   Affiliated    879    Valley View Dialysis Center    Valley View Dialysis
Center (aka Morneo Valley)    26900 CACTUS AVE       MORENO VALLEY    CA   
92555-3912

151

   Affiliated    884    Orange    Mainplace Dialysis Center (fka Orange Dialysis
Center)    972 W TOWN AND COUNTRY RD       ORANGE    CA    92868-4714

152

   Affiliated    882    San Bernadino    Mountain Vista Dialysis Center (fka San
Bernadino Dailysis Center (Mountain Vista))    4041 NORTH UNIVERSITY PKWY      
SAN BERNARDINO    CA    92407-1823

153

   Affiliated    871    Lakeport    Lakeport Dialysis Center    804 11TH ST   
STE 2    LAKEPORT    CA    95453-4102

154

   Affiliated    873    Vacaville    Vacaville Dialysis Center    941 MERCHANT
ST       VACAVILLE    CA    95688-5315

155

   Affiliated    877    Corona    Corona Dialysis Center    1820 FULLERTON AVE
   STE 18    CORONA    CA    92881-3147

156

   Affiliated    872    Fairfield    Fairfield Dialysis Center    4660 CENTRAL
WAY       FAIRFIELD    CA    94534-1803

157

   Affiliated    902    Westminster    Westminster Dialysis Center (Federal
Heights)    9053 HARLAN ST    STE 9    WESTMINSTER    CO    80031-2908

158

   Affiliated    901    Aurora    Aurora Dialysis Center    1411 S POTOMAC ST   
AMC II STE 1    AURORA    CO    80012-4536

159

   Affiliated    900    Denver    Denver Dialysis Center    2900 DOWNING ST   
STE C    DENVER    CO    80205-4699

160

   Affiliated    903    Littleton    Littleton Dialysis Center    209 W COUNTY
LINE RD       LITTLETON    CO    80129-1901

161

   Affiliated    904    South Denver    South Denver Dialysis Center    850 E
HARVARD AVE    STE 6    DENVER    CO    80210-5030

162

   Affiliated    946    Lee Street Dialysis    Lee Street Dialysis (fka Grant
Park Dialysis Center)    5155 LEE ST NE       WASHINGTON    DC    20019-4051

163

   Affiliated    868    Leesburg    Leesburg Dialysis Center    801 E DIXIE AVE
   STE 18A    LEESBURG    FL    34748-7699

164

   Affiliated    866    Panama City    Panama City Dialysis Center    615
HIGHWAY 231       PANAMA CITY    FL    32405-4704

165

   Affiliated    867    Marianna    Marianna Dialysis Center    2930 OPTIMIST DR
      MARIANNA    FL    32448-7703

166

   Affiliated    864    Venice    Venice Dialysis Center    816 PINEBROOK RD   
   VENICE    FL    34285-7103

167

   Affiliated    827    Buena Vista    Buena Vista Dialysis Center    349 GENEVA
RD       BUENA VISTA    GA    31803-1701

168

   Affiliated    828    Decatur    Decatur Dialysis Center    1987 CANDLER RD   
   DECATUR    GA    30032-4212

169

   Affiliated    825    Moultrie    Moultrie Dialysis Center    2419 S MAIN ST
      MOULTRIE    GA    31768-6531

170

   Affiliated    820    SW Atlanta    Southwest Atlanta Dialysis Center    3620
MARTIN LUTHER KING DR SW       ATLANTA    GA    30331-3711

171

   Affiliated    818    Griffin    Griffin Dialysis Center    731 S 8TH ST      
GRIFFIN    GA    30224-4818

172

   Affiliated    826    Columbus    Columbus Dialysis Center    6228 BRADLEY
PARK DR    STE B    COLUMBUS    GA    31904-3604

173

   Affiliated    829    East Macon    East Macon Dialysis Center    165 EMERY
HWY    STE 11    MACON    GA    31217-3666

174

   Affiliated    817    Jonesboro    Jonesboro Dialysis Center    129 KING ST   
   JONESBORO    GA    30236-3656

175

   Affiliated    824    Milledgeville    Milledgeville Dialysis Center    400 S
WAYNE ST       MILLEDGEVILLE    GA    31061-3446

176

   Affiliated    823    Fort Valley    Fort Valley Dialysis Center    557
BLUEBIRD BLVD       FORT VALLEY    GA    31030-5083

177

   Affiliated    821    Midtown    Linden Dialysis (fka Midtown-Atlanta)    121
LINDEN AVE NE       ATLANTA    GA    30308-2432

178

   Affiliated    953    E. St. Louis    Sauget Dialysis (fka East St. Louis
Dialysis Center)    2061 GOOSE LAKE RD       SAUGET    IL    62206-2822

179

   Affiliated    952    Granite City    Granite City Dialysis Center    9
AMERICAN VLG       GRANITE CITY    IL    62040-3706

180

   Affiliated    937    Batesville    Batesville Dialysis Center Aka Renal
Treatment Centers-Batesville    232 STATE ROAD 129 S       BATESVILLE    IN   
47006-7694

181

   Affiliated    938    Lawrenceburg    Lawrenceburg Dialysis Center    721
RUDOLPH WAY       GREENDALE    IN    47025-8378

182

   Affiliated    939    Madison    Madison Dialysis Center    220 CLIFTY DR   
UNIT K    MADISON    IN    47250-1669

183

   Affiliated    836    Newton    Renal Treatment Center-Newton aka-Newton
Dialysis Center    1223 WASHINGTON RD       NEWTON    KS    67114-4855

184

   Affiliated    837    Derby    Renal Treatment Center-Derby aka Derby Dialysis
Center    250 W RED POWELL DR       DERBY    KS    67037-2626

185

   Affiliated    834    Winfield    Renal Treatment Center-Winfield aka,
Winfield Dialysis Center    1315 E 4TH AVE       WINFIELD    KS    67156-2457

186

   Affiliated    830    Wichita    Wichita Dialysis Center    909 N TOPEKA ST   
   WICHITA    KS    67214-3620

187

   Affiliated    833    Garden City    Renal Treatment Center-Garden City
Aka-Garden City Dialysis Center    401 N MAIN ST       GARDEN CITY    KS   
67846-5429

188

   Affiliated    831    E. Wichita    East Wichita Dialysis Center    320 N
HILLSIDE ST       WICHITA    KS    67214-4918

189

   Affiliated    832    Independance    Independence Dialysis Center    801 W
MYRTLE ST       INDEPENDENCE    KS    67301-3239

190

   Affiliated    835    Parson, KS    Parsons Dialysis Center    1902 S US HWY
59    BLDG B    PARSONS    KS    67357-4948

191

   Affiliated    814    Wheaton    Wheaton Dialysis Center    11941 GEORGIA AVE
      WHEATON    MD    20902

192

   Affiliated    812    Rockville    Rockville Dialysis Center    14915
BROSCHART RD    STE 1    ROCKVILLE    MD    20850-3367

193

   Affiliated    815    Owing Mills    Owings Mills Dialysis Center (fka-Renal
Treatment Center-Owings Mills)    10 CROSSROADS DR    STE 11    OWINGS MILLS   
MD    21117-5463

194

   Affiliated    811    Berlin    Berlin Dialysis Center    314 FRANKLIN AVE   
STE 36    BERLIN    MD    21811-1238

195

   Affiliated    810    Easton    Easton Dialysis Center    402 MARVEL CT      
EASTON    MD    21601-4052

 

Page 87 of 123



--------------------------------------------------------------------------------

 

196

   Affiliated    813    Chestertown    Chestertown Dialysis Center (fka Renal
Treatment Centers-Chestertown)    100 BROWN ST       CHESTERTOWN    MD    21620

197

   Affiliated    951    Hope Again    Hope Again Dialysis Center- fka Kennett
Dialysis Center    1207 STATE ROUTE VV       KENNETT    MO    63857-3823

198

   Affiliated    950    Poplar Bluff    Bluff City Dialysis Center    2400 LUCY
LEE PKWY    STE E    POPLAR BLUFF    MO    63901-2429

199

   Affiliated    949    Crystal City    Crystal City Dialysis Center    960 SO
TRUMAN BLVD       CRYSTAL CITY    MO    63019-1329

200

   Affiliated    947    St. Louis    St. Louis Dialysis Center (fka Renal
Treatment Center-St. Louis)    2610 CLARK AVE       SAINT LOUIS    MO   
63103-2502

201

   Affiliated    944    Burlington    Burlington Dialysis    873 HEATHER RD   
   BURLINGTON    NC    27215-6288

202

   Affiliated    838    Scottsbluff    Scottsbluff Dialysis Center    3812
AVENUE B       SCOTTSBLUFF    NE    69361-4780

203

   Affiliated    802    Bridgewater    Bridgewater Dialysis Center (fka Renal
Treatment Center-Bridgewater)    2121 US HWY 22       BOUND BROOK    NJ   
08805-1546

204

   Affiliated    845    West Las Vegas    Las Vegas Dialysis Center    150 S
VALLEY VIEW BLVD       LAS VEGAS    NV    89107

205

   Affiliated    846    North Las Vegas    North Las Vegas Dialysis Center   
2300 MCDANIEL ST       NORTH LAS VEGAS    NV    89030-6318

206

   Affiliated    940    Cincinnati    Eastgate Dialysis (fka Cincinnati)    4435
AICHOLTZ RD       CINCINNATI    OH    45245-1690

207

   Affiliated    885    Tulsa    Tulsa Dialysis    4436 S HARVARD AVE      
TULSA    OK    74135-2605

208

   Affiliated    897    NW Bethany    Northwest Bethany Dialysis Center    7800
NW 23RD ST    STE A    BETHANY    OK    73008-4948

209

   Affiliated    890    Duncan    Duncan Dialysis Center    2645 W ELK AVE      
DUNCAN    OK    73533-1572

210

   Affiliated    893    Shawnee    Shawnee Dialysis Center    4409 N KICKAPOO
AVE    STE 113    SHAWNEE    OK    74804-1224

211

   Affiliated    895    Stillwater    Stillwater Dialysis Center    406 E HALL
OF FAME AVE    STE 3    STILLWATER    OK    74075-5447

212

   Affiliated    955    Midwest City    Midwest City Dialysis Center    7221 E
RENO AVE       MIDWEST CITY    OK    73110-4474

213

   Affiliated    886    Broken Arrow    Broken Arrow Dialysis Center    1700 N
9TH ST       BROKEN ARROW    OK    74012

214

   Affiliated    888    Tahlequah    Tahlequah Dialysis Center    1373 E BOONE
ST       TAHLEQUAH    OK    74464-3330

215

   Affiliated    899    Edmund    Edmond Dialysis    50 S BAUMANN AVE      
EDMOND    OK    73034-5676

216

   Affiliated    889    Altus    Altus Dialysis Center    205 S PARK LN    STE
13    ALTUS    OK    73521-5756

217

   Affiliated    896    Elk City    Elk City Dialysis Center    1601 W 2ND ST   
   ELK CITY    OK    73644-4427

218

   Affiliated    887    Claremore    Claremore Dialysis Center    202 E BLUE
STARR DR       CLAREMORE    OK    74017-4223

219

   Affiliated    891    Norman    Norman Dialysis Center    1818 W LINDSEY ST   
STE 14 BLDG B    NORMAN    OK    73069-4159

220

   Affiliated    862    Pocono    Pocono Dialysis Center    100 PLAZA CT    STE
B    EAST STROUDSBURG    PA    18301-8258

221

   Affiliated    861    Palmerton    Palmerton Dialysis Center    185 DELAWARE
AVE    STE C    PALMERTON    PA    18071-1716

222

   Affiliated    860    Jennersville    Jennersville Dialysis Center    1011 W
BALTIMORE PIKE       WEST GROVE    PA    19390-9446

223

   Affiliated    858    Lewistown    Lewistown Dialysis Center    611 ELECTRIC
AVE       LEWISTOWN    PA    17044-1128

224

   Affiliated    854    Lemoyne    Camp Hill Dialysis Center (fka Lemoyne
Dialysis Center (York Hospital Acutes))    425 N 21ST ST    LOWER LEVEL    CAMP
HILL    PA    17011-2223

225

   Affiliated    856    Upland    Upland Dialysis Center    1 MEDICAL CENTER
BLVD    STE 12    CHESTER    PA    19013-3902

226

   Affiliated    848    South Philadelphia    So. Philadelphia Dialysis Center
   109 DICKINSON ST       PHILADELPHIA    PA    19147-6107

227

   Affiliated    857    Exton    Exton Dialysis Center    710 SPRINGDALE DR   
   EXTON    PA    19341-2828

228

   Affiliated    847    Northeast Philadelphia    NE Philadelphia Dialysis
Center    518 KNORR ST       PHILADELPHIA    PA    19111-4604

229

   Affiliated    934    Longview    Longview Dialysis Center    425 N FREDONIA
ST       LONGVIEW    TX    75601-6464

230

   Affiliated    935    Marshall-RTC    Marshall Dialysis Center    1301 S
WASHINGTON AVE       MARSHALL    TX    75670-6215

231

   Affiliated    933    Conroe    Conroe Dialysis Center    500 MEDICAL CENTER
BLVD    STE 175    CONROE    TX    77304-2899

232

   Affiliated    928    San Marcos    Hill Country Dialysis Center Of San Marcos
   1820 PETER GARZA DR       SAN MARCOS    TX    78666-7407

233

   Affiliated    923    Sherman    Sherman Dialysis Center    205 W LAMBERTH RD
      SHERMAN    TX    75092-2659

234

   Affiliated    932    Tomball    Tomball Dialysis Center    27720A TOMBALL
PKWY       TOMBALL    TX    77375-

235

   Affiliated    919    Cleveland    Cleveland Dialysis Center    600 E HOUSTON
   STE 63    CLEVELAND    TX    77327-4689

236

   Affiliated    921    Livingston    Livingston Dialysis Center    209 W PARK
      LIVINGSTON    TX    77351-7020

237

   Affiliated    920    Kingwood    Kingwood Dialysis Center    2300 GREEN OAK
DR    STE 5    KINGWOOD    TX    77339-2053

238

   Affiliated    930    North Houston    North Houston Dialysis Center    129
LITTLE YORK RD       HOUSTON    TX    77076-1020

239

   Affiliated    926    Omni    Omni Dialysis Center (fka Hamilton Dialysis
Center)    9350 KIRBY DR    STE 11    HOUSTON    TX    77054-2528

240

   Affiliated    925    Victoria    Victoria Dialysis Center    1405 VICTORIA
STATION DR       VICTORIA    TX    77901-3092

241

   Affiliated    922    Lufkin    Lufkin Dialysis Center    700 S JOHN REDDITT
DR       LUFKIN    TX    75904-3145

242

   Affiliated    927    Gonzales    Gonzales Dialysis Center    1406 N SARAH
DEWITT DR       GONZALES    TX    78629-2702

243

   Affiliated    924    Denison    Denison Dialysis Center    1220 REBA MCENTIRE
LANE       DENISON    TX    75020-9057

244

   Affiliated    918    South San Antonio    South San Antonio Dialysis Center
   1313 SE MILITARY DR    STE 111    SAN ANTONIO    TX    78214-2850

245

   Affiliated    913    Austin    Waterloo Dialysis Center (fka Austin Dialysis
Center)    5310 BURNET RD    UNIT 122    AUSTIN    TX    78756-2003

246

   Affiliated    916    S. Austin    El Milagro Dialysis Unit (fka South Austin
Dialysis Center)    2800 S INTERSTATE HWY 35    STE 12    AUSTIN    TX   
78704-5700

247

   Affiliated    929    SW San Antonio    Southwest San Antonio Dialysis Center
   7515 BARLITE BLVD       SAN ANTONIO    TX    78224-1311

248

   Affiliated    936    Bedford    HEB Dialysis Center (Bedford)    1401 BROWN
TRL    STE A    BEDFORD    TX    76022-6416

249

   Affiliated    917    TRC Med Cntr    Med-Center Dialysis, fka Plaza Dialysis
Center & Houston Kidney Center #376    5610 ALMEDA RD       HOUSTON    TX   
77004-7515

250

   Affiliated    908    Chesapeake    Chesapeake Dialysis Center    1400
CROSSWAYS BLVD    CROSSWAYS II STE 16    CHESAPEAKE    VA    23320-2839

251

   Affiliated    912    Hopewell    Hopewell Dialysis Center    301 W BROADWAY
AVE       HOPEWELL    VA    23860-2645

252

   Affiliated    911    Newport News    Newport News Dialysis Center    711 79TH
ST       NEWPORT NEWS    VA    23605-2767

253

   Affiliated    907    Norfolk    Norfolk Dialysis Center    962 NORFOLK SQ   
   NORFOLK    VA    23502-3235

254

   Affiliated    909    Virginia Beach    Virginia Beach Dialysis Center    740
INDEPENDENCE CIR       VIRGINIA BEACH    VA    23455-6438

255

   Affiliated    171    Palmer    Palmer Dialysis Center    30 COMMUNITY DR   
   EASTON    PA    18045-2658

256

   Affiliated    589    Burgaw    SEDC (NC II) Burgaw Dialysis Center    704 S
DICKERSON ST    PO BOX 1391    BURGAW    NC    28425-4904

257

   Affiliated    590    Elizabethtown    SEDC (NC II) Elizabethtown Dialysis
Center    101 DIALYSIS DR       ELIZABETHTOWN    NC    28337-9048

258

   Affiliated    591    Jacksonville    SEDC (NC II) Jacksonville Dialysis
Center    14 OFFICE PARK DR       JACKSONVILLE    NC    28546-7325

259

   Affiliated    592    Kenansville    SEDC (NC II) Kenansville Dialysis Center
   305 BEASLEY ST       KENANSVILLE    NC    28349-8798

260

   Affiliated    593    Shallotte    SEDC (NC II) Shallotte Dialysis Center   
4770 SHALLOTTE AVE       SHALLOTTE    NC    28470-6596

261

   Affiliated    594    Whiteville    SEDC (NC II) Whiteville Dialysis Center   
608 PECAN LN       WHITEVILLE    NC    28472-2949

262

   Affiliated    595    Wilmington    SEDC (NC II) Wilmington Dialysis Center   
2215 YAUPON DR       WILMINGTON    NC    28401-7334

 

Page 88 of 123



--------------------------------------------------------------------------------

 

263

   Affiliated    175    Deerfield    Deerfield Beach Artificial Kidney Center   
1983 W HILLSBORO BLVD       DEERFIELD BEACH    FL    33442-1418

264

   Affiliated    176    Pampano Beach    Pompano Beach Artificial Kidney Center
   600 SW 3RD ST    STE 11    POMPANO BEACH    FL    33060-6936

265

   Affiliated    177    Tamarack    Tamarac Artificial Kidney Center    7140 W
MCNAB RD       TAMARAC    FL    33321-5306

266

   Affiliated    168    Atlantic AKC    Atlantic Artificial Kidney Center    6
INDUSTRIAL WAY W    STE B    EATONTOWN    NJ    07724-2258

267

   Affiliated    587    Rowan/Kannapolis    Dialysis Care of Kannapolis    1607
N MAIN ST       KANNAPOLIS    NC    28081-2317

268

   Affiliated    654    Cortez    Cortez Dialysis    610 E MAIN ST    STE C   
CORTEZ    CO    81321-3308

269

   Affiliated    142    West Bountiful 4/6/98    West Bountiful Dialysis    724
W 500 S    STE 3    WEST BOUNTIFUL    UT    84087-1471

270

   Affiliated    187    Meherrin    Meherrin Dialysis Center    201A WEAVER AVE
      EMPORIA    VA    23847-1248

271

   Affiliated    436    Montclair    Montclair Dialysis Center    5050 PALO
VERDE ST    STE 1    MONTCLAIR    CA    91763-2329

272

   Affiliated    259    Pipestone    Pipestone Dialysis    916 4TH AVE SW      
PIPESTONE    MN    56164-1054

273

   Affiliated    236    Washington    Washington Dialysis Center    154
WASHINGTON PLZ       WASHINGTON    GA    30673-2074

274

   Affiliated    235    Elberton    Elberton Dialysis Center    894 ELBERT ST   
   ELBERTON    GA    30635-2628

275

   Affiliated    174    Gulf Breeze    Gulf Breeze Dialysis Center    1519 MAIN
ST       DUNEDIN    FL    34698-4650

276

   Affiliated    526    Asheville    Asheville Kidney Center    1600 CENTRE PARK
DR       ASHEVILLE    NC    28805-6206

277

   Affiliated    528    Sylva    Sylva Dialysis Center    655 ASHEVILLE HWY   
   SYLVA    NC    28779-2747

278

   Affiliated    527    Hendersonville    Hendersonville Dialysis Center    500
BEVERLY HANKS CTR    HWY 25 N    HENDERSONVILLE    NC    28792

279

   Affiliated    389    Memorial    Memorial Dialysis    4427 S ROBERTSON ST   
   NEW ORLEANS    LA    70115-6308

280

   Affiliated    127    Warner Robbins    Dialysis Center of Middle
Georgia-Warner Robins    509 N HOUSTON RD       WARNER ROBINS    GA   
31093-8844

281

   Affiliated    126    Macon - Middle Georgia    Dialysis Center of Middle
Georgia-Macon    747 2ND ST       MACON    GA    31201-6835

282

   Affiliated    344    Oakland PD    Oakland Peritoneal Dialysis Center
(Piedmont PD)    5352 CLAREMONT AVE       OAKLAND    CA    94618

283

   Affiliated    384    Fairfax    Fairfax Dialysis Center    8501 ARLINGTON
BLVD    STE 1    FAIRFAX    VA    22031-4625

284

   Affiliated    374    Houston SW    Houston Kidney Center Southwest    11111
BROOKLET DR    STE 1 BLDG 1    HOUSTON    TX    77099-3555

285

   Affiliated    545    Pikes Peak    Pikes Peak Dialysis Center    2002 LELARAY
ST    STE 13    COLORADO SPRINGS    CO    80909-2804

286

   Affiliated    546    Printers Place    Printers Place Dialysis    2802
INTERNATIONAL CIR       COLORADO SPRINGS    CO    80910-3127

287

   Affiliated    541    Lakewood Colorado    Lakewood Dialysis Center    1750
PIERCE ST       LAKEWOOD    CO    80214-1434

288

   Affiliated    543    Boulder    Boulder Dialysis Center    2880 FOLSOM ST   
STE 11    BOULDER    CO    80304-3769

289

   Affiliated    542    Thornton    Thornton Dialysis Center    8800 FOX DR   
   THORNTON    CO    80260-6880

290

   Affiliated    544    Arvada    Arvada Dialysis Center    9950 W 80TH AVE   
STE 25    ARVADA    CO    80005-3914

291

   Affiliated    173    Ft. Lauderdale    CDC South-Ft Lauderdale Renal
Associates    6264 N FEDERAL HWY       FORT LAUDERDALE    FL    33308-1904

292

   Affiliated    380    Houston Cypress Station    Houston Kidney Center Cypress
Station    221 FM 1960 RD W    STE H    HOUSTON    TX    77090-3537

293

   Affiliated    169    Erie County    Cleve Hill Dialysis Center (Fka Cleve
Hill Limited Partnership-Erie Dialysis &ECMC Dialysis Center At Cleve Hill )   
1461 KENSINGTON AVE       BUFFALO    NY    14215-1436

294

   Affiliated    430    UCLA Pediatrics    Century City Dialysis (fka UCLA,
DaVita Westwood UCLA)    10630 SANTA MONICA BLVD       LOS ANGELES    CA   
90025-4837

295

   Affiliated    501    Bronx    Bronx Dialysis Center    1615 EASTCHESTER RD   
   BRONX    NY    10461-2603

296

   Affiliated    502    Catskill    Catskill Dialysis Center    139 FORESTBURGH
RD       MONTICELLO    NY    12701-2364

297

   Affiliated    505    Riverdale    Riverdale Dialysis Center    170 W 233RD ST
      BRONX    NY    10463-5639

298

   Affiliated    506    South Bronx    South Bronx Dialysis Center    1940
WEBSTER AVE       BRONX    NY    10457-4261

299

   Affiliated    507    Stanten Island    Richmond Kidney Center (Staten Island)
   1366 VICTORY BLVD       STATEN ISLAND    NY    10301-3907

300

   Affiliated    238    McDonough    McDonough Dialysis Center    114 DUNN ST   
   MCDONOUGH    GA    30253-2347

301

   Affiliated    192    Milford    Delaware Valley Dialysis Center (fka Milford)
   102 DAVITA DR       MILFORD    PA    18337-9390

302

   Affiliated    191    Honesdale    Honesdale Dialysis Center-NE Regional    RR
6 BOX 6636    STOURBRIDGE MALL    HONESDALE    PA    18431-9649

303

   Affiliated    247    Memorial    Memorial Dialysis Center    11621 KATY FWY
      HOUSTON    TX    77079-1801

304

   Affiliated    246    Katy Dialysis Center    Grand Parkway Dialysis Center   
403 W GRAND PKWY S    STE T    KATY    TX    77494-8358

305

   Affiliated    245    Cyfair Dialysis Center    Cyfair Dialysis Center    9110
JONES RD    STE 11    HOUSTON    TX    77065-4489

306

   Affiliated    165    Port Chester    Port Chester Dialysis and Renal Center
   38 BULKLEY AVE       PORT CHESTER    NY    10573-3902

307

   Affiliated    193    Franklin Dialysis    Franklin Dialysis Center    150
SOUTH INDEPENDENCE WEST    11 PUBLIC LEDGER BLDG    PHILADELPHIA    PA   
19106-3413

308

   Affiliated    156    Grand Blanc    Grand Blanc Dialysis Center    3625
GENESYS PKWY       GRAND BLANC    MI    48439-8070

309

   Affiliated    397    Oxford Court    Oxford Court Dialysis    930 TOWN CENTER
DR    STE G1    LANGHORNE    PA    19047-4260

310

   Affiliated    348    Antioch    Antioch Dialysis    3100 DELTA FAIR BLVD   
   ANTIOCH    CA    94509-4001

311

   Affiliated    401    North Palm Beach    North Palm Beach Dialysis Center   
2841 PGA BLVD       PALM BEACH GARDENS    FL    33410-2910

312

   Affiliated    277    Lodi    Lodi Dialysis Center    1610 W KETTLEMAN LN   
STE D    LODI    CA    95242-4210

313

   Affiliated    438    United    United Dialysis Center    3111 LONG BEACH BLVD
      LONG BEACH    CA    90807-5015

314

   Affiliated    437    Premier    Premier Dialysis Center    7612 ATLANTIC AVE
      CUDAHY    CA    90201-5020

315

   Affiliated    349    Salinas    Salinas Dialysis Center    955 BLANCO CIR   
STE C    SALINAS    CA    93901-4452

316

   Affiliated    428    Lowry I    Lowry Dialysis Center    7465 E 1ST AVE   
STE A    DENVER    CO    80230-6877

317

   Affiliated    154    Ypsilanti    Ypsilanti Dialysis    2766 WASHTENAW RD   
   YPSILANTI    MI    48197-1506

318

   Affiliated    237    Eastpoint    East Point Dialysis    2669 CHURCH ST      
EAST POINT    GA    30344-3115

319

   Affiliated    520    Celia Dill    Celia Dill Dialysis Center    667
STONELEIGH AVE    STE 123 BARNS OFFICE CENTER    CARMEL    NY    10512-2454

320

   Affiliated    248    Elmbrook    Brookriver Dialysis    8101 BROOKRIVER DR   
   DALLAS    TX    75247-4003

321

   Affiliated    402    Ocala East    OCALA Regional Kidney Center-East    2870
SE 1ST AVE       OCALA    FL    34471-0406

322

   Affiliated    403    Ocala West    OCALA Regional Kidney Center-West    9401
SW HWY 200    BLDG 6    OCALA    FL    34481-9612

323

   Affiliated    404    Ocala South    OCALA Regional Kidney Center-South   
13940 N US HWY 441    BLDG 4    LADY LAKE    FL    32159-8908

324

   Affiliated    417    Delta Sierra Dialysis    Delta-Sierra Dialysis Center   
555 W BENJAMIN HOLT DR    STE 2    STOCKTON    CA    95207-3839

325

   Affiliated    552    Olympic View    Olympic View Dialysis Center    125 16TH
AVE E CSB    5TH FL    SEATTLE    WA    98112

326

   Affiliated    148    Pratt    Pratt Dialysis Center    203 WATSON ST    STE
11    PRATT    KS    67124-3092

327

   Affiliated    196    Buffalo    Renal Care of Buffalo    550 ORCHARD PARK RD
      WEST SENECA    NY    14224-2646

328

   Affiliated    555    Woodland    Woodland Dialysis Center    912 WOODLAND DR
   STE B    ELIZABETHTOWN    KY    42701-2795

329

   Affiliated    556    Taylor    Taylor County Dialysis Center    101 KINGSWOOD
DR       CAMPBELLSVILLE    KY    42718-9634

 

Page 89 of 123



--------------------------------------------------------------------------------

 

330

   Affiliated    491    Gary    Comprehensive Renal Care (CRC)-Gary    4802
BROADWAY       GARY    IN    46408-4509

331

   Affiliated    492    Hammond    Comprehensive Renal Care (CRC)-Hammond    222
DOUGLAS ST       HAMMOND    IN    46320-1960

332

   Affiliated    493    Valparaiso    Comprehensive Renal Care (CRC)-Valparaiso
   606 E LINCOLNWAY       VALPARAISO    IN    46383-5728

333

   Affiliated    494    Michigan City    Comprehensive Renal Care (CRC)-Michigan
City    9836 WEST 400 NORTH       MICHIGAN CITY    IN    46360-2910

334

   Affiliated    495    Munster    Comprehensive Renal Care (CRC)-Munster   
9100 CALUMET AVE       MUNSTER    IN    46321-1737

335

   Affiliated    497    South County-Deaconess    South County Dialysis
(Deaconess)    4145 UNION RD       SAINT LOUIS    MO    63129-1064

336

   Affiliated    266    South Hayward    South Hayward Dialysis Center    254
JACKSON ST       HAYWARD    CA    94544-1907

337

   Affiliated    164    Dyker Heights    Dyker Heights Dialysis Center    1435
86TH ST       BROOKLYN    NY    11228-3435

338

   Affiliated    152    Clarkston    Clarkston Dialysis Center    6770 DIXIE HWY
   STE 25    CLARKSTON    MI    48346-2089

339

   Affiliated    534    Hudson Valley    Hudson Valley Dialysis Center    155
WHITE PLAINS RD       TARRYTOWN    NY    10591-5523

340

   Affiliated    971    Central Tulsa    Central Tulsa Dialysis Center    1124 S
SAINT LOUIS AVE       TULSA    OK    74120-5413

341

   Affiliated    972    Okmulgee    Okmulgee Dialysis Center    201 SO DELAWARE
AVE       OKMULGEE    OK    74447-5528

342

   Affiliated    974    Muskogee    Muskogee Community Dialysis    2316 W
SHAWNEE ST       MUSKOGEE    OK    74401-2228

343

   Affiliated    975    Miami-Oklahoma    Tri-State Dialysis Center (fka Miami
Dialysis Center (OK))    2510 N MAIN ST       MIAMI    OK    74354-1602

344

   Affiliated    977    Stilwell    Stilwell Dialysis Center    80851 HWY 59   
   STILWELL    OK    74960

345

   Affiliated    496    East Chicago    Comprehensive Renal Care (CRC)-East
Chicago    4320 FIR ST    UNIT 44    EAST CHICAGO    IN    46312-3078

346

   Affiliated    549    Bright Dialysis    Bright Dialysis (fka Fort Pierce
Artificial Kidney Center, TRC of Fort Pierce-AKC)    1801 S 23RD ST    STE 1   
FORT PIERCE    FL    34950-4830

347

   Affiliated    153    Detroit    Detroit Dialysis Center (Eastern Market,
Brewery Park Development)    2674 E JEFFERSON AVE       DETROIT    MI   
48207-4129

348

   Affiliated    166    White Plains    White Plains Dialysis Center    200
HAMILTON AVE    STE 13B    WHITE PLAINS    NY    10601-1859

349

   Affiliated    337    Crescent Heights    Crescent Heights Dialysis Center   
8151 BEVERLY BLVD       LOS ANGELES    CA    90048-4514

350

   Affiliated    547    Pahrump Dialysis    Pahrump Dialysis Center    330 S
LOLA LN    STE 1    PAHRUMP    NV    89048-0884

351

   Affiliated    598    Cherokee Dialysis Center    Cherokee Dialysis Center   
53 ECHOTA CHURCH RD       CHEROKEE    NC    28719-9702

352

   Affiliated    444    Utah Valley    Utah Valley Dialysis Center    1055 N 500
W    STE 221    PROVO    UT    84604-3305

353

   Affiliated    439    Washington Plaza    Washington Plaza Dialysis Center   
516 E WASHINGTON BLVD    # 522    LOS ANGELES    CA    90015-3723

354

   Affiliated    539    Commerce City    Commerce City Dialysis Center    6320
HOLLY ST       COMMERCE CITY    CO    80022-3325

355

   Affiliated    251    Bloomington Dialysis    Bloomington Dialysis Unit of TRC
(fka Richfield)    8591 LYNDALE AVE S       BLOOMINGTON    MN    55420-2237

356

   Affiliated    133    Kent Community Dialysis    Kent Dialysis Center    21501
84TH AVE S       KENT    WA    98032-1960

357

   Affiliated    278    Florin Dialyis    Florin Dialysis Center    7000
STOCKTON BLVD       SACRAMENTO    CA    95823-2312

358

   Affiliated    540    South Las Vegas Dialysis    South Las Vegas Dialysis
Center (Palms)    2250 S RANCHO DR    STE 115    LAS VEGAS    NV    89102-4456

359

   Affiliated    538    Longmont Dialysis    Longmont Dialysis Center    1715
IRON HORSE DR    STE 17    LONGMONT    CO    80501-9617

360

   Affiliated    500    Great Bridge    Great Bridge Dialysis (fka Chesapeake
II)    745 BATTLEFIELD BLVD N    STE 1    CHESAPEAKE    VA    23320-0305

361

   Affiliated    569    Weaverville Dialysis    Weaverville Dialysis Facility   
329 MERRIMON AVE       WEAVERVILLE    NC    28787-9253

362

   Affiliated    427    Lakewood Crossing    Lakewood Crossing Dialysis    1057
S WADSWORTH BLVD    STE 1    LAKEWOOD    CO    80226-4361

363

   Affiliated    155    Jackson    Jackson Dialysis Center    234 W LOUIS GLICK
HWY       JACKSON    MI    49201-1326

364

   Affiliated    429    Englewood    Englewood Dialysis Center    3247 S LINCOLN
ST       ENGLEWOOD    CO    80113-2505

365

   Affiliated    387    Harford Road Dialysis    Harford Road Dialysis Center   
5800 HARFORD RD       BALTIMORE    MD    21214-1847

366

   Affiliated    179    Arcadia    Arcadia Dialysis Center    1341 E OAK ST   
   ARCADIA    FL    34266-8902

367

   Affiliated    388    Richmond Community    Richmond Community Hospital
Dialysis (fkaTRC @ Richmond Community/Richmond II)    1510 N 28TH ST    STE 11
   RICHMOND    VA    23223-5311

368

   Affiliated    119    Henderson    Henderson Dialysis Center    1002 US HWY 79
N       HENDERSON    TX    75652-6008

369

   Affiliated    253    Augusta    Nephrology Center of South Augusta    1631
GORDON HWY STE 1B       AUGUSTA    GA    30906

370

   Affiliated    510    Boston Post Road    Boston Post Road Dialysis Center fka
Co Op City Dialysis    4026 BOSTON RD       BRONX    NY    10475-1122

371

   Affiliated    512    Peekskill    Peekskill Cortlandt Dialysis Center    2050
E MAIN ST    STE 15    CORTLANDT MANOR    NY    10567-2502

372

   Affiliated    513    Queens    Queens Dialysis Center    11801 GUY R BREWER
BLVD       JAMAICA    NY    11434-2101

373

   Affiliated    517    Soundview    Soundview Dialysis Center    1622 BRUCKNER
BLVD    STE 24    BRONX    NY    10473-4553

374

   Affiliated    516    Port Washington    Port Washington Dialysis Center    50
SEAVIEW BLVD       PORT WASHINGTON    NY    11050-4615

375

   Affiliated    515    Lynbrook    Lynbrook Dialysis Center    147 SCRANTON AVE
      LYNBROOK    NY    11563-2808

376

   Affiliated    518    Yonkers Dialysis Center    Yonkers Dialysis    575
YONKERS AVE       YONKERS    NY    10704-2601

377

   Affiliated    537    IHS - Queens Village    Queens Village Dialysis Center
   22202 HEMPSTEAD AVE    STE 17    QUEENS VILLAGE    NY    11429-2123

378

   Affiliated    536    Coney Island - IHS    Sheepshead Bay Renal Care Center
(fka Coney Island)    26 BRIGHTON 11TH ST       BROOKLYN    NY    11235-5304

379

   Affiliated    521    Garden City I.H.S    Garden City Dialysis Center    1100
STEWART AVE    STE 2    GARDEN CITY    NY    11530-4839

380

   Affiliated    267    Kenneth Hahn- I.R.A    Kenneth Hahn Plaza Dialysis
Center (Willowbrook)    11854 S WILMINGTON AVE       LOS ANGELES    CA   
90059-3016

381

   Affiliated    279    North Highland    North Highlands Dialysis Center   
4986 WATT AVE    STE F    NORTH HIGHLANDS    CA    95660-5182

382

   Affiliated    294    TRC Orangevale    Orangevale Dialysis Center    9267
GREENBACK LN    STE A2    ORANGEVALE    CA    95662-4864

383

   Affiliated    554    Forest Park Dialysis Center    Forest Park Dialysis
Center    380 FOREST PKWY    STE C    FOREST PARK    GA    30297-2107

384

   Affiliated    446    Grant Park Nursing Home Dialysis    Grant Park Dialysis
(fka Grants Park Nursing Home)    5000 NANNIE HELEN BURROUGHS AVE NE   
WASHINGTON    DC    20019-5506

385

   Affiliated    455    Fourth Street Dialysis    Fourth Street Dialysis    3101
N 4TH ST    STE B    LONGVIEW    TX    75605-5146

386

   Affiliated    274    Bay Breeze    Bay Breeze Dialysis    11465 ULMERTON RD
      LARGO    FL    33778-1602

387

   Affiliated    416    Hopi    Hopi Dialysis Center- fka First Mesa    PO BOX
964    HWY 264    POLACCA    AZ    86042

388

   Affiliated    178    Orlando Dialysis    Orlando Dialysis    14050 TOWN LOOP
BLVD    STE 14A    ORLANDO    FL    32837-6190

389

   Affiliated    170    Celebration Dialysis    Celebration Dialysis    1154
CELEBRATION BLVD       CELEBRATION    FL    34747-4605

390

   Affiliated    1500    Mt. Dora Dialysis    Mt. Dora Dialysis    2735 W OLD US
HIGHWAY 441       MOUNT DORA    FL    32757-3526

391

   Affiliated    1501    Lake Dialysis    Lake Dialysis    221 N 1ST ST      
LEESBURG    FL    34748-5150

392

   Affiliated    146    Puyallup Community Dialysis    Puyallup Dialysis Center
   716 SOUTH HILL PARK DR    STE C    PUYALLUP    WA    98373-1445

393

   Affiliated    562    Towson Dialysis    Dulaney Towson Dialysis Center    113
WEST RD    STE 21    TOWSON    MD    21204-2318

394

   Affiliated    188    Purcellville    Purcellville Dialysis Center    280 N
HATCHER AVE       PURCELLVILLE    VA    20132-3193

395

   Affiliated    476    Iris City    Iris City Dialysis (aka Griffin)    521 N
EXPRESSWAY    STE 159    GRIFFIN    GA    30223-2073

396

   Affiliated    1521    Slidell Kidney Care    Slidell Kidney Care    1150
ROBERT BLVD    STE 24    SLIDELL    LA    70458-2005

 

Page 90 of 123



--------------------------------------------------------------------------------

 

397

   Affiliated    385    Rivertowne Dialysis    Rivertowne Dialysis (fka Oxon
Hill Dialysis)    6192 OXON HILL RD    1ST FL    OXON HILL    MD    20745-3114

398

   Affiliated    477    Pearland Dialysis    Pearland Dialysis    6516 BROADWAY
ST    STE 122    PEARLAND    TX    77581-7879

399

   Affiliated    419    East Aurora Dialysis    East Aurora Dialysis (aka Aurora
II)    482 S CHAMBERS RD       AURORA    CO    80017-2092

400

   Affiliated    1507    Merrillville Dialysis    CRC-Merrillville Dialysis
Center    9223 TAFT ST       MERRILLVILLE    IN    46410-6911

401

   Affiliated    563    Bricktown Dialysis    Bricktown Dialysis Center    525
JACK MARTIN BLVD    FL 2    BRICK    NJ    08724-7735

402

   Affiliated    423    Sapulpa    Sapulpa Dialysis (fka Jenks-Sapulpa)    9647
RIDGEVIEW ST       TULSA    OK    74131-6205

403

   Affiliated    1526    Ellijay Dialysis    Ellijay Dialysis    449 INDUSTRIAL
BLVD    STE 24    ELLIJAY    GA    30540-6724

404

   Affiliated    1527    Gainesville Dialysis    Gainesville Dialysis    2545
FLINTRIDGE RD    STE 13    GAINESVILLE    GA    30501-7428

405

   Affiliated    1528    Newnan Dialysis    Newnan Dialysis    1565 E HWY 34   
STE 13    NEWNAN    GA    30265

406

   Affiliated    405    Ocala Regional Kidney Center - North    OCALA North
Dialysis Center    2620 W HWY 316       CITRA    FL    32113-3555

407

   Affiliated    1516    Pin Oak Dialysis    Pin Oak Dialysis Center (aka Katy
II)    1302 PIN OAK RD       KATY    TX    77494-6848

408

   Affiliated    1523    Imperial Care Dialysis    Imperial Care Dialysis Center
   4345 E IMPERIAL HWY       LYNWOOD    CA    90262-2318

409

   Affiliated    1533    St. Louis Park Dialysis    St. Louis Park Dialysis
Center    3505 LOUISIANA AVE S       ST LOUIS PARK    MN    55426-4121

410

   Affiliated    1517    Minneapolis NE Dialysis    Minneapolis NE Dialysis   
1049 10TH AVE SE       MINNEAPOLIS    MN    55414-1312

411

   Affiliated    298    Flushing Dialysis    Flushing Dialysis Center    3469
PIERSON PL    STE A    FLUSHING    MI    48433-2413

412

   Affiliated    1535    Dialysis Systems of Covington    Dialysis Systems of
Covington    210 GREENBRIAR BLVD       COVINGTON    LA    70433-7235

413

   Affiliated    1536    Dialysis Systems of Hammond    Dialysis Systems of
Hammond    15799 PROFESSIONAL PLZ       HAMMOND    LA    70403-1452

414

   Affiliated    433    Soledad Dialysis    Soledad Dialysis Center    901 LOS
COCHES DR       SOLEDAD    CA    93960-2995

415

   Affiliated    443    Lake Elsinore Dialysis    Lake Elsinore Dialysis   
32291 MISSION TRL    BLDG S    LAKE ELSINORE    CA    92530

416

   Affiliated    1511    Clinton Dialysis Center    Clinton Dialysis Center   
150 S 31ST ST       CLINTON    OK    73601-9118

417

   Affiliated    456    Bakers Ferry    Bakers Ferry Dialysis    3645 BAKERS
FERRY RD SW       ATLANTA    GA    30331-3712

418

   Affiliated    1509    Hermiston    Hermiston Community Dialysis Center   
1155 W LINDA AVE       HERMISTON    OR    97838-9601

419

   Affiliated    1539    Yakima    Yakima Dialysis Center    1221 N 16TH AVE   
   YAKIMA    WA    98902-1347

420

   Affiliated    409    Madison    Madison Dialysis Center    302 HIGHWAY ST   
   MADISON    NC    27025-1672

421

   Affiliated    1508    Swannanoa Dialysis    Swannanoa Dialysis Center (fka
Black Mountain, NC)    2305 US HIGHWAY 70       SWANNANOA    NC    28778-8207

422

   Affiliated    2009    NE Wichita Dialysis    NE Wichita Dialysis Center   
2630 N WEBB RD    STE 1 BLDG 1    WICHITA    KS    67226-8174

423

   Affiliated    2005    Chadbourn Dialysis    Chadbourn Dialysis Center
(fkaColumbus County)    210 STRAWBERRY BLVD       CHADBOURN    NC    28431-1418

424

   Affiliated    1506    Western Home Dialysis    Mile High Home Dialysis PD
(fka Western Home)    1750 PIERCE ST    STE A    LAKEWOOD    CO    80214-1434

425

   Affiliated    2019    Tustin Dialysis    Tustin Dialysis (aka Santa Ana)   
2090 N TUSTIN AVE    STE 1    SANTA ANA    CA    92705-7869

426

   Affiliated    182    Appomatox    Appomattox Dialysis (Petersburg)    15 W
OLD ST       PETERSBURG    VA    23803-3221

427

   Affiliated    2002    Maryville Dialysis    Maryville Dialysis    2130
VADALABENE DR       MARYVILLE    IL    62062-5632

428

   Affiliated    2001    Mission Hills    Mission Hills Dialysis (aka Cristo
Rey)    2700 N STANTON ST       EL PASO    TX    79902-2500

429

   Affiliated    125    Moncrief    Moncrief Dialysis Partners    800 W 34TH ST
   STE 11    AUSTIN    TX    78705-1144

430

   Affiliated    295    Southfield West Dialysis    Southfield West Dialysis   
21900 MELROSE AVE    STE 4    SOUTHFIELD    MI    48075-7967

431

   Affiliated    525    Neptune Dialysis    Neptune Dialysis Center    2180
BRADLEY AVE       NEPTUNE    NJ    07753-4427

432

   Affiliated    2014    Portsmouth Dialysis    Portsmouth Dialysis Center   
2000 HIGH ST       PORTSMOUTH    VA    23704-3012

433

   Affiliated    2016    Tokay Dialysis    Tokay Dialysis Center (fka East Lodi,
CA)    312 S FAIRMONT AVE    STE A    LODI    CA    95240-3840

434

   Affiliated    1504    Mt. Pocono Dialysis    Mt. Pocono Dialysis    100
COMMUNITY DR    STE 16    TOBYHANNA    PA    18466-8986

435

   Affiliated    1544    Greater Portsmouth    Greater Portsmouth (aka Bon View
Dialysis & Mid Town Hampton Road Dialysis)    3516 QUEEN ST       PORTSMOUTH   
VA    23707-3238

436

   Affiliated    1545    Peninsula Dialysis    Peninsula Dialysis Center (aka
Immaculate Dialysis)    716 DENBIGH BLVD    STE D1 AND D2    NEWPORT NEWS    VA
   23608-4414

437

   Affiliated    1540    Saginaw Dialysis    Saginaw Dialysis    1527 E GENESEE
AVE       SAGINAW    MI    48607-1755

438

   Affiliated    1560    Churchview Dialysis    Churchview Dialysis    5970
CHURCHVIEW DR       ROCKFORD    IL    61107-2574

439

   Affiliated    1562    Freeport Dialysis    Freeport Dialysis    1028 S KUNKLE
BLVD       FREEPORT    IL    61032-6914

440

   Affiliated    1563    Rockford Dialysis    Rockford Dialysis    3339 N
ROCKTON AVE       ROCKFORD    IL    61103-2839

441

   Affiliated    1564    Whiteside Dialysis    Whiteside Dialysis    2600 N
LOCUST    STE D    STERLING    IL    61081-4602

442

   Affiliated    2021    Pikesville Dialysis    Pikesville Dialysis    1500
REISTERSTOWN RD    STE 22    PIKESVILLE    MD    21208-3836

443

   Affiliated    2000    Waynesville Dialysis    Waynesville Dialysis Center
(fka Haywood, NC)    11 PARK TERRACE DR       CLYDE    NC    28721-7445

444

   Affiliated    296    Davison Dialysis    Davison Dialysis    1011 S STATE RD
      DAVISON    MI    48423-1903

445

   Affiliated    1557    Flint Dialysis    Flint Dialysis Center    2 HURLEY PLZ
   STE 115    FLINT    MI    48503-5904

446

   Affiliated    1558    Hallwood Dialysis    Hallwood Dialysis Center    4929
CLIO RD    STE B    FLINT    MI    48504-1886

447

   Affiliated    1559    Park Plaza Dialysis    Park Plaza Dialysis    G1075 N
BALLENGER HWY       FLINT    MI    48504-4431

448

   Affiliated    1518    Rosemead Springs Dialysis    Rosemead Springs Dialysis
Center    3212 ROSEMEAD BLVD       EL MONTE    CA    91731-2807

449

   Affiliated    2022    Scottsdale Dialysis    Scottsdale Dialysis Center   
4725 N SCOTTSDALE RD    STE 1    SCOTTSDALE    AZ    85251-7621

450

   Affiliated    1570    Washington Parish Dialysis    Washington Parish
Dialysis    724 WASHINGTON ST       FRANKLINTON    LA    70438-1790

451

   Affiliated    2027    Brookhollow Dialysis    Brookhollow Dialysis    4918 W
34TH ST       HOUSTON    TX    77092-6606

452

   Affiliated    2017    Creekside    Creekside Dialysis Center (fka So.
Vacaville, CA)    141 PARKER ST       VACAVILLE    CA    95688-3921

453

   Affiliated    529    Middletown    Middletown Dialysis Center (fka-Red Bank)
   500 STATE ROUTE 35    UNION SQUARE PLAZA    RED BANK    NJ    07701-5038

454

   Affiliated    1541    Southwest Ohio Dialysis    Southwest Ohio Dialysis
(Xenia-SWORC)    215 S ALLISON AVE       XENIA    OH    45385-3694

455

   Affiliated    369    Oak Park    Oak Park Dialysis Center    13481 W 10 MILE
RD       OAK PARK    MI    48237-4633

456

   Affiliated    2042    Eden Prairie    Eden Prairie Dialysis    14852 SCENIC
HEIGHTS RD    STE 255 BLDG B    EDEN PRAIRIE    MN    55344-2320

457

   Affiliated    1530    Owensboro Dialysis    Owensboro Dialysis Center    1930
E PARRISH AVE       OWENSBORO    KY    42303-1443

458

   Affiliated    1531    Tell City Dialysis    CRC-Tell City Dialysis Center   
1602 MAIN ST       TELL CITY    IN    47586-1310

459

   Affiliated    1576    Crestwood Dialysis    Crestwood Dialysis (fka Health
Research Group-St. Louis (HRG))    9901 WATSON RD    STE 125    SAINT LOUIS   
MO    63126-1855

460

   Affiliated    2004    Copperfield Dialysis    Copperfield Dialysis (fka
Cabarrus County-NC, and Concord)    1030 VINEHAVEN DR       CONCORD    NC   
28025-2438

461

   Affiliated    1572    Grand Island Dialysis    Grand Island Dialysis    603 S
WEBB RD       GRAND ISLAND    NE    68803-5141

462

   Affiliated    1573    Harlan Dialysis    Harlan Dialysis    1213 GARFIELD AVE
      HARLAN    IA    51537-2057

463

   Affiliated    1574    Shenandoah Dialysis    Shenandoah Dialysis    300
PERSHING AVE       SHENANDOAH    IA    51601-2355

 

Page 91 of 123



--------------------------------------------------------------------------------

464

   Affiliated    2053    Germantown Dialysis    Germantown Dialysis    20111
CENTURY BLVD    STE C    GERMANTOWN    MD    20874-9165

465

   Affiliated    2051    Lamplighter Dialysis    Lamplighter Dialysis    12654
LAMPLIGHTER SQUARE       ST LOUIS    MO    63128

466

   Affiliated    1578    Kidney Care of Largo    Kidney Care of Largo    1300
MERCANTILE LN    STE 194    UPPER MARLBORO    MD    20774

467

   Affiliated    1579    Kidney Care of Laurel    Kidney Care of Laurel    14631
LAUREL BOWIE ROAD    UNITS 1-15    LAUREL    MD    20707

468

   Affiliated    2024    Durant Dialysis    Durant Dialysis Center    411
WESTSIDE DR       DURANT    OK    74701-2932

469

   Affiliated    2038    Palm Brook Dialysis    Palm Brook Dialysis Center   
14664 N DEL WEBB BLVD       SUN CITY    AZ    85351-2137

470

   Affiliated    2043    Cambridge Dialysis    Cambridge Dialysis Center    300
BYRN ST       CAMBRIDGE    MD    21613-1908

471

   Affiliated    2059    Reston Dialysis Center    Reston Dialysis Center   
1875 CAMPUS COMMONS DR    STE 11    RESTON    VA    20191-1564

472

   Affiliated    2040    Franconia Dialysis    Franconia Dialysis Centre    5695
KING CENTRE DRIVE       ALEXANDRIA    VA    22315-5744

473

   Affiliated    2041    Eagan Dialysis    Eagan Dialysis Unit    2750 BLUE
WATER RD    SUITE 3    EAGAN    MN    55121-1400

474

   Affiliated    1594    Central Des Moines Dialysis    Central Des Moines
Dialysis    1215 PLEASANT ST    STE 16    DES MOINES    IA    50309-1409

475

   Affiliated    1595    West Des Moines Dialysis    West Des Moines Dialysis   
6800 LAKE DR    STE 185    WEST DES MOINES    IA    50266-2544

476

   Affiliated    1596    Creston Dialysis    Creston Dialysis    1700 W TOWNLINE
ST       CRESTON    IA    50801-1054

477

   Affiliated    1597    Atlantic Dialysis    Atlantic Dialysis    1500 E 10TH
ST       ATLANTIC    IA    50022-1935

478

   Affiliated    1598    Newton Dialysis    Newton Dialysis    204 N 4TH AVE E
   STE 134    NEWTON    IA    50208-3135

479

   Affiliated    2046    Dialysis of Des Moines    Riverpoint Dialysis Unit   
501 SW 7TH ST    STE B    DES MOINES    IA    50309-4538

480

   Affiliated    2060    Bellevue Dialysis    Bellevue Dialysis Center    3535
FACTORIA BLVD SE    STE 15    BELLEVUE    WA    98006-1293

481

   Affiliated    414    Somerset Dialysis    Somerset Dialysis Center    240
CHURCHILL AVE       SOMERSET    NJ    08873-3451

482

   Affiliated    2031    East Ft. Lauderdale Dialysis    East Ft. Lauderdale
Dialysis Center (fka No. Broward)    1301 S ANDREWS AVE    STE 11    FT
LAUDERDALE    FL    33316-1823

483

   Affiliated    1593    Spring Branch Dialysis    Spring Branch Dialysis   
1425 BLALOCK    STE 1    HOUSTON    TX    77055-4446

484

   Affiliated    1599    Battle Creek Dialysis    Battle Creek Dialysis    220 E
GOODALE AVE       BATTLE CREEK    MI    49037-2728

485

   Affiliated    2025    Hampton Avenue Dialysis    Hampton Avenue Dialysis-MO
(Forest Park)    1425 HAMPTON AVE       SAINT LOUIS    MO    63139-3115

486

   Affiliated    1605    Bogalusa Kidney Care    Bogalusa Kidney Care    2108
SOUTH AVE F       BOGALUSA    LA    70427

487

   Affiliated    2055    Bardstown Dialysis    Bardstown Dialysis Center    210
W JOHN FITCH AVE       BARDSTOWN    KY    40004-1115

488

   Affiliated    2050    Southern Pines    Southern Pines Dialysis Center    209
WINDSTAR PL       SOUTHERN PINES    NC    28387-7086

489

   Affiliated    2030    Montclare Dialysis    Montclare Dialysis Center (aka
Belmont Ave)    7009 W BELMONT AVE       CHICAGO    IL    60634-4533

490

   Affiliated    2048    Southern Hills    Southern Hills Dialysis Center   
9280 W SUNSET RD    STE 11    LAS VEGAS    NV    89148-4861

491

   Affiliated    2068    Kilgore Dialysis    Kilgore Dialysis Center    209 HWY
42 NORTH       KILGORE    TX    75662-5019

492

   Affiliated    2067    Brighton Dialysis    Brighton Dialysis    4700 E
BROMLEY LN    STE 13    BRIGHTON    CO    80601-7821

493

   Affiliated    2023    Union Gap    Union Gap Dialysis (aka Yakima)    1236
AHTANUM RIDGE DR    AHTANUM RIDGE BUSINESS PARK    UNION GAP    WA    98903-1813

494

   Affiliated    2039    Dallas North Dialysis    Dallas North Dialysis Center
(aka Greenville)    11886 GREENVILLE AVE    STE 1B    DALLAS    TX    75243-9743

495

   Affiliated    2061    Grovepark Dialysis    Grovepark Dialysis Center (fka
Jackson Dialysis)    794 MCDONOUGH RD       JACKSON    GA    30233-1572

496

   Affiliated    1583    Eastern Kentucky Dialysis    Eastern Kentucky Dialysis
   167 WEDDINGTON BRANCH RD       PIKEVILLE    KY    41501-3204

497

   Affiliated    1584    Paintsville Dialysis    Paintsville Dialysis    4750 S
KY ROUTE 321       HAGERHILL    KY    41222

498

   Affiliated    1582    West Virginia Dialysis    West Virginia Dialysis    300
PROSPERITY LANE    STE 15    LOGAN    WV    25601-3494

499

   Affiliated    2049    Reidsville Dialysis    Reidsville Dialysis    1307
FREEWAY DR       REIDSVILLE    NC    27320-7104

500

   Affiliated    2034    Elk Grove Dialysis    Elk Grove Dialysis    9281 OFFICE
PARK CIR    STE 15    ELK GROVE    CA    95758-8069

501

   Affiliated    2035    Weston Dialysis    Weston Dialysis Center (fka
Cleveland Clinic )    2685 EXECUTIVE PARK DR    STE 1    WESTON    FL   
33331-3651

502

   Affiliated    1600    McCook Dialysis    McCook Dialysis Center    801 W C ST
      MCCOOK    NE    69001-3591

503

   Affiliated    1601    Hastings Dialysis    Hastings Dialysis Center    1900 N
SAINT JOSEPH AVE       HASTINGS    NE    68901-2652

504

   Affiliated    1602    Capital City Dialysis    Capital City Dialysis    307 N
46TH ST       LINCOLN    NE    68503-3714

505

   Affiliated    1616    Renal Care of Bowie    Renal Care of Bowie    4861
TELSA DRIVE    STES G-H    BOWIE    MD    20715-4318

506

   Affiliated    1617    Renal Care of Takoma Park    Takoma Park Dialysis (fka
Renal Care of Takoma Park)    1502 UNIVERSITY BLVD E       HYATTSVILLE    MD   
20783

507

   Affiliated    1618    Renal Care of Lanham    Renal Care of Lanham    8855
ANNAPOLIS RD    STE 2    LANHAM    MD    20706-2942

508

   Affiliated    1619    Parma Dialysis    Parma Dialysis Center    6735 AMES RD
      CLEVELAND    OH    44129-5601

509

   Affiliated    1620    Middleburg Heights Dialysis    Middleburg Hts. Dialysis
   7360 ENGLE RD       MIDDLEBURG HTS    OH    44130

510

   Affiliated    1621    Rocky River Dialysis    Rocky River Dialysis    20220
CENTER RIDGE RD    STE 5    ROCKY RIVER    OH    44116-3567

511

   Affiliated    1606    Diamond Valley Dialysis    Diamond Valley Dialysis   
1030 E FLORIDA AVE       HEMET    CA    92543-4511

512

   Affiliated    1607    Murrieta Dialysis    Murrieta Dialysis    25100 HANCOCK
AVE    STE 11    MURRIETA    CA    92562-5973

513

   Affiliated    2057    South Chico Dialysis    South Chico Dialysis Center   
2345 FOREST AVE       CHICO    CA    95928-7641

514

   Affiliated    2099    Dixon Kidney Center    Dixon Kidney Center    1131 N
GALENA AVE       DIXON    IL    61021-1015

515

   Affiliated    1640    Grand Rapids    PDI-Grand Rapids    801 CHERRY ST SE   
   GRAND RAPIDS    MI    49506-1440

516

   Affiliated    1641    Grand Rapids East    PDI-Grand Rapids East    1230
EKHART ST NE       GRAND RAPIDS    MI    49503-1372

517

   Affiliated    1642    Grand Haven    PDI-Grand Haven    16964 ROBBINS RD   
   GRAND HAVEN    MI    49417-2796

518

   Affiliated    1644    Highland Park    PDI-Highland Park    64 VICTOR ST   
   HIGHLAND PARK    MI    48203-3128

519

   Affiliated    1645    Cadieux    PDI-Cadieux    6150 CADIEUX ROAD      
DETROIT    MI    48224-2006

520

   Affiliated    1646    Montgomery    PDI-Montgomery    1001 FOREST AVE      
MONTGOMERY    AL    36106-1181

521

   Affiliated    1647    East Montgomery    PDI-East Montgomery    6890 WINTON
BLOUNT BLVD       MONTGOMERY    AL    36117-3516

522

   Affiliated    1648    Prattville    PDI-Prattville    1815 GLYNWOOD DR      
PRATTVILLE    AL    36066-5584

523

   Affiliated    1649    Elmore    PDI-Elmore    125 HOSPITAL DR       WETUMPKA
   AL    36092-1626

524

   Affiliated    1650    Fitchburg    PDI-Fitchburg    551 ELECTRIC AVE      
FITCHBURG    MA    01420-5371

525

   Affiliated    1652    Rocky Hill    PDI-Rocky Hill    30 WATERCHASE DR      
ROCKY HILL    CT    06067-2110

526

   Affiliated    1653    Middlesex    PDI-Middlesex Dialysis Center    100 MAIN
ST    STE A    MIDDLETOWN    CT    06457-3477

527

   Affiliated    1655    Johnstown    PDI-Johnstown    344 BUDFIELD ST      
JOHNSTOWN    PA    15904-3214

528

   Affiliated    1656    Ebensburg    PDI-Ebensburg    236 JAMESWAY RD      
EBENSBURG    PA    15931-4207

529

   Affiliated    1657    Walnut Tower    PDI-Walnut Tower    834 WALNUT ST      
PHILADELPHIA    PA    19107-5109

530

   Affiliated    1659    Lancaster    PDI-Lancaster    1412 E KING ST      
LANCASTER    PA    17602-3240

 

Page 92 of 123



--------------------------------------------------------------------------------

 

531

   Affiliated    1660    Ephrata    PDI-Ephrata    67 W CHURCH ST       STEVENS
   PA    17578-9203

532

   Affiliated    2083    Pinecrest Dialysis    Pinecrest Dialysis (aka North
Marshall-TX)    913 E PINECREST DR       MARSHALL    TX    75670-7309

533

   Affiliated    551    Westwood Dialysis    Westwood Dialysis Center (aka West
Seattle)    2615 SW TRENTON ST       SEATTLE    WA    98126-3745

534

   Affiliated    2107    Louisville Dialysis    Louisville Dialysis    8037
DIXIE HWY       LOUISVILLE    KY    40258-1344

535

   Affiliated    2018    Fair Oaks Dialysis    Fair Oaks Dialysis Center (fka
Chantilly & Centreville)    3955 PENDER DR    ONE PENDER BUSINESS PARK   
FAIRFAX    VA    22030-6091

536

   Affiliated    421    Oak Cliff    Oak Cliff Dialysis    2000 S LLEWELLYN AVE
      DALLAS    TX    75224-1804

537

   Affiliated    2126    Gilmer Dialysis    Gilmer Dialysis Center    519 N WOOD
ST       GILMER    TX    75644-1746

538

   Affiliated    1608    Chicago Heights Dialysis    Chicago Heights Dialysis   
177 W JOE ORR RD    STE B    CHICAGO HEIGHTS    IL    60411-1733

539

   Affiliated    1623    East Georgia Dialysis    East Georgia Dialysis    450
GEORGIA AVE    STE A    STATESBORO    GA    30458-5590

540

   Affiliated    1639    Northlake Dialysis    Northlake Dialysis    1350
MONTREAL RD    STE 2    TUCKER    GA    30084-8144

541

   Affiliated    1680    Down River Dialysis    Downriver Kidney Center    5600
ALLEN RD       ALLEN PARK    MI    48101-2604

542

   Affiliated    2063    Belcaro    Belcaro Dialysis Center    755 S COLORADO
BLVD       DENVER    CO    80246-8005

543

   Affiliated    2076    Sherwood Dialysis Center    Sherwood Dialysis Center   
21035 SW PACIFIC HWY       SHERWOOD    OR    97140-8062

544

   Affiliated    2054    Lonetree Dialysis    Lonetree Dialysis Center (aka
Skyridge)    9777 MOUNT PYRAMID CT    STE 14    ENGLEWOOD    CO    80112-6017

545

   Affiliated    2078    River Park Dialysis    River Park Dialysis (aka Conroe)
   2010 S LOOP 336 W    STE 2    CONROE    TX    77304-3313

546

   Affiliated    2058    Northshore Dialysis    Northshore Kidney Center (fka
Slidell II)    106 MEDICAL CENTER DR       SLIDELL    LA    70461-5575

547

   Affiliated    2036    Marysville Dialysis    Marysville Dialysis Center   
1015 8TH ST       MARYSVILLE    CA    95901-5271

548

   Affiliated    2070    West Georgia Dialysis    West Georgia Dialysis    1216
STARK AVE       COLUMBUS    GA    31906-2500

549

   Affiliated    2102    East Dearborn Dialysis    Westland Dialysis (aka
Canton)    36588 FORD RD       WESTLAND    MI    48185-3769

550

   Affiliated    2045    Downtown Houston Dialysis    Downtown Houston Dialysis
Center    2207 CRAWFORD ST       HOUSTON    TX    77002-8915

551

   Affiliated    2066    Concord Dialysis    Concord Dialysis Center    2300
STANWELL DR    STE C    CONCORD    CA    94520-4841

552

   Affiliated    2087    Pendleton Dialysis    Pendleton Dialysis (aka Clemson,
Tri-County)    7703 HIGHWAY 76       PENDLETON    SC    29670-1818

553

   Affiliated    2106    New Albany Dialysis    New Albany Dialysis    2669
CHARLESTON RD       NEW ALBANY    IN    47150-2573

554

   Affiliated    1585    Whitesburg Dialysis    Whitesburg Dialysis    222
HOSPITAL RD    STE D    WHITESBURG    KY    41858-7627

555

   Affiliated    2047    Jacinto Dialysis    Jacinto Dialysis Center (aka East
Houston)    11515 MARKET STREET RD       HOUSTON    TX    77029-2305

556

   Affiliated    2088    Transmountain Dialysis    Transmountain Dialysis (aka
Northeast El Paso, Rushfair)    5255 WOODROW BEAN    STE B18    EL PASO    TX   
79924-3832

557

   Affiliated    2029    Southcrest Dialysis    Southcrest Dialysis (aka South
Creek)    9001 S 101ST EAST AVE    STE 11    TULSA    OK    74133-5799

558

   Affiliated    2071    Lake Hearn    Lake Hearn Dialysis (aka Dunwoody,
Roswell, Northside)    1150 LAKE HEARN DR NE    STE 1    ATLANTA    GA   
30342-1566

559

   Affiliated    2118    Mt. Greenwood    Mt. Greenwood Dialysis    3401 W 111TH
ST       CHICAGO    IL    60655-3329

560

   Affiliated    2086    Citrus Valley Dialysis Center    Citrus Valley Dialysis
(aka San Bernadino II)    894 HARDT STREET       SAN BERNARDINO    CA   
92408-2854

561

   Affiliated    2095    McDowell County Dialysis    McDowell County Dialysis
Center    100 SPAULDING RD    STE 2    MARION    NC    28752-5116

562

   Affiliated    2115    Leigh Dialysis Center    Leigh Dialysis Center (aka
Leigh-Kempville-VA)    420 N CENTER DR    STE 128    NORFOLK    VA    23502-4019

563

   Affiliated    2120    Dialysis of Lithonia    Dialysis of Lithonia    2485
PARK CENTRAL BLVD       DECATUR    GA    30035-3902

564

   Affiliated    2114    Embassy Lake Artificial Kidney Center    Embassy Lake
Artificial Kidney Center (fka Davie & South Broward AKC)    11011 SHERIDAN ST   
STE 38    HOLLYWOOD    FL    33026-1505

565

   Affiliated    2056    Sun City Dialysis    Sun City Dialysis (akaTexas Tech
II)    600 NEWMAN ST       EL PASO    TX    79902-5543

566

   Affiliated    1651    PDI Worcester    PDI-Worcester Dialysis    19 GLENNIE
ST    STE A    WORCESTER    MA    01605-3918

567

   Affiliated    2130    Davenport Dialysis Center    Davenport Dialysis Center
(aka Haines City II)    45597 HIGHWAY 27    RIDGEVIEW PLAZA    DAVENPORT    FL
   33897-4519

568

   Affiliated    2081    Cinema Dialysis    Cinema Dialysis (aka OKC South)   
3909 S WESTERN AVE       OKLAHOMA CITY    OK    73109-3405

569

   Affiliated    2037    Greenwood Dialysis Center    Greenwood Dialysis Center
(North Tulsa)    1345 N LANSING AVE       TULSA    OK    74106-5911

570

   Affiliated    1712    TRC Alamosa Diakysis    Alamosa Dialysis    612 DEL SOL
DR       ALAMOSA    CO    81101-8548

571

   Affiliated    1682    South Austin    South Austin Dialysis    6114 S 1ST ST
      AUSTIN    TX    78745-4008

572

   Affiliated    2109    Durango Dialysis Center    Durango Dialysis Center   
72 SUTTLE STREET    STE D    DURANGO    CO    81303-6829

573

   Affiliated    1700    Bolivar Dialysis    Bolivar Dialysis    515 PECAN DR   
   BOLIVAR    TN    38008-1611

574

   Affiliated    1701    Brownsville Dialysis    Brownsville Dialysis    380 N
DUPREE AVE       BROWNSVILLE    TN    38012-2332

575

   Affiliated    1702    Camden Dialysis    Camden Dialysis    168 W MAIN ST   
STE A    CAMDEN    TN    38320-1767

576

   Affiliated    1703    Collierville Dialysis    Collierville Dialysis    791 W
POPLAR AVE       COLLIERVILLE    TN    38017-2543

577

   Affiliated    1705    Galleria Dialysis    Galleria Dialysis    9160 HIGHWAY
64       LAKELAND    TN    38002-4766

578

   Affiliated    1706    Humboldt Dialysis    Humboldt Dialysis    2214 OSBORNE
ST       HUMBOLDT    TN    38343-3044

579

   Affiliated    1707    Stonegate Dialysis    North Jackson Dialysis (fka
Stonegate)    217 STERLING FARM DR       JACKSON    TN    38305-5727

580

   Affiliated    1708    Lexington Dialysis    Lexington Dialysis    317 W
CHURCH ST       LEXINGTON    TN    38351-2096

581

   Affiliated    1709    Pickwick Dialysis    Pickwick Dialysis    121 PICKWICK
ST       SAVANNAH    TN    38372-1953

582

   Affiliated    1710    Selmber Dialysis    Selmer Dialysis    251 OAKGROVE RD
      SELMER    TN    38375-1881

583

   Affiliated    1713    Childs Dialysis    Childs Dialysis    101 MAIN ST      
CHILDS    PA    18407-2614

584

   Affiliated    1714    Dunmore Dialysis    Dunmore Dialysis    1212 O’NEIL HWY
      DUNMORE    PA    18512-1717

585

   Affiliated    1716    Old Forge Dialysis    Old Forge Dialysis    325 S MAIN
ST       OLD FORGE    PA    18518-1677

586

   Affiliated    1717    Scranton Dialysis    Scranton Dialysis    475 MORGAN
HWY       SCRANTON    PA    18508-2605

587

   Affiliated    1718    Tunkhannock Dialysis    Tunkhannock Dialysis    5950 SR
6       TUNKHANNOCK    PA    18657-7905

588

   Affiliated    1725    East Evansville Dialysis    East Evansville Dialysis   
1312 PROFESSIONAL BLVD       EVANSVILLE    IN    47714-8007

589

   Affiliated    1726    North Evansville Dialysis    North Evansville Dialysis
   1151 W BUENA VISTA RD       EVANSVILLE    IN    47710-3334

590

   Affiliated    1728    Jasper Dialysis    Jasper Dialysis    721 W 13TH ST   
STE 15    JASPER    IN    47546-1856

591

   Affiliated    1729    Daviess County Dialysis    Daviess County Dialysis   
310 NE 14TH ST       WASHINGTON    IN    47501-2137

592

   Affiliated    1730    Gardenside Dialysis    Gardenside Dialysis    70 N
GARDENMILE RD       HENDERSON    KY    42420-5529

593

   Affiliated    1732    PD Evansville Dialysis    East Evansville Dialysis PD
   1312 PROFESSIONAL BLVD       EVANSVILLE    IN    47714-8007

594

   Affiliated    2098    Meridian Dialysis Center    Meridian Dialysis Center
(aka Bayshore)    201 W FAIRMONT PKWY    STE A    LA PORTE    TX    77571-6303

595

   Affiliated    2100    Sycamore Dialysis    Sycamore Dialysis (aka DeKalb)   
2200 GATEWAY DR       SYCAMORE    IL    60178-3113

596

   Affiliated    2104    Ballenger Pointe Dialysis    Ballenger Pointe Dialysis
(aka West Flint)    2262 S BALLENGER HWY       FLINT    MI    48503-3447

597

   Affiliated    2139    Leitchfield Dialysis    Leitchfield Dialysis    912
WALLACE AVE    STE 16    LEITCHFIELD    KY    42754-2405

 

Page 93 of 123



--------------------------------------------------------------------------------

 

598

   Affiliated    2097    Roxbury Dialysis Center    Roxbury Dialysis    622
ROXBURY RD       ROCKFORD    IL    61107-5089

599

   Affiliated    2148    LaGrange Dialysis    La Grange Dialysis    240 PARKER
DR       LA GRANGE    KY    40031-1200

600

   Affiliated    2132    Des Moines East    East Des Moines Dialysis (aka Des
Moines II)    1301 PENNSYLVANIA AVE    STE 28    DES MOINES    IA    50316-2365

601

   Affiliated    2119    Lake Villa Dialysis    Lake Villa Dialysis    37809 N
IL ROUTE 59       LAKE VILLA    IL    60046-7332

602

   Affiliated    159    Seneca Dialysis    Seneca County Dialysis    65 SAINT
FRANCIS AVE       TIFFIN    OH    44883-3413

603

   Affiliated    407    Perry    Perry Dialysis Center    1027 KEITH DR      
PERRY    GA    31069-2948

604

   Affiliated    661    Wilshire    Wilshire Dialysis    1212 WILSHIRE BLVD   
   LOS ANGELES    CA    90017-1902

605

   Affiliated    692    University Park    University Park Dialysis Center   
3986 S FIGUEROA ST       LOS ANGELES    CA    90037-1222

606

   Affiliated    1720    Metro East Dialysis    Metro East Dialysis    5105 W
MAIN ST       BELLEVILLE    IL    62226-4728

607

   Affiliated    2196    Ocala Regional Kidney Centers    Ocala Regional Kidney
Centers Home Dialysis Division PD    2860 SE 1ST AVE       OCALA    FL   
34471-0406

608

   Affiliated    2133    Little Village Dialysis    Little Village Dialysis
(Chicago)    2335 W CERMAK RD       CHICAGO    IL    60608-3811

609

   Affiliated    2112    Crossroads    Crossroads Dialysis (aka Fullerton
Dialysis)    3214 YORBA LINDA BLVD       FULLERTON    CA    92831-1707

610

   Affiliated    1727    Vincennes Dialysis    Vincennes Dialysis    700 WILLOW
ST       VINCENNES    IN    47591-1028

611

   Affiliated    1723    Spring Dialysis    Spring Dialysis    607 TIMBERDALE LN
   STE 1    HOUSTON    TX    77090-3043

612

   Affiliated    2190    River Center    Rivercenter Dialysis (aka Central San
Antonio)    1123 N MAIN AVE    STE 15    SAN ANTONIO    TX    78212-4738

613

   Affiliated    2193    Southcross Dialysis Center    Southcross Dialysis (aka
SouthEast San Antonio)    4602 E SOUTHCROSS BLVD       SAN ANTONIO    TX   
78222-4911

614

   Affiliated    2125    Bonham Dialysis    Bonham Dialysis    201 W 5TH ST   
   BONHAM    TX    75418-4302

615

   Affiliated    2192    Northwest Medical Center Dialysis    NW Medical Center
Dialysis (aka NorthWest San Antonio)    5284 MEDICAL DR    STE 1    SAN ANTONIO
   TX    78229-4849

616

   Affiliated    2124    Ontario Dialysis    Ontario Dialysis (aka Dr. Handoko)
   1950 S GROVE AVE    STE 11-15    ONTARIO    CA    91761-5693

617

   Affiliated    1750    Chipley Community Dialysis    Chipley Dialysis    877
3RD ST    STE 2    CHIPLEY    FL    32428-1855

618

   Affiliated    1751    North Ikaloosa    North Okaloosa Dialysis    320
REDSTONE AVE W       CRESTVIEW    FL    32536-6433

619

   Affiliated    1752    West Florida Dialysis    West Florida Dialysis    8333
N DAVIS HWY    1ST FLOOR ATTN DIALYSIS ROOM    PENSACOLA    FL    32514-6049

620

   Affiliated    1753    Santa Rosa Dialysis    Santa Rosa Dialysis    5819
HIGHWAY 90       MILTON    FL    32583-1763

621

   Affiliated    1755    Atmore Dialysis    Atmore Dialysis Center    807 E
CRAIG ST       ATMORE    AL    36502-3017

622

   Affiliated    1756    South Baldwin Dialysis    South Baldwin Dialysis Center
   150 W PEACHTREE AVE       FOLEY    AL    36535-2244

623

   Affiliated    1731    Olney Dialysis    Olney Dialysis Center (aka Good
Samaritan Hospital)    117 N BOONE ST       OLNEY    IL    62450-2109

624

   Affiliated    2156    Lancaster Dialysis    Lancaster Dialysis    2424 W
PLEASANT RUN RD       LANCASTER    TX    75146-4005

625

   Affiliated    2136    Columbia Dialysis    RTC-Columbia Dialysis (MO)    1701
E BROADWAY    STE G12    COLUMBIA    MO    65201-8029

626

   Affiliated    2194    Las Palmas Dialysis Center    Las Palmas Dialysis
Center (aka West San Antonio)    803 CASTROVILLE RD    STE 415    SAN ANTONIO   
TX    78237-3148

627

   Affiliated    2116    South Shore Dialysis Center    South Shore Dialysis
(aka Horizon)    212 GULF FWY S    STE G3    LEAGUE CITY    TX    77573-3957

628

   Affiliated    2191    Marymount Dilaysis Center    Marymont Dialysis (aka
NorthEast San Antonio)    2391 NE LOOP 410    STE 211    SAN ANTONIO    TX   
78217-5675

629

   Affiliated    1744    Fox River Dialysis    Fox River Dialysis    1910
RIVERSIDE DR       GREEN BAY    WI    54301-2319

630

   Affiliated    1745    Titletown Dialysis    Titletown Dialysis    120 SIEGLER
ST       GREEN BAY    WI    54303-2636

631

   Affiliated    1746    Northwoods Dialysis    Green Bay Northwood Dialysis   
W 7305 ELM AVENUE       SHAWANO    WI    54166-1024

632

   Affiliated    1758    North Charleston Dialysis    North Charleston Dialysis
   5900 RIVERS AVE    STE E    NORTH CHARLESTON    SC    29406

633

   Affiliated    1759    Charleston County Dialysis    Faber Place Dialysis   
3801 FABER PLACE DR       NORTH CHARLESTON    SC    29405-8533

634

   Affiliated    1760    Goose Creek Dialysis    Goose Creek Dialysis    109
GREENLAND DR       GOOSE CREEK    SC    29445-5354

635

   Affiliated    2501    Bridgeport Dialysis    Bridgeport Dialysis    900
MADISON AVE    STE 221    BRIDGEPORT    CT    06606-5534

636

   Affiliated    2503    Greater Waterbury Dialysis    Greater Waterbury
Dialysis    209 HIGHLAND AVE       WATERBURY    CT    06708-3026

637

   Affiliated    2506    Shelton Dialysis    Shelton Dialysis    750 BRIDGEPORT
AVE       SHELTON    CT    06484-4734

638

   Affiliated    2508    Yuma Dialysis    Yuma Dialysis    2130 W 24TH ST      
YUMA    AZ    85364-6122

639

   Affiliated    2509    Pittsburgh Dialysis    Pittsburgh Dialysis    4312 PENN
AVE       PITTSBURGH    PA    15224-1310

640

   Affiliated    2510    Elizabeth Dialysis    Elizabeth Dialysis    201
MCKEESPORT RD       ELIZABETH    PA    15037-1623

641

   Affiliated    2511    Brandon East Dialysis    Brandon East Dialysis    114 E
BRANDON BLVD       BRANDON    FL    33511-5219

642

   Affiliated    2513    North Rolling Road Dialysis    North Rolling Road
Dialysis    1108 N ROLLING RD       BALTIMORE    MD    21228-3826

643

   Affiliated    2521    Memphis South Dialysis    Memphis South Dialysis   
1205 MARLIN RD       MEMPHIS    TN    38116-5812

644

   Affiliated    2524    Hartford Dialysis    Hartford Dialysis    675 TOWER AVE
   RENAL UNIT 2ND FL    HARTFORD    CT    6112

645

   Affiliated    2538    New Orleans Uptown Dialysis    New Orleans Uptown
Dialysis    1401 FOUCHER ST    4TH FLOOR DIALYSIS    NEW ORLEANS    LA   
70115-3515

646

   Affiliated    2540    Omaha West Dialysis    Omaha West Dialysis    13014 W
DODGE RD       OMAHA    NE    68154-2148

647

   Affiliated    2541    White Memorial Dialysis    East Los Angeles Plaza
Dialysis (fka White Memorial)    1700 E CESAR E CHAVEZ AVE    STE L 1    LOS
ANGELES    CA    90033-2424

648

   Affiliated    2542    Imperial Dialysis    Imperial Dialysis    2738 W
IMPERIAL HWY       INGLEWOOD    CA    90303-3111

649

   Affiliated    2546    North Hollywood Dialysis    North Hollywood Dialysis   
12126 VICTORY BLVD       NORTH HOLLYWOOD    CA    91606-3205

650

   Affiliated    2555    Mountain View Dialysis    Mountain View Dialysis   
2881 BUSINESS PARK CT    STE 13    LAS VEGAS    NV    89128-9019

651

   Affiliated    2560    San Juan Capistrano South Dialysis    San Juan
Capistrano South Dialysis    31736 RANCHO VIEJO RD    STE B    SAN JUAN
CAPISTRANO    CA    92675-2783

652

   Affiliated    2564    Mission Viejo Dialysis    Mission Viejo Dialysis   
27640 MARGUERITE PKWY       MISSION VIEJO    CA    92692-3604

653

   Affiliated    2568    HI-Desert Dialysis    HI-Desert Dialysis    58457 29
PALMS HWY    STE 12    YUCCA VALLEY    CA    92284-5879

654

   Affiliated    2571    Banning Dialysis    Banning Dialysis    6090 W RAMSEY
ST       BANNING    CA    92220-3052

655

   Affiliated    2601    Rainbow City Dialysis    Rainbow City Dialysis    2800
RAINBOW DR       RAINBOW CITY    AL    35906-5811

656

   Affiliated    2604    Gadsden Dialysis    Gadsden Dialysis    409 S 1ST ST   
   GADSDEN    AL    35901-5358

657

   Affiliated    2605    Chateau Dialysis    Chateau Dialysis    720 VILLAGE RD
      KENNER    LA    70065-2751

658

   Affiliated    2606    Donaldsonville Dialysis    Donaldsonville Dialysis   
101 PLIMSOL DR       DONALDSONVILLE    LA    70346-4357

659

   Affiliated    2609    Dothan Dialysis    Dothan Dialysis    216 GRACELAND DR
      DOTHAN    AL    36305-7346

660

   Affiliated    2614    Birmingham East Dialysis    Birmingham East Dialysis   
1105 E PARK DR       BIRMINGHAM    AL    35235-2560

661

   Affiliated    2615    Tuscaloosa Dialysis    Tuscaloosa Dialysis    805 OLD
MILL ST       TUSCALOOSA    AL    35401-7132

662

   Affiliated    2616    Demopolis Dialysis    Demopolis Dialysis    511 S CEDAR
AVE       DEMOPOLIS    AL    36732-2235

663

   Affiliated    2623    Singing River Dialysis    Singing River Dialysis   
4907 TELEPHONE RD       PASCAGOULA    MS    39567-1823

664

   Affiliated    2624    Ocean Springs Dialysis    Ocean Springs Dialysis   
13150 PONCE DE LEON DR       OCEAN SPRINGS    MS    39564-2460

 

Page 94 of 123



--------------------------------------------------------------------------------

 

665

   Affiliated    2625    Lucedale Dialysis    Lucedale Dialysis    652 MANILA ST
      LUCEDALE    MS    39452-5962

666

   Affiliated    2707    Holmdel Dialysis    Holmdel Dialysis    668 N BEERS ST
      HOLMDEL    NJ    07733-1526

667

   Affiliated    2855    Alameda County Dialysis    Alameda County Dialysis   
10700 MACARTHUR BLVD    STE 14    OAKLAND    CA    94605-5260

668

   Affiliated    2908    Elizabeth City Dialysis    Elizabeth City Dialysis   
1840 W CITY DR       ELIZABETH CITY    NC    27909-9632

669

   Affiliated    2914    Cookeville Dialysis    Cookeville Dialysis    140 W 7TH
ST       COOKEVILLE    TN    38501-1726

670

   Affiliated    3001    Inglewood Dialysis    Inglewood Dialysis    125 E ARBOR
VITAE ST       INGLEWOOD    CA    90301-3839

671

   Affiliated    3002    Rome Dialysis    Rome Dialysis    15 JOHN MADDOX DR NW
      ROME    GA    30165-1413

672

   Affiliated    3004    Pomona Dialysis    Pomona Dialysis    2111 N GAREY AVE
      POMONA    CA    91767-2328

673

   Affiliated    3005    Oak Street Dialysis    Oak Street Dialysis (fka
Valdosta)    2704 N OAK ST    BLDG H    VALDOSTA    GA    31602-1723

674

   Affiliated    3006    Channelview Dialysis    Channelview Dialysis    777
SHELDON RD    STE C    CHANNELVIEW    TX    77530-3509

675

   Affiliated    3007    Sagemont Dialysis    Sagemont Dialysis    10851
SCARSDALE BLVD    STE 2    HOUSTON    TX    77089-5738

676

   Affiliated    3008    San Jacinto Dialysis    San Jacinto Dialysis    11430
EAST FWY    STE 33    HOUSTON    TX    77029-1959

677

   Affiliated    3009    Victor Valley Dialysis    Victor Valley Dialysis   
16049 KAMANA RD       APPLE VALLEY    CA    92307-1331

678

   Affiliated    3010    Delran Dialysis    Delran Dialysis    8008 ROUTE 130   
   DELRAN    NJ    08075-1869

679

   Affiliated    3011    Central Houston Dialysis    Central Houston Dialysis   
610 S WAYSIDE DR    UNIT B    HOUSTON    TX    77011-4605

680

   Affiliated    3012    Southern Lane Dialysis    Southern Lane Dialysis   
1840 SOUTHERN LN       DECATUR    GA    30033-4033

681

   Affiliated    3013    Northumberland Dialysis    Northumberland Dialysis   
103 W STATE ROUTE 61       MOUNT CARMEL    PA    17851-2539

682

   Affiliated    3014    Pryor Dialysis    Pryor Dialysis    309 E GRAHAM AVE   
   PRYOR    OK    74361-2434

683

   Affiliated    3015    Oklahoma City South Dialysis    Oklahoma City South
Dialysis    5730 S MAY AVE       OKLAHOMA CITY    OK    73119-5604

684

   Affiliated    3016    Abington Dialysis    Abington Dialysis    3940A
COMMERCE AVE       WILLOW GROVE    PA    19090-1705

685

   Affiliated    3017    Memphis Central Dialysis    Memphis Central Dialysis   
889 LINDEN AVE       MEMPHIS    TN    38126-2412

686

   Affiliated    3018    Memphis East Dialysis    Memphis East Dialysis    50
HUMPHREYS CTR    STE 42    MEMPHIS    TN    38120-2372

687

   Affiliated    3019    Clarksville Dialysis    Clarksville Dialysis    231
HILLCREST DR       CLARKSVILLE    TN    37043-5093

688

   Affiliated    3020    Miami Campus Dialysis    Miami Campus Dialysis    1500
NW 12TH AVE    STE 16    MIAMI    FL    33136-1028

689

   Affiliated    3021    Orlando Dialysis    Orlando Dialysis    116 STURTEVANT
ST       ORLANDO    FL    32806-2021

690

   Affiliated    3024    Durham Dialysis    Durham Dialysis    601 FAYETTEVILLE
ST       DURHAM    NC    27701-3910

691

   Affiliated    3025    Candler County Dialysis    Candler County Dialysis   
325 CEDAR ST       METTER    GA    30439-4043

692

   Affiliated    3027    Kerrville Dialysis    Kerrville Dialysis    515 GRANADA
PL       KERRVILLE    TX    78028-5992

693

   Affiliated    3028    Floresville Dialysis    Floresville Dialysis    543
10TH ST       FLORESVILLE    TX    78114-3107

694

   Affiliated    3029    Pearsall Dialysis    Pearsall Dialysis    1305 N OAK ST
      PEARSALL    TX    78061-3414

695

   Affiliated    3030    Nogales Dialysis    Nogales Dialysis    1231 W TARGET
RANGE RD       NOGALES    AZ    85621-2417

696

   Affiliated    3032    Wilson Dialysis    Wilson Dialysis    1605 MEDICAL PARK
DR W       WILSON    NC    27893-2799

697

   Affiliated    3033    Goldsboro Dialysis    Goldsboro Dialysis    2609
HOSPITAL RD       GOLDSBORO    NC    27534-9424

698

   Affiliated    3034    Roxboro Dialysis    Roxboro Dialysis    718 RIDGE RD   
   ROXBORO    NC    27573-4508

699

   Affiliated    3035    Boston Dialysis    Boston Dialysis    660 HARRISON AVE
      BOSTON    MA    02118-2304

700

   Affiliated    3037    Jesup Dialysis    Jesup Dialysis    301 PEACHTREE ST   
   JESUP    GA    31545-0245

701

   Affiliated    3038    Sheffield Dialysis    Sheffield Dialysis    1120 S
JACKSON HWY    ST 17    SHEFFIELD    AL    35660-5777

702

   Affiliated    3039    Berkeley Dialysis    Berkeley Dialysis    2920
TELEGRAPH AVE       BERKELEY    CA    94705-2031

703

   Affiliated    3040    Douglas Dialysis    Douglas Dialysis    190 WESTSIDE DR
   STE A    DOUGLAS    GA    31533-3534

704

   Affiliated    3041    Hopkinsville Dialysis    Hopkinsville Dialysis    1914
S VIRGINIA ST       HOPKINSVILLE    KY    42240-3610

705

   Affiliated    3042    Roxborough Dialysis    Roxborough Dialysis    5003
UMBRIA ST       PHILADELPHIA    PA    19128-4301

706

   Affiliated    3043    New Haven Dialysis    New Haven Dialysis    100 CHURCH
ST S    STE C    NEW HAVEN    CT    06519-1703

707

   Affiliated    3044    Ocoee Dialysis    Ocoee Dialysis    11140 W COLONIAL DR
   STE 5    OCOEE    FL    34761-3300

708

   Affiliated    3045    Waverly Dialysis    Waverly Dialysis    407 E BALTIMORE
PIKE       MORTON    PA    19070-1042

709

   Affiliated    3046    Sells Dialysis    Sells Dialysis    PO BOX 3030    HWY
86 MILEPOST 113    SELLS    AZ    85634-3030

710

   Affiliated    3047    Sierra Vista Dialysis    Sierra Vista Dialysis    629 N
HIGHWAY 90    STE 6    SIERRA VISTA    AZ    85635-2257

711

   Affiliated    3048    Callaghan Road Dialysis    San Antonio West Dialysis
(fka Callaghan Road)    4530 CALLAGHAN RD       SAN ANTONIO    TX    78228

712

   Affiliated    3049    Houston Dialysis    Houston Dialysis    7543 SOUTH FWY
      HOUSTON    TX    77021-5928

713

   Affiliated    3050    South Yuma Dialysis    South Yuma Dialysis    7179 E
31ST PLACE       YUMA    AZ    85365-8392

714

   Affiliated    3052    Cherry Hill Dialysis    Cherry Hill Dialysis    1030
KINGS HWY N    STE 1    CHERRY HILL    NJ    08034-1907

715

   Affiliated    3055    Escondido Dialysis    Escondido Dialysis    203 E 2ND
AVE       ESCONDIDO    CA    92025-4212

716

   Affiliated    3056    Brookline Dialysis    Brookline Dialysis    322
WASHINGTON ST       BROOKLINE    MA    02445-6850

717

   Affiliated    3057    Reliant Dialysis    Reliant Dialysis    1335 LA CONCHA
LN       HOUSTON    TX    77054-1809

718

   Affiliated    3058    Fullerton Dialysis    Fullerton Dialysis    238
ORANGEFAIR MALL       FULLERTON    CA    92832-3037

719

   Affiliated    3059    Huntington Beach Dialysis    Huntington Beach Dialysis
   16892 BOLSA CHICA ST    STE 1    HUNTINGTON BEACH    CA    92649-3571

720

   Affiliated    3060    Eastlake Dialysis    Eastlake Dialysis (fka South
Dekalb)    1757 CANDLER RD       DECATUR    GA    30032-3276

721

   Affiliated    3061    Mt. Olive Dialysis    Mt. Olive Dialysis    105 MICHAEL
MARTIN RD       MOUNT OLIVE    NC    28365-1112

722

   Affiliated    3062    Southwest San Antonio Dialysis    Southwest San Antonio
Dialysis    1620 SOMERSET RD       SAN ANTONIO    TX    78211-3021

723

   Affiliated    3064    North Loop East Dialysis    North Loop East Dialysis   
7139 NORTH LOOP E       HOUSTON    TX    77028-5903

724

   Affiliated    3065    Katy Cinco Ranch Dialysis    Katy Cinco Ranch Dialysis
   1265 ROCK CANYON DR       KATY    TX    77450-3831

725

   Affiliated    3067    Palm Springs Dialysis    Palm Springs Dialysis    1061
N INDIAN CANYON DR       PALM SPRINGS    CA    92262-4854

726

   Affiliated    3069    Muskegon Dialysis    Muskegon Dialysis    1277 MERCY DR
      MUSKEGON    MI    49444-4605

727

   Affiliated    3070    Loomis Road Dialysis    Loomis Road Dialysis    4120 W
LOOMIS RD       GREENFIELD    WI    53221-2052

728

   Affiliated    3071    Ludington Dialysis    Ludington Dialysis    5 N
ATKINSON DR    STE 11    LUDINGTON    MI    49431-2918

729

   Affiliated    3073    Walterboro Dialysis    Walterboro Dialysis    302 RUBY
ST       WALTERBORO    SC    29488-2758

730

   Affiliated    3074    K Street    K Street Dialysis (fka GWU N Street
Dialysis)    2131 K ST NW       WASHINGTON    DC    20037-1898

731

   Affiliated    3075    GWU Southeast Dialysis    GWU Southeast Dialysis   
3857A PENNSYLVANIA AVE SE       WASHINGTON    DC    20020-1309

 

Page 95 of 123



--------------------------------------------------------------------------------

732

   Affiliated    3076    Lakeside Dialysis    Lakeside Dialysis    10401
HOSPITAL DR    STE G2    CLINTON    MD    20735-3113

733

   Affiliated    3077    Summit Dialysis    Summit Dialysis    1139 SPRUCE DR   
   MOUNTAINSIDE    NJ    07092-2221

734

   Affiliated    3078    Aiken Dialysis    Aiken Dialysis    775 MEDICAL PARK DR
      AIKEN    SC    29801-6306

735

   Affiliated    3092    Ozark Dialysis    Ozark Dialysis    214 HOSPITAL AVE   
   OZARK    AL    36360-2038

736

   Affiliated    3094    Wylds Road Dialysis    Wylds Road Dialysis (fka Augusta
South)    1815 WYLDS RD       AUGUSTA    GA    30909-4430

737

   Affiliated    3104    Douglasville Dialysis    Douglasville Dialysis    3899
LONGVIEW DR       DOUGLASVILLE    GA    30135-1373

738

   Affiliated    3106    Brunswick Dialysis    Brunswick Dialysis    53 SCRANTON
CONNECTOR       BRUNSWICK    GA    31525-1862

739

   Affiliated    3109    Benicia Dialysis    Benicia Dialysis    560 1ST ST   
STE 13 BLDG D    BENICIA    CA    94510-3295

740

   Affiliated    3111    Atlanta Dialysis    Atlanta Dialysis    567 NORTH AVE
NE    STE 2    ATLANTA    GA    30308-2719

741

   Affiliated    3115    Rolla Dialysis    Rolla Dialysis    1503 E 10TH ST   
   ROLLA    MO    65401-3696

742

   Affiliated    3119    East Atlanta Dialysis    East Atlanta Dialysis    1308
MORELAND AVE SE       ATLANTA    GA    30316-3224

743

   Affiliated    3120    Brunswick South Dialysis    Brunswick South Dialysis   
2930 SPRINGDALE RD       BRUNSWICK    GA    31520

744

   Affiliated    3121    Thomaston Dialysis    Thomaston Dialysis    1065 US
HIGHWAY 19 NORTH       THOMASTON    GA    30286-2233

745

   Affiliated    3128    Piedmont Dialysis    Piedmont Dialysis    105 COLLIER
RD NW    STE B    ATLANTA    GA    30309-1730

746

   Affiliated    3130    Athens West Dialysis    Athens West Dialysis    2047
PRINCE AVE    STE A    ATHENS    GA    30606-6033

747

   Affiliated    3131    Florence Dialysis    Florence Dialysis    422 E DR
HICKS BLVD    STE B    FLORENCE    AL    35630-5763

748

   Affiliated    3138    Atwater Dialysis    Atwater Dialysis    1201 COMMERCE
AVE       ATWATER    CA    95301

749

   Affiliated    3143    North Merced Dialysis    Merced Dialysis    3150 G ST
   STE A    MERCED    CA    95340-1346

750

   Affiliated    3169    Wisconsin Avenue Dialysis    Wisconsin Avenue Dialysis
   3801 W WISCONSIN AVE       MILWAUKEE    WI    53208-3155

751

   Affiliated    3171    River Center Dialysis    River Center Dialysis    117 N
JEFFERSON ST       MILWAUKEE    WI    53202-6160

752

   Affiliated    3175    South Fulton Dialysis    South Fulton Dialysis    2685
METROPOLITAN PKWY SW    STE F    ATLANTA    GA    30315-7926

753

   Affiliated    3201    Heartland Dialysis    Heartland Dialysis    925 NE 8TH
ST       OKLAHOMA CITY    OK    73104-5800

754

   Affiliated    3202    Hospital Hill Dialysis    Hospital Hill Dialysis   
2250 HOLMES ST       KANSAS CITY    MO    64108-2639

755

   Affiliated    3203    Tucson South Dialysis    Tucson South Dialysis    3662
S 16TH AVE       TUCSON    AZ    85713-6001

756

   Affiliated    3204    Greene County Dialysis    Greene County Dialysis (AL)
   544 US HIGHWAY 43       EUTAW    AL    35462-4017

757

   Affiliated    3205    Fayette Dialysis    Fayette Dialysis    2450 TEMPLE AVE
N       FAYETTE    AL    35555-1160

758

   Affiliated    3206    Tuscaloosa University Dialysis    Tuscaloosa University
Dialysis    220 15TH STREET       TUSCALOOSA    AL    35401

759

   Affiliated    3207    Goldsboro South Dialysis    Goldsboro South Dialysis   
1704 WAYNE MEMORIAL DR       GOLDSBORO    NC    27534-2240

760

   Affiliated    3208    Orlando North Dialysis    Orlando North Dialysis   
5135 ADANSON ST    STE 7    ORLANDO    FL    32804-1338

761

   Affiliated    3209    UT Southwestern-Dallas Dialysis    UT
Southwestern-Dallas Dialysis    204 E AIRPORT FREEWAY       IRVING    TX   
75062

762

   Affiliated    3210    San Diego South Dialysis    San Diego South Dialysis   
995 GATEWAY CENTER WAY    STE 11    SAN DIEGO    CA    92102-4550

763

   Affiliated    3211    Santa Monica Dialysis    Santa Monica Dialysis    1260
15TH ST    STE 12    SANTA MONICA    CA    90404-1136

764

   Affiliated    3212    Airport Dialysis    Airport Dialysis    4632 W CENTURY
BLVD       INGLEWOOD    CA    90304-1456

765

   Affiliated    3220    Plantation Dialysis    Plantation Dialysis    7061
CYPRESS RD    STE 13    PLANTATION    FL    33317-2243

766

   Affiliated    3224    Laurens County Dialysis    Laurens County Dialysis   
2400 BELLEVUE RD    STE 8    DUBLIN    GA    31021-2856

767

   Affiliated    3225    Ford Factory Square Dialysis    Ford Factory Square
Dialysis    567 NORTH AVE NE    STE 1    ATLANTA    GA    30308-2719

768

   Affiliated    3226    North Fulton Dialysis    North Fulton Dialysis    1250
NORTHMEADOW PKWY    STE 12    ROSWELL    GA    30076-4914

769

   Affiliated    3228    Freehold Dialysis    Freehold Dialysis    300 CRAIG RD
      MANALAPAN    NJ    07726-8742

770

   Affiliated    3229    Neptune Dialysis    Neptune Route 66 Dialysis    3297
STATE ROUTE 66       NEPTUNE    NJ    07753-2762

771

   Affiliated    3231    East Orange Dialysis    East Orange Dialysis    90
WASHINGTON ST    BSMT    EAST ORANGE    NJ    07017-1050

772

   Affiliated    3234    UT Southwestern-Oakcliff Dialysis    UT
Southwestern-Oakcliff Dialysis    610 WYNNEWOOD DR       DALLAS    TX    75224

773

   Affiliated    3236    Atlanta West Dialysis    Atlanta West Dialysis    2538
MARTIN LUTHER KING JR DR SW       ATLANTA    GA    30311-1779

774

   Affiliated    3237    Columbia University Dialysis Center    Columbia
University Dialysis Center    60 HAVEN AVE       NEW YORK    NY    10032-2604

775

   Affiliated    3238    Northeast Cambridge Dialysis    Northeast Cambridge
Dialysis    799 CONCORD AVE       CAMBRIDGE    MA    02138-1048

776

   Affiliated    3239    New Bedford Dialysis    New Bedford Dialysis    524
UNION ST       NEW BEDFORD    MA    02740-3546

777

   Affiliated    3242    Weymouth Dialysis    Weymouth Dialysis    330 LIBBEY
INDUSTRIAL PARK    STE 9    WEYMOUTH    MA    02189-3122

778

   Affiliated    3243    Woburn Dialysis    Woburn Dialysis    23 WARREN AVE   
   WOBURN    MA    01801-7906

779

   Affiliated    3248    Bryan Dialysis    College Station Dialysis (fka Bryan
Dialysis)    701 UNIVERSITY DR E    STE 41    COLLEGE STATION    TX   
77840-1866

780

   Affiliated    3249    Brenham Dialysis    Brenham Dialysis    2815 HIGHWAY 36
SO       BRENHAM    TX    77833

781

   Affiliated    3250    Huntsville Dialysis    Huntsville Dialysis    521 IH
45S    STE 2    HUNTSVILLE    TX    77340-5651

782

   Affiliated    3252    Utica Avenue Dialysis Center    Utica Avenue Dialysis
Center    1305 UTICA AVE       BROOKLYN    NY    11203-5911

783

   Affiliated    3254    New London Dialysis    New London Dialysis    5 SHAWS
COVE    STE 1    NEW LONDON    CT    06320-4974

784

   Affiliated    3258    Baxley Dialysis    Baxley Dialysis    539 FAIR ST      
BAXLEY    GA    31513-0112

785

   Affiliated    3261    Pascua Yaqui Tribe Dialysis    Pascua Yaqui Tribe
Dialysis    7490 S CAMINO DE OESTE       TUCSON    AZ    85746-9308

786

   Affiliated    3262    JHHS North Bond Street Dialysis    JHHS North Bond
Street Dialysis    409 N CAROLINE ST       BALTIMORE    MD    21231-1003

787

   Affiliated    3263    Syosset Kidney Center    Syosset Kidney Center    1
LOCUST LN       SYOSSET    NY    11791-4834

788

   Affiliated    3264    Freeport Kidney Center    Freeport Kidney Center    267
W MERRICK RD       FREEPORT    NY    11520-3346

789

   Affiliated    3265    Huntington Station Dialysis Center    HAKC-Huntington
   256 BROADWAY       HUNTINGTON STATION    NY    11746-1403

790

   Affiliated    3266    Medford Kidney Center    Medford Kidney Center    1725
N OCEAN AVE       MEDFORD    NY    11763-2649

791

   Affiliated    3267    Blue Ash Dialysis    Blue Ash Dialysis    10600
MCKINLEY RD       CINCINNATI    OH    45242-3716

792

   Affiliated    3269    Mt. Auburn Dialysis    Mt. Auburn Dialysis    2109
READING RD       CINCINNATI    OH    45202-1417

793

   Affiliated    3272    Charlottesville Dialysis    Charlottesville Dialysis   
1460 PANTOPS MOUNTAIN PLACE       CHARLOTTESVILLE    VA    22911

794

   Affiliated    3273    Alexandria Dialysis    Alexandria Dialysis    5150 DUKE
ST       ALEXANDRIA    VA    22304-2906

795

   Affiliated    3275    Sebastian Dialysis    Sebastian Dialysis    1424 US HWY
1    STE C    SEBASTIAN    FL    32958-1619

796

   Affiliated    3276    Crestview Hills Dialysis    Crestview Hills Dialysis   
400 CENTERVIEW BLVD       CRESTVIEW HILLS    KY    41017-3478

797

   Affiliated    3278    Washington Square Dialysis    Washington Square
Dialysis    1112 WASHINGTON SQ       WASHINGTON    MO    63090-5336

798

   Affiliated    3279    Florissant Dialysis    Florissant Dialysis    11687 W
FLORISSANT AVE       FLORISSANT    MO    63033-6711

 

Page 96 of 123



--------------------------------------------------------------------------------

799

   Affiliated    3282    Ithaca Dialysis Center    Ithaca Dialysis Center    201
DATES DR    STE 26    ITHACA    NY    14850-1345

800

   Affiliated    3289    Fairfield Dialysis    Fairfield Dialysis    1210 HICKS
BLVD       FAIRFIELD    OH    45014-1921

801

   Affiliated    3290    Fairfield Home Training Dialysis    Fairfield Home
Training Dialysis    1210 HICKS BLVD       FAIRFIELD    OH    45014-1921

802

   Affiliated    3291    South Hill Dialysis    South Hill Dialysis    525
ALEXANDRIA PIKE    STE 12    SOUTHGATE    KY    41071-3243

803

   Affiliated    3292    Silver Spring Dialysis    Silver Spring Dialysis   
8412 GEORGIA AVE       SILVER SPRING    MD    20910-4406

804

   Affiliated    3295    Philadelphia PMC Dialysis    Philadelphia PMC Dialysis
   51 N 39TH ST       PHILADELPHIA    PA    19104-2640

805

   Affiliated    3298    Tulare Dialysis    Tulare Dialysis    545 E TULARE AVE
      TULARE    CA    93274-4220

806

   Affiliated    3300    Visalia Dialysis    Visalia Dialysis    5429 W CYPRESS
AVE       VISALIA    CA    93277-8341

807

   Affiliated    3310    Falls Road Dialysis    Falls Road Dialysis    10753
FALLS RD    STE 115    LUTHERVILLE    MD    21093-4572

808

   Affiliated    3312    Malden Dialysis    Wellington Circle Dialysis Center
(fka Malden)    10 CABOT RD    STE 13B    MEDFORD    MA    02155-5173

809

   Affiliated    3313    Salem Northeast Dialysis    Salem Northeast Dialysis
(MA)    10 COLONIAL RD    STE 25    SALEM    MA    01970-2947

810

   Affiliated    3314    Lexington    Lexington Prison Unit (OK)    15151 STATE
HWY 39 E    PO BOX 26    LEXINGTON    OK    73051-0260

811

   Affiliated    3315    Macon County Dialysis    Macon County Dialysis    1090
W MCKINLEY AVE       DECATUR    IL    62526-3208

812

   Affiliated    3316    Effingham Dialysis    Effingham Dialysis    904 MEDICAL
PARK DR    STE 1    EFFINGHAM    IL    62401-2193

813

   Affiliated    3317    Jacksonville Dialysis    Jacksonville Dialysis    1515
W WALNUT ST       JACKSONVILLE    IL    62650-1150

814

   Affiliated    3318    Litchfield Dialysis    Litchfield Dialysis    915 ST
FRANCES WAY       LITCHFIELD    IL    62056-1775

815

   Affiliated    3319    Mattoon Dialysis    Mattoon Dialysis    6051
DEVELOPMENT DR       CHARLESTON    IL    61920-9467

816

   Affiliated    3320    Springfield Central Dialysis    Springfield Central
Dialysis    932 N RUTLEDGE ST       SPRINGFIELD    IL    62702-3721

817

   Affiliated    3321    Taylorville Dialysis    Taylorville Dialysis    901 W
SPRESSER ST       TAYLORVILLE    IL    62568-1831

818

   Affiliated    3322    Lincoln Dialysis    Lincoln Dialysis    2100 WEST FIFTH
      LINCOLN    IL    62656-9115

819

   Affiliated    3323    J. B. Zachary Dialysis Center    J. B. Zachary Dialysis
Center    333 CASSELL DR    STE 23    BALTIMORE    MD    21224-6815

820

   Affiliated    3324    Whitesquare Dialysis    Whitesquare Dialysis    1
NASHUA CT STE E       BALTIMORE    MD    21221

821

   Affiliated    3325    25th Street Dialysis    25th Street Dialysis    920 E
25TH ST       BALTIMORE    MD    21218-5503

822

   Affiliated    3326    Perth Amboy Dialysis    Perth Amboy Dialysis    530 NEW
BRUNSWICK AVE       PERTH AMBOY    NJ    08861-3654

823

   Affiliated    3327    Old Bridge Dialysis    Old Bridge Dialysis    3
HOSPITAL PLZ    STE 11    OLD BRIDGE    NJ    08857-3084

824

   Affiliated    3328    Pear Tree Dialysis    Pear Tree Dialysis (fka Ukiah)   
126 N ORCHARD AVE       UKIAH    CA    95482-4502

825

   Affiliated    3334    Hubbard Road Dialysis    Hubbard Road Dialysis    1963
HUBBARD RD       MADISON    OH    44057-2105

826

   Affiliated    3335    St. Charles Dialysis    St. Charles Dialysis    2125
BLUESTONE DR       SAINT CHARLES    MO    63303-6704

827

   Affiliated    3336    Bel Air Dialysis    Bel Air Dialysis    2225 OLD
EMMORTON RD    STE 15    BEL AIR    MD    21015-6122

828

   Affiliated    3339    Cedarburg Dialysis    Cedarburg Dialysis    N 54 W 6135
MILL ST       CEDARBURG    WI    53012-2021

829

   Affiliated    3340    Western Hills Dialysis    Western Hills Dialysis   
3267 WESTBOURNE DR       CINCINNATI    OH    45248-5130

830

   Affiliated    3341    Winton Road Dialysis    Winton Road Dialysis    6550
WINTON RD       CINCINNATI    OH    45224-1327

831

   Affiliated    3342    Stamford Dialysis    Stamford Dialysis    30 COMMERCE
RD       STAMFORD    CT    06902-4550

832

   Affiliated    3343    Boaz Dialysis    Boaz Dialysis    16 CENTRAL HENDERSON
RD       BOAZ    AL    35957-5922

833

   Affiliated    3344    Guernsey County Dialysis    Guernsey County Dialysis   
1300 CLARK ST       CAMBRIDGE    OH    43725-8875

834

   Affiliated    3345    Marietta Dialysis    Marietta Dialysis    1019 PIKE ST
      MARIETTA    OH    45750-3500

835

   Affiliated    3346    Zanesville Dialysis    Zanesville Dialysis    3120
NEWARK RD       ZANESVILLE    OH    43701-9659

836

   Affiliated    3351    Orlando East Dialysis    Orlando East Dialysis    1160
S SEMORAN BLVD    STE C    ORLANDO    FL    32807-1461

837

   Affiliated    3352    Norwich Dialysis    Norwich Dialysis    113 SALEM TPKE
      NORWICH    CT    06360-6484

838

   Affiliated    3354    Columbus Dialysis    Columbus Dialysis    3830
OLENTANGY RIVER RD       COLUMBUS    OH    43214-5404

839

   Affiliated    3362    Pasadena Dialysis    Pasadena Dialysis    8894 FORT
SMALLWOOD RD    STE 12    PASADENA    MD    21122-7608

840

   Affiliated    3369    Baltimore Geriatric & Rehab Dialysis Center   
Baltimore Geriatric & Rehab Dialysis Center    4940 EASTERN AVE    FLOOR 5   
BALTIMORE    MD    21224-2735

841

   Affiliated    3373    Frederick Dialysis    Frederick Dialysis    140 THOMAS
JOHNSON DR    STE 1    FREDERICK    MD    21702-4475

842

   Affiliated    3376    Fayetteville Dialysis    Fayetteville Dialysis    1279
HIGHWAY 54 W    STE 11    FAYETTEVILLE    GA    30214-4551

843

   Affiliated    3377    Birmingham Central Dialysis    Birmingham Central
Dialysis    728 RICHARD ARRINGTON JR BLVD S       BIRMINGHAM    AL    35233-2106

844

   Affiliated    3379    Birmingham North Dialysis    Birmingham North Dialysis
   1917 32ND AVE N       BIRMINGHAM    AL    35207-3333

845

   Affiliated    3380    Bessemer Dialysis    Bessemer Dialysis    901 W LAKE
MALL       BESSEMER    AL    35020

846

   Affiliated    3382    Ensley Dialysis    Ensley Dialysis    2630 AVENUE E   
   BIRMINGHAM    AL    35218-2163

847

   Affiliated    3383    Sylacauga Dialysis    Sylacauga Dialysis    331 JAMES
PAYTON BLVD       SYLACAUGA    AL    35150

848

   Affiliated    3385    Branford Dialysis    Branford Dialysis    249 W MAIN ST
      BRANFORD    CT    06405-4048

849

   Affiliated    3386    Shrewsbury Dialysis    Shrewsbury Dialysis    7435
WATSON RD    STE 119    SAINT LOUIS    MO    63119-4472

850

   Affiliated    3389    Milford Dialysis    Milford Dialysis    470 BRIDGEPORT
AVE       MILFORD    CT    06460-4167

851

   Affiliated    3414    Cedartown Dialysis    Cedartown Dialysis    325 WEST
AVE       CEDARTOWN    GA    30125-3439

852

   Affiliated    3416    Brookfield Dialysis    Brookfield Dialysis    19395 W
CAPITOL DR    BLDG C    BROOKFIELD    WI    53045-2736

853

   Affiliated    3417    Henrico County Dialysis    Henrico County Dialysis   
5270 CHAMBERLAYNE RD       RICHMOND    VA    23227-2950

854

   Affiliated    3418    St. Louis West Dialysis    St. Louis West Dialysis   
400 N LINDBERGH BLVD       SAINT LOUIS    MO    63141-7814

855

   Affiliated    3420    Springfield Montvale Dialysis    Springfield Montvale
Dialysis    2930 MONTVALE DR    STE A    SPRINGFIELD    IL    62704-5376

856

   Affiliated    3422    South Norwalk Dialysis    South Norwalk Dialysis    31
STEVENS ST       NORWALK    CT    06850-3805

857

   Affiliated    3425    Decatur East Wood Dialysis    Decatur East Wood
Dialysis    794 E WOOD ST       DECATUR    IL    62523-1155

858

   Affiliated    3426    Schaeffer Drive Dialysis    Schaeffer Drive Dialysis   
18100 SCHAEFER HWY       DETROIT    MI    48235-2600

859

   Affiliated    3427    Redford Dialysis    Redford Dialysis    22711 GRAND
RIVER AVE       DETROIT    MI    48219-3113

860

   Affiliated    3428    Kresge Dialysis    Kresge Dialysis    4145 CASS AVE   
   DETROIT    MI    48201-1707

861

   Affiliated    3429    Motor City Dialysis    Motor City Dialysis    4727
SAINT ANTOINE ST    STE 11    DETROIT    MI    48201-1461

862

   Affiliated    3431    Whitebridge Dialysis    Whitebridge Dialysis    103
WHITE BRIDGE PIKE    STE 6    NASHVILLE    TN    37209-4539

863

   Affiliated    3432    Columbia Dialysis    Columbia Dialysis (TN)    1705
GROVE ST       COLUMBIA    TN    38401-3517

864

   Affiliated    3433    Murfreesboro Dialysis    Murfreesboro Dialysis    1346
DOW ST       MURFREESBORO    TN    37130-2470

865

   Affiliated    3434    Lawrenceburg Dialysis    Lawrenceburg Dialysis (TN)   
2022 N LOCUST AVE       LAWRENCEBURG    TN    38464-2336

 

Page 97 of 123



--------------------------------------------------------------------------------

866

   Affiliated    3436    Sumner Dialysis    Sumner Dialysis    300 STEAM PLANT
RD    STE 27    GALLATIN    TN    37066-3019

867

   Affiliated    3437    Cumberland Dialysis    Cumberland Dialysis    312
HOSPITAL DR    STE 5    MADISON    TN    37115-5037

868

   Affiliated    3438    Williamson County Dialysis    Williamson County
Dialysis    3983 CAROTHERS PKWY    STE E-4    FRANKLIN    TN    37067-5936

869

   Affiliated    3441    Cumming Dialysis    Cumming Dialysis    911 MARKET
PLACE BLVD    STE 3    CUMMING    GA    30041-7938

870

   Affiliated    3443    Silverton Dialysis    Silverton Dialysis    6929
SILVERTON AVE       CINCINNATI    OH    45236-3701

871

   Affiliated    3445    Atlanta South Dialysis    Atlanta South Dialysis   
3158 EAST MAIN ST    STE A    EAST POINT    GA    30344-4800

872

   Affiliated    3447    St. Petersburg Dialysis    St. Petersburg Dialysis   
1117 ARLINGTON AVE N       ST PETERSBURG    FL    33705-1521

873

   Affiliated    3449    Alton Dialysis    Alton Dialysis    3511 COLLEGE AVE   
   ALTON    IL    62002-5009

874

   Affiliated    3451    Edison Dialysis    Edison Dialysis    29 MERIDIAN RD   
   EDISON    NJ    08820-2823

875

   Affiliated    3452    Dundalk Dialysis    Dundalk Dialysis    14 COMMERCE ST
      DUNDALK    MD    21222-4307

876

   Affiliated    3454    Columbus East Dialysis    Columbus East Dialysis    299
OUTERBELT ST       COLUMBUS    OH    43213-1529

877

   Affiliated    3455    Dallas East Dialysis    Dallas East Dialysis    3312 N
BUCKNER BLVD    STE 213    DALLAS    TX    75228-5642

878

   Affiliated    3456    San Ysidro Dialysis    San Ysidro Dialysis    1445 30TH
ST    STE A    SAN DIEGO    CA    92154-3496

879

   Affiliated    3457    Olathe Dialysis    Olathe Dialysis    732 W FRONTIER LN
      OLATHE    KS    66061-7202

880

   Affiliated    3459    Orange City Dialysis    Orange City Dialysis    242
TREEMONT DR    BLDG II    ORANGE CITY    FL    32763-7945

881

   Affiliated    3460    Miami East Dialysis    Miami East Dialysis    1250 NW
7TH ST    STE 16    MIAMI    FL    33125-3744

882

   Affiliated    3462    Temple Terrace Dialysis    Temple Terrace Dialysis   
11306 N 53RD ST       TEMPLE TERRACE    FL    33617-2214

883

   Affiliated    3463    Midlothian Dialysis    Midlothian Dialysis    14281
MIDLOTHIAN TPKE    BLDG B    MIDLOTHIAN    VA    23113-6560

884

   Affiliated    3464    Christian County Dialysis    Christian County Dialysis
   200 BURLEY AVE       HOPKINSVILLE    KY    42240-8725

885

   Affiliated    3465    St. Louis West PD Dialysis    St. Louis West PD
Dialysis    450 N LINDBERGH BLVD    STE 1C    CREVE COEUR    MO    63141-7858

886

   Affiliated    3467    Atlanta Midtown Dialysis    Atlanta Midtown Dialysis PD
   418 DECATUR ST SE    STE A    ATLANTA    GA    30312-1801

887

   Affiliated    3468    Silverton Home Training Dialysis    Silverton Home
Training Dialysis    6929 SILVERTON AVE       CINCINNATI    OH    45236-3701

888

   Affiliated    3472    Philadelphia 42nd Street Dialysis    Philadelphia 42nd
Street Dialysis    4126 WALNUT ST       PHILADELPHIA    PA    19104-3511

889

   Affiliated    3473    Radnor Dialysis    Radnor Dialysis    250 KING OF
PRUSSIA RD       RADNOR    PA    19087-5220

890

   Affiliated    3475    St. Louis Dialysis    St. Louis Dialysis    324 DE
BALIVIERE AVE       SAINT LOUIS    MO    63112-1804

891

   Affiliated    3477    Elkins Park Dialysis    Wyncote Dialysis (fka Elkins
Park)    1000 EASTON RD    STE 25    WYNCOTE    PA    19095-2934

892

   Affiliated    3478    Mainland Dialysis    Mainland Dialysis    2600 GULF FWY
      LA MARQUE    TX    77568-4922

893

   Affiliated    3479    Island Dialysis    Island Dialysis    5920 BROADWAY ST
      GALVESTON    TX    77551-4305

894

   Affiliated    3481    Orlando Home Training Dialysis    Orlando Home Training
Dialysis    116 STURTEVANT ST    STE 2    ORLANDO    FL    32806-2021

895

   Affiliated    3482    Mechanicsville Dialysis    Mechanicsville Dialysis   
8191 ATLEE RD       MECHANICSVILLE    VA    23116-1807

896

   Affiliated    3484    San Diego East Dialysis    San Diego East Dialysis   
292 EUCLID AVE    STE 1    SAN DIEGO    CA    92114-3629

897

   Affiliated    3485    Russellville Dialysis    Russellville Dialysis    14897
HIGHWAY 43       RUSSELLVILLE    AL    35653-1954

898

   Affiliated    3486    Encinitas Dialysis    Encinitas Dialysis    332 SANTA
FE DR    STE 1    ENCINITAS    CA    92024-5143

899

   Affiliated    3491    Rushville Dialysis    Rushville Dialysis    112
SULLIVAN DRIVE       RUSHVILLE    IL    62681-1293

900

   Affiliated    3493    Plainfield Dialysis    Plainfield Dialysis    1200
RANDOLPH RD    MUHLENBURG CAMPUS    PLAINFIELD    NJ    07060-3361

901

   Affiliated    3494    Parkersburg Dialysis    Parkersburg Dialysis    1824
MURDOCH AVE    STE 44    PARKERSBURG    WV    26101-3230

902

   Affiliated    3497    Tucson South Central Dialysis    Tucson South Central
Dialysis    2024 E IRVINGTON RD    STE 7    TUCSON    AZ    85714-1825

903

   Affiliated    3499    Hazelwood Dialysis    Hazelwood Dialysis    637 DUNN RD
      HAZELWOOD    MO    63042-1755

904

   Affiliated    3503    Durham West Dialysis    Durham West Dialysis    4307
WESTERN PARK PL       DURHAM    NC    27705-1204

905

   Affiliated    3504    Liberty Dialysis    Liberty Dialysis    2525 GLEN
HENDREN DR       LIBERTY    MO    64068-9625

906

   Affiliated    3506    Chino Dialysis    Chino Dialysis    4445 RIVERSIDE DR
      CHINO    CA    91710-3961

907

   Affiliated    3507    Greenview Dialysis    Greenview Dialysis    18544 W 8
MILE RD       SOUTHFIELD    MI    48075-4194

908

   Affiliated    3508    Perry Dialysis    Perry Dialysis    118 W MAIN ST      
PERRY    FL    32347-2656

909

   Affiliated    3511    Ashtabula Dialysis    Ashtabula Dialysis    1614 W 19TH
ST       ASHTABULA    OH    44004-3036

910

   Affiliated    3513    Northland Dialysis    Northland Dialysis    2750 CLAY
EDWARDS DR    STE 1    N KANSAS CITY    MO    64116-3257

911

   Affiliated    3516    Lake St. Louis Dialysis    Lake St. Louis Dialysis   
200 BREVCO PLZ    STE 21    LAKE SAINT LOUIS    MO    63367-2950

912

   Affiliated    3517    Wyandotte West Dialysis    Wyandotte West Dialysis   
8919 PARALLEL PKWY    STE 121    KANSAS CITY    KS    66112-1655

913

   Affiliated    3518    Huntingdon Valley Dialysis    Temp CLSD-Huntingdon
Valley Dialysis    769 HUNTINGDON PIKE    STE 18    HUNTINGDON VALLEY    PA   
19006-8362

914

   Affiliated    3519    Glendale Dialysis    Glendale Dialysis    1000 E PALMER
AVE       GLENDALE    CA    91205-3532

915

   Affiliated    3520    Toledo Dialysis    Toledo Dialysis    1614 S BYRNE RD
      TOLEDO    OH    43614-3464

916

   Affiliated    3523    Cameron Dialysis    Cameron Dialysis    1003 W 4TH ST
      CAMERON    MO    64429-1466

917

   Affiliated    3524    Omaha Central Dialysis    Omaha Central Dialysis    144
S 40TH ST       OMAHA    NE    68131-3004

918

   Affiliated    3525    Chillicothe Dialysis    Chillicothe Dialysis    588 E
BUSINESS 36       CHILLICOTHE    MO    64601-3721

919

   Affiliated    4210    Council Bluffs Dialysis    Council Bluffs Dialysis
Center    300 W BROADWAY    STE 15    COUNCIL BLUFFS    IA    51503-9077

920

   Affiliated    3528    DeRidder Dialysis    DeRidder Dialysis    239 E 1ST ST
      DERIDDER    LA    70634-4105

921

   Affiliated    3530    Dodge County Dialysis    Dodge County Dialysis    1949
E 23RD AVE S       FREMONT    NE    68025-2452

922

   Affiliated    3533    Omaha North Dialysis    Omaha North Dialysis    6572
AMES AVE       OMAHA    NE    68104-1931

923

   Affiliated    3534    Omaha South Dialysis    Omaha South Dialysis    3427 L
ST    STE 16    OMAHA    NE    68107-2577

924

   Affiliated    3535    Lake Charles Southwest Dialysis    Lake Charles
Southwest Dialysis    300 W 18th ST       LAKE CHARLES    LA    70601-7342

925

   Affiliated    3536    St. Joseph Dialysis    St. Joseph Dialysis    5514
CORPORATE DR    STE 1    SAINT JOSEPH    MO    64507-7752

926

   Affiliated    3537    Sulphur Dialysis    Sulphur Dialysis    944 BEGLIS PKWY
      SULPHUR    LA    70663-5102

927

   Affiliated    3539    Tipton County Dialysis    Tipton County Dialysis    107
TENNESSEE AVE       COVINGTON    TN    38019-3902

928

   Affiliated    3540    Dyersburg Dialysis    Dyersburg Dialysis    1575 PARR
AVE       DYERSBURG    TN    38024-3151

929

   Affiliated    3544    Effingham North Dialysis    Effingham North Dialysis   
301 N PINE ST       SPRINGFIELD    GA    31329-3076

930

   Affiliated    3545    Westminster South Dialysis    Westminster South
Dialysis    14014 MAGNOLIA ST.       WESTMINSTER    CA    92683-4736

931

   Affiliated    3546    Williams Street Dialysis    Williams Street Dialysis   
2812 WILLIAMS ST       SAVANNAH    GA    31404-4134

932

   Affiliated    3547    DeRenne Dialysis    DeRenne Dialysis    5303 MONTGOMERY
ST       SAVANNAH    GA    31405-5138

 

Page 98 of 123



--------------------------------------------------------------------------------

933

   Affiliated    3548    Abercorn Dialysis    Abercorn Dialysis    11706 MERCY
BLVD    STE 9    SAVANNAH    GA    31419-1751

934

   Affiliated    3551    Fort Myers North Dialysis    Fort Myers North Dialysis
   16101 N CLEVELAND AVE       N FT MYERS    FL    33903-2148

935

   Affiliated    3552    Butler County Dialysis    Butler County Dialysis   
3497 S DIXIE HWY       FRANKLIN    OH    45005-5717

936

   Affiliated    3556    Willingboro    Willingboro Dialysis    230 VAN SCIVER
PKWY       WILLINGBORO    NJ    08046-1131

937

   Affiliated    3557    McKeesport West Dialysis    McKeesport West Dialysis   
101 9TH ST       MCKEESPORT    PA    15132-3953

938

   Affiliated    3559    College Dialysis    College Dialysis    6535 UNIVERSITY
AVE       SAN DIEGO    CA    92115-5810

939

   Affiliated    3560    Montezuma Dialysis    Montezuma Dialysis    114
DEVAUGHN AVE       MONTEZUMA    GA    31063-1708

940

   Affiliated    3561    Romulus Dialysis    Romulus Dialysis    31470 ECORSE RD
      ROMULUS    MI    48174-1963

941

   Affiliated    3564    Wrightsville Dialysis    Wrightsville Dialysis    2240
W ELM ST       WRIGHTSVILLE    GA    31096-2016

942

   Affiliated    3565    Tower Dialysis    Tower Dialysis    8635 W 3RD ST   
STE 56W    LOS ANGELES    CA    90048-6110

943

   Affiliated    3566    Columbus Downtown Dialysis    Columbus Downtown
Dialysis    415 E MOUND ST       COLUMBUS    OH    43215-5512

944

   Affiliated    3568    Charlotte East Dialysis    Charlotte East Dialysis   
3204 N SHARON AMITY RD       CHARLOTTE    NC    28205-6541

945

   Affiliated    3569    Carmel Mountain Dialysis    Carmel Mountain Dialysis   
9850 CARMEL MOUNTAIN RD       SAN DIEGO    CA    92129-2892

946

   Affiliated    3571    Lenexa Dialysis    Lenexa Dialysis    8630 HALSEY ST   
   LENEXA    KS    66215-2880

947

   Affiliated    3577    Nashua Dialysis    Nashua Dialysis    38 TYLER ST   
STE 1    NASHUA    NH    03060-2912

948

   Affiliated    3580    Illini Renal Dialysis    Illini Renal Dialysis    507 E
UNIVERSITY AVE       CHAMPAIGN    IL    61820-3828

949

   Affiliated    3586    Loring Heights Dialysis    Loring Heights Dialysis   
1575 NORTHSIDE DR NW    STE 45    ATLANTA    GA    30318-4211

950

   Affiliated    3588    Forest Hills Dialysis    Forest Hills Dialysis    2693
FOREST HILLS RD SW       WILSON    NC    27893-8611

951

   Affiliated    3589    St. Peters Dialysis    St. Peters Dialysis    300 FIRST
EXECUTIVE AVE    STE A    SAINT PETERS    MO    63376-1655

952

   Affiliated    3591    Platte Woods Dialysis    Platte Woods Dialysis    7667
NW PRAIRIE VIEW RD       KANSAS CITY    MO    64151-1544

953

   Affiliated    3593    Fresno North Dialysis    Fresno Palm Bluffs Dialysis
(fka Fresno North)    770 W PINEDALE AVE       FRESNO    CA    93711-5744

954

   Affiliated    3594    Middlesex County Dialysis    Burlington Regional
Dialysis (fka Middlesex County)    31 MALL RD    STE 1B    BURLINGTON    MA   
01803-4138

955

   Affiliated    3596    Clearfield Dialysis    Clearfield Dialysis    1033
TURNPIKE AVE    STE 1    CLEARFIELD    PA    16830-3061

956

   Affiliated    3597    Papillion Dialysis    Papillion Dialysis    1502 S
WASHINGTON ST    STE 1    PAPILLION    NE    68046-3136

957

   Affiliated    3598    Birmingham Home Training Dialysis    Birmingham Home
Training Dialysis    2101 7TH AVE S       BIRMINGHAM    AL    35233-3105

958

   Affiliated    3603    Bayou Dialysis    Magnolia Dialysis    210 E SPILLMAN
ST       GONZALES    LA    70737-4604

959

   Affiliated    3609    Radford Dialysis    Radford Dialysis    600 E MAIN ST
   STE F    RADFORD    VA    24141-1826

960

   Affiliated    3610    Eufaula Dialysis    Eufaula Dialysis    220 S ORANGE
AVE       EUFAULA    AL    36027-1612

961

   Affiliated    3612    Coshocton Dialysis    Coshocton Dialysis    1404
CHESTNUT ST EAST       COSHOCTON    OH    43812-1401

962

   Affiliated    3614    Costa Mesa Dialysis    Costa Mesa Dialysis    1590
SCENIC AVE       COSTA MESA    CA    92626-1400

963

   Affiliated    3615    Little Rock Dialysis    Central Little Rock Dialysis   
5800 W 10TH ST    STE 51    LITTLE ROCK    AR    72204-1760

964

   Affiliated    3619    Northport Dialysis    Northport Dialysis    2401
HOSPITAL DR       NORTHPORT    AL    35476-3392

965

   Affiliated    3632    Pageland Dialysis    Pageland Dialysis    505A S PEARL
ST       PAGELAND    SC    29728-2222

966

   Affiliated    3633    Bakersfield South Dialysis    White Lane Dialysis (fka
Bakersfield South)    7701 WHITE LN    STE D    BAKERSFIELD    CA    93309-0201

967

   Affiliated    3634    Newaygo County Dialysis    Newaygo County Dialysis   
1317 W MAIN ST       FREMONT    MI    49412-1478

968

   Affiliated    3636    Cedar Lane Dialysis    Cedar Lane Dialysis    6334
CEDAR LN    STE 11    COLUMBIA    MD    21044-3898

969

   Affiliated    3639    Torrington Dialysis    Torrington Dialysis    780
LITCHFIELD ST    STE 1    TORRINGTON    CT    06790-6268

970

   Affiliated    3642    Janesville Dialysis    Janesville Dialysis    1305
WOODMAN RD       JANESVILLE    WI    53545-1068

971

   Affiliated    3643    Bloomfield Dialysis    Bloomfield Dialysis    29
GRIFFIN RD S       BLOOMFIELD    CT    06002-1351

972

   Affiliated    3645    Anthem Village Dialysis    Anthem Village Dialysis   
2530 ANTHEM VILLAGE DR       HENDERSON    NV    89052-5548

973

   Affiliated    3646    Glen Burnie Dialysis    Glen Burnie Dialysis    120
LANGLEY RD N       GLEN BURNIE    MD    21060-6578

974

   Affiliated    3655    Melbourne Dialysis    Melbourne Dialysis    2235 S
BABCOCK ST       MELBOURNE    FL    32901-5305

975

   Affiliated    3656    St. Petersburg South Dialysis    St. Petersburg South
Dialysis    2850 34TH ST S       ST PETERSBURG    FL    33711-3817

976

   Affiliated    3663    Belpre Dialysis    Belpre Dialysis    2906 WASHINGTON
BLVD       BELPRE    OH    45714-1848

977

   Affiliated    3666    Stockton Home Training Dialysis    Stockton Home
Training Dialysis    545 E CLEVELAND ST    STE A    STOCKTON    CA    95204-5535

978

   Affiliated    3670    Rock Prairie Road Dialysis    Rock Prairie Road
Dialysis    1605 ROCK PRAIRIE RD    STE 11    COLLEGE STATION    TX   
77845-8358

979

   Affiliated    3675    Market Street    Market Street Dialysis    3701 MARKET
ST    STE 1    PHILADELPHIA    PA    19104-5503

980

   Affiliated    3677    Northwood    Northwood Dialysis (aka Toledo East)   
611 LEMOYNE RD       NORTHWOOD    OH    43619-1811

981

   Affiliated    3701    Tyson’s Corner Dialysis    Tyson’s Corner Dialysis   
8391 OLD COURTHOUSE RD    STE 16    VIENNA    VA    22182-3819

982

   Affiliated    3704    Southern Maryland Dialysis    Southern Maryland
Dialysis    9211 STUART LN    4TH FL    CLINTON    MD    20735-2712

983

   Affiliated    3707    Brentwood Dialysis    Brentwood Dialysis    1231
BRENTWOOD RD NE       WASHINGTON    DC    20018-1019

984

   Affiliated    3708    Amelia Dialysis    Amelia Dialysis    15151 PATRICK
HENRY HWY       AMELIA COURT HOUSE    VA    23002-4700

985

   Affiliated    3714    Eighth Street Dialysis    Eighth Street Dialysis    300
8TH ST NE       WASHINGTON    DC    20002-6108

986

   Affiliated    3715    Chester Dialysis    Chester Dialysis    10360
IRONBRIDGE RD       CHESTER    VA    23831-1425

987

   Affiliated    3716    Howard County Dialysis    Howard County Dialysis   
5999 HARPERS FARM RD    STE 11E    COLUMBIA    MD    21044-3023

988

   Affiliated    3717    Catonsville Dialysis    Catonsville Dialysis    1581
SULPHUR SPRING RD    STE 112    BALTIMORE    MD    21227

989

   Affiliated    3718    Mercy Dialysis    Mercy Dialysis    315 N CALVERT ST   
STE 3    BALTIMORE    MD    21202-3611

990

   Affiliated    3719    Harbor Park Dialysis    Harbor Park Dialysis    111
CHERRY HILL RD       BALTIMORE    MD    21225-1392

991

   Affiliated    3732    Dabney Dialysis    Three Chopt Dialysis (fka Dabney)   
8813 THREE CHOPT RD       RICHMOND    VA    23229

992

   Affiliated    3733    Hioaks Dialysis    Hioaks Dialysis    671 HIOAKS RD   
STE A    RICHMOND    VA    23225-4072

993

   Affiliated    3757    Arlington Dialysis    Arlington Dialysis    4805 1st ST
N       ARLINGTON    VA    22203

994

   Affiliated    3759    Landover Dialysis    Landover Dialysis    1200
MERCANTILE LN    STE 15    UPPER MARLBORO    MD    20774-5389

995

   Affiliated    3761    Staunton Dialysis    Staunton Dialysis    29 IDLEWOOD
BLVD       STAUNTON    VA    24401-9355

996

   Affiliated    3762    Covington Dialysis    Covington Dialysis    2504 VALLEY
RIDGE RD       COVINGTON    VA    24426-6339

997

   Affiliated    3763    Culpeper Dialysis    Culpeper Dialysis    430
SOUTHRIDGE PARKWAY       CULPEPER    VA    22701-3791

998

   Affiliated    3764    Greenbrier Dialysis    Greenbrier Dialysis    129
SENECA TRL       LEWISBURG    WV    24901-1564

999

   Affiliated    3765    Harrisonburg Dialysis    Harrisonburg Dialysis    871
CANTRELL AVE    STE 1    HARRISONBURG    VA    22801-4323

 

Page 99 of 123



--------------------------------------------------------------------------------

1000

   Affiliated    3766    Lexington Dialysis    Lexington Dialysis    756 N LEE
HWY       LEXINGTON    VA    24450-3724

1001

   Affiliated    3802    Manteca Dialysis    Manteca Dialysis    1156 S MAIN ST
      MANTECA    CA    95337-9505

1002

   Affiliated    3804    Roseburg/Mercy Dialysis    Roseburg/Mercy Dialysis   
2599 NW EDENBOWER BLVD       ROSEBURG    OR    97471-6220

1003

   Affiliated    3805    Daly City Dialysis    Daly City Dialysis    1498
SOUTHGATE AVE    STE 11    DALY CITY    CA    94015-4015

1004

   Affiliated    3806    Vallejo Dialysis    Vallejo Dialysis    121 HOSPITAL DR
      VALLEJO    CA    94589-2562

1005

   Affiliated    3812    Salem Dialysis    Salem Dialysis (OR)    3550 LIBERTY
RD S    STE 1    SALEM    OR    97302-5700

1006

   Affiliated    3817    Fresno Dialysis    Fresno Dialysis    1111 E WARNER AVE
      FRESNO    CA    93710-4030

1007

   Affiliated    3818    Oakland Dialysis    Oakland Dialysis    5354 CLAREMONT
AVE       OAKLAND    CA    94618-1035

1008

   Affiliated    3820    Bakersfield Dialysis    Bakersfield Brimhall Dialysis
(fka California Ave.)    8501 BRIMHALL RD    BLDG 5    BAKERSFIELD    CA   
93311-2252

1009

   Affiliated    3821    Northeast Bakersfield Dialysis    Northeast Dialysis
(fka NE Bakersfield)    3761 MALL VIEW RD       BAKERSFIELD    CA    93306-3048

1010

   Affiliated    3830    San Francisco Dialysis    San Francisco Dialysis   
1499 WEBSTER ST       SAN FRANCISCO    CA    94115-3705

1011

   Affiliated    3831    Hanford Dialysis    Hanford Dialysis    402 W 8TH ST   
   HANFORD    CA    93230-4536

1012

   Affiliated    3840    San Pablo Dialysis    San Pablo Dialysis    14020 SAN
PABLO AVE       SAN PABLO    CA    94806-3604

1013

   Affiliated    3847    Chinatown Dialysis    Chinatown Dialysis    636 CLAY ST
      SAN FRANCISCO    CA    94111-2502

1014

   Affiliated    3849    El Cerrito Dialysis    El Cerrito Dialysis    10690 SAN
PABLO AVE       EL CERRITO    CA    94530-2620

1015

   Affiliated    3857    Tracy Dialysis    Tracy Dialysis    425 W BEVERLY PL   
STE A    TRACY    CA    95376-3086

1016

   Affiliated    3858    Salem North Dialysis    Salem North Dialysis (OR)   
1220 LIBERTY ST NE       SALEM    OR    97301-7330

1017

   Affiliated    3860    Auburn Dialysis    Auburn Dialysis    3126 PROFESSIONAL
DR    STE 1    AUBURN    CA    95603-2411

1018

   Affiliated    3861    Grass Valley Dialysis    Grass Valley Dialysis    360
CROWN POINT CIRCLE    STE 21    GRASS VALLEY    CA    95945-2543

1019

   Affiliated    3901    Santee Dialysis    Santee Dialysis    228 BRADFORD BLVD
      SANTEE    SC    29142-8677

1020

   Affiliated    3903    Upland Dialysis    Upland Dialysis    600 N 13TH AVE   
   UPLAND    CA    91786-4957

1021

   Affiliated    3906    Vance County Dialysis    Vance County Dialysis    854 S
BECKFORD DR       HENDERSON    NC    27536-3487

1022

   Affiliated    3907    Edenton Dialysis    Edenton Dialysis    703 LUKE ST   
   EDENTON    NC    27932-9694

1023

   Affiliated    3909    Ahoskie Dialysis    Ahoskie Dialysis    129 HERTFORD
COUNTY HIGH RD       AHOSKIE    NC    27910-8131

1024

   Affiliated    3914    Allendale County Dialysis    Allendale County Dialysis
   202 HAMPTON AVE N       FAIRFAX    SC    29827-4510

1025

   Affiliated    3916    North Orangeburg Dialysis    North Orangeburg Dialysis
   124 FIRE TOWER RD       ORANGEBURG    SC    29118-1443

1026

   Affiliated    3917    South Orangeburg Dialysis    South Orangeburg Dialysis
   1080 SUMMERS AVE       ORANGEBURG    SC    29115-4920

1027

   Affiliated    3931    Greenwood Dialysis    Greenwood Dialysis    109
OVERLAND DR       GREENWOOD    SC    29646-4053

1028

   Affiliated    3933    Union County Dialysis    Union County Dialysis    701 E
ROOSEVELT BLVD    STE 4    MONROE    NC    28112-4107

1029

   Affiliated    3934    South Charlotte Dialysis    South Charlotte Dialysis   
6450 BANNINGTON RD       CHARLOTTE    NC    28226-1327

1030

   Affiliated    3935    Lancaster SC Dialysis    Lancaster SC Dialysis    980 N
WOODLAND DR    STE 1    LANCASTER    SC    29720-1964

1031

   Affiliated    3952    Central Bamberg Dialysis    Central Bamberg Dialysis   
67 SUNSET DR       BAMBERG    SC    29003-1181

1032

   Affiliated    4001    West Tallahassee Dialysis    West Tallahassee Dialysis
   2645 W TENNESSEE ST       TALLAHASSEE    FL    32304-2547

1033

   Affiliated    4002    Daytona South Dialysis    Daytona South Dialysis   
1801 S NOVA RD    STE 36    SOUTH DAYTONA    FL    32119-1775

1034

   Affiliated    4003    Daytona Beach Dialysis    Daytona Beach Dialysis    578
HEALTH BLVD       DAYTONA BEACH    FL    32114-1492

1035

   Affiliated    4004    West Tampa Dialysis    West Tampa Dialysis    4515
GEORGE RD    STE 3    TAMPA    FL    33634-7300

1036

   Affiliated    4005    Fontana Dialysis    Fontana Dialysis    17590 FOOTHILL
BLVD       FONTANA    CA    92335-8416

1037

   Affiliated    4007    Fort Myers Dialysis    Fort Myers Dialysis    4220
EXECUTIVE CIRCLE    STE 38    FORT MYERS    FL    33916-7993

1038

   Affiliated    4009    Lehigh Acres Dialysis    Lehigh Acres Dialysis    2719
4TH ST W       LEHIGH ACRES    FL    33971-1942

1039

   Affiliated    4010    Los Banos Dialysis    Los Banos Dialysis    222 I ST   
   LOS BANOS    CA    93635-4132

1040

   Affiliated    4013    Kissimmee Dialysis    Kissimmee Dialysis    802 N JOHN
YOUNG PKWY       KISSIMMEE    FL    34741-4912

1041

   Affiliated    4014    New Smyrna Beach Dialysis    New Smyrna Beach Dialysis
   110 S ORANGE ST       NEW SMYRNA BEACH    FL    32168-7153

1042

   Affiliated    4017    Lake Wales Dialysis    Lake Wales Dialysis    1125 BRYN
MAWR AVE       LAKE WALES    FL    33853-4333

1043

   Affiliated    4018    Dearborn Dialysis    Dearborn Dialysis    1185 MONROE
ST       DEARBORN    MI    48124-2814

1044

   Affiliated    4020    Greater Miami Dialysis    Greater Miami Dialysis    160
NW 176TH ST    STE 1    MIAMI    FL    33169-5023

1045

   Affiliated    4021    Burbank Dialysis    Burbank Dialysis    1211 N SAN
FERNANDO BLVD       BURBANK    CA    91504-4234

1046

   Affiliated    4024    Lakeland Dialysis    Lakeland Dialysis    515 E BELLA
VISTA ST       LAKELAND    FL    33805-3005

1047

   Affiliated    4025    Burlington North Dialysis    Burlington North Dialysis
   1164 E ROUTE 130       BURLINGTON    NJ    08016-2954

1048

   Affiliated    4026    Delano Dialysis    Delano Dialysis    905 MAIN ST      
DELANO    CA    93215-1729

1049

   Affiliated    4027    Erie Dialysis    Erie Dialysis    350 E BAYFRONT PKWY
   STE A    ERIE    PA    16507-2410

1050

   Affiliated    4028    Homestead Dialysis    Homestead Dialysis    207 W 7TH
AVE       W HOMESTEAD    PA    15120-1002

1051

   Affiliated    4029    Plant City Dialysis    Plant City Dialysis    1211 W
REYNOLDS ST       PLANT CITY    FL    33563-4321

1052

   Affiliated    4030    Winter Haven Dialysis    Winter Haven Dialysis    1625
UNITY WAY NW       WINTER HAVEN    FL    33881

1053

   Affiliated    4032    Charlotte Dialysis    Charlotte Dialysis    2321 W
MOREHEAD ST    STE 12    CHARLOTTE    NC    28208-5145

1054

   Affiliated    4034    McKeesport Dialysis    McKeesport Dialysis    2001
LINCOLN WAY    OAK PARK MALL    MCKEESPORT    PA    15131-2419

1055

   Affiliated    4035    Broward Dialysis    Broward Dialysis    1500 N FEDERAL
HWY    STE 1    FT LAUDERDALE    FL    33304-5600

1056

   Affiliated    4036    Athens Dialysis    Athens Dialysis    15953 ATHENS
LIMESTONE DR       ATHENS    AL    35613-2214

1057

   Affiliated    4038    Bradenton Dialysis    Bradenton Dialysis    3501 CORTEZ
RD W    STE 14    BRADENTON    FL    34210-3104

1058

   Affiliated    4039    Deland Dialysis    Deland Dialysis    350 E NEW YORK
AVE       DELAND    FL    32724-5510

1059

   Affiliated    4040    Boynton/North Delray Dialysis    Boynton/North Delray
Dialysis    2655 W ATLANTIC AVE       DELRAY BEACH    FL    33445-4400

1060

   Affiliated    4041    Lake Worth Dialysis    Lake Worth Dialysis    2459 S
CONGRESS AVE    STE 1    PALM SPRINGS    FL    33406-7616

1061

   Affiliated    4042    Palm Coast Dialysis    Palm Coast Dialysis    13
KINGSWOOD DR    STE A    PALM COAST    FL    32137-4614

1062

   Affiliated    4043    Fort Myers South Dialysis    Fort Myers South Dialysis
   8570 GRANITE CT       FORT MYERS    FL    33908-4102

1063

   Affiliated    4044    Woodburn Dialysis    Woodburn Dialysis    1840 NEWBERG
HWY    STE 14    WOODBURN    OR    97071-3187

1064

   Affiliated    4045    Four Freedoms    Four Freedoms Dialysis (fka Range
Street)    289 SW RANGE AVE    STE A    MADISON    FL    32340-2351

1065

   Affiliated    4046    West Philadelphia Dialysis    West Philadelphia
Dialysis    7609 LINDBERGH BLVD       PHILADELPHIA    PA    19153-2301

1066

   Affiliated    4048    Tucson West Dialysis    Tucson West Dialysis    1780 W
ANKLAM RD       TUCSON    AZ    85745-2632

 

Page 100 of 123



--------------------------------------------------------------------------------

1067

   Affiliated    4049    Tucson East Dialysis    Tucson East Dialysis    6420 E
BROADWAY BLVD    STE C3    TUCSON    AZ    85710-3512

1068

   Affiliated    4053    Tallahassee South Dialysis    Tallahassee South
Dialysis    2410 S ADAMS ST       TALLAHASSEE    FL    32301-6325

1069

   Affiliated    4054    Selma Dialysis    Selma Dialysis    2711 CINEMA WAY   
STE 111    SELMA    CA    93662-2662

1070

   Affiliated    4055    Hinesville Dialysis    Hinesville Dialysis    522 ELMA
G MILES PKWY       HINESVILLE    GA    31313-4021

1071

   Affiliated    4056    Los Angeles Downtown Dialysis    Los Angeles Downtown
Dialysis    2021 S FLOWER ST       LOS ANGELES    CA    90007-1342

1072

   Affiliated    4057    Anaheim Dialysis    Anaheim Dialysis    1107 W LA PALMA
AVE       ANAHEIM    CA    92801-2804

1073

   Affiliated    4058    Martinsville Dialysis    Martinsville Dialysis    33
BRIDGE ST S       MARTINSVILLE    VA    24112-6214

1074

   Affiliated    4060    Jefferson Dialysis    Jefferson Dialysis    14 CLAIRTON
BLVD       PITTSBURGH    PA    15236-3911

1075

   Affiliated    4061    Saddleback Dialysis    Saddleback Dialysis    23141
PLAZA POINTE DR       LAGUNA HILLS    CA    92653-1425

1076

   Affiliated    4064    Sun City Center Dialysis    Sun City Center Dialysis   
783 CORTARO DR       RUSKIN    FL    33573-6812

1077

   Affiliated    4065    Paris Dialysis    Paris Dialysis    32 STEUBENVILLE PK
      PARIS    PA    15021

1078

   Affiliated    4066    Central Tampa Dialysis    Central Tampa Dialysis   
4204 N MACDILL AVE    SOUTH BLDG    TAMPA    FL    33607-6342

1079

   Affiliated    4068    Zephyrhills Dialysis    Zephyrhills Dialysis    6610
STADIUM DR       ZEPHYRHILLS    FL    33542-7510

1080

   Affiliated    4069    Bartow Dialysis    Bartow Dialysis    1190 E CHURCH ST
      BARTOW    FL    33830-4117

1081

   Affiliated    4070    Ormond Beach Dialysis    Ormond Beach Dialysis    495 S
NOVA RD    STE 19    ORMOND BEACH    FL    32174-8444

1082

   Affiliated    4071    Lakeland South Dialysis    Lakeland South Dialysis   
5050 S FLORIDA AVE       LAKELAND    FL    33813-2501

1083

   Affiliated    4072    St. Mary’s Dialysis    St. Mary’s Dialysis    2714
OSBORNE RD       ST MARY’S    GA    31558-4049

1084

   Affiliated    4073    Miami North Dialysis    Miami North Dialysis    860 NE
125TH ST       NORTH MIAMI    FL    33161-5743

1085

   Affiliated    4074    Naples Dialysis    Naples Dialysis    661 9TH ST N   
   NAPLES    FL    34102-8132

1086

   Affiliated    4075    Bonita Springs Dialysis    Bonita Springs Dialysis   
9134 BONITA BEACH RD SE       BONITA SPRINGS    FL    34135-4281

1087

   Affiliated    4076    Orlando Southwest Dialysis    Orlando Southwest
Dialysis    6925 LAKE ELLENOR DR    STE 65    ORLANDO    FL    32809-4670

1088

   Affiliated    4088    Quincy Dialysis    Quincy Dialysis    878 STRONG RD   
   QUINCY    FL    32351-5243

1089

   Affiliated    4089    Tallahassee Dialysis    Tallahassee Dialysis    1607
PHYSICIANS DR       TALLAHASSEE    FL    32308-4620

1090

   Affiliated    4095    South Beach Dialysis    South Beach Dialysis    4701 N
MERIDIAN AVE       MIAMI BEACH    FL    33140-2910

1091

   Affiliated    4124    Americus Dialysis    Americus Dialysis    227 N LEE ST
      AMERICUS    GA    31709-3525

1092

   Affiliated    4204    Corry Dialysis    Corry Dialysis    300 YORK ST      
CORRY    PA    16407-1420

1093

   Affiliated    4208    Elizabethtown Dialysis    Elizabethtown Dialysis    844
N HANOVER ST       ELIZABETHTOWN    PA    17022-1303

1094

   Affiliated    4209    Lumberton Dialysis    Lumberton Dialysis    668 MAIN ST
      LUMBERTON    NJ    08048-5016

1095

   Affiliated    4211    Cobbs Creek Dialysis    Cobbs Creek Dialysis    1700 S
60TH ST       PHILADELPHIA    PA    19142-1404

1096

   Affiliated    4214    Westland Dialysis    Garden West Dialysis (fka
Westland)    5715 N VENOY RD       WESTLAND    MI    48185-2830

1097

   Affiliated    4215    Meadville Dialysis    Meadville Dialysis    19050 PARK
AVENUE PLZ       MEADVILLE    PA    16335-4012

1098

   Affiliated    4217    Bradford Dialysis    Bradford Dialysis    665 E MAIN ST
      BRADFORD    PA    16701-1869

1099

   Affiliated    4219    Southgate Dialysis    Southgate Dialysis    14752
NORTHLINE RD       SOUTHGATE    MI    48195-2467

1100

   Affiliated    4223    Waynesburg Dialysis    Waynesburg Dialysis    248 ELM
DR       WAYNESBURG    PA    15370-8269

1101

   Affiliated    4224    Selinsgrove Dialysis    Selinsgrove Dialysis    1030 N
SUSQUEHANNA TRAIL       SELINSGROVE    PA    17870-7767

1102

   Affiliated    2153    Arlington Dialysis    Arlington Dialysis    1250 E
PIONEER PKWY    STE 7    ARLINGTON    TX    76010-6423

1103

   Affiliated    2154    Grapevine Dialysis    Grapevine Dialysis    1600 W
NORTHWEST HWY    STE 1    GRAPEVINE    TX    76051-8131

1104

   Affiliated    1740    Willow Dialysis    Willow Dialysis    1675 ALEX DR   
   WILMINGTON    OH    45177-2446

1105

   Affiliated    1767    New Braunfels Dialysis    New Braunfels Dialysis    900
LOOP 337       NEW BRAUNFELS    TX    78130-3555

1106

   Affiliated    2080    Chickasha Dialysis    Chickasha Dialysis    228 S 29TH
ST       CHICKASHA    OK    73018-2502

1107

   Affiliated    2184    Sugarloaf    Sugarloaf Dialysis (fka Lawrenceville)   
1705 BELLE MEADE CT    STE 11    LAWRENCEVILLE    GA    30043-5895

1108

   Affiliated    2166    Buford Dialysis    Buford Dialysis    1550 BUFORD HWY
   STE 1E    BUFORD    GA    30518-3666

1109

   Affiliated    1749    St. Louis Park PD    St. Louis Park Dialysis Center PD
   3505 LOUISIANA AVE S       ST LOUIS PARK    MN    55426-4121

1110

   Affiliated    1769    Front Royal Dialysis    Front Royal Dialysis    1077D N
SHENANDOAH AVE       FRONT ROYAL    VA    22630-3546

1111

   Affiliated    1770    Winchester Dialysis    Winchester Dialysis    2301
VALOR DR       WINCHESTER    VA    22601-6111

1112

   Affiliated    2200    New Hope Dialysis    New Hope Dialysis (aka
Minneapolis, Golden Valley)    5640 INTERNATIONAL PKWY       NEW HOPE    MN   
55428-3047

1113

   Affiliated    2175    Richfield Dialysis    Richfield Dialysis    6601
LYNDALE AVE S    STE 15    RICHFIELD    MN    55423-2490

1114

   Affiliated    2162    Fairborne Dialysis    Fairborn Dialysis    3070
PRESIDENTIAL DR    STE A    FAIRBORN    OH    45324-6273

1115

   Affiliated    1694    Benton Dialysis    Benton Dialysis    1151 ROUTE 14 W
      BENTON    IL    62812-1500

1116

   Affiliated    1695    Centralia Dialysis    Centralia Dialysis    1231 STATE
ROUTE 161       CENTRALIA    IL    62801-6739

1117

   Affiliated    1696    Marion Dialysis    Marion Dialysis    324 S 4TH ST   
   MARION    IL    62959-1241

1118

   Affiliated    1697    Mount Vernon Dialysis    Mount Vernon Dialysis    1800
JEFFERSON AVE       MOUNT VERNON    IL    62864-4300

1119

   Affiliated    2121    Bayou City Dialysis    Bayou City Dialysis (fka Hanson)
   10655 EASTEX FWY       HOUSTON    TX    77093-4323

1120

   Affiliated    2117    Metarie Dialysis Center    Metairie Dialysis    7100
AIRLINE DR       METAIRIE    LA    70003-5950

1121

   Affiliated    1784    Stony Creek Dialysis    Stony Creek Dialysis    9115 S
CICERO AVE       OAK LAWN    IL    60453-1895

1122

   Affiliated    1785    Beverly Dialysis    Beverly Dialysis    8109 SOUTH
WESTERN AVE       CHICAGO    IL    60620-5939

1123

   Affiliated    2089    Summit Dialysis    Summit Dialysis Center    3150 POLK
ST       HOUSTON    TX    77003-4631

1124

   Affiliated    2212    Upper Valley Dialysis    Upper Valley Dialysis (fka
West El Paso)    7933 N MESA ST    STE H    EL PASO    TX    79932-1699

1125

   Affiliated    2134    Dallas County    Perry Dialysis (fka Dallas County)   
610 10TH ST    STE L1    PERRY    IA    50220-2221

1126

   Affiliated    1813    Nampa Dialysis Center    Nampa Dialysis    846
PARKCENTRE WAY       NAMPA    ID    83651-1790

1127

   Affiliated    1814    Table Rock Dialysis    Table Rock Dialysis    5610 W
GAGE ST    STE B    BOISE    ID    83706

1128

   Affiliated    1815    Twin Falls Dialysis    Twin Falls Dialysis    1840
CANYON CREST DR       TWIN FALLS    ID    83301-3007

1129

   Affiliated    1816    Burley Dialysis Center    Burley Dialysis    741 N
OVERLAND AVE       BURLEY    ID    83318-3440

1130

   Affiliated    1817    Gate City Dialysis Center    Gate City Dialysis    2001
BENCH RD       POCATELLO    ID    83201-2033

1131

   Affiliated    1818    Four Rivers Dialysis    Four Rivers Dialysis    515
EAST LN       ONTARIO    OR    97914-3953

1132

   Affiliated    2231    River Parishes    River Parishes Dialysis (aka La
Place)    2880 W AIRLINE HWY       LA PLACE    LA    70068-2922

1133

   Affiliated    2177    South Lincoln    South Lincoln Dialysis    3401
PLANTATION DR    STE 14    LINCOLN    NE    68516-4712

 

Page 101 of 123



--------------------------------------------------------------------------------

1134

   Affiliated    2105    Rochester Hills    Rochester Hills Dialysis (aka
Sterling Heights)    1886 W AUBURN RD    STE 1    ROCHESTER HILLS    MI   
48309-3865

1135

   Affiliated    2101    Willowbrook Dialysis    Willowbrook Dialysis    12120
JONES RD    STE G    HOUSTON    TX    77070-5280

1136

   Affiliated    2195    Springhurst Dialysis    Springhurst Dialysis (aka
Louisville)    10201 CHAMPION FARMS DR       LOUISVILLE    KY    40241-6150

1137

   Affiliated    2012    Magnolia West    Magnolia West Dialysis (aka Riverside
II)    11161 MAGNOLIA AVE       RIVERSIDE    CA    92505-3605

1138

   Affiliated    2206    Garrisonville Dialysis    Garrisonville Dialysis    70
DOC STONE RD    STE 11    STAFFORD    VA    22556-4628

1139

   Affiliated    2152    Strongsville Dialysis    Strongsville Dialysis    17792
PEARL RD       STRONGSVILLE    OH    44136-6909

1140

   Affiliated    984    Summerlin Dialysis    Summerlin Dialysis Center, LV   
653 N TOWN CENTER DR    STE 7 BLDG 2    LAS VEGAS    NV    89144-0503

1141

   Affiliated    2127    Red Bluff Dialysis    Red Bluff Dialysis Center    2455
SISTER MARY COLUMBA DR       RED BLUFF    CA    96080-4364

1142

   Affiliated    1638    Cobb Dialysis    Cobb Dialysis    3865 MEDICAL PARK DR
      AUSTELL    GA    30106-1109

1143

   Affiliated    1693    Paulding Dialysis    Paulding Dialysis    4019 JOHNS RD
      DALLAS    GA    30132-3420

1144

   Affiliated    1839    Sweetwater Dialysis    Sweetwater Dialysis    7117 S
SWEETWATER RD       LITHIA SPRINGS    GA    30122-2446

1145

   Affiliated    3671    Charlottesville North    Charlottesville North Dialysis
   1800 TIMBERWOOD BLVD    STE C    CHARLOTTESVILLE    VA    22911-7544

1146

   Affiliated    2186    Southern Crescent    Southern Crescent Dialysis Center
(fka Riverdale)    275 UPPER RIVERDALE RD SW    STE B    RIVERDALE    GA   
30274-2556

1147

   Affiliated    2169    Meridian Park    Meridian Park Dialysis Center (fka
Lake Oswego)    19255 SW 65TH AVE    STE 1    TUALATIN    OR    97062-9712

1148

   Affiliated    1812    Treasure Valley Dialysis    Treasure Valley Dialysis   
3525 E LOUISE ST    STE 155    MERIDIAN    ID    83642-6303

1149

   Affiliated    3637    White Oak    White Oak Dialysis (Chronic)    5520
CHEVIOT RD    STE B    CINCINNATI    OH    45247-7069

1150

   Affiliated    1786    Ash Tree    Ash Tree Dialysis    2666 N GROVE
INDUSTRIAL DR       FRESNO    CA    93727-1552

1151

   Affiliated    2242    Madera Dialysis    Almond Wood Dialysis (fka Madera)   
501 E ALMOND AVE       MADERA    CA    93637-5661

1152

   Affiliated    2209    Carrollton    Carrollton Dialysis    1544 VALWOOD PKWY
   STE 114    CARROLLTON    TX    75006-8425

1153

   Affiliated    2202    Edna Dialysis    Edna Dialysis    1008 N WELLS ST      
EDNA    TX    77957-2153

1154

   Affiliated    2208    Bear Creek Dialysis    Bear Creek Dialysis (fka Clay
Road)    4978 HIGHWAY 6 N    STE I    HOUSTON    TX    77084-5282

1155

   Affiliated    1820    Windham Dialysis    Windham Dialysis    375 TUCKIE RD
   STE C    NORTH WINDHAM    CT    06256-1345

1156

   Affiliated    1819    Vernon Dialysis    Vernon Dialysis    460 HARTFORD TPKE
STE C       VERNON ROCKVILLE    CT    6066

1157

   Affiliated    2092    Fountain Dialysis    Fountain Dialysis (aka Security)
   6910 BANDLEY DR       FOUNTAIN    CO    80817-2617

1158

   Affiliated    1846    Grand Junction    Grand Junction Dialysis Center    710
WELLINGTON AVE    STE 2    GRAND JUNCTION    CO    81501-6100

1159

   Affiliated    2183    Fort Mill    Fort Mill Dialysis    1975 CAROLINA PLACE
DR       FORT MILL    SC    29708-6922

1160

   Affiliated    2215    Mrytle Beach    JV-Myrtle Beach Dialysis    3919
MAYFAIR ST       MYRTLE BEACH    SC    29577-5773

1161

   Affiliated    2032    Oakwood    Oakwood Dialysis Center    148 HECTOR AVE   
   GRETNA    LA    70056-2531

1162

   Affiliated    2168    SP Hillsboro    Hillsboro Dialysis    2500 NW 229TH AVE
   STE 3 BLDG E    HILLSBORO    OR    97124-7516

1163

   Affiliated    2269    Kettering    Kettering Dialysis    5721 BIGGER RD      
KETTERING    OH    45440-2752

1164

   Affiliated    2246    Mansfield    Mansfield Dialysis Center (aka Dallas)   
987 N WALNUT CREEK DR    STE 11    MANSFIELD    TX    76063-8016

1165

   Affiliated    2290    Cottage Grove    Cottage Grove Dialysis    8800 E POINT
DOUGLAS RD S    STE 1    COTTAGE GROVE    MN    55016-4160

1166

   Affiliated    2257    Scott County Dialysis    Scott County Dialysis    7456
S PARK DR       SAVAGE    MN    55378

1167

   Affiliated    1773    Virginia Beach    Camelot Dialysis Center    1800
CAMELOT DR    STE 1    VIRGINIA BEACH    VA    23454-2440

1168

   Affiliated    1627    Amelia Island    Amelia Island Dialysis    1525 LIME ST
   STE 12    FERNANDINA BEACH    FL    32034-3015

1169

   Affiliated    2179    Laurel Manor at the Villages    Laurel Manor Dialysis
Center at the Villages    1950 LAUREL MANOR DR    STE 19    LADY LAKE    FL   
32162-5603

1170

   Affiliated    2160    East Deerborn    East Dearborn Dialysis    13200 W
WARREN AVE       DEARBORN    MI    48126-2410

1171

   Affiliated    1661    North Houston    PDI-North Houston    7115 NORTH LOOP E
      HOUSTON    TX    77028-5948

1172

   Affiliated    1663    South Houston    PDI-South Houston    5989 SOUTH LOOP E
      HOUSTON    TX    77033-1017

1173

   Affiliated    1856    Ralph McGill Dialysis Center    Ralph McGill Dialysis
   418 DECATUR ST SE       ATLANTA    GA    30312-1801

1174

   Affiliated    2144    Chelsea    Chelsea Dialysis    1620 COMMERCE PARK DR   
STE 2    CHELSEA    MI    48118-2136

1175

   Affiliated    2214    Smokey Mountain    Smoky Mountain Dialysis    1611
ANDREWS RD       MURPHY    NC    28906-5100

1176

   Affiliated    3680    Miami Gardens    Miami Gardens Dialysis    3363 NW
167TH ST       MIAMI GARDENS    FL    33056-4254

1177

   Affiliated    2222    Deerbrook    Deerbrook Dialysis    9660 FM 1960 BYPASS
RD W       HUMBLE    TX    77338-4039

1178

   Affiliated    2227    Downtown Dallas    DaVita Downtown Dallas Dialysis
Center (fka Grove)    3515 SWISS AVE    STE A    DALLAS    TX    75204-6223

1179

   Affiliated    2197    Henderson    Siena Henderson Dialysis Center    2865
SIENNA HEIGHTS DR    STE 141    HENDERSON    NV    89052-4168

1180

   Affiliated    2292    Wyandotte    Wyandotte Central Dialysis    3737 STATE
AVE       KANSAS CITY    KS    66102-3830

1181

   Affiliated    2235    Westview    Westview Dialysis    3749 COMMERCIAL DR   
LAFAYETTE PLACE SHOPPING CENTER    INDIANAPOLIS    IN    46222-1676

1182

   Affiliated    2286    Garland    Garland Dialysis    776 E CENTERVILLE RD   
   GARLAND    TX    75041-4640

1183

   Affiliated    2333    Aberdeen    Aberdeen Dialysis    780 W BEL AIR AVE   
   ABERDEEN    MD    21001-2236

1184

   Affiliated    2259    Mountain Park    Mountain Park Dialysis    5235
MEMORIAL DR       STONE MOUNTAIN    GA    30083-3112

1185

   Affiliated    2229    Downtown San Antonio    Downtown San Antonio Dialysis
(Brooklyn St)    615 E QUINCY ST       SAN ANTONIO    TX    78215-1600

1186

   Affiliated    2237    Medlock Bridge    Medlock Bridge Dialysis (aka Duluth)
   10680 MEDLOCK BRIDGE RD    STE 13    DULUTH    GA    30097-8420

1187

   Affiliated    2234    Greene County Dialysis    Greene County Dialysis Center
(NC)    1025 KINGOLD BLVD       SNOW HILL    NC    28580-1616

1188

   Affiliated    2243    West Broadway Dialysis    West Broadway Dialysis    720
W BROADWAY       LOUISVILLE    KY    40202-2240

1189

   Affiliated    2072    St. Pauls Dialysis    St. Pauls Dialysis (aka Robeson
County)    564 W MCLEAN ST       SAINT PAULS    NC    28384-1421

1190

   Affiliated    2123    Carquinez Dialyis    Carquinez Dialysis (fka SW
Vallejo)    125 CORPORATE PL    STE C    VALLEJO    CA    94590-6968

1191

   Affiliated    2159    DaVita East    DaVita East Dialysis Clinic (fka La
Bamba)    11989 PELLICANO DR       EL PASO    TX    79936-6287

1192

   Affiliated    2187    Natomas    Natomas Dialysis    30 GOLDEN LAND CT   
BLDG G    SACRAMENTO    CA    95834-2420

1193

   Affiliated    2228    Tennesse Valley    Tennessee Valley Dialysis Center
(aka Johnson City)    107 WOODLAWN DR    STE 2    JOHNSON CITY    TN   
37604-6287

1194

   Affiliated    2174    Turfway Dialysis    Turfway Dialysis (fka Florence)   
11 SPIRAL DR    STE 15    FLORENCE    KY    41042-1394

1195

   Affiliated    2291    Leavenworth    Leavenworth Dialysis    501 OAK ST      
LEAVENWORTH    KS    66048-2646

1196

   Affiliated    2270    Franklin Dialysis    Franklin Dialysis (IN)    1140 W
JEFFERSON ST    STE A    FRANKLIN    IN    46131-2101

1197

   Affiliated    2011    Norco    Norco Dialysis (fka Corona II)    1901 TOWN
AND COUNTRY DR    STE 1    NORCO    CA    92860-3611

1198

   Affiliated    2240    Andover    Andover Dialysis    488 S MAIN ST      
ANDOVER    OH    44003-9602

1199

   Affiliated    1863    Little Rock    Jacksonville Central Dialysis Center   
400 T P WHITE DR       JACKSONVILLE    AR    72076-3287

1200

   Affiliated    1864    North Little Rock Dialysis    North Little Rock Center
   4505 E MCCAIN BLVD       NORTH LITTLE ROCK    AR    72117-2902

 

Page 102 of 123



--------------------------------------------------------------------------------

1201

  Affiliated   2233   Anadarko   Anadarko Dialysis   412 SE 11TH STREET    
ANADARKO   OK   73005-4442

1202

  Affiliated   2331   Desert Springs   Desert Springs Dialysis   2110 E FLAMINGO
RD   STE 18   LAS VEGAS   NV   89119-5191

1203

  Affiliated   2213   Livingston   Vancouver Dialysis Center   9120 NE VANCOUVER
MALL DR   STE 16   VANCOUVER   WA   98662-9401

1204

  Affiliated   2300   Vancouver   Livingston TN Dialysis   308 OAK ST    
LIVINGSTON   TN   38570-1729

1205

  Affiliated   2225   Fenton Dialysis   Fenton Dialysis   17420 SILVER PKWY    
FENTON   MI   48430-4429

1206

  Affiliated   2332   Cold Spring   Cold Springs Dialysis   430 CROSS ROADS BLVD
    COLD SPRING   KY   41076-2341

1207

  Affiliated   2094   Yucaipa   Yucaipa Dialysis   33487 YUCAIPA BLVD    
YUCAIPA   CA   92399-2064

1208

  Affiliated   1900   Florida Renal Center   Florida Renal Center   3500 NW 7TH
ST     MIAMI   FL   33125-4016

1209

  Affiliated   2140   Harbor UCLA   Long Beach Harbor Dialysis (aka UCLA)   1075
E PACIFIC COAST HWY     LONG BEACH   CA   90806-5089

1210

  Affiliated   2210   Seaton Drive   Seton Drive Dialysis (fka Greensprings II)
  4800 SETON DR     BALTIMORE   MD   21215-3210

1211

  Affiliated   1865   South Valley   South Valley Dialysis   17815 VENTURA BLVD
  STE 1   ENCINO   CA   91316-3600

1212

  Affiliated   2305   West Pensacola   West Pensacola Dialysis   598 N FAIRFIELD
DR   STE 1   PENSACOLA   FL   32506-4320

1213

  Affiliated   2073   Mar Vista   Mar Vista Dialysis Center (UCLA-Santa Monica)
  2020 SANTA MONICA BLVD   STE 1   SANTA MONICA   CA   90404-2139

1214

  Affiliated   2082   Riddle Dialysis   Riddle Dialysis   100 GRANITE DR   STE
16   MEDIA   PA   19063-5134

1215

  Affiliated   2346   Uptown   Minneapolis Uptown Dialysis   3601 LYNDALE AVE S
    MINNEAPOLIS   MN   55409-1103

1216

  Affiliated   1907   Lake Griffith East Dialysis   Lake Griffin East Dialysis  
401 E NORTH BLVD     LEESBURG   FL   34748-5256

1217

  Affiliated   2170   West Linn   West Linn Dialysis   19056 WILLAMETTE DR    
WEST LINN   OR   97068-1715

1218

  Affiliated   2330   Cape Coral South Dialysis   Cape Coral South Dialysis  
3046 DEL PRADO BLVD S   STE 4A   CAPE CORAL   FL   33904-7232

1219

  Affiliated   2241   Ceres   Ceres Dialysis Center   1768 MITCHELL RD   STE 38
  CERES   CA   95307-2156

1220

  Affiliated   1862   Shaker Square   Shaker Square Dialysis   12800 SHAKER BLVD
  STE 1   CLEVELAND   OH   44120-2004

1221

  Affiliated   1906   St. Cloud Dialysis   St. Cloud Dialysis   4750 OLD CANOE
CREEK RD     SAINT CLOUD   FL   34769-1430

1222

  Affiliated   1915   Turlock Dialysis Center   Turlock Dialysis Center   50 W
SYRACUSE AVE     TURLOCK   CA   95380-3143

1223

  Affiliated   2268   Haymarket   Haymarket Dialysis (fka Gainesville)   14664
GAP WAY     GAINESVILLE   VA   20155-1683

1224

  Affiliated   2272   Hackettstown   Hackettstown Dialysis   657 WILLOW GROVE ST
  WEST WING MEDICAL PLAZA STE 22   HACKETTSTOWN   NJ   07840-1713

1225

  Affiliated   2274   Regency   Regency Dialysis Center (fka Jacksonville)  
9535 REGENCY SQUARE BLVD N     JACKSONVILLE   FL   32225-8128

1226

  Affiliated   2149   Williamsburg   Williamsburg Dialysis (fka Yorktown)   500
SENTARA CIR   STE 13   WILLIAMSBURG   VA   23188-5727

1227

  Affiliated   2141   Commerce Township   Commerce Township Dialysis   120 W
COMMERCE RD     COMMERCE TOWNSHIP   MI   48382-3915

1228

  Affiliated   2147   Kankakee   Kankakee County Dialysis   581 WILLIAM R LATHAM
SR DR   STE 14   BOURBONNAIS   IL   60914-2439

1229

  Affiliated   2283   Sandusky   Sandusky Dialysis Center   795 BARDSHAR RD    
SANDUSKY   OH   44870-1505

1230

  Affiliated   2252   Ionia   Ionia Dialysis   2622 HEARTLAND BLVD     IONIA  
MI   48846-8757

1231

  Affiliated   2289   Indian River   Indian River Dialysis Center   2150 45TH ST
  UNIT 12   VERO BEACH   FL   32967-6281

1232

  Affiliated   2360   North Henry   North Henry Dialysis (fka Stockbridge)  
5627 N HENRY BLVD   STE I1   STOCKBRIDGE   GA   30281-3244

1233

  Affiliated   2077   Tacoma Dialysis   Tacoma Dialysis Center   3401 S 19TH ST
    TACOMA   WA   98405-1909

1234

  Affiliated   1908   Hileah Kidney Center I   Hialeah Artificial Kidney Center
  2750 W 68TH ST   STE 27   HIALEAH   FL   33016-5450

1235

  Affiliated   2315   St. Francis   Charter Colony Dialysis Center (fka St.
Francis Dialysis)   2312 COLONY CROSSING PL     MIDLOTHIAN   VA   23112-4280

1236

  Affiliated   2138   Bellflower   Bellflower Dialysis Center (aka Widerhorn)  
15736 WOODRUFF AVE     BELLFLOWER   CA   90706-4018

1237

  Affiliated   2301   Smyrna   Smyrna Dialysis   537 STONECREST PKWY     SMYRNA
  TN   37167-6884

1238

  Affiliated   2122   Clearlake   Clearlake Dialysis   14400 OLYMPIC DR    
CLEARLAKE   CA   95422-8809

1239

  Affiliated   1853   Dialysis Center of Erie   Dialysis Center of Erie   1641
SASSAFRAS ST     ERIE   PA   16502-1858

1240

  Affiliated   1854   Warren Dialysis   Warren Dialysis   2 W CRESCENT PARK    
WARREN   PA   16365-2111

1241

  Affiliated   2322   Maysville   Maysville Dialysis   489 TUCKER DR    
MAYSVILLE   KY   41056-9111

1242

  Affiliated   2429   Fridley   East River Road Dialysis (fka Fridley Dialysis
Unit)   5301 E RIVER RD   STE 117   FRIDLEY   MN   55421-3778

1243

  Affiliated   2189   West Sacramento   West Sacramento Dialysis   3450
INDUSTRIAL BLVD   STE 1   WEST SACRAMENTO   CA   95691-5003

1244

  Affiliated   2293   Anderson   Anderson Dialysis Center   7502 STATE RD   STE
116   CINCINNATI   OH   45255

1245

  Affiliated   2383   North County   North St. Louis County Dialysis   13119 NEW
HALLS FERRY RD     FLORISSANT   MO   63033-3228

1246

  Affiliated   2439   Fargo   Fargo Dialysis Center   4474 23RD AVE S   STE M  
FARGO   ND   58104-8795

1247

  Affiliated   2008   Eastchester   Eastchester Road Dialysis Center (Bronx II)
  1515 JARRETT PL     BRONX   NY   10461-2606

1248

  Affiliated   2224   Fallon   Fallon Dialysis   1103 NEW RIVER PKWY     FALLON
  NV   89406-6899

1249

  Affiliated   2279   Clarksville North   Clarksville North Dialysis   3071 CLAY
LEWIS RD     CLARKSVILLE   TN   37040-5141

1250

  Affiliated   2308   Eaton   Eaton Dialysis   105 E WASHINGTON JACKSON RD    
EATON   OH   45320-9789

1251

  Affiliated   2447   Wallace   Wallace Dialysis   5650 S NC 41 HWY     WALLACE
  NC   28466-6094

1252

  Affiliated   2288   Central Kalazmazoo   Kalamazoo Central Dialysis   535 S
BURDICK ST   STE 11   KALAMAZOO   MI   49007-5261

1253

  Affiliated   2287   West Kalamazoo   Kalamazoo West Dialysis   1040 N 10TH ST
    KALAMAZOO   MI   49009-6149

1254

  Affiliated   1921   Bakersfield   Bakersfield Dialysis Center   5143 OFFICE
PARK DR     BAKERSFIELD   CA   93309-0660

1255

  Affiliated   1930   Antelope Valley Dialysis   Antelope Valley Dialysis   1759
W AVENUE J   STE 12   LANCASTER   CA   93534-2703

1256

  Affiliated   1931   Indian Wells Valley Dialysis   Indian Wells Valley
Dialysis   212 S RICHMOND RD     RIDGECREST   CA   93555-4434

1257

  Affiliated   1932   Palmdale Regional Dialysis   Palmdale Regional   1643 E
PALMDALE BLVD     PALMDALE   CA   93550-4847

1258

  Affiliated   2185   South Star / Adamsville   Southstar Adamsville Dialysis
(fka Cascade)   3651 BAKERS FERRY RD SW     ATLANTA   GA   30331-3712

1259

  Affiliated   2314   Union City   Union City Dialysis   6851 SHANNON PKWY   STE
2   UNION CITY   GA   30291-2049

1260

  Affiliated   2345   Waterbury   Waterbury Dialysis Center   150 MATTATUCK
HEIGHTS RD     WATERBURY   CT   06705-3893

1261

  Affiliated   2421   Butler Farm   Butler Farm Dialysis (Hope II)   501 BUTLER
FARM RD     HAMPTON   VA   23666-1777

1262

  Affiliated   2337   Blue Mtn Kidney Center   Blue Mountain Kidney Center (aka
Wild Horse, Pendleton)   72556 COYOTE RD     PENDLETON   OR   97801-1002

1263

  Affiliated   2249   Talladega   Talladega Dialysis   726 BATTLE ST E   STE A  
TALLADEGA   AL   35160-2583

1264

  Affiliated   2281   Athens East   Athens East Dialysis   2026 S MILLEDGE AVE  
STE A2   ATHENS   GA   30605-6480

1265

  Affiliated   2412   Mayland   Mayland Dialysis Center (aka Spruce Pine)   575
ALTAPASS HWY     SPRUCE PINE   NC   28777-3012

1266

  Affiliated   2236   Salem   Salem Dialysis Center (IN)   1201 N JIM DAY RD  
STE 13   SALEM   IN   47167-7219

1267

  Affiliated   2239   Lake Cliff   Lake Cliff Dialysis Center   805 N BECKLEY
AVE     DALLAS   TX   75203-1612

 

Page 103 of 123



--------------------------------------------------------------------------------

1268

   Affiliated    2363    DVA Mid Cities Dialysis    Mid Cities Dialysis Center
   117 E HARWOOD RD       HURST    TX    76054-3043

1269

   Affiliated    2362    Boerne    Boerne Dialysis Center    1369 S MAIN ST   
STE 11    BOERNE    TX    78006-2860

1270

   Affiliated    2318    Columbus West    Columbus West Dialysis    1395
GEORGESVILLE RD       COLUMBUS    OH    43228-3611

1271

   Affiliated    2306    Point Place    Point Place Dialysis    4747 SUDER AVE
   STE 17    TOLEDO    OH    43611-2869

1272

   Affiliated    2350    Delhi Dialysis    Delhi Dialysis    5040 DELHI AVE   
   CINCINNATI    OH    45238-5388

1273

   Affiliated    2253    Pataskala    Pataskala Dialysis Center    642 E BROAD
ST       PATASKALA    OH    43062-7627

1274

   Affiliated    2384    Eastland    Eastland Dialysis (fka Independence)   
19101 E VALLEY VIEW PKWY    STE E    INDEPENDENCE    MO    64055-6907

1275

   Affiliated    2254    Wauseon    Wauseon Dialysis Center    721 S SHOOP AVE
      WAUSEON    OH    43567-1729

1276

   Affiliated    2327    Lebanon Dialysis    Lebanon Dialysis Center (Chronic
Only)    918B COLUMBUS AVE       LEBANON    OH    45036-

1277

   Affiliated    2460    Horton    Horton Dialysis    1901 EUCLID AVE      
HORTON    KS    66439-1238

1278

   Affiliated    2280    Lone Peak Dialysis    Lone Peak Dialysis    1175 E 50 S
   STE 111    AMERICAN FORK    UT    84003-2845

1279

   Affiliated    2347    Mena    Mena Dialysis Center    1200 CRESTWOOD CIR   
   MENA    AR    71953-5516

1280

   Affiliated    1941    FAYETTEVILLE DIALYSIS    Fayetteville Dialysis    509 E
MILLSAP RD    STE 111    FAYETTEVILLE    AR    72703-4862

1281

   Affiliated    1942    BENTONVILLE DIALYSIS    Bentonville Dialysis    1104 SE
30TH ST       BENTONVILLE    AR    72712-4290

1282

   Affiliated    1943    SILOAM SPRINGS DIALYSIS    Siloam Springs Dialysis   
500 S MOUNT OLIVE ST    STE 17    SILOAM SPRINGS    AR    72761-3602

1283

   Affiliated    1944    SPRINGDALE DIALYSIS    Springdale Dialysis    708
QUANDT AVE       SPRINGDALE    AR    72764-5309

1284

   Affiliated    2273    Grosse Pointe    Grosse Pointe Dialysis    18000 E
WARREN AVE    STE 1    DETROIT    MI    48224-1336

1285

   Affiliated    2448    Indy South Dialysis    Indy South Dialysis    972
EMERSON PKWY    STE E    GREENWOOD    IN    46143-6202

1286

   Affiliated    2358    Greensburg Dialysis    Greensburg Dialysis    1531 N
COMMERCE EAST DR    STE 6    GREENSBURG    IN    47240-3259

1287

   Affiliated    2319    Grove City    Grove City Dialysis    4155 KELNOR DR   
   GROVE CITY    OH    43123-2960

1288

   Affiliated    2338    West Beach    West Beach Dialysis Center    16201
PANAMA CITY BEACH HWY    STE 12    PANAMA CITY BEACH    FL    32413-5301

1289

   Affiliated    2371    Birmingham    Center Point Dialysis (aka Birmingham
Center)    2337 1ST ST NE       CENTER POINT    AL    35215-3619

1290

   Affiliated    2445    Eureka    Eureka Dialysis Center    419 MERAMEC BLVD   
   EUREKA    MO    63025-3906

1291

   Affiliated    2313    Tifton    Tifton Dialysis    624 LOVE AVE       TIFTON
   GA    31794-4406

1292

   Affiliated    2146    Woodlands    The Woodlands Dialysis    9301 PINECROFT
DR    STE 13    SHENANDOAH    TX    77380-3178

1293

   Affiliated    2266    Exerter    Exeter Dialysis    1116 W VISALIA RD    STE
16    EXETER    CA    93221-1482

1294

   Affiliated    2396    Wayne County    Wayne County Dialysis (fka Fairfield)
   303 NW 11TH ST    STE 1    FAIRFIELD    IL    62837-1203

1295

   Affiliated    2415    Cordele Dialysis    Cordele Dialysis    1013 E 16TH AVE
      CORDELE    GA    31015-1539

1296

   Affiliated    2304    Winter Park    Winter Park Dialysis (aka Orlando)   
3727 N GOLDENROD RD    STE 11    WINTER PARK    FL    32792-8611

1297

   Affiliated    2449    Carmel    Carmel Dialysis    180 E CARMEL DR      
CARMEL    IN    46032-2633

1298

   Affiliated    2298    Corydon    Corydon Dialysis    1937 OLD HWY 135 NW   
   CORYDON    IN    47112-2013

1299

   Affiliated    2382    Memphis Southeast    Memphis Southeast Dialysis (aka
Midtown)    1805 MORIAH WOODS BLVD    STE 11    MEMPHIS    TN    38117-7119

1300

   Affiliated    2399    Rim Country    Rim Country Dialysis    809 W LONGHORN
RD       PAYSON    AZ    85541-4280

1301

   Affiliated    2201    Cedar Park    Cedar Park Dialysis (fka North Austin)   
1720 E WHITESTONE BLVD       CEDAR PARK    TX    78613-7640

1302

   Affiliated    2368    Ellensburg    Ellensburg Dialysis    2101 W DOLARWAY RD
   STE 1    ELLENSBURG    WA    98926-9310

1303

   Affiliated    2260    Santa Fe Springs    Santa Fe Springs Dialysis    11147
WASHINGTON BLVD       WHITTIER    CA    90606-3007

1304

   Affiliated    1950    Snapfinger Dialysis    Snapfinger Dialysis    5255
SNAPFINGER PARK DR    STE 115    DECATUR    GA    30035-4066

1305

   Affiliated    1951    East Dekalb Dialysis    East DeKalb Dialysis    2801
CANDLER RD    STE 23    DECATUR    GA    30034-1429

1306

   Affiliated    2258    Meadows East    Meadows East Dialysis    2529 SIX MILE
LN       LOUISVILLE    KY    40220-2934

1307

   Affiliated    2226    First Colony    First Colony Dialysis (aka Sugarland,
Great Woods)    1447 HIGHWAY 6    STE 14    SUGAR LAND    TX    77478-5094

1308

   Affiliated    1612    Coastal Kidney Center    Coastal Kidney Center    510 N
MACARTHUR AVE       PANAMA CITY    FL    32401-3636

1309

   Affiliated    2211    Clinton Township    Clinton Township Dailysis    15918
19 MILE RD    STE 11    CLINTON TOWNSHIP    MI    48038-1101

1310

   Affiliated    2207    West Brook    Westbrook Dialysis (fka Palm Brook II)   
13907 W CAMINO DEL SOL    STE 13    SUN CITY WEST    AZ    85375-4405

1311

   Affiliated    1954    Johnson County    Johnson County Dialysis    10453 W
84TH TER       LENEXA    KS    66214-1641

1312

   Affiliated    1956    Wyandotte County    Wyandotte County Dialysis    5001
STATE AVE       KANSAS CITY    KS    66102-3459

1313

   Affiliated    2479    Maple Grove    Maple Grove Dialysis Unit    15655 GROVE
CIR N       MAPLE GROVE    MN    55369-4489

1314

   Affiliated    4336    East End    East End-Pittsburgh Dialysis (fka
Wilkinsburg)    7714 PENN AVE PARK PLAZA       PITTSBURGH    PA    15221

1315

   Affiliated    2493    Westminster II - North Metro    North Metro Dialysis
Center (aka Denver, Westminster II)    12365 HURON ST    STE 5    WESTMINSTER   
CO    80234-3498

1316

   Affiliated    1960    Vidalia    Vidalia First Street Dialysis    906 E 1ST
ST       VIDALIA    GA    30474-4207

1317

   Affiliated    2357    Highland Park    Highland Park Dialysis    1559 W 7TH
ST       SAINT PAUL    MN    55102-4238

1318

   Affiliated    2367    Centennial Parkway    Centennial Dialysis Center   
8775 DEER SPRINGS WAY       LAS VEGAS    NV    89149-0416

1319

   Affiliated    2250    Lord Baltimore    Northwest Dialysis Center (aka Lord
Baltimore, N. Rolling Road II, Owings Mills II)    2245 ROLLING RUN DR    STE 1
   WINDSOR MILL    MD    21244-1858

1320

   Affiliated    3944    North Charlotte    North Charlotte Dialysis    6620 OLD
STATESVILLE RD       CHARLOTTE    NC    28269

1321

   Affiliated    2410    Sun Ray Dialysis    Sun Ray Dialysis Unit (fka East St.
Paul)    1758 OLD HUDSON RD    STE 1    SAINT PAUL    MN    55106-6161

1322

   Affiliated    2425    Vandalia    Vandalia Dialysis    301 MATTES AVE      
VANDALIA    IL    62471-2061

1323

   Affiliated    2428    Westwood Hills    Westwood Hills Dialysis (fka
Minneapolis, Excelsior)    7525 WAYZATA BLVD       SAINT LOUIS PARK    MN   
55426-1621

1324

   Affiliated    4305    Amery    Amery Dialysis    970 ELDEN AVE       AMERY   
WI    54001-1448

1325

   Affiliated    2434    Wadsworth    Wadsworth Dialysis    195 WADSWORTH RD   
STE 32    WADSWORTH    OH    44281-9504

1326

   Affiliated    2419    Dublin    Dublin Dialysis    6770 PERIMETER DR      
DUBLIN    OH    43016-8063

1327

   Affiliated    4314    Weber Valley    Weber Valley Dialysis (fka Ogden)   
1920 W 250TH N       MARRIOTT-SLATERVILLE    UT    84404-9233

1328

   Affiliated    2343    West Elk Grove    West Elk Grove Dialysis    2208
KAUSEN DR    STE 1    ELK GROVE    CA    95758-7174

1329

   Affiliated    2355    Bedford Park    Bedford Park Dialysis Center    3119
WEBSTER AVE    1ST FLR    BRONX    NY    10467-4905

1330

   Affiliated    1747    Cuero Lakeview Dialysis    Cuero Lakeview Dialysis   
1105 E BROADWAY ST       CUERO    TX    77954

1331

   Affiliated    1961    Madisonville Dialysis    Madisonville Dialysis Center
   255 E NORTH ST       MADISONVILLE    KY    42431

1332

   Affiliated    2467    Crescent City    Crescent City Dialysis Center    3909
BIENVILLE ST    STE B    NEW ORLEANS    LA    70119-5152

1333

   Affiliated    4318    Callowhill    Callowhill Dialysis Center    313
CALLOWHILL ST       PHILADELPHIA    PA    19123-4103

1334

   Affiliated    2406    Oak Creek    Oak Creek Dialysis (fka South Milwaukee)
   8201 S HOWELL AVE    STE 6    OAK CREEK    WI    53154-8336

 

Page 104 of 123



--------------------------------------------------------------------------------

1335

   Affiliated    4395    Leesburg Virginia    Leesburg Virginia Dialysis    224D
CORNWALL ST NW    STE 1    LEESBURG    VA    20176-2700

1336

   Affiliated    2386    Joy of Dixon    Joy of Dixon Dialysis Center    1640 N
LINCOLN ST       DIXON    CA    95620-9255

1337

   Affiliated    2137    Long Beach JV -Bixby Knolls    Bixby Knolls Dialysis
(fka Long Beach)    3744 LONG BEACH BLVD       LONG BEACH    CA    90807-3310

1338

   Affiliated    1790    Alliance Community Dialysis    Alliance Community
Dialysis    270 E STATE ST    STE 11    ALLIANCE    OH    44601-4309

1339

   Affiliated    1791    Belden Community Dialysis    Belden Community Dialysis
   4685 FULTON DR NW       CANTON    OH    44718-2379

1340

   Affiliated    1792    Mercy Canton Dialysis    Mercy Canton Dialysis    1320
MERCY DR NW       CANTON    OH    44708-2614

1341

   Affiliated    2294    Marrero    Marrero Dialysis    1908 JUTLAND DR      
HARVEY    LA    70058-2359

1342

   Affiliated    2351    Miramar    Miramar Kidney Center    2501 DYKES RD   
STE 2    MIRAMAR    FL    33027-4217

1343

   Affiliated    2418    Chesterton    Chesterton Dialysis    711 PLAZA DR   
STE 6    CHESTERTON    IN    46304-5506

1344

   Affiliated    4368    St. John    St. John Dialysis    10033 WICKER AVE   
STE 6    SAINT JOHN    IN    46373-8777

1345

   Affiliated    2256    Princeton    Princeton Dialysis    2227 SHERMAN DR   
   PRINCETON    IN    47670-1062

1346

   Affiliated    4332    Black Rock    Black Rock Dialysis (aka Faifield)    427
STILLSON RD       FAIRFIELD    CT    06824-3153

1347

   Affiliated    2422    Williamstown    Williamstown Dialysis (fka Dry Ridge)
   103 BARNES RD    STE A    WILLIAMSTOWN    KY    41097-9468

1348

   Affiliated    4376    Renaissance    Renaissance Dialysis    1840 DARBY DR   
   FLORENCE    AL    35630-2623

1349

   Affiliated    4360    Portage    Portage Dialysis    5823 US HIGHWAY 6      
PORTAGE    IN    46368-4851

1350

   Affiliated    2393    Opelika    Opelika Dialysis Center    2340 PEPPERELL
PKWY       OPELIKA    AL    36801-6240

1351

   Affiliated    2435    Urbana    Urbana Dialysis Center    1880 E US HIGHWAY
36       URBANA    OH    43078-9600

1352

   Affiliated    1913    Port Lavaca Dialysis    Port Lavaca Dialysis    1300 N
VIRGINIA ST    STE 12    PORT LAVACA    TX    77979-2512

1353

   Affiliated    2276    Cornerhouse Dialysis    Cornerhouse Dialysis Center
(aka Santa Clara)    2005 NAGLEE AVE       SAN JOSE    CA    95128-4801

1354

   Affiliated    2167    Snellville    Snellville Dialysis    2135 MAIN ST E   
STE 13    SNELLVILLE    GA    30078-6424

1355

   Affiliated    4334    Bloomfield    Bloomfield-Pittsburgh Dialysis    5171
LIBERTY AVE    STE C    PITTSBURGH    PA    15224-2254

1356

   Affiliated    2489    Pennsauken    Pennsauken Dialysis    7024 KAIGHNS AVE
      PENNSAUKEN    NJ    08109-4417

1357

   Affiliated    2433    Logan    Logan Dialysis    12880 GREY ST       LOGAN   
OH    43138-9638

1358

   Affiliated    2454    Forest Fair    Forest Fair Dialysis (fka Forest Park)
   1145 KEMPER MEADOW DR       CINCINNATI    OH    45240-4118

1359

   Affiliated    4307    Knoxville    Knoxville Central Dialysis    9141 CROSS
PARK DR    STE 12    KNOXVILLE    TN    37923-4557

1360

   Affiliated    4338    Kennestone    Kennestone Dialysis (aka Cobb II)    200
COBB PKWY N    STE 318 BLDG 3    MARIETTA    GA    30062-3558

1361

   Affiliated    4343    Wiregrass Kidney Center    Wiregrass Kidney Center (fka
Ross Circle)    1450 ROSS CLARK CIR       DOTHAN    AL    36301-4765

1362

   Affiliated    2432    Memphis Downtown    Memphis Downtown Dialysis    2076
UNION AVE       MEMPHIS    TN    38104-4138

1363

   Affiliated    3953    Marshville    Marshville Dialysis Center    7260 E
MARSHVILLE BLVD       MARSHVILLE    NC    28103-1191

1364

   Affiliated    4356    Shamrock    Shamrock Dialysis    1016 CLAXTON DAIRY RD
   STE 1A    DUBLIN    GA    31021-7971

1365

   Affiliated    4367    North Colorado Springs    North Colorado Springs
Dialysis    6071 E WOODMEN RD    STE 1    COLORADO SPRINGS    CO    80923-2610

1366

   Affiliated    2466    Oakes    Oakes Dialysis    413 S 7TH ST       OAKES   
ND    58474-1920

1367

   Affiliated    1976    Pinnacle Dialysis of Boca Raton    Pinnacle Dialysis of
Boca Raton    2900 N MILITARY TRL    STE 195    BOCA RATON    FL    33431-6308

1368

   Affiliated    1980    Cedar Valley Dialysis    Cedar Valley Dialysis    1661
W RIDGEWAY AVE       WATERLOO    IA    50701-4541

1369

   Affiliated    1981    West Union Dialysis    West Union Dialysis    405
HIGHWAY 150 N       WEST UNION    IA    52175-1003

1370

   Affiliated    2161    Rockside    Rockside Dialysis (aka Independence, Parma
II)    4801 ACORN DR       INDEPENDENCE    OH    44131-2566

1371

   Affiliated    2263    Sunset    Sunset Dialysis Center (fka Sunrise II)   
3071 GOLD CANAL DR       RANCHO CORDOVA    CA    95670-6129

1372

   Affiliated    2442    Yosemite Street    Yosemite Street Dialysis    1650 W
YOSEMITE AVE       MANTECA    CA    95337-5193

1373

   Affiliated    2335    Jedburg    Jedburg Dialysis    2897 W 5TH NORTH ST   
   SUMMERVILLE    SC    29483-9674

1374

   Affiliated    2441    Parker Dialysis    Parker Dialysis    10371 S PARK
GLENN WAY    STE 18    PARKER    CO    80138-3885

1375

   Affiliated    2296    Northgate    Northgate Dialysis Center (aka San
Rafael-Terra)    650 LAS GALLINAS AVE       SAN RAFAEL    CA    94903-3620

1376

   Affiliated    2271    The Nevada Center    The Nevada Dialysis Center (fka
Warm Springs, Green Valley)    1510 W WARM SPRINGS RD    STE 1    HENDERSON   
NV    89014-3586

1377

   Affiliated    2091    Aventura    Aventura Kidney Center    22 SW 11TH ST   
FLOOR 2    HALLANDALE BEACH    FL    33009-7038

1378

   Affiliated    2408    US Grant Dialysis    US Grant Dialysis (fka Georgetown,
Brown County)    458 HOME ST       GEORGETOWN    OH    45121-1408

1379

   Affiliated    4400    Arbor Place    Arbor Place Dialysis    9559 HIGHWAY 5
   STE 1    DOUGLASVILLE    GA    30135-1573

1380

   Affiliated    4389    South Jacksonville    Jacksonville South Dialysis
Center    14965 OLD SAINT AUGUSTINE RD    UNIT 114    JACKSONVILLE    FL   
32258-9481

1381

   Affiliated    2385    Somerville    Somerville Dialysis    12475 US HIGHWAY
64       SOMERVILLE    TN    38068-6029

1382

   Affiliated    4321    District Heights    District Heights Dialysis (aka
Pennsylvania Ave)    5701 SILVER HILL RD       DISTRICT HEIGHTS    MD   
20747-1102

1383

   Affiliated    2414    Edwardsville    Edwardsville Dialysis    235 S BUCHANAN
ST       EDWARDSVILLE    IL    62025-2108

1384

   Affiliated    2361    Broad St    South Broad Street Dialysis (aka S.
Philadelphia II)    1172 S BROAD ST       PHILADELPHIA    PA    19146-3142

1385

   Affiliated    2342    Las Vegas Pedidatrics    Las Vegas Pediatrics Dialysis
(fka UMC Peds, DaVita Peds)    7271 W SAHARA AVE    STE 12    LAS VEGAS    NV   
89117-2862

1386

   Affiliated    1990    Apopka Dialysis    Apopka Dialysis    640 EXECUTIVE
PARK CT       APOPKA    FL    32703-6075

1387

   Affiliated    1991    Cassellberry Dialysis    Casselberry Dialysis    4970 S
US HWY 17/92       CASSELBERRY    FL    32707-3888

1388

   Affiliated    1992    Central Orlando Dialysis    Central Orlando Dialysis   
2548 N ORANGE BLOSSOM TRL    STE 4    ORLANDO    FL    32804-4863

1389

   Affiliated    1993    Sanford Dialysis    Sanford Dialysis    1701 W 1ST ST
      SANFORD    FL    32771-1605

1390

   Affiliated    1994    Winter Park Hemo Dialysis    Winter Park Hemo Dialysis
   4100 METRIC DR    STE 3    WINTER PARK    FL    32792-6832

1391

   Affiliated    2173    Graham    Graham Dialysis Center    10219 196TH ST CT E
   STE C    GRAHAM    WA    98338-7792

1392

   Affiliated    2316    Batavia    Batavia Dialysis    4000 GOLDEN AGE DR      
BATAVIA    OH    45103-1913

1393

   Affiliated    1967    Klamath Falls    Klamath Falls Dialysis    2230 N
ELDORADO AVE       KLAMATH FALLS    OR    97601-6418

1394

   Affiliated    2336    Longs    Longs Dialysis (fka Conway)    90 CLOVERLEAF
DR    STE 36    LONGS    SC    29568-9262

1395

   Affiliated    2452    Pooler    Pooler Dialysis    54 TRADERS WAY      
POOLER    GA    31322-

1396

   Affiliated    4380    Ohio Pike Dialysis    Ohio Pike Dialysis (aka Amelia)
   1761 STATE ROUTE 125       AMELIA    OH    45102-2039

1397

   Affiliated    2285    Canyon Springs    Canyon Springs Dialysis (aka Moreno
Valley)    22555 ALESSANDRO BLVD       MORENO VALLEY    CA    92553-8533

1398

   Affiliated    4306    Williamson    South Williamson Dialysis    204
APPALACHIAN PLAZA       SOUTH WILLIAMSON    KY    41503-9404

1399

   Affiliated    4402    Gulf Shores    Gulf Shores Dialysis Center    3947 GULF
SHORES PKWY    UNIT 15    GULF SHORES    AL    36542-2737

1400

   Affiliated    2496    Las Vegas Multi-Care Five Star    Five Star Dialysis
Center (fka Las Vegas Multi-Care)    2400 TECH CENTER CT       LAS VEGAS    NV
   89128-0804

1401

   Affiliated    4358    North Vernon    North Vernon Dialysis    2340 N STATE
HWY 7       NORTH VERNON    IN    47265-7183

 

Page 105 of 123



--------------------------------------------------------------------------------

1402

  Affiliated   4316   Olympia   Olympia Dialysis Center   335 COOPER POINT RD NW
  STE 15   OLYMPIA   WA   98502-4436

1403

  Affiliated   4335   Monroeville   Monroeville Dialysis   2690 MONROEVILLE BLVD
    MONROEVILLE   PA   15146-2302

1404

  Affiliated   2317   East Galbraith   East Galbraith Dialysis   3877 E
GALBRAITH RD   BLDG C   CINCINNATI   OH   45236-1500

1405

  Affiliated   2261   San Marcos   San Marcos Dialysis Center   2135 MONTIEL RD
  BLDG B   SAN MARCOS   CA   92069-3511

1406

  Affiliated   4408   Winter Garden   Winter Garden Dialysis   1222 WINTER
GARDEN VINELAND RD   BLDG 3 STE 1   WINTER GARDEN   FL   34787

1407

  Affiliated   1926   Bremer County Dialysis   Relo-Bremer County Dialysis
(5022-Cedar Valley Waverly Dialysis)   220 10th ST SW     WAVERLY   IA  
50677-2930

1408

  Affiliated   1927   Black Hawk Dialysis   Black Hawk Dialysis (Waterloo)  
3421 W 9TH ST     WATERLOO   IA   50702-5401

1409

  Affiliated   2218   Downey Landing   Downey Landing Dialysis Center (aka
Downey-Kaiser)   11611 BELLFLOWER BLVD     DOWNEY   CA   90241-5408

1410

  Affiliated   2427   Tucson Central   Tucson Central Dialysis   2901 E GRANT RD
    TUCSON   AZ   85716-2717

1411

  Affiliated   4377   Hamburg   Hamburg Dialysis (fka Lexington)   1745 ALYSHEBA
WAY     LEXINGTON   KY   40509-9013

1412

  Affiliated   2150   Midtown Norfolk   Midtowne Norfolk Dialysis (aka Ghent II)
  2201 COLONIAL AVE     NORFOLK   VA   23517-1928

1413

  Affiliated   2394   Yonkers II   Yonkers East Dialysis Center   5 ODELL PLZ  
STE 131   YONKERS   NY   10701-1406

1414

  Affiliated   2364   Caldwell   Caldwell Dialysis Center   821 S SMEED PKWY    
CALDWELL   ID   83605-5130

1415

  Affiliated   2278   Hesperia   Hesperia Dialysis Center   14135 MAIN ST   UNIT
51   HESPERIA   CA   92345-8097

1416

  Affiliated   2339   Sealy   Sealy Dialysis   2242 CHAMPIONSHIP DR     SEALY  
TX   77474-8026

1417

  Affiliated   2438   Hearne   Hearne Dialysis Center   106 CEDAR ST     HEARNE
  TX   77859-2523

1418

  Affiliated   1998   Stockton Kidney Center   Stockton Kidney Center   1523 E
MARCH LN   STE 2   STOCKTON   CA   95210-5607

1419

  Affiliated   5525   University of South Florida   USF Dialysis   10770 N 46TH
ST STE A100     TAMPA   FL   33617-3465

1420

  Affiliated   4424   Westborough   Westborough Dialysis Center (fka South San
Francisco, Daly City)   925 EL CAMINO REAL     SOUTH SAN FRANCISCO   CA  
94080-3203

1421

  Affiliated   4359   Rush County   Rush County Dialysis   1400 N CHERRY ST    
RUSHVILLE   IN   46173-1097

1422

  Affiliated   4339   Defuniak Springs   Defuniak Springs Dialysis   1045 US HWY
331 S   DEFUNIAK SHOPPING PLAZA   DEFUNIAK SPRINGS   FL   32435-3375

1423

  Affiliated   2181   Foster city   Foster City Dialysis (fka Belmont)   1261 E
HILLSDALE BLVD   STE 2   FOSTER CITY   CA   94404-1236

1424

  Affiliated   4427   Red Bank   Redbank Village Dialysis (Cincinnati)   3960
RED BANK RD   STE 16   CINCINNATI   OH   45227-3421

1425

  Affiliated   4448   Southport   Southport Dialysis Center   1513 N HOWE ST  
STE 15   SOUTHPORT   NC   28461-2770

1426

  Affiliated   4446   Orlando Park   Orlando Park Dialysis   5397 W COLONIAL DR
  STE 12   ORLANDO   FL   32808-7647

1427

  Affiliated   4431   Harrisburg   Harrisburg Dialysis Center (aka Concord)  
3310 PERRY ST     CONCORD   NC   28027-3901

1428

  Affiliated   2352   Waycross   Satilla River Dialysis   308 CARSWELL AVE    
WAYCROSS   GA   31501-4762

1429

  Affiliated   4455   Timberlake   Timberlake Dialysis (Kansas City)   12110
HOLMES RD     KANSAS CITY   MO   64145-1707

1430

  Affiliated   4447   Dexter   Dexter Dialysis   2010 N OUTER RD     DEXTER   MO
  63841

1431

  Affiliated   4426   Norwood   Norwood Dialysis (Cincinnati)   2300 WALL ST    
CINCINNATI   OH   45212-2781

1432

  Affiliated   4420   Peachtree City   Peachtree City Dialysis   2830 W HWY 54  
BLDG 1 STE J AND K   PEACHTREE CITY   GA   30269-1026

1433

  Affiliated   5516   Rogue Valley   Rogue Valley Dialysis   760 GOLF VIEW DR  
UNIT 1   MEDFORD   OR   97504-9685

1434

  Affiliated   5517   Redwood Dialysis   Redwood Dialysis   201 SW L ST    
GRANTS PASS   OR   97526-2913

1435

  Affiliated   4410   Tucker   Tucker Dialysis   4434 HUGH HOWELL RD     TUCKER
  GA   30084-4905

1436

  Affiliated   4386   Shepherdsville   Shepherdsville Dialysis Center   150
BROOKS WAY   STE 15   BROOKS   KY   40109-6105

1437

  Affiliated   4399   Muscle Shoals   Muscle Shoals Dialysis   712 STATE ST    
MUSCLE SHOALS   AL   35661-2940

1438

  Affiliated   2463   Tel Huron   Tel-Huron Dialysis (fka Waterford)   225
SUMMIT DR     WATERFORD   MI   48328-3364

1439

  Affiliated   2481   Cherry Valley   Cherry Valley Dialysis (aka Newark)   1627
W MAIN ST     NEWARK   OH   43055-1345

1440

  Affiliated   2437   Taylor   Taylor Dialysis   3100 W 2ND ST     TAYLOR   TX  
76574

1441

  Affiliated   4430   Forrest City   Forrest City Dialysis   1501 N WASHINGTON
ST     FORREST CITY   AR   72335-2152

1442

  Affiliated   4309   Kaufman   Kaufman Dialysis   2851 MILLENNIUM DR    
KAUFMAN   TX   75142-8865

1443

  Affiliated   4348   Artesia   Artesia Dialysis   702 N 13TH ST     ARTESIA  
NM   88210-1166

1444

  Affiliated   2381   North Hills   North Hills Dialysis   7927 BOULEVARD 26    
NORTH RICHLAND HILLS   TX   76180-7103

1445

  Affiliated   4428   Millington   Millington Dialysis   8510 WILKINSVILLE RD  
STE 121   MILLINGTON   TN   38053-1537

1446

  Affiliated   5519   Adams County   Adams County Dialysis   436 N 10TH ST    
QUINCY   IL   62301-4152

1447

  Affiliated   5518   Hannibal   Hannibal Dialysis   3140 PALMYRA ROAD    
HANNIBAL   MO   63401-2204

1448

  Affiliated   5520   Pittsfield   Pittsfield Dialysis   640 W WASHINGTON ST    
PITTSFIELD   IL   62363-1350

1449

  Affiliated   4463   Villa of Waterbury   Villa of Waterbury (fka Kissker
Microcenter)   929 WATERBURY FALLS DR     O’FALLON   MO   63368-2202

1450

  Affiliated   2465   Washington DC Nursing Facility   Washington DC Nursing
Facility   2425 25TH ST SE     WASHINGTON   DC   20020-3408

1451

  Affiliated   4325   Moscow   Moscow Dialysis Center   212 RODEO DR   STE 11  
MOSCOW   ID   83843-9798

1452

  Affiliated   2402   Chinook Kidney Center   Chinook Kidney Center (aka
Richland)   1315 AARON DR   BLDG C1   RICHLAND   WA   99352-4678

1453

  Affiliated   4416   River’s Edge   Rivers Edge Dialysis (aka Athens)   1006 E
STATE ST   STE B   ATHENS   OH   45701-2121

1454

  Affiliated   5530   North Glendale Dialysis   North Glendale Dialysis   1505
WILSON TER STE 190     GLENDALE   CA   91206-4015

1455

  Affiliated   4373   Everett   Everett Dialysis Center (fka Snohomish 2)   8130
EVERGREEN WAY     EVERETT   WA   98203-6419

1456

  Affiliated   2069   Harbourview   Harbour View Dialysis (aka Churchland,
Suffolk)   1039 CHAMPIONS WAY   BLDG 4   SUFFOLK   VA   23435-3761

1457

  Affiliated   4357   Capelville   Capelville Dialysis Center   7008 E SHELBY DR
    MEMPHIS   TN   38125-3416

1458

  Affiliated   4485   San Leandro   San Leandro Dialysis (Bayfair Mall)   15555
E 14TH   STE 52   SAN LEANDRO   CA   94578-1900

1459

  Affiliated   4317   Mill Creek   Mill Creek Dialysis Center
(Snohomish/Everett)   18001 BOTHELL EVERETT HWY   STE 112   BOTHELL   WA  
98012-1661

1460

  Affiliated   2470   Seaview   Seaview Dialysis Center   101 18TH ST SE    
LONG BEACH   WA   98631

1461

  Affiliated   2461   East Tampa   East Tampa Dialysis (Ybor City)   1701 E 9TH
AVE     YBOR CITY   FL   33605-3801

1462

  Affiliated   5522   Detroit Road Dialysis   Detroit Road Dialysis   7901
DETROIT AVE     CLEVELAND   OH   44102-2828

1463

  Affiliated   5523   St V Quadrangle Dialysis   St V Quadrangle Dialysis   2302
COMMUNITY COLLEGE AVE     CLEVELAND   OH   44115-3117

1464

  Affiliated   5524   Westshore Dialysis   Westshore Dialysis   29000 CENTER
RIDGE RD     WESTLAKE   OH   44145-5293

1465

  Affiliated   2468   Magnolia Dialysis Center Texas   Magnolia Dialysis Center
  17649 FM 1488 RD     MAGNOLIA   TX   77354-5235

1466

  Affiliated   4471   Highland County   Highland County Dialysis (Hillsboro)  
120 ROBERTS LN   STE 4   HILLSBORO   OH   45133-7608

1467

  Affiliated   4313   Rockwall   Rockwall Dialysis   2455 RIDGE RD   STE 11  
ROCKWALL   TX   75087-5530

1468

  Affiliated   4354   Great Northern   Villa of Great Northern (fka North
Olmsted)   22710 FAIRVIEW CENTER DR   STE 1   FAIRVIEW PARK   OH   44126-3607

 

Page 106 of 123



--------------------------------------------------------------------------------

1469

  Affiliated   2440   Ridgeland   Ridgeland Dialysis   112 WEATHERSBY ST    
RIDGELAND   SC   29936-9514

1470

  Affiliated   2334   Livermore   Livermore Dialysis   3201 DOOLAN RD   STE 175
  LIVERMORE   CA   94551-9605

1471

  Affiliated   2265   Westlake Daly city   Westlake Daly City Dialysis (fka
Colma)   2201 JUNIPERO SERRA BLVD   STE 175   DALY CITY   CA   94014-1908

1472

  Affiliated   4488   12th Street Covington   12th Street Covington Dialysis  
1500 JAMES SIMPSON JR WAY   STE 11   COVINGTON   KY   41011

1473

  Affiliated   4384   Bourbon County   Bourbon County Dialysis (fka Paris)   213
LETTON DR   PARIS TOWNE SQUARE   PARIS   KY   40361-2251

1474

  Affiliated   2499   Calverton   Calverton Dialysis   4780 CORRIDOR PL   STE C
  BELTSVILLE   MD   20705-1165

1475

  Affiliated   2199   Aborn   Aborn Dialysis (fka East San Jose)   3162 S WHITE
RD   STE 1   SAN JOSE   CA   95148-4019

1476

  Affiliated   4438   Clermont   Clermont County Dialysis (Milford,Goshen)  
5901 MONTCLAIR BLVD   STE 1   MILFORD   OH   45150-2547

1477

  Affiliated   4365   Rita Ranch   Rita Ranch Dialysis (aka Tucson East II)  
7355 S HOUGHTON RD   STE 11   TUCSON   AZ   85747-9379

1478

  Affiliated   4333   Wake Forest   Wake Forest Dialysis Center   11001
INGLESIDE PL     RALEIGH   NC   27614-8577

1479

  Affiliated   4472   Colonial Springs   Colonial Springs Dialysis (fka Powder
Springs)   2840 EAST WEST CONNECTOR   STE 35   AUSTELL   GA   30106-6813

1480

  Affiliated   2474   Central Dallas   DaVita Central Dallas Dialysis   9500 N
CENTRAL EXPY     DALLAS   TX   75231-5002

1481

  Affiliated   2188   Sanger   Sanger Sequoia Dialysis   2517 JENSEN AVE   BLDG
B   SANGER   CA   93657-2251

1482

  Affiliated   4421   Conyers   Conyers Dialysis   1501 MILSTEAD RD NE    
CONYERS   GA   30012-3838

1483

  Affiliated   4337   Duncanville   Duncanville Dialysis (Cedar Hill)   270 E
HIGHWAY 67   STE 1   DUNCANVILLE   TX   75137-4428

1484

  Affiliated   4417   Gateway   Gateway Dialysis (Ft.Myers)   5705 LEE BLVD    
LEHIGH ACRES   FL   33971-6342

1485

  Affiliated   4487   Derry   Derry Dialysis   1 ACTION BLVD   STE 2  
LONDONDERRY   NH   03053-3428

1486

  Affiliated   4461   Villa of Wentzville Microcenter   Villa of Wentzville
(Microcenter)   1126 W PEARCE BLVD   STE 116 & 118   WENTZVILLE   MO  
63385-1053

1487

  Affiliated   1925   Buchanan County Dialysis   Buchanan County Dialysis
(Independence)   1600 1ST ST E     INDEPENDENCE   IA   50644-3155

1488

  Affiliated   2450   Hoosier Hills   Hoosier Hills Dialysis   143 S KINGSTON DR
    BLOOMINGTON   IN   47408-6342

1489

  Affiliated   4492   Palm Breeze   Palm Breeze Dialysis (fka North Port)  
14942 TAMIAMI TRL   STE E   NORTH PORT   FL   34287-2705

1490

  Affiliated   4362   Big Oaks   Big Oaks Dialysis   5623 W TOUHY AVE     NILES
  IL   60714-4019

1491

  Affiliated   4407   Pinellas West Shore   Pinellas West Shore Dialysis   3451
66TH ST N   STE A   ST PETERSBURG   FL   33710-1568

1492

  Affiliated   2267   Plano   Plano Dialysis   481 SHILOH RD   STE 1   PLANO  
TX   75074-7231

1493

  Affiliated   4350   Fairview   Villa of Fairview Park (fka Fairview Park
Dialysis)   19050 LORAIN RD     FAIRVIEW PARK   OH   44126-1915

1494

  Affiliated   2380   Ave Marisa   Ave Maria Dialysis (fka Immokalee)   5340
USEPPA DR     AVE MARIA   FL   34142-5051

1495

  Affiliated   5037   Warminster   Franklin Commons Dialysis (fka Warminster)  
720 JOHNSVILLE BLVD   STE 8   WARMINSTER   PA   18974-3546

1496

  Affiliated   2446   Ripley   Ripley Dialysis Center   854 HWY 51 S     RIPLEY
  TN   38063-5536

1497

  Affiliated   5538   St Charles / Riverbend   River Bend Dialysis (St. Charles
Parish)   1057 PAUL MAILLARD RD   ST B135   LULING   LA   70070-4349

1498

  Affiliated   5570   Midwest Springfield   Midwest Springfield Dialysis   2200
N LIMESTONE ST STE 104     SPRINGFIELD   OH   45503-2692

1499

  Affiliated   5571   Midwest Fairborn   Midwest Fairborn Dialysis   1266 N
BROAD ST     FAIRBORN   OH   45324-5549

1500

  Affiliated   5572   Midwest Urbana   Midwest Urbana Dialysis   1430 E US
HIGHWAY 36     URBANA   OH   43078-9112

1501

  Affiliated   5531   Camarillo   Camarillo Dialysis   2438 N PONDEROSA DR STE
C101     CAMARILLO   CA   93010-2465

1502

  Affiliated   5532   Thousand Oaks   Thousand Oaks Dialysis   375 ROLLING OAKS
DR STE 100     THOUSAND OAKS   CA   91361-1024

1503

  Affiliated   5533   Simi Valley   Simi Valley Dialysis   2950 SYCAMORE DR STE
100     SIMI VALLEY   CA   93065-1210

1504

  Affiliated   5534   Santa Paula   Santa Paula Dialysis   253 MARCH ST    
SANTA PAULA   CA   93060-2511

1505

  Affiliated   5548   Ventura   Ventura Dialysis   2705 LOMA VISTA RD STE 101  
  VENTURA   CA   93003-1596

1506

  Affiliated   4468   Villa of St. John   Villa of St John (Crossing
Microcenter-MO)   9030 SAINT CHARLES ROCK RD     SAINT LOUIS   MO   63114-4246

1507

  Affiliated   4372   Whidbey Island   Whidbey Island Dialysis Center   32650
STATE RD 20   BLDG E STE 18   OAK HARBOR   WA   98277-2641

1508

  Affiliated   4437   Baytown   Baytown Dialysis   4665 GARTH RD   STE 9  
BAYTOWN   TX   77521-2261

1509

  Affiliated   2475   Highland Ranch   Highland Ranch Dialysis Center   7223
CHURCH ST STE A14     HIGHLAND   CA   92346-6837

1510

  Affiliated   4474   Tiptonville   Tiptonville Dialysis   795 HAMRA ST    
TIPTONVILLE   TN   38079-1663

1511

  Affiliated   1902   Carabello   Carabello Dialysis Center   757 E WASHINGTON
BLVD     LOS ANGELES   CA   90021-3016

1512

  Affiliated   5573   Palmetto   Palmetto Dialysis   317 PROFESSIONAL PARK RD  
  CLINTON   SC   29325-7625

1513

  Affiliated   5574   Greer South   Greer South Dialysis   3254 BRUSHY CREEK RD
    GREER   SC   29650-1000

1514

  Affiliated   5575   Greenville West End   Greenville West End Dialysis   605 S
ACADEMY ST     GREENVILLE   SC   29601-2407

1515

  Affiliated   5576   Fountain Inn   Fountain Inn Dialysis   298 CHAPMAN RD    
FOUNTAIN INN   SC   29644-6129

1516

  Affiliated   5558   Sellersville   Sellersville Dialysis   1112 OLD BETHLEHEM
PIKE     SELLERSVILLE   PA   18960-1423

1517

  Affiliated   5564   Humbolt Ridge   Humboldt Ridge Dialysis   2211 N HUMBOLDT
BLVD     MILWAUKEE   WI   53212-3507

1518

  Affiliated   5565   West Appleton   West Appleton Dialysis   10130 W APPLETON
AVE   STE 5   MILWAUKEE   WI   53225-2579

1519

  Affiliated   5566   Bay Shore   Bay Shore Dialysis   5650 N GREEN BAY AVE  
STE 15   GLENDALE   WI   53209-4449

1520

  Affiliated   5567   South Ridge   South Ridge Dialysis   4848 S 76TH ST   STE
1   GREENFIELD   WI   53220-4361

1521

  Affiliated   5568   Bluemound   Bluemound Dialysis   601 N 99TH ST   STE 1  
MILWAUKEE   WI   53226-4362

1522

  Affiliated   4385   Versailles   Versailles Dialysis   480 LEXINGTON RD    
VERSAILLES   KY   40383-1918

1523

  Affiliated   5035   Magnolia Oaks   Magnolia Oaks Dialysis (aka Hinesville)  
2377 HWY 196 W     HINESVILLE   GA   31313-8036

1524

  Affiliated   4489   Mesa County   Mesa County Dialysis (Grand Junction)   561
25 RD   STE D   GRAND JUNCTION   CO   81505-1303

1525

  Affiliated   297   West Bloomfield   West Bloomfield Dialysis   6010 W MAPLE
RD   STE 215   WEST BLOOMFIELD   MI   48322-4406

1526

  Affiliated   5550   Crystal Springs Dialysis   Crystal Springs Dialysis   720
COG CIRCLE     CRYSTAL LAKE   IL   60014-7301

1527

  Affiliated   5551   Cobblestone Dialysis   Cobblestone Dialysis   934 CENTER
ST   STE A   ELGIN   IL   60120-2125

1528

  Affiliated   5586   Oak Springs Dialysis   Oak Springs Dialysis   764 LOCUST
AVE     WASHINGTON   PA   15301-2756

1529

  Affiliated   5010   Maple Valley Plaza   Maple Valley Plaza Dialysis
(Farmington)   649 MAPLE VALLEY DR     FARMINGTON   MO   63640-1993

1530

  Affiliated   4433   Floyd Curl   Floyd Curl Dialysis (San Antonio)   9238
FLOYD CURL DR   STE 12   SAN ANTONIO   TX   78240-1691

1531

  Affiliated   2387   Mission Valley   Mission Valley Dialysis (aka McAllen)  
1203 ST CLAIRE BLVD 9B     MISSION   TX   78572-6601

1532

  Affiliated   2180   Silver Lake   Silver Lake Dialysis   2723 W TEMPLE ST    
LOS ANGELES   CA   90026-4723

1533

  Affiliated   5578   Lake Park Dialysis   Lake Park Dialysis   1531 E HYDE PARK
BLVD     CHICAGO   IL   60615-3039

1534

  Affiliated   5579   Stoney Island Dialysis   Stony Island Dialysis   8725 S
STONY ISLAND AVE     CHICAGO   IL   60617-2709

1535

  Affiliated   5580   Woodlawn Dialysis   Woodlawn Dialysis   1164 E 55TH ST    
CHICAGO   IL   60615-5115

 

Page 107 of 123



--------------------------------------------------------------------------------

1536

  Affiliated   4440   Jefferson Ave   Jefferson Avenue Dialysis (aka Village
Parkway, Hampton)   11234 JEFFERSON AVE     NEWPORT NEWS   VA   23601-2207

1537

  Affiliated   4381   Robinson   Robinson Dialysis   1215 N ALLEN ST   STE B  
ROBINSON   IL   62454-1100

1538

  Affiliated   4320   Gateway Plaza   Gateway Plaza Dialysis (aka Willowbrook)  
1580 W ROSECRANS AVE     COMPTON   CA   90222-3700

1539

  Affiliated   4329   Pasadena Foothills   Pasadena Foothills Dialysis (fka
Arcadia)   3722 E COLORADO BLVD     PASADENA   CA   91107-3803

1540

  Affiliated   914   Live Oak Dialysis   Live Oak Dialysis (fka San Antonio)  
6700 RANDOLPH BLVD   STE 11   LIVE OAK   TX   78233-4222

1541

  Affiliated   5031   Frackville   Frackville Dialysis (aka JV_Pottsville)   801
SCHUYLKILL MALL     FRACKVILLE   PA   17931-2524

1542

  Affiliated   5038   Castor   Cottman Kidney Center (Castor, NE Philadelphia)  
7198 CASTOR AVE     PHILADELPHIA   PA   19149-1105

1543

  Affiliated   4351   Villa of North Ridgevelle   Villa of North Ridgeville  
35143 CENTER RIDGE RD     NORTH RIDGEVILLE   OH   44039-3089

1544

  Affiliated   5503   Thorn Run Dialysis   Thorn Run Dialysis   1136 THORN RUN
RD   STE J1   MOON TOWNSHIP   PA   15108

1545

  Affiliated   5504   Allegheny Valley   Allegheny Valley Dialysis   1620
PACIFIC AVE   HEIGHTS PLAZA SHOPPING CENTER   NATRONA HEIGHTS   PA   15065-2101

1546

  Affiliated   5506   Northside   Northside Dialysis (fka Allegheny General)  
320 E NORTH AVE   4TH FL, SOUTH TOWER   PITTSBURGH   PA   15212-4756

1547

  Affiliated   5507   Somerset   Somerset County Dialysis   229 S KIMBERLY AVE  
STE 1   SOMERSET   PA   15501-2022

1548

  Affiliated   4493   Carthage   Carthage Dialysis   165 SAVANNAH GARDENS DR    
CARTHAGE   NC   28327

1549

  Affiliated   2464   Riverwood Dialysis   Riverwood Dialysis (fka Nine Mile,
Tree City & Southfield)   24467 W 10 MILE RD     SOUTHFIELD   MI   48033-2931

1550

  Affiliated   4415   Burton   Burton Dialysis (fka Flint Northeast)   4015
DAVISON RD     BURTON   MI   48509-1401

1551

  Affiliated   4490   Black Canyon   Black Canyon Dialysis (Montrose)   3421 S
RIO GRANDE AVE   UNIT D   MONTROSE   CO   81401-4840

1552

  Affiliated   4394   Memphis Midtown   Memphis Midtown Dialysis   3430 SUMMER
AVE     MEMPHIS   TN   38122-3610

1553

  Affiliated   5539   Stonecrest Dialysis   Stonecrest Dialysis   1302 E STATE
ST     ROCKFORD   IL   61104-2228

1554

  Affiliated   4412   West Plano   West Plano Dialysis   5036 TENNYSON PKWY    
PLANO   TX   75024-3002

1555

  Affiliated   2217   Redwood City   Redwood City Dialysis (fka Palo Alto)  
1000 MARSHALL ST     REDWOOD CITY   CA   94063-2027

1556

  Affiliated   1592   State Fair   State Fair Dialysis   19800 WOODWARD AVE    
DETROIT   MI   48203-5102

1557

  Affiliated   5589   ADC of Ft Lauderdale   Advanced Dialysis Center of Fort
Lauderdale   911 E OAKLAND PARK BLVD     OAKLAND PARK   FL   33334-2725

1558

  Affiliated   5008   Dover   Dover Community Dialysis (New Philadelphia)   899
E IRON AVE     DOVER   OH   44622-2097

1559

  Affiliated   5045   McMinnville   McMinnville Dialysis   200 NE NORTON LN    
MCMINNVILLE   OR   97128-8470

1560

  Affiliated   5007   Sparta   Sparta Dialysis   150 SAM WALTON DR   STE 8  
SPARTA   TN   38583-8818

1561

  Affiliated   4409   Kendall   Kendall Kidney Center (fka Dadeland)   8364
MILLS DR   STE 174   MIAMI   FL   33183-4806

1562

  Affiliated   4397   Abbeville   Abbeville Dialysis   904 W GREENWOOD ST    
ABBEVILLE   SC   29620

1563

  Affiliated   2453   Delta View   Delta View Dialysis   1150 E LELAND RD    
PITTSBURG   CA   94565-5319

1564

  Affiliated   5013   Wolf River   Wolf River Dialysis (Germantown)   7990
TRINITY PL   STE 11   CORDOVA   TN   38018-7731

1565

  Affiliated   5601   San Luis Obispo Dialysis   San Luis Obispo Dialysis   1043
MARSH ST     SAN LUIS OBISPO   CA   93401-3629

1566

  Affiliated   5602   Templeton Dialysis   Templeton Dialysis   1310 LAS TABLAS
RD   STE 11   TEMPLETON   CA   93465-9746

1567

  Affiliated   5603   Pismo Beach Dialysis   Pismo Beach Dialysis   320 JAMES
WAY   STE 11   PISMO BEACH   CA   93449-2813

1568

  Affiliated   5583   Lincoln Way Dialysis   Lincoln Way Dialysis   1303 LINCOLN
WAY STE A     WHITE OAK   PA   15131-1603

1569

  Affiliated   5023   Grundy Center   Grundy Center Dialysis   101 E J AVENUE  
  GRUNDY CENTER   IA   50638-2031

1570

  Affiliated   3862   Pickens County   Pickens County Dialysis   289 WILLIAM E
HILL DR.   STE A   CARROLLTON   AL   35447

1571

  Affiliated   5032   Willow Grove   Willow Grove Dialysis (Abington-Maplewood)
  1849 DAVISVILLE RD     WILLOW GROVE   PA   19090-4111

1572

  Affiliated   2255   Amherst   Amherst Dialysis (Lorain County)   3200 COOPER
FOSTER PRK RD W     LORAIN   OH   44053-3654

1573

  Affiliated   2220   South Fort Worth   South Fort Worth Dialysis   6260
SOUTHWEST BLVD     BENBROOK   TX   76109-6906

1574

  Affiliated   5521   Jerseyville Dialysis   Jerseyville Dialysis   917 S STATE
ST     JERSEYVILLE   IL   62052-2344

1575

  Affiliated   5605   Independence County Dialysis   Independence County
Dialysis   1700 HARRISON ST   STE F   BATESVILLE   AR   72501-7315

1576

  Affiliated   5606   Jackson County Dialysis   Jackson County Dialysis   1912
MCLAIN ST   PRATT SQUARE   NEWPORT   AR   72112-3659

1577

  Affiliated   5607   Searcy Dialysis   Searcy Dialysis   3208 LANGLEY DR    
SEARCY   AR   72143-6020

1578

  Affiliated   5608   Springhill Dialysis   Springhill Dialysis   3401
SPRINGHILL DR   STE 19   NORTH LITTLE ROCK   AR   72117-2925

1579

  Affiliated   5609   Pulaski County Dialysis   Pulaski County Dialysis   202
JOHN HARDEN DR     JACKSONVILLE   AR   72076-3775

1580

  Affiliated   5610   Little Rock Midtown Dialysis   Little Rock Midtown
Dialysis   2 LILE CT   STE 12A   LITTLE ROCK   AR   72205-6241

1581

  Affiliated   5611   Saline County Dialysis   Saline County Dialysis   1200 N
MAIN ST   STE 2   BENTON   AR   72015-3341

1582

  Affiliated   5612   Conway Dialysis   Conway Dialysis   2445 CHRISTINA LANE  
  CONWAY   AR   72034

1583

  Affiliated   5614   Valley Baptist Harlingen Dialysis   Valley
Baptist-Harlingen Dialysis   2220 HAINE DR STE 40     HARLINGEN   TX  
78550-8584

1584

  Affiliated   5615   Valley Baptist Raymondville Dialysis   Valley
Baptist-Raymondville Dialysis   894 FM 3168     RAYMONDVILLE   TX   78580-4519

1585

  Affiliated   2455   Hawaiian Gardens   Hawaiian Gardens Dialysis   12191 226TH
ST     HAWAIIAN GARDENS   CA   90716-1510

1586

  Affiliated   2310   Huntington park   Huntington Park Dialysis   5942 RUGBY
AVE     HUNTINGTON PARK   CA   90255-2803

1587

  Affiliated   2462   Poinciana   Poinciana Dialysis   1002 CYPRESS PKWY    
KISSIMMEE   FL   34758-3328

1588

  Affiliated   5005   Southtowns   Southtowns Dialysis (Hamburg)   4910 CAMP RD
  STE 1   HAMBURG   NY   14075-2617

1589

  Affiliated   5635   Parma Heights Dialysis   Parma Heights Dialysis   9050 N
CHURCH DR     PARMA HEIGHTS   OH   44130-4701

1590

  Affiliated   5636   Hillard Dialysis   Hilliard Dialysis   19133 HILLIARD BLVD
    ROCKY RIVER   OH   44116-2907

1591

  Affiliated   5546   Pacific Dialysis   Pacific Dialysis   2351 CLAY ST   FL 4
  SAN FRANCISCO   CA   94115-1931

1592

  Affiliated   5547   Davies Dialysis   Davies Dialysis   45 CASTRO ST   SOUTH
TOWER 2ND FL   SAN FRANCISCO   CA   94114-1032

1593

  Affiliated   4486   Newburgh   Newburgh Dialysis   4311 HIGHWAY 261   STE A  
NEWBURGH   IN   47630-2653

1594

  Affiliated   5052   Enterprise   Enterprise Dialysis (fka Geneva)   6002 BOLL
WEEVIL CIRCLE     ENTERPRISE   AL   36330-9420

1595

  Affiliated   4387   State Line   State Line Dialysis   2049 E SHELBY DR    
MEMPHIS   TN   38116-7639

1596

  Affiliated   5108   Cape Coral North   Cape Coral North Dialysis   1315 SE 8TH
TERRACE     CAPE CORAL   FL   33990-3213

1597

  Affiliated   5044   Willard Ave   Willard Avenue Dialysis (Newington)   445E
WILLARD AVE     NEWINGTON   CT   06111-2318

1598

  Affiliated   4363   West Lawn   West Lawn Dialysis (aka Midway)   7000 S
PULASKI RD     CHICAGO   IL   60629-5842

1599

  Affiliated   4353   Villa of Lakewood   Villa of Lakewood (Northcoast)   14050
MADISON AVE     LAKEWOOD   OH   44107-4530

1600

  Affiliated   5054   North Carrolton   North Carrollton Dialysis (Parkview)  
195 PARKWOOD CIRCLE     CARROLLTON   GA   30117-8756

1601

  Affiliated   5620   Sikeston Jaycee Regional Dialysis   Sikeston Jaycee
Regional Dialysis   135 PLAZA DR STE 101     SIKESTON   MO   63801-5148

1602

  Affiliated   2244   Radcliff   Radcliff Dialysis   180 E LINCOLN TRAIL BLVD  
  RADCLIFF   KY   40160-1254

 

Page 108 of 123



--------------------------------------------------------------------------------

1603

  Affiliated   4452   McAfee   McAfee Dialysis (Candler Road Decatur)   1987
CANDLER RD   STE C   DECATUR   GA   30032-4212

1604

  Affiliated   5036   Avon   Avon Dialysis (Indy West)   9210 ROCKVILLE RD   STE
D   INDIANAPOLIS   IN   46234-2669

1605

  Affiliated   2485   Anaheim West   Anaheim West Dialysis   1821 W LINCOLN AVE
    ANAHEIM   CA   92801-6731

1606

  Affiliated   5043   Port Saint Joe   Port Saint Joe Dialysis   3871 HIGHWAY 98
E   STE 11   PORT ST. JOE   FL   32456-5318

1607

  Affiliated   5056   Hayward Mission Hills   Hayward Mission Hills Dialysis  
1661 INDUSTRIAL PKWY W     HAYWARD   CA   94544-7046

1608

  Affiliated   2472   Cypress Woods Northwest   Cypress Woods Northwest Dialysis
(aka NW Houston)   20320 NORTHWEST FWY   STE 1   HOUSTON   TX   77065-

1609

  Affiliated   5641   Willow Creek Dialysis   Willow Creek Dialysis   1139
WARWICK WAY     RACINE   WI   53406-5661

1610

  Affiliated   5642   Harbor View Dialysis   Harbor View Dialysis   818 6TH ST  
  RACINE   WI   53403-1176

1611

  Affiliated   4451   Red River   Red River Dialysis (fka Shreveport South)  
9205 LINWOOD AVE     SHREVEPORT   LA   71106-7006

1612

  Affiliated   2392   South Dade Kidney Center   South Dade Kidney Center (Coral
Reef)   11040 SW 184TH ST     CUTLER BAY   FL   33157-6602

1613

  Affiliated   5604   Niagara Falls Memorial Dialysis   Niagara Falls Memorial
Dialysis (was NF Kidney Care Center)   621 10TH ST     NIAGARA FALLS   NY  
14301-1813

1614

  Affiliated   5617   Silverado Dialysis   Silverado Dialysis   1100 TRANCAS ST
  STE 266 AND 267   NAPA   CA   94558-2921

1615

  Affiliated   5621   Prairie River Dialysis   Prairie River Dialysis   601 S
CENTER AVE     MERRILL   WI   54452-3404

1616

  Affiliated   5622   Stevens Point Dialysis   Stevens Point Dialysis   900
ILLINOIS AVE   5th FLR   STEVENS POINT   WI   54481-2885

1617

  Affiliated   5623   Grand Seasons Dialysis   Grand Seasons Dialysis   190
GRAND SEASONS DR     WAUPACA   WI   54981-8219

1618

  Affiliated   5624   Wausau Dialysis   Wausau Dialysis   2600 STEWART AVE   STE
144   WAUSAU   WI   54401-1403

1619

  Affiliated   5625   Pine Crest Dialysis   Pine Crest Dialysis   232 S COURTNEY
ST   STE 2   RHINELANDER   WI   54501-3319

1620

  Affiliated   5626   Meadow Lane Dialysis   Meadow Lane Dialysis   1120 PINE ST
    STANLEY   WI   54768-1297

1621

  Affiliated   5627   Wisconsin Rapids Dialysis   Wisconsin Rapids Dialysis  
1041B HILL ST     WISCONSIN RAPIDS   WI   54494-5221

1622

  Affiliated   5628   Marshfield Dialysis   Marshfield Dialysis   123 NORTHRIDGE
ST     MARSHFIELD   WI   54449-8341

1623

  Affiliated   5629   Northern Star Dialysis   Northern Star Dialysis   311 ELM
ST     WOODRUFF   WI   54568-9190

1624

  Affiliated   5632   Ames Mary Greeley Dialysis   Ames Mary Greeley Dialysis  
2322 E 13TH ST     AMES   IA   50010-5669

1625

  Affiliated   5633   Marshalltown Mary Greeley Dialysis   Marshalltown Mary
Greeley Dialysis   3120 S 2ND ST     MARSHALLTOWN   IA   50158-4614

1626

  Affiliated   5634   Iowa Falls Mary Greeley Dialysis   Iowa Falls Mary Greeley
Dialysis   701 WASHINGTON AVE     IOWA FALLS   IA   50126-2100

1627

  Affiliated   5649   Dialysis Center of Hutchinson   Dialysis Center of
Hutchinson   1901 N WALDRON ST     HUTCHINSON   KS   67502-1129

1628

  Affiliated   5650   Amarillo Dialysis   Amarillo Dialysis   8604 S COULTER ST
    AMARILLO   TX   79119-7379

1629

  Affiliated   4495   Sagemeadow   Sagemeadow Dialysis (Houston)   10923
SCARSDALE BLVD     HOUSTON   TX   77089-6024

1630

  Affiliated   5009   McKinney   McKinney Dialysis   4717 MEDICAL CENTER DR    
MCKINNEY   TX   75069-1870

1631

  Affiliated   4499   Scottsburg   Scottsburg Dialysis   1619 W MCCLAIN AVE    
SCOTTSBURG   IN   47170-1161

1632

  Affiliated   2108   Snake River   Snake River Dialysis Center (fka Blackfoot)
  1491 PARKWAY DR     BLACKFOOT   ID   83221-1667

1633

  Affiliated   5034   Southpoint   Southpoint Dialysis (aka Durham South)   415
W NC HWY 54     DURHAM   NC   27713-7516

1634

  Affiliated   5643   Burlingame Dialysis   Burlingame Dialysis   1720 EL CAMINO
REAL   STE 12   BURLINGAME   CA   94010-3225

1635

  Affiliated   5644   Mills Dialysis   Mills Dialysis   100 S SAN MATEO DR    
SAN MATEO   CA   94401-3805

1636

  Affiliated   5646   Stuebenville   Steubenville Dialysis   4000 JOHNSON RD    
STEUBENVILLE   OH   43952-2300

1637

  Affiliated   5656   Premiere Kidney Center of Newark   Premiere Kidney Center
of Newark   65 SOUTH TERRACE AVE     NEWARK   OH   43055-1355

1638

  Affiliated   5029   Calvine   Calvine Dialysis (Sacramento)   8243 E STOCKTON
BLVD   STE 1   SACRAMENTO   CA   95828-8200

1639

  Affiliated   4445   Durham Corners dialysis   Durham Corners Dialysis (South
Plainfield)   241 DURHAM AVE     SOUTH PLAINFIELD   NJ   07080-2504

1640

  Affiliated   4475   Mt Morris   Mt Morris Dialysis (aka North Flint)   6141 N.
SAGINAW RD     MOUNT MORRIS   MI   48458-2403

1641

  Affiliated   2176   Grandview   Grandview Dialysis   13812 S US HIGHWAY 71    
GRANDVIEW   MO   64030-3685

1642

  Affiliated   4450   Lemoore   Lemoore Dialysis   1345 W BUSH ST     LEMOORE  
CA   93245-3303

1643

  Affiliated   5663   Middlebrook Dialysis   Middlebrook Dialysis   12401
MIDDLEBROOK RD   STE 16   GERMANTOWN   MD   20874-1523

1644

  Affiliated   5664   Catoctin Dialysis   Catoctin Dialysis   405 W 7TH ST    
FREDERICK   MD   21701-4505

1645

  Affiliated   5648   Central New York Dialysis Center   Central New York
Dialysis Center   910 ERIE BLVD E     SYRACUSE   NY   13210-1060

1646

  Affiliated   5014   South Jackson   South Jackson Dialysis   46 HARTS BRIDGE
RD     JACKSON   TN   38301-7512

1647

  Affiliated   2344   Los Alamitos   Los Alamitos Dialysis   4141 KATELLA AVE  
  LOS ALAMITOS   CA   90720-3406

1648

  Affiliated   5048   Robbinsdale   Robbinsdale Dialysis   3461 W BROADWAY AVE  
  ROBBINSDALE   MN   55422-2955

1649

  Affiliated   5557   Oxnard   Oxnard Dialysis   1900 OUTLET CENTER DR    
OXNARD   CA   93036-0677

1650

  Affiliated   4429   Marked Tree   DNVO-Marked Tree-AR   216 HESTER PARKER DR  
  MARKED TREE   AR   72365-2023

1651

  Affiliated   5669   Louisa Dialysis   Louisa Dialysis   2145 HWY 2565    
LOUISA   KY   41230

1652

  Affiliated   5670   Point Pleasant Dialysis   Point Pleasant Dialysis   3683
OHIO RIVER DR     POINT PLEASANT   WV   25550

1653

  Affiliated   6802   Marion   Renal Care of Marion (P150)   2921 HWY 77   SUITE
#8   MARION   AR   72364-2368

1654

  Affiliated   6803   Osceola   Osceola Dialysis (P151)   1420 W KEISER AVE    
OSCEOLA   AR   72370-2800

1655

  Affiliated   6805   Cottonwood   Cottonwood Dialysis (P153)   203 S CANDY LANE
    COTTONWOOD   AZ   86326-8115

1656

  Affiliated   6808   Prescott   Prescott Dialysis (P157)   980 WILLOW CREEK RD.
  SUITE 11   PRESCOTT   AZ   86301-1619

1657

  Affiliated   6811   Naples   Collier County Dialysis (P160)   6625 HILLWAY
CIRCLE     NAPLES   FL   34112

1658

  Affiliated   6813   Catersville   Cartersville Renal Center (P162)   203 S
TENNESSEE ST     CARTERSVILLE   GA   30120

1659

  Affiliated   6816   Arlington Heights Renal Center   Arlington Heights Renal
Center (P165)   17 W GOLF RD     ARLINGTON HEIGHTS   IL   60006

1660

  Affiliated   6817   Hazel Crest Renal Center   Hazel Crest Renal Center (P166)
  3470 W 183RD ST     HAZEL CREST   IL   60429

1661

  Affiliated   6818   Loop Renal Center   Loop Renal Center (P167)   1101 S
CANAL ST   11TH FLR   CHICAGO   IL   60607

1662

  Affiliated   6819   Markham Renal Center   Markham Renal Center (P168)   3053
W 159TH ST     MARKHAM   IL   60426

1663

  Affiliated   6821   South Holland Renal Center   South Holland Renal Center
(P170)   16136 S PARK AVE.     SOUTH HOLLAND   IL   60473

1664

  Affiliated   6822   Waukegan Renal Center   Waukegan Renal Center (P171)  
1616 GRAND AVE.   STE. C   WAUKEGAN   IL   60085

1665

  Affiliated   6936   Waukegan Home Renal Center   Waukegan Home Training (P172)
  1616 GRAND AVE   STE F   WAUKEGAN   IL   60085

1666

  Affiliated   6825   Baton Rouge   East Baton Rouge Dialysis (P174)   1333
ONEAL LANE     BATON ROUGE   LA   70816

1667

  Affiliated   6826   Houma Renal Center   Houma Dialysis (P175)   108 PICONE RD
    HOUMA   LA   70363

1668

  Affiliated   6827   Amesbury   Amesbury Renal Center (P177)   24 MORRILL PLACE
    AMESBURY   MA   1913

1669

  Affiliated   6828   North Andover   North Andover Renal Center (P178)   201
SUTTON ST     NORTH ANDOVER   MA   1845

 

Page 109 of 123



--------------------------------------------------------------------------------

1670

  Affiliated   6829   Canton   Canton Renal Center (P179)   620 E PEACE ST    
CANTON   MS   39046-4729

1671

  Affiliated   6830   Hazelhurst   Hazlehurst Dialysis (P180)   201 N HALEY ST  
  HAZLEHURST   MS   39083

1672

  Affiliated   6831   Jackson North   Jackson North Dialysis (P181)   571
BEASLEY RD   SUITE B   JACKSON   MS   39206-3042

1673

  Affiliated   6832   Jackson South   Jackson South Dialysis (P182)   2460 TERRY
RD   SUITE 27-J   JACKSON   MS   39204-5767

1674

  Affiliated   6833   Jackson Southwest   Jackson Southwest Dialysis (P183)  
1828 RAYMOND RD     JACKSON   MS   39204-4126

1675

  Affiliated   6834   Lexington   Renal Care of Lexington (P184)   22579 DEPOT
STREET     LEXINGTON   MS   39095

1676

  Affiliated   6835   Munroe Falls   Munroe Falls Dialysis (P185)   265 N MAIN
ST     MUNROE FALLS   OH   44262

1677

  Affiliated   6836   Summit   Summit Renal Center (P186)   73 MASSILLON ROAD  
  AKRON   OH   44312

1678

  Affiliated   6837   White Ponds   White Ponds Dialysis (P187)   534 WHITE POND
DRIVE   SUITE A   AKRON   OH   44320

1679

  Affiliated   6838   Philadelphia   Memphis Street Renal Center (P189)   3310
24 MEMPHIS ST     PHILADELPHIA   PA   19134-4510

1680

  Affiliated   6839   Memphis Central Renal Center   Renal Care of Central
Memphis (P190)   1331 UNION AVE.   SUITE 11   MEMPHIS   TN   38104-7559

1681

  Affiliated   6840   Memphis Graceland Renal Center   Memphis Graceland Renal
Center (P191)   4180 AUBURN RD     MEMPHIS   TN   38116-6202

1682

  Affiliated   6841   Memphis Midtown Renal Center   Renal Care of Midtown
Memphis (P192)   1166 MONROE AVE.     MEMPHIS   TN   38104-6614

1683

  Affiliated   6842   Memphis North Renal Center   Renal Care of Memphis North
(P193)   4913 RALEIGH COMMON DR.   SUITE 1   MEMPHIS   TN   38128-2485

1684

  Affiliated   6844   Whitehaven Renal Center   Whitehaven Renal Center (P195)  
3420 ELVIS PRESLEY BLVD.     MEMPHIS   TN   38116-3260

1685

  Affiliated   6846   Edinburg   Edinburg Renal Center (P197)   4302 S SUGAR RD
  STE 15   EDINBURG   TX   78539-9140

1686

  Affiliated   6847   Mcallen   Dialysis Care of McAllen (P198)   411 LINDBERG
AVE     MCALLEN   TX   78501-2921

1687

  Affiliated   6848   Weslaco   Weslaco Renal Center (P199)   910 SOUTH UTAH    
WESLACO   TX   78596-4270

1688

  Affiliated   6849   Marlton Dialysis Center   Marlton Dialysis (P200)   769 E
ROUTE 70     MARLTON   NJ   08053-2341

1689

  Affiliated   6850   Lawrenceville Renal Center   Lawrenceville Renal Center
(P201)   1840 PRINCETON AVE     LAWRENCEVILLE   NJ   8648

1690

  Affiliated   6851   Austell Renal Center   Austell Renal Center (P202)   3642
MARATHON CIRCLE     AUSTELL   GA   30106- 6821

1691

  Affiliated   6852   Bartlett Renal Center   Bartlett Renal Center
(P203_P290_P8203)   2920 COVINGTON PIKE     MEMPHIS   TN   38128-6007

1692

  Affiliated   6854   Beaverton Dialysis Center   Beaverton Dialysis Center
(P206)   15050 SW KOLL PARKWAY   SUITE J   BEAVERTON   OR   97006-6002

1693

  Affiliated   6858   Walker County Dialysis   Walker County Dialysis (P212)  
589 HIGHWAY 78W     JASPER   AL   35501

1694

  Affiliated   6861   Lakewood   Manatee County Dialysis (P215)   8470 COOPER
CREEK BVLD     UNIVERSITY PARK   FL   34201

1695

  Affiliated   6862   Canton   Northwest Georgia Dialysis (P216)   260 HOSPITAL
RD     CANTON   GA   30114

1696

  Affiliated   6863   Buffulo Grove Renal Center   Buffalo Grove Dialysis (P218)
  1291 W DUNDEE RD     BUFFALO GROVE   IL   60089

1697

  Affiliated   6864   Evanston Renal Center   Evanston Renal Center (P219)  
1715 CENTRAL ST     EVANSTON   IL   60201

1698

  Affiliated   6865   Schaumburg Renal Center   Schaumburg Renal Center (P220)  
1156 S. ROSELLE ROAD     SCHAUMBURG   IL   60193

1699

  Affiliated   6937   Schaumburg Home Renal Center   Schaumburg Home Training
(P270)   17 W GOLF RD     ARLINGTON HEIGHTS   IL   60005

1700

  Affiliated   6866   Blue River Valley   Blue River Valley Renal Center (P222)
  2309 S MILLER STREET   SUITE 1   SHELBYVILLE   IN   46176-9350

1701

  Affiliated   6867   Central Fort Wayne   Central Fort Wayne Dialysis (P223)  
1940 BLUFTON RD     FORT WAYNE   IN   46809-1307

1702

  Affiliated   6869   Huntington   Renal Care of Huntington (P225)   3040 WEST
PARK DRIVE     HUNTINGTON   IN   46750-8956

1703

  Affiliated   6870   Lake Avenue Dialysis Renal Center   Lake Avenue Dialysis
(P226)   3525 LAKE AVE   STE 4   FORT WAYNE   IN   46805-5545

1704

  Affiliated   6871   Marion County   Marion County Dialysis (P229)   3834 S
EMERSON AVE   BLDG B   INDIANAPOLIS   IN   46203-5902

1705

  Affiliated   6873   Quad Counties Dialysis   Quad Counties Dialysis (P232)  
528 NORTH GRANDSTAFF     AUBURN   IN   46706-1660

1706

  Affiliated   6875   South Anthony   South Anthony Dialysis (P234)   7017 SOUTH
ANTHONY BLVD.     FORT WAYNE   IN   46816-2016

1707

  Affiliated   6876   Brandon   Brandon Renal Center (P235)   101 CHRISTIAN DR  
  BRANDON   MS   39042-2678

1708

  Affiliated   6877   Carthage   Renal Care of Carthage (P236)   312 ELLIS
STREET     CARTHAGE   MS   39051

1709

  Affiliated   6878   Las Cruces Renal Center   Las Cruces Renal Center (P237)  
3961 E LOHMAN AVE   STE 29   LAS CRUCES   NM   88011-8272

1710

  Affiliated   6879   Northeast Portland   Northeast Portland Renal Center
(P240)   703 NE HANCOCK ST     PORTLAND   OR   97212-3955

1711

  Affiliated   6880   Oregon Kidney Center   Dialysis Care of Portland (P241)  
5318 NE IRVING     PORTLAND   OR   97213

1712

  Affiliated   6881   Sunnyside   Sunnyside Renal Center (P242)   6902 SE LAKE
ROAD   SUITE 1   MILWAUKIE   OR   97267-2148

1713

  Affiliated   6882   Willamette Valley   Williamette Valley Renal Center (P243)
  1510 DIVISION STREET   SUITE 9   OREGON CITY   OR   97045-1572

1714

  Affiliated   6883   Northern Philadelphia   Northern Philadelphia Dialysis
(P244)   5933 N BROAD ST     PHILADELPHIA   PA   19141

1715

  Affiliated   6884   North Providence Renal Center   North Providence Renal
Center (P246)   1635 MINERAL SPRING AVE     NORTH PROVIDENCE   RI   02904-4025

1716

  Affiliated   6889   Alice Renal Center   Alice Renal Center (P252)   2345
ALICE REGIONAL BLVD.     ALICE   TX   78332-7291

1717

  Affiliated   6890   Beeville Renal Center   Beeville Renal Center (P253)  
1905 NW FRONTAGE     BEEVILLE   TX   78102-2954

1718

  Affiliated   6891   Brownsville   Brownsville Renal Center (P254)   2945
CENTRAL BLVD     BROWNSVILLE   TX   78520-8958

1719

  Affiliated   6892   Corpus Christi Renal Center   Corpus Christi Dialysis
(P255)   2733 SWANTNER DR     CORPUS CHRISTI   TX   78404-2832

1720

  Affiliated   6893   Riverside Renal Center   Riverside Renal Center (P256)  
13434 LEOPARD RD. SUITE A17     CORPUS CHRISTI   TX   78410-4466

1721

  Affiliated   6894   South Texas Renal Center   South Texas Renal Center (P257)
  4301 S PADRE ISLAND DR     CORPUS CHRISTI   TX   78411-4433

1722

  Affiliated   6896   South Central Renal Center   Morgan Avenue Dialysis (P258)
  2222 S MORGAN AVE   SUITE 114   CORPUS CHRISTI   TX   78405-1900

1723

  Affiliated   6898   Northeast Texas   Dialylsis Care of Greenville (P260)  
4805 WESLEY ST     GREENVILLE   TX   75401-5649

1724

  Affiliated   6899   Downtown Spokane   Downtown Spokane Renal Center (P261)  
601 W 5TH ST   SUITE F   SPOKANE   WA   99205

1725

  Affiliated   6900   North Spokane   North Spokane Renal Center (P262)   12610
E MARIBEAU PRKWY   STE 1   SPOKANE   WA   99216

1726

  Affiliated   6901   Spokane Valley   Spokane Valley Renal Center (P263)  
12610 EAST MIRABEAU PKY   SUITE 1   SPOKANE   WA   99208-1450

1727

  Affiliated   6902   Kansas City   Kansas City Renal Center (P264)   4333
MADISON AVE     KANSAS CITY   MO   64111-3429

1728

  Affiliated   6903   Butler Renal Center   Butler Renal Center (P266)   601 W
NURSERY     BUTLER   MO   64730

1729

  Affiliated   6904   Harrisonville   Harrisonville Renal Center (P267)   308
GALAXIE AVE     HARRISONVILLE   MO   64701-2084

1730

  Affiliated   6905   Marshall Renal Center   Marshall Renal Center (P268)   359
W MORGAN     MARSHALL   MO   65340

1731

  Affiliated   6907   Akron Renal Center   Akron Renal Center (P272)   525 EAST
MARKET STREET     AKRON   OH   44304-1619

1732

  Affiliated   6908   Kendallville Renal Center   Kendallville Renal Center
(P274)   602 SAWYER RD     KENDALLVILLE   IN   46755- 2566

1733

  Affiliated   6909   Greenwood Holly Renal Center   Greenwood Holly Renal
Center (P276)   1533 HOLLY RD     CORPUS CHRISTI   TX   78417-2010

1734

  Affiliated   6910   Plainfield Renal Center   Plainfield Renal Center (P278)  
8110 NETWORK DR     PLAINFIELD   IN   46168-9024

1735

  Affiliated   6911   Green Valley Renal Center   Green Valley Dialysis (P279)  
1489 W WARM SPRINGS RD   STE 122   HENDERSON   NV   89014-7637

1736

  Affiliated   6912   Las Vegas Renal Center   Las Vegas Renal Center (P280)  
2333 RENAISSANCE DR     LAS VEGAS   NV   89119-6191

 

Page 110 of 123



--------------------------------------------------------------------------------

1737

  Affiliated   6913   Lees Summit Renal Center   Lees Summit Renal Center (P281)
  100 NE MISSOURI RD   STE 1   LEE’S SUMMIT   MO   64086-4702

1738

  Affiliated   6914   Westport Renal Center   Westport Renal Center (P282)  
3947 BROADWAY STREET     KANSAS CITY   MO   64111-2516

1739

  Affiliated   6915   Greensboro Dialysis Center   Greensboro Dialysis Center
(P284)   1220 SILOAM RD     GREENSBORO   GA   30642-0390

1740

  Affiliated   5057   Forest Landing   DNVO-Forest Landing Dialysis (Harford
Cty, Havre de Grace)-MD   2220 COMMERCE AVE   STE 1   FOREST HILL   MD   21050

1741

  Affiliated   5033   University City   DNVO-University City Dialysis
(Philadelphia)-PA   3020 MARKET ST   STE 13   PHILADELPHIA   PA   19104-2999

1742

  Affiliated   2411   Parkland   DNVO-Parkland Dialysis-WA   311 140TH ST SO    
TACOMA   WA   98444

1743

  Affiliated   5094   Shelbyville Road   DNVO JV-Shelbyville Road Dialysis
(DuPont, Louisville)-KY   4600 SHELBYVILLE RD   STE 31   LOUISVILLE   KY   40207

1744

  Affiliated   5106   Fort Wayne West Dialysis   DNVO JV-Fort Wayne South-IN  
302 E PETTIT AVE     FORT WAYNE   IN   468063007

1745

  Affiliated   5671   Suburban Dialysis   ACQ-5671-NY   1542 MAPLE RD    
WILLIAMSVILLE   NY   14221

1746

  Affiliated   5672   Gates Circle Dialysis   ACQ-5672-NY   3 GATES CIRCLE   1ST
FLR   BUFFALO   NY   14209

1747

  Affiliated   5673   Orchard Park Dialysis   ACQ-5673-NY   3801 TAYLOR RD    
ORCHARD PARK   NY   14127

1748

  Affiliated   2420   TC Jester   DNVO-TC Jester-TX   1800 W 26TH ST   STE 11  
HOUSTON   TX   77008-1419

1749

  Affiliated   4436   Champions   DNVO-Champions Dialysis (Houston)-TX   4427 FM
1960 W   STE D   HOUSTON   TX   77068-3409

1750

  Affiliated   5083   Magic City Dialysis MMC   DNVO-Magic City Dialysis
(Birmingham)-AL   300 22ND ST SO     BIRMINGHAM   AL   35233-2209

1751

  Affiliated   5084   Steel City Dialysis   DNVO-Steel City Dialysis
(Birmingham)-AL   1809 AVE H (ENSLEY)     BIRMINGHAM   AL   35218

1752

  Affiliated   5081   Jewel Dialysis   DNVO-Jewel Dialysis (Camellia,
Birmingham)-AL   514 WEST TOWN PLAZA     BESSEMER   AL   35020

1753

  Affiliated   660   Crystal River   Crystal River Dialysis   7435 W GULF TO
LAKE HWY     CRYSTAL RIVER   FL   34429-7834

1754

  Affiliated   1936   Southwest Kidney   Estrella Dialysis Center   8410 W
THOMAS RD   STE 1 BLDG 1   PHOENIX   AZ   85037-3356

1755

  Affiliated   1937   Gilbert Dialysis   Gilbert Dialysis Center   5222 E
BASELINE RD   STE 14   GILBERT   AZ   85234-2963

1756

  Affiliated   1938   Tempe Dialysis   Tempe Dialysis Center   2149 E WARNER RD
  STE 11   TEMPE   AZ   85284-3496

1757

  Affiliated   1939   Phoenix Dialysis   Phoenix Dialysis Center   337 E
CORONADO RD   STE 11   PHOENIX   AZ   85004-1582

1758

  Affiliated   1949   Arrowhead Lakes Dialysis   Arrowhead Lakes Dialysis  
20325 N 51ST AVE   BLDG 11, STE 186   GLENDALE   AZ   85308-4625

1759

  Affiliated   1952   Mountain Vista Dialysis   Mountain Vista Dialysis Center
of Arizona   10238 E HAMPTON AVE   STE 18   MESA   AZ   85209-3317

1760

  Affiliated   1977   South Meadows Dialysis Center   South Meadows Dialysis
Center   10085 DOUBLE R BLVD   STE 16   RENO   NV   89521-4867

1761

  Affiliated   1978   Reno Dialysis Center   Reno Dialysis Center   1500 E 2ND
ST   STE 11   RENO   NV   89502-1189

1762

  Affiliated   1979   Carson City Dialysis Center   Carson City Dialysis Center
  3246 N. CARSON ST   STE 11   CARSON CITY   NV   89706-0248

1763

  Affiliated   844   Sparks   Sparks Dialysis Center   4860 VISTA BLVD   STE 1  
SPARKS   NV   89436-2817

1764

  Affiliated   2015   Sierra Rose Dialysis   Sierra Rose Dialysis Center   685
SIERRA ROSE DR     RENO   NV   89511-2060

1765

  Affiliated   2325   Northwest Tucson   Northwest Tucson Dialysis   2945 W INA
RD   STE 15   TUCSON   AZ   85741-2366

1766

  Affiliated   4355   Mesa   Central Mesa Dialysis Center   1134 E UNIVERSITY DR
  STE 11   MESA   AZ   85203-8048

1767

  Affiliated   4371   Raven   Raven Dialysis Center   3540 E BASELINE RD   STE
11   PHOENIX   AZ   85042-9628

1768

  Affiliated   4374   Brookwood   Brookwood Dialysis Center   8910 N 43RD AVE  
STE 17   GLENDALE   AZ   85302-5340

1769

  Affiliated   4405   Ocotillo   Ocotillo Dialysis   975 W CHANDLER HEIGHTS RD  
UNIT 11   CHANDLER   AZ   85248-5724

1770

  Affiliated   4364   Maryvale   Maryvale Dialysis Center   4845 W MCDOWELL RD  
STE 1A, 2A, 3A   PHOENIX   AZ   85035-4076

1771

  Administrative Services   181   Childrens Hospital   MGD-Children’s National
Medical Center   111 MICHIGAN AVE NW     WASHINGTON   DC   20010-2916

1772

  Administrative Services   1624   Renal Care Seat Pleasant   MGD-Renal Care of
Seat Pleasant   6274 CENTRAL AVE     SEAT PLEASANT   MD   20743

1773

  Administrative Services   1715   Moses Taylor Hospital Renal Unit   Moses
Taylor Hospital Renal Unit   700 QUINCY AVE     SCRANTON   PA   18510-1724

1774

  Administrative Services   3330   Aurora Medical Group - Fond du Lac   Aurora
Medical Group-Fond du Lac   210 WISCONSIN AMERICAN DR   ATTN DAVITA DIALYSIS
(WEST END OF BLDG)   FOND DU LAC   WI   54937-2999

1775

  Administrative Services   3331   Aurora Medical Group - Sheboygan   Aurora
Medical Group-Sheboygan   2414 KOHLER MEMORIAL DR     SHEBOYGAN   WI  
53081-3129

1776

  Administrative Services   3338   Aurora Medical Group - Lake Geneva   Aurora
Medical Group-Lake Geneva   146 E GENEVA SQ     LAKE GENEVA   WI   53147-9694

1777

  Administrative Services   3555   Aurora Medical Group - Marinette Dialysis  
Aurora Medical Group-Marinette Dialysis   4061 OLD PESHTIGO RD     MARINETTE  
WI   54143

1778

  Administrative Services   3607   Aurora Medical Group - Brown County Dialysis
  Aurora Medical Group-Brown County Dialysis   1751 DECKNER AVE     GREEN BAY  
WI   54302-2630

1779

  Administrative Services   3641   Aurora Medical Group - Sturgeon Bay Dialysis
  Aurora Medical Group-Sturgeon Bay Dialysis   108 S 10TH AVE     STURGEON BAY  
WI   54235-1802

1780

  Administrative Services   3653   Aurora Medical Group - Oshkosh West Dialysis
  Aurora Medical Group-Oshkosh West Dialysis   855 N WESTHAVEN DR     OSHKOSH  
WI   54904-7668

1781

  Administrative Services   3665   Aurora Medical Group - Manitowoc Dialysis  
Aurora Medical Group-Manitowoc Dialysis   601 REED AVE     MANITOWOC   WI  
54220-2026

1782

  Administrative Services   3672   Aurora Medical Group - Wautoma Dialysis  
Aurora Medical Group-Wautoma Dialysis   900 EAST DIVISION ST     WAUTOMA   WI  
54982-6944

1783

  Administrative Services   1868   Maize Dialysis   Maize Dialysis Center  
10001 GRADY AVE     MAIZE   KS   67101

1784

  Administrative Services   1912   Kidney Dialysis Center   MGD-Kidney Dialysis
Center, LLC (MMG Macon)   640 MARTIN LUTHER KING JR BLVD     MACON   GA  
31201-3206   Administrative Services   6079   MAGNOLIA WEST AT HOME   Magnolia
West At Home   11161 MAGNOLIA AVE   STE B   RIVERSIDE   CA   92505-3605  
Administrative Services   1903   Riverside PD Central NAMG   Riverside PD
Central   3660 PARK SIERRA DR   STE 18   RIVERSIDE   CA   92505-3071  
Affiliated   1995   Winter Park Home PD Dialysis   Winter Park Home PD Dialysis
  4100 METRIC DR   STE 2   WINTER PARK   FL   32792-6832   Affiliated   4302  
Lockport HHD PD At Home   Lockport Home Dialysis-PD   16626 W 159TH ST   STE 73
  LOCKPORT   IL   60441-8019   Affiliated   1972   HHD 6183 and PD 1972 in
Shreveport   Shreveport Home Dialysis PD   1560 IRVING PL     SHREVEPORT   LA  
71101-4604   Affiliated   5618   Home Dialysis of Dayton – South   Home Dialysis
of Dayton-South   4700 SPRINGBORO PIKE   STE 3   MORAINE   OH   45439-1964  
Affiliated   5619   Home Dialysis of Dayton   Home Dialysis of Dayton   627 S
EDWIN C MOSES BLVD   STE 2B   DAYTON   OH   45417-3474   Affiliated   144  
Timpanogos Dialysis Center   Timpanogos Dialysis   1055 N 500 W   STE 222  
PROVO   UT   84604-3329   Affiliated   216   HOME DIALYSIS UNIT   Home Dialysis
/CAPD Unit   825 S 8TH ST STE 1202     MINNEAPOLIS   MN   55404   Affiliated  
284   MANZANITA HOME TRAINING CENTER   Manzanita Home Training Center (fka North
CAPD)   4005 MANZANITA AVE   STE 18   CARMICHAEL   CA   95608-1779   Affiliated
  408   WICHITA DIALYSIS CENTER   Wichita Dialysis Center-PD Program   909 N
TOPEKA ST     WICHITA   KS   67214-3620   Affiliated   978   CENTRAL TULSA
DIALYSIS CENTER   Central Tulsa PD   1124 S SAINT LOUIS AVE     TULSA   OK  
74120-5413   Affiliated   1748   ST PAUL CAPITAL PD   St. Paul Capital Dialysis
at Home-PD (fka Capital PD Program)   555 PARK ST   STE 110   SAINT PAUL   MN  
55103-2110   Affiliated   1787   ASH TREE PD   Ash Tree PD   2666 N GROVE
INDUSTRIAL DR     FRESNO   CA   93727-1552   Affiliated   1821   EMERALD
DIALYSIS   Emerald Dialysis PD (fka Hyde Park PD)   710 W 43RD ST     CHICAGO  
IL   60609-3435   Affiliated   1822   OLYMPIA FIELDS DIALYSIS   Olympia Fields
PD   4557B LINCOLN HWY   STE B   MATTESON   IL   60443-2385   Affiliated   1823
  LAKE COUNTY DIALYSIS   Lake County PD   918 S MILWAUKEE AVE     LIBERTYVILLE  
IL   60048-3229   Affiliated   1825   COMPREHENSIVE RENAL CARE-GARY   CRC-Gary
PD   4802 BROADWAY     GARY   IN   46408-4509   Affiliated   1826  
COMPREHENSIVE RENAL CARE-HAMMOND   CRC-Hammond PD   222 DOUGLAS ST     HAMMOND  
IN   46320-1960

 

Page 111 of 123



--------------------------------------------------------------------------------

 

Affiliated

  1827   COMPREHENSIVE RENAL CARE-VALPARAISO   CRC-Valparaiso PD   606 E
LINCOLNWAY     VALPARAISO   IN   46383-5728  

Affiliated

  1828   COMPREHENSIVE RENAL CARE-MICHIGAN CITY   CRC-Michigan City PD   9836
WEST 400 NORTH     MICHIGAN CITY   IN   46360-2910  

Affiliated

  1829   MERRILLVILLE PD   Merrillville Dialysis PD   9223 TAFT ST    
MERRILLVILLE   IN   46410-6911  

Affiliated

  1833   NAMPA DIALYSIS CENTER   Nampa Dialysis PD   846 PARKCENTRE WAY    
NAMPA   ID   83651-1790  

Affiliated

  1834   TABLE ROCK DIALYSIS CENTER   Table Rock Dialysis PD   5610 W GAGE ST  
  BOISE   ID   83706  

Affiliated

  1835   TWIN FALLS DIALYSIS CENTER   Twin Falls Dialysis PD   1840 CANYON CREST
DR     TWIN FALLS   ID   83301-3007  

Affiliated

  1836   TREASURE VALLEY DIALYSIS CENTER   Treasure Valley Dialysis PD & Home  
3525 E LOUISE DR   STE 155   MERIDIAN   ID   83642-6303  

Affiliated

  1837   GATE CITY DIALYSIS CENTER   Gate City Dialysis PD   2001 BENCH RD    
POCATELLO   ID   83201-2033  

Affiliated

  1838   FOUR RIVERS DIALYSIS CENTER   Four Rivers Dialysis PD   515 EAST LN    
ONTARIO   OR   97914-3953  

Affiliated

  1869   LOWRY DIALYSIS CENTER   Lowry Dialysis PD   7465 E 1ST AVE   STE A  
DENVER   CO   80230-6877  

Affiliated

  1905   BURLEY DIALYSIS CENTER   Burley Dialysis PD   741 N OVERLAND AVE    
BURLEY   ID   83318-3440  

Affiliated

  1909   TURFWAY PD DIALYSIS   Turfway PD Training   11 SPIRAL DR   STE 15A  
FLORENCE   KY   41042-1394  

Affiliated

  1910   MARYVILLE DIALYSIS   Maryville Dialysis PD   2136B VADALABENE DR    
MARYVILLE   IL   62062-5632  

Affiliated

  1917   PDL ANNEX-PD   PDL Annex-PD (PDL=Physician Dialysis Lancaster)   2110
HARRISBURG PIKE   STE 310   LANCASTER   PA   17601-2644  

Affiliated

  1924   KANKAKEE COUNTY DIALYSIS   Kankakee County Dialysis PD   581 WILLIAM R
LATHAM SR DR   STE 104   BOURBONNAIS   IL   60914-2439  

Affiliated

  1946   SNAKE RIVER DIALYSIS PD   DNVO-Snake River Dialysis PD (fka
Blackfoot)-ID   1491 PARKWAY DR     BLACKFOOT   ID   83221-1667  

Affiliated

  1953   NORTH HIGHLANDS DIALYSIS CENTER   North Highlands Dialysis Center PD  
4986 WATT AVE   STE C   NORTH HIGHLANDS   CA   95660-5182  

Affiliated

  1966   AMERY DIALYSIS   Amery Dialysis PD   970 ELDEN AVE     AMERY   WI  
54001-1448  

Affiliated

  1975   KIDNEY HOME CENTER   Kidney HOME (Home Operations & Medical Education)
Center PD   2245 ROLLING RUN DR   STE 4   WINDSOR MILL   MD   21244-1858  

Affiliated

  1988   MEMPHIS DOWNTOWN DIALYSIS   Memphis Downtown Dialysis PD   2076 UNION
AVE   FL 2   MEMPHIS   TN   38104-4138  

Affiliated

  1989   PGH HOME MODALITY COE   Pittsburgh Home Modality Center of Excellence
PD   5171 LIBERTY AVE   STE A   PITTSBURGH   PA   15224-2254  

Affiliated

  2223   LAKE VILLA DIALYSIS   Lake Villa Dialysis PD   37809 N IL RTE 59    
LAKE VILLA   IL   60046-7332  

Affiliated

  2232   RICHFIELD DIALYSIS   Richfield PD Program   6601 LYNDALE AVE S   STE
150   RICHFIELD   MN   55423-2490  

Affiliated

  2297   TOKAY HOME DIALYSIS CENTER   Tokay Home Dialysis-PD   777 S HAM LN  
STE L   LODI   CA   95242-3593  

Affiliated

  2302   SPIVEY PERITONEAL AND HOME DIALYSIS CENTER   Spivey Peritoneal Dialysis
and Home Dialysis Center   1423 STOCKBRIDGE RD   STE B   JONESBORO   GA  
30236-3740  

Affiliated

  2326   WARRENSVILLE HEIGHTS PD DIALYSIS   Warrensville Heights PD Dialysis  
4200 WARRENSVILLE CENTER RD   STE 210   WARRENSVILLE HEIGHTS   OH   44122-7000  

Affiliated

  2340   EASTGATE HOME   Eastgate Home Training   4435 AICHOLTZ RD   STE 800B  
CINCINNATI   OH   45245-1692  

Affiliated

  2366   WESLEY CHAPEL DIALYSIS   Wesley Chapel Dialysis (PD ONLY)   2255 GREEN
HEDGES WAY     WESLEY CHAPEL   FL   33544-8183  

Affiliated

  2400   FRESNO PD   Fresno At Home Center-PD Only   568 E HERNDON AVE   STE 301
  FRESNO   CA   93720-2989  

Affiliated

  2456   GRAND HOME DIALYSIS PD/HHD   Grand Home Dialysis (PD only)   14674 W
MOUNTAIN VIEW BLVD   STE 204   SURPRISE   AZ   85374-2708  

Affiliated

  2458   WASHINGTON COUNTY DIALYSIS   Washington County Dialysis PD Only (fka
Hagerstown)   1136 OPAL CT     HAGERSTOWN   MD   21740-5940  

Affiliated

  2477   SAN JOSE PD   San Jose At Home-PD Only (Freestanding)   4400 STEVENS
CREEK BLVD   STE 50   SAN JOSE   CA   95129-1104  

Affiliated

  2483   FREMONT HOME TRAINING JV   DNVO-Fremont At Home PD/HHD-CA   39355
CALIFORNIA AVE     FREMONT   CA   94538  

Affiliated

  2490   HOME DIALYSIS OPTIONS OF BALDWIN COUNTY   Home Dialysis Options of
Baldwin County-PD Only   27880 N MAIN ST   STE A   DAPHNE   AL   36526-7080  

Affiliated

  3299   TRI COUNTIES HOME TRAINING   Tri Counties Home Dialysis   433 S BRIDGE
ST     VISALIA   CA   93277-2801  

Affiliated

  3640   WHITE OAK HOME TRAINING DIALYSIS   White Oak Home Training   5520
CHEVIOT RD   STE B   CINCINNATI   OH   45247-7069  

Affiliated

  3683   BUTLER COUNTY HOME TRAINING DIALYSIS   Butler County Home Training  
3497 S DIXIE HWY     FRANKLIN   OH   45005-5717  

Affiliated

  3727   HANFORD AT HOME DIALYSIS   Hanford Home Dialysis PD   900 N DOUTY ST  
  HANFORD   CA   93230-3918  

Affiliated

  3735   HIOAKS DIALYSIS PD   Hioaks Dialysis PD   681 HIOAKS RD   STE B  
RICHMOND   VA   23225-4043  

Affiliated

  3891   MEMPHIS EAST DIALYSIS PD   Memphis East Dialysis PD   50 HUMPHREYS CTR
  STE 28B   MEMPHIS   TN   38120-2369  

Affiliated

  3892   NASHVILLE HOME TRAINING DIALYSIS PD   Nashville Home Training Dialysis
PD   1919 CHARLOTTE AVE   STE 200   NASHVILLE   TN   37203-2245  

Affiliated

  3989   DEARBORN HOME DIALYSIS   Dearborn Home Dialysis-PD   22030 PARK ST    
DEARBORN   MI   48124-2854  

Affiliated

  4308   GALLERIA HOME TRAINING DIALYSIS   Galleria Home Training Dialysis PD
(aka SW Tennessee)   9045 HIGHWAY 64   STE 102   LAKELAND   TN   38002-8394  

Affiliated

  4310   GREATER TAMPA AT HOME   Greater Tampa At Home PD   4204 N MACDILL AVE  
STE 1B NORTH BLDG   TAMPA   FL   33607-6364  

Affiliated

  4315   LORAIN COUNTY HOME DIALYSIS   DNVO-Lorain County Home Dialysis
HHD/PD-OH   824 E BROAD ST     ELYRIA   OH   44035-6557  

Affiliated

  4375   GARFIELD HOME PROGRAM   Garfield Home Program (PD Only)   228 N
GARFIELD AVE   STE 301   MONTEREY PARK   CA   91754-1709  

Affiliated

  4453   BINZ HOME TRAINING   Binz Home Training - PD only   1213 HERMANN DR  
STE 180   HOUSTON   TX   77004-7018  

Affiliated

  5021   FRANKLIN AT HOME PD   Franklin At Home PD   301 CALLOWHILL ST    
PHILADELPHIA   PA   19123-4117  

Affiliated

  5028   CALDWELL DIALYSIS CENTER PD   Caldwell Dialysis Center   821 S SMEED
PKWY     CALDWELL   ID   83605-5130  

Affiliated

  5170   FORT WAYNE HOME DIALYSIS   DNVO-Fort Wayne Home Dialysis (PD-HHD)-IN  
3124 E STATE BLVD   STE 5B   FORT WAYNE   IN   46805-4763  

Affiliated

  5556   VISALIA AT HOME   Visalia At Home PD   1120 N CHINOWTH ST     VISALIA  
CA   93291-7896  

Affiliated

  5569   BLUEMOUND PD   Bluemound PD   601 N 99TH ST STE 300     WAUWATOSA   WI
  53226-4362  

Affiliated

  5581   WOODLAWN HOME PROGRAM PD   Woodlawn Home Program PD Only   5841 S
MARYLAND AVE   RM L-026   CHICAGO   IL   60637-1447  

Affiliated

  5599   BEVERLY DIALYSIS PD   Beverly PD   8109 S WESTERN AVE     CHICAGO   IL
  60620-5939  

Affiliated

  5600   WOODLAWN PEDIATRIC HOME PROGRAM   Woodlawn Pediatrics Home Program PD
Only   5841 S MARYLAND AVE L026     CHICAGO   IL   60615  

Affiliated

  5616   SPRINGHILL HOME TRAINING DIALYSIS   Springhill Home Training (PD Only)
  3401 SPRINGHILL DR   STE 330   NORTH LITTLE ROCK   AR   72117-2945  

Affiliated

  5647   FIRST COLONIAL DAVITA PD   First Colonial DaVita PD   1157 FIRST
COLONIAL RD   STE 200   VIRGINIA BEACH   VA   23454-2432  

Affiliated

  5898   AMHERST AT HOME   Amherst At Home   3200 COOPER FOSTER PRK RD W    
LORAIN   OH   44053-3654  

Affiliated

  5900   CATHERDRAL CITY AT HOME   DNVO JV-Cathedral City At Home-CA   30-885
DATE PALM DR     CATHEDRAL CITY   CA   92234-2958  

Affiliated

  5904   ROBBINSDALE AT HOME   Robbinsdale At Home   3461 WEST BROADWAY AVE    
ROBBINSDALE   MN   55422-2955  

Affiliated

  5905   NORTH PALM BEACH AT HOME   North Palm Beach At Home   2841 PGA BLVD    
PALM BEACH GARDENS   FL   33410-2910  

Affiliated

  5907   SOUTHTOWNS AT HOME   Southtowns At Home (Hamburg)   4910 CAMP RD   STE
100   HAMBURG   NY   14075-2617  

Affiliated

  5909   FORT WAYNE HOME AT HOME   DNVO-Fort Wayne Home At Home   3124 E STATE
BLVD   STE 5B   FORT WAYNE   IN   46805-4763  

Affiliated

  5910   FORT WAYNE WEST AT HOME   DNVO JV-Fort Wayne West At Home   4916
ILLINOIS RD   STE 118   FORT WAYNE   IN   46804-5116  

Affiliated

  5913   WINCHESTER AT HOME   Winchester At Home   2301 VALOR DR     WINCHESTER
  VA   22601-6111  

Affiliated

  5914   MARSHFIELD AT HOME   Marshfield At Home   123 NORTHRIDGE ST    
MARSHFIELD   WI   54449-8341  

Affiliated

  5915   MOSCOW AT HOME   Moscow At Home   212 RODEO DR   STE 110   MOSCOW   ID
  83843-9791

 

Page 112 of 123



--------------------------------------------------------------------------------

  Affiliated    5919    AVON AT HOME    Avon At Home    9210 ROCKVILLE RD    STE
D    INDIANAPOLIS    IN    46234-2670   Affiliated    5923    NORTHSIDE AT HOME
   Northside At Home    320 E NORTH AVE    4TH FLOOR SOUTH TOWER    PITTSBURGH
   PA    15212-4756   Affiliated    5926    PANAMA CITY AT HOME    Panama City
At Home    615 HIGHWAY 231       PANAMA CITY    FL    32405-4704   Affiliated   
5927    MAGNOLIA OAKS AT HOME    Magnolia Oaks At Home (aka Hinesville, Satilla
River)    2377 HIGHWAY 196 W    BLDG A MAGNOLIA OAKS    HINESVILLE    GA   
31313-8036   Affiliated    5928    WESTBANK AT HOME    Westbank At Home    3631
BEHRMAN PL       NEW ORLEANS    LA    70114-0906   Affiliated    5931   
ROCKSIDE AT HOME    Rockside At Home    4801 ACORN DR       INDEPENDENCE    OH
   44131-2566   Affiliated    5932    WADSWORTH AT HOME    Wadsworth At Home   
195 WADSWORTH RD STE 302    FOUNDERS HALL 3RD FLOOR    WADSWORTH    OH   
44281-9504   Affiliated    5933    WOODLAWN AT HOME HHD    Woodlawn Home Program
At Home    5841 S MARYLAND AVE    RM L-026    CHICAGO    IL    60637-1447  
Affiliated    5934    WESLEY CHAPEL AT HOME    Wesley Chapel At Home    2255
GREEN HEDGES WAY       WESLEY CHAPEL    FL    33544-8183   Affiliated    5935   
THOUSAND OAKS AT HOME    Thousand Oaks At Home    375 ROLLING OAKS DR    STE 100
   THOUSAND OAKS    CA    91361-1024   Affiliated    5936    SIMI VALLEY AT HOME
   Simi Valley At Home    2950 SYCAMORE DR    STE 100    SIMI VALLEY    CA   
93065-1210   Affiliated    5937    MIDWEST FAIRBORN AT HOME    Midwest Fairborn
At Home    1266 N BROAD ST       FAIRBORN    OH    45324   Affiliated    5938   
NORTH ST LOUIS COUNTY AT HOME    North St. Louis County At Home    13119 NEW
HALLS FERRY RD       FLORISSANT    MO    63033-3228   Affiliated    5939   
BLUEMOUND AT HOME    Bluemound At Home    601 N 99TH ST    STE 110    WAUWATOSA
   WI    53226   Affiliated    5940    MESA COUNTY AT HOME    Mesa County At
Home (Grand Junction)    561 25 RD    STE D    GRAND JUNCTION    CO   
81505-1303   Affiliated    5942    PLANO AT HOME    Plano At Home    481 SHILOH
RD    STE 100    PLANO    TX    75074-7231   Affiliated    5943    WEST
BLOOMFIELD AT HOME    West Bloomfield At Home    6010 W MAPLE RD STE 215      
WEST BLOOMFIELD    MI    48322-4406   Affiliated    5945    BINZ HOME TRAINING
AT HOME    Binz Home Training At Home    1213 HERMANN DR STE 180       HOUSTON
   TX    77004-7070   Affiliated    5947    HANNIBAL AT HOME    Hannibal At Home
   3140 PALMYRA RD       HANNIBAL    MO    63401-2204   Affiliated    5949   
BEVERLY AT HOME    Beverly At Home    8109 SOUTH WESTERN AVE       CHICAGO    IL
   60620-5939   Affiliated    5950    NORTH JACKSON AT HOME    North Jackson At
Home (fka Stonegate)    217 STERLING FARM DR       JACKSON    TN    38305-5727  
Affiliated    5951    PORTAGE AT HOME    Portage At Home    5823 US HIGHWAY 6   
   PORTAGE    IN    46368-4851   Affiliated    5952    ROGUE VALLEY AT HOME   
Rogue Valley At Home    760 GOLF VIEW DR UNIT 100       MEDFORD    OR   
97504-9685   Affiliated    5953    EVERETT AT HOME    Everett At Home    8130
EVERGREEN WAY STE C       EVERETT    WA    98203-6419   Affiliated    5954   
OLYMPIA AT HOME    Olympia At Home    335 COOPER POINT ROAD NW    SUITE 105   
OLYMPIA    WA    98502-4436   Affiliated    5955    LORAIN COUNTY HOME AT HOME
   DNVO-Lorain County Home At Home    824 EAST BROAD ST       ELYRIA    OH   
44035-6559   Affiliated    5956    RENAISSANCE AT HOME    Renaissance At Home   
1840 DARBY DR       FLORENCE    AL    35630-2623   Affiliated    5957    POOLER
AT HOME    Pooler At Home    54 TRADERS WAY    LIVE OAK PLAZA    POOLER    GA   
31322-4158   Affiliated    5958    GULF SHORES AT HOME    Gulf Shores At Home   
3947 GULF SHORES PKWY    UNIT 150    GULF SHORES    AL    36542-2735  
Affiliated    5959    FRANKLIN AT HOME    Franklin At Home    301 CALLOWHILL ST
      PHILADELPHIA    PA    19123-4117   Affiliated    5961    RENO AT HOME   
Reno At Home    1500 EAST 2ND STREET    STE 101, 106    RENO    NV    89502-1189
  Affiliated    5963    JACKSONVILLE SOUTH AT HOME    Jacksonville South At Home
   14965 OLD SAINT AUGUSTINE RD    UNIT 114    JACKSONVILLE    FL    32258-9481
  Affiliated    5964    LAKE ST LOUIS AT HOME    Lake St. Louis At Home    200
BREVCO PLZ    STE 202    LAKE ST LOUIS    MO    63367-2950   Affiliated    5965
   UNION CITY AT HOME (GA)    Union City At Home (GA)    6851 SHANNON PARKWAY   
STE 200    UNION CITY    GA    30291-2049   Affiliated    5966    WEBER VALLEY
AT HOME    Weber Valley At Home    1920 W 250TH N       MARRIOTT-SLATERVILLE   
UT    84404-9233   Affiliated    5968    PARKER DIALYSIS CENTER    Parker At
Home    10371 S PARK GLENN WAY    STE 180    PARKER    CO    80138-3871  
Affiliated    5971    KENNESTONE AT HOME    Kennestone At Home    200 COBB PKWY
N    STE 318    MARIETTA    GA    30062-3558   Affiliated    5973    NORTH
COLORADO SPRINGS AT HOME    North Colorado Springs At Home    6071 E WOODMEN RD
   STE 100    COLORADO SPRINGS    CO    80923-2610   Affiliated    5974    PGH
HOME MODALITY COD/HHD    Pittsburgh Home Modality Center of Excellence At Home
   5171 LIBERTY AVE    STE A    PITTSBURGH    PA    15224-2254   Affiliated   
5977    FRESNO AT HOME CENTER    Fresno At Home Center-HHD Only    568 E HERNDON
AVE    STE 301    FRESNO    CA    93720-2989   Affiliated    5978    BLUFF CITY
AT HOME    Bluff City At Home    2400 LUCY LEE PKWY    STE E    POPLAR BLUFF   
MO    63901-2427   Affiliated    5979    NORTH METRO AT HOME    North Metro At
Home    12365 HURON ST    STE 500    WESTMINSTER    CO    80234-3498  
Affiliated    5980    FIVE STAR AT HOME    Five Star At Home (fka Las Vegas
Multi-Care)    2400 TECH CENTER CT       LAS VEGAS    NV    89128-0804  
Affiliated    5981    KIDNEY HOME AT HOME    Kidney HOME (Home Operations &
Medical Education) At Home    2245 ROLLING RUN DR    STE 3    WINDSOR MILL    MD
   21244-1858   Affiliated    5982    FARGO AT HOME    Fargo At Home    4474
23RD AVE S    STE M    FARGO    ND    58104-8795   Affiliated    5983   
GALLERIA HOME TRAINING AT HOME    Galleria Home Training At Home    9045 HIGHWAY
64    STE 102    LAKELAND    TN    38002-8394   Affiliated    5986    BELDEN
COMMUNITY AT HOME    Belden Community At Home    4685 FULTON DR NW       CANTON
   OH    44718-2379   Affiliated    5987    MAINPLACE AT HOME    Mainplace At
Home    972 W TOWN AND COUNTRY RD       ORANGE    CA    92868-4714   Affiliated
   5988    PENNSAUKEN AT HOME    Pennsauken At Home    7024 KAIGHNS AVE      
PENNSAUKEN    NJ    08109-4417   Affiliated    5989    JEDBURG AT HOME   
Jedburg At Home    2897 W 5TH NORTH ST       SUMMERVILLE    SC    29483-9674  
Affiliated    5993    CAPE CORAL SOUTH AT HOME    Cape Coral South At Home   
3046 DEL PRADO BLVD S    STE 4A    CAPE CORAL    FL    33904-7232   Affiliated
   5994    GREATER TAMPA HOME AT HOME    Greater Tampa At Home    4204 N MACDILL
AVE    STE 1B NORTH BLDG    TAMPA    FL    33607-6364   Affiliated    5995   
ATHENS EAST AT HOME    Athens East At Home    2026 S MILLEDGE AVE    STE A2   
ATHENS    GA    30605-6480   Affiliated    5996    UNIVERSITY UNIT RIVERSIDE AT
HOME    University Unit Riverside At Home    1045 WESTGATE DR    STE 90    SAINT
PAUL    MN    55114-1079   Affiliated    5997    WOODRIDGE AT HOME    Woodridge
Home At Home    7425 JANES AVE    STE 103    WOODRIDGE    IL    60517-2356  
Affiliated    5998    INDY SOUTH AT HOME    Indy South At Home    972 EMERSON
PKWY    STE E    GREENWOOD    IN    46143-6202   Affiliated    5999    LOCKPORT
HOME AT HOME    Lockport Home Dialysis At Home    16626 W 159TH ST    STE 703   
LOCKPORT    IL    60441-8019   Affiliated    6000    CAMELBACK AT HOME HEMO   
Camelback Dialysis At Home    7321 E OSBORN DR       SCOTTSDALE    AZ   
85251-6418   Affiliated    6002    WEST BOUNTIFUL DIALYSIS AT HOME    West
Bountiful Dialysis At Home    724 W 500 S    STE 300    WEST BOUNTIFUL    UT   
84087-1471   Affiliated    6002    WEST BOUNTIFUL DIALYSIS AT HOME    West
Bountiful Dialysis At Home    724 W 500 S    STE 300    WEST BOUNTIFUL    UT   
84087-1471   Affiliated    6004    CORNERSTONE DIALYSIS AT HOME    Cornerstone
Dialysis At Home    23857 GREENFIELD RD       SOUTHFIELD    MI    48075-3122  
Affiliated    6006    DIALYSIS CARE OF MOORE COUNTY AT HOME    Dialysis Care of
Moore County At Home (aka Pinehurst)    16 REGIONAL DR       PINEHURST    NC   
28374-8850   Affiliated    6007    HOME DIALYSIS AT HOME    Home Dialysis At
Home (Minneapolis)    825 S 8TH ST    STE 1224    MINNEAPOLIS    MN   
55404-1223   Affiliated    6009    ST PAUL CAPITOL DIALYSIS AT HOME    St Paul
Capital Dialysis At Home    555 PARK ST    STE 210    SAINT PAUL    MN   
55103-2193   Affiliated    6011    BALLENGER PT AT HOME    Ballenger Pt. At Home
   2262 S BALLENGER HWY       FLINT    MI    48503-3447   Affiliated    6012   
LAKEWOOD AT HOME    Lakewood At Home    1750 PIERCE ST       LAKEWOOD    CO   
80214-1434   Affiliated    6013    MED-CENTER AT HOME    Med-Center at Home   
7580 FANNIN ST    STE 230    HOUSTON    TX    77054-1939

 

Page 113 of 123



--------------------------------------------------------------------------------

  Affiliated    6014    UTAH VALLEY DIALYSIS AT HOME    Utah Valley Dialysis At
Home    1055 N 500 W    STE 221    PROVO    UT    84604-3305   Affiliated   
6015    LOWRY AT HOME    Lowry At Home    7465 E 1ST AVE    STE A    DENVER   
CO    80230-6877   Affiliated    6016    MANZANITA AT HOME    Manzanita At Home
   4005 MANZANITA AVE    STE 17    CARMICHAEL    CA    95608-1779   Affiliated
   6017    FIRST COLONIAL DAVITA AT HOME    First Colonial DaVita At Home   
1157 FIRST COLONIAL RD    STE 200    VIRGINIA BEACH    VA    23454-2432  
Affiliated    6019    LAKEWOOD WASHINGTON AT HOME    Lakewood Washington At Home
   5919 LAKEWOOD TOWNE CENTER BLVD SW    STE A    LAKEWOOD    WA    98499-6513  
Affiliated    6020    GRAPEVINE AT HOME    Grapevine At Home    1600 W NORTHWEST
HWY    STE 100    GRAPEVINE    TX    76051-8131   Affiliated    6021    GRAND
RAPIDS AT HOME (CHERRY STREET)    Grand Rapids At Home (Cherry Street)    801
CHERRY ST SE       GRAND RAPIDS    MI    49506-1440   Affiliated    6022   
FEDERAL WAY AT HOME    Federal Way At Home    1015 S 348TH ST       FEDERAL WAY
   WA    98003-7078   Affiliated    6023    CENTURY CITY AT HOME    Century City
At Home    10630 SANTA MONICA BLVD       LOS ANGELES    CA    90025   Affiliated
   6024    REDDING AT HOME    Redding At Home    1876 PARK MARINA DR      
REDDING    CA    96001-0913   Affiliated    6025    OLYMPIA FIELDS AT HOME   
Olympia Fields At Home    4557B LINCOLN HWY    STE B    MATTESON    IL   
60443-2318   Affiliated    6026    MT VERNON AT HOME    Mount Vernon At Home   
1800 JEFFERSON AVE       MOUNT VERNON    IL    62864-4300   Affiliated    6028
   YAKIMA AT HOME    Yakima At Home    1221 N 16TH AVE       YAKIMA    WA   
98902-1347   Affiliated    6029    MID-COLUMBIA AT HOME    Mid Columbia At Home
   6825 BURDEN BLVD    STE A    PASCO    WA    99301-9584   Affiliated    6030
   GEORGETOWN ON THE POTOMAC AT HOME    Georgetown on the Potomac At Home   
3323 K STREET NW    SUITE 110    WASHINGTON    DC    20007   Affiliated    6031
   SIOUX FALLS AT HOME    Sioux Falls At Home    800 E 21ST ST       SIOUX FALLS
   SD    57105-1016   Affiliated    6032    HILLSBORO AT HOME    Hillsboro At
Home    2500 NW 229TH AVE    STE 300 BLDG E    HILLSBORO    OR    97124-7516  
Affiliated    6033    PIKES PEAK AT HOME    Pikes Peak At Home    2002 LELARAY
ST    STE 130    COLORADO SPRINGS    CO    80909-2804   Affiliated    6034   
WALNUT CREEK AT HOME    Walnut Creek At Home    400 N WIGET LN       WALNUT
CREEK    CA    94598-2408   Affiliated    6035    SAN ANTONIO AT HOME    San
Antonio At Home    5284 MEDICAL DR    STE 100    SAN ANTONIO    TX    78229-4849
  Affiliated    6036    SANTA ROSA AT HOME    Santa Rosa At Home    5819 HIGHWAY
90       MILTON    FL    32583-1763   Affiliated    6037    DUNMORE AT HOME   
Dunmore At Home    1212 ONEILL HWY       DUNMORE    PA    18512-1717  
Affiliated    6038    PALMERTON AT HOME    Palmerton At Home    185 DELAWARE AVE
   STE C    PALMERTON    PA    18071-1716   Affiliated    6039    LONGVIEW AT
HOME    Longview At Home    425 N FREDONIA ST       LONGVIEW    TX    75601-6464
  Affiliated    6040    JB ZACHARY AT HOME    JB Zachary At Home    333 CASSELL
DR    STE 2300    BALTIMORE    MD    21224-6815   Affiliated    6041    MEMPHIS
EAST AT HOME    Memphis East At Home    50 HUMPHREYS CTR    STE 28B    MEMPHIS
   TN    38120-2369   Affiliated    6042    PLAINFIELD AT HOME    Plainfield At
Home    1200 RANDOLPH RD    KENYAN HOUSE    PLAINFIELD    NJ    07060-3361  
Affiliated    6045    CHARLOTTE AT HOME    Charlotte (NC) At Home    2321 W
MOREHEAD ST    STE 102    CHARLOTTE    NC    28208-5145   Affiliated    6046   
DALY CITY AT HOME    Daly City At Home    1498 SOUTHGATE AVE    STE 101    DALY
CITY    CA    94015-4015   Affiliated    6047    SALEM AT HOME    Salem At Home
(OR)    3550 LIBERTY RD S    STE 100    SALEM    OR    97302-5700   Affiliated
   6048    OMAHA WEST AT HOME    Omaha West At Home    13014 W DODGE RD      
OMAHA    NE    68154-2148   Affiliated    6049    TUCSON EAST AT HOME    Tucson
East At Home    6420 E BROADWAY BLVD    STE C300    TUCSON    AZ    85710-3512  
Affiliated    6050    WHITE OAK AT HOME    White Oak At Home    5520 CHEVIOT RD
   STE B    CINCINNATI    OH    45247-7069   Affiliated    6051    BELPRE AT
HOME    Belpre At Home    2906 WASHINGTON BLVD       BELPRE    OH    45714-1848
  Affiliated    6052    BIRMINGHAM AT HOME    Birmingham At Home    2101 7TH AVE
S       BIRMINGHAM    AL    35233-3105   Affiliated    6053    STAMFORD AT HOME
   Stamford At Home    30 COMMERCE RD       STAMFORD    CT    06902-4506  
Affiliated    6054    WHITEBRIDGE AT HOME    Whitebridge At Home    103 WHITE
BRIDGE PIKE    STE 6    NASHVILLE    TN    37209-4539   Affiliated    6055   
ZANESVILLE AT HOME    Zanesville At Home    3120 NEWARK RD       ZANESVILLE   
OH    43701-9659   Affiliated    6056    TYSON’S CORNER AT HOME    Tyson’s
Corner At Home    8391 OLD COURTHOUSE RD    STE 160    VIENNA    VA   
22182-3819   Affiliated    6057    BRADFORD AT HOME    Bradford At Home    665 E
MAIN ST       BRADFORD    PA    16701-1869   Affiliated    6059    NORTHLAND AT
HOME    Northland At Home    2750 CLAY EDWARDS DR    STE 515    N KANSAS CITY   
MO    64116-3258   Affiliated    6060    LAKE WORTH AT HOME    Lake Worth At
Home    2459 S CONGRESS AVE    STE 100    PALM SPRINGS    FL    33406-7616  
Affiliated    6061    MEADVILLE AT HOME    Meadville At Home    19050 PARK
AVENUE PLZ       MEADVILLE    PA    16335-4012   Affiliated    6063   
WILLINGBORO AT HOME    Willingboro At Home    230 VAN SCIVER PKWY      
WILLINGBORO    NJ    08046-1131   Affiliated    6064    DERENNE AT HOME   
DeRenne At Home    5303 MONTGOMERY ST       SAVANNAH    GA    31405-5138  
Affiliated    6065    BRUNSWICK AT HOME    Brunswick At Home    53 SCRANTON
CONNECTOR       BRUNSWICK    GA    31525-1862   Affiliated    6067    AIKEN AT
HOME    Aiken At Home    775 MEDICAL PARK DR       AIKEN    SC    29801-6306  
Affiliated    6068    BRIDGEPORT AT HOME    Bridgeport At Home    900 MADISON
AVE       BRIDGEPORT    CT    06606-5534   Affiliated    6069    ST PETERSBURG
AT HOME    St Petersburg At Home    2850 34TH ST S       ST PETERSBURG    FL   
33711-3817   Affiliated    6070    DENISON AT HOME    Denison At Home    1220
REBA MACENTIRE LN       DENISON    TX    75020-9057   Affiliated    6072   
ATLANTIC AT HOME    Atlantic At Home    6 INDUSTRIAL WAY W    STE B    EATONTOWN
   NJ    07724-2258   Affiliated    6073    NEWTOWN AT HOME    Newtown At Home
(fka St. Mary)    60 BLACKSMITH RD       NEWTOWN    PA    18940-1847  
Affiliated    6075    FOX RIVER AT HOME    Fox River At Home    1910 RIVERSIDE
DR       GREEN BAY    WI    54301-2319   Affiliated    6076    TOKAY AT HOME   
Tokay At Home    777 S HAM LN    STE L    LODI    CA    95242-3593   Affiliated
   6077    CAPITAL CITY AT HOME    Capital City At Home    307 N 46TH ST      
LINCOLN    NE    68503-3714   Affiliated    6081    GREATER MIAMI AT HOME   
Greater Miami At Home    160 NW 176TH ST    STE 100    MIAMI    FL    33169-5023
  Affiliated    6083    EFFINGHAM AT HOME    Effingham At Home    904 MEDICAL
PARK DR    STE 1    EFFINGHAM    IL    62401-2193   Affiliated    6084   
SPRINGFIELD CENTRAL AT HOME    Springfield Central At Home    932 N RUTLEDGE ST
      SPRINGFIELD    IL    62702-3721   Affiliated    6085    DECATUR EAST WOOD
AT HOME    Decatur East Wood At Home    794 E WOOD ST       DECATUR    IL   
62523-1155   Affiliated    6086    ILLINI AT HOME    Illini At Home    507 E
UNIVERSITY AVE       CHAMPAIGN    IL    61820-3828   Affiliated    6087   
JANESVILLE AT HOME    Janesville At Home    1305 WOODMAN RD       JANESVILLE   
WI    53545-1068   Affiliated    6088    NEW HAVEN AT HOME    New Haven At Home
   100 CHURCH ST S    STE C    NEW HAVEN    CT    06519-1703   Affiliated   
6089    NASHUA AT HOME    Nashua At Home    38 TYLER ST    STE 100    NASHUA   
NH    03060-2912   Affiliated    6090    EAST EVANSVILLE AT HOME    East
Evansville At Home    1312 PROFESSIONAL BLVD       EVANSVILLE    IN   
47714-8007   Affiliated    6095    BROOKRIVER AT HOME    Brookriver At Home   
8101 BROOKRIVER DR       DALLAS    TX    75247-4003   Affiliated    6098   
METRO EAST AT HOME    Metro East At Home    5105 W MAIN ST       BELLEVILLE   
IL    62226-4728   Affiliated    6099    MARION AT HOME    Marion At Home    324
S 4TH ST       MARION    IL    62959-1241

 

Page 114 of 123



--------------------------------------------------------------------------------

  Affiliated    6100    ROXBURY AT HOME    Roxbury At Home    622 ROXBURY RD   
   ROCKFORD    IL    61107-5089   Affiliated    6101    SYCAMORE AT HOME   
Sycamore At Home    2200 GATEWAY DR       SYCAMORE    IL    60178-3113  
Affiliated    6103    WESTVIEW AT HOME    Westview At Home    3749 COMMERCIAL DR
   STE B    INDIANAPOLIS    IN    46222-1676   Affiliated    6105    OCALA AT
HOME    Ocala At Home    2860 SE 1ST AVE       OCALA    FL    34471-0406  
Affiliated    6106    COMPLETE CARE AT HOME    Complete Care At Home    7850 W
SAMPLE RD       MARGATE    FL    33065-4710   Affiliated    6107   
INTERAMERICAN AT HOME    InterAmerican At Home    7815 CORAL WAY    STE 115   
MIAMI    FL    33155-6541   Affiliated    6109    PURCELLVILLE AT HOME   
Purcellville At Home    280 N HATCHER AVE       PURCELLVILLE    VA    20132-3193
  Affiliated    6110    TABLE ROCK AT HOME    Table Rock At Home    5610 GAGE ST
   STE B    BOISE    ID    83706   Affiliated    6111    TWIN FALLS AT HOME   
Twin Falls At Home    1840 CANYON CREST DR       TWIN FALLS    ID    83301-3007
  Affiliated    6113    FOUR RIVERS AT HOME    Four Rivers At Home    515 EAST
LN       ONTARIO    OR    97914-3953   Affiliated    6114    OLYMPIC VIEW AT
HOME    Olympic View At Home    125 16TH AVE E    FL 5    SEATTLE    WA   
98112-5211   Affiliated    6115    SPIVEY AT HOME    Spivey At Home    1423
STOCKBRIDGE RD    STE B    JONESBORO    GA    30236-3740   Affiliated    6116   
EAST DES MOINES AT HOME    East Des Moines At Home    1301 PENNSYLVANIA AVE   
STE 208    DES MOINES    IA    50316-2365   Affiliated    6118    KETTERING AT
HOME    Kettering At Home    5721 BIGGER RD       KETTERING    OH    45440-2752
  Affiliated    6119    CITRUS VALLEY AT HOME    Citrus Valley At Home    894
HARDT ST       SAN BERNARDINO    CA    92408-2854   Affiliated    6124   
MERIDIAN PARK AT HOME    Meridian Park At Home    19255 SW 65TH AVE    STE 100
   TUALATIN    OR    97062-9712   Affiliated    6125    MARYVILLE AT HOME   
Maryville At Home    2136B VADALABENE DR       MARYVILLE    IL    62062-5632  
Affiliated    6128    PDI-WORCESTER AT HOME    PDI-Worcester At Home    19
GLENNIE ST    STE A    WORCESTER    MA    01605-3918   Affiliated    6129   
PDI-ROCKY HILL AT HOME    PDI-Rocky Hill At Home    30 WATERCHASE DR       ROCKY
HILL    CT    06067-2110   Affiliated    6133    WICHITA AT HOME    Wichita At
Home    909 N TOPEKA ST       WICHITA    KS    67214-3620   Affiliated    6134
   ASHEVILLE KIDNEY AT HOME    Asheville Kidney At Home    1600 CENTERPARK DR   
   ASHEVILLE    NC    28805-6206   Affiliated    6136    STRONGSVILLE AT HOME   
Strongsville At Home    17792 PEARL RD       STRONGSVILLE    OH    44136-6909  
Affiliated    6137    BATON ROUGE AT HOME    DSI Divest-Baton Rouge At Home   
3888 NORTH BLVD    STE 101    BATON ROUGE    LA    70806-3824   Affiliated   
6138    WEST BROADWAY DIALYSIS AT HOME    West Broadway At Home    720 W
BROADWAY    STE 200    LOUISVILLE    KY    40202-3245   Affiliated    6140   
BRONX AT HOME    Bronx At Home    1615 EASTCHESTER RD       BRONX    NY   
10461-2603   Affiliated    6142    CLEVE HILL AT HOME    Cleve Hill At Home   
1461 KENSINGTON AVE       BUFFALO    NY    14215-1436   Affiliated    6144   
WHITE PLAINS AT HOME    White Plains At Home    200 HAMILTON AVE    STE 13B   
WHITE PLAINS    NY    10601-1859   Affiliated    6146    LAKE VILLA AT HOME   
Lake Villa At Home    37809 N IL ROUTE 59       LAKE VILLA    IL    60046-7332  
Affiliated    6148    TULSA AT HOME    Tulsa At Home    4436 S HARVARD AVE      
TULSA    OK    74135-2605   Affiliated    6151    LITHONIA AT HOME    Lithonia
At Home    2485 PARK CENTRAL BLVD       DECATUR    GA    30035-3902   Affiliated
   6152    LANHAM AT HOME    Lanham At Home    8855 ANNAPOLIS RD    STE 200   
LANHAM    MD    20706-2919   Affiliated    6153    HAMMOND AT HOME    Hammond At
Home    222 DOUGLAS ST       HAMMOND    IN    46320-1960   Affiliated    6156   
UNION CITY CENTER AT HOME (CA)    Union City Center At Home (CA)    32930
ALVARADO NILES RD    STE 300    UNION CITY    CA    94587-8101   Affiliated   
6157    CHICO AT HOME    Chico At Home    530 COHASSET RD       CHICO    CA   
95926-2212   Affiliated    6158    MONTCLAIR AT HOME    Montclair At Home   
5050 PALO VERDE ST    STE 100    MONTCLAIR    CA    91763-2333   Affiliated   
6161    PDI - LANCASTER AT HOME    PDI-Lancaster At Home    1412 E KING ST      
LANCASTER    PA    17602-3240   Affiliated    6162    PDI JOHNSTOWN AT HOME   
PDI-Johnstown At Home    344 BUDFIELD ST       JOHNSTOWN    PA    15904-3214  
Affiliated    6163    CAMP HILL AT HOME    Camp Hill At Home    425 N 21ST ST   
PLAZA 21 BLDG 1ST FL    CAMP HILL    PA    17011-2202   Affiliated    6164   
PDI MONTGOMERY AT HOME    PDI-Montgomery At Home    1001 FOREST AVE      
MONTGOMERY    AL    36106-1181   Affiliated    6165    FAIRFAX AT HOME   
Fairfax At Home    8501 ARLINGTON BLVD    STE 100    FAIRFAX    VA    22031-4625
  Affiliated    6170    WEST SACRAMENTO AT HOME    West Sacramento At Home   
3450 INDUSTRIAL BLVD    STE 100    WEST SACRAMENTO    CA    95691-5003  
Affiliated    6171    EAST MACON AT HOME    East Macon At Home    165 EMERY HWY
   STE 101    MACON    GA    31217-3666   Affiliated    6178    GERMANTOWN AT
HOME    Germantown At Home    20111 CENTURY BLVD    STE C    GERMANTOWN    MD   
20874-9165   Affiliated    6180    SEDC-WILMINGTON AT HOME    SEDC-Wilmington
(NC) At Home    2215 YAUPON DR       WILMINGTON    NC    28401-7334   Affiliated
   6182    HERMISTON COMMUNITY AT HOME    Hermiston Community At Home    1155 W
LINDA AVE       HERMISTON    OR    97838-9601   Affiliated    6183    SHREVEPORT
HHD LA    Shreveport Home Dialysis At Home    1560 IRVING PL       SHREVEPORT   
LA    71101-4604   Affiliated    6184    DOWNTOWN SAN ANTONIO AT HOME   
Downtown San Antonio At Home    615 E QUINCY ST       SAN ANTONIO    TX    78212
  Affiliated    6186    COLUMBIA MO AT HOME    RTC-Columbia (MO) At Home    1701
E BROADWAY    STE G102    COLUMBIA    MO    65201-8029   Affiliated    6188   
REGENCY AT HOME    Regency At Home (fka Jacksonville)    9535 REGENCY SQUARE
BLVD N       JACKSONVILLE    FL    32225-8128   Affiliated    6193    WEST
GEORGIA AT HOME    West Georgia At Home (fka Columbus (GA))    1216 STARK AVE   
   COLUMBUS    GA    31906-2500   Affiliated    6194    BUFORD AT HOME    Buford
At Home    1550 BUFORD HWY    STE 1E    BUFORD    GA    30518-3666   Affiliated
   6195    KALAMAZOO WEST AT HOME    Kalamazoo West At Home    1040 N 10TH ST   
   KALAMAZOO    MI    49009-6149   Affiliated    6196    SOUTH VALLEY AT HOME   
South Valley At Home    17815 VENTURA BLVD    STE 100    ENCINO    CA   
91316-3600   Affiliated    6204    QUEENS VILLAGE AT HOME    Queens Village At
Home    22202 HEMPSTEAD AVE    STE 170    QUEENS VILLAGE    NY    11429-2123  
Affiliated    6207    LANSING AT HOME-MI    Lansing Home Hemodialysis At Home   
1675 WATERTOWER PL    STE 700    EAST LANSING    MI    48823-6397   Affiliated
   6208    SOUTH COUNTY AT HOME    South County At Home (Deaconess)    4145
UNION RD       SAINT LOUIS    MO    63129-1064   Affiliated    6211    TACOMA AT
HOME    Tacoma At Home    3401 S 19TH ST       TACOMA    WA    98405-1909  
Affiliated    6213    CEDAR PARK AT HOME    Cedar Park At Home (fka North
Austin)    1720 E WHITESTONE BLVD       CEDAR PARK    TX    78613-7640  
Affiliated    6214    SOUTH FORT WORTH DIALYSIS AT HOME    South Fort Worth At
Home    6260 SOUTHWEST BLVD       BENBROOK    TX    76109-6906   Affiliated   
6215    THE WOODLANDS AT HOME    DNVO-The Woodlands At Home    9301 PINECROFT DR
      SHENANDOAH    TX    77380-3179   Affiliated    6218    ARROWHEAD LAKES AT
HOME    Arrowhead Lakes At Home    20325 N 51ST AVE    STE 184 BLDG 11   
GLENDALE    AZ    85308-4625   Affiliated    6220    COLUMBUS WEST HOME TRAINING
   Columbus West Home Training At Home    1391 GEORGESVILLE RD       COLUMBUS   
OH    43228-3611   Affiliated    6221    RICHMOND KIDNEY CENTER AT HOME   
Richmond Kidney Center At Home (Staten Island)    1366 VICTORY BLVD       STATEN
ISLAND    NY    10301-3907   Affiliated    6225    DIALYSIS CARE OF KANNAPOLIS
AT HOME    Dialysis Care of Kannapolis At Home    1607 N MAIN ST      
KANNAPOLIS    NC    28081-2317   Affiliated    6226    BUTLER-FARM AT HOME   
Butler Farm At Home    501 BUTLER FARM RD    STE A    HAMPTON    VA   
23666-1777   Affiliated    6228    NEW PORT RICHEY AT HOME    New Port Richey
Kidney At Home    7421 RIDGE RD       PORT RICHEY    FL    34668-6933  
Affiliated    6229    GRAND HOME AT HOME    Grand Home At Home    14674 W
MOUNTAIN VIEW BLVD    STE 204    SURPRISE    AZ    85374-2708

 

Page 115 of 123



--------------------------------------------------------------------------------

  Affiliated    6230    WILLIAMSBURG AT HOME    Williamsburg At Home (fka
Yorktown)    500 SENTARA CIR    STE 103    WILLIAMSBURG    VA    23188-5727  
Affiliated    6231    BALDWIN COUNTY AT HOME    Home Dialysis Options of Baldwin
County At Home    27880 N MAIN ST    STE A    DAPHNE    AL    36526-7080  
Affiliated    6232    CLINTON TOWNSHIP AT HOME    Clinton Township at Home   
15918 19 MILE RD    STE 110    CLINTON TOWNSHIP    MI    48038-1101   Affiliated
   6233    GROSSE POINTE AT HOME    Grosse Pointe At Home    18000 E WARREN AVE
   STE 100    DETROIT    MI    48224-1336   Affiliated    6234    GREENSBURG AT
HOME    Greensburg At Home    1531 N COMMERCE EAST DR    STE 6    GREENSBURG   
IN    47240-3259   Affiliated    6236    GULF BREEZE AT HOME    Gulf Breeze At
Home    1519 MAIN ST       DUNEDIN    FL    34698-4650   Affiliated    6237   
JACKSONVILLE CENTRAL AT HOME    Jacksonville Central At Home    400 T P WHITE DR
      JACKSONVILLE    AR    72076-3287   Affiliated    6238    SAN JOSE AT HOME
   San Jose At Home (Freestanding)    4400 STEVENS CREEK BLVD    STE 50    SAN
JOSE    CA    95129-1104   Affiliated    6243    ORLANDO AT HOME    Orlando At
Home (0178)    14050 TOWN LOOP BLVD    STE 104B    ORLANDO    FL    32837-6190  
Affiliated    6244    KENNEDY HOME DIALYSIS-AT HOME    Kennedy Home Dialysis-At
Home    5509 N CUMBERLAND AVE    STE 515    CHICAGO    IL    60656-4702  
Affiliated    6245    YPSILANTI AT HOME    Ypsilanti At Home    2762 WASHTENAW
RD       YPSILANTI    MI    48197-1506   Affiliated    6246    JACKSONVILLE AT
HOME    SEDC (NC II) Jacksonville At Home    14 OFFICE PARK DR      
JACKSONVILLE    NC    28546-7325   Affiliated    6247    LEBANON AT HOME   
Lebanon At Home    918 COLUMBUS AVE    STE 2 UNIT B    LEBANON    OH   
45036-1402   Affiliated    6248    SLIDELL KIDNEY CARE AT HOME    Slidell Kidney
Care At Home    1150 ROBERT BLVD    STE 240    SLIDELL    LA    70458-2005  
Affiliated    6249    WATERBURY AT HOME    Waterbury At Home    150 MATTATUCK
HEIGHTS RD       WATERBURY    CT    06705-3893   Affiliated    6251    WHITE
LANE AT HOME    White Lane At Home    7701 WHITE LN    STE D    BAKERSFIELD   
CA    93309-0201   Affiliated    6253    HANFORD AT HOME    Hanford At Home   
900 N DOUTY ST       HANFORD    CA    93230-3918   Affiliated    6254    ANAHEIM
AT HOME    Anaheim At Home    1107 W LA PALMA AVE       ANAHEIM    CA   
92801-2804   Affiliated    6255    MERCED AT HOME    Merced At Home    3150
NORTH G ST    STE B    MERCED    CA    95340-1346   Affiliated    6257    ST
JOSEPH AT HOME    St. Joseph At Home    5514 CORPORATE DR    STE 100    SAINT
JOSEPH    MO    64507-7752   Affiliated    6258    CENTRAL LITTLE ROCK AT HOME
   Central Little Rock At Home    5800 W 10TH ST    STE 510    LITTLE ROCK    AR
   72204-1760   Affiliated    6260    DURHAM WEST AT HOME    Durham West At Home
   4307 WESTERN PARK PL    STE 101    DURHAM    NC    27705-1204   Affiliated   
6262    TOLEDO AT HOME    Toledo At Home    1614 S BYRNE RD       TOLEDO    OH
   43614-3464   Affiliated    6263    HIOAKS AT HOME    Hioaks At Home    681
HIOAKS RD    STE D    RICHMOND    VA    23225-4043   Affiliated    6264   
ELIZABETH AT HOME    Elizabeth At Home    201 MCKEESPORT RD       ELIZABETH   
PA    15037-1623   Affiliated    6265    ABINGTON AT HOME    Abington At Home   
3940A COMMERCE AVE       WILLOW GROVE    PA    19090-1705   Affiliated    6267
   NORTH ORANGEBURG AT HOME    North Orangeburg At Home    124 FIRE TOWER RD   
   ORANGEBURG    SC    29118-1401   Affiliated    6268    DEARBORN HOME DIALYSIS
- AT HOME    Dearborn Home Dialysis-At Home    22030 PARK ST       DEARBORN   
MI    48124-2854   Affiliated    6269    OCEAN SPRINGS AT HOME    Ocean Springs
At Home    13150 PONCE DEL LEON       OCEAN SPRINGS    MS    39564-2460  
Affiliated    6270    HAKC - HUNTINGTON AT HOME    HAKC-Huntington At Home   
256 BROADWAY       HUNTINGTON STATION    NY    11746-1403   Affiliated    6271
   42ND ST AT HOME    Philadelphia 42nd Street At Home    4126 WALNUT ST      
PHILADELPHIA    PA    19104-3511   Affiliated    6275    CHARLOTTESVILLE NORTH
AT HOME    Charlottesville North At Home    1800 TIMBERWOOD BLVD    STE C   
CHARLOTTESVILLE    VA    22911-7544   Affiliated    6276    HEARTLAND AT HOME   
Heartland At Home    925 NE 8TH ST       OKLAHOMA CITY    OK    73104-5800  
Affiliated    6278    LAKELAND SOUTH AT HOME    Lakeland South At Home    5050 S
FLORIDA AVE    STE 1    LAKELAND    FL    33813-2501   Affiliated    6282   
RAINBOW CITY AT HOME    Rainbow City At Home    2800 RAINBOW DR       RAINBOW
CITY    AL    35906-5811   Affiliated    6283    ATHENS AT HOME    Athens At
Home    15953 ATHENS LIMESTONE DR    STE 15    ATHENS    AL    35613-2214  
Affiliated    6284    SYLACAUGA AT HOME    Sylacauga At Home    331 JAMES PAYTON
BLVD       SYLACAUGA    AL    35150   Affiliated    6287    PITTSBURGH AT HOME
   Pittsburgh At Home    4312 PENN AVE       PITTSBURGH    PA    15224-1310  
Affiliated    6289    RADNOR AT HOME    Radnor At Home    250 KING OF PRUSSIA RD
      RADNOR    PA    19087-5220   Affiliated    6291    RADFORD AT HOME   
Radford At Home    600 E MAIN ST    STE B    RADFORD    VA    24141-1826  
Affiliated    6292    HARRISONBURG AT HOME    Harrisonburg At Home    871
CANTRELL AVE    STE 100    HARRISONBURG    VA    22801-4323   Affiliated    6293
   KERRVILLE AT HOME    Kerrville At Home    515 GRANADA PL       KERRVILLE   
TX    78028-5992   Affiliated    6294    WEST TALLAHASSEE AT HOME    West
Tallahassee At Home    2645 W TENNESSEE ST    STE 8    TALLAHASSEE    FL   
32304-2521   Affiliated    6295    ROME AT HOME    Rome At Home    15 JOHN
MADDOX DR NW       ROME    GA    30165-1413   Affiliated    6297    ST LOUIS
WEST AT HOME    St. Louis West At Home    450 N LINDBERGH BLVD    STE 100C   
CREVE COEUR    MO    63141-7858   Affiliated    6298    COOKEVILLE AT HOME   
Cookeville At Home    140 W 7TH ST       COOKEVILLE    TN    38501-1726  
Affiliated    6300    DOTHAN AT HOME    Dothan At Home    216 GRACELAND DR      
DOTHAN    AL    36305-7346   Affiliated    6302    HENRICO COUNTY AT HOME   
Henrico County At Home    5270 CHAMBERLAYNE RD       RICHMOND    VA   
23227-2950   Affiliated    6303    WEYMOUTH CLINIC AT HOME    Weymouth At Home
   330 LIBBEY INDUSTRIAL PKWY    STE 900    WEYMOUTH    MA    02189-3122  
Affiliated    6304    ERIE AT HOME    Erie At Home    350 E BAYFRONT PKWY    STE
A    ERIE    PA    16507-2410   Affiliated    6305    WILSON AT HOME    Wilson
At Home    1605 MEDICAL PARK DR W       WILSON    NC    27893-2799   Affiliated
   6306    NORTH FULTON AT HOME    North Fulton At Home    1250 NORTHMEADOW PKWY
   STE 120    ROSWELL    GA    30076-4914   Affiliated    6311    BRADENTON AT
HOME    Bradenton At Home    3501 CORTEZ RD W    STE 104    BRADENTON    FL   
34210-3104   Affiliated    6312    COLUMBIA UNIVERSITY AT HOME    Columbia
University At Home    60 HAVEN AVENUE       NEW YORK    NY    10032-2604  
Affiliated    6313    NEW BEDFORD AT HOME    New Bedford At Home    524 UNION ST
      NEW BEDFORD    MA    02740-3546   Affiliated    6314    MUSKEGON AT HOME
   Muskegon At Home    1277 MERCY DR       MUSKEGON    MI    49444-4605  
Affiliated    6315    WELLINGTON CIRCLE AT HOME    Wellington Circle At Home   
10 CABOT RD    STE 103B    MEDFORD    MA    02155-5173   Affiliated    6316   
FREDERICK AT HOME    Frederick At Home    140 THOMAS JOHNSON DR    STE 100   
FREDERICK    MD    21702-4475   Affiliated    6317    SELINSGROVE AT HOME   
Selinsgrove At Home    1030 N SUSQUEHANNA TRL       SELINSGROVE    PA   
17870-7767   Affiliated    6318    LAKE CHARLES SOUTHWEST AT HOME    Lake
Charles Southwest At Home    300 18th ST       LAKE CHARLES    LA    70601-7342
  Affiliated    6319    LENEXA AT HOME    Lenexa At Home    8630 HALSEY ST      
LENEXA    KS    66215-2880   Affiliated    6321    NASHVILLE HOME TRAINING AT
HOME    Nashville Home Training At Home    1919 CHARLOTTE AVE    STE 200   
NASHVILLE    TN    37203-2245   Affiliated    6322    GOLDSBORO AT HOME   
Goldsboro At Home    2609 HOSPITAL RD       GOLDSBORO    NC    27534-9424  
Affiliated    6323    MIAMI CAMPUS AT HOME    Miami Campus At Home    1500 NW
12TH AVE    STE 106    MIAMI    FL    33136-1028   Affiliated    6324    DAYTONA
BEACH AT HOME    Daytona Beach At Home    578 HEALTH BLVD       DAYTONA BEACH   
FL    32114-1492   Affiliated    6325    GRASS VALLEY AT HOME    Grass Valley At
Home    360 CROWN POINT CIR    STE 210    GRASS VALLEY    CA    95945-2543  
Affiliated    6326    POMONA AT HOME    Pomona At Home    2111 NORTH GAREY
AVENUE       POMONA    CA    91767

 

Page 116 of 123



--------------------------------------------------------------------------------

  Affiliated    6327    MID ATLANTA HOME AT HOME    MidAtlanta Home At Home   
418 DECATUR ST SE    SUITE B    ATLANTA    GA    30312-1801   Affiliated    6328
   MARTINSVILLE AT HOME    Martinsville Dialysis    33 BRIDGE ST S      
MARTINSVILLE    VA    24112-6214   Affiliated    6329    HUBBARD ROAD AT HOME   
Hubbard Road At Home    1963 HUBBARD RD       MADISON    OH    44057  
Affiliated    6350    PLAINFIELD RENAL CENTER AT HOME    Plainfield Renal At
Home (P278)    8110 NETWORK DR       PLAINFIELD    IN    46168-9024   Affiliated
   6351    NORTH ANDOVER RENAL CENTER AT HOME    North Andover Renal At Home
(P178)    201 SUTTON ST       NORTH ANDOVER    MA    1845   Affiliated    6352
   JACKSON NORTH DIALYSIS AT HOME    Jackson North At Home (P181)    571 BEASLEY
RD    STE B    JACKSON    MS    39206-3042   Affiliated    6353    SUMMIT RENAL
AT HOME    Summit Renal At Home (P186)    73 MASSILLON RD       AKRON    OH   
44312-1028   Affiliated    6354    MARLTON DIALYSIS AT HOME    Marlton At Home
(P200)    769 E RTE 70       MARLTON    NJ    08053-2341   Affiliated    6355   
CENTRAL FORT WAYNE DIALYSIS AT HOME    Central Fort Wayne At Home (P223)    1940
BLUFTON RD       FORT WAYNE    IN    46809-1307   Affiliated    6356    LAS
CRUCES RENAL CENTER AT HOME    Las Cruces Renal At Home (P237)    3961 E LOHMAN
AVE    STE 29    LAS CRUCES    NM    88011-8272   Affiliated    6357   
NORTHEAST PORTLAND RENAL CENTER AT HOME    Northeast Portland Renal At Home
(P240)    703 NE HANCOCK ST       PORTLAND    OR    97212-3955   Affiliated   
6358    KANSAS CITY RENAL CENTER AT HOME    Kansas City Renal At Home (P264)   
4333 MADISON AVE       KANSAS CITY    MO    64111-3429   Affiliated    6359   
COASTAL DIALYSIS AT HOME    South Texas Renal At Home (P257)    4300 S PADRE
ISLAND DR       CORPUS CHRISTI    TX    78411-4433   Affiliated    6360    NORTH
SPOKANE RENAL CENTER AT HOME    North Spokane Renal At Home (P262)    12610 E
MARIBEAU PRKWY    STE 100    SPOKANE    WA    99216   Affiliated    5659   
TEMPE DIALYSIS PD    Tempe Dialysis Center PD    2149 EAST WARNER RD    STE 109
   TEMPE    AZ    85284-3496   Affiliated    5660    ARROWHEAD LAKES DIALYSIS PD
   Arrowhead Lakes Dialysis PD    20325 N 51ST AVE    BLDG 11, STE 184   
GLENDALE    AZ    85308-4625   Affiliated    5916    SHAKER SQUARE AT HOME   
Shaker Square At Home    12800 SHAKER BLVD    STE 1    CLEVELAND    OH   
44120-2004   Affiliated    6130    SIERRA ROSE AT HOME    Sierra Rose At Home   
685 SIERRA ROSE DR       RENO    NV    89511-2060   Affiliated    6217    TEMPE
AT HOME    Tempe At Home    2149 E WARNER RD    STE 109    TEMPE    AZ   
85284-3496   Affiliated    6281    TUSCALOOSA AT HOME    Tuscaloosa At Home   
805 OLD MILL ST       TUSCALOOSA    AL    35401-7132 TEMPORARY CLOSURES
(Included above are several centers that have temporarily suspended operations
for a variety of reasons, but are scheduled to resume operations within the
coming few months)      614    Lynwood                        643    Vidalia   
                    3518    Huntingdon Valley Dialysis                       
626    Tuba City                        903    Littleton                  

 

Page 117 of 123



--------------------------------------------------------------------------------

Exhibit SR-1

Purchase Data Submission Form

Contract #:  «Contract»        Dialysis Center: DaVita Inc.

 

1. Purchase Data For Measurement Period: [Enter Measurement Period (for example,
Q4 2013)]

 

ESA 1:   

[Product NameX]

   ESA 2:   

[Product NameY]

   ESA 3:   

[Product NameZ]

  

[Example 1 for illustration purposes only]

 

Dialysis Center Committed Purchasers

ESA

   Total Number of [DELETED]
Purchased ESA 1    1,000 [DELETED] ESA 2    XX mcg ESA 3    2,000 [DELETED]

[Example 2 for illustration purposes only]

 

Dialysis Center Purchasers

ESA

   Total Number of [DELETED]
Purchased ESA 1    1,000 [DELETED] ESA 2    XX mcg ESA 3    2,000 [DELETED]

 

2. Number of patients who received any and each ESA or combination from Dialysis
Center Purchasers during the entire Measurement Period.

 

Page 118 of 123



--------------------------------------------------------------------------------

[Example 1 for illustration purposes only]

 

ESA

   Total Number of Patients

ESA 1

   50

ESA 2

   10

ESA 3

   5

[Example 2 for illustration purposes only]

 

ESA

   Total Number of Patients

ESA 1

   60

ESA 2

  

[Example 3 for illustration purposes only]

 

ESA

   Total Number of Patients

ESA 1

   100

ESA 3

  

[Example 4 for illustration purposes only]

 

ESA

   Total Number of Patients

ESA 2

   100

ESA 3

  

Completed Purchase Data Submission Forms should be submitted electronically as
an Excel file to Amgen by e-mail at [DELETED], or as otherwise specified in
writing by Amgen.

 

Page 119 of 123



--------------------------------------------------------------------------------

Schedule 1

Data

 

Category

  

Data Element

 

Facility

 

Patient

Facility Reference

  

Facility Name

  ü     

Address

  ü     

City, State, Zip

  ü     

Phone

  ü     

Facility ID (unique within account)

  ü     

Regional ID (unique within account)

  ü     

State in which facility is located

  ü  

Patient Demographics

  

De-identified Patient ID

    ü   

Date of Service (Treatment Date)

    ü   

Treatment Date/Date of Encounter (evaluated as treatment date)

    ü   

[DELETED] (in [DELETED])

    ü   

[DELETED] Date

    ü   

Date of [DELETED] (month, day & year)

    ü   

Date of [DELETED]

    ü   

[DELETED] Date

    ü   

[DELETED] Date

    ü   

[DELETED]

    By the end
of Q4 2012   

[DELETED] Type ([DELETED])*

    ü   

[DELETED] Date*

    ü   

Primary Payor (Govnt - Medicare, Medicaid, VA or Commercial - Medicare
Advantage, MCO, HMO, PPO)

    By the end
of Q1 2012   

Secondary Payor (Govnt - Medicare, Medicaid, VA or Commercial - Medicare
Advantage, MCO, HMO, PPO)

    By the end
of Q1 2012

Medications

  

ESA Name

    ü   

ESA Dose (EPOGEN / Aranesp)

    ü   

EPOGEN Administration Frequency (On DVA offered Protocol)

    By the end
of Q1 2012   

Aranesp Administration Frequency*

    By the end
of Q1 2012          

ESA Route of Administration

    By the end
of Q1 2012   

ESA Start Date

    By the end
of Q1 2012   

ESA Stop Date (Missed dose due to held)*

    By the end
of Q1 2012   

[DELETED] Name

    ü

 

Page 120 of 123



--------------------------------------------------------------------------------

  

[DELETED]

   ü   

[DELETED] Administration Frequency (Maintenance / Loading)*

   By the end
of Q1 2012   

[DELETED] Order (Not administered, stop)*

   By the end
of Q1 2012   

Vitamin D Name

   ü   

Vitamin D Dose

   ü   

Vitamin D Order (Stop date)*

   By the end
of Q1 2012

Lab Measurements

  

Hemoglobin

   ü   

[DELETED]

   ü   

[DELETED]

   ü   

[DELETED] / [DELETED]

   ü   

[DELETED] ([DELETED])

   ü   

[DELETED] ([DELETED] or [DELETED])

   ü   

[DELETED]

   ü   

Corrected [DELETED]

   ü   

Corrected [DELETED] Product

   ü   

Albumin

   ü

Other Measurements

  

[DELETED] ([DELETED])

   ü   

[DELETED]

   ü   

[DELETED]

   ü   

Kt/v

   ü   

URR (until CMS no longer requires)

   ü   

Modality

   ü   

PD treatments (# pts per month)

   ü   

Home HD treatments (# pts per month)*

   ü   

Home HD treatments (# txs per month)

   By the end
of Q1 2012

 

* For designated fields, Dialysis Center will provide Amgen business rules to
calculate value of the field based on the submitted Data.

Timing on providing Data with specific target date in the data column means Data
or business rules will be delivered to Amgen by the end of the specified
Quarter. For example: by end of Q1 2012 means deadline for delivery is March 31,
2012.

 

Page 121 of 123



--------------------------------------------------------------------------------

Schedule 2

Compensation Data

Product Data Submission Requirements. Compensation Data shall be sent in either
Excel or a tab-delimited text file to the following email address: [DELETED].
The file naming convention shall include the Dialysis Center name, EPOGEN, and
data month and year (i.e. DaVita_Epogen_January_2011). Dialysis Center must
supply all of the information set forth in the table below.

 

ID

  

Data Field Name

  

Data Field Description

1

   Unique Account Identifier    DaVita’s numeric identifier for each account
(PFac & OFac)

2

   Account Name    Account requesting EPOGEN

3

   Account Street Address    Account requesting EPOGEN

4

   Account City    Account requesting EPOGEN

5

   Account State    Account requesting EPOGEN

6

   Account zip    Account requesting EPOGEN

7

   Dispensing Pharmacy for EPOGEN    DaVita’s numeric identifier for location
that has dispensed EPOGEN

8

   EPOGEN NDC Number   

9

   EPOGEN Description    Name of EPOGEN including strength (Label Name)

10

   Quantity Shipped   

11

   Unit Of Measure    Tabs, bottles, vials, etc.

12

   EPOGEN shipped/dispensed date   

 

Page 122 of 123



--------------------------------------------------------------------------------

Schedule 3

Available EPOGEN SKU Schedule

EPOGEN® (Epoetin alfa):

 

VII. NDC

  

Description

55513-126-10

  

2,000 Unit, 1 mL (2,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-267-10

  

3,000 Unit, 1 mL (3,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-148-10

  

4,000 Unit, 1 mL (4,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-144-10

  

10,000 Unit, 1 mL (10,000 Units/mL) single-use vial

10 vials/pack, 10 packs/case

55513-283-10

  

20,000 Unit, 2 mL (10,000 Units/mL) multi-use vial

10 vials/pack, 4 packs/case

55513-478-10

  

20,000 Unit, 1 mL (20,000 Units/mL) multi-use vial

10 vials/pack, 4 packs/case

 

Page 123 of 123